Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
               Exhibit A - Asset Purchase Agreement Page 1 of 231




EXHIBIT "A"
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
               Exhibit A - Asset Purchase Agreement Page 2 of 231
                                                             Execution Version




                         AMENDED AND RESTATED

                       ASSET PURCHASE AGREEMENT

                             BY AND BETWEEN

               CROWN HEALTH CARE LAUNDRY SERVICES,LLC

                                 as Purchaser,

                                     And

               ALLIANCE LAUNDRY &TEXTILE SERVICES,LLC

                                   as Seller


                          Dated as of January 14,2019




{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                                  Desc
               Exhibit A - Asset Purchase Agreement Page 3 of 231



                                                  TABLE OF CONTENTS
                                                                                                                                         Page


                                                             ARTICLE 1

PURCHASE AND SALE

1.1.    Purchase and Sale of Assets.................................................................................................2
1.2.    Assumption of Liabilities.....................................................................................................2
1.3.    Excluded Liabilities .............................................................................................................2
1.4.    Assigned Contracts and Excluded Agreements; Cure Costs ...............................................2

                                                             ARTICLE 2

CONSIDERATION                                                                                                                                  3

2.1.    Consideration .......................................................................................................................3
2.2.    Payment of Purchase Price...................................................................................................4
2.3.    Condition of Conveyance ....................................................................................................4
2.4.    Withholdin~ .........................................................................................................................4

                                                             ARTICLE 3

CLOSING AND TERMINATION                                                                                                                        5

3.1.     Closin .................................................................................................................................5
3.2.     Closin~Deliveries by Seller ................................................................................................5
3.3.     Closing Deliveries by Purchaser..........................................................................................6
3.4.     Termination of Agreement...................................................................................................6
3.5.     Procedure Upon Termination....................................................................:..........................7
3.6.     Effect of Termination...........................................................................................................8
3.7.     Distribution of Deposit on Termination...............................................................................8

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER                                                                                             8

4.1.     Corporate Or~anization........................................................................................................8
4.2.     Authority Relative to This A~reement.................................................................................9
4.3.     Conflicts• Consents of Third Parties ....................................................................................9
4.4.     Liti ation..............................................................................................................................9
4.5.     Intellectual Propertv ...........................................................................................................
4.6.     Permits ...............................................................................................................................10
4.7.     Title to Assets• Condition of Assets...................................................................................10
4.8.     Real PropertX .....................................................................................................................11
4.9.     Compliance with Law ........................................................................................................11
4.10.    EmploXees• Employee Benefits .........................................................................................11
4.11.    Insurance Policies ..............................................................................................................13
4.12.    Tax Matters ........................................................................................................................13

                                                                       i
{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                                 Desc
               Exhibit A - Asset Purchase Agreement Page 4 of 231



4.13.   Customers and Suppliers....................................................................................................14
4.14.   Financial Statements ..........................................................................................................14
4.15.   Undisclosed Liabilities.......................................................................................................15
4.16.   Absence of Certain Developments.....................................................................................15
4.17.   Linen Inventory..................................................................................................................16
4.18.   Material Contracts..............................................................................................................16
4.19.   Affiliated Transactions.......................................................................................................18
4.20.   Environmental Health and Safety Matters ........................................................................18

                                                             ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER                                                                                                  19

5.1.    Corporate Or~anization......................................................................................................19
5.2.    Authority Relative to This Agreement...............................................................................19
5.3.    Consents and Approvals; No Violation .............................................................................19
5.4.    Sufficiency of Funds ..........................................................................................................19

                                                             ARTICLE 6

EMPLOYEES                                                                                                                                    20

6.1.    Emplo~es..........................................................................................................................20
6.2.    No Assumption of Liabilities.............................................................................................21

                                                             ARTICLE 7

BANKRUPTCY COURT MATTERS                                                                                                                     21

7.1.    Competing Bids .................................................................................................................21
7.2.    Sale Motion Bidding Procedures and Sale Milestones.....................................................21
7.3.    Bidding Procedures and Stalkin~Horse Protections Are Material Consideration to
        Purchaser...............................................................................................:............................22
7.4.    Break-Up Fee.....................................................................................................................22
7.5.    Bankruptcy Filin~s.............................................................................................................23

                                                             ARTICLE 8

COVENANTS AND AGREEMENTS                                                                                                                     25

8.1.     Conduct of Business ..........................................................................................................25
8.2.     Pre-Closing Access to Information ....................................................................................26
8.3.     Further A~reements ...........................................................................................................26
8.4.     Consent and Approvals ......................................................................................................27
8.5.     Preservation of Records .....................................................................................................27
8.6.     Publicitv .............................................................................................................................27
8.7.     Notification of Certain Matters..........................................................................................27
8.8.     Casualty and Condemnation ..............................................................................................28

                                                                      ii
{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                                   Desc
               Exhibit A - Asset Purchase Agreement Page 5 of 231



8.9.     No Successor.................................         ..................................................................................28
8.10.    Purchase Price Allocation .............               ..................................................................................28
8.11.    Further Assurances........................            ..................................................................................28
8.12.    No Restriction on Purchaser .........                 ..................................................................................29
8.13.    Restrictive Covenants ...................             ..................................................................................29
8.14.    De-Installation of Linens ..............              ..................................................................................30

                                                             ARTICLE 9

CONDITIONS TO CLOSING                                                                                                                          30

9.1.     Conditions Precedent to the Obligations of Purchaser and Seller .....................................30
9.2.     Conditions Precedent to the Obligations of Seller .............................................................31
9.3.     Conditions Precedent to the Obligations of Purchaser ......................................................31

                                                            ARTICLE 10

MISCELLANEOUS                                                                                                                                  32

10.1.    Payment of Expenses .........................................................................................................32
10.2.    Entire Agreement• Amendments and Waivers ..................................................................32
10.3.    Counterparts. .....................................................................................................................33
10.4.    Governing Law ..................................................................................................................33
10.5.    Waiver of Jury Tria1...........................................................................................................33
10.6.    Notices ...............................................................................................................................33
10.7.    Binding Effect; Assi gnment...............................................................................................34
10.8.    Severabilitv ........................................................................................................................34
10.9.    Injunctive Relie£................................................................................................................34
10.10.   Third Party Beneficiaries ...................................................................................................35
10.11.   Certain Interpretations .......................................................................................................35


Exhibits

Exhibit A                       Bill of Sale
Exhibit B                       New Spartanburg Lease
Exhibit C                       Non-Compete Agreement
Exhibit D                       Bidding Procedures Order

Annendices

Appendix 1.1(a)                 Purchased Assets
Appendix 1.1(b)                 Excluded Assets
Appendix 1.2                    Assumed Liabilities
Appendix 1.4(a)                 Purchased Contracts
Appendix 1.4(b)                 Optional Contracts
Appendix 2.1                    Purchase Price Methodology


                                                                       iii
{04704>96.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
               Exhibit A - Asset Purchase Agreement Page 6 of 231



                                 AMENDED AND RESTATED

                              ASSET PURCHASE AGREEMENT

       THIS AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this "A mreement"), dated as of January
14, 2019 (the "Amendment Date") but effective as of December 19, 2018 (the "Execution
Date"), is entered into by and between Alliance Laundry &Textile Services, LLC, a Georgia
limited liability company d/b/a Clarus Linen Systems ("Seller"), and Crown Health Care
Laundry Services, LLC, a Delaware limited liability company ("Purchaser"). Annex I to this
Agreement contains definitions of certain capitalized terms used herein and also provides cross-
references to certain capitalized terms defined elsewhere in this Agreement.

                                           RECITALS

       A.      Seller is engaged in the business of providing linen rental and commercial laundry
services to the healthcare industry in the Southeastern United States, including in and around
Spartanburg, South Carolina and Atlanta and Albany, Georgia (the "Business");

        B.    Seller is a debtor in that certain bankruptcy case under chapter 11 of title 11 of the
United States Code, 11 U.S.C. § 101 et seq. (as amended, the "Bankruptcy Code"), filed on
December 19, 2018 (the "Petition Date") in the United States Bankruptcy Court for the Northern
District of New York (the "Bankruptcy") under Case No. 18-31754 (Main Case) (the
"Bankruptcy Case");

        C.     Purchaser desires to purchase and assume from Seller, and Seller desires to sell,
transfer and assign to Purchaser, the Purchased Assets and the Assumed Liabilities in accordance
with this Agreement and in accordance with and subject to the Sale Order, pursuant to Sections
105(a), 363 and 365 of the Bankruptcy Code; and

       D.      Seller and Purchaser entered into the Asset Purchase Agreement dated as of the
Execution Date (the "Original Purchase Agreement") and now wish to amend and restate the
Original Purchase Agreement in its entirety as set forth herein, with effect from the execution
and delivery of the Original Purchase Agreement on the Execution Date.

                                          AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, Purchaser and Seller hereby agree as follows:




{04704596.1}                                      1
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                             Desc
               Exhibit A - Asset Purchase Agreement Page 7 of 231



                                             ARTICLE 1

                                      PURCHASE AND SALE

          1.l.    Purchase and Sale of Assets.

               (a)       Purchased Assets. Pursuant to Sections 105(a), 363 and 365 of the
Bankruptcy Code and on the terms and subject to the conditions set forth in this Agreement and
the Sale Order, at the Closing, Purchaser shall purchase, acquire and accept from Seller, and
Seller shall sell, transfer, assign, convey and deliver to Purchaser, all of Seller's right, title and
interest in, to .and under, free and clear of all Liabilities (other than Assumed Liabilities) and
Encumbrances (other than Permitted Encumbrances), all of Seller's assets, properties, rights and
interests of any nature whatsoever used in or related to the Business, excluding those assets
identified as "Excluded Assets" in Section 1.1(b) (collectively, but in all cases expressly
excluding those assets identified as "Excluded Assets" in Section 1.1(b), the "Purchased
Assets"). Without limiting the generality of the foregoing, the Purchased Assets include, but are
not limited to, the assets, properties, rights, and interests, set forth on Appendix 1.1(a).

               (b)     Excluded Assets. Notwithstanding anything to the contrary in this
Agreement or any of the Ancillary Agreements, in no event shall Seller be deemed to sell,
transfer, assign or convey, and Seller shall retain all of its right, title and interest to, in and under,
its assets, properties, rights and interests set forth on Appendix 1.1(b) (collectively, the
"Excluded Assets");

              (c)      Atlanta PP&E. Notwithstanding the inclusion of the Atlanta PP&E as an
Excluded Asset on Appendix 1.1(b) as of the Execution Date, Seller shall have the option to
designate the Atlanta PP&E as a "Purchased Asset." In order to exercise the option, Seller shall
deliver written notice to Purchaser no later than five (5) days prior to the Bid Deadline.

        1.2.   Assumption of Liabilities. On the terms and subject to the conditions set forth in
this Agreement and the Sale Order, effective as of the Closing, Purchaser shall assume and
discharge when due only those Liabilities arising exclusively out of the conduct and the
operations of the Business by Purchaser or its Affiliates after the Closing and such other
Liabilities as set forth on Appendix 1.2 hereto (collectively, but in all cases excluding the
Excluded Liabilities, the "Assumed Liabilities").

         1.3.   Excluded Liabilities. Except for the Assumed Liabilities set forth in Section 1.2
(which shall, in no event, be Excluded Liabilities), Purchaser shall not assume, or become liable
for the payment or performance of, any Liabilities whether arising before or after the Petition
 Date (collectively, the "Excluded Liabilities"), all of which shall remain Liabilities of Seller.

           1.4.   Assi ned Contracts and Excluded Agreements; Cure Costs.

               (a)      Set forth on Appendix 1.4(a) hereto is a list of Contracts that shall be
 assigned by Seller to Purchaser at the Closing (the "Purchased Contracts").

                (b)     Purchaser may, in its sole discretion, designate, pursuant to this Section
 _1 4, any Contract listed on Appendix 1.4(b) (each listed Contract, an "Optional Contract") as a


 {04704596.1 }                                       2
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
               Exhibit A - Asset Purchase Agreement Page 8 of 231



Contract that, in addition to the Purchased Contracts, is to be assigned by Seller to Purchaser at
the Closing. Upon Purchaser's request, Seller shall provide available information to Purchaser
as to the Liabilities under the Optional Contracts in connection with Purchaser's assessment of
whether to designate any such Contract as an Assigned Contract and accept an assignment of
such Contract pursuant to the terms of this Agreement.

               (c)      No later than eight(8) Business Days prior to the Hearing, Purchaser shall
provide Seller with a schedule listing (i) the Purchased Contracts, and (ii) the Optional Contracts,
if any, that are to be designated as Assigned Contracts (the "Assigned Contract Schedule"). No
later than three (3) Business Days prior to the Hearing, Purchaser may identify in writing to
Seller any additional Optional Contracts that Purchaser wants added to the Assigned Contract
Schedule. Any Optional Contract added to the Assigned Contract Schedule shall become an
Assigned Contract, and shall be deemed a Purchased Asset for purposes of this Agreement, and
all Cure Costs with respect to such Assigned Contract and all Liabilities arising under such
Assigned Contract exclusively after the Closing shall be an Assumed Liability for all purposes of
this Agreement pursuant to the provisions of Sections 1.2 and _2 3 hereof. Notwithstanding the
foregoing, at any time prior to one (1) Business Day prior to the Closing Date, Purchaser may
identify in writing to Seller any Optional Contract as one that Purchaser no longer desires to have
assigned to it and such Optional Contract shall for purposes of this Agreement be deemed to be
an Excluded Agreement.

              (d)       Seller shall (i) provide to Purchaser draft copies of any motions,
applications or other documents to be filed with, and the proposed orders to be submitted to, the
Bankruptcy Court seeking authorization to assume and assign any Contracts, within a reasonable
period time under the circumstances, but in no event less than three (3) day, prior to the date
Seller intends to file any of the foregoing and (ii) consult in good faith with Purchaser regarding
the substance of the foregoing.

               (e)     At the Closing, Seller shall assume and assign to Purchaser the Assigned
Contracts for which Purchaser has agreed to fund Seller's payment of applicable Cure Costs, in
each case pursuant to Section 365 of the Bankruptcy Code and the Sale Order, subject to
provision of adequate assurance as may be required under Section 365 of the Bankruptcy Code.
In connection with such assumption and assignment, Purchaser shall, on or before Closing, or if
such amount has not been determined prior to Closing, as soon as practicable after the Cure
Costs for an Assigned Contract have been determined by the Bankruptcy Court, pay the Cure
Costs of each Assigned Contract; provided, however, that Purchaser's agreement to pay Cure
Costs shall be capped at $25,000 (the "Cure Cap") and Purchaser retains the right to refuse to
accept any Contract (i) based on apost-Closing determination of Cure Costs, or (ii) if the
aggregate Cure Costs of all Assigned Contracts exceed the Cure Cap, even if such Contract was
identified on the Assigned Contract Schedule.

                                           ARTICLE 2

                                       CONSIDERATION

       2.1.   Consideration. The aggregate purchase price for the purchase of the Purchased.
Assets and the assumption of the Assumed Liabilities shall be an amount determined as of the


{04704596.1}                                     3
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
               Exhibit A - Asset Purchase Agreement Page 9 of 231



Closing pursuant to the methodology set forth on Appendix 2.1 to this Agreement(the "Purchase
Price"), which amount includes cash equal to the Cure Cap. For purposes of illustration only,
and as reflected in the sample calculation included on Appendix 2.1, if the purchase price were
determined as of the Execution Date, it would be $4,000,000 (the "Estimated Purchase Price").
The Parties acknowledge that the Estimated Purchase Price is merely an estimate and that the
actual Purchase Price due at Closing may be an amount greater or less than the Estimated
Purchase Price.

        2.2.   Payment of Purchase Price. The Purchase Price shall be payable as follows:

               (a)      Deposit. Upon the execution of this Agreement, Purchaser shall, within
three (3) Business Days following the date hereof, deposit with the Escrow Agent an amount
equal to $400,000 (the "Escrow Amount") in immediately available funds, to be released by the
Escrow Agent only in accordance with the provisions of this Agreement and the Escrow
Agreement. The Escrow Amount shall be applied against the Purchase Price at Closing and
released to Seller at Closing in accordance with the provisions of this Agreement and the Escrow
Agreement.

              (b)     Closing Date Payment. On the Closing Date, Purchaser shall deliver to
Seller, by wire transfer of immediately available funds, payment in an amount equal to the
Purchase Price minus the Escrow Amount(the "Closing Date Payment").

               (c)      Cure Costs. Upon payment of the Closing Date Payment, or as soon as
practicable thereafter, Purchaser shall instruct Seller as to the portion of the Purchase Price, up to
the Cure Cap, that is to be used by Seller to pay the Cure Costs owed with respect to each
Assigned Contract, and Seller shall immediately comply with such instruction. Seller shall retain
the Cure Cap for payment of Cure Costs until Purchaser has designated all Assigned Contracts
and a determination has been made whether Cure Costs are owed. If total Cure Costs for all
Assigned Contracts exceed the Cure Cap, Purchaser will have no obligation to fund amounts
above the Cure Cap, though it may elect to do so in its sole discretion. If total Cure Costs are
less than the Cure Cap,the balance of the Cure Cap will be disbursed to Seller.

         2.3.    Condition of Conveyance. Without limiting the provisions of this Agreement
relating to the Ancillary Agreements or any other provisions of this Agreement relating to sale,
 transfer, assignment, conveyance or delivery, the Purchased Assets and the Assumed Liabilities
 shall be sold, transferred, assigned, conveyed and delivered by Seller to Purchaser by appropriate
 instruments of transfer, bills of sale, endorsements, assignments and deeds, in recordable form as
 appropriate, and otherwise all in form and substance reasonably satisfactory to Purchaser, and
free and clear of any and all Liabilities (other than Assumed Liabilities) and Encumbrances
(other than Permitted Encumbrances) of any and every kind, nature and description, all as
 pursuant to the Sale Order.

       2.4.   Withholding. If Purchaser is required by applicable Law to withhold or deduct
any amount of Tax from the payment of the Purchase Price hereunder, then Purchaser shall be
permitted to withhold or deduct (and, to the extent required by applicable Law, remit to the
appropriate Governmental Bodies) the amount of any such Tax, and such withheld amount (to




{04704596.1}                                      4
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 10 of 231



the extent remitted to the appropriate Governmental Body) shall be treated for all purposes of
this Agreement as having been paid to Seller.

                                           ARTICLE 3

                               CLOSING AND TERMINATION

        3.1.   Closing. Subject to the satisfaction of the conditions set forth in Section 9.1,
Section 9.2 and Section 9.3, or the waiver thereof by the party entitled to waive the applicable
condition, the closing of the transactions contemplated by this Agreement (the "Closing") shall
take place remotely by exchange via electronic mail of signatures and other documents and
information required to be delivered at Closing under this Agreement(or in such other manner or
at such place as the parties may mutually designate in writing) on the date that is no later than the
second (2nd) Business Day following the date on which all of the conditions set forth in Section
_9 l, Section 9.2 and Section 9.3 are satisfied or waived by the party entitled to waive the
applicable condition (other than conditions that by their nature are to be satisfied at the Closing).
The date on which the Closing is held is referred to in this Agreement as the "Closin~~Date".

        3.2.   Closing Deliveries by Seller. At the Closing, Seller shall deliver:

              (a)       to the Escrow Agent, Joint Written Instructions, duly executed by Seller,
directing the Escrow Agent to deliver the Escrow Amount (together will all accrued interest
thereon, if any) to Seller;

             (b)      to Purchaser, a duly executed bill of sale and assignment and assumption
agreement, substantially in the form attached as Exhibit A hereto, with respect to (i) conveyances
by Seller of the Purchased Assets to Purchaser and (ii) the assignment by Seller and the
assumption by Purchaser of the Assumed Liabilities by Purchaser (the "Bill of Sale");

              (c)     to Purchaser, the officer's certificates required to be delivered pursuant to
Sections 9.3(a) and 9.3 c ;

             (d)     to Purchaser, a certificate executed by Seller in accordance with Treasury
Regulation Section 1.1445-2(b)(2) to the effect that Seller is not a "foreign person" within the
meaning of the Code Section 1445 or successor statute;

             (e)     if the Sale Order does not authorize a sale free and clear of all
Encumbrances (other than Permitted Encumbrances), then to Purchaser, releases and termination
statements with respect to all Encumbrances (other than Permitted Encumbrances) on the
Purchased Assets;

              (~       to Purchaser, all other previously undelivered Seller Ancillary Agreements
required by this Agreement to be delivered by Seller at or prior to the Closing in connection with
the transactions contemplated by this Agreement;

               (g)     [RESERVED];




{04704596.1}                                      5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
              Exhibit A - Asset Purchase Agreement Page 11 of 231



              (h)     to Purchaser, non-compete agreements for each of Seller Parent and Seller
Principal, in the form attached hereto as Exhibit C (the "Non-Compete Agreement"), duly
executed by Seller Parent and Seller Principal, as applicable;

              (i)     to Purchaser, a bill of sale for the vehicles included in the Purchased
Assets, in form and substance reasonably satisfactory to Purchaser, duly executed by Seller; and

                (j)      to Purchaser, certificates of title or origin (or like documents) with respect
to any vehicles or other equipment included in the Purchased Assets for which a certificate of
title origin is required in order to transfer title.

        3.3.    Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver:

               (a)      to the Escrow Agent, Joint Written Instructions, duly executed by
Purchaser, directing the Escrow Agent to deliver the Escrow Amount (together with all accrued
interest thereon, if any)to Seller;

               (b)     to Seller, the Closing Date Payment, in accordance with Section 2.2(b);

               (c)     to Seller, the Bill of Sale, duly executed by Purchaser;

              (d)      to Seller, the officer's certificates required to be delivered pursuant to
Section 9.2(a); and

              (e)     to Seller, any Cure Costs associated with Assigned Contracts designated
as of the Closing Date in accordance with Section 2.2(c) that exceed the Cure Cap, to be paid by
Seller to counterparties to such Assigned Contracts as part of Seller's assumption of such
Assigned Contracts pursuant to Section 365(b) of the Bankruptcy Code;

               (~      [RESERVED]; and

              (g)     to Seller, the Non-Compete Agreements for Seller Parent and Seller
Principal, duly executed by Purchaser.

        3.4.    Termination of Agreement. This Agreement may be terminated prior to Closing
as follows:

               (a)      by the mutual written consent of Seller and Purchaser at any time prior to
the Closing;

               (b)   by Purchaser, if the Closing shall not have been consummated on or prior
to the Outside Date;

              (c)      by Purchaser or Seller, if there shall be any Law that makes consummation
of the transactions contemplated hereby illegal or otherwise prohibited, or there shall be in effect
a final non-appealable order of a Governmental Body of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the transactions contemplated hereby;




{04704596.1}                                       6
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 12 of 231



               (d)    by Purchaser, if the Bankruptcy Case is dismissed or converted to a case
under Chapter 7 of the Bankruptcy Code, or if a trustee or examiner with expanded powers to
operate or manage the financial affairs, the business or the reorganization of Seller is appointed
in the Bankruptcy Case without immediately ratifying all terms and conditions applicable to
Seller herein and proceeding in good faith to consummate a Closing by the Outside Date;

              (e)      by Purchaser, if following entry of the Sale Order, the Sale Order shall(A)
be the subject of a pending appeal which stays the Closing,(B) have been reversed or (C) have
been modified or amended in any manner materially adverse to Purchaser without the prior
written consent of Purchaser;

               (~       by Purchaser,(i) if Seller shall have breached or failed to perform any of
its representations, warranties, covenants or other agreements contained in this Agreement, or if
any representation or warranty of Seller in this Agreement shall have become untrue, and (ii) any
such breach, failure to perform or occurrence or the aggregate of all such breaches, failures to
perform or occurrences referred to in clause i (A) would result in a failure of any condition set
forth in Section 9.3(a) and (B)is not curable or able to be performed, or, if curable or able to be
performed, is not cured or performed to the reasonable satisfaction of Purchaser prior to the
earlier of (x) the Outside Date and (y) twenty (20) days after written notice of such breach,
failure or occurrence is given to Seller by Purchaser;

                (g)      by Seller, (i) if Purchaser shall have breached or failed to perform any of
 its representations, warranties, covenants or other agreements contained in this Agreement, or if
 any representation or warranty of Purchaser in this Agreement shall have become untrue, and
(ii) any such breach, failure to perform or occurrence or the aggregate of all such breaches,
failures to perform or occurrences referred to in clause i (A) would result. in a failure of a
 condition set forth in Section 9.2(a) and (B)is not curable or able to be performed, or, if curable
 or able to be performed, is not cured or performed to the reasonable satisfaction of Seller prior to
 the earlier of(x) the Outside Date and (y) twenty (20) days after written notice of such breach,
 failure or occurrence is given to Purchaser by Seller;

               (h)     by Purchaser, if any of the Purchased Assets are damaged or destroyed by
 any event or casualty prior to the Closing in a manner that would, individually or in the
 aggregate, reasonably be expected to have a Material Adverse Effect;

                (i)     by Seller or Purchaser, if(i) Seller enters-into a definitive agreement with
 respect to a Competing Bid, (ii) the Bankruptcy Court enters an order approving a Competing
 Bid and (iii) the Person making the Competing Bid consummates the Competing Bid;

              (j)      by Purchaser, at any time on or after the date that is six (6) Business Days
 following the Hearing, if the Purchaser is not accepted as the Successful Bidder or the Backup
 Bidder (each as defined in the Bidding Procedures); or

                (k)      by Purchaser in the event that the requirements of Article 7 are not
 fulfilled within the timeframes set forth therein.

        3.5.  Procedure Upon Termination. In the event of a termination of this Agreement by
 Purchaser or Seller, or both of them, pursuant to Section 3.4, (a) written notice of such


 {04704596.1}                                     7
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 13 of 231



termination shall be given promptly by the terminating party to the other party hereto, specifying
the provision hereof pursuant to which such termination is made, and (b) except as set forth in
Section 3.6, this Agreement shall thereupon terminate and become void and of no further force
or effect, and the consummation of the transactions contemplated by this Agreement shall be
abandoned without further action of the parties hereto; provided, however, notwithstanding
anything contained in this Agreement to the contrary, such termination shall not relieve either
party hereto from Liability for its breach of this Agreement prior to such termination. Any
termination of this Agreement by Purchaser or Seller, or both of them, pursuant to Section 3.4
shall be effective on the date that written notice of such termination is given by the terminating
party to the other party hereto.

        3.6. Effect of Termination. If this Agreement is terminated pursuant to Section 3.4,
 this Agreement shall become void and of no further force or effect (except for the provisions of
 Section 3.7 (Distf~ibution of Deposit on Termination), Section 7.4 (Break-Up Fee), Article 10
(Miscellaneous), and such portions of Annex I (Definitions) as are necessary to give effect to the
 foregoing, all of which shall continue in full force and effect), and Seller shall be free
 immediately to enjoy all rights of ownership of the Purchased Assets and to sell, transfer,
 encumber or otherwise dispose of the Purchased Assets to any party without any restriction
 under this Agreement.

         3.7.     Distribution of D~osit on Termination. (i) If this Agreement is terminated
 pursuant to Section 3.4(x),(A)the Escrow Amount (together with all accrued interest thereon, if
 any) shall be paid to Seller, and (B} Seller and Purchaser shall, within three (3) Business Days of
 termination, deliver Joint Written Instructions to the Escrow Agent directing the Escrow Agent
 to deliver the Escrow Amount (together with all accrued interest thereon, if any) to Seller; or (ii)
 if this Agreement is terminated pursuant to Sections 3.4(a), 3.4(b), 3.4 c , 3.4 d , 3.4 e , 3.4 ,
 3.4(h), 3.4 i , 3.4 ' , 3.4(k),(x)the Escrow Amount (together with all accrued interest thereon, if
 any) shall be paid to Purchaser, and (y) Seller and Purchaser shall, within three (3) Business
 Days of termination, deliver Joint Written Instructions to the Escrow Agent directing the Escrow
 Agent to deliver the Escrow Amount (together with all accrued interest thereon, if any) to
 Purchaser.

                                            ARTICLE 4

                  REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller hereby makes the representations and warranties in this Article 4 to Purchaser as of
 the Execution Date and as of the Closing Date.

         4.1.    Corporate Organization. Seller is a limited liability company, duly organized,
 validly existing and in good standing under the Laws of the State of Georgia. Seller has all
 requisite power and authority to own, lease, develop and operate the Purchased Assets that it
 owns, leases, develops and operates and to conduct the Business as it is now being operated by it.
 Seller is duly licensed or qualified and in good standing to do business in each jurisdiction in
 which the properties owned or leased by it or the operation of its business makes such licensing
 or qualification necessary. Seller does not have any subsidiaries, nor does it otherwise own any
 equity interest in any other Person.


 {04704596.1}                                     g
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 14 of 231



        4.2.    Authority Relative to This Agreement. Subject to entry of the Sale Order, Seller
has all requisite limited liability company power, authority and legal capacity to (a) execute and
deliver this Agreement,(b) execute and deliver the Seller Ancillary Agreements, and (c) perform
its obligations hereunder and under each of the Seller Ancillary Agreements, and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of this Agreement
and each of the Seller Ancillary Agreements, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all requisite action on the part of
Seller. This Agreement has been, and at or prior to the Closing, each of the Seller Ancillary
Agreements will be, duly and validly executed and delivered by Seller and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto, and the entry of the
Sale Order) this Agreement constitutes, and each of Seller Ancillary Agreements, when so
executed and delivered, will constitute, legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with its terms, subject to the Bankruptcy Exceptions.

        4.3.   Conflicts• Consents of Third Parties.

               (a)      Subject to entry of the Sale Order, neither the execution and delivery of
this Agreement or any of the Ancillary Agreements by Seller, nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by Seller with any of the terms or
provisions hereof or thereof, will (i) conflict with or result in a breach of any provision of the
articles of incorporation, bylaws, or other governing documents of Seller, (ii) conflict with or
result in a breach of any Law applicable to Seller, or (iii) conflict with, violate, result in the
breach or termination of or the loss of a benefit under, or constitute (with or without notice or
lapse of time or both) a default (or give rise to any right of termination, cancellation, payment or
acceleration) or adverse modification of any terms or rights under, any Contract or Permit or (iv)
result in any Encumbrance (other than Permitted Encumbrances) on any of the Purchased Assets.

              (b)      Subject to entry of the Sale Order, no Permit, registration, or declaration
of or from, or notice or filing with, any Governmental Body or any other Person is required for
or in connection with the execution and delivery by Seller of this Agreement and each Ancillary.
Agreement to which Seller is a party, and the consummation by Seller of the transactions
contemplated hereby and thereby.

        4.4.    Litication. Except as set forth on Section 4.4 of the Seller Disclosure Schedule,
there is no litigation, action, claim, suit, proceeding, investigation, examination, hearing,
mediation, arbitration, inquiry, subpoena or audit, whether in law or equity, or whether civil,
criminal, regulatory, arbitral or administrative (except as filed as part of the Bankruptcy Case)
related to the Business, the Purchased Assets, or the Assumed Liabilities (collectively,
"Actions"), pending or, to the Knowledge of Seller, threatened. Except as filed as part of the
Bankruptcy Case, Seller is not subject to any judgment, decree, injunction, subpoena, order,
ruling, writ, assessment or award of any court, arbitration panel or other Governmental Body that
relates to the Business, the Purchased Assets or the Assumed Liabilities and for which Seller has
continuing obligations or Liabilities.

        4.5. Intellectual Property. Seller is the exclusive owner of all right, title, and interest
in and to all Seller Intellectual Property. Section 4.5 of the Seller Disclosure Schedule sets forth
a true, complete and correct list of all Seller Intellectual Property, including, without limitation,


{04704596.1}                                     9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                            Desc
              Exhibit A - Asset Purchase Agreement Page 15 of 231



(i) all of the patents, registered trademarks, registered copyrights, Internet domain names, and
 applications for any of the foregoing, in each case that constitute Seller Intellectual Property
("Registered IP"} and (ii) all software included in Seller Intellectual Property. Except as set forth
 on Section 4.5 of the Seller Disclosure Schedule,(w)no Registered IP has been adjudged invalid
 or unenforceable in whole or in part, (x) all Registered IP is valid and enforceable, (y) the
 Business has not infringed upon or misappropriated any Intellectual Property of any third Person,
 and (z) to the Knowledge of Seller, the Seller Intellectual Property has not been infringed upon
 or misappropriated by any third Person. Seller has taken commercially reasonable efforts to
 protect the confidentiality of its material trade secrets and confidential information relating to the
 Business. No Person who has performed services, whether for Seller or any Affiliate of Seller, in
 connection with the development or enhancement of Seller Intellectual Property holds any
 proprietary or other ownership rights with respect to such Seller Intellectual Property. Each
 Person who has contributed to or participated in the creation or development of any Seller
 Intellectual Property for, or for the benefit of, Seller or any Affiliate of Seller either is a party to
 a work-for-hire agreement under which Seller is deemed to be the original owner/author of all
 propriety rights therein or has executed an enforceable assignment in favor of Seller of all right,
 title and interest in all of the same. The Seller Intellectual Property is all of the Intellectual
 Property (a) used by Seller in connection with the Business, and (b) that is necessary for the
 Business to be conducted in the same manner as historically conducted by Seller prior to the
 Closing.

        4.6. Permits. Section 4.6 of the Seller Disclosure Schedule lists all of the Permits
 issued to Seller and used, or held for use, in connection with the operation of the Business or
 applicable to the ownership of the Purchased Assets or assumption of the Assumed Liabilities
(collectively, the "Seller Permits"). The Seller Permits are all of the Permits that are required or
 necessary (i) for the ownership or use of the Purchased Assets and (ii) for the operation of the
 Business. Each Seller Permit is in full force and effect. Seller is in compliance with its
 obligations under each Seller Permit and the rules and regulations of the Governmental Body
 issuing such Seller Permit. There is no pending, or to the Knowledge of Seller, threatened,
 Action with respect to revocation, cancellation, suspension or nonrenewal of any such Seller
 Permit. Seller has not received any written notice from any Governmental Body(x) asserting the
 violation of the terms of any such Seller Permit,(y) threatening to revoke, cancel, suspend or not
 renew the terms of any such Seller Permit, or (z) seeking to impose fines, penalties or other
 sanctions for violation of the terms of any such Seller Permit.

         4.7.    Title to Assets• Condition of Assets.

               (a)      Except as otherwise listed in Section 4.7(a) of the Seller Disclosure
 Schedule, Seller has good and marketable title, or a valid leasehold interest, as applicable, in and
 to each of the Purchased Assets owned or leased by it and has the right to use the respective
 Purchased Assets necessary for the conduct of the Business as currently conducted. Subject to
 entry of the Sale Order, Seller has, and at the Closing Purchaser shall receive, good, valid and
 marketable title, or valid leasehold interest in, as applicable, to the Purchased Assets, free and
 clear of all Liabilities (except Assumed Liabilities) and Encumbrances (except Permitted
 Encumbrances). The Purchased Assets are sufficient for Purchaser to conduct a business
 substantially similar to the Business after the Closing in substantially the same manner as Seller
 conducted the Business prior to the Closing and, except for the Excluded Assets, constitute all of


 {04704596.1}                                       1~
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 16 of 231



the rights, property and assets necessary to conduct a business substantially similar to the
Business conducted by Seller, should Purchaser elect to do so.

               (b)       Section 4.7(b) of the Seller Disclosure Schedule sets forth a complete and
correct list of all of Seller's personal property, equipment, fixtures, machinery, and other fixed
assets (the "Fixed Assets"), and the location and book value (determined in accordance with
GAAP)of each such Fixed Asset. The Fixed Assets are in good operating condition and repair,
subject to ordinary wear and tear consistent with their age and use, and are suitable for their
intended uses. During the past three (3) years there has not been any significant interruption of
the operations of the business of Seller to inadequate maintenance of the Fixed Assets or the
Leased Real Property or otherwise.

        4.8.   Real Property.

               (a)     Seller does not own any real property.

                (b)      Section 4.8(b) of the Seller Disclosure Schedule sets forth a complete and
correct list of all leasehold interests in real property that are owned by Seller or that are used by
Seller (or useful to Seller) in connection with the operation of the Business, all of which shall
constitute Leased Real Property hereunder, specifying the address or other information sufficient
to identify all such Leased Real Property. With respect to the Leased Real Property:

                      (i)     True and correct copies of each of the leases for the Leased Real
        Property, together with all amendments, modifications, guaranties, supplements, letter
        agreements, understandings and correspondence related thereto have been made available
        to Purchaser, and each of such leases is valid, binding, enforceable (subject to the
        Bankruptcy Exceptions) and in full force and effect; and

                       (ii)    Seller has not subleased, assigned or otherwise granted to any
        Person the right to use or occupy such Leased Real Property or any portion thereof, Seller
        has not pledged, mortgaged or otherwise granted an Encumbrance on Seller's leasehold
        interest in any Leased Real Property, and Seller has received no notice that it is in default
        under any lease for the Leased Real Property that would not be resolved through the
        payment of Cure Costs.

        4.9.   Compliance with Law. Seller: (i) is in compliance with all applicable Laws
                                                                                                  the
relating to the Business, the Purchased Assets and the Assumed Liabilities, (ii) as of
Execution Date, has not received written notice of any alleged violation  of any Law   applicable  to
                                                                                              default
the Business, the Purchased Assets or Assumed Liabilities, and (iii) is not subject to, or in
in any respect with, any order of any Governmental Body applicable to the Business, the
                                                                                                   .
Purchased Assets or Assumed Liabilities or the transactions contemplated under this Agreement

        4.10. Empl'o_yees; Employee Benefits.

             (a)     Section 4.10(a) of the Seller Disclosure Schedule sets forth a true and
                                                                                     and all
complete list of individuals that are currently employed by Seller in the Business
                                                                           status ("Busines s
individuals that are on temporary or permanent lay-off or furlough
                                                                                        rate,
Emplo ees"), including name, title, date of hire, former or current base salary or wage


{04704596.I}                                      11
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 17 of 231



 position, title, bonus opportunity, and whether such employee is out on disability or other
 permitted leaves of absence and/or is on temporary or permanent lay-off or furlough status.

               (b)      Except as set forth on Section 4.10(b) of the Seller Disclosure Schedule,
 Seller is not a party to any labor or collective bargaining agreement that covers any Business
 Employees. To the Knowledge of Seller, there are no union organizing activities pending or
 overtly threatened with respect to the Business Employees. There are no strikes, lockouts or
 other material labor disputes pending or, to the Knowledge of Seller, overtly threatened by or
 with respect to any Business Employees.

               (c)      Section 4.10(c) of the Seller Disclosure Schedule sets forth a list of all of
 the material pension, retirement, profit-sharing, deferred compensation, equity compensation,
 severance, change in control, vacation, medical, dental, disability, life insurance, bonus or other
 plans, programs, arrangements or agreements (including all "employee benefit plans" as that
 term is defined in Section 3(3) of ERISA, whether or not subject to ERISA) currently or
 previously within the last ten (10) years maintained, sponsored or contributed to by Seller or any
 of its Affiliates for the benefit of the Business Employees or any beneficiary or dependent
 thereof or for which Seller or any of its ERISA Affiliates has or may have any Liability
(collectively, the "Benefit Plans").

               (d)      Except as set forth on Section 4.10(d) of the Seller Disclosure Schedule,
 Seller has not, within the last ten (10) years (i) maintained, contributed to, participated in, or
 incurred any Liability with respect to, any employee benefit plan that is subject to Title IV of
 ERISA, Code Section 412, or ERISA Section 302, or (ii) participated in, contributed to, or
 incurred any Liability with respect to, a multiemployer plan within the meaning of Section 3(37)
 of ERISA ("Multiemployer Plan") or multiple employer pension or welfare plan.

                (e)     Except as provided in Section 4.10(e) of the Seller Disclosure Schedule,
 neither Seller nor any of its ERISA Affiliates has any Liability and, to the Knowledge of Seller,
there are no facts or circumstances that might give rise to any Liability, and the consummation of
 the transactions contemplated by this Agreement will not result in any Liability: (i) for the
 termination of or withdrawal from any Benefit Plan under Sections 4062, 4063 or 4064 of
 ERISA;(ii) for any lien imposed under Section 3020 of ERISA or Section 412(n) of the Code;
(iii) for any interest payments required under Section 302(e) of ERISA or Section 412(m) of the
 Code; (iv) for any excise tax imposed by Section 4971 of the Code; (v) for any minimum
funding contributions under Section 302(c)(11) of ERISA or Section 412(c)(11) of the Code; or
(vi) for withdrawal from any Multiemployer Plan under Section 4201 of ERISA.

                (~       Each of the Benefit Plans intended to be "qualified" within the meaning of
 Code Sections 401(a) has received a favorable determination letter or may rely on a favorable
 opinion letter as to such plan's qualified status, and no circumstances exist that would reasonably
 be expected to result in the revocation of any such letter. Each of the Benefit Plans has been (i)
 administered in compliance with its terms and (ii) maintained in accordance 'with ERISA, the
 Code and any other applicable Laws.

              (g)   With respect to each Benefit Plan: (i) no Actions or disputes are pending,
                                                                                         other
 or, to the Knowledge of Seller, threatened; and (ii) all premiums, contributions, or



 {04704596.1}                                     12
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 18 of 231



payments required to have been made under the terms of any Benefit Plan or any contract or
agreement relating thereto as of the Closing Date have been made.

             (h)       Except as set forth in Section 4.10(h) of the Seller Disclosure Schedule
and except as required by COBRA or other applicable Laws, no Benefit Plan provides for
medical or death benefits with respect to any employee or former employee of Seller or its
predecessors after termination of employment.

               (i)      Except as otherwise expressly contemplated by the terms of this
Agreement, the consummation of the transactions contemplated by this Agreement shall not give
rise to any material Liability under any Benefit Plan, or accelerate the time of payment or vesting
or increase the amount of compensation or benefits due to any employee, director or independent
contractor of Seller (whether current, former or retired) or their beneficiaries solely by reason of
such transactions.

        4.11. Insurance Policies. Section 4.11 of the Seller Disclosure Schedule sets forth a
complete list of all insurance policies with respect to which Seller is a party, a named insured or
otherwise the beneficiary of coverage with respect to any of the Purchased Assets or the
Assumed Liabilities. All such insurance policies are in full force and effect, Seller has paid all
premiums on such policies as they have become due, and Seller is not in default thereunder.
Section 4.11 of the Seller Disclosure Schedule sets forth an accurate and complete list of all
pending claims made or paid under insurance policies maintained by Seller with respect to which
Seller was a named insured or otherwise the beneficiary of coverage since December 31, 2016.

        4.12. Tax Matters.

              (a)      Seller has (or will have by the Closing Date) filed all Tax Returns that are
required to be filed on or before the Closing Date and such Tax Returns have been (or will be by
the Closing Date) properly prepared and timely filed and were (or will be by the Closing Date)
true, complete and accurate in all respects.

              (b)      Except as to those obligations disclosed on the Bankruptcy Schedules,
Seller has fully and timely paid all Taxes due and payable (whether or not shown on any Tax
Return), and Seller has withheld and timely paid over to the appropriate taxing authority all
Taxes that they are required to withhold from amounts paid or owing to any employee, creditor,
independent contractor or other Person in compliance with all Tax withholding and remitting
provisions of applicable Laws and has complied in all respects with all Tax information reporting
provisions of all applicable Laws.

              (c)     Seller has not waived any statute of limitations with respect to any Taxes
or agreed to any extension of time with respect to the collection or assessment or reassessment of
Taxes due from Seller for any taxable period and no request for any such waiver or extension is
currently pending.

              (d)      Except as set forth on Section 4.12(d) of the Seller Disclosure Schedule,
no audits or administrative or judicial or other Actions are pending or being conducted or, to the
Knowledge of Seller, being threatened in writing with respect to the Taxes due from Seller, no
Governmental Body has given notice in writing of any intention to assert any deficiency or claim


{04704596.1}                                     13
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 19 of 231



for additional Taxes against Seiler, no claim has been made by any Governmental Body in a
jurisdiction where Seller does not file a Tax Return that Seller. is or may be subject to Taxation
by that jurisdiction, and all deficiencies for Taxes asserted or assessed against Seller have been
fully and timely paid or have otherwise been resolved.

             (e)    Except as set forth on Section 4.12(e) of the Seller Disclosure Schedule,
none of the Purchased Assets are subject to any Liability (other than Assumed Liabilities) or
Encumbrance (other than Permitted Encumbrances)for Taxes.

             (~      None of the Purchased Assets are "tax-exempt use property" within the
meaning of Section 168(h) of the Code.

              (g)      Seller has not had a permanent establishment in any foreign country, as
defined in any applicable Tax treaty or convention between the United States and such foreign
country, and Seller is not engaged in a trade or business in any foreign country with which the
United States does not have a Tax treaty or convention.

              (h)     Seller is not a "foreign person" as that term is used in Treasury Regulation
Section 1.1445-2. Seller does not have, and has never had, a permanent establishment in any
country other than the United States. Seller is not a "disregarded entity" as defined in Treasury
Regulation Section 1.1445-2(b)(2)(iii).

         4.13. Customers and Suppliers.

              (a)     Section 4.13(a) of the Seller Disclosure Schedule sets forth a true,
complete and correct list of (i) all customers of Seller (each, a "Seller Customer"), and the
aggregate revenues attributable to and monthly pounds processed by each such Seller Customer
for the fiscal year ended on December 31, 2017 and for the nine (9) month period ended
September 30, 2018, and (ii) all suppliers for Seller (each, a "Seller Supplier"), and the aggregate
amounts of payments made to each Seller Supplier, in each case, for the fiscal year ended
December 31, 2017, and for the nine (9) month period ended September 30, 2018.

              (b)    Except as set forth on Section 4.13(b) of the Seller Disclosure Schedule,
no Seller Customer or Seller Supplier (i) has provided Seller with any notice or communication
terminating, suspending or reducing in any material respect, or specifying an intention to
terminate, suspend or reduce in any material respect in the future, or otherwise reflecting a
materially adverse change (including pricing) in, the business relationship between such Seller
Customer or Seller Supplier and Seller, or (ii) has cancelled or otherwise terminated or
materially amended, modified or reduced any Contract between such Seller Customer or Seller
Supplier and Seller.

         4.14. Financial Statements. Seller has made available to Purchaser true, correct and
complete copies of(a) Seller's financial statements consisting of balance sheets of Seller as of
 December 31, 2016 and 2017, and the related statements of comprehensive income and cash
 flow for the years then ended (collectively, the "Fiscal Year Financial Statements"), and (b)
financial statements consisting of the balance sheet of Seller as of September 30, 2018, and the
 related statements of comprehensive income and cash flow for the nine-month period then ended
(collectively, the "Interim Financial Statements" and together with the Fiscal Year Financial


 {04704596.1}                                    14
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
              Exhibit A - Asset Purchase Agreement Page 20 of 231



 Statements, the "Financial Statements"). The Financial Statements (i) were prepared in
 accordance with GAAP consistently applied through the applicable periods involved (except that
 the Interim Financial Statements are subject to normal year-end adjustments (the effect of which
 will not, individually or in the aggregate, be material) and do not include footnotes (that, if
 presented, would not differ materially from those presented in the Fiscal Year Financial
 Statements)), (ii) are correct and complete in all material respects, and (iii) present fairly in all
 material respects the financial condition of Seller as of the respective dates they were prepared
 and the results of the operations, stockholders' equity and cash flows of Seller for the period
 indicated.

         4.15. Undisclosed Liabilities. Seller does not have any Liabilities, except (i) those that
 are adequately reflected or reserved against in the Interim Balance Sheet (ii) those Liabilities that
 are disclosed on the Bankruptcy Schedules and (iii) those that have been incurred in the Ordinary
 Course of Business since the date of the Interim Balance Sheet, which are not material in amount
(either individually or in the aggregate) and none of which results from, arises out of, relates to,
 is in the nature of, or was caused by any breach of Contract, breach of warranty, tort,
 infringement, violation of Law, or any Action.

         4.16. Absence of Certain Devel~ments. Except as set forth on Section 4.16 of the
 Seller Disclosure Schedule, since December 31, 2017, Seller has conducted the Business only in
 the Ordinary Course of Business and, without limiting the foregoing, Seller has not, with respect
 to the Business, the Purchased Assets or the Assumed Liabilities:

                (a)     experienced or suffered a Material Adverse Effect;

                (b)     sold or otherwise disposed of any of its assets or properties, tangible or
 intangible;

             (c)    created or suffered to exist any Encumbrance (other than a Permitted
 Encumbrance) upon any of its assets, tangible or intangible;

                (d)     entered into or consummated any transaction involving the acquisition of
 the capital stock or other equity securities, assets, property, or business lines of any Person other
 than purchases of Inventory in the Ordinary Course of Business;

               (e)      made any change in accounting principles, practices or methods, except to
 the extent required by changes in GAAP or applicable Law;

               (~      suffered or sustained any damage, destruction or other casualty loss with
 respect to any material asset or property owned, leased or otherwise used by Seller with respect
 to the Business or any of the Purchased Assets,'whether or not covered by insurance, in excess of
 $5,000, individually or in the aggregate;

                (g)     had any employee strike, work stoppage, slow down or lockout;

              (h)     made any change in excess of five percent (5%) in the rate of
 compensation, commission, bonus or other direct or indirect remuneration payable, or paid or
 agreed or promised to pay, conditionally or otherwise, any bonus, extra compensation, pension


 {04704596.1}                                      15
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
              Exhibit A - Asset Purchase Agreement Page 21 of 231



or severance or vacation pay, to any employee, consultant, salesman, representative or agent of
the Business;

              (i)    instituted, settled or agreed to settle, or become the subject of or named in,
any Action before any Governmental Body, other than, for the avoidance of doubt, the applicable
Bankruptcy Case;

                  (j)   released or waived any material right or claim against any other Person;
and

                  (k)   agreed or committed (orally or in writing) to any of the foregoing.

        4.17. Linen Inventory. Section 4.17 of the Seller Disclosure Schedule sets forth the
quantity, location, and book value (determined in accordance with GAAP)of the linen inventory
owned by Seller (the "Linen Inventory"). The Linen Inventory consists of a quality and quantity
usable and saleable in the Ordinary Course of Business, except for obsolete, damaged or
defective items that have been written off or written down to fair market value. All such linen is
owned by Seller free and clear of all Encumbrances (except Permitted Encumbrances), and no
linen is held on a consignment basis. The quantity of the Linen Inventory is not excessive, but is
reasonable in the present circumstances of Seller. The Linen Inventory is of a quantity and
quality sufficient for Seller's current operations. Seller (i) has provided Purchaser complete and
accurate information regarding capital expenditures with respect to the Linen Inventory for the
past three (3) years, and (ii) confirms that such capital expenditures have been adequate during
the past three (3) years to maintain a sufficient Linen Inventory that is usable and saleable in the
Ordinary Course of Business. No customer for which Seller acquires linen has a deficiency in
linen inventory as to amount, nature or kind. Seller has no obligations to supply linen to
customers that own their own linen directly nor any other Liability with respect to such customer
owned linens. The average useful life of the Linen Inventory is twenty four (24) months, which
is consistent with the average useful life of Seller' linen inventory during the past three (3) years.

          4.18.   Material Contracts.

              (a}      Section 4.18(a) of the Seller Disclosure Schedule sets forth a complete and
accurate list of each of the following Contracts (collectively, the "Material Contracts") and
Seller's good faith estimate, as of the Execution Date, of the Cure Costs, if any, applicable to
each such Contract:

                       (i)     Any Contract concerning marketing of or relating to research and
          development of any of the products sold by Seller;

                       (ii)    Any Contract (A) relating to indebtedness or the guaranty of
          another Person's indebtedness, or (B) pursuant to which Seller has loaned or advanced
          money to any Person, other than sales to customers on credit in the Ordinary Course of
          Business;

                        (iii)   Any Contract granting any Person an Encumbrance on any of the
          Purchased Assets;



{04704596. I }                                    16
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 22 of 231



                       (iv) Any Contract (A) providing for any Person to be the exclusive
        provider of any product or service sold or provided by Seller or the exclusive recipient of
        any such product or service, or otherwise imposing any exclusivity obligation on Seller,
       (B)containing a covenant by Seller not to (x) compete with any Person in any business in
        any geographic area or (y) solicit or hire any Person, or(C) including any "most favored
        nations" or similar pricing terms or other similar protections or assurances;

                      (v)     Any licenses or Contracts with respect to proprietary or Intellectual
        Property rights (other than licenses of generally available non-customized computer
        software granted to Seller with a total replacement cost of less than $5,000}, including
        any agreement with any current or former employee, consultant or contractor regarding
        appropriation or non-disclosure of any Intellectual Property;

                      (vi)     Any Contract or group of related Contracts with the same party (or
        group of related parties) either(A) requiring payments after the Execution Date to or by
        Seller of more than $5,000 or (B) not terminable by Seller on sixty (60) days' or less
        notice without penalty or other Liability;

                      (vii) Any Contract establishing or creating any partnership, joint
        venture, limited liability company, limited liability partnership or similar entity;

                       (viii) Any Contract that requires Seller to purchase all or substantially all
        of their requirements for a product or services from a particular Person, requires Seller to
        sell all of any type of product or service to a particular Person, or otherwise contains any
        exclusivity obligations;

                      (ix)     Any Contract that involves the grant by or to Seller of exclusive
        rights;

                        (x)     Any Contract with any Affiliate of Seller or with any manager,
        director, officer, stockholder or employee of Seller or any Affiliate of Seller;

                      (xi) Any Contract affecting the ownership of, leasing of, title to, use of,
        or any leasehold or other interest in, any real or personal property, including each lease
        for the Leased Real Property and any Contract for the lease of any Purchased Asset;

                      (xii)    Any Contract with a Seller Customer

                        (xiii) Any Contract with a Seller Supplier that provides goods or services
         that are material to the operation of the Business; and

                      (xiv) Any other Contract which is material to Seller, the Business, or
         any Purchased Asset or Assumed Liability.

             (b)      Each Material Contract is in full force and effect, and is valid, binding and
enforceable against Seller and, to the Knowledge of Seller, the other parties thereto, in
accordance with its terms, in each case with respect to enforceability, subject to the Bankruptcy
Exceptions. There is no material breach or default by Seller under any Material Contract and, to


{04704596.1}                                     17
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 23 of 231



the Knowledge of Seller, no event has occurred which, with due notice or lapse of time or both,
would constitute such a breach or default, in each case, that will not be cured by compliance with
the Sale Order at Closing, including payment of any Cure. Costs that the Purchaser is required to
pay pursuant to this Agreement. To the Knowledge of Seller,(x) no other party to any Material
Contract is in material default in respect thereof and (y) no event has occurred which, with due
notice or lapse of time or both, would constitute such a default. During the prior three (3) years,
Seller has not released or waived any material rights under any Material Contract.

              (c)     Seller has provided to Purchaser true, correct and complete copies of each
written Material Contract and true, correct and complete descriptions of all material terms of all
oral Material Contracts, as amended to date.

        4.19. Affiliated Transactions. Except as set forth on Section 4.19 of Seller Disclosure
Schedule,(i) no Affiliate of Seller is a party to any Material Contract or owns or has any interest
in any property used in the operation of the Business or in any other Purchased Assets or
Assumed Liabilities, (ii) during the past three (3) years, Seller has not, directly or indirectly,
purchased, leased or otherwise acquired or used any property, assets or rights of or obtained any
services from, or sold, leased or otherwise distributed, transferred or disposed of any assets,
properties or rights or furnished any services to, or otherwise engaged in transactions with, any
Affiliate of Seller, and (iii) neither of the Business nor operations of Seller related to any of the
Purchased Assets or the Assumed Liabilities is or has been conducted through any Affiliate of
Seller.

        4.20. Environmental, Health and Safety Matters. Except as set forth on Section 4.20 of
the Seller Disclosure Schedule:

              (a)     Seller (i) is and within the past five years has been in compliance in all
material respects with all applicable Environmental, Health and Safety Requirements, and (ii)
has obtained all Permits arising under Environmental, Health and Safety Requirements that are
necessary for the conduct of the Business in compliance in all material respects with
Environmental, Health and Safety Requirements;

             (b)     Seller has not received any unresolved written notice, report or other
written communication regarding any actual or alleged violation of Environmental, Health and
Safety Requirements or any unresolved actual or alleged Environmental Liabilities;

             (c)      no material Release has occurred or is occurring at or from any Leased
Real Property that requires notice to any Governmental Body, further investigation, any form of
response action under applicable Environmental, Health and Safety Requirements, or that could
reasonably be expected to form the basis of a material claim for damages or compensation by
any Person;

              (d)      Seller has not agreed to, assumed or retained any material Environmental
Liability under any lease, purchase agreement, sale agreement, joint venture agreement or other
binding corporate or real estate document or agreement, including any Assigned Contract; and

              (e)    Seller has made available to Purchaser all significant environmental
reports, data, documents, studies, analyses, investigations, audits and reviews in Seller's


{04704596.1}                                      1g
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
              Exhibit A - Asset Purchase Agreement Page 24 of 231



possession or control as necessary to reasonably disclose to Purchaser any material
Environmental Liabilities in relation to the Business, the Purchased Assets, or the Assumed
Liabilities.

                                            ARTICLE 5

                REPRESENTATIONS AND WARRANTIES OF PURCHASER

       Purchaser hereby makes the representations and warranties in this Article 5 to Seller as of
the Execution Date and as of the Closing Date.

        5.1.   Co orate Organization. Purchaser is a limited liability company, duly organized,
validly existing and in good standing under the Laws of the State of Delaware.

        5.2.     Authority Relative to This Agreement. Purchaser has all requisite limited liability
company power, authority and legal capacity to (a) execute and deliver this Agreement, (b)
execute and deliver the Ancillary Agreements to be executed by Purchaser, and (c) perform its
 obligations hereunder and under each of the Ancillary Agreements to be executed by Purchaser,
and to consummate the transactions contemplated hereby and thereby. The execution and
 delivery of this Agreement and each of such Ancillary Agreements, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all requisite action
 on the part of Purchaser. This Agreement has been, and at or prior to the Closing each of such
 Ancillary Agreements will be, duly and validly executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery by the other parties hereto and thereto,
 and the entry of the Sale Order) this Agreement constitutes, and each of such Ancillary
 Agreements when so executed and delivered will constitute, legal, valid and binding obligations
 of Purchaser, enforceable against Purchaser in accordance with its respective terms, subject to
 the Bankruptcy Exceptions.

         5.3.    Consents and Approvals; No Violation. Neither the execution and delivery of this
 Agreement or any of the Ancillary Agreements by Purchaser, nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by Purchaser with any of the terms
 or provisions hereof or thereof, will (i) conflict with or result in a breach of any provision of the
 articles of incorporation, bylaws or other governing documents of Purchaser,(ii) conflict with or
 result in a breach of any Law applicable to Purchaser or (iii) conflict with, violate, result in the
 breach or default under any Contract to which Purchaser is a Party, except as in each case clauses
(i) through (iii) above would not have a material adverse effect on the ability of Purchaser to
 consummate the transactions contemplated at the Closing. The execution, delivery and
 performance by Purchaser of this Agreement does not require Purchaser to make any filing with
 or give notice to, or obtain any consent or Permit from, any Governmental Body, other than the
 Sale Order and other than that which will have been made, given or obtained at or prior to the
 Closing.

        5.4.    Sufficiency of Funds. Purchaser has as of the Execution Date, and shall have at
 the Closing, funds that are sufficient to pay the Purchase Price, assume the Assumed Liabilities
 and otherwise consummate all of the transactions contemplated hereunder.




 {04704596.1}                                     19
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
              Exhibit A - Asset Purchase Agreement Page 25 of 231



                                           ARTICLE 6

                                          EMPLOYEES

        6.1.   Employees.

                (a)     Purchaser (or its Affiliates) may, in its sole discretion, make written offers
of employment to any or all of the Business Employees (the "Offer Employees"), with such
employment by Purchaser or its Affiliate (as applicable) to commence as of the Closing Date,
conditional on Closing, on such terms as Purchaser chooses in its sole discretion. Each such
Offer Employee who .executes and delivers an offer letter on or before the Closing Date and
commences employment with Purchaser (or its Affiliates) on the Closing Date is hereinafter
referred to as a "Hired Employee". Prior to the Closing, Seller shall cooperate with Purchaser in
its efforts to obtain an executed offer letter from each Offer Employee. Subject to the foregoing
provisions of this Section 6.1(a), all such offers of employment shall be (i) subject to such
compensation, benefit and other terms and conditions of employment as Purchaser shall
determine in its sole discretion and (ii) contingent on such Business Employee's waiver of any
claims to termination payments against Seller's bankruptcy estate or employment-related claims
against Purchaser arising out of Seller's employment or successor liability theories.
Notwithstanding the foregoing, Purchaser reserves the right to amend, modify or discontinue at
any time the compensation and other terms and conditions of employment, or terminate the
employment, of the Hired Employees. On the Closing Date, Seller shall terminate the
employment of each Hired Employee and Purchaser shall commence its employment of such
Hired Employee.

              (b)     Purchaser shall not have any responsibility, liability or obligation, whether
to Business Employees, Offer Employees, Hired Employees, former employees, their
beneficiaries or to any other Person, with respect to any employee benefit plans, practices,
programs or arrangements, including the Benefit Plans (including the establishment, operation or
termination thereof and the notification and provision of COBRA coverage) maintained by
Seller.

               (c)     Nothing in this Article 6 expressed or implied shall confer any third party
rights or remedies hereunder in any Person, including any Business Employees, Offer
Employees, or Hired Employees and nothing herein amends any Benefit Plan or any employee
benefit plan of Purchaser.

              (d)      Notwithstanding anything in this Agreement to the contrary, Purchaser
                                                                                              to
shall not be obligated to provide any severance, separation pay or other payments or benefits
any employee of Seller or any Affiliate of Seller, including without limitation, any Business
Employee, Offer Employee, or Hired Employee, on account of any termination of such
                                                                                        (if any)
employee's employment on or before the Closing Date, and such payments and benefits
shall remain obligations of Seller.

             (e)     Seller shall remain solely responsible for any and all Liabilities that could
                                                                                                 ns
arise under the WARN Act as a result of or relating to this Agreement, to the transactio
                                                                                             to the
contemplated hereby, or in connection with any employment losses occurring on or prior



{04704596.1}                                      ZD
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 26 of 231



Closing Date, and Seller shall take all actions that are necessary or proper to comply with the
WARN Act.

              (~      Subject to applicable Law, Seller shall cooperate with Purchaser and shall
permit Purchaser a reasonable period during normal business hours prior to the Closing Date, to
communicate with Business Employees on temporary or permanent lay-off or furlough status
and meet with current Business Employees at such times as Purchaser shall reasonably request in
connection with Purchaser determining which Business Employees shall be extended an offer of
employment. Furthermore, Seller shall provide Purchaser with reasonable access to employment
records required by Purchaser which Seller may lawfully provide to Purchaser.

              (g)      Following the Closing, Seller and Purchaser shall cooperate reasonably
with each other to provide an orderly administrative transition to Purchaser of the Hired
Employees, including the provision by Seller to Purchaser of all necessary or appropriate
documents, records, materials, accounting files and Tax information with respect to each Hired
Employee. Seller consents to the hiring of the Hired Employees by Purchaser and waives (on
behalf of itself and its Affiliates) with respect to the employment of the Hired Employees by
Purchaser or any of its Affiliates, all claims and rights Seller or its Affiliates have under(A)any
non-competition, confidentiality, non-solicitation or similar restrictive covenants with the Hired
Employees (other than with respect to an Assigned Contract) and (B)that certain Confidentiality
Agreement, dated July 23, 2018, by and between Quilvest USA, Inc. and Seller Parent (the
"Confidentiality Agreement").

       6.2. No Assumption of Liabilities. Nothing in this Article 6 shall be construed to hold
Purchaser liable for any Liabilities of Seller or its Affiliates other than the Assumed Liabilities
expressly assumed by Purchaser pursuant to Section 1.2.

                                           ARTICLE 7

                             BANKRUPTCY COURT MATTERS

        7.1. Competin~Bids. Purchaser acknowledges and is aware that the transactions
contemplated by this Agreement are subject to any higher or better bids ("Competing Bids") as
part of a sale process to be conducted in the Bankruptcy Case, as well as any objections by
creditors and parties in interest, as set forth in the Bidding Procedures described in Section 7.2.

       7.2.   Sale Motion, Bidding Procedures and Sale Milestones. Seller shall take the
following actions, or shall cause them to occur, by the following deadlines (collectively, the
"Sale Milestones"):

               (a)    Within ten (10) days after the mutual execution of this Agreement, Seller
will. file a motion (the "Sale Motion"), with the Bankruptcy Court, in form and substance
approved by Purchaser, for entry of an order, in the form attached hereto as Exhibit D (the
"Bidding Procedures Order"), approving the transactions contemplated hereby and the bidding
procedures in the form attached to the Bidding Procedures Order, incorporated by reference
herein (the "Bidding Procedures").




{04704596.I }                                    21
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 27 of 231



               (b)     Subject to availability of the Bankruptcy Court, on or before such date that
is fourteen (14) days after filing of the Sale Motion, Seller will obtain entry by the Court of the
Bidding Procedures Order.

              (c)      Seller shall require that any and all Qualified Bids (as defined in the
Bidding Procedures) shall be submitted on or before the date that is twenty-one (21) days from
entry of the Bidding Procedures Order (the "Bid Deadline").

              (d)     In accordance with the Bidding Procedures Order and the Bidding
Procedures approved pursuant thereto, in the event a Qualified Bid, other than the Stalking Horse
Bid (as defined in the Bidding Procedures), is timely received prior to the Bid Deadline, Seller
will conduct an auction (the "Auction") within five (5) days from the Bid Deadline.

              (e)      If Purchaser is the Successful Bidder (as defined in the Bidding
Procedures), Seller shall use its best efforts to obtain entry by the Bankruptcy Court of the Sale
Order, as soon as reasonably possible.

              (~      If Purchaser is the Successful Bidder (as defined in the Bidding
Procedures), then Seller shall use its best efforts to cause the Closing to occur on or before the
date that is sixty (60) days from the Execution Date, or such other later date as is mutually
agreed by Purchaser and Seller in a writing dated prior to the date that is sixty (60) days from the
Execution Date (the "Outside Date").

        7.3. Bidding Procedures and Stalking Horse Protections Are Material Consideration to
 Purchaser. Each and every provision of the Bidding Procedures and Stalking Horse Protections
(as described in the Bidding Procedures), including without limitation Purchaser's right to
 Break-Up Fee (as set forth in Section 7.4 below), Purchaser's Matching Rights (as defined in the
 Bidding Procedures), and Seller's compliance with the Sale Milestones, constitute material
 consideration to Purchaser under this Agreement. The Parties acknowledge that Purchaser would
 not have entered into this Agreement without each and every provision within the attached
 Bidding Procedures, including the Stalking Horse Protections described therein. In the event the
 Court does not approve, or materially modifies, the Bidding Procedures, or Seller fails to comply
 with the Sale Milestones, Purchaser may terminate this Agreement pursuant to Section 3.4(k)
 hereof.

          7.4.   Break-Up Fee.

               (a)      In consideration for Purchaser's expenditure of time, energy and resources
 in performing due diligence and formulating its offer for the Purchased Assets, and the benefit to
 the estate created by Purchaser's willingness to submit an offer that will enable Seller's
 competitive sale process, in the event that this Agreement is terminated pursuant to Section
 3.4(i), Purchaser shall, in addition to the return of the Escrow Amount and subject to approval of
 the Bankruptcy Court, be entitled to a compensatory payment of $120,000 (the "Break-Up Fee").
 In the event Seller becomes obligated to pay the Break-Up Fee, the Break-Up Fee shall be
                                                                                                  a
 payable in cash or other immediately available funds at the time of consummation of
                                                                                              if an
 Competing Bid from the proceeds of a closing on a Competing Bid; provided, however, that




 {04704596.1}                                    22
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 28 of 231



approved Break-Up Fee is not fully paid pursuant to the foregoing, nothing herein shall prohibit
Purchaser from otherwise seeking payment of the Break-Up Fee in the Bankruptcy Case.

             (b)      Each Party acknowledges that the agreements contained in this Section 7.4
are an integral part of the transactions contemplated by this Agreement, that without these
agreements such Party would not have entered into this Agreement, and that any amounts
payable pursuant to this Section 7.4 do not constitute a penalty.

        7.5.    Bankruptc Filin s.

              (a)       Without limiting Seller's obligations under Section 7.2, (i) Seller shall
undertake its best efforts to obtain approval of the Bidding Procedures and entry of the Sale
Order, and (ii) Seller shall timely take all actions required by the Bankruptcy Code and Federal
Rules of Bankruptcy Procedure, including without limitation, the extension of any time period
under Section 365 of the Bankruptcy Code, necessary to permit the Seller to consummate the
transactions contemplated herein by the Closing Date.

               (b)     Seller shall deliver or cause to be delivered to Purchaser for review and
comment, as soon as commercially reasonable and in any event not less than one (1) Business
Day prior to the filing thereof, all documents to be filed on behalf of Seller with the Bankruptcy
Court, including all motions, applications, petitions, schedules and supporting papers prepared
by Seller (including forms of orders and notices to interested parties) that relate to, or that may
affect, the Purchased Assets or the transactions contemplated hereby. All motions, applications,
petitions, schedules and supporting papers prepared by Seller and relating to the transactions
contemplated hereby or the Purchased Assets to be filed with the Bankruptcy Court on behalf of
Seller must be reasonably satisfactory in form and substance to Purchaser and Seller.

               (c)     Seller shall comply with all notice requirements (i) of the Bankruptcy
Code and the Federal Rules of Bankruptcy Procedures or (ii) imposed by the Sale Order, in each
case, in connection with any pleading, notice or motion to be filed in connection herewith. Seller
shall comply with all agreements, stipulations, and Orders of the Bankruptcy Court, now existing
or hereafter arising.

              (d)       Purchaser reserves the right to approve the form of any Sale Order
submitted to the Bankruptcy Court; however, at a minimum, the Sale Order shall, among other
things, pursuant to Sections 105, 363 and 365 of the Bankruptcy Code:

                       (i)     approve this Agreement and all related transactions;

                        (ii)    find that the transfer of the Purchased Assets is legal, valid and
         enforceable and vests Purchaser with valid title to the Purchased Assets, free and clear of
         all Liabilities (except Assumed Liabilities) and Encumbrances (except for Permitted
         Encumbrances);

                       (iii) authorize Purchaser to file, if desired in its discretion, terminations
         or cancellations of any recorded Encumbrances (except for Permitted Encumbrances)
         against the Purchased Assets, including without limitation UCC-3 termination statements,
         and require secured parties or lienholders, where required by applicable non-bankruptcy


{04704596.1}                                     23
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 29 of 231



        Law or requested by Purchaser, to execute documents of release, cancellation or
        satisfaction prepared by Purchaser, to be filed by Purchaser to clear any Encumbrances of
        record (other than Permitted Encumbrances)from the Purchased Assets;

                       (iv) find that, subject to payment of the Cure Costs, Purchaser is the
        valid and lawful assignee and transferee of the Assigned Contracts and has all rights and
        interests in the Assigned Contracts and the ability to enforce such rights and interests;

                     (v)    find that Purchaser has demonstrated and established adequate
        assurance of future performance before the Bankruptcy Court with respect to the
        Assigned Contracts;

                      (vi) find that the Purchase Price and other consideration provided by
        the Purchaser, including the Assumed Liabilities, including any Cure Costs paid by
        Purchaser, constitute a fair and reasonable price for the Purchased Assets;

                       (vii) find that Purchaser is a good faith purchaser of the assets and
        entitled to the protections of Section 363(m)of the Bankruptcy Code;

                      (viii) find that Seller gave good and sufficient notice of the sale and the
        assumption and assignment of the Assigned Contracts to all Persons affected thereby,
        with full disclosure of associated Cure Costs, and that Purchaser has provided adequate
        assurance of its ability to perform under the Assigned Contracts;

                        (ix) find that Purchaser has not assumed, and has no responsibility or
        liability for any of Seller's Liabilities other than any Assumed Liabilities, whether known
        or unknown as of the Closing, whether fixed or contingent, or whether existing at the
        time of or arising after the Closing, including successor or vicarious Liabilities of any
        kind or character, including, but not limited to, any theory of antitrust, environmental,
        alter ego, successor or transferee liability, employment or labor Law, de factor merger,
        mere or substantial continuation, and, for the avoidance of doubt, Purchaser shall have no
        successor liability under any collective bargaining agreement, Contract with any union or
        under any pension plan or other employee plan, including without limitation the Benefit
        Plans, under which Seller or any Affiliate thereof is or was an obligor or a party;

                       (x)     provide for the immediate effect of the sale after the Closing;

                      (xi) waive the 14-day appeal periods staying the sale contemplated by
         this Agreement and the assumption and assignment of the Assigned Contracts pursuant to
         Fed. R. Bankr. P. 6004(h) and 6006(d), respectively;

                        (xii) in the event an appeal is taken or a stay pending appeal is
         requested, from the Sale Order, Seller shall immediately notify Purchaser thereof and
         shall provide Purchaser with a copy of the related notice of appeal or request for stay.
         Seller shall use its commercially reasonable efforts to defend such appeal or stay request
         at its own cost and expense and obtain an expedited resolution thereof; and

                       (xiii) specifically reserve the Bankruptcy Court's jurisdiction to enforce


{04704596.1}                                     24
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 30 of 231



        the Sale Order and this Agreement.

                                          ARTICLE S

                            COVENANTS AND AGREEMENTS

        8.1.    Conduct of Business. During the period from the Execution Date and continuing
until the earlier of the termination of this Agreement in accordance with Section 3.4 and the
Closing Date, except (1) for any limitations on operations imposed by the Bankruptcy Court or
the Bankruptcy Code, (2) as required by applicable Law, the Bankruptcy Court or the
Bankruptcy Code,(3) as occurring as a result of Seller being in bankruptcy under the Bankruptcy
Code,(4) as otherwise expressly contemplated by this Agreement, or (5) with the prior written
consent of Purchaser not to be unreasonably withheld, delayed or conditioned, Seller shall:

             (a)    conduct the Business and the operations thereof solely in the Ordinary
Course of Business;

              (b)     maintain the Purchased Assets in good working order and repair, subject
to ordinary wear and tear;

               (c)    maintain any and all Permits;

               (d)    comply with all applicable Laws in all material respects;

               (e)    maintain the Books and Records;

              (~        not sell, pledge, assign, lease, license, or cause, permit or suffer the
imposition of any Encumbrance on, or otherwise dispose of, any Purchased Asset or asset that
would, but for its sale, assignment, or disposition, would have been a Purchased Asset;

              (g)     other than as required by Law or existing written plans or agreements, not
agree to any increase in the rate of compensation, commission, bonus or other direct or indirect
remuneration payable to any Business Employee;

               (h)      not authorize, declare or pay any dividends on or make any distribution
with respect to its outstanding shares of capital stock or other equity interests (whether in cash,
assets, stock or other securities);

              (i)     not agree to any limitations on engaging or competing in any line of
business or in any geographic area or location or otherwise covering the Business;

               (j)     - not enter in any settlement, consent decree or other agreement or
arrangement with a Governmental Body or other Person that would require the payment by
Purchaser or any Affiliate thereof of any funds after the Closing (or waive or release any material
right related to a Purchased Asset or an Assumed Liability);

            (k)      not expend any insurance proceeds, condemnation awards or other
compensation in respect of loss or damage to any Purchased Asset or asset that would, but for


{04704596.1}                                    25
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 31 of 231



such loss or damage, have been a Purchased Asset, to the extent occurring after the Execution
Date but prior to the Closing Date;

             (1)       not take or fail to take any action which results in the termination of, or
any breach or default under any Assigned Contract;

              (m) amend, terminate, accelerate or modify the terms of any Assigned
Contract or other Contract that would, but for such termination, have been an Assigned Contract,
other than immaterial amendments that are unrelated to pricing or cost and that are made in the
Ordinary Course of Business;

              (n)      enter into any new, or renew any existing, Contracts having a term of one
year or greater or that may require the Seller to incur, in the aggregate, potential Liabilities of
$5,000 or greater per year in the event such Contract becomes an Assigned Contract;

              (o)     not cause, or take any actions that cause or are reasonably expected to
cause, the occurrence of any of the events and developments listed in Section 4.16;

               (p)     not terminate the employment of any Business Employees (other than for
cause); and

              (q)     not enter into any agreement (whether written or oral) to do any of the
foregoing, or authorize or publicly announce an intention to do any of the foregoing.

        8.2.   Pre-Closing Access to Information.

               (a)      Seller agrees that, between the Execution Date and the earlier of the
Closing Date and the date on which this Agreement is terminated in accordance with Section 3.4,
Purchaser and the directors, officers, employees, counsel, professionals, advisors, accountants,
agents, contractors and other representatives (collectively, the "Representatives") of Purchaser,
shall be entitled to have, and Seller shall afford, such access to, and make such investigation and
examination of the Documents, the Books and Records, the Purchased Assets, Assumed
Liabilities and directors, officers and employees of Seller as Purchaser or any of Purchaser's
Representatives may reasonably request. Any such investigations and examinations shall be
conducted during regular business hours and upon reasonable advance notice to Seller and shall
not unreasonably interfere with the operations of Seller.

             (b)      All information provided or obtained pursuant to this Section 8.2 shall be
governed by the Confidentiality Agreement.

       8.3.    Further Agreements. After the Closing, Seller shall (i) promptly deliver to
Purchaser any mail or other communication received by Seller and relating to the Purchased
Assets or the Assumed Liabilities, (ii) promptly wire transfer in immediately available funds to
Purchaser any cash, electronic credits or deposits received by Seller to the extent that such cash,
electronic credits or deposits are Purchased Assets, and (iii) promptly forward to Purchaser any
checks or other instruments of payment that it receives to the extent that such checks or other
instruments are Purchased Assets. After the Closing, Purchaser shall (x} promptly deliver to
Seller any mail or other communication received by Purchaser and relating to the Excluded


{04704596.1}                                    26
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 32 of 231



Assets or the Excluded Liabilities,(y) promptly wire transfer in immediately available funds to
Seller, any cash, electronic credits or deposits received by Purchaser to the extent that such cash,
electronic credits or deposits are Excluded Assets, and (z) promptly forward to Seller any checks
or other instruments of payment that it receives to the extent that such checks or other
instruments are Excluded Assets. From and after the Closing Date, Seller shall refer all inquiries
with respect to the Purchased Assets and the Assumed Liabilities to Purchaser, and Purchaser
shall refer all inquiries with respect to the Excluded Assets and the Excluded Liabilities to Seller.

        8.4. Consent and Approvals. Prior to Closing, each party hereto shall, at such party's
own expense: (i) use its commercially reasonable efforts, as promptly as practicable, to obtain
all approvals, authorizations, clearances, consents and waivers of, and to file all notices and other
filings with, regulatory and other Governmental Bodies and all other Persons that are necessary
or required of it to consummate the transactions set forth herein; and (ii) provide such other
information and communications to regulatory and other Governmental Bodies and other
Persons as Purchaser or Seller, as applicable, or such Governmental Bodies or other Persons may
reasonably request. For avoidance of doubt, each party shall bear its own costs with respect to
any approvals, authorizations, clearances, consents and waivers of, notices and other filings with,
the Bankruptcy Court required to consummate the transactions herein.

        8.5. Preservation of Records. Seller and Purchaser agree that each of them shall
preserve and keep the records held by them or their Affiliates relating to the Business, the
Purchased Assets and the Assumed Liabilities until the later of the liquidation and winding up of
Seller's estate (including, without limitation, through liquidation under Chapter 7 of the
Bankruptcy Code)(the "Wind Down")(but in no event later than twelve (12) months after the
Closing Date, except, in the case of Tax matters, until thirty (30) days following the expiration of
the period of any applicable statute of limitations) and shall make such records available during
such time period to the other party as may be reasonably required by such other party in
connection with, among other things, any insurance claims by, actions or tax audits against or
governmental investigations of Seller or Purchaser or any of their respective Affiliates,
administration of the Bankruptcy Case, or in order to enable Seller or Purchaser to comply with
their respective obligations under this Agreement or any of the Ancillary Agreements and each
other agreement, document or instrument contemplated hereby or thereby.

       8.6. Publicity. Except as required by applicable Law or for any filings by Seller or
Purchaser with the Bankruptcy Court, Seller and Purchaser shall not (and shall cause their
respective Affiliates not to) issue any press release or make any public statement concerning this
Agreement or the transactions contemplated hereby without the other party's consent, in each
case not to be unreasonably withheld, conditioned or delayed.

       8.7. Notification of Certain Matters. During the period from the Execution Date and
continuing until the earlier of the termination of this Agreement in accordance with Section 3.4
and the Closing Date, Seller shall promptly give written notice to Purchaser of(a)the occurrence
or nonoccurrence of any event or circumstance that has resulted in, or would be reasonably likely
to cause, any of the conditions in Article 9 not to be satisfied or that otherwise has had or would
be reasonably likely to have a Material Adverse Effect or (b) upon becoming aware of any facts,
events or conditions allegedly constituting an Excluded Environmental Liability.
Notwithstanding the foregoing, the delivery of any notice pursuant to this Section 8.7 shall not


{04704596.1}                                     27
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
              Exhibit A - Asset Purchase Agreement Page 33 of 231



(i) be deemed to amend or supplement the Seller Disclosure Schedule or (ii) be deemed to cure
any breach of any representation, warranty, covenant or agreement or to satisfy any condition.
Without limiting the foregoing obligations, Seller acknowledges and agrees that (x) it has an
obligation to update the Seller Disclosure Letter to reflect information that is accurate as of the
Closing Date (or, where another date is specified, as of such date), and (y) any such update will
not be deemed to cure any breach of any representation or warranty.

        8.8.    Casualty and Condemnation. Until the Closing, all Purchased Assets shall remain
at the sole risk of Seller. Subject to Section 3.4(h), if any of the Purchased Assets are materially
damaged or destroyed by any event or casualty prior to the Closing, Seller shall provide
Purchaser with written notice thereof and shall either (a) repair or replace such Purchased Assets
to substantially the same condition as such Purchased Assets existed before such event or
casualty,(b) transfer end assign, at the Closing, all insurance or condemnation proceeds received
in respect of such Purchased Assets (together with an assignment of the right to receive any
proceeds not yet paid) to Purchaser, or (c) agree to a reduction in the Purchase Price
commensurate with the value of such Purchased Assets.

        8.9.    No Successor. Nothing in this Agreement or any Ancillary Agreement shall
create any implication, covenant, or commitment that Purchaser is a successor or successor-in-
interest to Seller or the Business.

        8.10. Purchase Price Allocation. Purchaser shall, not later than one hundred twenty
(120) days after the Closing Date, prepare and deliver to Seller a schedule (such schedule, the
"Allocation") allocating the Purchase Price and any other items that are treated as additional
 purchase price for Tax purposes among the Purchased Assets The Allocation shall be reasonable
 and shall be prepared in accordance with Section 1060 of the Code and the Treasury Regulations
 promulgated thereunder. Purchaser and Seller shall report and file all Tax Returns consistent
 with the Allocation and shall take no position contrary thereto or inconsistent therewith.

         8.11. Further Assurances.

                (a)      Subject to the terms and conditions of this Agreement and applicable Law,
 Seller and Purchaser shall use their respective commercially reasonable efforts to take, or cause
 to be taken, all actions, and to do, or cause to be done, all things necessary, proper or advisable to
 ensure that the conditions precedent to the other party's obligations hereunder set forth in this
 Agreement are satisfied and to consummate and make effective the transactions contemplated by
 this Agreement as soon as practicable.

               (b)      Subject to the terms and conditions of this Agreement, Seller and
 Purchaser shall not take any action or refrain from taking any action the effect of which would be
 to materially delay or impede the ability of Seller or Purchaser to consummate the transactions
 contemplated by this Agreement unless taking such action or refraining from taking such action
 is required by applicable Law.

              (c)     Subject to the terms and conditions of this Agreement, at and following
 the Closing, each of the parties shall execute, acknowledge and deliver all such further
 conveyances, notices, assumptions, releases and acquaintances and such other instruments, and



 {04704596.1}                                     2g
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                           Desc
              Exhibit A - Asset Purchase Agreement Page 34 of 231



cooperate and take such further actions, as may be reasonably necessary or appropriate to
transfer and assign fully to Purchaser anc~ its successors and assigns, all of the Purchased Assets,
and for Purchaser and its successors and assigns to assume the Assumed Liabilities, and to
otherwise make effective the transactions contemplated hereby. Nothing in this Section 8.11
shall obligate any party 1lereto to waive any right or condition under this Agreement.

              (d)      The obligations of Seller pursuant to this Section 8.11 shall be subject to
any orders, approvals or authorizations granted or required by the Bankruptcy Court or under the
Bankruptcy Code (including in connection with the Bankruptcy Case), and Seller's obligations
as a debtor in possession to comply with any order of the Bankruptcy Court, and Seller's duty to
the estate and its creditors including the duty to seek and obtain the highest or otherwise best
price for the Purchased Assets in compliance with, and not in a manner inconsistent with, the
Sale Procedures, as approved by the Sale Procedures Order.

        8.12. No Restriction on Purchaser. Seller acknowledges that Purchaser and its
Affiliates pursue similar or competitive paths 'to those which are or may be pursued by Seller.
The occurrence or existence of such similar or competitive activities shall not be cause for any
action or allegation by, or on behalf of, Seller that Purchaser or any of its Affiliates or
Representatives have failed to comply with its obligations set forth in this Agreement or have
otherwise breached any duty or obligation owed to Purchaser in connection with this Agreement
or the transactions contemplated hereunder. Furthermore, nothing in this Agreement shall
restrict in any way Purchaser's business activities, including, but not limited to, its pursuit of
customers or prospective customers of Seller.

         8.13. Restrictive Covenants.

                (a)     Noncompetition. From the Closing Date until the fourth (4th)anniversary
 thereof, Seller shall not, or permit any of its Affiliates to, directly or indirectly (a) within the
 Restricted Area,(i) engage in; (ii) own or control any interest in; (iii) act as an employee, officer,
                                                                                                       or
 director, partner, member, shareholder, consultant, or joint venturer of any entity engaged in;
(iv) extend credit or lend money for the purpose of establishing or operating any Person engaged
 in, the Restricted Business; or(b) solicit, encourage, influence or attempt to influence any Person
 who is a customer or supplier of Seller as of the date of this Agreement to terminate, amend or
                                                                                                       ip
 modify any Assigned Contract, or to otherwise modify or terminate such Person's relationsh
 with Purchaser after Closing.
                                                                                                    (4th)
                (b)     Nonsolicitation of Employees. From the Closing Date until the fourth
                                                                                                       or
 anniversary thereof, Seller shall not, nor shall it permit any of its Affiliates to, directly
 indirectly, participate in any attempt to hire or solicit for employment or hire any Hired
 Employee or other employee of Purchaser; provided, however, that Seller shall not be restricted
                                                                                                after the
 from hiring or soliciting for employment any person that is terminated by Purchaser
                                                                                       not  prohibit  the
 Closing Date; provided, further, however, that the foregoing covenant shall
                                                                                                 general
 placement of general advertisements or making of general solicitations, including
                                                                                geographi c or technical
 advertisements or other solicitations that may be targeted to a particular
                                                                                                       of
 area or that are not specifically targeted toward any Hired Employee or other employee
                                                                       , in  no   event shall  Seller  be
 Purchaser; provided, further, and notwithstanding the foregoing




 {04704596.1}                                      29
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 35 of 231



permitted to place any such general advertisements or make any such general solicitations in the
Restricted Area.

               (c)       Remedies. Seller acknowledges that its expertise in the Restricted
Business is of a special, unique, unusual, extraordinary and intellectual character, which gives
such expertise a peculiar value, and that a breach by it of the covenants contained in this Section
8.13 cannot be reasonably or adequately compensated in damages in an Action at law and that
such breach will cause Purchaser irreparable injury and damage. Seller further acknowledges
that it possesses unique skills, knowledge and ability and that violation of this Section 8.13
would be extremely detrimental to Purchaser. By reason thereof, Seller agrees that Purchaser
shall be entitled, in addition to any other remedies that Purchaser may have under this Agreement
or otherwise and without proof of actual damages, to temporary, preliminary and/or permanent
injunctive and other equitable relief to prevent or curtail any breach of this Section 8.13.

              (d)      Reasonableness. The parties hereto recognize that the limitations set forth
in this Section 8.13 are reasonable and not burdensome. In the event that such limitations are
deemed to be unreasonable by a court of competent jurisdiction, then Seller and Purchaser agree
to submit to a modification or reduction of such limitations as such court shall deem reasonable.
Seller acknowledges and agrees that the covenants and limitations set forth in this Section 8.13
are a significant inducement for Purchaser's willingness to enter into this Agreement and to
consummate the transactions contemplated herein, and that Purchaser would not have entered
into this Agreement absent Seller agreeing to the covenants and limitations set forth in this
Section 8.13.

        8.14. De-Installation of Linens. Following the Closing, Seller shall undertake all such
action reasonably requested by Purchaser to assist Purchaser with the process of "de-installing"
and taking possession of any linens included in the Purchased Assets from the hospitals and
clinics that Purchaser will not service following the Closing.

                                           ARTICLE 9

                                 CONDITIONS TO CLOSING

       9.1.    Conditions Precedent to the Obligations of Purchaser and Seller. The respective
obligations of each party to this Agreement to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or written waiver, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived in writing by Seller and
Purchaser, in whole or in part, to the extent permitted by applicable Law):

               (a)      no temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the transactions contemplated hereby shall have been issued,
nor shall there be any statute, rule, regulation, order or other Law promulgated, enacted, entered,
or enforced which makes the consummation of the transactions contemplated by this Agreement
illegal, void or rescinded; and




{04704596.I }                                    3~
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
              Exhibit A - Asset Purchase Agreement Page 36 of 231



               (b)    the Bankruptcy Court shall have entered the Sale Order on the docket by
the Clerk of the Bankruptcy Court, and such Sale Order (i) shall be in full force and effect, (ii)
shall not be the subject of any stay, and (iii) if an appeal has been filed that challenges the
Purchaser's good faith under Section 363(m) of the Bankruptcy Code or asserts that the
transactions contemplated by this Agreement are avoidable pursuant to, or otherwise violate,
Section 363(n) of the Bankruptcy Code, such appeal shall have been resolved so that the Sale
Order is a Final Order in all respects.

        9.2.    Conditions Precedent to the Obligations of Seller. The obligations of Seller to
 consummate the transactions contemplated by this Agreement are subject to the satisfaction, on
 or prior to the Closing Date, of each of the following conditions (any or all of which may be
 waived in writing by Seller, in whole or in part, to the extent permitted by applicable Law):

               (a)      (i) each of the representations and warranties of Purchaser contained in
 Article 5 that does not contain an express materiality qualification must be true and correct in all
 material respects as of the Closing with the same effect as though made at and as of the Closing
(except those representations and warranties that address matters only as of a specified date,
 which must be true and correct in all material respects as of that specified date); (ii) each of the
 representations and warranties of Purchaser contained in Article 5 that does contain an express
 materiality qualification must be true and correct in all respects as of the Closing with the same
 effect as though made at and as of the Closing (except those representations and warranties that
 address matters only as of a specified date, which must be true and correct in all respects as of
 that specified date); (iii) Purchaser shall have performed and complied in all material respects
 with all obligations and agreements required in this Agreement to be performed or complied with
                                                                                                     at
 by Purchaser on or prior to the Closing Date; and (iv) Purchaser shall have delivered to Seller
 Closing a certificate signed by an authorized officer of Purchaser        , in form  and   substance
                                                                                                    and
 reasonably satisfactory to Seller, confirming satisfaction of the conditions in clauses (i), (ii),
(iii) above; and

               (b)      Purchaser shall have delivered, or caused to be delivered, to Seller (or at
 the direction of Seller) or the Escrow Agent, as applicable, all of the items set forth in Section
 3.3.

         9.3.    Conditions Precedent to the Obligations of Purchaser. The obligations of
                                                                                               the
 Purchaser to consummate the transactions contemplated by this Agreement are subject to
                                                                                         or all of
 satisfaction, on or prior to the Closing Date, of each of the following conditions (any
 which may be waived in writing by Purchaser, in whole or in part, to the     extent permitted  by
 applicable Law):

               (a)      (i) each of the representations and warranties of Seller contained in
                                                                                                   all
 Article 4 that does not contain an express materiality qualification must be true and correct in
 material respects as of the Closing with the same effect as though made at and as of the Closing
                                                                                                date,
(except those representations and warranties that address matters only as of a specified
                                                                                               of the
 which must be true and correct in all material respects as of that specified date); (ii) each
                                                                                          an express
 representations and warranties of Seller contained in Article 4 that does contain
                                                                                            the same
 materiality qualification must be true and correct in all respects as of the Closing with
                                                                                 and  warranties that
 effect as though made at and as of the Closing (except those representations


 {04704596.1}                                      31
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 37 of 231



address matters only as of a specified date, which must be true and correct in all respects as of
that specified date); (iii) Seller shall have performed and complied in all material respects with
all obligations and agreements required in this Agreement to be performed or complied with by
Seller on or prior to the Closing Date; and (iv) Seller shall have delivered to Purchaser at Closing
a certificate signed by an authorized officer of Seller, in form and substance reasonably
satisfactory to Purchaser, confirming satisfaction of the conditions in clauses (i), (ii), and (iii)
above;

            (b)      Seller shall have delivered, or caused to be delivered, to Purchaser or the
Escrow Agent, as applicable, all of the items set forth in Section 3.2;

              (c)      all authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations of waiting periods imposed by, any Governmental Body that are
required or appropriate for Purchaser to own or operate the Purchased Assets shall have been
filed, occurred or been obtained;

               (d)     Seller shall have delivered to Purchaser a certificate of the corporate
secretary or other duly authorized officer of Seller, in form and substance reasonably satisfactory
to Purchaser, certifying that attached thereto are true, correct, and complete copies of(A) the
articles of incorporation and bylaws of Seller as in effect at all times from and after the
Execution Date, and (B) resolutions duly adopted by the board of directors and shareholders of
Seller authorizing the performance of the transactions contemplated in this Agreement and the
execution and delivery of this Agreement and the Seller Ancillary Agreements; and

              (e)    The conditions set forth in Sections 1.5(b) and (c) of the Real Property
Lease by and between Purchaser and ULS Acquisition, LLC, a copy of which is attached hereto
as Exhibit B (the "New Spartanbur~Lease"), shall have been satisfied or waived by Purchaser
and the New Spartanburg Lease shall be valid and in full force and effect.

                                           ARTICLE 10

                                       MISCELLANEOUS
                                                                                            or
        10.1. Payment of Expenses. Except as set forth in Section 3.7 or Section 7.4
                                                                                  and expenses
 otherwise provided in this Agreement, each party hereto shall bear its own costs
(including investment advisory and legal fees and expenses) incurred in connection with this
 Agreement and the transactions contemplated hereby.

        10.2. Entire. Agreement; Amendments and Waivers. This Agreement (including the
                                                                                           and the
 Addenda, Appendices, and Seller Disclosure Schedule), the Ancillary Agreements
 Confidentiality Agreement represent the entire understanding and agreement between the parties
                                                                                                 be
 hereto with respect to the subject matter hereof. Any provision of this Agreement may
                                                                                             in the
 amended or waived if, and only if, such amendment or waiver is in writing and signed,
                                                                of  a waiver, by the party  against
 case of an amendment, by each party hereto, or in the case
                                                                                         including,
 whom the waiver is to be effective. No action taken pursuant to this Agreement,
                                                                                                  a
 without limitation, any investigation by or on behalf of any party shall be deemed to constitute
 waiver by the party taking such action of compliance with any representa          tion,  warranty,



 {04704596.I}                                    32
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 38 of 231



covenant or agreement contained herein. The waiver by either party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of such right, power or remedy by such
party preclude any other or further exercise thereof or the exercise of any other right, power or
remedy.

        10.3. Counterparts. For the convenience of the parties hereto, this Agreement may be
executed and delivered (by facsimile or PDF signature) in any number of counterparts, each such
counterpaz~t being deemed to be an original instrument, and all such counterparts shall together
constitute the same agreement.

       10.4. Governing Law. This Agreement is to be governed by and construed in
accordance with federal bankruptcy Law, to the extent applicable, and where state Law is
implicated, the Laws of the State of South Carolina shall govern, without giving effect to the
choice of law principles thereof, including all matters of construction, validity and performance.

     10.5. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

        10.6. Notices. Unless otherwise set forth herein, any notice, request, instruction or
other document to be given, provided or furnished hereunder by any party to the other parties
shall be in writing and shall be deemed duly given, provided or furnished (i) upon delivery, when
delivered personally,(ii) one(1) Business Day after being sent by overnight courier or when sent
by facsimile or e-mail transmission (with confirmation of transmission), and (iii) three (3)
Business Days after being sent by registered or certified mail, postage prepaid, as follows:

        If to Seller:

                        Alliance Laundry &Textile Services, LLC
                        60 Grider Street
                        Buffalo, New York 14215
                        Attn.: John Giardino
                        Email: john.giardino@claruslinens.com

                        with a copy (which shall not constitute effective notice) to:

                         Bond, Schoeneck &King,PLLC
                         One Lincoln Center
                         Syracuse, New York 13202
                         Attn.: Stephen A. Donato„ Esq.
                         Email: sdonato@bsk.com




{04704596.1}                                       33
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
              Exhibit A - Asset Purchase Agreement Page 39 of 231



        If to Purchaser:

                       Crown Health Care Laundry Services of Florida, LLC
                       25 West Cedar St.
                       Pensacola, FL 32502
                       Attn.: Cliff Haigler
                       Email: cliffh@crownlaundry.com

                      with copies(which shall not constitute effective notice) to:

                       Maynard, Cooper &Gale,P.C.
                       1 1 North Water Street, Suite 24290
                       Mobile, Alabama 36602
                       Attn.: Bryan A. Thames
                       Email: bthames@maynardcooper.com

or to such other Persons, addresses or facsimile numbers as may be designated in writing by the
party to receive such notice.

        10.7. Binding Effect; Assi~nment. This Agreement shall be binding upon Purchaser
                                                                                          and its
and, subject to entry of the Sale Order, Seller, and inure to the benefit of the parties
                                                                                            estate
respective successors and permitted assigns, including, without limitation, any trustee or
                                                                                   7  case.    No
representative appointed in the Bankruptcy Case or any successor Chapter
                                                                                        Seller or
assignment of this Agreement or of any rights or obligations hereunder may be made by
                                                                       consent of the other  party
Purchaser (by operation of Law or otherwise) without the prior written
hereto and any attempted assignment without the required consents shall be void.
                                                                                                    is
        10.8. Severability. If any term, condition or other provision of this Agreement
                                                                                           all other
invalid, illegal or incapable of being enforced by any rule of Law or public policy,
                                                           neverthel ess remain  in full  force   and
terms, conditions and provisions of this Agreement shall
                                                                                     hereby    is not
effect so long as the economic or legal substance of the transactions contemplated
                                                                                  term, condition
affected in a manner adverse to either party. Upon such determination that any
                                                                                      hereto shall
or other provision is invalid, illegal or incapable of being enforced, the parties
                                                                                         the parties
negotiate in good faith to modify this Agreement so as to effect the original intent of
                                                                                ons  contempl   ated
as closely as possible in an acceptable manner to the end that the transacti
hereby are fulfilled to the fullest extent possible.
                                                                                                    te
         10.9. Injunctive Relief. The parties agree that damages at Law may be an inadequa
                                                                                               in this
remedy for the breach of any of the covenants, promises and agreements contained
                                                                   r  shall be entitled to injunctiv e
Agreement by the parties, and, accordingly, Seller and Purchase
                                                                                performance   of such
relief with respect to any such breach, including, without limitation, specific
                                                                other party from  any threatened, or
covenants, promises or agreements or an order enjoining the
                                                                                        ts contained
from the continuation of any actual, breach of the covenants, promises or agreemen
                                                                                        cy of money
in this Agreement by such party, all without the necessity of proving the inadequa
                                                                                    set  forth in this
damages as a remedy and without the necessity of posting bond. The rights
                                                                                 r may have at Law
Section 10.10 shall be in addition to any other rights which Seller or Purchase
or in equity pursuant to this Agreement.


{04704596.I }                                     34
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 40 of 231



        10.10. Third Party Beneficiaries. This Agreement is for the sole benefit of the parties
hereto and their permitted assigns and nothing herein express or implied shall give or be
construed to give to any Person, other than the parties hereto and such permitted assigns, any
legal or equitable rights hereunder.

        10.11. Certain Interpretations.

              (a)      Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

                      (i)     All references in this Agreement to Articles, Sections, clauses,
        parts and Schedules shall be deemed to refer to Articles, Sections, clauses, parts and
        Schedules to this Agreement unless.otherwise specified.

                       (ii)     All Schedules annexed hereto or referred to herein are hereby
        incorporated in and made a part of this Agreement as if set forth in full herein. Any
        capitalized terms used in any Schedule but not otherwise defined therein shall be defined
        as set forth in this Agreement.

                     (iii) The Article, Section and paragraph captions herein are for
        convenience of reference only, do not constitute part of this Agreement and shall not be
        deemed to limit or otherwise affect any of the provisions hereof.

                     (iv) The words "include," includes" and "including," when used herein
        shall be deemed in each case to be followed by the words "without limitation"(regardless
        of whether such words or similar words actually appear).

                       (v)      When calculating the period of time before which, within which or
                                                                                               date
        following which any act is to be done or step taken pursuant to this Agreement, the
                                                                                             day of
        that is the reference date in calculating such period shall be excluded. If the last
                                                                            on the next succeedi ng
        such period is not a Business Day,the period in question shall end
        Business Day.

                        (vi)   Any reference in this Agreement to "$" or "dollars" shall mean
        U.S. dollars.

                       (vii) Any reference in this Agreement to gender shall include all
                                                                                            vice
         genders, and words imparting the singular number only shall include the plural and
         versa.

                      (viii) -The words such as "herein," "hereinafter," "hereof     'and
                                                                                          which
        "hereunder" refer to this Agreement as a whole and not merely to a subdivision in
        such words appear unless the context otherwise requires.

              (b)     The parties hereto agree that they have been represented by legal counsel
                                                                                            on of
during the negotiation and execution of this Agreement and, therefore, waive the applicati
                                                                                       agreement
any Law, regulation, holding or rule of construction providing that ambiguities in an
                                                                     agreemen t or document.
or other document shall be construed against the party drafting such


{04704596.I}                                     35
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 41 of 231



                            [Signature page follows.]




{04704596.1}                           36
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                              Desc
              Exhibit A - Asset Purchase Agreement Page 42 of 231



        IN ~~II,NF;SS~ WHEI2Et7EF~ tl~~ parties l~ere,~~a lave caused this A~r~.en2ez~t to b~
 executed and de:livtred by their respe;cti~Ye duly authc7i~ized officers efF~ctive as of'the: E~ecutic~n
 Date.


                                                   SP,LLFR:

                                                   AI.,I~TAN~C;'Ia I.aAt.INDIZY &; '~~~X"T"II.E SFRVIC~~;,
                                                   LI,C                 ,..._~~ ~




                                                   CRfJ WN    ~FII~~AL'II-~            GARL   ~L,AUNDTZY
                                                   SERVICES, I:I:C


                                                   Lev:
                                                   Name:
                                                   "I~itle:




                             [An~r~nded end Restated. Asset I~'urcllase A~;ree~ment~
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                           Desc
              Exhibit A - Asset Purchase Agreement Page 43 of 231




            IN WI7'NLSS WHEKEOF, the parties hereto have caused this Agreement to be
   executed and delivered by their respective duly authorized officers effective as ~f the execution
   ~7ate.


                                                 SELL~It:

                                                 ALLIANCE L~LINDRY &TEXTILE SERVlCC,
                                                 LLC


                                                 By'~ -
                                                 i~ame:
                                                 Title:


                                                 PURCHASER:

                                                 CRnWN           H     ,TH        ARE   LAUI~~DRY
                                                 SERV3~ES„l.t
                                                                       /
                                                                       ?
                                                                                  i,,
                                                 ~Y
                                                 Name.
                                                 Title:,




                             [r1~t~ended and Restated Asset Purchase Agreement]
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 44 of 231



                                             Annex I

                                           Definitions

       "Affiliate" means, with respect to any Person, any other Person that, directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under common control
with, such Person, and the term "control" (including the terms "controlled. by" and "under
common control with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether through ownership
of voting securities, by contract or otherwise.

      "Albany Facility" means Seller's facility located at 404 Hodges Street, Albany, Georgia
31701.

      "Ancillary Agreements" means, collectively, the Seller Ancillary Agreements and each
agreement and certificate required pursuant to Sections 3.2 and _3 3 hereto.

      "Assigned Contracts" means, collectively, (a) all Purchased Contracts, and (b) the
Optional Contracts identified by Purchaser in accordance with Section 1.4 hereto and listed on
the Assigned Contract Schedule, which Contracts shall be assumed by Seller and assigned to
Purchaser pursuant to Section 365 of the Bankruptcy Code, the Sale Order or other order of the
Bankruptcy Court and the Bill of Sale.

      "Atlanta Facility" means Seller's facility located at 1631 Willingham Dr., East Point,
Georgia 30344.

      "Atlanta Lease" means that certain Lease Agreement by and between Seller and
Willingham 1631, LLC, dated December 3, 2001, as amended by that certain First Amendment
to Lease Agreement by and between Seller and 1631 Willingham BT, LLC, dated October 31,
2017, pursuant to which Seller leases the Atlanta Facility.

      "Atlanta PP&E" means all of Seller's personal property, equipment, fixtures, machinery,
and other fixed assets located at the Atlanta Facility.

       "Bankru~tc~ Exceptions" means any applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors' rights and remedies generally, and subject, as
to enforceability, to general principles of equity (regardless of whether enforcement is sought in
a proceeding at Law or in equity).

      "Bankruptcy Schedules" means those schedules of assets and liabilities, including all
amendments thereto, filed by Seller in the Bankruptcy Case pursuant to Section 521(a)(1)(B) and
Federal Rules of Bankruptcy Procedure 1007(b) and 1009(a).

       "Books and Records" means all documents used by Seller iti connection with, or relating
to, the Purchased Assets, the Assumed Liabilities, or the Business, including all files, data,
reports, plans, mailing lists, supplier lists, customer lists, price lists, marketing information and
procedures, advertising and promotional materials, equipment records, warranty information,
records of operations, standard forms of documents, manuals of operations or business


{04704596.1}                             Annex I —Page 1
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 45 of 231



procedures and other similar procedures (including all discs, tapes and other media-storage data
containing such information) with respect to the Business.

       "Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in Birmingham, Alabama are authorized or required by applicable Law to be
closed.

       "COBRA" means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Section 4980B of the Code and of any similar state law.

        "Code" means the Internal Revenue Code of 1986, as amended.

       "Contract" means any written or oral contract, indenture, note, bond, lease, license,
commitment or instrument or other agreement or arrangement primarily related to the operation
of the Business or affecting or related to any of the Purchased Assets or the Assumed Liabilities
or by which Seller is bound or by which any asset of Seller is Encumbered.

      "Cure Costs" means, with respect to any Contract, the costs and expenses payable under
Section 365 of the Bankruptcy Code in connection with the assumption and assignment of such
Contract.

                                                    -
       "Documents" means all of Seller's written files,    documents, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, correspondence, budgets, forecasts,
plans, operating records, safety and environmental reports, data, studies and documents, Tax
Returns, ledgers, journals, title policies, customer lists, supplier lists, vendor lists, regulatory
filings, operating data and plans, research material, technical documentation (design
specifications, engineering information, test results, maintenance schedules, functional
requirements, operating instructions, logic manuals, processes, flow charts, etc.), user
documentation (installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web pages, etc.) and
other similar materials, in each case whether or not in electronic form primarily related to or
primarily used, or held for use, in comlection with any of the Purchased Assets or Assumed
Liabilities or the operation of the Business.

       "Encumbrance" means any lien, encumbrance, claim (as defined in Section 101(5) of the
Bankruptcy Code), charge, mortgage, deed of trust, option, pledge, security interest or similar
interest, restraint on title, hypothecation, easement, right of way, encroachment, right of first
refusal, preemptive right,judgment, conditional sale or other title retention agreement.

       "Environmental, Health and Safety Requirements" means all applicable Laws, Permits,
decrees, directives, legally binding judicial and administrative orders, in each case, concerning or
relating to workplace health and safety or to pollution, preservation, remediation or the
protection of the environment or natural resources or the emission of greenhouse gases or any
cleanup, removal, containment or other remediation or response actions or the handling,
discharge, transportation, storage, Release, or treatment of Hazardous Materials.

      "Environmental Liabilities" means any Liability, whether known or unknown, arising
under or relating to any Environmental, Health and Safety Requirements or any Release of


{04704596.1 }                            Annex I —Page 2
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 46 of 231



Hazardous Materials, whether based on negligence, strict liability or otherwise, including costs
and liabilities for investigation, removal, remediation, restoration, abatement, monitoring,
personal injury, property damage, natural resource damages, court costs, and reasonable
attorneys' fees.

       "ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

      "ERISA Affiliate" means each entity that is treated as a single employer with Seller for
purposes of Section 414 of the Code.

       "Escrow Agent" means CIBC Bank USA.

       "Escrow Agreement" means that certain Escrow Agreement, dated as of the Execution
Date, by and among Seiler, Purchaser, and the Escrow Agent.

      "Excluded Agreements" means the Contracts of Seller other than Contracts designated as
Assigned Contracts pursuant to Section 1.4(a).

       "Excluded Environmental Liabilities" means all Environmental Liabilities with respect to
the past or current operations (including through the Closing), properties or facilities of the
Business, including any Environmental Liabilities relating to or arising from the Business or the
Purchased Assets with respect to (i) any Leased Real Property, or any other real property used or
operated by Seller or any of its respective Affiliates or their respective predecessors in
connection with the Business prior to the Closing; (ii) the offsite disposal or arrangement for
offsite disposal of Hazardous Materials or wastes by Seller or any of its respective Affiliates or
their respective predecessors in connection with the Business (including any such materials,
substances or wastes produced or generated for offsite disposal prior to the Closing in connection
with operations upon the Leased Real Property); (iii) any fines, penalties or other sanctions
imposed by a Governmental Body in connection with any actual or alleged violation of or failure
to comply with Environmental, Health and Safety Requirements by Seller or its Affiliates, or
otherwise with respect to the Business or the Purchased Assets prior to the Closing.

       "Final Order" means an order, ruling or judgment of the Bankruptcy Court (or other court
of competent jurisdiction) entered by the Clerk of the Bankruptcy Court on the docket in the
Bankruptcy Case (or by the clerk of such other court of competent jurisdiction on the docket of
such court) that: (i) is in full force and effect; (ii) has not been stayed; and (iii) is no longer
subject to review, reversal, modification or amendment, by appeal or writ of certiorari.

       "GAAP" means United States generally accepted accounting principles in effect from
time to time.

       "Governmental Bodv" means any government, quasi-governmental entity, or other
governmental or regulatory body, agency or political subdivision thereof of any nature or any
self-regulatory agency, whether foreign, federal, state or local, or any agency, branch,
department, official, entity, instrumentality or authority thereof, or any court or arbitrator (public
or private).




{04704596.1}                              Annex I —Page 3
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 47 of 231



        "Hazardous Materials" means any substance, chemical, material or waste which is or will
foreseeably be prohibited, limited or regulated by any Governmental Body, including (i) any
chemical, material, or substance defined as or included in the definition of "hazardous
substances," "hazardous wastes," "hazardous materials," "extremely hazardous waste,"
"restricted hazardous waste,""medical waste,""toxic waste","toxic pollutants," "contaminants,"
"pollutants," or "toxic substances" under any applicable Environmental, Health and Safety
Requirement due to its dangerous or deleterious properties, (ii) any oil, petroleum, petroleum
product, or petroleum-derived substance, (iii) asbestos containing materials, (iv) urea
formaldehyde and polychlorinated biphenyls.

       "Hearin" means the hearing to be held by the Bankruptcy Court to consider the Sale
 Order and the approval of the transactions contemplated hereby.

        "Intellectual Property" means all intellectual property of any kind, including the
following: (i) trademarks, service marks, trade names, slogans, logos, trade dress, Internet
 domain names, brand names, and other similar designations of source or origin, together with all
 goodwill, registrations and applications related to the foregoing; (ii) patents, utility models- and
 industrial design registrations (and all continuations, divisionals, continuations in part,
 provisionals, renewals, reissues, re-examinations and applications for any of the foregoing);
(iii) copyrights and copyrightable subject matter (including, without limitation, any registrations
 and applications for any of the foregoing); (iv) trade secrets, proprietary processes, formulae,
 algorithms, models, and methodologies; and (v) computer software, computer programs, and
 databases (whether in source code, object code or other form).

          "Interim Balance Sheet" means the balance sheet of Seller as of September 30, 2018.

        "Inventory" means all goods owned by Seller that are used, sold or leased or held for use,
 sale or lease as of the Closing Date, including, but not limited to, linens, supplies, spare,
 replacement and component parts, and other inventories.

        "Joint Written Instructions"means written instructions from Seller and Purchaser, a form
 of which is attached to the Escrow Agreement as an exhibit thereto, directing the Escrow Agent
 to deliver the amounts to be released from escrow as provided for under this Agreement.

        "Knowledge of Seller", "Seller's Knowledge" and similar phrases mean, with respect to
 any matter in question, the actual knowledge following reasonable investigation and due inquiry,
 as of the Execution Date, of John Giardino (CEO}, Kevin McDonough (Director of Health and
 Safety), and Jack Hawkins (Operations Manager).

        "Laws" means all federal, state, local or foreign laws, statutes, common law, rules, codes,
                                                                                                tal
 regulations or ordinances issued, promulgated, enforced or entered by, any and all Governmen
 Bodies, or other requirement or rule of law.

          "Leased Real Property" means any real property leased or subleased by Seller.

       "Liability" means, as to any Person, any debt, adverse claim, liability, obligation,
                                                                                          premium
 commitment, assessment, cost, expense, loss, charge, fee, penalty, fine, contribution or
                                                                              unasserted , absolute
 of any kind or nature whatsoever, whether known or unknown, asserted or


 {04704596. I }                           Annex I —Page 4
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
              Exhibit A - Asset Purchase Agreement Page 48 of 231



or contingent, direct or indirect, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, including all costs and expenses relating thereto.

       "Material Adverse Effect" means, except for an effect related to the Seller's filing for
bankruptcy relief, any change, effect, condition, circumstance or development that, individually
or in the aggregate, is, or could reasonably likely be, material and adverse to the business,
operations, assets, liabilities, prospects, customer or distributor relationships, ability to deliver
products or services, results of operations or condition (financial or otherwise) of Seller, or the
ability of Seller to perform its obligations under the Agreement or the Seller Ancillary
Agreements or to timely consummate the transactions contemplated under hereunder and
thereunder, in each case regardless of duration or whether or not foreseeable or a development
relating to a known condition or circumstance.

       "Ordinary Course of Business" means the ordinary and usual course of normal day to day
operations of the Business consistent with past practice during the period immediately preceding
the Execution Date.

       "Permits" means all notifications, licenses, permits (including environmental,
construction and operation permits), franchises, certificates, approvals, consents, waivers,
clearances, exemptions, classifications, registrations, variances, orders, tariffs, rate schedules and
other sirnilar documents and authorizations issued by any Governmental Body.

        "Permitted Encumbrances" means (i) applicable zoning Laws, building codes, land use
restrictions and other similar restrictions imposed by Law that are not violated by the existing
improvements on such real property or the present use by Seller of such real property (but not
restrictions arising from a violation of any such Law); (ii) materialmans', mechanics', artisans',
shippers', warehousemans' or other similar common law or statutory liens incurred in the
Ordinary Course of Business for sums not yet due and payable and that do not result .from a
breach, default or violation by Seller of any Contract or Law; (iii) statutory liens for current
Taxes, assessments or other governmental charges not yet due and payable or the amount or
validity of which is being contested in good faith by appropriate proceedings or the making of
appropriate demands, notices or filings, and for which adequate reserves have been established
on the Interim Balance Sheet in accordance with GAAP;(iv) easements, covenants, conditions,
restrictions and other similar matters affecting title to real property and other encroachments and
title and survey defects with respect to any real property that do not or would not reasonably be
expected to, individually or in the aggregate, adversely affect the value, occupancy or use of such
real property in any material respect; (v) Encumbrances that will be and are discharged or
released either prior to, or simultaneously with the Closing; and (vi) such other Encumbrances,
title exceptions or imperfections of title as Purchaser may approve in writing in its sole
discretion.

       "Person" means an individual, corporation, partnership, limited liability company, joint
venture, association, trust, unincorporated organization, labor union, estate, Governmental Body
or other entity or group.

     "Release" means any discharge, emission, spilling, leaking, pumping, pouring, injecting,
dumping, burying, leaching, migrating, abandoning, discarding or disposing into or through the



{04704596.1}                              Annex I —Page 5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 49 of 231



environment of any Hazardous Materials including the abandonment or discarding of barrels,
containers and other closed receptacles containing any Hazardous Materials.

      "Restricted Area" means anywhere in the States of North Carolina, South Carolina, and
Georgia.

       "Restricted Business" means the healthcare laundry business.

       "Sale Order" means the order of the Bankruptcy Court, in form and substance satisfactory
to Purchaser, which shall, among other things, (i) authorize the sale of the Purchased Assets to
Purchaser pursuant to this Agreement free and clear of all liens, claims and Encumbrances (other
than Permitted Encumbrances) pursuant to Section 3630 of the Bankruptcy Code;(ii) authorize
and finalize the assumption of the Assigned Contracts by Seller and the assignment of the
Assigned Contracts to Purchaser subject to payment of the Cure Costs; (iii) authorize the
consummation of the transactions contemplated by this Agreement and the Ancillary
Agreements and all other transactions and agreements contemplated hereby or thereby; (iv) find
that Purchaser is a good-faith purchaser entitled to the protections of Section 363(m) of the
Bankruptcy Code;(v) confirm that Purchaser is acquiring the Purchased Assets free and clear of
the Excluded Assets and Excluded Liabilities; (vi) retain jurisdiction of the Bankruptcy Court to
interpret and enforce the terms and provisions of the Sale Order and this Agreement; and (vii)
waives the fourteen-day stay of the Sale Order provided in Fed. R. Bankr. P. 6004(h) and
6006(d), making the Sale Order immediately effective.

      "Seller Ancillary Agreements" means, collectively, each certificate, agreement or
document (other than this Agreement) that Seller is required to execute and/or deliver in
connection with this Agreement.

       "Seller Disclosure Schedule" means the disclosure schedules which are attached hereto
and delivered by Seller. Notwithstanding anything else to the contrary in this Agreement other
than the immediately following sentence, the disclosures in the Seller Disclosure Schedule shall
modify and relate to the representations and warranties in the corresponding section or
subsection of Article 4 to which they refer and are intended to qualify such representations and
warranties. The information set forth in one section or subsection of the Seller Disclosure
Schedule that is specifically referred to in another section or subsection of the Seller Disclosure
Schedule by appropriate cross-reference shall also be deemed to qualify such other section or
subsection of Article 4, and the information set forth in one section or subsection of the Seller
Disclosure Schedule shall also be deemed to qualify each other section or subsection of Article 4
to the extent that the relevance of a disclosure in one section or subsection of the Seller
Disclosure Schedule to another section or subsection of Article 4 is reasonably apparent on its
face.

        "Seller Intellectual Property" means any Intellectual Property that is owned by, licensed
to, or primarily used, or held for use by, Seller.

        "Seller Parent" means Centerstone Linen Services, LLC.

        "Seller Principal" means John Giardino.



{04704596.1}                             Annex I —Page 6
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 50 of 231



      "Spartanburg Facility" means the facility located at 355 Old Greenville Road,
Spartanburg, South Carolina 29301.

       "Spartanburg Lease" means that certain Real Property Lease, dated November 1, 2013,
by and between Seller and ULS Acquisition LLC, as amended, pursuant to which Seller leases
the Spartanburg Facility.

       "Tax" and "Taxes" mean (i) any and all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all income, gross income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, production, premium, disability, worker's compensation, utility, windfall profit,
environmental, registration, alternative, add-on minimum, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property and estimated
taxes, customs duties, fees, assessments and charges of any kind whatsoever, in each case
imposed by any Governmental Body; (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Governmental Body in connection with any item described
in clause i ; and (iii) any Liability in respect of any items described in clauses i andlor
 ii payable by reason of Contract, assumption, transferee liability, operation of Law, Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under Law)or otherwise.

       "Tax Return" means any return, report, information return, declaration, claim for refund
or other document (including any schedule or related or supporting information) supplied or
required to be supplied to any Governmental Body with respect to Taxes, including amendments
thereto.

         The following terms have the meanings set forth in the Sections set forth below:

        Defined Term                                      Location
        Actions                                           Section 4.4
        Agreement                                         Preamble
        Allocation                                        Section 8.10
        Assigned Contract Schedule                        Section 1.4(a)
        Assumed Liabilities                               Section 1.2
        Auction                                           Section 7.2(d)
        Bankruptcy Case                                   Recitals
        Bankruptcy Code                                   Recitals
        Bankruptcy Court                                  Recitals
        Benefit Plans                                     Section 4.10(c)
        Bid Deadline                                      Section 7.2(c)
        Bidding Procedures                                Section 7.2(a)
        Bidding Procedures Order                          Section 7.2(a)
        Bill of Sale                                      Section 3.2(a)
        Business                                          Recitals
        Business Employees                                Section 4.10(a)
        Closing                                           Section 3.1
        Break-Up Fee                                      Section 7.4(a)



{04704596.1}                              Annex I —Page 7
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 51 of 231



         Defined Term                           Location
         Closing Date                           Section 3.1
         Closing Date Payment                   Section 2.2(b)
         Competing Bid                          Section 7.1
         Confidentiality Agreement              Section 6.1(g)
         Cure Cap                               Section 1.4(d)
         Employment and Non-Compete Agreement   Section 3.2(h)
         Escrow Amount                          Section 2.2(a)
         Excluded Assets                        Section l.l(b)
         Excluded Liabilities                   Section 1.3
         Execution Date                         Recitals
         Financial Statements                   Section 4.14
         Fiscal Year Financial Statements       Section 4.14
         Hired Employee                         Section 6.1(a)
         Interim Financial Statements           Section 4.14
         Material Contracts                     Section 4.18(a)
         Multiemployer Plan                     Section 4.10(d)
         New Spartanburg Lease                  Section 9.3(e)
         Offer Employee                         Section 6.1(a)
         Optional Contracts                     Section 1.4(b)
         Outside Date                           Section 7.2(~
         Petition Date                          Recitals
         Purchase Price                         Section 2.1
         Purchased Assets                       Section 1.1(a)
         Purchased Contracts                    Section 1.4(a)
         Purchaser                              Preamble
         Registered IP                          Section 4.5
         Representatives                        Section 8.2(a)
         Sale Milestones                        Section 7.2
         Sale Motion                             Section 7.2(a)
         Seller                                 Preamble
         Seller Customer                        Section 4.13(a)
         Seller Permits                          Section 4.6
         Seller Supplier                         Section 4.13(a)
         Wind Down                               Section ~.5




{04704596.1 }                       Annex I —Page 8
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 52 of 231




                                 EXHIBIT A

                                  Bill of Sale

                                 (Attached)




 {04605048.11}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                             Desc
              Exhibit A - Asset Purchase Agreement Page 53 of 231

                                                                                            Exhibit A


                 BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

        THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this
 "A~reement"), dated as of [•], 2018, is entered into by and between Alliance Laundry &Textile
 Services, LLC, a Georgia limited liability company d/b/a Clarus Linen Systems ("Seller"), and
 Crown Health Care Laundry Services, LLC, a Delaware limited liability company ("Purchaser").
 Seller and Purchaser are each referred to in this Agreement as a "Party" and, together, the
 "Parties".

                                             RECITALS

         A.      The Parties entered into that certain Asset Purchase Agreement, dated as of
December 19, 2018 (the "Purchase A reement"), pursuant to which, among other things,
(1)Purchaser agreed to purchase, acquire and accept from Seller, and Seller agreed to sell,
 transfer, assign, convey and deliver to Purchaser, all of Seller's right, title and interest in, to and
 under, free and clear of all Liabilities (other than Assumed Liabilities) and Encumbrances (other
 than Permitted Encumbrances), the Purchased Assets, (2)Purchaser agreed to assume from
 Seller, and Seller agreed to assign to Purchaser, the Assumed Liabilities, and (3) Purchaser
 agreed to assume from Seller, and Seller agreed to assign to Purchaser, the Assigned Contracts.

         B.      On [•], 2019, the United States Bankruptcy Court for the Western District of New
 Yorlc entered an Order (the `Bankruptcy Sale Order") authorizing and approving, among other
 things, the sale, assignment and transfer to Purchaser of all of Seller's right, title and interest in,
 to and under the Purchased Assets, free and clear of all Liabilities (other than Assumed
 Liabilities) and Encumbrances (other than Permitted Encumbrances) pursuant to sections 105,
 363, and 365 of the Bankruptcy Code.

          C.     The Parties are entering into this Agreement in order to evidence the (1) purchase,
  acquisition and acceptance by Purchaser from Seller, and the sale, transfer, assignment,
  conveyance and delivery by Seller to Purchaser, of all of Seller's right, title and interest in, to
  and under, free and clear of all Liabilities (other than Assumed Liabilities) and Encumbrances
 (other than Permitted Encumbrances), the Purchased Assets, (2) assumption by Purchaser from
  Seller, and assignment by Seller to Purchaser, of the Assumed Liabilities, and (3) assumption by
  Purchaser from Seller, and assignment by Seller to Purchaser, of the Assigned Contracts.

                                            AGREEMENT

           The Parties, intending to be legally bound, hereby agree as follows:

          1.      In consideration of the Purchase Price, the receipt and sufficiency of which are
  hereby acknowledged, effective as of the Closing and subject to the terms and conditions set
  forth in the Bankruptcy Sale Order and the Purchase Agreement:

                 (a)     Purchaser hereby purchases, acquires and accepts from Seller, and Seller
  hereby sells, transfers, assigns, conveys and delivers to Purchaser, all of Seller's right, title and
  interest in, to and under, free and clear of all Liabilities (other than Assumed Liabilities) and
  Encumbrances (other than Permitted Encumbrances), the Purchased Assets;


  {04620762.3}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 54 of 231




               (b)    Purchaser hereby assumes from Seller, and Seller hereby assigns to
 Purchaser, the Assumed Liabilities; and

               (c)     Purchaser hereby assumes from Seller, and Seller hereby assigns to
 Purchaser, the Assigned Contracts.

         2.     Seller shall execute and deliver, at the reasonable request of Purchaser, such
 further instruments of sale, transfer, assignment, conveyance and delivery, and take such other
 actions, as Purchaser reasonably requests, to effectuate, confirm, perform or carry out the terms
 or provisions of this Agreement.

        3.     The terms of the Bankruptcy Sale Order and the Purchase Agreement, including
 the Parties' representations, warranties, covenants, agreements, and indemnities, are not
 superseded by this Agreement, but remain in full force and effect to the full extent provided in
 the Purchase Agreement. In the event of any conflict or inconsistency between the terms of the
 Purchase Agreement and the terms of this Agreement, the terms of the Purchase Agreement are
 to govern.

        4.      This Agreement is to be governed by and construed in accordance with federal
 bankruptcy Law, to the extent applicable, and where state Law is implicated, the Laws of the
 State of South Carolina shall govern, without giving effect to the choice of law principles
 thereof, including all matters of construction, validity and performance.

      5.   EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND
 ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
 RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
 HEREBY.

        6.      For the convenience of the Parties, this Agreement may be executed and delivered
 (by facsimile or PDF signature) in any number of counterparts, each such counterpart being
  deemed to be an original instrument, and all such counterparts shall together constitute the same
  agreement.

         7.       The recitals to this Agreement are hereby incorporated into and made a part of
  this Agreement by reference to such recitals. Capitalized terms used in this Agreement, but not
  defined in this Agreement, have the meanings given to such terms in the Purchase Agreement.

                                   (Signature Page Follows)




  {04620762.3}                                    2
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
              Exhibit A - Asset Purchase Agreement Page 55 of 231




          Each of the Parties, intending to be legally bound, has caused an authorized
 representative of such Party to duly execute this Agreement on such Party's behalf, as of the date
 first set forth above.


                                              SELLER:

                                              ALLIANCE LAUNDRY &TEXTILE SERVICES,
                                              LLC


                                              By:
                                              Name:
                                              Title:


                                              PURCHASER:

                                              CROWN      HEALTH            CARE       LAUNDRY
                                              SERVICES, LLC


                                              By:
                                              Name:
                                              Title:




               [Signature Page to Bill of Sale and Assignment and Assumption Agreement]
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 56 of 231




                                 EXHIBIT B

                            New Spartanburg Lease

                                 (Attached)




  {04605048.11}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 57 of 231

                                                                              Execution Version


                                 REAL PROPERTY LEASE
                                 Spartanburg, South Carolina


         THIS LEASE ("Lease") is made as of the December 19, 2018 by and between ULS
 ACQUISITION LLC, a Delaware limited liability company with offices located at 805 Third
 Avenue, New York, NY 10022 (hereinafter "Landlord"), and Crown Health Care Laundry
 Services, LLC, a Delaware limited liability company with offices located at 25 West Cedar
 Street, Pensacola, Florida 32502 (hereinafter "Tenant").

        WHEREAS, Landlord is the owner of certain premises consisting of a 39,200 square foot
 commercial laundry facility, a parking lot and all betterments and improvements located at 355
 Old Greenville Road, Spartanburg, South Carolina being particularly described on Exhibit A
 attached hereto (hereinafter, collectively, the ``Leased Premises"); and

        WHEREAS, Landlord desrres to lease to Tenant, and Tenant desires to lease from
 Landlord, the Leased Premises.

        NOW, THEREFORE, in consideration of the rentals hereinafter reserved and the
 covenants and agreements herein contained, the patties agree as follows:

                                    ARTICLE 1
                    LEASED PREMISES; TERM AND COMMENCEMENT

          1.0    Acknowledgement Concerning Assets. Landlord acknowledges that Tenant is a
  party to an Asset Purchase Agreement (the "Asset Purchase Agreement") with Alliance Laundry
  & Textile Services, LLC, a Georgia limited liability company d/b/a Clarus Linen Systems
 ("Alliance") of even date herewith whereby Tenant has agreed to acquire the furniture, trade
  fixtures, machinery and equipment of Alliance, including but not limited to the items listed on
  Schedule 1 attached hereto (the "Depreciation Schedule"), that are located on the Leased
  Premises. Landlord acknowledges and agrees that the assets listed on the Depreciation Schedule
  are the property of Alliance and that Landlord waives any claim with respect thereto, except as
  follows:

         a.     Landlord has not been able to confirm that the following assets (which are
                identified in accordance with their description on the Depreciation Schedule) are
                trade fixtures and therefore does not waive any claim that it may have with
                respect thereto: (i)"Wire Partition, wall panel, door," (ii) "Fencing," (iii) "Move
                Fire Hyrdrant," (iv) "retention pool for water sewer department," and (v)"Sump
                Pump for waste water removal from Winchester;" and

         b.     Landlord does not waive any claim that it may have with respect to the following
                boilers (which are identified in accordance with their description on the
                Depreciation Schedule) if such boilers are used solely to heat the Leased Premises
                or the tap water at the Leased Premises: (i)"200 HP BOILER, L96066," (ii)"200
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                         Desc
              Exhibit A - Asset Purchase Agreement Page 58 of 231




                  HP BOILER, I96065,", and (iii) "Superior Boiler;" but if said boilers are used in
                  the laundry operation they shall be considered trade fixtures.

         1.1     Lease. In consideration of the rents herein reserved and the mutual covenants of
 the parties, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject to
 the terms and condition hereinafter set forth, the Leased Premises.

         1.2   Initial Term. The initial term of this lease (hereinafter the "Initial Term") shall
 commence on the date of the closing of the purchase by Tenant under the Asset Purchase
 Agreement (hereinafter the "Commencement Date") and shall terminate on the tenth anniversary
 of the Commencement Date, unless renewed as provided herein. Tenant shall provide written
 notice to Landlord of the dated of the closing of the purchase under the Asset Purchase
 Agreement.

         1.3     Renewal Terms. Tenant shall have the right and option to extend the term of this
 Lease for two (2) renewal terms of five (5) years each (hereinafter a "Renewal Term"; the Initial
 Term and, if extended, by one or more Renewal Terms are hereinafter sometimes referred to as
 the "Term") provided that Tenant(a) is not then in default under the terms of this Lease and (b)
 gives Landlord written notice of its decision to renew not less than one hundred eighty (180)
 days before the end of the then current Term. If Tenant shall fail to renew this Lease prior to the
 end of the Initial Term, the second renewal option shall terminate.

        1.4    Delivery of Possession. Landlord shall deliver exclusive possession of the Leased
 Premises to Tenant on the Commencement Date.

         1.5                                    at
                  Conditions of Tenant's Obli~ions.     Notwithstanding anything herein to the
 contrary, Tenant shall have no obligation to perform under this Lease unless and until (a)the
 closing of the transactions contemplated under that certain Asset Purchase Agreement occurs,(b)
 Tenant receives an inspection report, acquired by Tenant, at Tenant's sole cost and expense, as to
 the roof and the HVAC systems for the Leased Premises with results satisfactory to Tenant in its
 sole discretion (Tenant shall provide Landlord written notice of Tenant's determination as to the
 roof and HVAC systems on or before the closing under the Asset Purchase Agreement) and (c) a
 satisfactory title report, at Tenant's expense, indicating that there are no liens or encumbrances
 on the Leased Premises which adversely impact Tenant's rights under the Lease for which a non-
 disturbance agreement has not been obtained or for which Tenant is unwilling to waive. Tenant
 shall notify Landlord, in writing, of any title defects under this subsection (c) on or before the
 closing under the Asset Purchase Agreement.

                                             ARTICLE II
                                               RENT

        2.1    Rental. Tenant covenants to pay as rent for the use and occupancy of the Leased
 Premises the aggregate of the sums set forth below. The first rental payment shall be due and
 payable on the first day of the first month following the Commencement Date. In the event that
 the Commencement Date shall occur on a date other than the first of the month, the first rental
 payment shall be adjusted to the proportionate fraction of the whole month so that all rental


  {04625771.11}                                    2
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                              Desc
              Exhibit A - Asset Purchase Agreement Page 59 of 231




 payments, other than the first, shall be made and become due and payable on the first day of each
 month thereafter. Rents shall be absolutely net to Landlord as provided herein.

          2.2    Base Rental —Initial Term. Tenant shall pay Landlord a base rental during the
 Initial Term the amounts set forth on the schedule attached hereto as Exhibit B.
              in

         2.3     Base Rental -Renewal Term. In the event Tenant exercises its option to extend
 the Term   of this Lease pursuant to Section 1.3 hereof, Tenant shall pay Landlord as base rent
 during each Renewal Term annual rent, payable in advance of the first day of each month, equal
 to the amounts set forth on the schedule attached hereto as Exhibit B.

          2.4    Additional Rent: Taxes. Tenant shall pay as additional rent hereunder during the
 Initial Term and any Renewal Term of any and all real estate taxes and assessments (ordinary
 and extraordinary), water rents, sewer and other municipal charges which shall be imposed,
 assessed, or levied upon the Leased Premises on or after the Commencement Date. Landlord
 s11a11 pay any such amounts which do not accrue during the Term of this Lease.

         The term "real estate taxes" shall mean all taxes and special assessments of every kind
 and nature assessed by a governmental authority on the Leased Premises which the Landlord
 shall become obligated to pay because of or in connection with the ownership, leasing and
 operation of the Leased Premises. If taxes upon rentals or otherwise pertaining to the Leased
 Premises shall be substituted, in whole or in part, for the present ad valorem real estate taxes or
 assessed in addition thereto, then Tenant's obligation to pay such taxes shall be based upon such
 substituted taxes, to the extent to which the same shall be a substitute for present ad valorem real
 estate taxes, together with such additional taxes, and such substitute or additional shall be
 deemed to be included within the term "real estate taxes". Nothing herein contained shall require
 or be construed to require Tenant to reimburse Landlord for any inheritance, estate, succession,
 transfer, gift, franchise, income or earnings, profit, excess profit tax, capital stock, capital levy or
 corporate or other similar tax which is or may be imposed upon Landlord or upon Landlord's
 business. Tenant shall have the right, acting in good faith, to contest and/or appeal before the
 appropriate governmental entity any real estate, personal property or other taxes that Tenant is
 required to pay as a result of entering into this Lease and Landlord shall execute such
 applications, authorizations and other documents and cooperate as reasonably necessary, at its
 sole expense, as requested by Tenant in connection therewith.

        Tenant shall pay when due any and all State, Federal or local taxes based upon Tenant's
 personal property or resulting from any permitted alteration, additions or improvements made by
 Tenant to the Leased Premises.

        2.5     Additional Rent: Insurance. During the Initial Term and any Renewal Term,
 Tenant shall pay Landlord, as additional rent hereunder, the cost of Landlord's Hazard Insurance
 required to be maintained by Landlord pursuant to Section 5.1 (a) hereof.

         2.6     Payment of Additional Rent. Additional Rent shall be payable to Landlord at
 least five (5) days prior to the date Landlord is required to pay such taxes and insurance provided



 {04625771.11}                                      3
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
              Exhibit A - Asset Purchase Agreement Page 60 of 231




 Landlord has submitted to Tenant at least twenty (20) days prior to the date due, copies of the
 relevant bills and a statement of the amount due.

                                          ARTICLE III
                                     USE AND OCCUPANCY

         3.1     Use; Purpose. Tenant covenants to use and occupy the Leased Premises for any
(but only for) lawful purposes. Tenant agrees not to violate any applicable lawful statutes, rules,
 regulations, orders, and ordinances of duly constituted governmental authority. Tenant shall
 have the right to contest in good faith and by appropriate means the application to the use and
 occupancy of the Leased Premises of any statute, rule, regulation, ordinance, and the like.

         3.2      Landlord Warranties and Quiet Possession. Landlord covenants, represents and
 wai•i•ants (i) that it has good and marketable title to the Leased Premises; (ii) that Tenant's
 intended commercial use of the Leased Premises is allowable under existing zoning (including
 use of the Leased Premises as a commercial laundry and all activities ancillary thereto); (iii) that
 the same are free of any liens and encumbrances other than easements of record and mortgage
 superior to this Lease; (iv) that Landlord has all requisite power and authority to enter into this
 Lease; (v) that so long as Tenant shall not be in default hereunder (after the expiration of any
 applicable notice, grace or cure periods), Tenant shall quietly hold, occupy, and enjoy the Leased
 Premises during all the Term and any extension thereof without hindrance, ejection, or
 molestation by Landlord or any party claiming under Landlord; and (vi) that taxes and all other
 assessments affecting the Leased Premises are currently paid and in good standing.

         3.3     Assigning and Subletting. Tenant shall not assign this Lease or sublet its interest
 under this Lease in the Leased Premises without Landlord's prior written consent (such consent
 not to be unreasonably withheld), provided Tenant shall have the right to assign this Lease or
 sublet all or any part of the Leased Premises to a wholly owned subsidiary without Landlord's
 consent, provided Tenant furnishes to Landlord in advance copies of any proposed assignment
 documents and continues to be liable for the prompt and full payment of the rentals and other
 payments required hereunder. Notwithstanding the foregoing or anything else herein to the
 contrary, Tenant shall have the right to assign this Lease without the requirement of any
 Landlord consent or approval to any party who acquires all or substantially all of the assets of
 Tenant and/or its affiliate entities.

                                    ARTICLE IV
                        MAINTENANCE AND REPAIR; ALTERATIONS

       4.1    By Tenant. Tenant shall be responsible for all maintenance and repairs to the
 Leased Premises including but not limited to all structural, roof, mechanical, electrical, and
 plumbing systems, overhead doors, parking areas, loading docks, and all others.

        4.2    Alterations. Tenant shall have the right at its expense to snake alterations or
  improvements to the Leased Premises provided that:




 {04625771.11}                                    4
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 61 of 231




        a.      No such alterations or improvements shall lessen the fair market value of the
 Leased Premises and any such alteration or improvement shall be done in accordance with all
 applicable laws, in a good and workmanlike manner with good quality material and shall not
 impair the safety of the structure of the Leased Premises.

        b.      Any structural alterations shall be made in accordance with previously prepared
 plans and specifications, and such plans and specifications must have the written approval of the
 Landlord before any work thereon shall be commenced, such approval not to be unreasonably
 withheld or delayed.

         c.      The Tenant shall pay the increased premium, if any, for the insurance coverage of
 the Leased Prei~nises resulting from any additional risk during the course of construction or
 installation of any such alteration, addition, or improvement or resulting from such alteration,
 addition or improvement.

         Landlord represents and warrants to Tenant that none of the furniture, fixtures or
 equipment located on the Leased Premises, other than lighting, plumbing and HVAC equipment,
 is owned by Landlord. All additions, improvements and fixtures (including the usual trade
 fixtures, furniture and equipment) which may be made or installed by Tenant and which are not
 permanently attached to a floor, wall or ceiling, may, at the expiration or earlier termination of
 this Lease, be removed by Tenant from the Leased Premises. Tenant also shall have the right to
 remove any additions, improvements, and fixtures that are permanently attached provided Tenant
 repairs any injury to the Leased Premises caused by such removal. Tenant shall pay promptly
 when due the entire cost of any work to the Leased Premises undertaken by Tenant so that the
 Leased Premises shall at all times be free of liens for labor and materials; to procure all
 necessary permits before undertaking such work; to do all of such work in a good and
 workmanlike manner, employing new materials of good quality and complying with all
 governmental requirements; and to save Landlord harmless and Indemnified from all injury, loss,
 claims or damage to any person or property occasioned by or growing out of such work
 including, without limitations, reasonable attorneys' fees. Landlord shall not have any landlord's
 or other lien of any kind on the personal or other property of Tenant and Landlord shall
 acknowledge such and execute such documents evidencing same as Tenant of it lenders or
 investors may request.

                                    ARTICLE V
                  INSU RANCE; WAIVER OF SUBROGATION;INDEMNITY

         5.1     Landlord's Insurance Requirements. Landlord shall maintain during the Term of
 this Lease the following insurance coverage:

                a. Fire and Extended Coverage Insurance. Fire and extended coverage insurance
 on a full replacement cost basis, using an "all risk" or equivalent form, insuring the Leased
 Premises and improvements thereto (excluding Tenants goods, furniture, or personal property
 placed in the Leased Premises by Tenant), against damage or loss from fire or other casualty
 normally insured against under the terms of standard policies of ire and extended coverage
 insurance ("Landlord's Hazard Insurance").


  {04625771.11}                                  5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
              Exhibit A - Asset Purchase Agreement Page 62 of 231




                 b. Liability Insurance. Liability Insurance, using the commercial general liability
form, covering the Leased Premises against claims for personal injury or death and property
 damage upon, in or about the Leased Premises, such insurance to be written on an occurrence
 basis (not a claims made basis) with combined single limit coverage of not less than One Million
 dollars ($1,000,000.00) and with a general aggregate limit of not less than Two Million Dollars
($2,000,000.00) for each policy year ("Landlord's Liability Insurance") and a commercial
 coverage umbrella policy in the amount of Five Million dollars ($5,000,000,00). Tenant shall be
 named as additional insureds on all such policies.

         All policies of Landlord's Hazard Insurance and Landlord's Liability Insurance required
 to be carried by Landlord under this Section 5.1 shall be issued by insurance companies with a
 rating of not less than A with a financial size reasonably consistent with the size and nature of
 the risk being insured, and licensed to do business in the State in which the Leased Premises is
 located. With respect to each policy of Landlord's Hazard Insurance and Landlord's Liability
 Insurance carried by Landlord under this Section 5.1, Landlord shall deliver to Tenant a
 certificate prior to the commencement of the Term of this Lease and thereafter within thirty (30)
 days prior to the expiration of each such policy evidencing the required coverage and containing
 provision that each insurer will give Tenant at least thirty (30) days advance written notice of any
 material change, cancellation, termination, or lapse of such coverage and of the effective date of
 any reduction in the amounts)of such coverage.

        5.2     Tenant's Insurance Requirements. Tenant shall maintain during the Term of this
 Lease, at Tenant's cost, the following insurance coverage:

                a. Hazard Insurance. All insurance coverage necessary for the protection against
 loss or damage from ire or other casualty for Tenant's goods, furniture, and other property
 placed in the Leased Premises by tenant ("Tenant's Hazard Insurance").

                  b. Liability Insurance. Liability Insurance, using the commercial general liability
 form, insuring Tenant, and Landlord to the extent of the obligations of Tenant to Landlord under
  this Lease, from and against claims for injuries and death sustained by persons or property
  arising from the negligent acts or omissions of Tenant and Tenant's employees, agents, invitees,
  contractors, or subcontractors while on the Leased Premises. Such Liability insurance to be
  maintained by Tenant shall be written on an occurrence basis (not a claims made basis) with a
  combined single limit of not less than Three Million Dollars ($3,000,000.00) and with a general
  aggregate limit of not less than Ten Million Dollars ($10,000,000.00) for each policy year
 ("Tenant's Liability Insurance"). Landlord and its mortgagee shall be named as additional
  insureds on all such policies to the extent of Tenant's indemnity of Landlord set forth below.

          All policies of Tenant's Hazard Insurance and Tenant's Liability Insurance required to be
  carried by Tenant under this Section 5.2 shall be issued by insurance companies with a rating of
  not less than A-, with a financial size reasonably consistent with the size and nature of the risk
  being insured, and licensed to do business in the State in which the Leased Premises are located.
  With respect to each policy of Tenant's Hazard Insurance and Tenant's Liability Insurance
  carried by Tenant under Section 5.2, Tenant shall. deliver to Landlord a certificate prior to the


  {04625771.11}                                    6
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                           Desc
              Exhibit A - Asset Purchase Agreement Page 63 of 231




 commencement of the Term of this Lease and thereafter within thirty (30) days prior to the
 expiration of each such policy evidencing the required coverage and containing a provision that
 each insurer will give Landlord at least thirty (30) days advance written notice of any material
 change, cancellation, termination, or lapse of such coverage and the effective date of any
 reduction in the amounts)of such coverage.

         5.3     Waiver of Subrogation. Each party to this Agreement agrees to waive all their
 rights of subrogation or recovery for loss or damage to each respective party's building,
 equipment, improvements or other property whatsoever to the extent the loss or damage is
 covered by Landlord's Hazard Insurance or Tenant's Hazard Insurance, as the case may be (or in
 case the responsible party fails to carry such insurance, as would have been covered by such
 insurance had the responsible party actually carried such insurance). It is the intent of the parties
 that each shall rely on the separate property policies procured by each of them. If any policies of
 insurance require an endorsement to effect this waiver of subrogation, the insureds of such
 policies shall cause them to be so endorsed.

        5.4     Indeinnity. Landlord and Tenant agree that each will indemnify and hold
 harmless the other for all losses, damages, liabilities, costs, payments, expenses and fines
 incurred by one party (the "Indemnitee") as a result of any claim or action (whether or not such
 claim or action proceeds to final judgment) brought or threatened for any of the following acts or
 omissions of the other party (the "Indemnitor"), and/or the Indemnitor's servants, employees,
 agents, licensees, or invitees: (i) any breach, violation, and/or nonperformance of any covenant
 or provision of the Lease applicable to the Indemnitor; (ii) the occupancy or use of the Leased
 Premises; and/or (iii) any gross negligence, or any willful misconduct, whether intentional or not.
 This Indemnification will remain in effect after the termination or expiration of this Lease for a
 period of one (1) year. The parties agree to first look to one another's insurance coverages for
 any claims under this Section 5.4.


                                    ARTICLE VI
                       DAMAGE OR DESTRUCTION; CONDEMNATION

        6.1     Restoration. If the Leased Premises shall be damaged or destroyed by fire,
 windstorm or any other insured casualty, Tenant shall immediately give written notice thereof to
 Landlord ("Notice") and unless this Lease is terminated as provided in Section 6.4 hereof,
 Landlord shall, using the proceeds of the Landlord's Hazard Insurance and such other funds as
 are reasonably necessary, promptly repair or rebuild the same so as to restore the Leased
 Premises to substantially the same condition they were in immediately prior to such damage or
 destruction, subject, however, to zoning and building laws then in existence, provided that
 Landlord shall not be responsible for any delay in such repair or reconstruction which may result
 from any cause beyond its reasonable control.

        6.2      Condemnation. If during the Term of the Lease all or any portion of the Leased
 Premises shall be acquired by authority of any governmental agency in the legal and valid
 exercise of its power of eminent domain or by private purchase in lieu thereof, the rent herein
 provided shall be reduced in the same proportion that the area of the Leased Premises so taken


  104625771.11}                                    7
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
              Exhibit A - Asset Purchase Agreement Page 64 of 231




 bears to the total area of the Leased Premises immediately prior to such taking; and if such
 condemnation or acquisition in the reasonable judgment of Tenant prevents or impedes Tenant in
 the conduct of its business substantially in the same manner as theretofore, Tenant shall have the
 right, at its option, to terminate this Lease by giving notice in writing to Landlord within ninety
(90) days after notice of said taking. The condemnation award shall be divided between
 Landlord and Tenant in proportion to the value, at the time of condemnation, of their respective
 interests in the Leased Premises, as improved, based upon the assumption that all options to
 renew or extend the Term of this Lease are exercised. Anything in this Section to the contrary
 notwithstanding, Tenant may, at its option, institute any proceedings appropriate to obtain
 separate compensation.

         6.3    Abatement of Rent. If this Lease is not terminated as provided herein, then form
 and after any such condemnation, casualty or damage and until the Leased Premises are restored
 as above provided, the rent reserved herein shall abate, either wholly or proportionately to the
 degree of the impact on Tenant's use of the Leased Premises, according to the nature and extent
 of the injury.

          6.4     Damage/Condemnation and Timing. If the Leased Premises shall be condemned,
 damaged or destroyed by any cause to such extent that the same cannot be reasonably expected
 to be restored to substantially the same condition within ninety (90) days, then either party shall
 have the right to terminate this Lease by notice to the other given within sixty (60) days after the
 occurrence of such damage or destruction, provided that Landlord may not cancel this Lease in
 the last year of the Initial Term or any Renewal Term in the event Tenant promptly gives notice
 of its intention to renew the Term hereof.




  {04625771.11;                                    g
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 65 of 231




                                         ARTICLE VII
                                       SUBORDINATION

         7.1     Subordination. Tenant warrants and represents that this Lease (inclusive of the
 Option, as hereinafter defined) is subject and subordinate to any existing or future mortgage
 including any extensions, modifications, amendments, consolidations thereof on the Lease
 Premises. As a condition to entering into this Lease, Landlord, Tenant and any holder of a
 mortgage covering the Leased Premises shall execute and deliver a subordination, non-
 disturbance and attornment agreement in form and content acceptable to the parties. Provided
 that (a) there shall be no default by Tenant in the observance and performance of the covenants,
 promises and agreements herein contained and required to be kept, observed and performed by
 Tenant,(b) Tenant shall not have prepaid more than one month's rent in advance of its due date
 under this Lease, the holder or holders of any such mortgage or mortgages, whether now in place
 or hereafter granted by Landlord, shall, in consideration of the foregoing subordination of this
 Lease to the lien and encumbrance of any such mortgage or mortgages be deemed to have agreed
 that (i) such holder or holders shall not name or join Tenant as a party defendant in any
 proceedings instituted to foreclose or otherwise enforce any such mortgage or mortgages, (ii)
 neither this Lease nor the term hereof shall be terminated (except as expressly permitted by the
 provisions of this Lease) or otherwise affected by the institution and/or completion of any such
 proceedings and (iii) that Tenant's possession of the Leased Premises shall not in any way be
 disturbed by the enforcement of any rights given to the holder or holders of any such mortgage
 or mortgages pursuant to the terms, covenants or conditions contained in any such mortgage or
 mortgages or any other documents held by any such holder or holders or any rights given to any
 such holder or holders as a matter of law.

                                          ARTICLE VIII
                                           UTILITIES

        8.1     Utilities. Landlord shall at its sole expense cause the Leased Premises to be
 served with sufficient electrical, water, sewer, gas and telephone service capacity and service to
 meet Tenant's intended use and all related needs. All such utilities shall be separately metered.
 The payment of all utility bills for the Leased Premises shall be the responsibility of Tenant.

                                       ARTICLE IX
                                 ENVIRONMENTAL MATTERS

         9.1     Environmental Condition. Landlord has provided to Tenant all environmental
 reports pertaining to the Leased Premises in Landlord's possession. In addition, Tenant
 conducted an independent Phase I environmental investigation of the Leased Premises which
 resulted in no finding of adverse environmental conditions at the Leased Premises. By executing
 this Lease, Tenant accepts the Leased Premises "as is" as to all environmental matters and
 waives any and all claims against Landlord relating to the environmental,conditions of the
 Leased Premises. Notwithstanding the foregoing or any provision of this Lease, Landlord shall
 indemnify, hold harmless and defend Tenant from all claims, judgments, damages, penalties,
 fines, costs, liabilities or losses including without limitation sums paid in settlement of claims,
 attorneys' fees, consultant fees and expert's fees, incurred or suffered to the extent due to any


  {04625771.11}                                  9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                            Desc
              Exhibit A - Asset Purchase Agreement Page 66 of 231




 treatment, storage, disposal, or release of Hazardous Materials (as that term is defined in any
 current or future federal, state, or local environmental laws, rules, regulations, statutes or
 ordinances) at or related to the Leased Premises first occurring prior to the date of this Lease or
 after Tenant's vacation of the Leased Premises first occurring prior to the date of this Lease or
 after Tenant's vacation of the Leased Premises. Tenant shall indemnify, hold harmless and
 defend Landlord from all claims,judgments, damages, penalties, fines, costs, liabilities or losses
 including without limitation sums paid in settlement of claims, attorneys' fees, consultant fees
 and expert's fees, incurred or suffered to the extent due to any treatment, storage, disposal, or
 release of Hazardous Materials (as that term is defined in any current or future federal, state, or
 local environmental laws, rules, regulations, statutes or ordinances) at or related to the Leased
 Premises caused by Tenant during its occupancy of the Leased Premises. Landlord's and
 Tenant's respective indemnification obligations set forth in this Section shall survive expiration
 or termination of this Lease.

         9.2     Representation. To the best of Landlord's knowledge, Landlord represents and
 warrants that Landlord and its employees, officers, agents, vendors and customers have not
 treated, stored, disposed of, or released any Hazardous Materials (as that term is defined in any
 current or future federal, state, or local environmental laws, rules, regulations, statutes, or
 ordinances) upon or within the Leased Premises.


                                             ARTICLE X
                                             DEFAULT

         10.1 Default by Tenant. This Lease is made on the condition that if Tenant shall fail to
 perform any obligation hereunder in payment of base rent, additional rent, or in payment of any
 other sums due under this Lease, and such failure shall continue for ten (10) days after receipt of
 written notice from Landlord, or for thirty (30) days after receipt of written notice of default in
 the case of any other obligation hereunder (or, if said default cannot reasonably be expected to be
 cured within such thirty (30) day period, Tenant shall have a reasonable period of time to cure
 same provided Tenant has commenced such cure within such thirty (30) day period and
 thereafter prosecutes the curing of such default to completion with due diligence, provided,
 however, in no event shall the cure period be greater than sixty (60) days), or if the estate hereby
 created shall be taken on execution or other process of law, or if Tenant shall be declared
                                                                                                      of
 bankrupt or insolvent according to law, or if Tenant shall make or offer to make, in or out
 bankruptcy, a composition with Tenant's creditors, or if Tenant shall make an      assignment   for the
 benefit of its creditors, or if Tenant shall commit any act of bankruptcy, or if a receiver, trustee
 or other officer shall be appointed to take charge of all or any substantial part of Tenant's
                                                                                                      of
 property by a court, or if a petition shall be filed by or against Tenant for the reorganization
                                                                                                  of the
 Tenant or for an "arrangement" under the Bankruptcy Code or under any other provisions
                                                            or Federal  statute or  regulation  now   or
 Bankruptcy Code or any successor or similar State
 hereafter in effect, and the same, if filed against but not by Tenant, shall not  be dismissed   within
                                                                                                      to
 thirty (30) days after the date on which it is filed, then and in any of the said cases, in addition
                                                       preceding  breach  of covenant,  Landlord    may
 and not in derogation of any remedies for any
 immediately or at any time thereafter and without further demand or notice (i) terminate this
                                                                                                without
 Lease by noticern writing forthwith, or on a date stated in said notice, (ii) with or


  {04625771.11}                                    1~
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                           Desc
              Exhibit A - Asset Purchase Agreement Page 67 of 231




 process of law (to the extent permitted by statute) peaceably enter into and upon the Leased
 Premises or any part thereof in the name of the whole and repossess the same, and (iii) peaceably
 expel Tenant and those claiming through or under Tenant and remove its and their effects
 without prejudice to any remedies which might otherwise be used for arrears of rent or preceding
 breach of covenant, and upon entry as aforesaid this Lease shall terminate; and in case of such
 termination, or termination by reason of default on the part of Tenant, Tenant shall at the election
 of Landlord, which election may be changed at any time:

                 (a)    pay to Landlord from time to time in equal monthly installments as the
 same come due, in advance, sums equal to the aggregate rent herein provided for or, if the
 Leased Premises have been relet, sums equal to the excess of the aggregate rent herein provided
 for over the sums actually received by Landlord from such reletting, as well as any reasonable
 expenses incurred by Landlord as a consequence of such default or in such reletting, including
 but not limited to, attorneys' fees, brokers' fees and expenses of repairing the Leased Premises
 for re-rental, such sums being payable, as liquidated damages for the unexpired Term hereof; or

                (b)     pay to Landlord as damages a sum which, at the time of such termination
 or at the time to which installments of liquidated damages shall have been paid represents the
 present-value of the amount by which the then rental value of the Leased Premises for the
 residue of the Term is less than the aggregate rent herein provided for the residue of the Term
 and pay from time to time to Landlord upon demand such additional sums as are equal to the
 excess, if any, of the aforesaid rental value of the Leased Premises of the rent actually received
 by Landlord for the Leased Premises for the period from such termination, or from the time to
 which installments of liquidated damages shall have been paid (or from the time to which these
 additional sums may have been paid by Tenant under this paragraph, whichever the case may be)
 to the time for which Landlord may specify in its demand hereunder (but in no event to the time
 later than the expiration of the Term hereof}, plus, in any case, reasonable expenses of Landlord
 by way of attorneys' fees, in connection with such default.

         For the purpose of this Article, the phrase "aggregate rent" as used herein, shall include
 the annual base rent as adjusted from time to time, and all additional rent payable hereunder less
 any costs saved by Landlord as a result of Tenant not being in occupancy of the Leased
 Premises. In the event of a default by Tenant as above provided, and if Landlord shall elect not
 to terminate this Lease, Landlord may relet the Leased Premises or any part or parts thereof in
 the name of either Landlord or Tenant, for a term or terms which may, at Landlord's option,
 extend beyond the balance of the Term of this Lease and may remove and store Tenant's effects
 at Tenant's expense, and Tenant agrees that in the event of such reletting Tenant shall pay
 Landlord any deficiency between the aggregate rent to be paid hereunder and the net amount of
 the rents collected during such reletting, as well as any expenses reasonably incurred by
 Landlord as a consequence of such default or in such reletting, including but not limited to,
 attorneys' fees, brokers' fees and expenses of putting the Leased Premises in a condition similar
 to its condition as of the date of this Lease, reasonable wear and tear expected. Such deficiency
 shall be paid in monthly installments upon statements rendered by Landlord to Tenant.

         10.2 Remedies Cumulative. All rights and remedies which Landlord may have under
 this Lease shall be cumulative and shall not be deemed inconsistent with each other, and any two


  {04625771.11 }                                  11
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                            Desc
              Exhibit A - Asset Purchase Agreement Page 68 of 231




 or more of such rights and remedies may be exercised at the same time insofar as permitted by
 law.

         10.3 Limitation on Liability. Notwithstanding anything in this Article X or elsewhere
 in this Lease to the contrary, in no event shall Tenant's liability to Landlord in the event of a
 breach or termination of this Lease related to Tenant exceed an amount equal to three (3) years'
 annual rent at the then applicable Base Rate.

                                          ARTICLE XI
                                      OPTION TO PURCHASE

         1 1.1 Grant of Option; Method of Exercise; Form of Agreement. Landlord hereby
 gives and grants in favor of Tenant an option to purchase the Leased Premises. The option
 granted hereunder (hereinafter referred to as the "Option") is granted, and must be exercised,
 upon the terms and conditions hereinafter set forth:

                 (a)      Option Term. The term within which the Option may be exercised
 (hereinafter referred to as the "Option Term") shall begin on the Commencement Date and shall
  run throughout the Term of the Lease thereafter, except as otherwise provided herein. In the
  event that this Lease is sooner terminated, then the Option shall be correspondingly and
  automatically terminated upon termination of this Lease. Notwithstanding anything to the
  contrary herein, in the event that Landlord receives a bona fide offer to purchase the Leased
 Premises during the Option Term from a third party not affiliated in any way with Landlord, or
  any member, manager, officer or employee of Landlord, that Landlord intends to accept ("Third
  Party Offer"), Landlord shall give written notice of the existence of the Third Party Offer, along
  with Landlord's statement of its intent to accept such offer (inclusive of the purchase price in the
  Third Party Offer), to Tenant("Offer Notice"). Tenant shall have seven (7) business days
  following Tenant's receipt of the Offer Notice within which to exercise the Option pursuant to
  the terms of this Lease ("Option Deadline"). If Tenant fails to exercise the Option by the Option
  Deadline, and the Third Party Offer is accepted by Landlord and the purchase and sale
  contemplated therein shall close, the Option shall automatically expire and terminate in all
  respects. If the Third Party Offer is not accepted, or if accepted, and the transaction fails to
  close, then the Option shall remain in full force and effect, subject to the provisions of this
  subsection. If Tenant fails to exercise the Option after receipt of an Offer Notice from Landlord
  and the purchase price in the Third Party Offer is subsequently changed, then Landlord shall be
  required to provide Tenant a subsequent Offer Notice and Tenant shall have seven (7) business
  days within which to exercise the Option provided for hereunder. A sale to a third party
  purchaser, regardless of the termination of the Option, shall have no effect on this Lease, which
  shall remain in full force and effect according to the terms and conditions hereof.

                (b)      Method of Exercise of Option. At any time during the Option Term,
  Tenant may exercise the Option by delivering written notice thereof to Landlord, together with
  the Deposit(defined below). The Option shall be deemed to have been exercised on the date of
  Landlord's receipt of such written notice and the Deposit. Such written notice shall be delivered
  as provided in this Lease, and the date upon which the Option is so exercised is referred to herein
  as the "Option Effective Date".


   o4~2s~~i.> > }                                  12
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                            Desc
              Exhibit A - Asset Purchase Agreement Page 69 of 231




               (c)      Terms. The purchase and sale of the Leased Premises shall be on the terms
 and conditions set forth below, which shall constitute a binding contract upon exercise of the
 Option.

         11.2. Purchase Price and Method of Payment. The total purchase price for the Leased
 Premises, subject to the adjustments hereinafter provided for, shall be the lesser of(i) the price
 set forth on Exhibit B to the Lease as to the Option Effective Date and (ii) the purchase price set
 forth in the accepted Third Party Offer, and is payable as follows:

               (a)      An earnest money deposit (hereinafter referred to as the "Deposit") in the
 amount of $50,000.00 shall be delivered to Landlord with the exercise of the Option. At closing,
 the Deposit, plus accrued interest shall be credited to Tenant and retained by Landlord in partial
 payment of the purchase price.

               (b)      The balance of the purchase price shall be paid by Tenant at closing by
  bank wire transfer of immediately available funds, it being understood that the precise amount
  of cash payable at closing to complete payment ofthe total purchase price may vary depending
  upon applicable closing costs, adjustments and prorations.

          1 1.3. Evidence of Title. Within twenty (20) days following the Option Effective Date,
 Landlord shall deliver to Tenant, issued by a licensed South Carolina title insurer (hereinafter
 sometimes referred to as the "Issuing Agent") acceptable to Tenant, a commitment for title
 insurance agreeing to issue to Tenant upon recording of the deed to Tenant, a fee owner's policy
 of title insurance in the amount of the purchase price of the Premises insuring the title of Tenant
 to the Property, subject only to the Permitted Exceptions(as hereinafter defined) and the so-
 called "Standard Exceptions" contained on the inside jacket cover of the standard ALTA Form B
 of commitment. Said commitment shall provide that said Standard Exceptions will be deleted by
 the title insurance company upon furnishing to the Issuing Agent a Lien, Possession and
 Encumbrance Affidavit in the customary form (and Landlord agrees to furnish such Affidavit at
 and as a part ofthe Closing) and any existing survey, if Tenant elects to update said survey, it
 shall be at Tenant's expense. In the event that the title insurance commitment discloses that title
 to the Property is subject to any exceptions which render title unmarketable, then Tenant shall
 have the right at its expense to deliver written notice thereof to Landlord objecting to such title
 defect no later than thirty (30) days after its receipt of such title commitment. Landlord shall not
 be obligated to cure any such defect other than monetary liens (such as mortgages)to be paid at
 Closing. Landlord shall have a period of thirty (30) days within which to cure or remove such
 defect, failing which Tenant shall have the right to:(i) accept title as it then is, or (ii) terminate
 the exercise of the Option, in which event the Deposit shall be returned to Tenant promptly upon
 demand therefor and thereupon Landlord and Tenant shall be released from any and all further
 obligations and liabilities to each other under the Option, except with respect to any obligations
 expressly surviving termination hereunder. Any matters reflected on the title commitment not
 objected to by Tenant, or which are waived or deemed waived by Tenant, shall constitute
 Permitted Exceptions hereunder.




 ;o4~as~~i. i i }                                  13
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                           Desc
              Exhibit A - Asset Purchase Agreement Page 70 of 231




        11.4. Survey. Tenant, at Tenant's expense, may have the Leased Premises surveyed at
 any time during the Term and any time prior to the date of closing hereunder.

          1 1.5. [Intentionally deleted].

        1 1.6. Conveyance of Land and Improvements. Title to the Leased Premises shall
 be conveyed to Tenant by general warranty deed, free and clear of all liens, encumbrances and
 matters whatsoever except the following:

             (a)      The Permitted Exceptions.
             (b)      Taxes for the year of closing and subsequent years.
             (c)      Zoning, restrictions, prohibitions and other requirements.imposed by
 governmental authority.

         1 1.7. Date and Place of Closing. Closing on the purchase and sale of the Leased
 Premises in accordance with this Agreement shall incur at 10:00 a.m. eastern on the later of(a)
 the 60th day after Option Effective Date or(b)the day that is ten (10) days after the expiration of
 the Landlord's right to cure title defects as notified by Tenant pursuant to Section 11.3 hereof, at
 the offices of the Issuing Agent. If such date is a holiday on which banks are closed or a Saturday
 or Sunday then the closing date shall be the next available business day. Landlord and Tenant
 may agree, by written instrument, to an earlier or later closing date.

           1 1.8. Documents for Closing.

              (a)      At the closing, the Landlord will execute and deliver, or cause to be
 executed and delivered, the following instruments and documents:

                  (i)     A duly executed and acknowledged general warranty deed conveying title
                          to the Leased Premises to Tenant.
                  (ii)    Alien, possession and encumbrance affidavit in customary form sufficient
                          to delete the Standard Exceptions relating to construction liens and parties
                          in possession.
                  (iii)   A Closing Statement prepared in accordance with this Agreement.
                  (iv)    Such affidavits and other instruments and documents in form reasonably
                          satisfactory to the Issuing Agent necessary to establish of record that the
                          signatures on the deed and other instruments conveying title to the Leased
                          Premises are sufficient to bind the Landlord and convey the Leased
                          Premises to Tenant and that all requisite approvals under Landlord's
                          operating agreement have been obtained.
                  (v)     Anon-foreign status affidavit and certificate in customary form.

 (b)       Tenant shall deliver at closing, the following:

                  (i)     A Closing Statement prepared in accordance with this Agreement.




 {04625771.11 }                                     14
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                            Desc
              Exhibit A - Asset Purchase Agreement Page 71 of 231




                 (ii)    Such affidavits and other instruments and documents in form reasonably
                         satisfactory to the Issuing Agent necessary to establish the good standing
                         of Tenant for title purposes.
                 (iii)   Payment(by bank wire transfer) of an amount sufficient to complete
                         payment of the purchase price specified above.

         1 1.9. Expenses. Landlord shall pay:(i) the documentary stamps to be affixed to the
 warranty deed,(ii) the cost to record the general warranty deed and the cost of obtaining and
 recording any corrective instruments; and (iii) the premium for the owner's title insurance policy
 and the title search expense therefor. Tenant shall pay:(i) the cost of the survey;(ii) all costs and
 expenses associated with Tenant's Inspections; and (iii) all costs and expenses associated with
 Tenant's financing. Each party shall pay their respective legal fees.

         1 1.10. Prorations and Adjustments: The following are to be apportioned as of 12:01 a.m.
 on the date of closing:

                 (a)     Rent shall cease.
                 (b)     Utilities charges not paid by Tenant directly, if any.

         1 1.11. Prorations of Taxes (Real and Personal). Taxes shall not be prorated. Tenant shall
 be responsible for all property taxes associated with the Leased Premises under the terms of the
 Lease.

          11.12. Option Default and Remedies.

               (a)      Default by Tenant and Remedies of Landlord. In the event Tenant defaults
 in Tenant's obligation to close on the purchase of the Leased Premises in accordance with the
 terms hereof, the Deposit shall be disbursed and/or paid to Landlord as and for consideration for
 the execution of this Agreement by Landlord and as agreed upon liquidated damages in full
 settlement of all claims hereunder, whereupon all parties shall be released from further liability
 under the Option (it being understood that the Lease shall survive the termination of the Option).

                (b)     Default by Landlord and Remedies of Tenant. In the event Landlord
 defaults in the performance of its obligations under this Agreement, Tenant shall be limited to
 the following remedies:

                 (i)     Tenant shall have the right of specific performance,
                 (ii)    Tenant may elect to terminate the Option by written notice to Landlord,
                         whereupon the Deposit shall be returned to Buyer and thereupon all rights
                         and liabilities of the parties with respect to the Option shall cease and
                         terminate (it being understood that the Lease shall survive the termination
                         of the Option).
                 (iii)   Tenant shall have all remedies at law or in equity.

         l l .l 3. Brokers. Landlord hereby represents and warrants to Tenant that no real estate
 agent, broker, finder other intermediary has been consulted or contacted by Landlord or involved


 {04625771.11}                                     15
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                           Desc
              Exhibit A - Asset Purchase Agreement Page 72 of 231




 at the instance of Landlord in connection with the transaction contemplated by this Agreement
 and hereby agrees to indemnify, defend and hold Tenant harmless from and against any claim,
 liability, loss, cost, damage or expense (including, without limitation, reasonable attorneys' fees
 and other legal expenses whether incurred at or before the trial level or in appellate, bankruptcy
 or administrative proceeding) which Tenant may suffer, sustain or incur because of any claim
 made by any real estate agent, broker, finder or other intermediary claiming a broker fee or
 commission or other compensation with respect to this Agreement or the transaction
 contemplated hereby.

         Tenant hereby represents and warrants to Landlord that no real estate agent, broker,
 finder or other intermediary was consulted or contacted by Tenant in connection with this
 Agreement or the transaction contemplated hereby and hereby agrees to indemnify, defend and
 hold Landlord harmless from and against any claim, liability, loss, cost, damage and expense
(including, without limitation, reasonable attorneys' fees and other legal expenses whether
 incurred at or before the trial level or in any appellate, bankruptcy or administrative proceeding)
 which Landlord may suffer, sustain or incur because of any claim made by any real estate agent,
 broker, finder or other intermediary claiming to have been consulted or contacted by Tenant and
 due a brokerage fee or commission or other compensation with respect to this Agreement or the
 transaction contemplated hereby.

                                      ARTICLE XII
                            TENANT IMPROVEMENT ALLOWANCE

                                       [Intentionally Deleted]


                                           ARTICLE XII
                                         MISCELLANEOUS

         13.1 Tenant's Financial Information. Upon Landlord's request, Tenant shall provide
 its most recent financial information or financial statement to Landlord's existing or proposed
 lender, as designated by Landlord, to assist Landlord in refinancing its mortgage secured by the
 Leased Premises upon Tenant's receipt of a written request from Landlord's existing or proposed
 lender and the execution by such lender of anon-disclosure agreement in form and content
 reasonably acceptable to Tenant.

         13.2 Consent and Waiver. No consent or waiver, express or implied, by either party to
 or of any breach in the performance by the other party of its agreements hereunder shall be
 construed as a consent to or waiver of any such breach. No acceptance by Landlord of any rent
 or other payment hereunder, even with the knowledge of any such breach, shall be deemed a
 waiver thereof nor shall any acceptance of rent or other such payment in a lesser amount then is
 herein required to be paid by Tenant, regardless of any endorsement on any check or any
 statement in any letter accompanying the payment of the same, be construed as an accord and
 satisfaction or in any manner other than as a payment on account by Tenant. No waiver by
 Landlord in respect of any one tenant shall constitute a waiver with respect to any other tenant.
 Failure on the part of either party to complain of any action or non-action on the part of the other


  {o46zs~~ ~. ~ r ;                                16
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                           Desc
              Exhibit A - Asset Purchase Agreement Page 73 of 231




 party or to declare a default, no matter how long such failure may continue shall not be deemed
 to be a waiver by the non-breaching party of any of its rights hereunder. No act of Tenant,
 including the taking of possession of the Leased Premises, shall constitute a waiver by Tenant of
 any of Landlord's obligations with respect to the Leased Premises, including Landlord's
 obligation to correct any defects in materials or workmanship as provided in this Lease.

         13.3 Generalityand Severability of Provisions. In no case shall mention of specific
 instances under a more general provision be construed to limit the generality of said provisions.
 If any section, sentence, paragraph clause, or combination of provisions in this Lease is in
 violation of any law, such sections, sentences, paragraphs, clauses, or combinations shall be
 inoperative and the remainder of this Lease shall be binding upon the parties.

       13.4 Overdue Rent. If any installment of rent, base or additional, is paid more than ten
(10) days after the due date thereof, it shall bear interest at twelve percent(12%)per annum from
such due date of payment, which interest shall be immediately due and payable as additional
 rent.

          13.5 Holdin~Over. If Tenant continues to occupy the Leased Premises after the
 termination hereof, it shall have no more rights than a tenant by sufferance, but shall be liable for
 one hundred twenty-five percent(125%)of the aggregate rental as above determined during such
 occupancy, and shall be liable for any loss or expense directly due to such holding over. Nothing
 in this section shall be construed to permit such holding over.

         13.6 Successors and Assigns. The conditions and agreements in this Lease contained
 to be kept and performed by the parties hereto shall be binding upon and inure to the benefit of
 said respective parties, their legal representatives, successors and assigns, and the same shall be
 construed as covenants running with the Leased Premises.

         13.7 Construction. The parties acknowledge that this Lease is the result of
 negotiations between the parties, and in construing any ambiguity hereunder no presumption
 shall be made in favor of either party. No inference shall be made from any item, which has
 been stricken from this Lease other than the deletion of such item.

         13.8 Headings. The section and article headings throughout this instrument are for
 convenience and reference only and shall in no way be held to limit, dune or describe the scope
 or intent of this Lease or in any way affect this Lease.

        13.9 Governing Law. This Lease shall. be governed by, construed and enforced in
 accordance with the laws of the state in which the Leased Premises are located.

         13.10 Recording. Neither party shall record this Lease, but upon request of either party,
 both parties shall execute and deliver a notice of Lease, in form satisfactory to both parties and
 appropriate for recording, the costs of such notice shall be borne by the requesting party. The
 parties agree to execute and deliver such documents or instruments as may be required to
 evidence the terms of the Option created herein and record the same if necessary to perfect



 {04625771.11}                                     17
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
              Exhibit A - Asset Purchase Agreement Page 74 of 231




 Tenant's leasehold and option rights.

        1 3.11 Notice. All notices required or permitted to be given hereunder shall be in writing
 and delivered personally or sent by United States registered or certified mail, postage prepaid,
 return receipt requested, or by express delivery service which provides for return receipts,
 addressed to the parties as follows:

 To Tenant:                              Crown Health Care Laundry Services, LLC
                                         25 West Cedar Street
                                         Pensacola, Florida 32502
                                         Attn: Don Haferkamp

 To Landlord:                            ULS Acquisition LLC
                                         805 Third Avenue,8t'' Floor
                                         New York, NY 10022
                                         Attn: John Giardino

 Or to such other address as the parties may direct by notice given as hereinabove provided.
 Notice shall be deemed given when received as evidenced by the return receipt or the date such
 notice is first refused, if that be the case.

          13.12 Survival. All obligations hereunder not fully performed as of the expiration or
 earlier termination of the Term of this Lease shall survive the expiration or earlier termination of
 the Term hereof, including, without limitation, all payment obligations with respect to taxes and
 insurance and all obligations concerning the condition and repair of the Leased Premises.

         13.13 Force Maieure. Notwithstanding any other provision of this Lease, neither party
 hereto shall be required to perform any covenant or obligation in this ease, or be liable in
 damages to the other party, so long as the performance or non-performance of the covenant or
 obligation is delayed, caused by or prevented by an event of Force Majeure (provided, however,
 the foregoing shall not excuse the timely payment of any rent or other monetary amounts due
 from one party to the other hereunder). "Force Majeure" is defined for purposes of this Lease as
 strikes, lockouts, sit-downs, material or labor restrictions by any governmental authority, riots,
 floods, washouts, explosions, earthquakes, fire, storms, unusually severe weather for the locale
 of the Leased Premises and the time of year in question, acts of the public enemy, wars,
 insurrections, acts of God, governmental regulations, and any other cause not reasonably within
 the control of Landlord or Tenant (as the case may be). Notwithstanding anything contained
 herein to the contrary, if any delay in performance, utility interruption or other event arises
 which has a material and adverse impact on Tenant's ability to utilize any necessary part of the
 Leased Premises for the use intended by Tenant for a period in excess of ninety (90) days,
 Tenant shall have the right to terminate this Lease without penalty by or recourse on the part of
 Landlord effective on the date specified in written notice of such exercise from Tenant to
 Landlord.

          13.14 Entire Agreement. This Lease shall constitute the only agreement between the
  parties relative to the Leased Premises and no oral statements and no prior written matter not


  {04625771.11;                                    1g
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                     Desc
              Exhibit A - Asset Purchase Agreement Page 75 of 231




 specifically incorporated herein shall be of any force or effect. In entering into this Lease,
 Landlord and Tenant rely solely upon the representations and agreements contained herein. This
 agreement shall not be modified except by a writing executed by both parties.




                       [SIGNATURES FOLLOW ON NEXT PAGE]




 {04625771.1 l;                                ~9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                              Desc
              Exhibit A - Asset Purchase Agreement Page 76 of 231




          iN V~ITNESS \WEIER.~~F, tlz~ p~rtir,s li~,r~to have e~ecute;d this Lase as of the day and
  year first above writCeIa.

                                                                 ULS Requisition I.~LC, ~ T~~:tau~are lirni~ed
                                                                 tiabilitYc~a~~..~;,
                                                                           r                 ~          ~ _~.
                                                                 Namc f                     - -
                                                                 Its:

                                                                 Crown~t#e,~~itl~ C':~ry.Y.Fiundry Services,
                                                                 LLC, a Dela« cis ~ iilnited liataility cc~rnpany

                                                                 Fly: _
                                                                 Nam4:
                                                                 its:


  Stag of _ . .~~ ti ,;.
                      t -.~        ,!.~ ~_~ _~ ~~~~"1~         Caunty

  I certify that t1~e i'callo~rii~lg g~rson(s} ~~ersonally a~apeared before mc~ this day, cael~ ackiiou~ledgin~
  to me t~sat_~t,~,~,('~~~~.~~~,~: • voluntarily sig7~ed rho fc~s•egoii~g docurnc~nt far tl~c. }aurpos~ sta~eci
  Claereii~ ~~nc~ the capacity indicat~.d ~"~-~          ~,;,,-~,   ,:,:~,         a.~~~~~_.,~'                of ULS
  Acquisition LL~G, ~ D~la~raxe li~~ited li~~bility      cc~mpar~y.~                    ~,~ ~,~~~~ ~
                                                                                                         .~       ~,
  Date :._._        ~~-~~~  ~"   t`"f ~"~`
               a  _               ~..                                      l   ~"
                                                                   ~
                                                                   '                             G-~'-~
                                 ~~IIl,Y C~iR~{NC>
                      '.~:~r~Y ~U~LlG-STATE CAF RfEW YORK Notary Piibl
   [A.FFI.X S~;AL,]              No. p1CA6273649                  Print!`1"ype Nai~~c:: ,s ` ~..         ~     , ';.~
                           ~u~iified En  S~ff~ik County           My    Cami~ission   ~xpir4    :   1Z..    ~~ r~  ~t
                     ~~~ ~ rrit~~ICn x~ir~~ 12.17-2020


  State of                                                      County

  I~ certify that t~l~e f`allowin~ persoi~(s) per~anallY a-ppear~ before one tl~i~ day, each a~knc~wled~i~~~
  Yo me that                              voluntarily signed tl~e forc;~oin~ d~cament fc~r the purpa5e Mated
  th~,rein a.nd the capacity indicated:                               ,as                   of Crc~~~n Health
  C"arc; Lt~undry Servie~s, LLC, a U~la~~are Ii~a~ited liability coinpai~y.

  Date:

                                                                 Notary Public
   [AhI~'IX SEAL]                                                PrirttJ'Type Na1i~e:
                                                                 ~vly Commissit~n Expire:




                                 [Ret~l Praperry L~s~i:(Sp~rt~nl~ur~, South C;~ralii~a}~
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                       Desc
              Exhibit A - Asset Purchase Agreement Page 77 of 231




          IN WITNESS WHEREOF,the parties hereto have executed this Lease as of the day and
  year first above written.

                                                           ULS Acquisition LLC, a Delaware limited
                                                           liability company

                                                          By: _
                                                          Name:
                                                          Its:

                                                           Crown Health Care Laundry Services,
                                                           LLC,a Del- are limite lability comp y

                                                          ~y;                 ~~G~/
                                                          Name: ~''                                                     ~~
                                                          Its:


  State of                                                County

  1 certify that the following persons) personally appeared before me ti~is day, each acknowledging
  to me that                         voluntarily signed the foregoing document foc the purpose stated
  therein and the capacity indicated:                                  as                   of ULS
  Acquisition I.,I.~C, a Delaware limited liability company.

  Date:

                                                           Notary Public
   [ArFIX SEAL]                                            Print/Type Name:
                                                           My Commission Expires:


  State of~k~',da              ,   ~seambi~               County

  1 certify thai tl~e followin „person(s) personally appeared before me this day, each acknowledging
  to me that                          ~`oluntarily signed the foregoing document for the purpose stated
  therein and the capacity indicated: ~(_~~~!,~~                  , as _~!,~^`_ of Grown Health
  Czre Laundry Services, LLC, a Delaware l~mrted liability       company.

   Date: ~~,.~ ~~I

                                                             otary Pulp is
   [AFFIX SEAL]                                            Print/Type Name:                                             1~, ~(AY~rI~~
                                                           My Commission Expires:                            ~             ?j~2Q2(

                                                              ; ~.~~?y~,, SHANNAMARIEGARBARINO
                                                                           :,g MY COMMISSION # GG 086464
                                                              " .~•         ~o;     EXPIRES: March 23, 2021
                                                              ~'''fp,' ~t~~RP'~ Bonded 1hN Notary Public Undernfitora

                             [Real Property Le~jse (Spartanburg, South Carolina)]
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                            Desc
              Exhibit A - Asset Purchase Agreement Page 78 of 231




                                             ExxIBIT a
                           LEGAL DESCRIPTION OF REAL ESTATE




          ALL that certain piece, parcel or lot or parcel land, situate, lying and being on the
          south side of Old Greenville Road in Spartanburg County, South Carolina,
          containing 6.419 acres, more or less, and being more particularly shown and
          described on a topographic survey for Steve Collins, M.B.D. Land Company,
          dated July 31, 1996, prepared by Benchmark Surveying, Inc., Registered Land
          Surveyors, recorded at Plat Book 135, Page 270, in the Office of the RMC for
          Spartanburg County, and having such metes and bounds, courses and distances as
          is shown on said plat.

          This is the same property conveyed to the Grantor by Deed of Spartanburg
          County Health Services District, Inc., dated December 29, 1997, recorded January
          13, 1998, at Deed Book 67-E, Page 227, Register of Deeds for Spartanburg
          County, South Carolina.

          Assessor's Tax Map No: 6-13-13-037.03




  {04625771.11}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 79 of 231




                                  EXHIBIT B

                              Rent and Option Price




 {04625771.11}
                                                  Proposed Lease Payment Schedule

                                                                  Monthly      Annual
      Period             Year    Start      End                      Rent       Rent               Buyout Option Price

Base Lease
               Year 1    2019   01/15/19   01/14/20              $ 18,750     $ 234,000                $ 1,750,000

                Year2    2020   01/15/20   01/13/21              $   19,125   $ 242,000                $   1,900,000
                Year3    2021   01/14/21   01/13/22              $   19,508   $ 250,000                $   2,000,000
                Year 4   2022   01/15/22   01/14/23              $   19,898   $ 258,000                $   2,100,000
                Years    2023   01/15/23   01/14/24              $   20,296   $ 264,000                $   2,200,000
                Year 6   2024   01/15/24   01/13/25              $   20,702   $ 275,000                $   2,300,000
                Year?    2025   01/14/25   01/13/26              $   21,116   $ 275,000                $   2,400,000
                Year 8   2026   01/15/26   01/14/27              $   21,538   $ 275,000                $   2,500,000
                Year9    2027   01/15/27   01/14/28              $   21,969   $ 275,000                $   2,600,000
               Year 10   2028   01/15/28   01/13/29              $   22,408   $ 275,000                $   2,700,000


Option One
         Year 11         2029   01/14/29   01/13/30              $ 22,856     $ 310,000   $ 2,700,000 or Appraised Market Value,
                                                                                            whichever is higher
               Year 12   2030   01/15/30   01/14/31              $ 23,313     $ 310,000   $ 2,700,000 or Appraised Market Value,
                                                                                            whichever is higher
               Year 13   2031   01/15/31   01/14/32              $ 23,780     $ 310,000   $ 2,700,000 or Appraised Market Value,
                                                                                            whichever is higher
               Year 14   2032   01/15/32   01/13/33              $ 24,255     $ 310,000   $ 2,700,000 or Appraised Market Value,
                                                                                            whichever is higher
               Year 15   2033   01/14/33   01/13/34              $ 24,740     $ 310,000   $ 2,700,000 or Appraised Market Value,
                                                                                             whichever is higher
 Option Two
          Year 16        2034   01/15/34   01/14/35              $ 25,235     $ 340,000   $ 2,700,000 or Appraised Market Value,
                                                                                            whichever is higher
                                                                                                                                                 Exhibit A - Asset Purchase Agreement Page 80 of 231




               Year 17   2035   01/15/35   01/14/36               $ 25,740    $ 340,000   $ 2,700,000 or Appraised Market Value,
                                                                                            whichever is higher
               Year 18   2036   01/15/36   01/13/37               $ 26,255    $ 340,000   $ 2,700,000 or Appraised Market Value,
                                                                                                                                   Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                            whichever is higher
               Year 19   2037   01/14/37   01/13/38               $ 26,780    $ 340,000   $ 2,700,000 or Appraised Market Value,
                                                                                            whichever is higher
                                                                                                                                                                       Desc




               Year 20   2038   01/14/38   01/13/39               $ 27,315    $ 340,000   $ 2,700,000 or Appraised Market Value,
                                                                                            whichever is higher
{on6sia~s.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 81 of 231




                                     Schedule 1

                 Furniture, Fixtures &Equipment acquired from Calrus




 {04625771.11}
    Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                                                                                        Desc
                  Exhibit A - Asset Purchase Agreement Page 82 of 231

                                                                                                                                                                 o r ~~e
                g               m                   mmm                  m                 ~~$~~~~~~~M~~~~..~ovooaoo~oSe~ ce                                                                           oo..~~~          ~
                                                                                               ~ ~~,. mss~eeae           mom ^~~N~,mg                                                                   m 8e~8
                            ~~                      s~ g                                      m..~Ma~~M~~~ ~~~r~MMe~~~~eeo~Meg~~~m~^                                                                   ~ a~~<~
                                                                                                                                                                                                       ,


                          s~                                                                                                                                                                           $ ~s~~s
                                                                                                                                 o 00 0
                          ~g         ~              oeg      g                               Q r .v. o O o n 8 8 8 0 ~n S~ M h h               e~~ P ry n~ 8                        v
                                                                                                                                                                                                       0 o d 94 S
                          qo         ¢               o               'q       'q           9 ~ 0 9 4 4 4~~         ~ 9 0 4~~ 4 9~~ 4 4 4^ e~ ~   ,^, g~ ~ y,                        ~
                z

            N
                                                                                              ry ~c ~ 8 ry o 0 0$ 8$$~ ry g o$$ o 0    0 0 0 0~ n m `~
                                                                                                                                                    ry O1 v i e            °uJi $   O1
                         $8          $           $ $$        8       ~        ~
                          ~~                     ~~~         ~                                                                                                                                         ~ P~~~~
                                                                                                                                                                                                          „g~

                                                 sas         a       sp       s            ~ aeMXR~AM88$8n8.00moomm000'm°"~.~3~~`~°.'~F', 8.                                                            m 8R~8.
                          m~                                                                .,°~r~eM~g~~~~nemm~~ m ~~eemmo~r~~~~n8                                                                     „„8~~8
                          e~         ~           sus         m
            3
            ~x
                b                                                                                                                                                                                   8 88$88             ~
                         88                      888                 $                     8 8$$88$$88&88$888.888888888888888g888                                                                   ......
                f                                                                                                                                                                                                       2

            o~
                                                                     8                     8 888888888888$$888.8.88885.$E8888888888                                                                    8 88888
                         88                      888
            s~            ~                      ~ ....
                                                                                                                                                                                                                        r

                                                                                                                      RQR~,~,°,R~RC~~R
                                                                                           ~ C~~CjCC~C~~CC~CCCC~'~CCC
                                                                     c                     c~ee;~erec~;~erceecce~;~c~~~cc^         ~~r                                                                 e eecQ~
                         c~                      sec


                                                                                                                                                                                                   ,,,~c;
            €~           ec                      c




                                                 aaa                                                                                                                                                   ~ ~~~~~
                         ~~




                                                                                           ~~~aa~~„r~~~~a~~~a~~~~~~~~~~~a~S,~~~                                                                    „a~~~
                            ~~                   ~~~                 ~                                                            ~"~y 8                                            Q                  s„a~~s
                            e~       M           8g8         ~       8        8               e ~~r~8885t~8$R~'ssSS~~q ;~,8R~F~~e
                                                                                                                         1
                                                                                                                     N~ ~~mm~ ~~ mn 33bi2w                                                                   $~a
                            w rn     ~`h            S AS                                      rr n~n~~mmS ti             ..         .. ~ $ m r
                                                                                                                                                                   w'$,So           25                 ...
                                                                                                                                                                                                       .
                                                     ..                                             ~. .. r          m                                           .. ..m             P


                                                                                                    ,,9j ~8gSu~~,~g~v~~~m~~91 ~~RgNOMmo,dn,:~nm8                                    .X,                R N8~~8.
                                                    g gg     8                             $,Xnnn9i ~g                                                                                        L
                                                                                               ~~m~eNB e ~m m ~m~~~~ ^< e ~m"~~a~~~MM~oe s                                                             ~ ~$~~8,
                         ..M                        ~ a$                 ~                 g ~"                                  a  ~                                               o         Y
                                                                                                                     ~n

                                                                                              88$8$888$$88$888888888888$888.8$8 8885 8                                                     .s
                                                                              8                                       0   0      o                                                            g        g oo800
                            d 0000$ 8               000 00   $           oa


                                                                                                                                                                                                       $8$880
                            o 0g o~oo $             ~$o o$0 8            0$ $                                    0o 000000$00000000$0 0
                                                                                                       80$000000088
                                                                                              000000ao 0                                                                                      g

            S                                                                                                                                                                              f
                                                                                                    m8888$88888$$8888888888~~,5~$~P8G8                                                    ~8           8 888$8
                            o~             mg       8g 8.    ~~8                   a8      :8
                                                                                                                                                                                                       ~ ~~~~~
                                     „ ,~           .,                   ~                    .. ..~       o~r~      $..       r....       ..s 8:.             .. ..   re           ~8N


                                                                                                                                                                                                       ~ ~~
                                                                                                                                                                                                       E E£E~E




                                                                                                   ~B
                                                                         Y
                                                                         ~
                                                                         '                         ~r

                                                                         3                    °~                                                                       z
                                                                         g                    ~~6 Y~~                                                                  Y~
                                                                                                                                                                       -
                                                                                                                                                                       '
                                                                                                                                                                       y
                            e3
                            V e                                          a                    ~ g
    D
                                                                         ~                         ~m m                                                                E
    d                       m n
                            EE
                            Ff                                           F                    r~ u~~
                    I                                    L



    b                                               ~'
                                                     ^                                                    ~ ~ ~3                                                                                              ~
                    I
                                                                                                          3VdW ~                                       ~                                               ° O¢ o
                                                    ~    6
                                                                                                                                            ~w    ~mm          EE~.        g                           oCao~
                                                    3 os                                            ~     XX~~               ~~~~f
m = C$                                                                                                                                                                                                         .
                                                                                                                                            o~"g~~"~sf'' E                                                g 5 -,
                                                                                                                                                                                                       ~rt'
N                           $                   $''f~                                         ~     ~ oog8               g t~~~
                                                                                                                   ~yg~oE"
                                                                                                                            w oGGg==~~Y~~',~~E~~ E
                                                                                                                           ~'                                                             ~        ~~f8~°~,~~
                                                                                                   ~~Sosf~z~oo w ~~~                                            g a ~                                ~u
                                                 >                                        ~o                        ~~o        ~o ~~             H ~      ~                                        ~ '" i ~ ~ ~ i
                        m°
                         ~                 ~    $~~~             ~   n             ~~                                      ~ ~ m ``x ~ o 0 o j~ z $                                       y ~
m a'                                                                                      9 ~ ~ 3 ~ ~'Q ~ ~ y o i ~ i o` i                           b' _ 5 t 6 ~ e ~ ~
v                       ~ ~q                      ~ .2 ~2        ~~                "~                                                g ~ ~
                                                                                                                                           3 ~ ~ ~ « ~ s b o ~ 6 S "3                     m >      ~~~        v ,. -,
                                                             ~ d >" ~              ~ >'   ~ >' - 7 ~ 8 m               `? f ¢ & o
                                                                                                          ~ v 8 ? 9 2 'w
                        7 3 ,`Y       ~ ~i      ~ 3 3 9'
                                                                                                                                                                                                                        a
~~
                                                                                                                                                     6 ~„' ~               ~«        8
a 3                                   o         t            o       f         ~          ~
                                                                                                                                                                                                   u
ro r
Y     F
   e ~"                 a
                        °             f                      I                            u                                                                                         3
                        ~                       ~                    ~         ~
N 4 LL `G                                       F
    Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                                                                                                     Desc
                  Exhibit A - Asset Purchase Agreement Page 83 of 231

                            o~~~~~~~~~m~~tititi~~~~~~~ CC a C                                               ~aCmCCC~pC~                                               ~^~
                                   m ~mmo~n~C^
                   ~lo                         ^CCC~Co~~m                                                   ~~n^C ~~~eem                                              ~e~

                 8 ^68m M66Ge ~8~888m886 ^~~o~                                                               ^8~6m~~~~~                                               ego
               - ~~~   ~~e~~~~^~d  ~ ~r M~S~~~                                                              ~~W~~~o m~~                                               per


                                                                                                                    Q 000
              ~ ~~~~~3e~3e3~~~~~3~~3~~Q~r~~$3                                                               ~ ~~~~~~~3HR                                              mmm
                f
              :                           o 0 000
                                N         8~ 8 0~ n S S~ w N ti M H~~                                       ~ v$~~ e              ~  P            m
                             ry 4                                                                                                 e m~ m          N                        o
              F ::K
                *~  $~~ 80 o a
                     4 4~         4 4 994 6 g o   o   c4N       ~ 4$~                                       ~~~ m

              Y~                                                             ~            ~A                P       ~    N m ti ~~m               ~

                   -.,:
                                                       y r 8~$
                                                             Q m 8 8g'                                      ~~ 8 m. ti m m w g~                                                  ~          8
                            h g
                          ~ Q            N ry ryp R
                               n g W W w g        n g
                                                    n N8             ry v, w w N h~^
                                                                     q                                                          m                 ~                   $ te e
              3w          ~ II D~~~~ 6~ L E E 8 E~~~ b~~ S x M1 N e ~~ m m                                               n~ n n n                 $
              kv                     vv~~~~~         er       ~   ~~         w                              ~~      ~    P        M       N

                   8 ~ 8mmm~~ 0000 8~$88m8.$~~«a$o~~                                                        8$8~SPm~$Pa                                               aP~
              r s~~~~WM M ~~m~~o~~,~~8m88e~~~o w ~ m                                                        ~~~ti~~N~~~~                                               m$        $          ~
              3 ~g    .+ mm< .; .r ~,  r «~     .r '"fie                                                    r ~.r m r ..r r
              ~g

               C
               x 888888.8.8888$$88$888888888.8g8                                                        8888888888.$                                                  og8
                   0 000000e0000000000000~~~«                                         r                 r
                                                                                                        .    ~+ .. .. .. .. .. ..
                                                                                                        .~~~..                                                         d .,
               p N .... ...,.,.,..~ ...... .. .. .. .. .. .. .. .. .. .. .. .. .. ..e..



                ~ g$$S.$88$8$$888$$$$88$$8~888.$                                                            $$$8$88888.8                                              888
              s ~~~~~~~~~~~&~hS~~~&~~~~<S~mS~                                                               ~~eMArmeeoa                                               mR~
              y


                          ~~~       ~~~~~CCC~CCj~~"~CCCCCCCCC                                               CC~C~CCC~CC                                               ~"CC
               ~ e~^^^eeSece e^a~SS SSe~ee~ec~~                                                             e c„eeeeee~~                                              e~^


                   ~5~~""S~~ ~Sa>                                                                                                                                     ~~
                                              ~                                                                  ~~      ~,
                                                                                                            S S~,,,,,,,,'~m„                                          ~~~
               ~ aaaaaSa~SaaS~~~aSaaa~~S~~,,,,,,




              y8
                         ~ ~ ~ N ~ ~ H~~H,~~ ~ ~ ~ ~«~~~~v~,                     ~N ~.~,                    ~ «~~~ ~~~~N~                                             ~N P       o
              ..:f... 8~~8~~~~'~SS~8~888388~                                         M~^~                   ~~$~a                 a '^~                                          ~          ~
                                                                                                                                                                      ea



                          $ h~Sv~~9,,~~~R~         ~S.R,$SS.'n,SSu~i,n °d, %v ."r '7S~                      Xv~Sn$<~°m~,o "i$                     ~                   w~~                            ~
                                                          ~~t8 ~~~eW~ry                                                                           °M'                 Mee                            A
                           M~       ~ ~~~mmm~$~~                                                            ~,mMa~ro                      ~
                                      QQ«     ~             .. .. .,                                                                              ~
               t                                                                                                                                                                                     $

              ~ ~os 0000d000000$ao88s000d000000 g                                                           $a000g00000 g                                             00000000   0          0
              ~~
                                                                                          88                8$8$8$8$088 8                                               .$888
                                                                                                                                                                      8$8
                                                                                                                                                                        0   0
                                                                                                                                                                            .$   $          $        ~~
                          88.8$8$888888888888$88888$88
              Sao                                                                                                                                                                                     ~ A~~
              m                                                                                                                                                                                       s'c
                „ 888888888883888E888888$3 :°S^mw8                                                          888g88W                         a ~N8.                    ^'~            ~8             ~8,   ^8
                                              ~~N                                                           ~g~m~S~ M                     N m ~ffi~                   ~ ~a                          P~ P
              ~ Q~~~~~~~~~~~~~~~'~~~~~xg~~, n                                                                                                                                                       ~~
                              ~ gN                                                                             ' ~~                       R ~ g~




               $                                                                                                    ~                         ~


                                                                                                                    s                         Y
                                                                                                                    G                         ~
    q                                                                                                               E
    ~          g                                                                                                    8

                                                                                                                    E                         E
                                                                                                                    d                         s                       ~f
    o                                               -                        E
                                                          u                                                                   E
                                                    `
                                                    5W a                 -           ~                                   E
                                                    ~fE                 9c           E                                   $;
    E          ~             rc ~
                                                     ~ o~           i ~.~
~ ~~g          ~w            ~~      ~~u55~3         ~S~      ~    omits             p~                                       a

                           ms s., .~s`                                                                                                                            ~;g                           g ~
                                         ~~~gsGww°`~ s zs                                               d~~ ~:~~                      ~o                ~
                          sa~go8$ffsoff&o"~o`dFWm~FF~m  r_Y~~
                                                          'F y` ~                                       \$m~Vs g~                     ~~$               g         "
                                                                                                                                                                  o c~               ~          ~ ;~
                                    ~ 000~                    p                                                                                             .4~
~ b            6
A                                      ~~~ Qu   ~ Y zzz                          ~       m S        L   ~       v E a ~ .4            0       ~         ~[        ~^ a d'            c ~`       ~
                                                                       x s
X o                                 ~ ~ 58 ~~ 58                                                        b88.a 8 s                                                       33           ~>"        ~~
                                                   o~~e~~Gi~~~~LL~9~IB~                            ~>              'aaS~
                                                                                                                ° va
                                                                                                                   E                                    m>        5
    o          a                    u v
                                ~~~ s                                                                                                                                                                                 a
                                                                                                                    o~~                                           ~              C
                                                                       lS H                             ~
~ 3            O                                                                                                  o Q3                                            a              L
                                                                                                                                                                                 5
Cs                                                                      N~                     _        ~         ~.n vi .n       r r             a
                                                                                                                                                                  ~
m ~ 111 ~      ~                                                                               ~
a       y      ~                                                                               o                                                  d
N ~i. LL r
         c'
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 84 of 231




                                 EXHIBIT C

                            Non-Compete Agreement

                                 (Attached)




 ;04605048.11}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                           Desc
              Exhibit A - Asset Purchase Agreement Page 85 of 231

                                                                                          Exhibit C


                     NON-COMPETITION, NON-SOLICITATION AND
                          CONFIDENTIALITY AGREEMENT

        THIS NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY
 AGREEMENT (this "Agreement") is entered into effective as of[•], 2018 (the "Effective Date"),
 among and between [Centerstone Linen Services, LLC, a Delaware limited liability
 company /John Giardino, an individual resident of the State of                 ]("Restricted
 Party"), and Crown Health Care Laundry Services, LLC, a Delaware limited liability company
(the "Company"; Restricted Party and the Company are each referred to in this Agreement as a
"Part "and, together, the "Parties".

                                            RECITALS

          A.      The Company and Alliance Laundry &Textile Services, LLC, a Georgia limited
 liability company d/b/a Clarus Linen Systems ("Seller"), entered into that certain Asset Purchase
 Agreement, dated as of December 19, 2018 (the "Purchase Agreement"), pursuant to which,
 among other things, the Company agreed to purchase, acquire and accept from Seller, and Seller
 agreed to sell, transfer, assign; convey and deliver to the Company, all of Seller's right, title and
 interest in, to and under, the Purchased Assets (including all goodwill incidental thereto);

         B.     Restricted Party, [as the record and beneficial owner of 100% of the
 membership interests of Seller / as an indirect owner of membership interests of Seller],
 will derive substantial benefits from the consummation of the transactions contemplated by the
 Purchase Agreement; and

         C.      The Company conditioned its willingness to consummate the transactions
 contemplated by the Purchase Agreement upon Restricted Party's agreement to the restrictions
 set forth herein, and Restricted Party's agreement to such restrictions is a material inducement to
 the Company to consummate the transactions contemplated by the Purchase Agreement.

                                           AGREEMENT

         The Parties, intending to be legally bound, hereby agree as follows

         1.     Definitions. Capitalized terms used but not defined in this Agreement shall have
 the meanings given to such terms in the Purchase Agreement. Notwithstanding the foregoing,
 for purposes of this Agreement, the following definitions shall apply:

                (a)      "Affiliate" means, with respect to any Person, any other Person that,
         directly or indirectly through one or more intermediaries, controls, or is controlled by, or
         is under common control with, such Person, and the term "control" (including the terms
         "controlled by" and "under common control with") means the possession, directly or
         indirectly, of the power to direct or cause the direction of the management and policies of
         such Person, whether through ownership of voting securities, by contract or otherwise.

                (b)     "Non-Compete Area" means anywhere in the States of North Carolina,
          South Carolina, and Georgia. Restricted Party acknowledges and agrees that scope of the


 {04621225.3}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                            Desc
              Exhibit A - Asset Purchase Agreement Page 86 of 231




         Non-Compete Area is reasonable and legitimate, and necessary to protect the interests of
         the Company.

                (c)     "Non~Compete Period" means a period of four(4) years after the Effective
         Date. Restricted Party acknowledges and agrees that this time period has been
         considered by it at length and that such term has been negotiated at arm's length and that
         the Company would not have entered into the Purchase Agreement but for this
         Agreement; and, furthermore, Restricted Party agrees that this time period and the
         restrictions and agreements contained herein are reasonable and appropriate in light of the
         legitimate interests of the Company to be protected.

                (d)    "Person" means an individual, corporation, partnership, limited liability
         company, joint venture, association, trust, unincorporated organization, labor union,
         estate, Governmental Body or other entity or group.

              (e)     "Restricted Business" means the business of providing linen rental and
         commercial laundry services to the healthcare industry.

          2.     Non-Competition. During the Non-Compete Period, Restricted Party shall not, or
 permit any of its Affiliates to, directly or indirectly (a) within the Non-Compete Area,(i) engage
 in; (ii) own or control any interest in; (iii) act as an employee, officer, director, partner, member,
 shareholder, consultant, or joint venturer of any entity engaged in; or (iv) extend credit or lend
 money for the purpose of establishing or operating any Person ,engaged in, the Restricted
 Business; or (b) solicit, encourage, influence or attempt to influence any Person who is a
 customer or supplier of Seller as of the date of this Agreement to terminate, amend or modify
 any Assigned Contract, or to otherwise modify or terminate such Person's relationship with the
 Company after Closing.

         3.      Nonsolicitation of Employees. During the Non-Compete Period, Restricted Party
 shall not, nor shall it permit any of its Affiliates to, directly or indirectly, participate in any
 attempt to hire or solicit for employment or hire any Nired Employee or other employee of the
 Company; provided, however, that Restricted Party shall not be restricted from hiring or
 soliciting for employment any person that is terminated by the Company after the Closing Date;
 provided, further, however, that the foregoing covenant shall not prohibit the placement of
 general advertisements or making of general solicitations, including general advertisements or
 other solicitations that may be targeted to a particular geographic or technical area or that are not
 specifically targeted toward any Hired Employee or other employee of the Company; provided,
 further, and notwithstanding the foregoing, in no event shall Restricted Party be permitted to
 place any such general advertisements or make any such general solicitations in the Restricted
 Area.

         4.      Confidentiality. Restricted Party shall not, either directly or indirectly, without the
 prior written consent of the Company, disclose any Confidential Information of the Company to
 any other Person. The term "Confidential Information" shall include, without limitation: (a) any
 and all trade secrets concerning the business and affairs of the Company (including with respect
 to the Purchased Assets), data, know-how, processes, inventions and ideas, past, current and
 planned research and development, current and planned growth plans, current and planned

 ,04621225.3}
                                                   2
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                             Desc
              Exhibit A - Asset Purchase Agreement Page 87 of 231




 marketing plans, methods and processes, referral sources, price lists and other pricing information
and methodologies, customer lists, customer data, customer information, prospective customer
 information, compensation amounts, market studies, business plans, business models, computer
 software and programs (including object code and source code), computer software and database
technologies, systems, structures and architectures (and related processes, know-how, discoveries,
concepts, designs, methods and information of the Company and any other information, however
 documented, of the Company that is a trade secret within the meaning of applicable law); (ii) any
 and all information to the extent concerning primarily the business and affairs of the Company
(which includes historical financial statements, financial projections and budgets, financial and
 investment information, historical and projected sales, capital spending budgets and plans, the
 names and backgrounds of key personnel and personnel training and techniques and materials),
 however documented; (iii) Company provided files, software, code, reports, documents, manuals,
 and forms used in the business that may not otherwise qualify as a trade secret but which are
 treated as confidential to the business entity, in whatever medium provided or preserved, such as
 in writing or stored electronically, and (iv) any and all notes, analysis, compilations, lists, studies,
 summaries and other material prepared by or for the Company containing or based, in whole or in
 part, on any information included in the foregoing methods of doing business.

         5.     Protectable Interest. Restricted Party acknowledges and agrees that the Company
 has legitimate business interests and that the protection of these interests justifies the restrictive
 covenants and agreements set forth in this Agreement. The Company's legitimate business
 interests include, but are not limited to, the trade secrets and other Confidential Information;
 relationships with prospective and existing customers; and customer goodwill associated with the
 Business. The parties acknowledge further that Restricted Party's relationship with Seller and the
 business conducted by Seller makes Restricted Party uniquely aware of and a part of and subject
 to the legitimate business interests to be protected hereunder. Furthermore, each of Restricted
 Party and the Company understand and agree that this Agreement contains covenants and
 agreements necessary and essential to protect the goodwill and reasonable business interests of
 the Company and is ancillary to the acquisition by the Company of the Purchased Assets.

         6.      Remedies. Restricted Party acknowledges that the provisions of this Agreement
 are reasonable and necessary for the protection of the Company, and that the Company will be
 irrevocably damaged if such provisions are not specifically enforced. Accordingly, in the event of
 any breach or threatened breach of the provisions of this Agreement, Restricted Party agrees that
 the Company shall be entitled to injunctive relief(without bond or other security being required)
 as well as any and all other applicable remedies at law and in equity. If a court of competent
 jurisdiction declares any of these provisions unenforceable due to an unreasonable restriction of
 duration or geographical area, or for any other reason, such court is hereby granted the express
 authority by the parties to this Agreement to reform such provisions and/or to grant the Company
 any and all other relief, at law or in equity, reasonably necessary to protect the interests of the
 Company. Restricted Party expressly covenants and agrees that he considers these provisions to
 be acceptable and reasonable.

         7.     Effect of Prior Agreements. This Agreement contains the complete and final
 understanding and agreement of the parties hereto, and it supersedes any and all prior
 representations, promises or understandings, express or implied, between Restricted Party and the
 Company with respect to the subject matter hereof.

  04621225.3}
                                                    3
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 88 of 231




         8.      Covenant Not to Disclose. Restricted Party agrees to hold the terms and
 conditions of this Agreement in strict confidence and not to disclose to any other persons or
 entities that are not privy to this Agreement, the facts, circumstances or existence of this Agree-
 ment.

        9.    BindinEffect. This Agreement may not be assigned by Restricted Party. This
 Agreement and any rights hereunder may be assigned by the Company. This Agreement shall be
 binding upon and inure to the benefit of the Company and its officers, directors, shareholders,
 members, managers, successors and assigns.

         10.     Waiver and Amendment. This Agreement may be amended, supplemented,
 modified and/or rescinded only through a written instrument signed by all parties. Any party may
 specifically and expressly waive in writing any portion of this Agreement or any breach hereof,
 but only to the extent such provision is for the benefit of the waiving party. No such waiver shall
 constitute a further waiver of any preceding or succeeding breach of the same or any other
 provision.

         1 1.    Severability. Each provision of this Agreement is intended to be severable.
 Should any provision of this Agreement or the application thereof be judicially declared to be or
 become illegal, invalid, unenforceable or void, the remainder of this Agreement will continue in
 full force and effect and the application of such provision to other persons or circumstances will
 be interpreted so as reasonably to effect the intent of the parties.

         12.     Leal Construction. In case any one or more of the provisions contained in this
 Agreement is for any reason held to be invalid, illegal, or unenforceable in any respect, such
 invalidity, illegality, or unenforceability shall not affect the other provisions hereof, and this
 Agreement shall be enforced to the maximum extent permitted by applicable law, and, moreover,
 the invalid, illegal or unenforceable provision shall be conformed to the law or determination to
 the fullest extent possible and any court or tribunal of appropriate jurisdiction shall have the
 authority revise or reform any such restriction so that it shall be enforceable to protect and
 preserve the Company's protectable interests to the maximum extent permitted under applicable
 law. The titles of the articles and sections of this Agreement are inserted merely for convenience
 and ease of reference and shall not affect or modify the meaning of any provision of this Agree-
  ment.

         13.     Enforcement. In the event that any legal action or other proceeding is brought for
 the enforcement of this Agreement, the prevailing party in such legal action or other proceeding
 shall be entitled to recover, in addition to such other sums as may be due hereunder, the costs of
 such legal action or other proceeding, including a reasonable attorney's fee and accompanying
 expenses (including, but not limited to, expert witness fees).

          14.    Applicable Law. This Agreement and the legal relations among the parties hereto
  shall be governed by and construed in accordance with the laws of the State of South Carolina
  without regard for conflict of laws principles.


  {04621225.3}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                     Desc
              Exhibit A - Asset Purchase Agreement Page 89 of 231




         15.    Counterparts. This Agreement may be executed in counterparts, each of which
 shall be deemed an original, but all of which together shall be deemed to be one and the same
 agreement. A signed copy of this Agreement delivered by facsimile, e-mail or other means of
 electronic transmission shall be deemed to have the same legal effect as delivery of an original
 signed copy of this Agreement.


                                   [Signature Page Follows.]




 {04621225.3}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                             Desc
              Exhibit A - Asset Purchase Agreement Page 90 of 231




       IN WITNESS WHEREOF, the undersigned parties have entered into and executed this
 Agt•eement to be effective as of the Effective Date.


                                                   RESTRICTED PARTY:

                                                  (CENTERSTONE LINEN SERVICES,INC.


                                                    ,
                                                   By:
                                                   Name:
                                                   Title:



                                                   JOHN GIARDINO]


                                                   COMPANY:

                                                   CROWN    HEALTH              CARE           LAUNDRY
                                                   SERVICES, LLC


                                                   By: _
                                                   Name:
                                                   Title:




            [Signature Page to Non-Compete, Non-Solicitation, and Confidentiality Agreement]
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 91 of 231



                                 EXHIBIT D

                           Bidding Procedures Order

                                 (Attached)




{04704596.1}
 Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                    Desc
               Exhibit A - Asset Purchase Agreement Page 92 of 231




 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK

 In re:
                                                                                Case Nos.
 CENTERSTONE LINEN SERVICES,LLC,                                                18-31754(main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                     18-31753
 ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                        18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                        18-31756
 ATLANTA,LLC, and
 ALLIANCE LTS WINCHESTER,LLC                                                    18-31757
 d/b/a Clarus Linen Systemsl,
                                                                                Chapter 11 Cases
                                                     Debtors.                   Jointly Administered



      ORDER PURSUANT TO SECTIONS 363 AND 105 OF THE BANKRUPTCY
    CODE:(A)(1)SETTING DEADLINE AND APPROVING REQUIREMENTS AND
  PROCEDURES FOR INTERESTED PARTIES TO SUBMIT COMPETING BIDS FOR
  SUBSTANTIALLY ALL ASSETS OF DEBTOR ALLIANCE LAUNDRY &TEXTILE
    SERVICE,LLC,d/b/a CLARUS LINEN SYSTEMS;(2) APPROVING FORM OF
     PURCHASE AGREEMENT;(3)SCHEDULING AN AUCTION;(4)SETTING


'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Clarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
("Winchester").

                                                                                                          3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                   Desc
              Exhibit A - Asset Purchase Agreement Page 93 of 231




  HEARING DATE TO APPROVE SALE OF ASSETS TO SUCCESSFUL BIDDER; AND
   (5) APPROVING PROCEDURES WITH RESPECT TO THE ASSUMPTION AND
    ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
         LEASES; AND(S)APPROVING FORM AND MANNER OF NOTICE


         Upon consideration of the motion (the "Motion")z filed by debtor Alliance Laundry &

 Textile Services, LLC, d/b/a Clarus Linen Systems, a debtor and debtor in possession (the

"Debtor" or "Alliance") in the captioned cases, for entry of an order pursuant to sections 105 and

 363 of title 11 of the United States Code (the "Bankruptcy Code") and Bankruptcy Rule 6004:

(A)(i) authorizing the sale of substantially all of Alliance's assets (the "Purchased Assets"), free

 and clear of all liens, claims, interests and encumbrances, subject to the terms of the Asset

Purchase Agreement and subject to higher and/or better offers; (ii) authorizing and approving the

 Asset Purchase Agreement with Crown Health Care Laundry Services, LLC ("Purchaser"); and

(iii) authorizing Alliance to consummate all transactions related to the proposed sale;

(B)approving bidding procedures and other related relief; and (C) authorizing Alliance to

assume certain executory contracts and unexpired leases and assign such contracts and leases to

Purchaser pursuant to 11 U.S.C. §§ 365(a), (b) and (c) and Bankruptcy Rule 6006(e)(1) (the

"Assigned Contracts"); and upon review and consideration of(i) the Motion,(ii) the objections,

if any, filed with respect thereto,(iii) arguments of counsel and evidence proffered or adduced at

the hearing on the Motion held on January 11, 2019 (the "Bid Procedures Hearing"), and (iv) the

docket and proceedings in the above-captioned cases (the "Chapter 11 Cases"); and it appearing

that the relief requested in the Motion is in the best interests of Alliance, its estate, creditors, and

other parties in interest; and good and sufficient cause appearing therefor, it is hereby:




2 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion, Purchase
Agreement and/or the Bidding Procedures, as applicable.


                                                       2                                                3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                      Desc
              Exhibit A - Asset Purchase Agreement Page 94 of 231




         FOUND AND DETERMINED THAT:3

                  A.       This Court has jurisdiction over the Motion and the transactions

contemplated therein pursuant to 28 U.S.C. §§ 157 and 1334, and this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A),(M) and (0). Venue in this district is proper under 28

U.S.C. §§ 1408 and 1409.

                  B.       Good and sufficient notice of the Motion and the relief sought therein has

been given under the circumstances, and no other or further notice is required except as set forth

herein. A reasonable opportunity to object or be heard regarding the relief provided herein has

been afforded to parties-in-interest.

                  C.       Alliance has articulated good and sufficient business reasons for this Court

to approve the bidding procedures attached hereto as Schedule 1 (the "Bidding Procedures") and

the establishment of procedures to fix the cure amounts to be paid under section 365 of the

Bankruptcy Code in connection with the assumption, assignment and/or transfer of the Assigned

Contracts to the Successful Bidder.

                  D.       The Bidding Procedures are reasonably designed to maximize the value to

be achieved for the Purchased Assets.

                  E.       The Notice of the Auction and Sale Hearing attached hereto as Schedule 2

and the Notice of Assumption and Assignment attached hereto as Schedule 3 provide all

interested parties with timely and proper notice of the Auction, the sale of the Purchased Assets,

the Bidding Procedures and the procedures governing Alliance's assumption and assignment of

the Assigned Contracts to the Successful Bidder.




3 Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
fact when applicable. See Bankruptcy Rule 7052.


                                                         3                                                 3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                     Desc
              Exhibit A - Asset Purchase Agreement Page 95 of 231




                 F.       The entry of this Order (the "Bidding Procedures Order") is in the best

 interests of Alliance, i'ts estate, creditors and other parties in interest.

      NOW THEREFORE,IT IS HEREBY ORDERED,ADJUDGED AND DECREED
 THAT:

         1.      The Motion is granted as set forth herein.

         2.      All objections to the Motion relating to the relief provided herein that have not

been withdrawn, waived or settled, and all reservations of rights included therein, are hereby

overruled and denied on the merits.

         3.      The form of Amended and Restated Asset Purchase Agreement attached hereto as

Exhibit A (the "Purchase Agreement") is hereby approved. Purchaser is hereby designated as

the stalking-horse bidder for the Purchased Assets, the Purchase Agreement is hereby deemed a

Qualified Bid ,for the Purchased Assets and Purchaser is hereby deemed a Qualified Bidder for

the Purchased Assets.

        4.       HSBC Bank USA, National Association("HSBC Bank") is also hereby deemed a

Qualified Bidder for the Purchased Assets.

        5.       The Bidding Procedures, in substantially the form attached hereto as Schedule 1,

are hereby incorporated herein and approved, and shall apply with respect to the sale of the

Purchased Assets.       Alliance is authorized to take all actions necessary or appropriate to

implement the Bidding Procedures.

        6.      Notwithstanding the inclusion of the Atlanta PP&E as an Excluded Asset on

Appendix 1.1(b) of the Purchase Agreement as of the Execution Date, Alliance shall have the

option to designate the Atlanta PP&E as a Purchased Asset by delivering written notice to the

Notice Parties (as hereafter defined) no later than five days prior to the Bid Deadline.




                                                     4                                     3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 96 of 231




          7.    As further described in the Bidding Procedures, the deadline for submitting bids

 for the Purchased Assets (the "Bid Deadline") is February 4, 2019 at 12:00 noon (prevailing

 Eastern Time). No bid shall be deemed to be a Qualified Bid (as defined in the Bidding

 Procedures) or otherwise considered for any purposes unless such bid meets the requirements set

 forth in the Bidding Procedures, or those requirements which may be modified by Alliance upon

 consultation with HSBC Bank and the Committee, except for HSBC Bank which is

 automatically deemed a Qualified Bidder.

          8.    Alliance may sell the Purchased Assets by conducting an Auction in accordance

 with the Bidding Procedures. If more than one. Qualified Bid is timely received by Alliance in

 accordance with the Bidding Procedures, the Auction shall take place on February 7, 2019 at

 10:00 a.m.(prevailing Eastern Time) at the offices of Bond, Schoeneck &King, PLLC, One

 Lincoln Center, Syracuse, New York, or such other place and time as Alliance shall notify all

 Qualified Bidders and other invitees.

          9.    Each Qualified Bidder participating at the Auction will be required to confirm that

 it has not engaged in any collusion with respect to the bidding or the Sale.

          10.   The Sale Hearing shall be held before this Court on February 13, 2019 at 12:00

 p.m.(prevailing Eastern Time), or as soon thereafter as counsel and interested parties may be

 heard.

          11.   The Notice of Auction and Sale, in substantially the form attached hereto as

 Schedule 2, is hereby approved. On or before 5:00 p.m. (prevailing Eastern Time) on

 January 17, 2019, Alliance will cause (a) a copy of the Notice of Auction and Sale Hearing and

(b) a copy of the Bidding Procedures Order to be sent by first-class mail postage prepaid, to the

following: (i) counsel for Purchaser; (ii) the Office of the United States Trustee for the Northern



                                                  ~
                                                  J                                        3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                     Desc
              Exhibit A - Asset Purchase Agreement Page 97 of 231




 District of New York; (iii) counsel for HSBC Bank; (iv) counsel to the Official Committee of

 Unsecured Creditors (the "Committee"); (v) all parties to the Assigned Contracts; (vi) all

 required governmental agencies; (vii) all persons known or reasonably believed to have asserted

 any lien, claim encumbrance, right of first refusal or other interest in or upon any of the

 Purchased Assets,(viii) all parties who have expressed an interest in the Purchased Assets during

 the past seven months the Purchased Assets have been marketed; and (ix) all entities known by

 Alliance to have filed a notice of appearance or a request for receipt of chapter 11 notices and

pleadings filed in the Chapter 11 Cases (the "Notice Parties")

        12.    On or before 5:00 p.m. (prevailing Eastern Time) on January 17, 2019,

Alliance will cause a copy of the Notice of Auction and Sale to be served upon all known

creditors of Alliance in the Chapter 11 Cases.

        13.    The Notice of Assignment and Assumption, in substantially the form attached

hereto as Schedule 3, is hereby approved. On or before 5:00 p.m.(prevailing Eastern Time)

on January 17, 2019, Alliance shall serve by first class mail, the Notice of Assumption and

Assignment on all non-debtor parties to the Assigned Contracts. The Notice of Assumption and

Assignment shall identify the cure amounts that Alliance believes must be paid to cure all

prepetition defaults under the Assigned Contracts (the "Cure Amounts"). In addition, if Alliance

identifies additional executory contracts or unexpired leases that might be assumed by Alliance

and assigned to the Successful Bidder not set forth in the original Notice of Assumption and

Assignment, Alliance shall promptly send a supplemental notice (a "Supplemental Notice of

Assumption and Assignment") to the applicable counterparties to such additional executory

contracts and unexpired leases.




                                                 6                                        3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 98 of 231



         14.    Unless the non-debtor party to an Assigned Contract identified in the Notice of

 Assumption and Assignment or any Supplemental Notice of Assumption and Assignment files

 an objection (the "Cure Amount/Assignment Objection") to (a) its scheduled Cure Amount

 and/or (b) to the proposed assumption, assignment and/or transfer of such Assigned Contract by

 the later of(i) 4:00 p.m.(prevailing Eastern Time) on February 6, 2019 or (ii) five (5) days

 after service of the relevant Supplemental Notice of Assumption and Assignment (such later

 date, the "Cure/Assignment Objection Deadline") and serves a copy of the Cure

 Amount/Assignment Objection so as to be received on the same day by (i) counsel to Alliance;

(ii) the Office of the United States Trustee for the Northern District of New York; (iii) counsel

for HSBC Bank; (iv) counsel to Purchaser; and (v) counsel to the Committee, then such non-

debtor party (a) will be forever barred from objecting to the Cure Amount and from asserting any

additional cure or other amounts due with respect to such Assigned Contract and Alliance shall

be entitled to rely solely upon the Cure Amount; and (b)if the Assigned Contract is identified by

the Successful Bidder and/or Backup Bidder as an Asset to be purchased and/or assigned, will be

deemed to have consented to the assumption, assignment and/or transfer of such Assigned

Contract and will be forever barred and estopped from asserting or claiming against Alliance, the

Successful Bidder and/or the Backup Bidder, or any other assignee of the relevant executory

contract or unexpired lease that, any additional amounts are due or defaults exist, or prohibitions

or conditions to assumption, assignment and/or transfer exist or must be satisfied, under such

Assigned Contract. Notwithstanding the foregoing, as provided below, each non-debtor party

shall retain the right to object to the assumption, assignment or transfer of its Assigned Contract,

based solely on the issue of whether the Successful Bidder or Backup Bidder can provide

adequate assurance of future performance as required by section 365 ofthe Bankruptcy Code.



                                                 7                                          3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                     Desc
              Exhibit A - Asset Purchase Agreement Page 99 of 231




        15.    If a Cure Amount/Assignment Objection challenges a Cure Amount,the objection

 must set forth the cure amount being claimed by the objecting party (the "Claimed Cure

 Amount") with appropriate documentation in support thereof.           Upon receipt of a Cure

 Amount/Assignment Objection, Alliance is authorized, but not directed, to resolve any Cure

 Amount/Assignment Objection by mutual agreement with the objecting counterparty to any

Assigned Contract without further order of the Court. Alliance is also hereby authorized to file a

response to any Cure Amount/Assignment Objection by 4:00 p.m.(prevailing Eastern Time).

on February 8, 2019. In the event that Alliance and any objecting party are unable to

consensually resolve any Cure Amount/Assignment Objection, the Court will resolve any such

Cure Amount/Assignment Objection at a hearing to be held at 12:00 p.m.(prevailing Eastern

Time) on February 13,2019 or on such later date as the Court may determine.

        16.    The Successful Bidder or the Backup Bidder, as the case may be, may determine

to exclude any executory contract or unexpired lease from the list of Purchased Assets to be

assumed and sold or assigned at any time prior to the closing of the sale of the Purchased Assets.

The non-debtor party or parties to any such excluded contract or lease will be notified of such

exclusion by written notice mailed within five (5) business days following the closing of the sale

of the Purchased Assets.

       17.     To the extent that a Cure Amount/Assignment Objection remains unresolved as of

the Bid Deadline, and the Bankruptcy Court subsequently determines that the Cure Amount for

the subject Assigned Contract is greater than that set forth in the Cure Amounts identified in the

Notice of Assumption and Assignment, the Successful Bidder may elect to reclassify such

Assigned Contract as an Excluded Contract at any time prior to the earlier to occur of the closing




                                                g                                          3242125.9
 Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                     Desc
               Exhibit A - Asset Purchase Agreement Page 100 of 231




  of the sale of Purchased Assets or the day that is five (5) business days following such

  determination by the Bankruptcy Court.

         18.     Immediately following the conclusion of the Auction for the Purchased Assets,

  Alliance shall serve (i) a notice identifying the Successful Bidder and Backup Bidder, and

 (ii) financial information concerning the Successful Bidder's and Backup Bidder's ability to

  provide adequate assurance of future performance of such Assigned Contracts, to the non-debtor

  parties to the Assigned Contracts that have been identified as Purchased Assets to be sold and/or

 assigned in connection with such Successful Bid and Backup Bid. The non-debtor parties to the

 Assigned Contracts will have until 12:00 p.m. (prevailing Eastern Time) on February 12,

 2019 (the "Adequate Assurance Objection Deadline") to file a written objection to the

 assumption, assignment and/or transfer of such Assigned Contract solely on the issue of whether

 the Successful Bidder and/or Backup Bidder can provide adequate assurance of future

 performance as required by section 365 of the Bankruptcy Code. Any such objections shall be

 heard at the Sale Hearing.

         19.    No later than 12:00 p.m. (prevailing Eastern Time) on February 11, 2019,

 Alliance shall file with the Court a Report setting forth a summary of the Auction Sale, if held,

 the marketing efforts undertaken by Alliance with respect to the Purchased Assets and the

 proposed allocation ofthe sale proceeds

        20.     Any objections to the sale of the Purchased Assets, or to the balance of the relief

 requested in the Motion and not granted in this Bidding Procedures Order, must: (a) be in

 writing;(b)comply with the Bankruptcy Rules and the Local Rules;(c) be filed with the Clerk of

 the Bankruptcy Court for the Northern District of New York, on or before 12:00 p.m.

(prevailing Eastern Time) on February 12, 2019; and (d) be served so as to be received on the



                                                 9                                         3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 101 of 231




  same day, upon (i) counsel for Alliance; (ii) counsel for Purchaser; (iii) the Office of the United

  States Trustee for the Northern District of New York; (iv) counsel for HSBC Bank; and (v)

  counsel to the Committee appointed in these cases. All objections must state with specificity the

  nature of such objection and will be heard by the Court at the Sale Hearing. All objections to the

 sale of the Purchased Assets previously filed with this Court, and not resolved in this Order, are

 preserved until the Sale Hearing.

         21.    The Sale Hearing may be adjourned, from time to time, without further notice to

 creditors or other parties in interest other than by announcement of said adjournment before this

 Court or on this Court's calendar on the date scheduled for said hearing.

         22.    Except as otherwise provided in this Bidding Procedures Order, Alliance reserves

 the right as it may reasonably determine to be in the best interests of its estate, in consultation

 with HSBC Bank and the Committee, subject to conformity with the Bidding Procedures to: (a)

 determine which bidders are Qualified Bidders;(b) determine which bids are Qualified Bids;(c)

 determine which Qualified Bid is the highest or best proposal and which is the next highest or

 best proposal;(d)reject any bid that is (i) inadequate or insufficient, (ii) not in conformity with

 the requirements of the Bidding Procedures or the requirements of the Bankruptcy Code, or

(iii) contrary to the best interests of Alliance and its estate; (e) remove some of the Purchased

 Assets from the Auction; (~ waive terms and conditions set forth herein with respect to all

 potential bidders;(g)impose additional terms and conditions with respect to all potential bidders;

(h)extend the deadlines set forth herein;(i) adjourn or cancel the Auction and/or Sale Hearing in

open court without further notice; and (j) modify the Bidding Procedures as Alliance, in

consultation with HSBC Bank and the Committee, may determine to be in the best interest of its

estate or to withdraw the Motion at any time with or without prejudice; provided, that any



                                                 10                                          3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 102 of 231




 exercise by Alliance of its rights hereunder shall not alter or modify the terms of the Purchase

 Agreement, including its stated conditions for Purchaser to close.

        23.     Alliance is hereby authorized to take such steps and incur and pay such

 expenditures as may be necessary or appropriate to effectuate the terms of this Bidding

 Procedures Order, subject to and in accordance with the terms of the Interim Order

(I) Authorizing the- Debtors to (A) Obtain Postpetition Financing on aSuper-Priority, Senior

 Secured Basis and (B) Use Cash Collateral, (II) Granting (A) Liens and Super-Priority Claims

 and(B) Adequate Protection to Certain Prepetition Lenders,(III) Modifying the Automatic Stay,

(IV) Scheduling a Final Hearing, and (V) Granting Related Relief and any supplemental interim

or final orders entered with respect thereto.

       24.     The stays provided for in Bankruptcy Rules 6004(h) and 6006(d) are waived and

this Bidding Procedures Order shall be effective immediately upon its entry.

       25.     This Court shall _retain jurisdiction over any matters related to or arising from the

implementation ofthis Order.



                                                ###




                                                11                                          3242125.9
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 103 of 231




                                 Schedule 1

                             Bidding Procedures
 Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
               Exhibit A - Asset Purchase Agreement Page 104 of 231



  UNITED STATES BANKRUPTCY COURT
  NORTHERN DISTRICT OF NEW YORK

  In re:
                                                                      Case Nos.
 CENTERSTONE LINEN SERVICES, LLC,                                     18-31754(main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                           18-31753
 ALLIANCE LAUNDRY &TEXTILE SERVICE,LLC,                               18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                              18-31756
 ATLANTA,LLC, and
 ALLIANCE LTS WINCHESTER,LLC                                          18-31757
 d/b/a Clarus Linen Systemsi,
                                                                      Chapter 11 Cases
                                               Debtors.               Jointly Administered




             BIDDING PROCEDURES FOR THE SALE OF SUBSTANTIALLY
                 ALL ASSETS OF ALLIANCE LAUNDRY &TEXTILE
                  SERVICES,LLC,d/b/a CLARUS LINEN SYSTEMS


        Set forth below are the bidding procedures (the "Bidding Procedures") to be employed
with respect to the proposed sale (the "Proposed.Sale") of substantially all of the assets (the
"Purchased Assets") owned by debtor Alliance Laundry &Textile Services, LLC, d/b/a Clarus
Linen Systems ("Alliance"). The Proposed Sale is subject to competitive bidding as set forth
herein and approval by the United States Bankruptcy Court for the Northern District of New
York (the "Bankruptcy Court") pursuant to sections 105, 363 and 365 of chapter 11 of title 11 of
the United States Code (the "Bankruptcy Code") and Rule 6004 of the Federal Rules of
Bankruptcy Procedure. All capitalized terms shall have the meanings ascribed to them in that
certain Asset Purchase Agreement between Alliance and Crown Health Care Laundry Services,
LLC (the "Purchase Agreement") dated December 19, 2018 (the "Execution Date"), approved by
the Court in connection with the Proposed Sale or the Sale Motion (as defined herein).

        On December 21, 2018, Alliance filed the Motion by Debtor Allzance Laundry &Textile
 Services, LLC, d/b/a Claus Linen Systems for Orders (A) (i) Authorizing the Sale of
 Substantially All of Alliance's Assets, Free and Clear of All Liens, Claims, Interests and
 Encumbrances, Subject to the Terms of the Asset Purchase Agreement and Subject to Higher


' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
 identification number, are: Centerstone Linen. Services, LLC d/b/a Clarus Linen Systems (5594)
("Centerstone"); Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)
("Atlas"); Alliance Laundry &Textile Service, LLC d/b/a Clarus Linen Systems (8284)("Alliance");
 Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus Linen Systems (4065)("Atlanta");
 and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems(0892)("Winchester").
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                           Desc
              Exhibit A - Asset Purchase Agreement Page 105 of 231



 and/or Better Offers; (ii) Authorizing and Approving the Form of a Certain Asset Purchase
 Agreement with Crown Health Care Laundry Services, LLC; and (iii) Authorizing Alliance to
 Consummate all Transactions Related to the Proposed Sale;(B) App~~oving Bidding Procedures
 and Other Related Relief,• and (C) Authorizing Alliance to Assume Certain ExecutoNy Contracts
 and Unexpired Leases and Assign Such Contacts and Leases to Purchases Crown Health Calve
 Laundry Services, LLC(the "Sale Motion").

          These Bidding Procedures describe, among other things, the Purchased Assets available
 for sale, the form of bids and the manner in which bidders and bids become qualified, the
 coordination of diligence efforts among bidders, the conduct of the Auction (as defined herein),
 the ultimate selection of the Successful Bidder (as defined herein) and the Court's approval
 thereof(the "Bidding Process"). The Bidding Procedures were developed in consultation with
 Alliance's professionals. Alliance will continue to consult with its professionals, as well as with
 its secured creditor, HSBC Bank USA, National Association ("HSBC Bank"), and other parties
 in interest, throughout the Bidding Process. In the event that Alliance and any such constituents
 disagree as to the interpretation or application of these Bidding Procedures, the Bankruptcy
 Court shall have jurisdiction to hear and resolve such dispute.

                                    Purchased Assets to be Sold

          The Purchased Assets to be sold include all of Alliance's right, title and interest in, to and
 under,- free and clear of all Liabilities (other than Assumed Liabilities) and Encumbrances (other
 than Permitted Encumbrances), all of Alliance's assets, properties, rights and interests of any
 nature whatsoever used. in or related to the operation of its business, excluding those assets
 identified as "Excluded Assets" in Section 1.1(b) of the Purchase Agreement; provided, that
notwithstanding the inclusion of the Atlanta PP&E as an Excluded Asset, Alliance shall have the
option to designate the Atlanta PP&E as a "Purchased Asset" by delivering written notice to the
Notice Parties (hereafter defined) no later than five days .prior to the Bid Deadline. Excluded
Assets are specifically listed on Appendix 1.1(b) of the Purchase Agreement and include, but are
not limited to, Alliance's real estate leases and all other Contracts not specifically designated by
the Purchaser as Assigned Contracts pursuant to the terms of the Purchase Agreement. The
foregoing summary description of the Purchased Assets and Excluded Assets is provided for the
convenience of Potential Bidders and is in all regards qualified by and subject to the terms of the
Purchase Agreement.

        The "Notice Parties".shall include (i) counsel for Purchaser; (ii) the Office of the United
States Trustee for the Northern District of New York; (iii) counsel for HSBC Bank;(iv) counsel
to the Official Committee of Unsecured Creditors (the "Committee"); (v) all parties to the
Assigned Contracts; (vi) all required governmental agencies; (vii) all persons known or
reasonably believed to have asserted any lien, claim encumbrance, right of first refusal or other
interest in or upon any of the Purchased Assets,(viii) all parties who have expressed an interest
in the Purchased Assets during the past seven months the Purchased Assets have been marketed;
and (ix) all entities known by Alliance to have filed a notice of appearance or a request for
receipt of chapter 11 notices and pleadings filed in the Chapter 11 Cases.

        Alliance shall retain all rights to any Purchased Assets that are not subject to a bid
accepted by Alliance and approved by the Bankruptcy Court at the Sale Hearing (as defined
herein).
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 106 of 231



         All of the Purchased Assets designated as such by a Successful Bidder will be sold
 together as one lot. The sale of the Purchased Assets will be conducted on an "as is, where is"
 basis and without representations or warranties of any kind, nature, or description by Alliance, its
 agents or Alliance's bankruptcy estate, except to the extent set forth in the Purchase Agreement,
 as approved by the Bankruptcy Court. Except as otherwise provided in such approved Purchase
 Agreement or in the Bankruptcy Court's order approving the same, the Purchased Assets shall be
 sold to the Successful Bidder free and clear of all liens, claims, interests and encumbrances
 thereon (collectively, the "Liens"), with such Liens, including, but not limited to, those Liens in
 favor of HSBC Bank, to attach solely to the net proceeds ofthe sale.

                                   Participation Requirements

         In order to participate in the Bidding Process, a person (a "Potential Bidder") must be a
"Qualified Bidder." A Qualified Bidder is (A) Crown Health Care Laundry Services, LLC
("Crown"), and (B) HSBC Bank (provided, however, that HSBC Bank shall refrain from credit
 bidding so long as Crown's offer (as set forth in the Purchase Agreement) remains open and
 represents, in HSBC Bank's reasonable judgment, the highest or best bid received for the
 Purchased Assets), and(C)a person or group of persons:

       (a) who has delivered to Alliance an executed confidentiality agreement in form and
           substance acceptable to Alliance; and

       (b) who has delivered to Alliance on or before the Bid Deadline (defined below): (i) a
           Qualified Bid (defined below) and (ii) satisfactory evidence of committed financing
           or current audited financial statements or other form of financial and/or credit-
           quality disclosures reasonably sufficient to ascertain that the Potential Bidder has the
           financial wherewithal and liquidity to consummate a transaction pursuant to its
           Qualified Bid and any subsequent bid that the Potential Bidder may place at the
           Auction.

       Alliance, in consultation with HSBC Bank, shall determine whether a bid qualifies as a
"Qualified Bid". To constitute a Qualified Bid, a bid must be a written irrevocable offer from a
Qualified Bidder and:

      (a) propose a purchase price to be paid in cash, cash equivalents or readily marketable
          securities acceptable in the discretion of Alliance;

       (b) propose a purchase price that exceeds Crown's bid, calculated pursuant to the
           Purchase Price Methodology set forth in Appendix 2.1 of the Purchase Agreement,
           by (a) the amount of the Breakup Fee ($120,000), plus (b) $50,000.00 (the "Initial
           Qualified Overbid"), as determined by Alliance in consultation with HSBC Bank;

      (c) provide Alliance with a deposit in an amount equal to 10% of its Initial Qualified
          Overbid (the "Bid Deposit");

      (d) be accompanied by a signed Purchase Agreement, together with a copy marked to
          show any changes from the form of Purchase Agreement approved by the Court and
          attached as Exhibit A to the Order approving these Bidding Procedures;


                                                 3
 Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
               Exhibit A - Asset Purchase Agreement Page 107 of 231



         (e) contain a .list of Alliance's executory contracts and unexpired leases with respect to
             which the Potential Bidder seeks assignment from Alliance and, if the Bid is
             conditioned on the assumption and assignment of such executory contracts and/or
             unexpired leases, provide evidence of the Potential Bidder's ability to provide
             adequate assurance of future performance of such contracts or leases;

        (~ provide satisfactory evidence of committed financing or current audited financial
           statements or other form of financial and/or credit-quality disclosure reasonably
           sufficient to ascertain such Potential Bidder's ability to consummate the sale and not
           be conditioned on obtaining financing or on the outcome of any due diligence;

        (g) not request or entitle the Potential Bidder to any break-up fee, expense
            reimbursement or similar type of payment;

        (h) fully disclose the identity of each entity that will be bidding for the Purchased Assets
            or otherwise participating in connection with such bid and the complete terms of any
            such participation;

        (i) be accompanied by a letter from the Potential Bidder stating that (i) the bidder is
            prepared to enter into and consummate the proposed transaction in accordance with
            the terms of the .Purchase Agreement after approval by the Bankruptcy Court of the
            Sale Order, subject to receipt of any applicable governmental or regulatory approval,
           (ii) the Potential Bidder will make all necessary federal, state or local filings, pay all
            costs and expenses associated with such filings (including the costs and expenses of
            Alliance), and (iii) such Potential Bidder's offer is irrevocable until the date that is
            twenty (20) days after the conclusion of the Sale Hearing with respect to the
            Purchased Assets unless such bidder is the Backup Bidder, and then the offer shall
            remain irrevocable until the closing of the sale of the Purchased Assets; and

       (j) be delivered to counsel for Alliance, HSBC Bank and the Committee on or before
           the Bid Deadline.

        As promptly as practicable after a Potential Bidder delivers a bid, Alliance shall
 determine, in consultation with HSBC Bank and the Committee, and shall notify the Potential
 Bidder in writing, whether the Potential Bidder is a Qualified Bidder with respect to the
 Purchased Assets. Alliance may waive any. requirements for Qualified Bidders or Qualified
 Bids.

                                           Bid Deadline

         A Potential Bidder that desires to make a bid shall deliver (i) written and electronic
 copies of its bid and (ii) its Bid Deposit so that they are actually received not later than 12:00
 noon (prevailing Eastern Time) on February 4, 2019 (the "Bid Deadline") by (i) Alliance's
 counsel, Bond, Sehoeneck &King, PLLC, One Lincoln Center, Syracuse, New York 13202
(Attn: Stephen A. Donato, Esq., sdonato u,bsk.com and Camille W. Hill, Esq., chill(a~bsk.com);
(ii) HSBC Bank's counsel, Phillips Lytle LLP, One Canalside, 125 Main Street, Buffalo, New
 York 14203-2887 (Attn: William J. Brown,. Esq., wbrown(a~phillipslvtle.com and Angela Z.
 Miller, Esq., amiller(a~phillipslytle.com); and (iii) the Committee's counsel, CKR Law LLP,


                                                 C!
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 108 of 231



 1330 Avenue of the Americas, 14th Floor, New York, New York 10019 (Attn: David M. Banker,
 Esq., dbanker(a~ckrlaw.com and Gilbert R. Saydah, Jr., Esq., sa~(a~ckrlaw.com). Alliance
 may extend the Bid Deadline once or successively, but is not obligated to do so. If the Bid
 Deadline is extended, Alliance shall promptly notify all known Potential Bidders of such
 extension.

                                           Due Diligence

          Upon a Potential Bidder's execution of a confidentiality agreement in form and substance
  approved by Alliance, each Potential Bidder shall be afforded reasonable due diligence access
  with respect to the Purchased Assets prior to the Bid Deadline (the "Due Diligence Period").
  Neither Alliance nor its representatives shall be obligated to furnish any information of any kind
  whatsoever relating to the Purchased Assets at any time prior to or after the Due Diligence
 Period. Due diligence access may include access to Alliance's online data room, management
 presentations as may be scheduled by Alliance, on-site inspections of the Purchased Assets and
 such other matters which a Potential Bidder may request and as to which Alliance may agree.
 Alliance will designate employees or other representatives to coordinate reasonable requests for
 additional information and due diligence access from Potential Bidders. Alliance may, in its
 discretion, coordinate diligence efforts such that multiple Potential Bidders have simultaneous
 access to due diligence materials and/or simultaneous attendance at management presentations or
 site inspections. Potential Bidders are advised to exercise their own discretion before relying on
 any information regarding the Purchased Assets provided by anyone other than Alliance or its
 representatives.

       Each Potential Bidder shall comply with all .reasonable requests for additional
information by Alliance or its advisors regarding such Potential Bidder's financial wherewithal
to consummate and perform obligations in connection with the Sale. Failure by the Potential
Bidder to comply with requests for additional information may be a basis for Alliance to
determine, in consultation with HSBC Bank and the Committee, that a bid made by the Potential
Bidder is not a Qualified Bid.

        By participating in the Auction, each Qualified Bidder shall be deemed to acknowledge
and represent that it has had an opportunity to inspect and examine the Purchased Assets and to
conduct any and all due diligence regarding the Purchased Assets prior to submitting its bid, that
it has relied solely upon its own independent review, investigation and/or inspection of any
documents in making its bid, and that it did not rely upon any written or oral statements,
representations, promises, warranties or guaranties whatsoever, whether express, implied, by
operation of law or otherwise, regarding the Purchased Assets, or the completeness of any
information provided in connection with the Bidding Process except as expressly stated in the
relevant Purchase Agreement submitted with its Qualified Bid.

                                             Auction

        Iftwo or more Qualified Bids with respect to the Purchased Assets have been received on
or prior to the Bid Deadline, Alliance shall conduct an auction (the "Auction") with respect to
the Purchased Assets. Only Qualified Bidders who timely submit a Qualified Bid will be eligible
to participate in the Auction. Notwithstanding the foregoing, an authorized representative of and
counsel for HSBC Bank may attend the Auction. The Auction shall take place on February 7,

                                                 5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 109 of 231



 2019, at 10:00 a.m. (prevailing Eastern Time) at the offices of Bond, Schoeneck &King,
 PLLC, One Lincoln Center, Syracuse, New York 13202, or at such other time and place as
 Alliance may notify all Qualified Bidders and parties in interest. Alliance shall provide copies of
 all Qualified Bids to counsel for HSBC Bank, the Office of the United States Trustee for the
 Northern District of New York, counsel for the Committee, and all other Qualified Bidders at
 least one(1) business day prior to the Auction.

         At the commencement of the Auction, Alliance's representatives will announce the
 highest or otherwise best bid for the Purchased Assets (the "Starting Qualified Bid"), determined
 in consultation with HSBC Bank, and the overall consideration value ascribed to such bid (the
"Bid Value"). Each Qualified Bidder present at the Auction will be permitted to increase its
Initial Qualified Overbid by at least Fifty Thousand Dollars ($50,000.00) (a "Qualified
Overbid"); provided, that Crown shall have the right, but not the obligation, in its sole and
absolute discretion, to match Qualified Overbids made by any other Qualified Bidder (the
"Matching Rights"). All subsequent bids must be in Bidding Increments of at least $50,000.00.
During the course of the Auction, Alliance, in consultation with HSBC Bank and the Committee,
will inform the participants which Qualified Overbid reflects the then-highest or otherwise best
offer for the Purchased Assets and the Bid Value ascribed thereto. Other than bids of Crown
made pursuant to its Matching Rights, Alliance shall not consider any subsequent bid received at
the Auction unless the Bid Value of such bid exceeds the Bid Value of the Starting Qualified Bid
or the then-highest Qualified Overbid by the Bidding Increment.

       The Auction may be adjourned from time to time by Alliance, but it shall not be
concluded until each Qualified Bidder has had an opportunity to submit a Qualified Overbid with
knowledge of the Bid Value ascribed to the Starting Qualified Bid or the then-highest Qualified
Overbid, as applicable, or match, in the case of Crown, the Starting Qualified Bid or the then-
highest Qualified Overbid, as applicable.

        At the conclusion of the Auction, Alliance will announce the Qualified Bid which it
deems, in consultation with HSBC Bank and the Committee, to represent the highest or
otherwise best bid for the Purchased Assets (such bid being the "Successful Bid" and the
Qualified Bidder submitting such bid, the "Successful Bidder") and the next highest or otherwise
best bid (the "Backup Bid" and the party submitting such bid, the "Backup Bidder"). The
Backup Bid shall remain in full force and effect until the closing of the Sale of the Purchased
Assets to the Successful Bidder. Alliance shall require, as a condition precedent to declaring any
bid the Successful Bid or the Backup Bid, that the Bid Deposits of the Successful Bidder and
Backup Bidder. be retained by Alliance pending the closing of the sale of the Purchased Assets.
Any Bid Deposit not applied in satisfaction of the obligations of the Successful Bidder or
Backup Bidder in connection with their respective bids shall be returned not later than five (5)
business days following the closing ofthe sale of the Purchased Assets.

                                       The Sale Hearing

       A hearing to approve the Proposed Sale (the "Sale Hearing") is presently scheduled to
take place on February 13, 2019 at 12:00 p.m. (prevailing Eastern Time) before the
Honorable Margaxet Cangilos-Ruiz, Chief United States Bankruptcy Judge, United States
Bankruptcy Court for the Northern District of New York, United States Courthouse, James
Hanley Federal Building, 100 South Clinton Street, Syracuse, New York. At the Sale Hearing,


                                                C
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 110 of 231


Alliance will seek entry of an order in form and content acceptable to HSBC Bank and the
Committee, among other things, designating the Successful Bidder and the Backup Bidder,
authorizing and approving the sale of the Purchased Assets to the Successful Bidder, as
determined by Alliance in consultation with HSBC Bank and the Committee and in accordance
with the Bidding Procedures, pursuant to the terms and conditions set forth in the relevant
Purchase Agreement submitted by the Successful Bidder (the "Sale Order"). The Sale Hearing
may be adjourned or rescheduled without notice other than by an announcement of the adjourned
date in open court at the Sale Hearing.

Any objections to the sale of the Purchased Assets must: (a) be in writing; (b) comply with the
Bankruptcy Rules and the Local Rules;(c) be filed with the Clerk of the Bankruptcy Court for
the Northern District of New York, on or before 12:00 p.m. (prevailing Eastern Time) on
February 12, 2019; and (d) be served so as to be received by the deadline, upon (i) counsel for
Alliance; (ii) counsel for Purchaser; (iii) the Office of the United States Trustee for the Northern
District of New York; (iv) counsel for HSBC Bank; and (v) counsel to the Committee. All
objections must state with specificity the nature of such objection and will be heard by the Court
at the Sale Hearing.

        Following entry of the Sale Order, if the Successful Bidder fails to consummate an
approved sale, the Backup Bid shall be deemed to be the Successful Bid with respect to the
Purchased Assets and Alliance shall effectuate the sale of Purchased Assets to the Backup Bidder
without further order of the Bankruptcy Court, and the Bid Deposit of the non-closing Successful
Bidder shall be forfeited, if the failure to close is the result of a breach or failure to perform on
the part of the Successful Bidder. Alliance shall retain all rights to the Purchased Assets that are
not subject to a bid accepted by Alliance and approved by the Bankruptcy Court. If an Auction
is held, Alliance shall be deemed to have accepted a Qualified Bid only when (i) such bid is
declared the Successful Bid (or the Backup Bid) at the Auction,(ii) definitive documentation has
been executed in respect thereof, and (iii) the Bankruptcy Court has entered the Sale Order.

                                           Sale Closing

        The closing of the Sale of the Purchased Assets to the Successful Bidder (or Backup
Bidder) shall occur (i) no later than sixty (60) days from the Execution Date of the Purchase
 Agreement executed by Crown if Crown is the deemed the Successful Bidder, or (ii) within ten
(10) business days following the entry of the Sale Order if a party other than Crown is deemed
the Successful Bidder (or Backup Bidder), or (iii) such other later date as is mutually agreed by
 Alliance, HSBC Bank, and the Successful Bidder (or Backup Bidder) in a writing dated prior to
the otherwise-required Closing date.

                                      Reservation of Rights

        Alliance reserves all rights, after consultation with HSBC Bank and the Committee, to
terminate the Bidding Process at any time if Alliance determines, in its business judgment, that
the Bidding Process will not maximize the value of the Purchased Assets. In addition, Alliance
reserves all rights not to submit any bid which is not acceptable to Alliance, HSBC Bank and the
Committee for approval to the Bankruptcy Court. Alliance shall further have the right to amend
the rules set forth herein for the Bidding Process or impose such other terms and conditions for
the Bidding Process which Alliance determines, in its business judgment is necessary to fulfill its

                                                 7
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 111 of 231



 fiduciary duties, provided that such modifications are not inconsistent with any Bankruptcy
 Court order or unacceptable to HSBC Bank and the Committee; however, Alliance recognizes
 that a material modification may, under the Purchase Agreement, relieve Crown of any
 obligation to proceed with the Auction or, if it is the Successful Bidder, to close the sale of the
 Purchased Assets, and Crown's ability to terminate the Purchase Agreement in accordance with
 its terms is fully preserved. Without limiting the generality of the foregoing, Alliance may reject
 at any time before entry of an order of the Bankruptcy Court approving a Qualified Bid, any bid
 that, in Alliance's discretion, and in consultation with HSBC Bank and the Committee, is
(i) inadequate or insufficient, (ii) not in conformity with the requirements of the Bankruptcy
 Code or the Bidding Procedures, or (iii) contrary to the best interests of Alliance, its estate and
 creditors.




                                                 ~~
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 112 of 231




                                 Schedule 2

                     Notice of Auction and Sale Hearing
 Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                    Desc
               Exhibit A - Asset Purchase Agreement Page 113 of 231




  UNITED STATES BANKRUPTCY COURT
  NORTHERN DISTRICT OF NEW YORK

  In re:
                                                                                Case Nos.
  CENTERSTONE LINEN SERVICES,LLC,                                               18-31754(main case)
  ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                    18-31753
  ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                       18-31755
  ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                       18-31756
  ATLANTA,LLC,and
  ALLIANCE LTS WINCHESTER,LLC                                                   18-31757
  d/b/a Claus Linen Systemsl,
                                                                                Chapter 11 Cases
                                                      Debtors                   Jointly Administered




                            NOTICE OF AUCTION AND SALE HEARING


 PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.      On December 21, 2018, debtor Alliance Laundry &Textile Service, LLC, d/b/a
 Clarus Linen Systems ("Alliance") filed the Motion by Debtor Alliance Laundry &Textile
 Service, LLC d/b/a Clarus Linen Systemsfor Orders(A)(i) Authorizing the Sale ofSubstantially
 All of Alliance's Assets, Free and Clear of All Liens, Claims, Interests and Encumbrances,
 Subject to the Terms of the Asset Purchase Agreement and Subject to Higher and/or Better
 Offers; (ii) Authorizing and Approving the Form of a Certain Asset Purchase Agreement with
 Crown Health Care Laundry Services, LLC; and (iii) Authorizing Alliance to Consummate all
 Transactions Related to the Proposed Sale; (B) Approving Bidding Procedures and Other
 Related Relief,• and (C) Authorizing Alliance to Assume Certain Executory Contracts and
 Unexpired Leases and Assign Such Contracts and Leases to Purchaser Crown Health Care
 Laundry Services, LLC(the "Sale Motion").2




'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Clarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
("Winchester").

 2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Sale
 Motion and/or the Bidding Procedures Order, as applicable.


                                                                                                          3242272.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                Desc
              Exhibit A - Asset Purchase Agreement Page 114 of 231




         2.     Alliance is seeking to sell substantially all of its assets (the "Purchased Assets")to
 the Successful Bidder or Backup Bidder.3 Approval of the sale of Purchased Assets to either the
 Successful Bidder or Backup Bidder may result in, among other things, the assumption,
 assignment and/or transfer by Alliance of certain executory contracts and leases (the "Assigned
 Contracts"). If you are a party to an Assigned Contract with Alliance, you will receive a separate
 notice that contains relevant dates and other information that may impact you as a party to an
 Assigned Contract.

        3.     On January         2019, the United States Bankruptcy Court for the Northern
District of New York (the "Bankruptcy Court") entered an order approving bidding procedures
and granting other relief related to Alliance's proposed sale (the "Bidding Procedures Order").
The Bidding Procedures approved by the Court are attached as Schedule 1 to the Bidding
Procedures Order. Pursuant to the Bidding Procedures Order, if Alliance receives more than one
Qualified Bid for the Purchased Assets, an Auction for the Purchased Assets shall take place on
February 7, 2019, at 10:00 a.m. (prevailing Eastern Time) at the offices of Bond, Schoeneck
& King, PLLC, One Lincoln Center, Syracuse, New York. Only parties that have submitted a
Qualified Bid in accordance with the Bidding Procedures by no later than February 4, 2019 at
12:00 p.m. (prevailing Eastern Time) (the "Bid Deadline") may participate at the Auction.
Any party that wishes to take part in this process and submit a bid for the Purchased Assets must
submit its competing bid prior to the Bid Deadline and in accordance with the Bidding
Procedures.

        4.     The Sale Hearing to consider approval of the sale of the Purchased Assets to the
Successful Bidder or Backup Bidder, free and clear of all liens, claims and encumbrances, will
be held before the Honorable Margaret Cangilos-Ruiz, Chief United States Bankruptcy Judge for
the Northern District of New York, or such other judge as may be sitting in her stead in the
United States Courthouse, James Hanley Federal Building, 100 South Clinton Street, Syracuse,
New York on February 13, 2019 at 12:00 p.m. (prevailing Eastern Time), or at such other
time thereafter as counsel may be heard. The Sale Hearing may be adjourned from time to time
without further notice to creditors or parties in interest other than by announcement of the
adjournment in open court on the date scheduled for the Sale Hearing.

       5.      Objections, if any, to the sale, or the relief requested in the Sale Motion (other
than with respect to the assumption and assignment of the Assigned Contracts which are the
subject of a separate notice) must: (a) be in writing;(b) comply with the Bankruptcy Rules and
the Local Rules;(c) be filed with the clerk of the Bankruptcy Court for the Northern District of
New York, on or before February 12, 2019; and (d) be served so as to be received no later than
12:00 p.m. (prevailing Eastern Time) on the same day, upon (i) counsel to Alliance; (ii) the
Office of the United States Trustee for the Western District of New York (iii) counsel to
Purchaser; (iv) counsel for HSBC Bank USA, National Association; and (v) counsel to any
committees) appointed in these cases. UNLESS AN OBJECTION IS TIMELY SERVED AND
FILED IN ACCORDANCE WITH THIS NOTICE,IT MAY NOT BE CONSIDERED BY THE



3 The Sale Motion identifies Crown Health Care Laundry Services, LLC ("Crown") as the "stalking horse" bidder
and attaches a copy of an Asset Purchase Agreement between Alliance and Crown contemplating a sale of the
Purchased Assets to Crown.

                                                                                                     3242272.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                    Desc
              Exhibit A - Asset Purchase Agreement Page 115 of 231




 BANKRUPTCY COURT AND THE BANKRUPTCY COURT MAY GRANT THE RELIEF
 REQUESTED IN THE SALE MOTION WITHOUT FURTHER HEARING OR NOTICE.

        6.      This notice is subject to the fuller terms and conditions of the Sale Motion, the
 Bidding Procedures Order, and the Bidding Procedures, which shall control in the event of any
conflict and Alliance encourages parties in interest to review such documents in their entirety.
Parties interested in receiving more information regarding the sale of the Purchased Assets or
obtaining a copy of any of the foregoing documents may make a written request to counsel for
the Debtors, Bond Schoeneck &King,PLLC, One Lincoln Center, Syracuse, New York, 132Q2,
Attn: Stephen A. Donato, Esq. and Camille W. Hill, Esq. In addition, copies of the Sale Motion,
the Bidding Procedures Order, the Bidding Procedures and this Notice can be found on the
Bankruptcy Court's electronic case management website, http://ecf.nynb.uscourts.gov and are on
file with the Clerk ofthe Bankruptcy Court.


Dated: January    ,2019
       Syracuse, New York                   BOND,SCHOENECK &KING,PLLC


                                     I~
                                            Stephen A. Donato, Bar Roll No. 101522
                                            Camille W. Hill, Bar Roll No. 501876
                                            Office and Post Office Address:
                                            One Lincoln Center
                                            Syracuse, New York 13202
                                            Tel:(315)218-8000
                                            Fes:(315)218-8100
                                            Email: sdonato@bsk.com
                                                    chill@bsk.com

                                            Proposed Counsel to the Debtors and Debtors in
                                            Possession




                                                                                         3242272.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 116 of 231




                                 Schedule 3

                    Notice of Assumption and Assignment
 Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                      Desc
               Exhibit A - Asset Purchase Agreement Page 117 of 231




  UNITED STATES BANKRUPTCY COURT
  NORTHERN DISTRICT OF NEW YORK

  In re:
                                                                                  Case Nos.
  CENTERSTONE LINEN SERVICES, LLC,                                                18-31754(main case)
  ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                      18-31753
  ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                         18-31755
  ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                         18-31756
  ATLANTA,LLC,and
  ALLIANCE LTS WINCHESTER,LLC                                                     18-31757
  d/b/a Claus Linen Systernsl,
                                                                                  Chapter 11 Cases
                                                       Debtors.                   Jointly Administered




                           NOTICE OF ASSUMPTION AND ASSIGNMENT


 PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.      On January       2019, the United States Bankruptcy Court for the Northern
 District of New York (the "Bankruptcy Court") entered an order (the "Bidding Procedures
 Order"),2 approving, among other things, the fixing of cure amounts (the "Cure Amounts")
 related to the potential assumption, assignment and/or transfer by Alliance Laundry &Textile
 Services, LLC, d/b/a Clarus Linen Systems ("Alliance") of certain executory contracts,
 unexpired leases, and other agreements (the "Assigned Contracts") listed on Exhibit A annexed
 hereto in connection with the proposed sale of certain of Alliance's assets (the "Purchased
 Assets"). Alliance intends to assume, assign, and/or transfer some or all of the Assigned
 Contracts to the Successful Bidder or Backup Bidder for the Purchased Assets as determined
 pursuant to the bidding procedures (the "Bidding Procedures") approved by the Bankruptcy
 Court and attached to the Bidding Procedures Order as Schedule 1.

         2.     Alliance believes that any and all defaults (other than the filing of these Chapter
 1 1 Cases) and actual pecuniary losses under the Assigned Contracts can be cured by the payment
 of the Cure Amounts listed on Exhibit A annexed hereto.

'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Clarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d1b/a Clarus Linen Systems (0892)
("Winchester").

 2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
 Procedures Order.

                                                                                                            3242282.7
 Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
               Exhibit A - Asset Purchase Agreement Page 118 of 231




          3.      Any objections to (i) the assumption, assignment or transfer of an Assigned
  Contract, or (ii) the amount asserted as the Cure Amount (each, a "Cure AmountlAssignment
  Objection"), must be in writing and set forth with specificity the nature of the objection and the
  cure amount that the objecting party believes should be paid in connection with the assumption
  of the Assigned Contract (the "Claimed Cure Amount"). In addition, if Alliance identifies
  additional Assigned Contracts that might be assumed by Alliance and assigned to the Successful
  Bidder or Backup Bidder which are not set forth in this Notice of Assumption and Assignment,
  Alliance shall promptly send a supplemental notice (a "Supplemental Notice of Assumption and
  Assignment") to the applicable counterparties to such additional Assigned Contracts.

          4.     To be considered a timely Cure Amount/Assignment Objection, a Cure
  Amount/Assignment Objection must be filed with the Bankruptcy Court and served upon
 (i) counsel to Alliance; (ii) the Office of the United States Trustee for the Northern District of
  New York; (iii) counsel for HSBC Bank; (iv) counsel to Purchaser; and (v) counsel to the
  Official Committee of Unsecured Creditors, by the later of(a)4:00 p.m. (prevailing Eastern
  time) on February 6,2019 or(b)five (5) days after service of the relevant Supplemental Notice
  of Assumption and Assignment.

         5.    If a Cure Amount/Assignment Objection is timely filed, Alliance may resolve any
 Cure Amount/Assignment Objection by mutual agreement with the objecting counterparty to any
 Assigned Contract without further order of the Court. Alliance may also file a written response
 to the Cure Amount/Assignment Objection with the Bankruptcy Court no later than 4:00 p.m.
(prevailing Eastern time) on February 8, 2019. In the event that Alliance and any objecting
 party are unable to consensually resolve any Cure Amount/Assignment Objection, the
Bankruptcy Court will resolve any such Cure Amount/Assignment Objection at a hearing to be
held at 12:00 p.m. (prevailing Eastern time) on February 13, 2019 or such later date as the
Court may determine.

         6.      Unless a Cure Amount/Assignment Objection is timely filed and served, the
 assumption, assignment and/or transfer of the Assigned Contracts may proceed without further
 notice to counterparties to the Assigned Contracts.

        7.       Parties that fail to file and serve timely Cure Amount/Assignment Objections
 shall be deemed to have waived and released any and all rights to assert against Alliance, the
 Successful Bidder or Backup Bidder cure amounts different from the Cure Amounts listed on
 Exhibit A hereto and shall be forever barred and estopped from asserting or claiming against
 Alliance, the Successful Bidder or Backup Bidder, or any assignee of any Assigned Contract that
 any additional amounts are due or defaults exist, or prohibitions or conditions to assignment exist
 or must be satisfied, under such Assigned Contract.

        8.      To the extent that a Cure Amount/Assignment Objection remains unresolved as of
 the Bid Deadline, and the Bankruptcy Court subsequently determines that the Cure Amount for
 the subject Assigned Contract is greater than that set forth in the Cure Amounts identified on
 Exhibit A hereto, the Successful Bidder may elect to reclassify such Assigned Contract as an
 Excluded Agreement at any time prior to the earlier to occur of the Closing or the day that is five
(5) business days following such determination by the Bankruptcy Court.



                                                                                            3242282.7
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 119 of 231




       9.      The Successful Bidder or the Backup Bidder, as the case may be, may determine
to exclude any Assigned Contract from the Purchased Assets to be assumed and sold or assigned
at any time prior to the Sale Hearing. The non-debtor party or parties to any such excluded
contract or lease will be notified of such exclusion by written notice mailed within three (3)
business days following the conclusion ofthe Sale Hearing.

        10.    If no Cure Amounts are due under an Assigned Contract, or the non-debtor party
to the Assigned Contract does not otherwise object to Alliance's assumption, assignment and/or
transfer of the Assigned Contract, no further action needs to be taken on the part of that non-
debtorparty.

        1 1.   Alliance's decision to sell, assign and/or transfer to the Successful Bidder or
Backup Bidder the Assigned Contracts is subject to Bankruptcy Court approval and the closing
of the sale of the Purchased Assets. Accordingly, absent such closing, none of the Assigned
Contracts shall be deemed to be assumed, sold; assigned and/or transferred, and shall in all
respects be subject to further administration under the Bankruptcy Code. The inclusion of any
document on the list of Assigned Contracts shall not constitute or be deemed to be a
determination or admission that such document is, in fact, an executory contract or unexpired
lease within the meaning of the Bankruptcy Code (all rights with respect thereto being expressly
reserved).

       12.     This notice is subject to the fuller terms and conditions of the Bidding Procedures
Order which shall control in the event of any conflict and Alliance encourages parties in interest
to review that document in its entirety. Parties interested in receiving more information
regarding the sale of the Purchased Assets or obtaining a copy of the Bidding Procedures Order
may make a written request to counsel to the Debtors. In addition, copies of the Bidding
Procedures Order and this notice can be found on the Bankruptcy Court's electronic case
management website, http://ecf.nywb.uscourts.~ and are on file with the Clerk of the
Bankruptcy Court.

Dated:   January     ,2019
         Syracuse, New York                  BOND,SCHOENECK &KING,PLLC


                                            Stephen A. Donato, Bar Roll No. 101522
                                            Camille W. Hill, Bar Roll No. 501876
                                            Office and Post Office Address:
                                            One Lincoln Center
                                            Syracuse, New York 13202
                                            Tel:(315)218-8000
                                            Fax:(315)218-8100
                                            Email: sdonato@bsk.com
                                                    chill@bsk.com
                                            Proposed Counsel to the Debtors and Debtors in
                                            Possession




                                                                                             3242282.7
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03    Desc
              Exhibit A - Asset Purchase Agreement Page 120 of 231




                                    Exhibit A

                      To Notice of Assumption and Assignment

                              [Assigned Contracts]




                                                                         3242282.7
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 121 of 231



                                          APPENDIX l.l(a)

                                          Purchased Assets

       (a)     the Inventory;

      (b)      all fixtures, machinery, equipment, fixed assets, furniture, tools, maintenance
equipment,   mobile    equipment, electrical, mechanical, electronic, computers software,
telecommunications, servers and other equipment and fixed assets of every kind located at the
Spartanburg Facility and the Albany Facility.

       (c)     the Seller Intellectual Property;

       (d)     the Seller Permits, except the Seller Permits applicable to the Atlanta Facility;

       (e)     all goodwill associated with the Business or the Purchased Assets;

       (~      all Books and Records associated with the Purchased Assets;

      (g)       all rights of Seller under or pursuant to all warranties, representations and
guarantees made by suppliers, manufacturers, service providers and contractors other than any
warranties, representations and guarantees pertaining to any Excluded Assets;

     (h)     all rights to payment under insurance policies in connection with any loss or
damage associated with any Purchased Asset; and

       (i)      all other assets of every kind and nature (tangible or intangible, known or unknown,
liquidated or unliquidated) located at the Spartanburg Facility and Albany Facility or used or
useful in conjunction with the operation of those facilities and not specifically included in the
definition of Excluded Assets.




{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                        Desc
              Exhibit A - Asset Purchase Agreement Page 122 of 231



                                          APPENDIX l.l(b)

                                           Excluded Assets

    1.         'The Excluded Agreements, including, without limitation, the following Contracts:

               (a)      Linen Service Agreement with Board of Regents of the University System
                        of Georgia on behalf of the Georgia State University-Georgia State
                        University Student Health Clinic dated July 1, 2018;

               (b)      Linen Service Agreement with Hospice of the UpstatLine, Inc. dated
                        January 15, 2016;

               (c)      Contract with United States of America for linen services at Martin Army
                        Community Hospital, Fort Benning Georgia dated September 13, 2016,
                        Modified as of December 14, 2017;

               (d)      Linen Service Agreement with Mary Black Health System LLC dated July
                        17, 2013;

               (e)      Contract with United States of America for linen services at Moncrief Army
                        Health Clinic, Fort Jackson, South Carolina dated May 1, 2018;

               (~       Contract with United States of America for linen services at Moody Air
                        Force Base, Georgia dated October 1, 2018;

               (g)      Laundry Service Agreement dated September 1, 2103 and Participating
                        Hospital Agreement dated October 8, 2913 with Northeast Georgia Hospital
                        System;

               (h)      Linen Service Agreement with Regional Medical Center of Orangeburg and
                        Calhoun Counties d/b/a Regional Medical Center dated August 1, 2018;

               (i)      Cooperative Agreement with Industry with Wiregrass Rehabilitation Center,
                        Inc. dated April 5, 2017;

               (j)      Linen Service Agreement with Wellstar Health System, Inc. dated April 1,
                        2016;

               (k)       Service Agreement with Summit Orthopaedic Surgery Center dated March
                         1, 2011;

               (1)      Contract No. VA247-17-D-0138 with United States of America for linen
                        service to the Veterans Administration, Augusta, Georgia dated August 1,
                        2017;




{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                       Desc
              Exhibit A - Asset Purchase Agreement Page 123 of 231



               (m)      Contact No. W81K00-14-C-0096 with the United States of America for
                        linen service at Martin Army Community Hospital, Fort Benning, Georgia
                        dated October 1, 2014;

               (n)      Contract 1, No. W91YTZ-17-P-0286 with the United States of America for
                        linen service at Moncrief Army Health Clinic, Fort Jackson, South Carolina
                        dated May 1, 2017;

               (o)      Contract No. FA4830-16-C-0007 with the United States of America for
                        linen service at Moody Air Force Base Clinic, Georgia dated October 1,
                        2016; and

               (p)       Contract No. W91YTZ-19-P-0014 with the United States of America for
                         linen service at Moncrief Army Health Clinic, Fort Jackson, South Carolina
                         dated November 1, 2018;

    2.         Cash and cash equivalents (whether on hand or in banks);

    3.         Seller's trade receivables and other accounts and notes receivable;

    4.         Stocks, bonds or other securities of Seller;

    5.         All employee benefit plans of any kind and nature whatsoever;

    6.         Any non-transferrable Permits;

    7.         Insurance policies;

    8.         The following pre-paid expenditures and security deposits (together with any right to
               refunds thereof:

               (a)       2018 sales tax estimate in the amount of $5,480.09 paid to the Georgia
                         Department of Revenue;

               (b)       Accrued expenses of $13,632.45 paid to the Cities of Spartanburg,
                         Anderson, and Greenville for 2018 business licenses; and

               (c)       Security deposit of $42,500 paid pursuant to the Atlanta Lease.

    9.          Any rights to refunds from any insurance policies;

    10.         All rights to or claims for refunds, overpayments or rebates of taxes;

    1 1.       All actions arising under chapter 5 of the Bankruptcy Code with respect to the
               Purchased Assets;

    12.        the Atlanta Lease;

    13.        the Seller Permits applicable to the Atlanta Facility;


{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                          Desc
              Exhibit A - Asset Purchase Agreement Page 124 of 231



    14.        the Atlanta PP&E (subject to Seller's option in Section l.l(c));

    15.        Personnel, business and other records that Seller is required by law to retain in its
               possession, or which relate to any avoidance actions under the Bankruptcy Code, and
               all corporate seals, minute books, charter documents, membership transfer records,
               record books, original tax and financial records and such other files, books and
               records relating to the Excluded Assets or the organization, existence or capitalization
               of Seller; and

    16.        Seller's rights under the Agreement.




{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 125 of 231



                                        APPENDIX 1.2

                                      Assumed Liabilities

        The contractual obligations of Seller under the Assigned Contracts, in each case, solely to
the extent any such contractual obligation with respect to any such Assigned Contract relates
solely to periods after the Closing and specifically excluding all Liabilities with respect to any
such Assigned Contract related to any (a) failure to perform, improper performance, breach,
default, or violation under any such Assigned Contract that occurred prior to or in connection with
the Closing, (b) breach of warranty, product liability, product recall, product warning, tort,
infringement, or violation of Law that occurred prior to or in connection with the Closing, (iii)
Action that is based on facts or circumstances existing prior to or at the Closing, or (iv)
inaccuracy in, or breach of, any representation, warranty, covenant, agreement, or obligation of
Seller in the Agreement.




{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                  Desc
              Exhibit A - Asset Purchase Agreement Page 126 of 231



                                      APPENDIX 1.4(a)

                                    Purchased Contracts

        Linen Service Agreement with Houston Hospitals, Inc., d/b/a Houston Healthcare dated
        September 1, 2018.




{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                    Desc
              Exhibit A - Asset Purchase Agreement Page 127 of 231



                                     APPENDIX 1.4(b)

                                     Optional Contracts

1.       Linen Service Agreement with AnMed Health dated June 17, 2013.

2.      Partners Cooperative Laundry Service Agreement dated September 1, 2013 and
        Participating Hospital Agreement dated May 25, 2017 with Archibald Memorial
        Hospital, Inc.

3.      Linen Service Agreement with Partners Cooperative, Inc. dated September 1, 2013

4.       Linen Service Agreement dated August 1, 2016 and Addendum to Linen Service
         Agreement dated July 27, 2017 with Phoebe Putney Memorial Hospital, Inc.

5.      Partners Cooperative Laundry Service Agreement dated September 1, 2013 and
        Participating Hospital Agreement with Self Regional Healthcare dated March 18, 2016.




{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                      Desc
              Exhibit A - Asset Purchase Agreement Page 128 of 231



                                          APPENDIX 2.1

                                    Purchase Price Methodology

The Purchase Price shall be an amount equal to the sum of the following amounts (each of which
is to be determined as of the Closing Date):

   (a)         Fifteen percent (15%) of the book value (determined in accordance with GAAP) of
               the Fixed Assets included in the Purchased Assets, except as to the Fixed Assets at
               the Spartanburg Facility, which shall be valued at $2,500,000; plus

   (b)         Thirty percent(30%)of the book value (determined in accordance with GAAP)of the
               Linen Inventory in service as of the Closing and included in the Purchased Assets,
               subject to inspection satisfactory to Purchaser; plus

   (c)         $651,000 for the Assigned Contracts.




{04704596.1}
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 129 of 231



                    Alliance Laundry &Textile Service, PLC
                          Asset Purchase Agreement
                 With Crown Health Care Laundry Services, LLC


                         Seller's Disclosure Schedule




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03           Desc
              Exhibit A - Asset Purchase Agreement Page 130 of 231



                                     Section 4.4

                                      Litigation


1.    Integra Business Alternatives, LLC v. Alliance Laundry &Textile Service, LLC
      d/b/a Clarus Linen System, Case No. 18-EV-004982 (State Court, County of
      Fulton, GA)—pending collection action.

2.    Tamiko Favors v. Centerstone Linen System, LLC d/b/a Clarus Linen System, et
      a/., Case No. 2018-CV-311679 (Superior Court, Fulton County, GA)—pending
      discrimination proceeding.

3.    Wellstar Health System, Inc. v. Alliance Laundry and Textile Service of Atlanta,
      LLC d/b/a Clarus Linen Systems, et al., Case No. 17-1-9277-51 (Superior Court,
      Cobb County, GA)—June 2018 judgment.

4.    Teems Electric Company v. Alliance Laundry &Textile Service, LLC et al., Case
      No. SUCV2018000984 (Superior Court, Catoosa County, GA) —pending
      collection action.




                                                                                3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03        Desc
              Exhibit A - Asset Purchase Agreement Page 131 of 231




                                     Section 4.5

                           Seller Intellectual Property



      Fictitious name: d/b/a Clarus Linen Systems

2     Software:

      Name                      License      Comments

      Linen Master             No            Inventory (month to month payment)
      Microsoft Products       Yes
      Quickbooks               No            Accounting (annual payment)
      SageNext                 Yes           QuickBooks Hosting
      Proliant                 No            HR &Payroll
      AVG                      Yes           Antivirus
      Adobe Acrobat Pro        Yes           Document Creator
      FoxIT                    Yes           Document/Form Creator
      V-Tiger                  No            ClaursOnCall CRM
      Carbonite                Yes           Support(month to month payment)
      Code Two                 No            Email Archiving
      SonicWall                No            Firewall Licensing &Virus Subscription
      MalwareByte              No            Key Machines
      TeamViewer               No            Remote Access
      N uance PDF              No            All PCs and servers
      Concur                   No            Expense Accounting (annual payment)
      AttendanceOnDemand       No            Time Clock System (annual payment)




                                                                              3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03           Desc
              Exhibit A - Asset Purchase Agreement Page 132 of 231




                                     Section 4.6

                                   Seller Permits


1.    South Carolina Infectious Waste Generator Permit #SC42-20166

2.    South Carolina Office of Environmental Quality Control, Bureau of Air Quality
      State Operating Permit #2060-0313

3.    Spartanburg Sanitary Sewer District Significant Industrial Wastewater Discharge
      Permit #096; SIC No.(S)7213

4.    City of Atlanta, Georgia Industrial Wastewater Discharge Permit No. F229

5.    City of Albany, Georgia Industrial Pretreatment Permit No. 34

6.    Business License —City of Anderson, South Carolina, Acct. No. 17798

7.    Business License —City of Greenville, South Carolina, License No. 2017-35590

8.    Business License —City of Spartanburg, South Carolina, License No. 00022753

9.    Business License —City of East Point, Georgia, Certif. No. 17-00011971




                                                                                 3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 133 of 231



                                 Section 4.7(a)

                         Exceptions to Marketable Title


                                     None.




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 134 of 231




                                Section 4.7(b)

                                 Fixed Assets


                              See Attached Lists.




                                                                         3239221.5
                Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                                                                                 Desc
                              Exhibit A - Asset Purchase Agreement Page 135 of 231
                                  f                                                                                                             3                             ~                    3             3 T T (~
                                                                                                                                                                                                                 o m ~d
                    o             $   ~c                                                                                     o        ~         B            ~                ~        <           3
                                                                                                                                                                                                                      ~ d

                                                                                                                                                                                                                      F c

                                                                                                                                                                                  r~~                                 A
                                                                      ~ o z-      ~`
                                                                                   z_ o n n   r ,S i m
                                                                                              _ ,~             a ~ 3o'
                                                                                                                     c g          _ N           ~` c~~                   o d3                rf
3     -           N
            n ~' ~~      _-           a` ~ z~ 3 P ~ c~ i~                                                                                                                                                             o a
                                                                    o 00 o Z                                                                    "~" '~'° m          ~ n m         q~         ~ a'
                                                                                                                                                                                                \b
    ~ ~                 ''R                                   D y A                            zz    '~ c               ~ k'     m'                                                                                   t N
      _ ~,~ ~~ S                            3~?~ a~   n m~                     O~ ~~~ ~  m ~~
                                                                                        pi ~c~  mma~                    a                                           ".
                                                                                                                                                                                                                      Q N
      z   m n D&                        n M
                                      ~ n 3 a~           d''~ y m a a a t        t~ p~ 0    9 3~~ F. ~                                                              '
                                                                                                                                                                    :  u u ~'"
                                                                                                                                                                       '                                                N
    o ~~g                     r         -~3    v v    <'   ~ X"       p ' ~" O
                                                                             ~t-~im P i<~"civz z ..
                                                                                                        v               ~ v
                                                                                                                        ~
                                                                                                                                  ~
                                                                                                                                  r             ~
                                                                                                                                                       ~
                                                                                                                                                       ~            d8$'   o       f          E o
                                                                                                                                                                                                                      ? N
                                                                                                                                                                                              -
      iS p 33                           3 `           s ~~ r i y S p v
                                            e. n n ~' 3                   u "~ ~ 3~ '>~ p~   $  o o'                                                                ~      N
                                                                                                                                                                                                                     ~ O
      m ~ o~ r                                    ,
                                                  ', 3 3   x          w     ~~~ ~n ?                                                                                                                               ~ C
                                                                                        A?N         ~' n z z     ~P                                                  ~°       8
     A ~°~      m                                 ~ ~.               ~~     ~~                      'f~R                                                             oF~                                         8«
          o a o o                         -                ~' d                                     o=~ m                                                            B~
                                                               'R
                                                               S                                                                                                     '~ ~
          A AAA                                            ~                                        mA&~                                                             o
          ~ n                                                                                       F~'"~                                                            3 c tt
                                                                                                    y a~~                                                            f G R
                                                                                                    o a ~n g                                                                                                          `2

                                                                                                               a n b o                     3                         l                       ~~
                                              3                                                                    a N ~                   -                                                 3d
                                              _                                                                      -~                    ~                                                 m
                                                                                                               ~ _ _ q z                   ~                                                 ~ n
                                                                                                                                                                                                                      4
                                                                                                                      ~ R'                 3



                                                                                                                ~ e




                                                                                                                                                                                                          ~ g

    ~ ."s ~~~~           a~~ s~~~~evw~~~~~,"s."s."s~s~~~"s~~~~~~~~~~~5ge                                                          ~                    ~P            ~~~
    8 88588              $~"' $~$g~g~>t"~8885888$$$$8888888$oS8~w8~.                                                             $tee      e        gP~              $a8          8 ~'       RW
                         3

                                                                                                                                                                                                        C ~

    $ $$$$$              ~.       $ $$$$o$$$$$$$$$$$$S$$$$$$k$$$~~$$$$$$                                                              $   $$                 $    $$ $$$               $ $$$$$$

                                                                                                                                                                                                        d8
                                                                                                                                                                                                        ~~

                                                                                                                                                                                                        r ~.
                         _        Q
    g ~wgm                            ~         ~           ~  ~°;8P     e~                                                                                  ~      '8"~                                `
                                                                                                                                                                                                        ~ k
    $ oo$oo              ~            8mewN>w>o~s000000000080088$0000ao..>~                                                                ~                 8      $88                      oW         `
                                                                                                                                                                                                        i
                                                                                                                                                                                                        '
                                                                                                                                                                                                        %2
                                                                                                                                                                                                           'z.
    8 a~8ww                       S   ~&mo~~   ~WP~~a°4wP~ww~~~~~~Bww~PN~°~'                                                                                         8°`S                    ~~         i~ ~
         a$                           8~~~~0~.$~0$00~000000o8o$8S80000aa`°~~                                                          $    $                         8~8
                                                                                                                                                                                                        3g
                                                                                                                                                                                                        8"

                                                                                                                                                                                                        a ~



                                                                                                                                                                                                        z~
                                                                                                                                                                                                        s=



                                                                                                                                                                                                        3~


    ,,,,,                             ,,,, ,,, waw„ „~,,,,,,,,,~„                                               ,,,                                                 ,,,




                                                                                                                                           w                         ......                  ~,~        a9
                                                            ~ ~oo~p000w~ewN
    ~ $$$$$                           gg~$~$$$$$~$$$$o$$o$$o$oSSSoS$o$$~$~                                                                 $                         E$$                     $$

                                                                                                                                                                                                        3m

    $ $$$$$                           $$$S$$$$$$$$~$$$$$$$$$$$$~$~~$$g$$ 8 S                                                               g                         g8g                     g8

                                                                                                                                                                                                        Ro
                                                                                                                                                                                                       '
                                                                                                                                                                                                       R~
    ."s ~Psww                         ~ wegow>~~~ wam mWw aaww ~o~~~~aww~~Ng~~°                                                                                     "s°."s                   ~~
    8 00$00                           $~~aa~a~aom0000000000$0&888000000em~                                                            $    $                 $      $88                      ~N


    ~s~~~                             ~                             N~~s"e~~~~°gs~w~~~°~~~~~~~~                                                              w       ~~"
                                                                                                                                                                       g                     ~~         k~ a,
    $ 00800                           $~~e~o,~NmN~,0000000000$o>$$$~0000$offio                                                             ~,                $      8$$                $    $$

                                                                                                                                                                                                        °a
    o b b o                                   0 8, v              o b b b o o b b o o b o b m o      o b b b b o o b                  b    b                                           b     o b
    8 00800                           8~~~e`6oti"~°m8'00000000008om'88800000awo&                                                           v                 8,     8m8                      ~~
                                                                                                                                                                                                        ~~
    ~ ~~000                               o~000~~o>S~o~o~0000~oS~~o~o~~~o~o~                                                                                                                 ~~

                                                                                                                                                                                                        a~
                                      ~ ~wG"                       c~WmRS.w.wa«                                                                                                              &C
    $ ~~$ww                           $~w~~~we~~m.,.,.,ww~~ww98~~oo8ww~~tioew~                                                            ..                        8~0                      om
    ~ ~~~~~                           ~~~~           ~~~~~~~~~~~~~~~~w~N                          w~w~~w~\~~w                             ~                               ~                 ~~
    Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                                                                                 Desc
                  Exhibit A - Asset Purchase Agreement Page 136 of 231                                                                                                                                      3T T N
                                                                                                                                                                                                            ~ m
                                                   a                                                             -                                                                                                td
                                  ~                            -
                                                                                                                                                                                                                  F c
                                  a                3                        vv       ~mwN             ~              a                ~g
3
                                                       <~           ~ mP.~D? ~
                                                                                                                                                                                                                  u
                                                                                        gP.B Sa           `&'        'm ~ ~ 3~3~SS~~' x~~~ y SSS S~'S
                                                                                                                     ~                                                                                             n m
                            < ~            3 3$ a                                                                                                                ~'i                                              a° c'
                                              d G                   S~      a    9 S~ r a 9 a 9~          ~ '^       S~ y    __ N
                                                                                                                                    o o y o= s o o - o 0 0 0 0 0 0~ o~ o z                                        .~ d
                                                                                                                                                                                                                   4 N
                            ~ ~             '
                                            w                       S'p'y        a~~ 3 S 9~~               ~
                                                                                                           .         _.. 3 m ~ > gso      o ~m3 ,-o3S3 X 033 000m~                                                 o
                                                                                              A            ~         ~ 3     ~ 3 .~ z m         y g o        p       p A p                                         F
                  p R        ?             v a' c
                                                3~o        ~       '3~           f o v '~ ~ e                                       ~a    a''~
                                                                    '° g         ~ F ~ 6' $~                           q p~ 33'z
                                                                                            =°a'°`                                             m'OOv_ ___ 9        SO s;y
                                                                       -                                                                  Ono Pi A i"~ 3 v.8n           nA`~' T~n
                                                                       6                                                                                                                                     }~, ~ m
                                                                                                                     Y ~ n                                                            '-
                                                                                                                                                                                       `
                                                                                 o f        a                                         2 ,2 =          ~   A O~    ~' S S S x; Y. o                          8~ ~
                                                                                                                                                            a ~   0 000 f ~R
                                                                                 3 a                                         ~•                       "
                                                                                                                                                      '                              ~~                      a b
                                                                                                                                                                                             n
                                                                                 03                                      l M'                             3 0~                       ~ N
                                                                                 3 ~                                         _        =                   O4S
                                                                                 F                                                                          ~
                                                                                                                                                                                                                  0
                                                                                 y                                                    3                      n                                                    `Z

                                           n 33                     ~            ~      a

                                           ~ ~ ~                    3                   ~                                                                                                                         F


                                                                    z                   3                                                                                                                         4




                        N
                        a

                                           o~w                      ~~ ~               ~~~                               ~        ~       ~    ~ ~~~~ ~ ~ ~ ~ ~~~~          ~ ~ ~ ~ ~~~                 d
                        Z
                                                                                                                                                                                                  s'


                                                                                                ti~                                   ti ~     ....        ~g~,ssss~oo~                           x
           ~ w ~~            w               ~~                                  ~s~~~~~                    ~            ~o~uws~~~~ o ~~s"~~~~~~~so~~o
         $ ~~~ ~~           B"W            e..ti       $            ~ weam$$~$$8                          $°4°3$                  ~00$88888$$888$8888888~88
              ❑a
         ~ ~d
                                                                                                                                                                                                 o~ ~
                                                                                                                                                                                                    ~
              R         $         $   $$$$8So$                      $ $$$$$$$$$$                                     $$$$$$$$$$$$$$$$~$$$$$$$$$$E

                                                                                                                                               < ~'
                                                                                                                                               n ~
              -         $         $   $$$$$$8$                      $ $$$$$$$8$$                                 $$o$$$$$$$$$$$$$$$$$$$$$$$$$$. .

                                                                                                                                                                                                 ~I a ~I
                                                                                                                         °88~8o w~$"'          ~~~
              ~                            ooa                      $ wN~$w$N$oo                                 ~ $»G>~wo$$$888~800$0000$08008`...
                                                                                                                                                                                                  ~~

                                  e                                 w ~w~~~~~~P~                                 a ~~~o~~a8ow800m~a~~~~~ww"'o m~ fr ai
                                             w$                                                                          0880~880800000000~8~0$
                                                                                                                     ???????~??A????~?,-??????~??? s ~

                                                                                                                                                                                                  8 '~


                                                                                                                     0 00000000000000000000000000~ a ~




                                                                                                                                  ~ ~~~~~~~~~~~~~~~~~~~~~~~~z`




                                                                                                                     ~
                                                                                                                         ~~~~~~~~~~~~~~~~~~~~~~~~~~M~a




                                           w ~~
                                                                                                                     ~ ~~~~~~~~N$NA~N~~~w~w~w~~~~N~~



                                                                                                                                                                                                        R
                                                                                                                     $a                                                                      X39
                                           $ $$                     8 S8o8$$$$0$                                     $ ~$$$$$$$$$$$$$$~$$$~$$$$$$$T'

                                                                                                                                                                                               3m
                                                                                                                                                                                             .
                                                                                                                                                                                             .3
                                           $ 88                                                                      $ g88$8S$SSSB$$SSS$88$$SS$S88o
                                                                                                                                                  2

                                                                                                                                                    'R n
                                  e                                      ~ ~P ~~~                                      ~ P~~em88wSoo~~~.PPm~~www ma
                                                                                                                                                    '~
                                                                                                                       ~~Na~.o$$o$$$o$000000000$oo$'"
                                           Via$                     ~. $~~mBN$88                                     a
                                                                                                                                                                                                 `'zj

                        s         ~        a>~                      ~ $aaP~wss~>                                 s ~oom~aoss~a~sos0000000~ogsos~-
                                                                    o ,"a                                                                                                                         ~e
                                                                                                                     ~ b G                N b o           o b o b b b b6 b o           b b        ~' '~
                                                                    w ewoN..°~~$~m                                   v omuamog8o8g8o8000000000goog~
                                                                                                                                                                                                  3

                                                                    0 0 0 0 00 0 0 00 0                              $ o 0 0 0~ $ o~ o $ o 0 0 0 $ o 0 0 0 0 0 0 0 0 0 $ o'g

                                                                                                                                                                                                  3

                                                                          eg o ~ w
                                                                    G ~~w~,w ~A$~~                                   v ~&mvmv8gw8gSvgvvvvvvwww$vv8~

                                                                    N SW         ~~~
                                          ~~~
                                                                                                                     w m\~>\www~~wWWwaw~WwwWamwmmm~
                                                                         Tristate fixed assets - 2018
                                                                         Fill in yellow cells; rnpy down formulas in green cells only for assets added
                                                                         FYE                                Waitzoie
Desc




                                                                         Month:                               im
                                                                                                                                                                      Dale in       Book         Book Sec     Book Sal       ey'nr:.rj ~   ficki~nfng      Book    Book    Date in      Thh        This     I(ueption to PYE                Gook CutreM          eu mf        Y~er and       Book
                                                                          Auer                         Property Description                Ve~Mor~s)     Inwlce~s)    Servl<e       Cort          179 Exp      Value     ~ I~.rt r~utrr~   Book V~tue     Method   Yea     Sem          FYE        fVE          Months       Mths exp CY    Depreciation      Ac<umWatcA     Book Value     Months    Monthty       Retirement
                                                                         Location: TRISTATE
                                                                              GrouO~ Orywak 1560/1740/5]M
                                                                                         ironertrom Winchester                                                        6/01/12        63,390.]5         0.00         0.00       50,402.09      32,]88.665/L           7.0   41061.00   12/31/18   13/31/38         67.00          12.00            9,02].24       59,429.33      3,]61.42      84.0         752.27    5/31/19
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                         etITTERFLY TEMATIC PR Folder from Seif regional                              ]/01/16         ],430.46         0.00         0.00        2,22912        5,20334 5/L           5.0   d2552.00   12/31/18   12/31/18         18.00          32.00            1,486.06        3,715.20      3,]1526       60.0         123.89    6/30/21
                                                                          DRYWORK                                                                                                    70,621.21         0.00         0.00       52,631.21      17,990.00                                                                                          10,513.32       63,144.53      7,476.66
              Exhibit A - Asset Purchase Agreement Page 137 of 231




                                                                                                                                                                                    ]0,621.21
                                                                                                                                                                                         0.00
                                                                              Group: WASHROOM
                                                                                TRIS100 Washroom                                                                      7/01/7]         1,898.59         0.00         0.00          184.86       3,663.735/L           S.0   42917.00   12/31/16   12/31/18         6.00           12.00               369.72         SSC.58      1,296.01      60.0          30.81    6/30/22
                                                                                TRIS101 Scainleu Smal floor Panels                                                    ]/Ol/1]         1,750.00         0.00         0.00          175.02       1,574.985/L           5.0   42917.00   1]/31/18   1]/31/18         6.00           12.00               350.04         525.06      1,224.96      60.0          29.1]    6/30/22
                                                                                TRIS-302 Milnor Washer                                                                ]/01/1]         5,068.22         0.00         0.00          506.82       4,561.40 5/L          5.0   4293].00   11/31/18   12/33/18         6.OD           12.00             1,033.66       3,520.x6      3,567.76      60.0          84.4]    6/30/22
                                                                                                                                                                                                       0.00         0.00
                                                                                                                                                                                                       0.00         D.00
                                                                                                                                                                                                       0.00         0.00
                                                                                                                                                                                                       0.00         0.00
                                                                          WASHROOM                                                                                                    8,666.81         0.00          0.00         866.70       7,800.31                                                                                            1,]33.40       2,600.10       6,066.]1
                                                                                                                                                                                     8,666.81
                                                                                                                                                                         TriState    ]9,288A2          0.00          0.00      53,497.91      25,790.11                                                                                           12,2V6.72      65,140.63      13,543.39
                                                                                                                                                                     GL Balance     79,288.02
                                                                         11/1/2018 3:d5 PM                                                                                                                                                                                                        C:\Users\MarcV~Dropboz\Garus_SSG Files\Crown diligence\K Financial\K6 2018 Allianre fixetl asset and deptxiation schedule Tristate
            Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                                                                        Desc
                          Exhibit A - Asset Purchase Agreement Page 138 of 231
                                                                                                                                                                                      s             ~ jT d
                                                  3                                          ~ ~w~W~~~Wu"~e~~5~~r~m~m~Swr~e9S~~ °
                                                                                                                                w'ti P=TewmXe~                                                      ~ m~
o em~~~awv~a                                  N ~g~                                                                                                                                                    t v
                                                                                                                                                                                      2                  o
                                    s~
                                                                                N                                                                                                     S                F
                                                                                                                                                                                                         u a
  N =~ C n^ p C~~        S~                                      Gam C' S 8 6~ S S S S ~ 6~ C g c 3.`c `O S ~ n x S c m S ~ ~ ~' z w~ o. -== q~ = S A S S b' b' S S~ S S ~' S S
                                                                S"
                                                                        q ,T~ s ~ ~7, .1 ~ w 2'                                      ~ s aym+ E F E m ~~~ ~~~ N ~~ ~ N                                   `'
                                                                                                                                                                                                          ~ m
                                 s ~g='ea     z~ 3 ~   Ra                                     2 w' 1 q ~ ~' ~' o S c ~e z o N b' £ i
                                                                                                                                                                                                         o C'
                                                                N ~~? e g            N Eg a d?"cF    imSSS~              `oS8 a q           EECgoC                                                          N
~ 3 c5P~3;o ~'g,'                                ~o
                                                                    3 ~                ma n   < " F F ~~ ~-~i             n~ n 'o           u~ h a w '~~° a
                                                                                                                                                                                                         ~ m
      e~ 9p                         zS    E

t~      T   ~        ~                                                                    3    3c; im          ~z£                  =3     .z33~33
m m     ~   ;~                                                          m                 ~3 3Fa n yS                                n     a n d ,~ 3 3
                                                                                                               ~~~                                                                                   J
                                                                        ~                   ~ ~ ~~  m          ~c~                                                                                  $w
                                                                                                                                   05
            F                                                                                                   F                           8888Q8
                                                                        d                            N     3                        ~          b .,
                                                                        ~                                  7     G
                                                                                                                                                                                                         F

                                                                        3.

                                                                        3
                                                                                                                                                                                                         4
                                                                                                                                                                                                         6
                                  3 33 3 3
                                  6 G C'
                                  '    9
                                       G'9
                                         G                          "a "a_   'a_,~     _ ~"a"a_
                                                                  _ _ _               $n
                                                                                             v
                                                                3 x. o ~. s ~. x       ~ x~+
                                                                A A RP 3 R G           FRPQQ
                                                                3


                                         a$
                                                                  w S~eY.'~           gS$'.90
                                    ~ ~$~




                                                                ~ ~~~o~l.  ~~~~~~     ~m8e~
                                                                                            ~~~N~~o~~oo~~rtiNn~w~G~~ P ~ m G&~~~
6 Wm&~~~mmw                      m H~ g p~ w$3Q                   N ,~ew~~~wwGwG~~\„\~00000000000003~~~~~~33~3$~&&w&~~4 gBB~




                                                                P ~~~~oeoas~~~~   ~goomoo~ogo~~~~o~~~ossoo"s000s."sP~~e~
a sss`ssass~                     ,~o~~wo~~ws            ~g P `s ssoaasxssssNessssaaassssssssaasssssssssassassssssss~~w


$$$$$$$$$$                    $$$$$$$$$$$$$                 $   $ $$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$3



$ $$$$$$$$$                   $ $$$$$$$$$$$$                $   8 8$$$$$$$888888$8$$$$$$$8888$$$$$$8888888$$$$$$$$$$8$$$$
                                                                                                                                                                                           >r


                                                                o ~~~wse~eo~~e ^~5~$s~eo >goP~es~~~~~oa~~s~wo~~~~~gw~~~~m
                                         w $mWW~                e mm~~a~F~B~~Wowa$~~SN~~oo~$~$8o$$~R$~m"°$~e$$$$&g$R&$e%m                                                                  I`



                                 ~ Se                           &~        .-&~N                                                                                                            "s ^
$ $$$$$$$$$                             '4$$$8$$                        ~ ~~~$$$$$$$$$$$$$$$$$$$$$$$88$$$$$$$$$$$$$$$$$$$$$$$$

                                                                                                                                                                                           z~
                                                                                                                                                                                           8"

                                                                                                                                                                                           "a f


                                                                                                  a~g~wssosgsgggoo~o ogo~~~~~w~aw~~~~
                                                                ~ ~;
                                                                   , P~~~                                                                                                                  ~3
$ $$$$$$$$$                      a $8$$$8$$$                            a    o$$$$$$$$88$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$8$$$$$


w ~ w w~ w~ W W                                                 ~ ~wwwwS~WWWWSwSww~w~wN~~w~ Cw~C~w~~w~w~wwwC~CWWWwSSWwWww
                                                                  A CC Cr~CC        ACC                         "                                                                          ma
mw m mmmwmmw                     mmm w m mawwm                  w mmwmmmmmmmK,wmmmmwawwmmwwwwWmmmW~Ww~mwwmwwwmw~mmmWWaaw


P P o`
    .~ m m m m m r               a                              P P a m m m a a ~ ~ ~ ~ ~ P o ~ ~ P & N ~ N ~ m ~ ~ ~ ~ ~ m ~m~ ~ ~ ~ m m & ~ R & ~ ~ & ~ o~~. m m m m N ~ & Nm m m             a
$ $$$$$$$$$                      $ $$$$$$$$$                    $ $$$$$$$$$$$$$$$$$8$$$$$$$$$$$$$$$$$8888$$$$$$$$$$$8$$$$

                                                                  v u~~w~mamPmPm~mPam ~',a"P~~~~mm$~~~mmmammaPPPP6~~~~~~~d$~Bffi                                                           3~
                                   ~ k~                                                                                                                                                    $~
                                 8 888888888                    8 $6$$8888$$$$$$$$$$8888888888888$8888888888888888888888$

                                                                                                                                                                                           am

$ $$$$$$$$$                      $ $$$$$$$$$                    $ S$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$                                                                  e

                                                                                                                                                                                           xg
                                                                N »wr ~~,                                                                                                                  R
                                 o imme00000                    &~°'>gd00000000000000000000000000                                                                                               3
                                   > ~P$88$8$                   .,~a~W$~$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$
                                                                                                                                                                                           ~i
                                                                                                                                                                                           i i

                                 o .s ~~w~~P~N                                                                                                                                             Z
                                 & S~aw8aWW~                    e >X~9aS8~$a~w~wa>~:°$wg&o~P$~$8G$$~&$~~~`.°8~~$$8$&g$g4$e$~

                                                                                                                                                                                           ~.
                                       oR                                                                         08 o bo                                                                    3
                                                                8. u .- b o b o 6 0 '& °~ e 5 '6 6 0 ~~$$ o o b o                                                                          5
$8$888888$                       ~ $~'~°$eoNv$3                 .,,,mowoo888&G~Nv&G~~8~&~~6n8&$$o$$N&BWvww8~38888R&8&&89w~


0 000000000                      0 000000000                    o$   o 00000000000000000a00000'
                                                                 'o o'
                                                                     $                        o   $ 00000000000~00000a0000ao'
                                                                                              O o'o                         $
                                                                                                                            oo                                                             ~~


                                     `"3~~N                     ~~9ffi.. "g ~~~`w~   W o8~gw' ° gGN    w'gm    wC wo   w  u a~
$$$$$$$$$w                       m,~~~ao..W~$                   vwwWw~we..e..wP`~d~~mC6>ww~w9$C~$~$~~~~~'4ww~,ww8~$5~w$w~$~`ao
  ~&~~&~~Ng                     ~o~o~      ~~
~                                                               ~~Oo   W~~~b'w ~ = a eG~ ~~ ~~~m~m~&8~ ~~~\~~v~~~~a3aS888
& &~~&&wwow                      eew~~~aNVN                      oo ew~~aaa~aN\~~a~>GwwNN~~wwN~NN w~,w~N~Nti~, W~wWWWWGWwWWW
                Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                                                                                                           Desc
                              Exhibit A - Asset Purchase Agreement Page 139 of 231
                                                                                                                                                                                                                    T ~ ~

                                                                                                                                                                                         ~gewu                     ~ m
                m~~ w v d w r a~ a r w u w v m~ a w u r o e~ v~ u w u r~~ v m~ o v r                    3                           0 8 '$ w ., m~ w ~ w~ p
                                                                                                                                                          6                                                                o
                                                                                                                 e ~"e~~oQ                                3                                                              F ^
                                                                                                  P

                        ;~~~3~o~~x~s~,==x ~6                                                                                                                          m
 o s33;^>~                                                    w~<gssf~sss~~~~;
                                                                                                      d ~~       A$~ S' R~ 8 m£ ~' ~ o~ ~~ 0 4 4 'n 4 3
                                                                                                                                                                                     3 a~
                                                                                                                                                                                        p 3i 33
                                                          d';a ~ 3 v      g y yF
                                                                            y f z~ t m
 -x    o a w ~ ~~ a 3
      aB n q -              _
                                     c c o'~~ o
                                            D ~
                                   o ~n ~ S ~
                                            ^   p b n
                                                        ~
                                                            'b o   t        ~~ 3 3 3 a"A ~ G                     a ~3.°~      &8 ~'°,                           !
                                                                                                                                                                e~   'g                                                  O
          3 F o                       m 2~_      ~      'v ~ v       ~ P<    m n~i m m   rz 3 3                      3 ~y °   o ~ ~ ~ - -~i O 3 0         ~ ~ `~                     R ~ *o ~ A P                        ~N
      c =„p                        ~ "zd                              390                     ~g                                                                                     -          X33
    . 3~                                3e                ~      a    ~                   ~og                                                                                                                            ~~
                                                                                                                        3     E          p          <
                                                                                                                                                                                     n          o~c
                                                                                                                                                                                                                         m
                                                                                                                                                                                     ~           oa
                                                                                          3                                                                                                                        8~




                                                                                                                                                                                                                         F

                                                                                                                                                                                                                         m
                                                                                                                                                                                                                         a
=     oq6
                                                                                                                              ~a
03                                                                                                                            u
      - s "i
          ^
          e 6
                                                                                                                              A




      ~
          N




                                                                                                                 m aa\~~&voo~3~3~~8~BB                                               ~n \r ~ ~m ~ w m ~ o




                                                                                                                                    e$                                                       r a~
w ee              ~~a~~so~gP9~$ ~~~~sa~~ s>~w$~ ~o~w~m>oW                                                        w
                                                                                                                   8Sow~~g$~°~~W'NOW~P                                Wm
                                                                                                                                                                                     ~ ~~~000~
0 8~&~~e&Gg$C$$$8$~~~0$88$~~0.o$$$ow$woe~~eoww~                                                                  8 888~w88888$$N$oC$m                                 ~~             ~ ~8w888N

                                                                                                                                                                                                          e~
                                                                                                                                                                                                          a~
$ $$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$                                                           $    $$$$$$$$$$$$$$88$8$$$$$$                                     $   $ $$6$$$$$$$$$$$


                                                                                                                                                                                                           n~
$$$$$$$$$$8888888SS$$$$$$$$$$$$$888888888$$$                                                            $    $$$$$$$$$$$$$$$$$$$$$$$$                                     $   $ $$$$$$$$$$$$$$



                                                                                                                 ~ ~~sd~w~~w^e~~~W~~a~                                    ~
o o$m8&wame..~8o~W$~~em~~:°8gwmo$~~~~                                       gw..~~~ewW                                                                                               w ww~            E

                                                                                                                                                                                                            yc
    S ~ ~a           w         _va~~.      ..m ww >
                                 P ~~ te a,".                                                                                                                                                              ~< z
                                                                                                                                                                                                              ~
         N ~~                 o~tiWmo~SoSo~xw6                                                          g        ti p s
                                                                                                                    o "'~S~~m
$ $$o$~aa$~$$$$$$$$$$~$$$$$$$$$m °9N8w~~e ~'WB~N                                                                 $ Rg$8$ ~,$$$$$$$o~~gm                                   8          8 888888£
                                                                                                                                                                                     ~:>?
                                                                                                                                                                                            ~>~
                                                                                                                                                                                             8 "'

                                                                                                                                                                                                      ~ S~

 N $^         SSSBon $ ~P'oSSSSS'g~~~~~~N$~~N                                                                    ~ ~\      'o SS'o SR `g N
                                                                                                                     o ~P~PSSo~a8~sW~~~                                              "s s~~w~~w~ =
$$8$$$$$$$$$$$$$$$$$$$$$$$$$8$$$$$$$$$$$$$$$                                                                     a aaa$$$88888888$$88$                                               8 88888$$^ 9


W WwWwwwSw~w~w~C~~~~~                      ~w~~w~~~WC~~W~~~~~~w~w~                                               ~ WWwWWW~w~w N~NC ~w~ww                                             ~
    C CC          CCC                         ~C~                                                                                                                                      wwwwwww2a
                                                                                                                                                                                     ~ CC~CCC
                                                                                                                 m m m m m m~ m m m~ m w w m w m w m m

o o>0000wK"~'De000X'~^. ~9 ~^.                                                                                                        ow
                               0000<000000000e`~~k'k ~'
                                                      "
                                                      a'"oX
                                                        n                                                        P PPP WW 'a&a   ^ ~&                                                'm G
                                                                                                                                                                                        N ~'m   'mm3a
$ $$$$$$$$$$$$8$$58$8$$$$$$$$$$$$$$88$$$8$$8$                                                                    $ $$$$$$$$$$$$$$$$$$$

                                           .. .. .. .. .. .. ....r                                                                                                                                        3~
~ S~w$wwwwm6~~~~B~PP,ff w~8a~wa~,w ~,C CCC                                                                                    '8'~Pffi~~'"oGC."..
                                                                                                                                                ."
8 8888888888888888888$$$$8$8$$$$$$$ 8 $$$$$$$$8                                                                  a asaasassssssssassas                                               s ssssssg~o
                                                                                                                                                                                                       a m
    ~G GG G                                                                                                          G GG      ~G?                                                                    o~
$$g$g$$$$$$$$$$$$$$Sg$$$$$$$$$$$$$ 8 $$$$$$$$6                                                                  $ $$$$$$$$$$$$$$g8$$$
                                                                                                                                                                                                          4
                                                                                                                                                                                                          x~
                                                                                                                 G N~~wG~,~                             N..°'                                             d"
                                                                          N New V                               & ego°; P.'"o~0000000~C~~o                                                                .
                                                                                                                                                                                                          . `a
    8  °~&~                     g~
                                                                          8G~8oNS$a                             $ $$8&wa~8888$8$S~Gw~                                     8          $ $$$         z~
                                                                                                                                                                                                  $'
$ $$8$m~ffN~$$$$$$$$$$$$$$$$$$$$a~w~
                                                                                                                                                                                                          ~T
    w g,~~P W ;-.. ~.,PwWav          .,$e;~e v ~.. ;~                                       g                                                            a~                                                    k
                                                                                                                ~ ~o~w~~e~w~eN~~~owo~                                     ~          s~~~         ~f~
o ova$~eS$w~m$$~w$P~$~a~~°$~~~o$~~~P                                      >G9owe~Ne                             $ go6NvSS8~$38~~S~~Sm                                     K            ~ ..       s`a

w 8 b 2° b n^ w~ ~ "' ~~ '" o b o~ o  ~ 8 'm e W ~Sr                                                              8 ~ `9 ~ N o o G& w~ .,°0. ,1 d o~ b o b b
o ~C,~~.-o~ti.,e'~°$$o~$&Wm~~~w$WG$$$o~e~$~~..~w.-o ~a                                                          $ og~mP.'oo$e$"8&N~$N8o                                   ~          w ,~~8888 ~~~


0 00000000000000000000000000'0'''000000''0000 00000                                                             0 0000000000000000000                                                0 00000'00~~

                                                                                                                                                                                               9
~ &q m~W~G       ~.
                  gowBN~e~a   wow     o~N~~': X'°w'                                                             S W~~~~~ewwwew~we~~~N                                                r S~    ea'
g 9..d$~wva~wo$m..~~~~e~w°;g$G~~~m~mSW$~a~~oP~8m                                                                o W ~~~~ w w$ w G~ o~ C N N~ ~ N                                     w ~~$$$$~

                                                                                                                                                                                     ~ ~Cw~oo$3~
\~ ~\ .-~. .. .. r G G~ N N~~ G u m e\ a v o u~ r~~$ w W w$~ w w w w w w w w
                                                                           East Point fixed assets - 2018
                                                                           Flll In yellow cells;copy down lonrtulas In green cells oNy /or assets aCtled.
                                                                           FYE:                                       iYiVmia
                                                                           Month:                                       ~.00
Desc




                                                                                                                                                                                                         Da[ein       Book           Book S¢c      Book Sal    a'pv~.~           -~~I~iry~      Book     Book       Datem        This        Thh     Inception to VYE           Book Cwrmt ~    rued          imE      Back
                                                                            AssK    V0.01R                               property Description                       Vrndo~s~            Invoice(5~       Service      Cost           IJ9 Epp        Value       .7~iMen             4Valw      Me~hotl   Ycars      Service       FTE        F1'E        Mwrths       Mlhz upLY Depre[Iallon N wuln~.f book Va~u~ Mo~rths                   MOMhIy     RHirement
                                                                                           Chicago Mini W/Stacker                                      1P Epuipmnet                 3516                1/01/13         23,500.00           p.00         0.00 ^~ ],]03.00           15,)%.965/l            15.0    1/1/2013    ]2/31/18   12/31/3018      59.00          1200        1,Sfi6.)2 ~ 9,269.16    1C,130.t4  38D.0                   130.56 1/19/28
                                                                                           3HPgP ODP 308/2d0/fi0+220/380                                     alc Technical          016568)1            3/01/13          1,064.9)          0.00          0.00      1,019.50             35.4]5/l            5.0    3/3/2013    32/31/18   13/31/1018      SS.DJ           2.0p          35.50     3,065.00       -0.03   fi0.0                   1J.)5 2/]8/38
                                                                                           Tag syrtem/UHF lntlustiai Ponal/UHf Antenna                    sitek flFiD, t➢           14520               3/01/13         19,316.00          0.00          0.00      6,234.56         13,093.G45/L           15.0    3/1/2013    32/31/18   11/31/2038      58.00          12.00       1,18).80     >$12A0     13.805.60 380.0                   ]0).32 1/36/28
                                                                                           Freight                                                        titek 0.f~D, LP                               3/03/13          1,36).T/          0.00          0.00      1,225.X              4].235/L            5.0    3/1/1013    32/31/18   1]/31/1038      SS.W           3.W            42.26     1,367.80       -0.03   60.0                    ]1.t3 2/]8/18
                                                                                           3 Hf 308-230/460V6pH2 Open                                  To~na[e TeNni~al             0150606             3/01/13          1,206.55          0.00          0.00      1,1fi6.38            40.17 5/L           5.0    3/1/3013    32/;1/18   13/31/3018      58.00           3.00          40.22     3,306.fi0      -0.OS   60.0                    iU.11 2/28/18
                                                                                           2~PlY wnITE GRID 9ELT C/L TJfiib
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                       Tngue,Brawn&Co.              15C09i              3/03/13            86).18          0.00          0.00        838.10             39.085/L            5.0    3/1/2013    32/31J38   13/31/3018      58.00           3.00          ]8.90       86).00        0.18   60.0                    laAS U38/18
                                                                                           Service labor/Milno~58058TG3/Main swiKM1                    TrlsUte Txhnical             01539J6             3/01/13          1,669.90          0.00          0.00      1.614.1E             55.805/L            5.0    3/1/2013    32/31/18   13/31/3038      58.00          3.W            55.66     1,669.80        0.10   60.0                    2].83 2/38/18
                                                                                           Sernre lnhor/Milnor 58058TG3/Main swiKh                     Trislate Ttthnical           015306)             3/0]/13          1,310.03          0.00          0.00      1,3]6.58             03.855/L            5.0    3/1/2013    32/33/18   13/31/30]8      58.00           2.00          M.02      1,320.60       -0.1]   fi0.0                   12.01 2/18/18
                                                                                           ReplaceE 0pe2tor Vressurtrol/Yoke &Plate on boiled          ao~ier suoeh~ompa~y          OOJ66JB~IN          3/01/13          1,2J).53          0.00          D.00      1,t3G.83             J3.695/L            5.0    3/1/3013    32/31/18   12/31/3018      58.00           2.00          03.58     3,2JJ.00        0.11   fi0.0                   21.39 3/38/18
                                                                                           Quotep: 609043553                                           Deli Marketing LP.           %1a83F85)           9/0]/13          1,619.06          0.00          0.00      1,53).86             83.185/L            5.0   4/1/2013     13/31/16   1Z/3L1038       5].00          3.W            80.96     3,618.80        0.24   60.0                    26.98 3/31/38
                                                                                           Quotep698825)33 QvoteN6480G1988 QuMep6G8813339 QvoteH648812De11 Marketing LP.            XI4CDR6C            4/0]/13          2,069.86          0.00          0.00      1,94].56            ]02.30 S/L           5.0   </1/2013     32/31/18   13/31/2038      5).00          3.W           103.24     ],0E4.~         0.06   fi0.0                   34.08 3/31/18
                                                                                           labor/Material Boiler rertruclure                           boiler Supply Company        pOJ5023~IN          0/0]/13          6,366.08          0.00          0.00      3,013.85          3,341.63 5/L          10.0   4/1/2013     12/31/18   13/3]/3018      SJ.00          12.00         636.60     3,66p.05    3,706.03 120.0                     53.05 3/30/33
                                                                                           Itller arm, cFiain bidet, ~epiaY SOn.jaw Gansfer clamp      TtimStaleTxhnital Services   OISfi563            S/01/13          1,299.)0          0.00          0.00      1,312.96             86.><5/l            5.0   5/1/313      11/31/18   12/31/3018      56.00          6.00           96.fi6    y,299,60        0.10   60.0                    21.66 4/30/18
                                                                                           Quote 653333124
              Exhibit A - Asset Purchase Agreement Page 140 of 231




                                                                                                                                                       Deli Marketing L.P.          XI59K8X82           5/01/13          1,]33.%           0.00          0.00      1,599.92            114.005/L            5.0    5/1/2U33    12/3V38    11/31/3018      56.00           C.OD         136.38     3,)1A.30       -0.26   60.0                    28.5) 4/30/18
                                                                                           AnnuaiPM for Compressor                                     KaeserGmpressors             90633230            6/01/13          2,615.31          000           0.00      3,39)AS             ]1).865/L            5.0   6/1/2013     ]2/31/18   12/31/3018      55.00          5.00          Zl).95     2,615.00       -0.09   fi0.0                   63.59 5/31/18
                                                                                           Sakry Guards                                                $outM1ern Rewinding          gS51-01588          6/01/13          2,066.00           O.W          0.00      1,890.30            1]2.205/L            5.0   6/3/2013     12/31/18   11/31/2018      55.00          5.00          173.20     3,066.a0        0.00   6p.0                    34.44 5/31/18
                                                                                           Xissor lik                                                  Diversified Plartia, lnc     31203               6/01/33          3,493.21          0.00          0.00      3,185.25            20).%5/L             5.0   6/3/2033     1]/31/38   1]/31/2018      55.00          5.00          ]0).75     2,493.00        0.21   60.0                    a1.55 5/33/18
                                                                                           Xissor lift                                                 Diversified Plania,lnc       31209               6/01/33          1,520.)6          0.00          0.00      1,39).55            Si).195/~            5.0   6/1/2013     ]1/3U~8    11/31/2018      55.00          5.00          11).05     3,520.60        0.16   60.0                    25.43 5/33/18
                                                                                           Eltt[brake/Orire pain/EIM Autch/Steam hap                                                088                 6/01/33          5,660A0           0.00          0.00      1,596.00          3,Ofi8.405/l          10.0   6/3/3013     ]2/31/t8   31/31/2018      5500           32.00         Sfi6.40    3,161.00    ],502.00 320.0                     d~.20 5/30/23
                                                                                           Foren[a USED ho[~¢ad steam press                            Tn-Slate Techniwl5ervices    035»83~UE           6)01/33          3,9]0.65          0.00          000       1,)fi0.55           160.105/L            5.0    fi/S/2013   12/31/16   1]/31/2018      55.00          S.W           160.05     ],920.60        005    60.0                    32.01 5/33/18
                                                                                           Boiler MakeuO/ftebuild pump and Moor                        Southern flewinding          CARIO6fi5C 06/28/   )!x1/13          I,al3.)9          0.00          0.00      1,1)2.24            141.555/L            5.0    1/1/2013    12/31/18   31/31/2018      50.00          6.00          141.36     1.a13.6U        0.19   fi0.0                   23.56 6/30/18
                                                                                           podlesscyl.,cM1ain, bumper                                  TnStaceTerhnical Servires    0160166              >/O1/33         3,658.21          000           0.00      1,092.56            165.655/L            5.0   '!/1/2013    ]2/31/18   1]/31/2018      St.00          6.00          165.84     ],658A0        -0.19   6pA                     2].60 6/30/18
                                                                                           Baldor Repla~emenc Mow                                      SoutM1em flevnntling         AAPI02381            >/Ol/13         1,5)8.]5          0.00          0.00      1,42 .20            ]58.~55/L            5.0    7/1/1013    12/31/19   11/31/2018      5600           6.00          IS).80     ],5)B.OD        0.25   60.0                    26.30 6/30/18
                                                                                           Belting                                                     Tngue,Brown&Co.              ]665]3              8/01/33          3,159.00          0.00          0.00      3,)9p.a5            368.555/L            5.0    8/1/3013    12/31/38   33/31/2018      53.00          ).00          368.55     3,159.00        0.00   60.0                    52.65 )/33/18
                                                                                           Gear Moror/Crown Palley/Aux swihh/Gaskets                   Tn~State Technical Servires                      9/01/13          3.613.63          0.00          0.00      3,398.28            215.3a 5/L           5.0    9/]/2013    13/31/38   12/33/2018      SI.00          8.00          315.32     ].613.90        0.32   60.0                    26.89 8/31/38
                                                                                           OVERLOAD PROiEROR                                           1ENSEN                                           10/01/13         3,088.69          0.0p          O.OD        915.14            163.555/L            5.0   10/]/2013    11/3018    11/31/2018      5100           9.00          163.16     ],088.90        0.19   60.0                    18.10 9/30/18
                                                                                           WALL TANS                                                   GPfiNGER                                         10/01/13         3,931.9E          0.00          000       1,333.05            d09.895/L            5.0   10/1/2013    12/31/16   12/31/2018      51.00          9.00          <09.95     Z,J33.00       -0.W    40.0                    45.55 9/30/18
                                                                                           30([of 8"spiral duR.                                        GE. SHEET METAL&MECHFNIC30211013                 10/01/13         3,350.00          0.00          0.00      3,062.33            18).6)5/L            5.0   10/]/2013    12/31/38   12/33/2018      51.00          9.00          18~A)      1,249.60        0.10   fA.O                    20.63 9/30/38
                                                                                           2a3~82,1-]/2'sens~s lRV,Gss regulamr                        Stormqu~st                   551311)             13/01/13         x,113.19          0.00          0.00      3,x2).50            685.695/L            5.0   11/1/2013    13/3018    12/31/3018      50.00          ]O.OD         685.50     x.113.00        0.19   60.0                    68.55 30/3l/18
                                                                                            HVAC instailaiion                                          G.E.SNEEf     METAL&MECIUNICALING                Il/01/13        SO,OpO.Op          0.00          0.00      8,366.83          ],833.1)5/]            5.0   13/]/2013    12/31/18   12/31/238       0900           11.W        1,833.3)    ]0,000.3D       -0.20   60.0                   166.6) 11/30/18
                                                                                           00"membrane Milnor mP16E0V~                                 Tn-State TecM1nical $ervitts                     9/01/]3          3,805.18          0.00          0.00      3.29].84            10).365/1            5.0    9/]/3033    ]3/3U~8    12/31/2018      SI.00          8.00          50).36     3,805.30       -0.02   60.0                    63.62 B/31/I8
                                                                                           PIPE FITTINGS FOfl TUNNEL                                   Tom Caudell, lnc                                 9/01/13          3.113.43          0.00          0.00        965.12            1E8.305/l            5.0    9/1/3013    13/33/38   12/33/2018      53.00          8.W           1G8A8      1,113.fi0      x.18    60.0                    18.56 8/31/18
                                                                                           Spark V~ug table                                            Tri~State Te<hniral5enires   0164483             9/01/]3          3,010.)9          0.00          0.00        910.52            1E0.3>5/L            5.0    9/]/2013    1]/33/18   32/332018       52.00          8.00          140.08     1,050.60        0.39   60.0                    1).51 8/33/18
                                                                                            t~ticrorJ~ips                                              Vositek NF~O, LP                                  Z/28/la        33,147.50          0.00          0.00     26,518.08          6,639A15/L             5.0   2/28/201<    13/31/18   33/33/2018      46.00          12.00       6,629.52    33,14).60       -0.10   60.0                   552.46 2/])/19
                                                                                 EPT-112   1P Epuipment                                                )P Equipmnet                                     8/11/10         2],690.00          0.00          0.00      8,616.00         13,014.CD 5/L          10.0   8/31/3014    13/33/18   12/33/2038      41.00          13.00       2,169.00    ]~,BO5.00   10,845.00  110.0                   180.]5 8/08/14
                                                                                            UO~~Iixe cortof lnlemai haniportatlon                                                                       9/01/16          3.000.00          000           0.00      2,000.00          3,000.00 S/l           3.0    9/1/3016    13/31/18   11/33/2018      16.00          8.40        1,000.00     3,000.OD        0.00   24.0                   315.W 9/0]/18
                                                                                           Capitalize external lranspohalion                                                                            9/01/16          6,2]6.91          0.00          0.00      4,]83.20          2,091.)35/L            3.0    9/]/2016    IE/31/18   1Z/33/2038      16.00          8.00        1,031.fi0    6,2)<.80        0.11   ]4.0                  261A5 9/0]/18
                                                                                           CaD~~lixe internal installation                                                                              9/01/16          3,500.00          0.00          0.00      2,333.26          1,166.]2 5/t           1.0    9/1/3036    13/31/18   12/31/2038      16.00          8.00        3,166.64     3,x99.92        0.06   Ea.O                   145.63 9/0]/38
                                                                                           Scissor lift fromRome                                                                                        )/01/18          1.996.00          0.00          0.00      Z,9%.00               0.00               0.0   7/1/1018     32/33/18   12/31/3019       0.00          0.00            0.00         0.00        0.00    0.0                     0.00 ]/03/18
                                                                               MACHINERY&EgUIVMEM                                                                                                                    I,8)6.1>6.1<          0.00          0.00  1,21],530.62       63),668.8)                                                                                       121,)2).98 ],336,]6].60  53],01).50
                                                                                            Balance per G/L                                                                                                          3,8)6,0%.64
                                                                                            Variantt                                                                                                                       1)9.50
                                                                           1102 WlSN ROOM
                                                                                             Pam CommanE                                                  Tri-State Techniwi          161856E           11/0]/13        3,943.12           0.00          0.00       2,810.15           630.9)5/L            5.0   31/1/E033    33/3]/18   13/3]/2018      x9.00          11.00             630.85       3,491.00            0.12    60.0         57.35 lU~/18
                                                                                             Tunnel Plan Drawing                                          Tri-StaMTeclinirai          16485PE           11/01/13        5,350.00           p.0p          0.00       ),369.33           980.6]5/L            5.0   ]3/1/3013    13/31/18   12/3]/2016      a9.00          11.00             980.8]       5,350.20          -0.EO     60.0         89.1] 11/30/18
                                                                                             Miino~au[o iin[system for6dryers                             Tri~State Technical         364850.E          13/0]/13       94,940.00           O.W           O.OD      36,)03.00         8,239.005/L            5.0   11/1/10]3    33/3]/18   1Z/31R018       49.00          11.00           8.239.00      44,940.00            0.00    fi0.0       )49.00 11/30/18
                                                                                             CONW30iH;d ppcket loafing conveyor, eleariwl service         TriSta[e Technical          164850.E          11/01/13       31,094.30           0.00          0.00      25,393.]6         5,)00.995/L            5.0   ]]/1/1033    32/3L18    12/31/20]8      09.00          11.00           S,JOO.W       31,094.40          4.20      60.0        518.24 11/30/18
                                                                                             Milnor8 motlule continuous bath washer                       Tri-State TecM1niw~         164856E           12/01/13      011,35281            0.00          000      113,324.21      300,018.6D 5/L           15.0   ]1/1/$033    32/3]/18   13/31/2018      49.00          13.00          3),483.48     139,70).69     2)2,105.13    180.0      2,290.29 13/2)/28
                                                                                             Miinor MOEeI MGl65Kl                                         Tri~S[a[e Te[M1nical        36a850.E          12/01/13      353,066.))           O.Op          0.00      fi8,890.5>     186,3~6.205/L            35.0   32/1/1033    32/3]/18   13/31/3018      <9.00          12.00          36,8)1.16      BS,J61.J3     16),305.M     180.0      ],Y05.93 31/2)/28
                                                                                             Steam Trap,Rifox Flanged unit                                Iensen USA,irc              3))581            12/09/13        3AW.30             O.W           0.00       3,)81.)3           620.5]5/L            5.0   ]]/9/3033    12/31/18   11/3]/1018      09.00          13.00             620.4]       3.E06.30            0.30    60.0         56.)) 11/08/18
                                                                                   EFi-101   Tunnelproiea                                                 GAC Cons[ruction;W Hammontl Co                 2/01/14        5,)5000            O.W           0.00       1,533.12         6,216.88 S/L          35.0    2/1/2014    12/31/18   11/3]/2018      91.00          11.00             383.28       1,916.40       3,833.60    ]80.0         31.90 1/EB/39
                                                                                   EPi-SO1   Tunnel proiett                                               Various                                        2/01/34      8)4,330.09           0.00          0.00     233,285.16      641,030.93 5/L           15.0    2/1/2014    1$/31/18   1]/31/3018      49.00          13.00          58,28].96     291,5)3.13     582,]46.9]    180.0      4,857.33 1/EB/39
                                                                                   EPi-SOS   MVACinslalla~ion                                             G.E. SHEET METAL&MECH/NICA4INC.                1/05/36       30.000.00           0.00          O.W        3,666.88         ),333.123/L           15.0    1/5/]014    33/31/18   12/31/2018      G8.00          13.00             666.)3       3,333.fi0      6.666A0     180.0         55.56 1/01/39
                                                                                   EPT-101   NVACinitallation                                             G.E. SHEET METAL&MECHANI<I30313                3/1]/34       10,000.00           O.pJ          0.00       3,fi66.B6        ),333.]2 S/L          35.0   ]/1J/3030    12/3]/18   13/31/2018      06.00          13.00             666,)3       3,333.fi0      6,666.4     180.0         55.56 I/33/Z9
                                                                                   EFT.101   HVAC inztallaiion                                            G.E. SHEET MEfAt&MfCHANICA4ING                 3/03/3<       10,000.00           O.W           O.OD       2,666.88         ],333.125/L           35.0    3/3/1014    33/3]/]8   12/31/2018      06.00          13.00             666.]2       3,333.fi0      6.666.40    180.0         55.56 1/1)/19
                                                                                   EPT-101   HVAC installation                                            G.E. SHEfT METAL&MECHANICAL,INC.               3/18/16        4,000.W            O.CO          O.W        1,066.56          2,933.445/L          35.0   3/18/1014    11/31/18   12/31/2018      <6.00          11.00             366.64       1,333.20       2,666.80    180.0         I3.lI 3/14/]9
                                                                                   FPi-10)   milnor wasAer                                                                                                6/1/TOla      3.500.00           0.00          O.W           699.84        ],810.163/L           35.0    6/1/201a    SJJ3]/18   13/31/2018      03.00          13.00             ]33.28         933.12       2566.88     180.0         19.44 SR8/29
                                                                                   EPT-106   Can OumOe~                                                                                                   3/1/1035     39,]36.0)           0.00          0.00      IS,SJIAH          ),890.53 5/L           5.0    Jfl/2015    ]3/31/18   12/31/2018      36.00          12.00           3,90).16      15,)88.61       3,90).36     60.0        338.93 12/31/19
                                                                                   EDT-130   V~ess Pump Ma[or                                                                                             5/1/2015      8,959.19           0.00          O.W        <,T/8.3<         4,180.955/L            S.0    5/1/]015    ]2/31/18   11/31/3018      32.00          13.00           1,)91.84       6,5)0.08       2,389.11     60.0        149.32 4/29/10
                                                                                   EVT-131   Brake Moor                                                                                                   5/1/2035      3,068.36           0.00          0.0~          569.92          498.i45/L            5.0    5/1/2015    13/31/18   1]/31/2018      3E.00          11.00             213.73         )83.66         380.]3     60.0         1).81 0/19/20
                                                                                   EPT-1<0   Belt for Milnor Dress                                                                                        1/1/1035      6,)83.35           0.00          0.00       3,391.8           3,393.55 5/L          5.0    ]/1/2015    12/31/18   13/31/2018      30.00          12.00           1,356.]2       4,748.53       3,034.83     60.0        113.06 6/39/20
                                                                                   EPT-128   Board MNti(unccion                                                                                           ]/1/2015      1,199.66           0.00          0.00          599.)            599.965/L           5.0    ]/I/E015    11/31/18   ]]/31/1018      30.00          IZ.00             239.88         839.58         3b0.08     60.0         19.99 6/19/20
                                                                                   EFT-339   Panel Front PFP w/fl[er                                                                                      ]/1/3015      ],543.00           0.00          0.00          TI1.60           J]1.4p 5/l          5.0    ]/1/215     ]?)31/18   13/31/3018      30.00          33.00             308.66       3,0824           G63.>6     fi0.0        35.72 6/E9f30
                                                                                   EPT-130   50503iPK GfAR 80%F00.135LB. MOpEl CHS GR~RE~=1/25XAfT                                                        7/1/1015      2A>3.04            0.00          0.00       1,235.40          1.235.645/L           5.0    ]/1/2015    12/31/18   12/31/2018      30.00          32.00             499.16       3,729.56         )63.08     60.0         03.18 6/29/30
                                                                                   EPT-133   Tab~eS for Cart DumpSter CMPinv.5030                                                                         8/1/2015      1,0'!].14          0.00          0.00          510.84           55).005/l           5.0    8/3/2015    ]2/31/31   13/31/2018      29.00          12.00             115.52         )36.36         341.48     fi0.0        lJ.% )/30/20
                                                                                   EPT-135   SM1uhle motor Tri i~ar inig30699G                                                                            8/1/3015      Ip51.9J            0.00          0.00          JO1.8~          ]50.1>5/L            5.0    8/1/2015    11)31/38   12/31/2018      39.00          12.00             290.40         991.30         959.)]     60.0         24.30 )/30/30
                                                                                   EPi-t3a   G.A. Braun inveterfp x5016 washer                                                                            6/1/]015      3.61].93           0.00          0.00       1,]81.5)          1,666.365/L           5.0    6/1/3015    12/31/18   13/31/2018      31.00          13.00             689.6)       ]n)1.21          9]6.TL     60.0         5].a) 5/30/ZO
                                                                                   EPi-141         essor Board for 3351b Washer                                                                          10/1/2015      1.0)6.10           0.00          0.00          484.38           591.)65/1           5.0   10/3/2015    12/33/38   11/33/2018      1].00          32.00             135.18         699.66         3)6.08     60.0         1).94 9/19/20
                                                                                   EPi-SC3    Membrane Assembly For Milnor Press                                                                         ]0/3/215       4,356.66           000           0.00        1,9fi0.9J        1,396.3951E           5.0   10/3/1015    13/33/18   12/33/2018      2).00          S].0p             8)L31        ],831.)9       I,S10.8>     fi0.0        )2.6] 9/Z9/]D
                                                                                   EPT-366   GAS gCfUATORMODUIATON                                                                                       11/1/3015      1,665.30              0             0          721.)6           903.565/]           5.0   11/3/2015    12/33/38   12/33/2018      26.00          32.00             333.12       3,010.88         610.03     60.0         3>.)6 10/30/20
                                                                                   EM-146     pye~Vtobe Asiy                                                                                             11/1/3015      1,010.12              0             0          638.10           5)E.625/L           5.0   11/1/3015    13/31/18   33/33/2016      16.00          II.00             202.10         600.30         3)0.03     fi0.0        16.85 10/30/20
                                                                                   EDT-349    Board Aelay                                                                                                13/3/2015      1.928.34              0             0          803.50         1,110.E65/t           5.0   12/1/3015    12/33/18   1]/33/2018      25.00          12.W              385.fi8      1.189.18         )39.16     60.0         32.10 11/39/20
                                                                                   EDT-123    Conveyer                                                                                                   11/3/2015      3,801.)3           000           0.00       ],600.)5          2,140.98 5/l          5.0   11/1/2015    12/33/18   11/33/2018      25.00          32.00             )68.36       2,369.13       3,3]262      fi0A         60.03 11/29/10
                                                                                   EPT-153    Miller wedding. Reoairz to Milnor Tunnel al                                                                 x/1/2016      3,500.00           000           0.00        1,226.93         3,3]5.0)5/l           5.0    x/3/2016    11/33/18   1]/;1/2018      21.00          3200              699.96       I,92a.89       3,5)5.13     60.0         5833 3/31/21
                                                                                   EPT-150    Gasoline PawereE water PumO                                                                                 a/i/2016      1A31.54            0.00          0.00          SOI.W            930.C85/l           5.0    4/3/2036    11/33/18   32/31/1018      21.00          33.00             286.32         )8).38         649.16     fi0.0        13.86 3/31/21
                                                                                   EPT-169    Bel~(o~toatling Conu~eyor Milnor Tunnel                                                                     1/1/]0]6      3,36099            p.Op          0.00          679.31         1,585.1)5/l           5.0    1/3/2036    13/31/18   1]/33/2018      18.00          12.00             451.88       ],33].30       1,132.39     60.0         3).74 6/3081
                                                                                   EDT-166   Forklih~Washroom                                                                                             1/1/2016      2,905.91           0W            0.00          8)3.94         1,030.1)5/L           5.0    )/3/3016    12/3]/18   3]/31/2018      1800           12.00             SBi.16       1,653.90       1,453.03     60.0         <8A3 6/30/21
                                                                                             EIIis Z843C washer from $el(eegional                                                                         )/32016      36,)68.22           O.W           0.00       J,d30.A0        1),33].825/]            5.0    ]/]/2016    13/31/16   1]/31/2018      18.00          12.00           9,953.60      33,389.00      12,384.33     fi0.0       611.80 6/30/21
                                                                                             EIIi5 Z842C washer(romSeH regional                                                                           7/3/2016     2<,>68.32           0.00          0.00       ],330.40        1],33)825/]             5.0    )/]/2016    13/31/18   12/31/2018      18.00          SI.00           0,953.60      12,380.00      13,389.21     60.0        <32.80 6/30/21
                                                                                             20016 tlryert2nsferretl lrom WincM1ezter                                                                    8/34/2011      8,831.40           000           0.00       ],990.62            840.)85/]           7.0   8/24/2033    1L31/18    12/33/2018      )6.00          8.00              891.12       8,833.><           -0.34    SG.O        305.1< 8/31/18
                                                                                              EOOIbfryer Transferred lromwMhescer                                                                        8/3</2011      8,831c0            000           000        ],990.63            840.)1 SJL          ].0   8/ia/2031    12/31/38   3]/31/238       )600           8.00              841.12       6,833.)6           -0.34    84.0        IOS.SC 8/13/18
                                                                                              Dryer from Wincherter                                                                                       9/1/2012    131,594.62           O.W           0.00     ]00,363.00        31,333.3] S/L           7.0    9/1/1012    12/31/18   SZ/3]/3018      fiC.00         ]I.OD          18,)99.30     119.063.60      13,533.02     84.0      3,566.60 8/33/19
                                                                                              Conveyer purchaseE lrom Seif fle6~onal                                                                      )/18016       6,392.05           000           0.00        1,85).60         4,334A55/l            5.0    )/]/2036    13/31/18   12/31/3018      1800           I3.W            1,338A0        3,096.00       3,096A5      fi0.0       103.30 6/30/21
                                                                                              Conveyer pu~Nasetl trom$e~f Negional                                                                        )/1/2036      6,393.05           OW            x.00        1,85).b0         C,33d.655/l           5.0    7/1/1036    11/33/18   13/3]/2018      ]800           I].Op           1,138.x0       3,096.00       3,096.05     60.0        103.30 6/30/21
                                                                                   EPT-181    Dryer lns~allation Program                                                                                  5/1/301)     19,103.00           0.00          0.00       3,600.56       16,903.14 5/L            5.0    5/1/301)    11/31/18   12/31/3018       8.00          ]3.00           3,9pp.g4       6,101.30      13,002fi0     fi0.0
                                                                                   EPT-184    Gasalinc Powered Watcr Pump                                                                                                                                                                                                                                                                                                                       315.0) 4/30/22
                                                                                                                                                                                                          5/]/301)      3.219.30           0.00          x.00          161.56       1.056.)4 S/L            5.0    5/1/101)    12/3]/18   32/31/]018       8.00          13.00
                                                                                   EVT-189    Pumplo~Milnor Tunnel k2                                                                                                                                                                                                                                                                      ]43.80         406.90         gII,9p     b0.0         20.32 4/30/31
                                                                                                                                                                                                          5/1/]OS)      0,904.0E           0.00          0.00          659.10       4,284.84 5/L            5.0    5/1/301)    13/31/18   13/3]/2018       8.00          13.00             9gg,gp       ~,5pgpp
                                                                                   FPT-190    OIE Sryle Siemens                                                                                                                                                                                                                                                                                                        3,296.06     60.0         82.40 4/30/32
                                                                                                                                                                                                          )/]/1017      6,001.82           0.00          0.00          649.16        5,)9].66 5/L           5.0    ]/1/301)    12/33/18   12/31/3018       6.00          ]2.W
                                                                                   EPi-i9)    Orye~8lower Wlreel                                                                                                                                                                                                                                                                         1,398.32       1,932.48       4,509.36     fi0.0       IOJ36 6/30/22
                                                                                                                                                                                                        11/31/301)      ],38].60           O.DJ          0.00            0.00       1,38).60 5/L            5.0   32/31/201)   13/31/18   32/3]/3016 .     0.00          ]I.W              aJJ.68         q])_qg       1,910.32     fi0.0        39.79 12/30/21
                                                                                 WASN ROOM                                                                                                                            1,988,515.18         0.00          00~      6)3,120.55     1,316,39x.63                                                                                          1JS,B10.a>
                                                                                              Balance per G/L                                                                                                                                                                                                                                                                                         84),931.02    t,1a0,564.16
                                                                                                                                                                                                                     ],988,515.19
                                                                                              Vanancc                                                                                                                       (0.01)
                                                                     11/1/3018 3:43 PM
                                                                                                                                                                                                                                                                                                                                             C\Uxrs\Marcl'~Dropbov\<larvs SSG files\Crown Diligence\K Ginancia~K63038 NIliance Fixed asset antl ECOreoation uhetlule Eai[Vant
                                                                              East Point fixed assets - 2018
                                                                              Ftll in ye!!ow cells;copy down tormu(as In green cells onty forassels added
                                                                              FYE:                                               izl3Vzo~a
                                                                              Month:                                                i.m
Desc




                                                                                                                                                                                                                     Date in       Book          Book Sec     Book Sal      4ir~            ~'r nn~~         Book    Book      Date fn       This          Thk       Inceptim to PYE           Book Curtmt           v -v eM    -    Y<ar~M         0ook
                                                                               Assts     PROIR                               Moperty Destiptian                                  Vendor(s~             Imoice(sl     Service       Ust           1]9 ~P        Value       ~,~,~~~Y        ' -A Yaluc       Method   Years     Scrvke        FYE           FYE           MOMhs       Mths upCY Depretlatbn                          pooY Value     Months    Monthty       AttiremeM
                                                                              ISAG Dry Work
                                                                                                  fFY300 ironer                                                         Gingue,8rown&Ca; Tiernan&FatMa. ~~~: Blount: 2/36/14        31,893.92          O.W          0.00      13,)3)36         19,105.605/l            30.0   3/28/3034    13/33/38     12/33/2018       46.00          11.00            3.3&1.32      15,92L60       15,911.32     130.0        265.36     2/26/34
                                                                                       EDT-108    EVT 108-Jensen Folder                                                                                              6/01/14         9,350.00          0.00         0.00       3,699.80         5,550.165/L            30.0   6/1/1010     11/3]/I8     1Z/33/2018       03.00          ]2.00              924.96       A,61d.80       d,625.10     120.0         TI.OB     5/29/10
                                                                                       EPT-1pC    CM1itago Skyline SFO multi-lane Small Piere(olCing/SL~cker            Tri-S~a~e Technical Services 01])03]-E       1/01/ld        33,)15.00          0.00         0.00       9,085.93        13,629.085/L            30.0    >/1/3014    12/31/18     1]/33/2018       42.00          12.00            3,3]{AS       11,35).40      11,351.fi0    120.0        189.29    6/EB/34
                                                                                       EPT~lOC    CM1iwgo Skyline SV4 mui~i-lane Small Piece tolding/SL~cke~            Tai-Stale Technical Services
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                                     01))03]-E       J/01/19        fi8,165.00         0.00         0.00      2),258.24        00.886.>65/l            10.0    7/U~016     12/31/IS     12/31/2018       01.00          12.00            6,810.56      34,0)2.80      30,OT1.20     110.0        56!.88    6/28/36
                                                                                       EPT-134    0805168T,8/3680NRD:09MX150A96                                         Tri-SGIe Technical 5errires  0193150-019335Y 1/0]/IS         1,146.53          0.00         O.OD         363.80           BO1.)35/l            30.0    I/)/1015    1]/3V18      1Z/33/2018       36.00          ]I.00              li<.fi0        458.10         698.13     110.0          9.55     1/00/35
                                                                                       EPT-liC    Canon Belting ~mNtiple~                                               Tngue, Brovm&Co              310966           1/0>/35        3,205.59          0.00         0.00         661.68         3,543.915/L            30.0    1/]/2015    11/33/IS     3Z/3]/2018       36.00          12.OD              310.56         862.24       1,313.35     120.0         18.38     1/00/25
                                                                                       EPT-1la    1003~359g;1003-3)1;1003-990;eye bracket,0~~                           Tri-SUce Technira~5ervices   0192]20         ]/15/]5         ],58).38          0.00         0.00         6]6.18         3,311.305/L            ]0.0   1/15/2015    32/31/18     SZ/3]/2018       36.00          13.00              ]58.)6         635.00         953.30     110.0         13.23    ]/1225
                                                                                       EDT-334    Clovis Bratke[,EM Bracket, Rod LYlinder d32                           Tn3tateTttM1niglServices     0193]561/0193)5 3/19/15           325.86          0.00         0.00          3).BO            88.065/L            30.0   ]/19/3015    1]/31/iH     1]/3]/]018       35.00          12.OD               ]2.60          50.90          )5.46     130.0          1.05     3/16/15
                                                                                       EPT-114    Ele<viral,fnings,damp,miu                                             Grainger                     965000561        3/26/]5        3,026.30          0.00         0.00         ]99.35           )]).095/L            ]0.0   3/2fi/3015   32/33/18     12/3]/2018       35.00          12.00              ]01.60         401.85         626.49     130.0          8.55     1/23/35
                                                                                       EM-114     Sceve Gowiry Panz                                                     Concur                       Cgrrcur         (/28/15            25.fib         O.W          OW             J.35            ]8.335/L            10.0   ]/28/2015    13/3]/18     12/3]/2038       35.W           12.W                 2.52           9.8J          15.)9     110.0          0.21     3/25/15
                                                                                       ECi-114    1/2 Fihing, pliers                                                    Grainger                     %53333930        1/39/15           59.3)          U.00         0.00          1).15            <2.125/L            10.0   ]/39/3015    S2/3]/18     Si/31/1038       35.00          3E.0p                5.88          23.03          36.30     110.0          0.49     3/26/35
                                                                                                  Bearing(or Chicago ironer
              Exhibit A - Asset Purchase Agreement Page 141 of 231




                                                                                       EVT-115                                                                          Tn~State Techniral5ern<es    0193]56-1/0193) 1/19/]5         2p38.00           0.00         0.00         608.40         1.a20.00 5/L           10.0   ]/19/2015    12/33/18     1]/31/3038       35.00          13.W               202.80         813.20       1.211.20     320-0         36.90     3/16/35
                                                                                       EPT-12Z    Foltling tables                                                                                                    0/03/15         J,d]5.36          0.00         O.OD       x,113.0'!        3,363.89 5/L            5.0    4/3/2015    13/31/18     12/31/2018       33.00          13.00            3,495.08       5,606.55       1,868.81      60.0        334.59     3/3p/10
                                                                                       EDT-150            rand atlapter                                                                                              33/01/15        1,881.]3          0.00         0.00         ]83.)5         ],09].385/L             5.0   12/1/2035    ]2/33/18     11/3]/2038       35.00          13.00              3)6.20       3,159.95         >31.18      60.E         31.35    li/M/20
                                                                                       EPT-151    Repaito Chiragolroner pl aher Fire                                                                                 0/03/16         3,305.90          0.00         0.00         833.10         1,539.8D                5.0    0/3/3036    11/3]/18     33/31/1018       21.OD          i].W               469.20       3.290.30       1,055.60      60.0         39.10     3/31/11
                                                                                                  tavatx ManeAoltl foltler from ulf regional                                                                         )/03/16         9,90).28          0.00         0.00       2,98.16          fi,935.125/L            5.0    J/3/2016    ]I/3U38      11/31/20]8       ]8.00          13.00            3.981.64       x,953.60       4,953.68      fi0.0       165.11    6/30/11
                                                                                                  Uvatec Ma5lerslatk MSt Slather fromself regional                                                                    >/O]/16        9,9)).28          0.00         0.00       1,9)1.16         6,935.115/1             5.0    7/3/2036    12/31/18     11/3]/3018       ]8.00          11.00            1,981.EG       5,953.fi0      4,953.68      60.0        165.11    6/30/]1
                                                                                       EFT~1)E    Membrane assembly for Milnor Press                                                                                 31/01/16        8,168.88          0.00         0.00       1,939.34         6,339.545/t             5.0   11/3/2016    ]]/33/18     1]/31/3018       1<.00          13.00            3,653.72       3,563.06       6,685.61      60.0        13).81    10/31/21
                                                                                       EPT-1])    Auy Milno~Preu                                                                                                     32/01/16        4,194.1)          0.00         0.00         908.)0         3,285.0)5/t             5.0   12/3/2016    ]2/33/18     13/31/1018       13.00          1].00              838.80       l.>0).50       I,M6.6)       60.0         69.90    13/30/Z3
                                                                                       EPT-1)6    Auy Milnor Press                                                                                                   ii/01/16        4,1fi8.51         O.W          0.00         903.]0         3,i65.2]S/t             5.0   12/3/2016    ]2/33/18     iJ/31/2018       ]3.00          31.00              833.)6       3,)3).00       2,43L53       fi0.0        69.G8    11/30/23
                                                                                       EPi-180     Membrane assembly for Mi~nar Press                                                                                13/01/16        4,110.3]          0.00         0.00         903.63         3,166.)0 S/l            5.0   12/3/2016    1Z/3I/18     1])31/2018       13.00          13.00              830.12       3,)37.)5       2,032.62      60.0         69.51    13/30/23
                                                                                                  Small O~ne(olEerfrom Win<herter                                                                                    8/26/11        10,303.30          0.00         0.00       9,321.35           981.155/L             7.0   8/3x/2031    12/31/18     11f31/3018       )6.00           8.00              981.38      30,303.03           -0.13     SY.O        311.66     B/23/IB
                                                                                                  Small piece folder hom Wi'rcherter                                                                                 8/26/11         5,593.22          0.00         0.00       5,060.82           533.a05/l             ].0   8/2x/3033    13/33/18     13/31/3018       )6.00           B.OD              532.)2       5,593.54           A.32      89.0         66.59    6/22/18
                                                                                                  Starkerfram WrcM1escer                                                                                             8/20/11           588.)6          O.CO         0.00         531.)6            56.005/l             1.0   9/20/2031    ]2/31/18     1]/31/1018       )fi.00          8.00               56.08         588.80           -0.OB     84.0          701     8/12/18
                                                                                                  Bianke[FoiEerfeom WncMester                                                                                        8/2a/11         8,831.40          0.00         0.00       J,990.6E           8E0.)85/l             ].0   8/20/2011    1]/33/18     13/31/2018       )6.00           B.OD              811.12       8,833.]4           -0.30     &1.0        305.14    8/12/38
                                                                                                  feeder from Winchester                                                                                             8/20/11        10,303.30          0.00         0.00       9,322.15           981.155/L             7.0   8/34/3031    13/3U38      11/31/3018       )6.00           8.00              981.18      3U,303.<3           U.13      80.0        322.66    8/21/38
                                                                                                  feede~hom Win[M1ene~                                                                                                4/01/12       20,695.5)          0.00         0.00      16,958.82         3,fi86.)5 S/L           ).0    E/]/]012    1]/31/18     12/31/3018       69.OU          13.00            I.9J9.36      39,908.18         737.39      84.0        245.18     3/31/]9
                                                                                       EFT-185    Gearbox /ar jenunlraner EX12                                                                                        1/01/1)        1,407.33          0.00         0.00         38).68         1,219.605/L             5.0    5/1/301)    12/31/18     11/31/2018        8.00          13.00              281.52         469.20         936.11      60.0         33.46    6/30/22
                                                                                       EPT-182     New Belt for Milnor Press                                                                                          5/01/3)        3,095.03          0.00         0.00         x66.00         3,039.035/L             SD     5/1/101)    13/31/18     13/31/3018        8.00          11.00              699.00       1,165.00       3,330.03      60.0         56.25     x/30/Z2
                                                                                       EPT3B)      Milnot loth Ta work On New Dryer lnstailatian                                                                      S/01/3)        6,633.]5          0.00         0.00         SB4.C8         5,)49.3)5/1             5.0    5/1/3017    11/31/18     11/31/2018        8.00          3].00            1,336.73       2,213.20       6,412.55      60.0        ]10.56     4/30/22
                                                                                       EPT-190    Gum Rubber Far Milnor Press                                                                                         5/O]/3)        6,6)1.65          0.00         0.00         889.92         5,)84.)35/L             5.0    5/1/]O1J    1L31/18      13/31/2018        8.00          11.00            1,330.88       ],220.80       4,469.85      60.0        ]]1.20     4/30/]2
                                                                                       EPT-186    gearbox, enotar and ~nvenerEWE MnX%                                                                                 S/OS/]J        C,<66.)6          0.00         0.00       1,x88.88         3,9)).865/L             2.0    5/1/301]    13/31/18     12/31/2018        8.00          12.00            3,233.33       3,723.10         )40.54      24.0        186.13     5/01/19
                                                                                       EPT-192      ew panel                                                                                                          )/Ol/1]        ],208.]0          0.00         0.00         1]6.86         ],]]3.365/L             5.0    )/1/301]    11/31/18     12/33/2018        6.00          ]2.00              349.]3         376.58         8)4.12      60.0         20.8]    6/30/13
                                                                                       EVi-193     Oryer lnrtallation Program                                                                                         )/Ol/1)          815.60          000          0.00          83.56           )43.065/L             5.0    )/1/201)    13/31/18     tU33/2018         6.00          12.00              165.11         23).66         SIJ.92      60.0         13.)6    6/30/3]
                                                                                                   CFiiwgo lroner2&3from 0.ome                                                                                        )/01/18       18,135.)9          000          0.00       3,591.15        14,5&1.665/4             5.0    )/1/2018    3]/31/18     13/33/2018        0.00          13.00            3,625.20       ),166.35      10,959.x0      fi0.0       302.10    6/30/23
                                                                               Ory Wwk
                                                                                                                                                                                                                                                                                                                                0.00       13/33/18      43065.00        0.00            0.00                                                         0.0                   1/00/00
                                                                                       Dry woh Toul                                                                                                                                 291,619.95         0.00         0.00     128,391.39       163,338.56                                                                                 0.00           <0,)36.)2     369,128.31     122,491.84
                                                                                                  Balance ce~ G/L                                                                                                                  191,619.95
                                                                                                  Variance                                                                                                                               O.pp
                                                                               IS65 Power Want     1101/3)a5/5>a5
                                                                                                   ~D~~alite EVT 101 Air Comprersor/Oil cooler                                                                        6/01/ia         6,306.1)         0.00         0.00       1,483.0E         3,)35.135/1            10.0    6/1/2010    ]7/31/18     12/3]/3038       G3.00          11.00             630.]6        3,303.80       3.1OG.3)     1300          51.73     5/19/34
                                                                                       EPT~31)     Boiler rehab                                                                                                       3/01/15       10,022.00          0.00         0.00       3,839.fi8        ),183.365/L            10.0    3/3/2015    12/31/38     12/33/2038       39.00          13.W             3,003.34       3,841.91       6,180.12     110.0         83.52     1/26/25
                                                                                       EPT-138     Superior Bailer                                                                                                    9/01/15         6,350.40         0.00         0.00       3,481.]6         <,868.2<5/L            10.0    9/1(2015    ]2/31/18     13/3]/2038       10.00          12.W               635.00       ],33680        1,233.20     110.0         51.92     8/39/25
                                                                                       EPT-142     Repair[o Superior Boiler                                                                                          10/01/15         5,360.21         0.00         0.00       3,10609          0,156.135/L            10.0   10/3/2015    ]}/3]/18     lt/3]/2018       3].00          12.00              536.00       3,7<2.13       3,618.08     120.0         44.6)     9/28/25
                                                                                       FPT-155     Repairs to l(acu ComOressot                                                                                        0/01/36         2,633.58         0.00         0.00         459.06         2,160.53               10.0    4/1/3016    13/3]/16     13/31/2018       31.00          3].00              262.32         )21.38       1,90130      110.0         31.86     3/30/16
                                                                                       EPT~156     Rewintl AC Staror For l(aeser Canpressor. PaM1s&Jabot                                                              G/01/16           895.98         0.00         0.00         156.8)           739.11               30.0    4/1/1016    12/31/38     13/31/3018       21.00          12.00               89.60         246.51         639.4)     110.0          ].4)     3/30/26
                                                                                       EPT-155     Kaeser Compreswr                                                                                                  )/01/]6          1,623.58         0.00         0.00         459.06         2,16G.SE 5/l           10.0    7/1/3036    12/31/18     13/3]/2018       18.00          12.00              262.32         121.38       3,902.10     130.0         11.86     6/39/26
                                                                                       EPT-163     Br~vtal8oikr anA welding                                                                                           )/01/16         3,]63.36         0.00         0.00         553.56         2.609.805/L            10.0    7/]/2016    ]2/31/18     12/31/20]8       18.00          Si.00              316.32         869.88       2,29348      130.0         16.36     6/29/26
                                                                                       EPT-165     Bristol Bailer and lnspec[ian                                                                                      )/01/16         3,312.50         0.00         0.00         23<.99         3,30).515/L            30.0    ]/1/2036    1L33/18      13/31/3018       18.00          11.00              1X.38          369.2]         9>3.i3     130.0         11.19     6/39/26
                                                                                       EPT~169     New Balier Tranzponation and Installation                                                                          )/01/16         J,361.i1         0.00         0.00       1,388.14         6,0J2.985/L            30.0    ]/1/3016    1]/31/18     11/31/30]8       1800           12.00              )36.08       ],020.23       5.336.90     130.0         fi1.3d    6/19/3fi
                                                                                       EM-SJO      Atlas Air Cmnpressor                                                                                               )/pl/]6         1<09.50          0.00         0.00         2<6.)5         I,362.]55/L            30.0    )/1/1036    12/3]/18     11/31/2018       ]800           33.00              141.00         38].)5       1,023.)5     110.0         11.75     6/19/26
                                                                                       EP-1016     TranSporta~ion and installation of loA~ston Boiler from PittSburgF                                                11/01/16        3],)50.]0         0.00         0.00       4.856.15        33,893.855/L            10.0    33/1/3016   1}/31/18     12/31/1018       ]<.00          52.00            2,]]5.00       ],631.15      20.118.65     310.0        331.25     10/30/26
                                                                                       EPT-1>2     water Totalirer                                                                                                   13/~l/16           849.08         0.00         0.00         Sa8.68           )OOA05/L             30.0    33/U3036    13/3U18      12/31/2018       14.00          32.00               84.96         233.64         615.x4     330.0          ).OB     10/3026
                                                                                                   Boiler antl install                                                  Bristol8oi~er&WelEing Co.   829)0            3I/03/16       41,]30.00          O.W          0.00       7,301.]5        30,42).255/L            ]0.0    33/1/2016   11/31/18     13/31/2018       13.00          l2.OD            4,1]3.00      ]],4)5.15      30,251.25     ]20.0        34).]5     11/29/26
                                                                                                   Sullair50 hp from Winchester                                                                                       8/34/11         2,060.66         0.00         0.00       1,]90.)0           269.965/L             7.0   8/2</3031    13/31/18     12/31/2018       76.00          8.00               196.24       1,986.94          J3.J3      800          14.53     8/22/38
                                                                                                   q[Ias COPCO Compressor from Winchene~                                ALIas Copco Gmpreuon llC    116629            3/0]/13        3],360.00         0.00         0.00      30,109.53         3,150A85/L              5.0    1/1/3013    13/31/18     12/31/2018       59.DJ          ].00               53).6)      30,60).19       1,632.81      60.0        53).67      1/31/18
                                                                                      EPT-l3]      Campreswr                                                            Kaeser Compressors          910616963         I/O1/16         3.3)5.99         0.00         0.00         5)3.30         3,]03.69 S/L           10.0     1/1/316    11/33/18     13/33/2018       23.00          12.00              33).60         900.90       ],3)5.09     ]20.0         1].30     12/29/25
                                                                                      EPi-483      Boile~FeeE Water Dump                                                                                              5/O]/3)         3,269.49         0.00         0.00          43.60         3,215.895/1            SD.O    5/1/101)    11/31/18     12/33/2018        8.00          12.00               6540          109.00       3,160.39     600.0          SAS      E/19/6)
                                                                                      EDT-196      rvew Boiler Transportation antl lnswllaUon                                                                         5/01/37         5,3)5.36         0.00         0.00         358.32         5,016.905/4            10.0    5/1/201)    12/31/18     13/33/2016        8.00          12.OD              53).48         895.80       G,4)9.46     120.0         a4.>9     4/29/2]
                                                                                      EPT-195      Sern~e air Compreswr                                                                                               )/01/3)         3,95).89         0.00         0.00         39).90         3.809.995/1            10.0    ]/1/201)    12/31/38     12/3]/2018        6.00          13.00              295.80         043.)0       2,Sla.i9     ]10.0         21.65     6/39/2]
                                                                                      EPT~l99      Feedwa~er tank-emer6ency                                             Teems                       0261]4           32/31/3017     24,388.9)          0.00         0.00            x.00      24,388.9) 5/L             5.0   ]1/33/301]   13/3]/18     12/3]/3018        O.CO          13.00            4,6)J.J6       4,8)).)6      19,511.21      60.0        gO6.C8     1]/30/22
                                                                               Paw~v Plant
                                                                                                                                                                                                                                                                                                                                 0.00      lI/3]/18      A3665.00         0.00           0.00                                                         0.0                   ]/00/00
                                                                                       Fowe~Plant TOUT                                                                                                                              191.3)).48         0.00         0.00      56,)40.02       134,53).06                                                                                 0.00           18,606.95      ]5,346.9)     1]5,930.51
                                                                                                   Balance Der G/t                                                                                                                 ]91.3)).ae
                                                                                                   Variance
                                                                                MISCELLANEOUS EQUIPMEIl~ Accts: 1)0),ISC)
                                                                                  188             16 Channel lorex Ytleo Server                                                                                      8/00/11         7,829.90          0.00         0.00       7,819.99             000 5/L             5.0    <0,]59.W     03,065.00    03065.00             60.00             -            0.00       ),629.99           -0.09     60.0        130.50     8/0]/16
                                                                                    M~SCFtlAHE0U5 EQU~FMEM                                                                                                                           ),g19,9p          0.00         0.00       ),839.99             0.00                                                                                 0.00                0.00       ),829.99           -0.09
                                                                                                  Balance per G/L                                                                                                                    ~ g2g gp
                                                                                                  Vanance                                                                                                                                0.~
                                                                                                                                                                                                                    EAST OOIHf    S,C)0.914.AA         0.00         0.00    3.115.301.33     E.313.1<6.E3                                                                                              391.286.02    3.500.93<.9) 1.966.993.8)
                                                                                                   Total Balance per G/L                                                                                                          10)8,335.35
                                                                                                   TOUI Variance                                                                                                                    0,320.51)
                                                                                                                                                                                                                                              CIP
                                                                                                                                                                                                                                     7.500.00 DepotiF rezearching
                                                                                                                                                                                                                                       1)9.49
                                                                         11/3/20183:43 PM
                                                                                                                                                                                                                                                                                                                                                           C:\Uurs\MartY~Oropbo~\Glarus SSG Fides\Crown Diligence\K financial\K62018 Alliance iixetl asut antl tlepreciation schedule East Pan[
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03         Desc
              Exhibit A - Asset Purchase Agreement Page 142 of 231



                                   Section 4.8(b)

                       Leasehold Interests in Real Property


      Real Property Lease with ULS Acquisition, LLC dated November 1, 2013 for
      Spartanburg, South Carolina facility

2.    Lease for Laundry Facility with Phoebe Putney Memorial Hospital, Inc. dated
      August 1, 2016 for Albany, Georgia (Tristate) facility

3.    Lease Agreement with 1631 Willingham BT, LLC dated December 3, 2001 and
      First Amendment to Lease Agreement dated October 31, 2017 for Atlanta,
      Georgia (East Point) facility




                                                                               3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 143 of 231



                                Section 4.10(a)

                             Business Employees


                               See attached list.




                                                                         3239221.5
Alliance Laundry and Textile Services, LLC
Crown APA attachment requests
As of 2018-11-21
Source: EmployeeCensus.accdb-tables-Census Current


   r '.ploy -c fmplu}Co      ~'lart                                            ~                 -                                  _                                                                                    ~ t ~ .~t cn
    Stet      ~7}p~     ~ Name ~ dire Dat ~ .~              C3't Far T ~ _    1_ ~ a rt not V~,rnr         ,.           Cll ~i rc ~    ~.:.                                       Uosc Rate   u- U           Posl:,on _ ~ ~,~.~~ -       PR Cycle
IA            (Ff         Coroorete I 9/1/2014 Fowler. Billy                   (Sales           ~ ~          Business Development       IManaeerof Client Servi[es-South Reeion                  ~ MngrClient5ery        X910           Bi-weekly
                 Ff       Corporate 10/2/2013 Hutchison, Lauren                 ~ Patient Service Rep        Patient Services            Regional Patient Sery Rep South                         j RegP5R5outh             910          Bi-weekh
 A               FT       EastPoint     /11/2008 Williams, Patti               iClean Processing             Clean Processing            Laundry Operator                                     r  ~LaundryOperetor          906          Bi-weekh
 A            ~           EastPoint ~ 12/13/2017IVejareno,Jose                 'Drivers                    (Drivers                      Driver _                                             __Driver                   1 906          Bi-weekh
 A               FT     ~ EastPoint    12/8/2014jCyp~e, David                      Drivers                   Drivers                     Driver                                                     Driver       — 906                  Bi-weekh
 A               FT    J EastPoint     6/24/2005 Loper, Albert Lee                Soil Processing            Soil Processing             Dryer Operator                                          ~ DryerOperetor         X906           Bi-weekly
 A               FT       EastPoint 12/13/2017!Clark,Gary                      j Drivers                   'Drivers                      Driver                                                     Driver               X906           Bi-weekly
 A               Ff     ~EastPoint      5/1/2006~McWhorter, Roseby                 Clean Processing          Clean Processing        _   laundryOperetor         __                                 Laundry Operetor       906 _        Bi-weekly
 A               FT       EastPoint    7/31/2007jSmith,George Anthony             Soil Processing            Soii Processing             Washer Operator                                            Washer Operator        906          Bi-weekly
 A             A FT       EastPoint    5/30/2011 Bowden, Crystal               `Clean Processing             Clean Processing            Team Lead _                                               Team Lead               906          Bi-weekly
 A               FT       EastPoint    4/18/2012 Dowdy, Michael                ;Scrubs /OR Processing        Scrubs/OR Processing        Team Lead                                              —'Team Lead                906          Bi-weekly
 WC              Ff       EastPoint    7/14/2017 Gates, Gregory                    Drivers                   Drivers                     Driver                                                  '; Driver                 906          Bi-weekly
 A               Ff       EastPoint    2/28/2017 Ryan, Donald                      Engineering -Non Union (Engineering                   Maintenance Mechanic 1                                   ~ Maint. Mechanic 1      906          Bi-weekly
 A               Ff       EastPoint    9/11/2006 Broughton,Sharon                  Soil Processing         (Soil Processing              Soil Sorter                                                Soil Sorter            906          Bi-weekly
 A               Ff     ! EastPoint    5/27/2004 De Mejia, Libier                  Scrubs /OR Processing    ;Scrubs/OR Processing        Packer                                                  (Packer                 ,906           Bi-weekl~
 A               Ff       EastPoint     9/5/2013 Mitchell, Linda                   Engineering -Non Union Engineering                    Janitor                                                  ~lanitor                 906          Bi-weeki~
~A               FT       EastPoint    7/15/2009~Dean,Jimmy Lewis                  Engineering-No~Union Engineering                      MaintenanceMechanic2                                       Maint. Mechanic 2     X906          Bi-weekl~
 A               Ff     ~EastPoint     2/12/2016 Henderson,Jerry                jDrivers                      Drivers                    Biller
 A               FT     ~ EastPoint ~ 4/5/2010~Thomas,Alan Dale                  i Soil Processing           Soil Processing             Dryer Operator
 A               FT     (EastPoint     7/11/2017~Felton, Reginald               jDrivers                      Drivers                    Driver
 A               fT       EastPoint    1/11/2008 Hughley, Vickie Lamina            Clean Processing          Clean Processing            Laundry Operator
 A               Pf     ~EastPoint 10/19/2017~Webb,Bennie                          Soil Processing           Soil Processing             Soil Sorter _______                                            Sorter
 A               FT     ~EastPoint     9/21/20171 Mathis,Tavares                   Drivers                    Drivers                    Driver
 A               FT     ~EastPoint     7/21/20101Tremmell,ZenobiaJ             (Clean Processing              Clean Processing           Laundry Operator
 A               Ff     jEastPoint      6/9/2010 Trigger, Norine                   Clean Processing           Clean Processing           Laundry Operator
 A               Ff       EastPoint     2/4/1977 McCommons,ida                     Clean Processing           Clean Processing            Laundry Operetor                                           Laundry Operator    ,906           Bi-weekl
 A               Ff       EastPoint    3/31/1986'Jones,Connie                    ~ Plant Admin                Plant Admin                Operations Administrative Assistant                         Ops Admin Assistant906
                                                                                                                                                                                                                         j              Bi-weekl
 A               FT       EastPoint    9/26/2017 Washington, Charles               Soil Processing            Soil Processing             Laundry Operator                                           Laundry Operator      906          Bi-weekl
 A               Ff       EastPoint    7/30/2018 McCarty, Kendric                ~ Plant Management           Plant Management           Operations Manager                                          Operations Manager    906          Bi-week)
 A               Ff       EastPoint 11/10/2014 Forman,lrene                      jClean Processing            Clean Processing            Laundry Operator                                           Laundry Operator      906          Bi-weekl
 A               Ff     ~EastPoint      7/8/2005~GrenadosLara,Adrian             ISoilProcessing            ~SoilProcessing               Dryer Operator                                             Dryer Operator        906          Bi-weekl
                 Ff       EastPoint    1/19/2001 Palomo, Maria Teresa              Specialty Processing       Specialty Processing        Load Builder                                               Load Builder   _ _ 906             Bi-weekl
 A               Ff       EastPoint     2/7/2006;Grenados, Olivia                  Exchange Cart Processing Exchange Cart Processing      Load Builder                                               Load Builder          906          Bi-weekl
~A             ~FT        EastPoint    3/20/2006~GomezGomez, Rosa                ~CleanProcessing~CleanProcessing                         Laundry Operator_                                          Laundry Operetor _„(.906           Bi-weekl
 A               fT       EastPoint     1/1/2001 Lopez, Maria Alba                 Exchange Cart Processing Exchange Cart Processing      Load Builder                                               Load Builder          906          Bi-weekl
 A               Ff       EastPoint    7/21/2005 Cortez, Maria Luisa               Soil Processing            Soil Processing            Soil Sorter                                                 Soil Sorter         ,906           Bi-weekl
 A               FT       EastPoint 10/25/2004~Pacheco,Erika X                     Exchange Cart Processing Exchange Cart Processing      Load Builder                                               Load Builder          906          Bi-weekl
 A               FT       EastPoint 10/20/2004 Hernandez, Margarita                Clean Processing           Clean Processing            Laundry Operator                   _                       Laundry Operator     j906          Bi-weekl
 A               Ff       EastPoint     5/7/2002 Alfaro, Marina Del Rosario        Scrubs /OR Processing      Scrubs/OR Processing        Team Lead                                                  Team Lead             906          Bi-weekl
 A               Ff       EastPoint     2/2/2005~LealRoman,Gustavo                 Engineering-Non Union ;Engineering                     MaintenanceMechanic2                                       Maint. Mechanic 2    1906          Bi-weekl
 A               Fi     ~EastPoint     8/15/2000 Rodriguez, Ines 1                 Ciean Processing           Clean Processing            Laundry Operator
 A               Fi      ~EastPoint    1/25/2005~Gonzalez, Norma A                 Exchange Cart Processing Exchange Cart Processing      Load Builder                                                   Builder
                                                                                                                                                                                                                                                                  Exhibit A - Asset Purchase Agreement Page 144 of 231
                                                                                                                                                                                                                                                    Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03
                                                                                                                                                                                                                                                                                        Desc
Alliance Laundry and Textile Services, LLC
Crown APA attachment requests
As of 201&11-21
Source: Employeetensus.accdb-tables-Census_Current

                          ~ ~                                                                                                                                               ~
    E rnlo ~c~ I L mpioy,~e     Pia^t     ~                                       ~                                                                                         ~             ~                               ~ Lo aeon
     tii~:wt     ~ `r~E         N.,m~    Ho-~~~i, ~ ~        tattrr t~, ..        ,, ~,~,ri„~ncr.q ~r~~ ~       cclr„~-,F        i                'r,~.i~                   1n~~or,<<~ t~ovioy~•~~ in        Fos~t~o~    ~~~ r,~~~. ..
A                 Ff      ~ EastPoint    12/3/2013~Gaye,Annie                  iGeanProcessing               Clean Processing        Laundry Operator                                                  Wundryvperator         906
A                 FT        Spartanburg 7/21/2013 Zacharewski,Jacqueline        j Drivers                    Drivers                 Driver                                                            Driver                 908
A                 Ff__~Spartanbur~ 5/1/2017 Krawczyk,David                          FIoorSupervision         Floor Supervision  _~PlantManager                    __                               ^jPlantManager        _,908
A                 Ff        Spartanburg 6/24/2013 Vasilevich, Mariya            I, Clean Processing    _ JClean Processing           Laundry Operator                                                  Laundry Operator       908
A                 Ff        Spartanbur~l/10/2018 Burgess, Judith                    Clean Processing         Clean Processing        Laundry Operator                                                  Laundry Operator      1908
A                 Ff        Spartanburk 10/7/2013~Velasquez, Blanca            ;Clean Processing             Clean Processing        ~aundryOperator                                                 jLaundryOperetor         908
A                 PT        Spartanbur 6/24/2013 Parchuk, Nina                     Scrubs/OR Processing      Scrubs/OR Processing    Packer                                                          (Packer                 1908
A                fT   ~Spartanbur         5/6/2016~Wilson, Charles                  Soil Processing        (Soil Processing          Team Lead                                                        Team Lead            _ 908
A                 Ff        Spartanbur: 6/24/2013 Gutierrez-Rodriguez, Luz          Clean Processing         Clean Processing        Laundry Operator                                                  Laundry Operator       908
A     _         ~FT         Spartanbur. 5/30/2018 Kaur,Avinash                 ;Clean Processing             Clean Processing        Laundry Operetor                                                (Laundry Operator        908
A                 FT        Spartanbur. 12/12/2013JGrent, Gerrode               jSoil Processing             Soil Processing         Soil Sorter                                                      Soil Sorter ~           908
A                 Ff        Spartanburg. 1/22/2018jSimmons,Robert              ;Service                      Linen Asset Management  Linen Asset Mgr                                                 I LinenAssetMgr         X908
A                 FT      (Spartanbur 6/24/20131 Doggett,5inclair                   Drivers                  Drivers                 Driver                                                             Driver                908
A                 FT      j5partanbur~ 5/9/2016 Lingerfelt, Gary                ~Orivers                     Drivers                 Transportation Manager                                            Transportation Mgr     908
A              ~FT        'Spartanburg 6/24/2013 Carrin,lohn                        Drivers                  Drivers                 Driver                                                            Driver                 908
A                AFT      ~ Spartanburl 6/24/2013 Hines-Moore, Barbara              PlantAdmin               PlantAdmin              OperetionsAdministrativeAssistant                                 OpsAdminAssistant      908
A                 Ff      'Spartanbuir
                                   6/24/2013 Wiley, Allen                      'Drivers                      Drivers                 Driver                                                          j Driver                 908
A                 fT         Spartanbur. 9/11/2014~SmaIl,Carolyn                 ~~Housekeeping              Housekeeping            Janitor                                                         iJanitor                 908
q                 FT      I Spartanbur. 6/24/2013 Davis, Freida                  jSoil Processing            Soil Processing         Soil Sorter                                                     (Soil Sorter              908
A                 FT      ~Spartanburf 6/24/2013~Jones, Kathy                       Exchange Cart ProcessingExchange Cart Processing Load Builder                                                       Load Builder           908
A                 Ff         Spartanbur 6/24/2013 Morrow, Robin                     Clean Processing         Clean Processing        Laundry Operator                                                'Laundry Operetor         908
A                 FT      LSpartanburt 3/20/2015 Betsill,Anthony                    Drivers                  Drivers                 Driver                                                             Driver               j908_
A                 Ff      ~Spartanbur 6/24/2013 McCluney,Torrence              'Drivers                      Drivers                 Driver                                                             Driver               X908
A                 FT      (Spartanbur 10/25/2016jGIenn,Christopher             ;Drivers                      Drivers                 Driver                                                             Driver               X908
A                 Ff      ~Spartanbur~ 5/2/2016 Tucker, James                  ;Drivers                      Drivers                 Driver                                                             Driver               1908
A                 FT         Spartanburg 6/24/2013Dean, Cedrick                ;Clean Processing             Clean Processing        Laundry Operator                                                   Laundry Operator     1908
A                 FT         Spartanbur. 7/21/2016~Harden,8enjami~                  Drivers                  Drivers                 Driver                                                             Driver                 908
A                 Ff         Spartanbur, 7/22/2013 Biggerstaff, Christopher    (Soil Processing              Soil Processing _ _ _   Laundry0peretor                   __                               Laundry0perator      X908
A                 Ff         Spartanbur 12/6/ZO15~Scruggs, Brian                 jSoil Processing            Soil Processing         Team Lead                                                         Team Lead             (908
A                 Ff       ~Spartanbur 4/27/2017HaII,Tina                        ~CleanProcessing           ~CleanProcessing         LaundryOperator                                                 ~laundryOperetor          908
A                 Ff         Spartanbur; 2/26/2018~Edwards,Shirley             !Clean Processing             Clean Processing        LaundryOperetor                                                  ~ LaundryOperetor       X908
A                 Ff       ~ Spartanbur   9/6/2016 Ragin, Adam                   ;Soil Processing            Soil Processing         Soil Sorter                       _                             (Soil Sorter         _ 908
A                 Ff         Spartanbur 9/17/2018 Bailey, Katie                     Housekeeping             Housekeeping            Janitor                                                          ;Janitor                X908
A                 Ff       ~Spartanbur 6/24/2013Mrtchell,Lillie                   i CleanProcessing          Clean Processing        Laundry Operator                                                !LaundryOperetor          908
A                 Ff       ~Spartanbur:l2/29/2015 Kershaw,Sara              CleanProcessing
                                                                                  ~                          Clean Processing        LaundryOperetor                                                  ~ LaundryOperetor        908
A                 Ff       ~ Spartanbur 5/17/2017Roseburgh,Bobby                  ~ CleanProcessing          Clean Processing        LaundryOperator                                                  i LaundryOperetor        908
A                 Ff       ~Spartanbur    9/9/2013 Bridges,Rickshonda            ~CleanProcessing           (Clean Processing        LaundryOperetor                                                  ~ LaundryOperator        908
A                 Ff       ~Spartanbur    9/6/2014 Everheart, Shea                  Soil Processing          Soil Processing         Team Lead                                                          Team Lead              908
A                 Ff         Spartanbur   7/6/2018 Morrow, Daniel                   Clean Processing         Clean Processing        Laundry Operator                                                   Laundry Operator       908
A                ~Ff __ Spartanbur 7/14/2017 Sims,Jeremy                      _Soil Processing               Soil Processing         Soil Sorter                                                  __15oi1 Sorter         _____908_
A                 Ff         Spartanbur. 4/12/2017~Houselr,Carl                      Drivers                 Drivers                 Driver                                                             Driver               ,908
A                 Ff         Spartanbur. 6/24/2013~Kelley,Janice                  jCleanProcessing           Clean Processing        Laundry Operator                                                 ~ LaundryOperetor      ,908
                                                                                                                                                                                                                                                       Exhibit A - Asset Purchase Agreement Page 145 of 231
                                                                                                                                                                                                                                         Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03
                                                                                                                                                                                                                                                                             Desc
Alliance Laundry and Textile Services, LlC
Crown APA attachment requests
As of 2018-11-21
Source: EmployeeCensus.accdb-tables-Census_Current


                                                                                                            ~                                                                                           i
    En nloy~e     Employ e~       Fl~~n[                                              .~                                  1                                                              -              ~ -                            - L    atiun
       L=Ws        ~ Type        tJame       Hlrc U U            La°t FinT           D p rte ~n:fv~ma                    CCl nan                              l i.`a            ~ ~atic~Ra.e   ~~~i ID ~i            PoSitnn                 to ac
A               ~fT         Spartanbur     3/6/2015jWilson,Vivian                iCleanProcessing           ~ CleanProcessing            Laundry0peretor                                                 Laundry0perator                X908
 A               Ff        ~Spartanbur~y- 6/24/2013~Saxon Frederick              ;Engineering=Non Union         Engineenng
                                                                                                                         _.              MaintenanceMechanic2                                       -   ~Maint.Mechanic2                 908
~A_       _~Ff             ~Spartanburt 12/19/20ll Moore, Kim                    !Soil Processing               Soil Processing    —     Soil Sorter                       _ __                         Soil Sorter                    _ 908 __
A            FT _        _JSpartanbur~ 9/23/2015 Moore,Tony                      !Drivers                       Drivers                  Driver                                                          Driver                          908
A                Ff           Spartanburk 2/26/2018 Tracy, Donald                Soil Processing                Soil Processing          Soil Sorter                                                        Soil Sorter                 908
A                Ff           Spartanbur 6/24/2013 York, Jessica                 (Clean Processing              Clean Processing         Laundry Operator                                                   Laundry Operator            908
A                Ff           Spartanburg 6/24/2013~Matthews,Leonard             I FIoorSupervision         ~FloorSupervision            Production Supervisor             -                                Production5uper              908
A                FT           Spartanbur 10/21/2013~Patterson,Matthew            ; Engineering -Non Union    Engineering                 MaintenanceMechanic3                                               Maint.Mechanic3              908
A              FT             Spartanbur 6/24/2013~Loftis,Gary                     Engineering -Non Union       Engineering              MaintenanceMechanic3                                               Maint.Mechanic3             1908
A              Ff             Spartanbur 12/11/2015 Boggs, Joseph                'Drivers                       Drivers                  Driver                                    -                        Driver                      X908
A            —~FT              Spartanbur 6/14/2018 Pye, Lexy                      Clean Processing             Clean Processing         Laundry Operator                                                   Laundry Operator             908
A                FT           ~Spartanbur~ 6/24/2013~Epps,Billy                    Engineering -Non Union       Engineering              MaintenanceMechanic2                                           jMaint.Mechanic2                X908
A               A FT          ~Spartanbur. 1/29/2018 Trump,leffrey               ( Engineering -Non Union ( Engineering                  MaintenanceMechanicl                                            Maint.Mechanicl                 908
A               AFT            Spartanbur   8/5/2013~Pearson,5henique              Clean Processing         Clean Processing             Laundry Operator                                                Laundry Operator     1908
A          —~~FT              Spartanburl0/26/2016,Howington,Allen               iSoilProcessing                Soil Processing          Soil Sorter                                                    ~SoilSorter          ^908
A               ~FT            Spartanbur. 6/29/2015 Bennett, Aprif               Clean Processing              Clean Processing   _     Laundry Operator _ _          _                                  Laundry Operator     908
A     ~         'FT           ~~Spartanbur~ 8/23/2018~Quick, Robert              Drivers                      Drivers                    Driver                                                         ( Driver              X 908
A                F1'           Spartanburg 11/25/2015 Suber, Maurice             floor Supervision          ~ FloorSupervision           Production Manager                                             i production Manager   90S
A            Ff               ~Spartanburr 4/2/2015 Corn, Kayla                   Clean Processing           Clean Processing            Laundry Operator                                            ; LaundryOperetor                  X908
A         _~Ff                ~Spartanbur: 6/24/2013 McCrevy,Janice               Clean Processing           Clean Processing            Laundry Operator                                              Laundry Operator                  908
A            FT               ~Spartanbur. 8/6/2018~TeIlo,Donna                  ~CleanProcessing           ~CleanProcessing             laundry Operator                                            ~ WundryOperaior                    908
A            FT               i5partanbur. 6/24/2013~McCraw,Michael               Drivers                    Drivers                     Driver                                                     _ Driver                             908
A           ~FT                Spartanbur 10/20/2014~Harris,John                  Drivers                    Drivers                     Driver                                                             Driver                      1908
A            FT               ~Spartanbur 5/30/2018~Dimsdale, Richard             Soil Processing            Soil Processing             Soil Sorter                                                        Soil Sorter                  908
A           AFT         ~Spartanbur- 5/4/20ll~Davis,Cornelius                    ;SoilProcessing            ~SoilProcessing              Soil Sorter                                                        jSoilSorter            _     908
A            Ff         j5partanbur.10/28/2013~Cheeks,Bobby                      ;Clean Processing           Clean Processing            Laundry Operator                                            (Laundry Operator                  X908
A             f~ F  ~Spartanbur~ 11/16/2017 Hackett, Willis                       Soil Processing               Soil Processing          Soil Sorter                                              —Soil Sorter                           908
A         ____~Ff__     jSpartanbur, 1/22/2018 Bussey, Allison               _   j5ervice                       Linen Asset Management   Linen Asset Mgr                   __                          Linen Asset Mgr                   908
A                FT           ISpartanbur.    6/7/2017~Foster,Christopher        ~CleanProcessing           ~CleanProcessing             LaundryOperetor                                             j laundryOperator                   908
A                FT           ~Spartanbur. 5/22/2017 Haywood,Quinten              Drivers                       Drivers                  Driver                                                             Driver                       908
A               AFT           ~Spartanbur 10/11/2018 Corn, David                  Soil Processing               Soil Processing          Soil Sorter                                                          Soil Sorter                908
A                FT
                Spartanbur    5/2/2016 McNealy, Eric                             (Drivers                   jDrivers                     Transportation Supervisor                                          i Trensportation5uper        908
A                FT
               ~Spartanbur, 6/24/2013 Ustymchuk, Larysa                           Scrubs/OR Processing       Scrubs/OR Processing        Packer                                                      , Packer                            908
A          FT  ~Spartanbur.l0/11/1999~Leatherwood,Richard                          Engineering -Non Union jEngineering                   Maintenance Manager ____ _                               __~MaintenanceManager                  908
A          ~ ~Spartanbur      3/8/2018~Thomas,Jeffrey                             Soil Processing          Soil Processing               Soil Sorter                                                        ~SoilSorter                 ,908
A          Ff  ~Spartanbur 3/14/2005 Hawkins, Robert                             ~ Plant Management        Plant Management              Operations Manager                                                   Operations Manager        1908
A          P"f  Spartanbur. 7/1/2014~Mendoza,Melody                              ~CleanProcessing          Clean Processing              LaundryOperetor                                                    ~ LaundryOperator            908
A          FT  ~Spartanbur.. 6/24/2013~Jasso,Patricia                              Clean Processing        Clean Processing              Laundry Operator                                                   j LaundryOperator           X908
A          FT   Spartanburg. 6/28/2017~Gomez,Concepcion                            Clean Processing        Clean Processing              Laundry Operator                                                   ~ LaundryOperetor            908
A          fT   Spartanbur 6/21/2017 Gomez,Carlota                                 Clean Processing        Clean Processing              laundry Operator                                                   ~ Laundry Operator _         908
A          FT   Spartanbur( 6/24/20131Pena, Greciela                               Clean Processing        Clean Processing              Laundry Operator                                                     Laundry Operator           908
A          Ff  ~Spartanburj 10/3/2018~Figueroa,Priscilla                           Clean Processing        CIeanProcessing               Laundry Operator                                                   ~Laundry0perator             908
                                                                                                                                                                                                                                                                    Exhibit A - Asset Purchase Agreement Page 146 of 231
                                                                                                                                                                                                                                                      Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03
                                                                                                                                                                                                                                                                                          Desc
Alliance Laundry and Textile Services, LLC
Crown APA attachment requests
As of 2018-Si-21
Source: EmployeeCensus.accdb-tables-Census_Current

           i                                                                                              -        -


  3'_atu. ~    ~,p  ~ N~m~,       Hir Ua;~              L~~,, First           D o, rL~r.enl ~~me               CCi n~~~~                        Tit,c            f ;e Fete   Lmpio},E ID              Poston          ~oG~
A         IPT       ~Spartanbur. 6/24j2013~Patel, Mina                 i Clean Processing            Clean Processing      Laundry Operator                                                   Laundry Operetor     ~5ua
A           PT        Spartanbur 6/26/2018~Bomar, DaQuarius              Soil Processing            Soil Processing        Soii Sorter                                                       Soil Sorter            908
A           Fi        Spartanburg 6/24/2013 Patel, Indirabahen           Clean Processing           Clean Processing       Laundry Operator                                                  Laundry Operator       908
A           FT~ Spartanburg 8/5/2013~nia     Everh            '        ~CleanProcessing_            Clean Processing       LaundryOperetor         _ _                                     ~LaundryOperator         908
A           FT        Spartanbur 6/24/20131 Ray,Nayna                 !Clean Processing             Clean Processing       laundry Operator                                                ~ LaundryOperetor        908
A           fT        Spartanbur 6/24/2013 Kaur,laswinder              ~CleanProcessing             Clean Processing       laundryOperator                                                 ~ LaundryOperator      (908
A           Ff        Spartanburl0/12/2016'ChavezConstance, Julia      ~CleanProcessing             Clean Processing       Laundry Operator                                                jWundryOperator          908
A   __~FT            TriState     8/15/2016Lipscomb, Lenora _         LClean Processing             Clean Processing       Laundry Operator                 __                               Laundry Operator       912
A           Ff       TriState    12/12/2017 Wesley, William              Soil Processing          ~Soii Processing         Soil Sorter                                                       Soil Sorter            912
A           Fi       TriState     11/8/2017jBowens, Daphney           (Clean Processing             Clean Processing       Laundry Operator                                                  laundry Operator       912
A           FT        TriState    12/5/2017jBigelow,Mandy              jDrivers                      Drivers               Biller                                                            Biller                 912
A         AFT       ~ TriState    8/15/2016jWiggins,Tanzania           ~ SoilProcessing             Soil Processing        Soil Sorter                                                     ~SoilSorter              912
A           Ff        TriState    7/30/2018!Cooper, Martin               Phoebe                     Offsite Labor          Linen Distribution Technician                                   I Linen Dist. Tech       912
A           FT      ITriState     11/6/2017~Kennebrew,Ramon           !Drivers                _Drivers                     Driver                                                             Driver                912
A           Ff        TriState    4/30/2018!Hornsby,Todd               ;Engineering -Non Union Engineering                 MaintenanceMechanic2                                            ~ Maint.Mechanic2        912
A           FT       TriState    10/27/2016 Ball, Dorothy               Soil Processing             Soil Processing        Laundry Operator                                                  Laundry Operator       912
A           FT        TriState    8/15/2016 Merritte, Annie            jSoil Processing           i5oil Processing         Soil Sorter                                                     jSoil Sorter             912
A           Fi        TriState    9/20/2017 Almond, Latosha           (Soil Processing               Soil Processing       Soil Sorter                                                       Soil Sorter            912
A           Ff      ~TriState     7/12/2018~Pittman,Gernardric           Housekeeping                Housekeeping          Janitor        -                                                  Janitor                912
A           F(        TriState    8/15/2016jArnold, Minnie             jSoil Processing              Soil Processing       Laundry0perator                                                    Laundry Operetor      912
A           FT        TriState    11/2/2018~Moore,6randon              ~CleanProcessing           'Clean Processing        LaundryOperetor                                                    Laundry0perator       912
A           FT        TriState    8/15/2016~Coleman,William              Soil ProcessinB             Soil ProcessinB       Washer Operator                                                    Washer Operator       912
                                            ~----              --   ---1---
A           FT      ~TriState    10/29/2017~Smith, Rossu                 Floor Supervision           Floor Supervision     Production Manager                                                Production Manager     912
A           FT      ~TriState     8/15/2016~Oaniel, Mary              (Clean Processing              Clean Processing      Laundry Operetor                                                  laundry Operator       912
A           FT        TriState    8/15/2016~Goodson,Sonja              (Clean Processing             Clean Processing      Team Lead                        ~                                Team Lead              912
A           FT        TriState    8/15/2016~Faircloth,Timothy            Engineering -Non Union Engineering                Maintenance Manager                                             i MaintenanceManager X912
A           FT        TriState    4/16/2018 Smith, Eric                  Drivers                     Drivers               Driver                                                          !Driver            —     912
A           FT        TriState     8/1/2017 Williams, Phillip          ~Drivers                      Drivers               Driver                                                          'Driver                  912
A           Ff       TriState      9/2/2016~Williams,Kenneth           I SoilProcessing             Soil Processing        LaundryOperetor                                                 ~ Laundry0perator        912
A           FT        TriState   10/16/2018 Leonard Jr, Calvin           Clean Processing            Clean Processing      Laundry Operator                                                   Laundry Operator      912
A           Ff      ~TriState     6/18/2018 Barnes,Tyquashia           ~CleanProcessing              Clean Processing      Laundry0perator                                                  ~laundryOperetor        912
A           Ff     ~TriState     12/18/2017~Oates, Michael               Soil Processing             Soil Processing       Soil Sorter                                                       Soil Sorter _          912
A           Ff        TriState   11/27/2017~Williams,Cassandra           Soil Processing          ~SoilProcessing          Soil Sorter                                                     !Soil Sorter             912
A      __ FT        ~ TriState    5/21/2018~Johnson, Sonya               Phoebe                    ~ Offsite Labor ____    Linen Distribution Technician ___                                  Linen Dist. Tech  __X912
A           Ff        TriState   10/30/2017Wa11ace,George                Drivers                     Drivers               Driver                                                             Driver                912
A           FT      ~TriState    10/18/2017 Snell, Shakeita              Soil Processing             Soil Processing       Soil Sorter                                                       Soil Sorter            912
A           Ff        TriState    8/15/2018 Richardson, Charlotte      ~CleanProcessi~g           ~CleanProcessing         Laundry Operator                                                   Laundry Operator    (912
A           FT      'TriState      8/7/2017 Ball, Anthony                Phoebe                      Offsite Labor         Team Lead                                                       jTeam Lead               912
A           Ff      ~ TriState    7/31/2018 Tyson, Alyssia               Clean Processing            Clean Processing      Laundry Operator                                                   Laundry Operator      912 ~i
A _ _ Ff              TriState    6/27/2018 Woodson, Katherine          LClean Processing            Ciean Processing      Laundry Operator                                                 ~ Laundry Operator      912
A           Ff        TriState     5/8/2017McCray,Paul                   Drivers                     Drivers               Driver                                                             Driver                912    '
A           FT      jTriState     4/16/2018~Evans,Shabrika             IPIantAdmin                   PlantAdmin            OperetionsAdministrativeAssistant                                  OpsAdminAssistant     912
                                                                                                                                                                                                                                             Exhibit A - Asset Purchase Agreement Page 147 of 231
                                                                                                                                                                                                                               Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03
                                                                                                                                                                                                                                                                   Desc
Alliance Wundry and Textile Services, LLC
Crown APA attachment requests
As of 2018-11-21
Source: EmployeeCensus.accdb-tables-Census_Curre~t



  E n!p!oy 'e ~ Fmp!oyc.~       Plant   ~                             -         ~ _.._             ~__     —                      --                                  ~ ".                                    ~        Lo~-~t on
    S[atuc        iyp~     ~ . Names         Hire U~te „;,      ~' Last I it t           D~°pert ~~nt Neme               CC1 namr                          1 tf~      ~ fl7ce Ra*~ ~ Em p'oyee IU -_      Aosit~on       ~ode'~'.
A              Fi         !TriState          8/15~1016~Hatcher,Corey j              PIantManagement          IPIantManagement         OperetionsManager                                           Operations Manager X912
A              fT            TriState       12/18/2017 King,Leasia              ICIeanProcessing               Clean Processing       laundry Operator                                            Laundry Operator    912
A~             Ff         ~TriState         10/30/2018 Nelson, Brittany         (Clean Processing              Clean Processing       ~_                                                                              912
A       _      FT           TriState         10/3/2017 Moore,Tamelia             I. Floor Supervision        ~ Floor Supervision      Production Manager                                          Production Manager  912
A              FT            TriState        10/9/2018 Winchester, Vanessa      iCleanProcessing             ~CleanProcessing         laundry0peretor                                           ~LaundryOperator      912
A              Ff           TriState         8/27/2017 Burns, Cashonda           ~ Phoebe                    ~Offsite Labor           Linen Distribution Technician                             i Linen Dist. Tech    912
A              fT         ~TriState          10/3/2017~Stephens,lacenta         'Clean Processing              Clean Processing       Laundry0perator                                             WundryOperator      912
A      _       Fi            TriState        6/19/2018Gaint,Timothy             jCleanProcessing             ~CleanProcessing         laundry0perator           __                              ~LaundryOperator     1912
A              Ff            TriState       10/30/2018 Fields, Rosalyn              Clean Processing        (Clean Processing                                                                   ~                     912
A              Ff           TriState          3/6/2017 Martin, Chance           ;Engineering- Non Union ~ Engineering                 Maintenance Mechanic 1                                      Maint. Mechanic 1   912
A              fT           TriState         9/13/2017 Johnson, Suporra             Soil Processing            Soii Processing        Soil Sorter                                                 Soil Sorter         912
A              FT         (TriState         10/17/20ll~Lewis,Cenella            ~CleanProcessing            (Clean Processing         Laundry Operator                                            LaundryOperetor     912
A              FT           TriState          7/2/2018 Howard-Gaines, Majeedah      Clean Processing           Clean Processing       Laundry Operator                                            Laundry Operetor   912
A              FT         ~TriState          8/15/2016 Ware, Ivan                   Drivers                    Drivers                Driver                                                      Driver              912
A              Ff         iTriState          8/15/2016 Simmons, Kim                 Soil Processing            Soil Processing        Washer Operator                                           ~ WasherOperator      912
A              FT         ITriState           8/7/2017~McCoy,6araka                 Drivers                    Drivers                Driver                                                      Driver             912
A             'FT         ~TriState         11/18/2009 Mvou, Daisy Christelle  —Service                      ~ Linen Asset Management Linen Asset Mgr                                             Linen Asset Mgr     912
A             AFT          ~TriState         8/15/2016 Hams,Akeem                ~CleanProcessing              Clean Processing       Washer Operator                                             WasherOperetor      912         i
A              Ff            TriState        7/31/2018Coleman,Crystal            ~CleanProcessing            ~CleanProcessing         Laundry Operator                                          ~ LaundryOperetor     912
A              ~          iTriState          6/26/2018~Lane,Raytron               ~ CleanProcessing          ~CleanProcessing         Laundry Operator                                            Laundry Operator    912
A              Ff            TriState       10/30/2018 Deariso,Jasmi~e              Clean Processing           Clean Processing                                                                                       912
A              FT         ITriState          6/13/2018~Jackson,5hyungela        (phoebe                      ~OffsiteLabor            LaundryOperator                                             LaundryOperato~912
A              FT         ~TriState          3/21/20181ackson,Antonio               Soil Processing            Soil Processing        Soil Sorter                                                ~SoilSorter          912         ~' i
                                                                                                                                                                                                                                                       Exhibit A - Asset Purchase Agreement Page 148 of 231
                                                                                                                                                                                                                                         Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03
                                                                                                                                                                                                                                                                             Desc
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 149 of 231



                                Section 4.10(b)

                  Labor and Collective Bargaining Agreements


                                    None.




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03          Desc
              Exhibit A - Asset Purchase Agreement Page 150 of 231



                                   Section 4.10(c)

                              Employee Benefit Plans


      Personal Days/Paid Time Off

      a)    Non-exempt full-time hourly (non-union) Employees: Years of Service on
            January 1; PTO Hours per Worked Calendar Year; and Weekly Accrual
            Rate:

                   0-2 years — 64 hours; 1.2307692
                   3-10 years — 104 hours; 2.00
                   1 1+years — 144 hours; 2.7692307

      b)    Exempt Salaried Employees —Professionals and Managers: Years of
            Service on January 1; PTO Hours per Worked Calendar Year; Weekly
            Accrual Rate:

                   0-10 years — 152 hours; 2.9230769
                   1 1+years — 192 hours; 3.6923076

      c)    Directors: Years of Service on January 1; PTO Hours per Worked
            Calendar Year; Accrual Rate:

                   0-10 years — 192 hours; 3.6923076
                   1 1+years — 232 hours; 4.4615384

2.    Holidays

      Varies by plant —New Year's Day, Memorial Day, July 4th, Labor Day,
      Thanksgiving, Christmas. If employee works on a holiday, paid at 1+1/2
      times regular rate of pay.

3.    Insurance

      Employee, spouse and dependents are eligible for the following benefits on the
      first day of the month following 30 days of employment: health, dental, vision
      and voluntary life insurance.

4.    Retirement

      Clarus Linen Systems 401(k) Plan. To participate in the 401(k) plan, employees
      m ust at least 21 years old and have completed 1 year of service with Clarus
      Linens. Traditional and Roth options available.


                                                                                3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03             Desc
              Exhibit A - Asset Purchase Agreement Page 151 of 231



5.    Employee Assistance Program

      A no-cost, company-sponsored benefit available to all employees and their
      dependents which provides confidential support, resources and information to
      assist with through life's challenges.

6.    Jury Duty

      Paid regular wages.

7.    Bereavement Leave and Pav

      Three days for immediate family death: father, mother, siblings, spouse,
      significant other, child, mother/father-in-law, grandparents, grandchild. Additional
      two unpaid days if funeral more than 500 miles away.

8.    Voluntary Benefits

      Employees can elect a variety of coverage for themselves or family members
      through AFLAC or Colonia Life.




                                                                                   3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 152 of 231



                                Section 4.10(d)

                         Multi-Employer Pension Plans


                                    None.




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 153 of 231



                                Section 4.10(e)

              ERISA Withdrawal Liability, Liens, Interest Payments
               Excise Taxes and Minimum Funding Contributions


                                     None.




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 154 of 231



                                Section 4.10(h)

              Benefit Plans for Terminated or Deceased Employees


                                    ~~




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03         Desc
              Exhibit A - Asset Purchase Agreement Page 155 of 231



                                     Section 4.11

                      Insurance Policies and Pending Claims


      See attached list of Insurance Policies

2.    No pending insurance claims other than health insurance claims pending in the
      ordinary course of business and the pending workers' compensation claims
      identified on the Loss Run Report dated as of November 1, 2018




                                                                               3239221.5
                                                                                                                                        CENTERSTONE LINEN SERVICES, LLC
Desc




                                                                                                                                                POLICY SUMMARY
                                                                         COVERAGE              CARRIER                POLICY NO:        EFFECTIVE DATE         LIMIT                      DEDUCTIBLE           PREMIUM
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                         Auto                  Federal Ins Co         73605155          9/3/18-9/3/19        $1,000,000 CSL               $2,500 COMP           $355,565
                                                                                                                                                            87 units                      $2,500 COLT
              Exhibit A - Asset Purchase Agreement Page 156 of 231




                                                                         General Liability     Great Northern         36034379          9/3/18-9/3/19       $1,000,Q00 each occur            None                $54,457
                                                                                                                                                            $2,000,000 General Aggr
                                                                         U mbrella             Travelers Indemnity    ZUP-61M35538-18   9/3/18-9/3/19       $15,000,000                   $10,000 S.I.R          $45,792
                                                                                                                                                            excess over GL, AL
                                                                                                                                                            and EL
                                                                         Property              Landmark American      LHT905751         9/30/18-9/3/19      $31,541,582 Property Limits   $50,000 PD             $89,708
                                                                                                                                                                                          3 Days TE
                                                                         Boiler &Machinery     Continental Casualty   BM 6072466558     9/30/18-9/3/19      $31,541,582                             $50,000      $30,410
                                                                         Directors &Officers   Hartford               01K8 0274452-18   8/3/18-7/3/18        $1,000,000 D&O                         $25,000      $30,590
                                                                                                                                                             $1,000,000 EPL                         $50,000
                                                                                                                                                             $1,000,000 Fiduciary                        $0
                                                                         Crime                 Hartford Fire          FA 0331617-18     9/3/18-9/3/19          $250,000   Employee Theft             $5,000       $2,973
                                                                                                                                                               $250,000   Inside Premises            $5,000
                                                                                                                                                               $250,000   Outside Premises           $5,000
                                                                                                                                                               $250,000   Alteration                 $5,000
                                                                                                                                                               $250,000   Money Order                $5,000
                                                                          Workers Com.          Great American        WC 1475484-05     7/3/18-7/3/19       Workers Compensation-                   $500,000     $675,575 Premium
                                                                                                                                                            Statutory                                            $170,650 Assessments
                                                                                                                                                            Employers Liability                     $500,000             (Annualized)
                                                                                                                                                            $500,000/$500,000/$500,000
                                                                                                                                                                                                Plus Losses
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 157 of 231



                                Section 4.12(d)

                 Tax Audits, Administrative or Judicial Actions


                                     None.




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 158 of 231



                                Section 4.12(e1

           Purchased Assets Subject to Tax Liability or Encumbrance


                                    None.




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 159 of 231



                                Section 4.13(a)

                        Seller Customers and Suppliers


                              See attached lists.




                                                                         3239221.5
                                                                                      2017                                                                                                 _      _ ---
                            FiscalYear
                                                                                                                                                   Sum of MAY Sum of JUN 'Sum of JUL „ _Sum of AUG Sum of SEP           Sum of OCT ` Sum of NOV Sum,of DEC           Total 2017
                             Row labels                                               Sum of JAN      Sum of PEB      Sum of MAR Sum of APR
                                                                                                                                            0.00            0.00          0.00         0.00          0.00         0.00             0.00         0.00         0.00        2,400.00
                             ABC Hospital                                                 2,400.00             0.00            0.00
Desc




                                                                                                                                         835.80          909.30       972.30     1,065.75        936.60        823.20          994.35        88935       859.95         10,603.95
                             ABM -Lanier -Hunt Airport Parking Atlanta                      845.25          681.45          790.65
                                                                                                                                         153.00          136.00       103.50         89.00        184.00          0.00             8.00         0.00         0.00        1,025.00
                             Albany Dermatology Clinic                                      128.00          164.00            59.50
                                                                                                                                            0.00             0.00         0.00         0.00          0.00         0.00             0.00         0.00         0.00              0.00
                             Alliance Rome Internal Laundry                                    0.00            0.00            0.00
                                                                                                                                            0.00             0.00         0.00         0.00    6,476.02      4,754.31        3,117.71      2,556.15    3,877.94         20,782.12
                             AMH Ambulatory Care Center                                        0.00            0.00             0.00
                                                                                                                                                             0.00         0.00         0.00       342.08       118.09            5431          70.47         0.00            584.94
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                             AMH Archbold Primary Care                                         0.00            0.00             0.00        0.00
                                                                                                                                            0.00             0.00         0.00         0.00       705.15       270.11          469.98        329.96      491.57          2,266.77
                             AMH Archbold Sleep Center                                          0.00            0.00            0.00
                                                                                                                                            0.00             0.00         0.00         0.00       567.22       298.20           104.44         88.08     207.29           1,265.24
                             AMH Bainbridge Specialty Clinic                                    0.00            0.00            0.00
                                                                                                                                             0.00            0.00         0.00         0.00    5,538.53      3,958.47        4,006.34      3,286.24    2,878.04         19,667.62
                             AMH Brooks County Hospital                                         0.00            0.00            0.00
                                                                                                                                             0.00            0.00         0.00         0.00       546.22       524.29           187.71       133.57      198.05           1,589.83
                             AMH Cardio Consultants of South Georgia                            0.00            0.00            0.00
              Exhibit A - Asset Purchase Agreement Page 160 of 231




                                                                                                                                             0.00            0.00         0.00         0.00          0.00         0.00              0.00        0.00         0.00               0.00
                             AMH Decatur County Dialysis Facility                               0.00            0.00            0.00
                                                                                                                                             0.00            0.00         0.00         0.00    3,811.06     13,334.01        4,441.97      4,074.25    4,413.29         30,074.58
                             AMH Glenn-Mor Nursing Home                                         0.00            0.00            0.00
                                                                                                                                             0.00            0.00         0.00         0.00    6,553.16      7,439.43        8,506.57      6,693.12    6,857.21         36,049.50
                              AMH Grady General Hospital                                        0.00            0.00            0.00
                                                                                                                                             0.00            0.00         0.00         0.00    1,804.16      1,398.26        2,036.11      2,08731     2,002.29           9,328.15
                              AMH Lewis Hall Singletary Oncology Center                         0.00            0.00            0.00
                                                                                                                                             0.00            0.00         0.00         0.00   23,900.59      8,043.66        6,740.74      7,810.49    7,350.13         53,845.61
                              AMH Mitchell County Hospital                                      0.00            0.00            0.00
                                                                                                                                             0.00            0.00         0.00         0.00    4,580.11      1,088.57           873.78     1,348.13    1,819.13           9,709.71
                              AMH Northside Center for Behavioral &Psychiatric Care             0.00            0.00            0.00
                                                                                                                                0.00         0.00            0.00          0.00         0.00   5,655.39      4,768.17        5,243.20      5,763.16    5,129.16         26,559.09
                              AMH Pelham Parkway Nursing Home                                   0.00            0.00
                                                                                                                                             0.00             0.00         0.00         0.00        7530         21.26              0.00       21.26       40.80             158.63
                              AMH South Georgia Surgical Associates                             0.00            0.00             0.00
                                                                                                                                             0.00             0.00         0.00         0.00      793.44        510.00          70431        634.19       502.25          3,144.19
                              AMH Thomasville Physical Therapy                                  0.00            0.00             0.00
                                                                                                                                 0.00        0.00             0.00         0.00         0.00       335.63       355.29          573.89       315.74       438.19          2,021.74
                              AMH Urgent Care &Corporate Care Centers                            0.00            0.00
                                                                                                                                 0.00        0.00             0.00         0.00         0.00       212.29       182.41          274.19       141.18       226.54          1,036.61
                              AMH Wound Management & Hyperbaric Medicine                         0.00            0.00
                                                                                                                           1,162.00     1,034.00          797.75       781.00        779.50     1,102.25        614.25          578.25       886.50       737.50        10,812.50
                              Amtran Medical Transportation, Inc.                          1,067.00          972.50
                                                                                                                           7,173.16     5,586.48        6,043.51     5,833.77     5,235.81      6,276.52      5,139.42        5,854.67     6,261.77    5,402.83         70,731.76
                              AnMed Cannon Memorial Hospital                               6,286.28        5,637.53
                                                                                                          74,186.97       79,638.07    76,899.65       80,586.01    75,322.51    72,600.22    77,287.76     77,155.47       72,531.96     74,850.76   72,793.51        915,755.18
                              AnMed Health Medical Center                                 81,902.27
                                                                                                                          21,202.29    17,378.22       19,761.99    18,693.80    18,237.15    20,648.46     17,946.14       19,346.06     20,741.23   19,341.16        232,092.75
                              AnMed Health North Campus                                   20,256.85       18,53939
                                                                                                                              208.76      190.53           205.18       255.01       142.45        260.29       165.90           157.11       198.73      179.39          2,363.21
                              AnMed Health Sleep lab                                          181.18          218.68
                                                                                                                              490.57      449.98           318.26      403.70        529.02        353.15       168.74           222.14       127.45      298.33          3,892.42
                              AnMed Health Wound and Hyperbaric Medicine                      261.15          269.91
                                                                                                                                 0.00         0.00            0.00   2,463.02           0.00          0.00         0.00             0.00         0.00         0.00        8,304.89
                              AnMed HMC Replacement Scrubs                                 5,841.86              0.00
                                                                                                                                 0.00         0.00            0.00         0.00         0.00          0.00         0.00             0.00         0.00     465.62             465.62
                               Aramark Services                                                  0.00            0.00
                                                                                                                 0.00            0.00         0.00            0.00         0.00   4,934.13    61,854.92     59,731.44       54,339.58     56,319.73   52,340.69        289,520.50
                               Archbold Memorial Hospital                                        0.00
                                                                                                                               76.77          0.00            0.00        76.77         0.00         76.18         0.00            91.77         0.00       15.00             412.67
                               BG Neurology                                                    76.18             0.00
                                                                                                                              247.65       267.80          367.25       296.73       370.83        270.40       274.95           373.10       348.40      259.03           3,668.28
                               Carlton Breast Center at Meredyth Place                        329.55          262.60
                                                                                                           5,439.31         5,854.94    5,806.75        6,106.84     6,56134      5,674.78      6,931.52      6,136.41        6,365.30      6,340.66    5,386.19         72,898.15
                               Carolina Center for Behavioral Health                       6,294.11
                                                                                                              300.38          254.75       260.25          278.05       169.75       164.95        150.50       207.85           204.90       174.85       194.75          2,360.98
                               Carolina Orthopaedic &Neurological Associates(MRI)                 0.00
                                                                                                                  0.00            0.00        0.00             0.00         0.00   3,648.88      1,683.68          0.00              0.00        0.00         0.00         5,332.56
                               Carolina Panthers at Wofford College                               0.00
                                                                                                            6,29238         8,292.77     7,032.65        8,587.89     7,186.18     7,599.25     9,425.20      8,782.49        9,457.76    10,046.30     8,15134          98,559.10
                               Center for Advanced Rehabilitation                           7,704.90
                                                                                                                  0.00            0.00        0.00             0.00         0.00         0.00         0.00         0.00              0.00        0.00      719.14             719.14
                               Center for Advanced Rehabilitation - SACU 3rd Floor                0.00
                                                                                                90.00           92.70         117.00         93.60           93.60        93.60        93.60         93.60       117.00            93.60        93.60      117.00          1,188.90
                               Center for Pain and Spine
                                                                                                  5.10            5.33            0.00         0.00            5.33         5.10         0.00         0.00         0.00            13.11         0.00         0.00             33.98
                               Chattanooga Heart institute -Chattanooga
                                                                                                  0.00            0.00            0.00       (1.66)            0.00         0.00         0.00         0.00         0.00              0.00        0.00         0.00              (1.66)
                               Chattanooga Heart Institute -Cleveland
                                                                                                                  3.49            0.00         0.00            0.00         0.00         9.49         0.00         0.00              9.93        0.00         0.00             22.91
                               Chattanooga Heart Institute- Hixson                                0.00
                                                                                                  0.00            0.00            0.00         0.00            0.00         0.00         0.00          0.00         0.00             0.00        0.00         0.00               0.00
                                Clarus Linen Systems -Rome
                                                                                                  0.00            0.00            0.00         0.00            0.00         0.00         0.00          0.00         0.00             0.00        0.00         0.00               0.00
                                Glarus TriState SmartRoute
                                                                                                69.50          234.00            39.00       48.00            29.50         0.00       82.00           0.00         0.00             0.00        0.00         0.00            502.00
                                Dougherty County EMS
                                                                                               147.00          110.00          131.40      118.70           134.26       159.00       113.40         92.70       136.50           133.07       136.60      17530           1,587.93
                                Dunwoody Urgent Care
                                                                                            1,419.19           535.64        1,392.21      877.50        1,342.67     1,173.12     1,107.61      1,364.14      1,073.48        1,087.79     1,258.99    1,050.35         13,682.68
                                Eden Terrace of Spartanburg
                                                                                             3,637.25            33.20     10,544.65     8,501.75              0.00   7,410.90           0.00    4,949.25           0.00       4,453.00     3,697.05          0.00       43,227.05
                                EP Star Wipers, Inc. -RAGS
                                                                                               188.80          119.03          135.01       110.19          162.62       223.96       201.91        239.77       182.31           265.43       282.49      173.69          2,28511
                                Family Medical Center
                                                                                               147.00          123.00          177.00       110.00          122.50       262.00       110.00        165.00       110.00           117.50       110.00      110.00          1,664.00
                                FGPG Shakerag Hill
                                                                                               419.50          300.50          888.90       362.00          316.00       458.00       318.50        528.00       262.75           346.00       512.20      304.00          5,016.35
                                FGPG Yorktown I (Ste 100)
                                                                                               220.00          220.00          275.00       220.00          220.00       275.00       220.00        275.00       220.00           220.00       275.00      221.90          2,861.90
                                fGPG Yorktown III (Ste 207)
                                                                                           99,21633       103,402.00      105,838.27    94,054.80      100,247.46   100,803.76    90,259.38   134,547.11    125,152.74     106,485.00      94,486.34   67,371.52      1,221,864.71
                                Fortlackson
                                Fresenius Medical Care of Decatur                              487.00          479.00          614.25       483.25          498.50       608.50       488.00        565.75       491.75           424.00       628.25      605.75           6,374.00
                                 Fresenius Medical Care of Duluth-Lawrenceville              1,298.00        1,138.00        1,314.00     1,102.00        1,314.00     1,314.00     1,168.00      1,309.00     1,300.50           795.00       962.00    1,355.50         14,370.00
                                 fresenius Medical Care of Henry County                      1,102.50        1,082.50          987.50     1,069.00        1,215.00     1,135.00     1,084.80      1,180.00     1,025.00           757.50       954.00      801.50         12,39430
                                 Fresenius Medical Care of Honey Creek                         591.00          588.00          862.50       436.50          707.50       840.50       722.50        863.75       651.50           659.25       812.75      543.00           8,278.75
                                 Fresenius Medical Care of South DeKalb/Rockdale               613.50          630.00          699.00       881.50          740.00       925.00       740.00        842.50       690.00           510.00       841.85       653.50          8,766.85
                                                 11/2/2018 1:36 PM                                                                                 C:\Users\hilic\AppData\Local\Microsoft\Windows\Temporary Internet files\Content.0utlook\OOKKGOOQ\Revenue by customer.xlsx 2017
             fiscalYear                                                  2017
                                                                                                          Sum of MAR Sum of APR Sum of MAY "Sum of JUN                     Sum of JUE        Sum of AUG Sum of SEP           Sum of OQ Sum of NOV Sum of DEC                Total 2017
               Row labels'                                               Sum of JAN       Sum o4 FEB
                                                                                                                     0.00           0.00             0.00           0.00             0.00           662.73            0.00             0.00          0.00          0.00             662.73
               Georgia Baptist College of Nursing -Mercer University               0.00             0.00
Desc




                                                                                                 285.25          292.75          180.21          204.43          225.00           217.75            225.00        197.70            194.50        264.60           0.00          2,502.04
               Georgia Breast Surgery, PC                                       214.85
                                                                                                 761.27          903.38          800.50          749.80          714.76           65531             607.57        88935             684.04     1,049.97         685.18           9,204.76
               Georgia Cancer Center for Excellence                             703.63
                                                                                             13,749.94       16,111.59       12,622.99       14,647.35       16,179.98        14,06437          15,594.88      16,083.56        17,034.32     15,436.10     16,776.43         181,271.50
               Georgia Regional Hospital                                    12,970.00
                                                                                                                  225.00         150.00           150.00         150.00           150.00            150.00         225.00           150.00        150.00        150.00           1,860.00
               Georgia State University Student Health Clinic                    60.00           150.00
                                                                                                                                    0.00             0.00            0.00             0.00              0.00          0.00             0.00          0.00          0.00                0.00
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




               Greenwood Regional Rehabilitation Hospital                          0.00             0.00             0.00
                                                                                                               1,108.80             0.00             0.00            0.00             0.00              0.00          0.00             0.00          0.00           0.00         1,108.80
               HHC Replacement Scrubs                                              0.00             0.00
                                                                                              8,27732          8,588.33        8,179.75        8,181.28        8,740.77         8,360.55         8,835.53       9,351.60         8,95634       9,050.65      8,302.91         103,435.83
               Higgins General Hospital                                      8,610.80
                                                                                                               1,001.22          517.97           61433          617.20           377.69            539.55         177.67           545.82     1,312.54         647.46           6,965.77
               Home Hospice Nurses -Direct Sale                                 61433               0.00
                                                                                                                  808.70         657.60           721.45         764.78           338.40            413.20         500.77           194.00        278.40        245.50           6,243.75
               Hospice of Laurens County                                        710.20           610.75
              Exhibit A - Asset Purchase Agreement Page 161 of 231




                                                                                                               3,578.33        3,407.86        3,522.64        3,290.98         3,150.07          2,756.43      3,086.73         3,35839       3,071.61      3,017.64          38,775.08
                Hospice of the Upstate                                        3,639.72         2,894.66
                                                                                                               2,952.17        2,407.06        2,872.01        2,725.90         2,513.91          2,949.17      2,473.SS         2,904.45      2,678.58      2,515.22          32,306.62
                Houston Health Pavilion                                       2,520.59         2,793.99
                                                                                                             83,086.66       76,318.45       85,710.66       77,310.64        76,621.94         87,357.67      80,517.92        88,327.26     85,784.95     85,955.85         986,217.87
                Houston Medical Center                                      85,36833         73,857.54
                                                                                             13,062.17       13,349.33       12,697.09       13,21333        13,196.20        11,057.83         14,550.47      12,962.03        13,542.07     12,328.23     14,714.01         157,613.78
                Houston Perry Hospital                                      12,941.02
                                                                                                               4,621.52        3,442.69        4,310.29        4,367.53         4,542.45          4,538.07      4,042.43         4,501.62      4,431.12      4,394.77          51,448.14
                Houston Surgery Center                                        4,703.15         3,552.50
                                                                                                 913.78           904.82         919.99        1,137.56           914.50          904.46          1,154.54         915.23         1,146.31        914.86        904.82         11,85636
                Infectious Disease Program Lab Coats                          1,125.50
                                                                                               3,047.53        3,436.55        3,018.60        3,992.17        3,398.72         3,759.24          3,568.60       3,332.51         3,189.97     3,019.12      3,095.45          40,221.53
                Joe-Anne Burgin Nursing Home                                  3,363.10
                                                                                                   60.00            90.00          60.00            60.00          60.00            60.00             60.00          90.00            60.00         60.00         60.00             780.00
                Judson G. Black, MD LLC                                           60.00
                                                                                                     0.00             0.00           0.00             0.00           0.00             0.00              0.00           0.00             0.00          0.00          0.00                0.00
                Laurens County Memorial Hospital                                    0.00
                                                                                              23,443.81       27,879.68       24,091.49       24,851.04       27,911.33        23,363.58        30,242.98      23,33635         25,894.89     28,012.64     23,789.64         308,904.21
                Martin Army Hospital                                         26,086.78
                                                                                                                    61.26            2.89           35.08           3537             52.95            51.65          20.40            34.09         47.62         23.11             436.29
                M HI Outpatient Imaging                                           17.77            54.09
                                                                                                     0.00             0.00           0.00             0.00            0.00            0.00              0.00           0.00             0.00          0.00          0.00                0.00
                Midtown Neurology PC                                                0.00
                                                                                                     0.00             0.00           0.00       4,173.12        5,016.30         4,257.73         4,044.24       4,165.49         3,585.98      3,563.37     3,157.85           31,964.07
                 Moncrief Army Health Clinic                                        0.00
                                                                                               1,285.21            877.94         857.90           784.25         622.79           683.04         1,182.55         455.66            761.92       976.84        904.43          10,752.02
                 Moody Air Force Base Clinic                                   1,359.49
                                                                                                   80.28           111.48         131.63           162.15           76.70          130.00            129.68          61.43              0.00          0.00          0.00            972.08
                 Morningside of Albany                                            88.73
                                                                                                1,058.46           946.98       1,083.60           988.81       1,125.71           863.67            778.15        873.02         1,227.34      1,512.15      1,007.51          12,793.08
                 Morrison's Cafeteria at Floyd Medical Center                  1,327.65
                                                                                                   31.88             52.26          31.51           50.04           44.48            25.95           127.88          51.89            40.77         31.87         44.48             555.26
                 Northwest Georgia Women's Care                                    22.24
                                                                                                  108.62             49.60        127.97              0.00          28.77            53.57               0.00       113.09           117.06           0.00       15426              937.94
                 Orthopedic Specialties                                          185.01
                                                                                                   96.41           121.68           9734            97.34         121.68             9734              97.34        121.68            9734          97.34        121.68           1,260.79
                 Pain Care Center of Georgia, LLC                                  93.60
                                                                                     7.94            0.99            10.42            0.00             3.97           0.00             0.00            1835           1339              0.00         38.69         10.42             104.16
                 Palmetto Hemtology Oncology -Union
                                                                                     7.80            0.00              8.13           0.00            0.00          12.68              0.00              0.00          5.53             0.00          0.00         67.60             101.73
                 Phoebe Community Benefit
                                                                                     0.00            0.00              0.00           0.00            0.00            0.00             0.00              0.00         58.50             0.00          0.00          0.00              58.50
                 Phoebe Community Care Clinic
                                                                                 896.03           638.30           68933          522.60           943.48          704.60          714.35            89635          683.15           938.28        862.55        807.63           9,296.63
                 Phoebe Diagnostics Imaging Center
                                                                                                    84.83          197.93         173.88           141.38          196.95            43.55             71.83        158.28           151.78        160.23        140.73           1,599.98
                 Phoebe East                                                       78.65
                                                                               1,35038          1,220.70         1,140.43         795.60         1,432.93       1,353.49           522.28          1,163.46         871.10         1,300.98        850.53        795.79         12,797.64
                 Phoebe Endoscopy Center
                                                                                     0.00           41.28              0.00           0.00             0.00           0.00             0.00              0.00       10335              25.35           0.00        13.65             183.63
                 Phoebe family Medical Center -Albany
                                                                                     0.00             7.48             0.00          15.60             0.00          24.05           27.30             33.48          69.88            34.13         40.95           0.00            252.85
                 Phoebe Family Medical Center -Camilla
                                                                                   48.75            52.33            27.63          40.30            65.33           55.58           32.83             33.48          24.70            36.40         71.83         40.63             529.75
                 Phoebe Family Medical Center -Laurel Place
                                                                                     0.00             0.00             0.00          14.63             0.00            9.43            9.75              0.00           0.00           27.30           0.00          O.OD              61.10
                 Phoebe Family Medical Center -Pelham
                                                                                    24.70           34.13              0.00          12.68           52.98             0.00             0.00            25.35           0.00           35.10           0.00          0.00            184.93
                 Phoebe Gastroenterology Associates
                                                                                  658.78          767.00            599.30         654.55        1,275.83          700.70           494.98            657.15        507.65           404.95        596.70        539.92           7,857.50
                  Phoebe Healthworks
                                                                                     0.00             0.00             0.00            0.00            0.00            0.00           15.93              0.00           0.00             0.00        10.08           0.00              26.00
                  Phoebe Infectious Disease
                                                                                    30.55             8.13             8.78          99.78             0.00          10.40            18.20             10.73           0.00           10.73         10.08         10.40             217.75
                  Phoebe Neurology Associates
                                                                                    36.08          147.23             67.93          32.50            33.48          32.18            25.03             34.78       11830              66.63         13.00         30.55             637.65
                  Phoebe Neurosurgical Associates
                                                                                  640.58         1,04033            747.18         785.20           995.15       1,225.90           661.38         1,090.05       1,075.10         1,462.18      1,277.58     1,346.15          12,346.75
                  Phoebe Northwest
                                                                                    64.03          117.33             93.93        118.63             90.35          66.63          23920             136.83          58.50            8938        220.68          13.65          1,309.10
                  Phoebe Orthopaedic Specialty Group
                                                                              43,666.48        39,835.56        39,165.44       34,201.91       38,666.68      33,518.02        32,127.60         73,45433      69,979.15        70,283.07     71,998.25     73,906.15         620,802.64
                  Phoebe Putney Memorial Hospital (Main Campus)
                                                                                8,553.68         8,052.20        8,673.93        6,824.03        7,766.20        6,284.20         7,394.40         6,516.58       6,329.38         7,318.41      6,399.82     6,931.28          87,044.08
                  Phoebe Putney Memorial Hospital (North Campus)
                                                                                      0.00            0.00            32.83            0.00           79.95            0.00           2535                0.00          0.00             0.00          0.00          0.00            138.13
                  Phoebe Rheumatology
                                                                                      0.00            0.00          131.95           48.10              0.00           0.00         139.75                0.00       16120               0.00          0.00          0.00            481.00
                  Phoebe Sickle CeII Clinic
                                                                                  527.15           29835            356.53          373.10          562.90          530.40          451.75            688.68         419.35           508.95        398.45       309.08            5,424.67
                  Phoebe Sleep Disorders Center
                                                                                9,576.78         9,014.53       10,059.40        8,876.08         9,950.20       9,712.63         9,548.18        10,494.25       9,356.75         9,665.18      8,94530       9,566.38        114,765.63
                  Phoebe Sumter Medical Center
                                                                                   166.73          155.03            31038          176.80          202.80          186.55          147.23            165.43         187.20           225.55        218.08        195.00           2,336.75
                  Phoebe Sumter OB/GYN
                   Phoebe Sumter Orthopedics                                        67.28            48.43            56.88           67.93           47.45           64.68            65.00            84.18          51.35           67.93          83.85         56.88            761.80
                   Phoebe Sumter Surgical Associates                                  0.00             0.00            29.25            0.00          44.20           29.25            26.00            31.20           0.00            30.55         60.13         2633              276.90
                                                                                   134.88           138.45           141.70         101.08            88.40         124.80          136.18             202.80        106.60           124.48        24635         142.68           1,68838
                   Phoebe Sumter Wellness &Education Center
                   Phoebe Tower Medical at Meredyth Place                            36.73           73.78              0.00            0.00            D.00            0.00             0.00           4030             0.00           45.83         55.25          0.00             251.88
                                  11/2/2018 1:36 PM                                                                                          C:\Users\hillc\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xlsx 2017
          FiscalYear                                                      2017          -
                                                                                                                                                                                   Sum,of1UL 'Sum of AUG_ ' Sum of SEP                Sum of OCT _` Sum of NOV Sum of DEC '_              Total 2017
                                                                         ° Sum of JAN        Sum of PEB       Sum of MAR Sum of APR              Sum of MAY Sum of JUN
           Row labels                                                                                                                                                                                                          0.00             0.00            8.45          21.45                 92.6
                                                                                    14.30              19.18             0.00           16.90               0.00          1235                0.00             0.00
           Phoebe Worth Family Medicine -Sylvester
Desc




                                                                                                                                                      2,435.23        2,660.78          2,156.70         2,711.15        2,417.35         2,536.63        2,972.60        1,911.61           30,738.61
                                                                                2,516.48          2,498.60         2,998.13         2,92338
           Phoebe Worth Medical Center                                                                                                                                                                                      140.73           145.60          302.90          211.25            2,400.78
                                                                                  218.40             185.58           217.43           185.58            304.85          208.00            189.80            90.68
           Phoebe Wound Care & Hyperbaric Center                                                                                                                                                                            570.75           828.51          419.00          270.50            4,204.62
                                                                                      0.00              0.00             0.00            91.48           601.98          502.14            422.91           497.35
           Premier Orthopedics                                                                                                                                                                                 0.00            0.00             0.00            0.00            0.00                26.33
                                                                                      0.00             17.55             0.00             0.00              8.78            0.00               0.00
           Randolph Medical Associates                                                                                                                                                                 42,645.62        37,171.48        39,990.37       38,587.32       44,089.79         478,361.89
                                                                                                                                  36,372.98         40,454.07        39,312.32         35,976.56
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                              41,986.60         38,703.49        43,071.30
           Regional Medical Center of Orangeburg                                                                                                                                                         1,101.00        6,431.25               0.00            0.00            0.00         21,932.65
                                                                                1,516.75          5,864.15               0.00       1,714.40          5,305.10               0.00              0.00
           RM Star Wipers, Inc. -RAGS                                                                                                                                                                       802.60          343.13           284.46          731.03          146.75            6,310.64
                                                                                   878.03            540.82           484.13           569.91            568.92          304.18            656.68
           RMCO Healthplex                                                                                                                                                                                                  101.56              0.00           92.19         198.04               71939
                                                                                       0.00            73.46              0.00         155.79              40.18           58.17               0.00            0.00
            RMCO Healthplex - Holiy Hili                                                                                                                                                                                    414.12           366.79          459.04          349.87            5,257.74
                                                                                                     395.39           482.65           448.14            50631           472.79            401.80           497.93
           R MCOHealthplex-Santee                                                  462.93
              Exhibit A - Asset Purchase Agreement Page 162 of 231




                                                                                                                                                         210.51          233.79            122.76           249.95          224.81           116.84          122.93          181.79             2,277.32
                                                                                   273.62            165.16           15037            224.81
            RMCO Urgent Care - Bamburg                                                                                                                                                                  86,481.04       75,544.76        72,392.45       70,499.01       75,538.39          922,180.67
                                                                               80,073.86         71,390.82        87,067.71        73,174.61         75,100.79       80,459.69         74,457.55
           Self Regional Medical Center                                                                                                                                                                   1,210.34        1,092.30         1,231.26        1,045.30        1,206.64           13,875.42
                                                                                   912.29          1,174.37         1,239.54         1,153.66          1,334.54        1,262.58          1,012.62
           SFMC Outpatient Imaging &Specialty Care at Camp Creek                                                                                                                                                            570.25           499.25          674.75          278.25             5,888.90
                                                                                   646.25             226.50          295.75           601.45            595.25          592.50            417.00           491.70
            Southeastern Interventional Pain Associates                                                                                                                                                     175.00          141.60           140.00          184.16          149.60             1,574.08
                                                                                   117.20               70.00           7132            105.00            175.20         140.00             105.00
            Southern Surgical Arts Calhoun                                                                                                                                                                  406.56          124.52            269.28         566.28          141.24             3,354.12
                                                                                   132.88             246.84           286.88           309.76            277.20          258.20            304.48
            Southwest Georgia OB/GYN                                                                                                                                                                          71.18           8320             68.90           64.35           32.83               838.18
                                                                                   104.65               72.15           54.28             66.95            83.85           7735               58.50
            Southwest Georgia Physical Therapy                                                                                                                                                            1,039.12        1,204.13         1,124.92        1,005.88        1,08732            12,660.20
                                                                                 1,148.88             907.40        1,265.88         1,016.93             841.43       1,117.45             900.90
            Southwest Georgia Regional Medical Center                                                                                                                                                           0.00            0.00             0.00            0.00           0.00               117.06
                                                                                     49.60              63.98             0.00             0.00              3.47            0.00               0.00
            Spartanburg Community College -Central Campus                                                                                                                                              139,608.95      134,739.04       131,951.27      131,719.79      135,224.89        1,583,225.49
                                                                              130,447.89        123,089.58       137,405.58       124,543.79        131,386.41      131,897.16        131,211.15
            Spartanburg Regional Medical Center                                                                                                                                                           2,835.95        1,716.80         1,462.75              0.00      3,102.75           31,221.55
                                                                                 1,980.45             630.55        1,845.10 -       2,710.70          4,066.05        4,678.65          6,191.80
            SPN Star Wipers, Inc -RAGS                                                                                                                                                                                       245.87           280.88          315.09          168.90            2,822.70
                                                                                    231.71            193.22           256.03           216.74            238.92          22412             204.98           246.14
            STARR Breast Center at Medical Mall                                                                                                                                                              193.49          224.45           195.55          407.47          36225             2,862.12
                                                                                        0.00          314.11           224.90           274.76            301.13          184.14            179.86
            STARR Outpatient Physical Therapy                                                                                                                                                            12,826.61       12,535.47        11,549.36       11,798.27       11,734.17         151,114.09
                                                                                13,425.49         13,090.98        13,535.89        11,87731          13,044.88       12,089.53         13,606.13
            Starr Regional Medical Center                                                                                                                                                                                       0.00             0.00            0.00            0.00                 0.00
                                                                                        0.00             0.00              0.00            0.00              0.00             0.00              0.00            0.00
             STARR Replacement Scrubs                                                                                                                                                                                        329.20           410.27          401.63          313.80            4,376.33
                                                                                    617.07            417.04           192.35           313.57            374.74          309.14            381.18           316.35
             STARRSIeeplab                                                                                                                                                                                                   925.70        1,04030         1,094.40        1,080.50           12,467.00
                                                                                 1,064.20             973.90         1,337.40         1,143.90          1,036.50          953.80            714.00        1,102.40
             Summit Orthopaedic Surgery Center                                                                                                                                                                               379.67           760.29          479.19          288.65            5,976.49
                                                                                    350.85             582.77          589.51           472.68            523.26          502.84            553.97           492.80
             SurgiCare Gwinnett                                                                                                                                                                                                             1,171.56        1,516.84        1,317.68          14,353.89
                                                                                 1,032.54           1,267.76         1,388.92            929.24           990.60        1,057.68            76335          1,382.16        1,535.56
             T3 Labs, Inc.                                                                                                                                                                                                                    250.00          314.70          200.00             3,166.50
                                                                                                       200.00           300.00           254.70            250.00          250.00            313.00          314.70          259.70
             Union County Emergency Medical Services                                 259.70
                                                                                                                                                              0.00            0.00               0.00            0.00           0.00      20,794.12       50,570.72       40,335.79          111,700.63
                                                                                        0.00              0.00             0.00             0.00
             VAMC Augusta Downtown Division                                                                                                                                                                                               18,588.09       23,987.91       23,275.17           65,851.16
                                                                                                          0.00              0.00            0.00              0.00            0.00               0.00            0.00           0.00
              VAMC Augusta Uptown Division                                              0.00
                                                                                                                                                              0.00            0.00               0.00            0.00            0.00     21,856.77       44,287.75       43,917.41          110,061.94
                                                                                         0.00             0.00              0.00            0.00
              VAMC Charleston                                                                                                                                                                                                                     0.00    30,393.09       41,757.75            72,150.84
                                                                                                          0.00              0.00            0.00              0.00            0.00               0.00            0.00            0.00
              VAMC Columbia                                                              0.00
                                                                                                                                                              0.00             0.00              D.00            0.00    16,224.88        24,476.24       25,576.69       22,915.71            89,193.53
                                                                                         0.00             0.00              0.00            0.00
              VAMC Dublin                                                                                                                                                                                                                   1,192.78        1,116.94          556.06           11,547.24
                                                                                                       550.90           797.74           737.83            962.82       1,071.69          1,301.44           965.94        1,29721
              VITAS Innovative Hospice Care -Duluth                                  995.90
                                                                                                                                         767.87            938.36          969.52         1,255.30         1,418.75        1,539.80         1,409.55        1,044.47        1,456.50           13,857.37
              VITAS Innovative Hospice Care -Stockbridge                          1,221.62           1,002.04           833.58
                                                                                                                                           48.00              0.00             0.00              0.00          48.00             0.00             0.00            0.00          48.00               192.00
              VITAS Innovative Hospice Care Direct Sale                                  0.00             0.00            48.00
                                                                                                                          32.47              0.00            21.88             9.75            13.70             0.00          13.57            26.61           12.41             0.00              150.80
              WeIlStar AMC Bone &Joint Specialists                                     20.42              0.00
                                                                                                                                          198.93             42.06           10.52               0.00           17.08          31.55              0.00            0.00          17.08               317.21
              WeIlStar AMC East Point Clinic                                             0.00             0.00              0.00
                                                                                                                      1,487.77         1,343.00          1,807.89        1,13639           1,446.31           946.99          723.16           981.43          907.73       1,136.39           13,920.55
              WeIlStar AMC Gym                                                     1,034.35             969.16
                                                                                                                                           34.75             33.91           16.95               0.00            6.44          47.04            10.52             7.28            6.57              248.56
               wellStar AMC Inman Park Physicians                                       23.66            2435              37.10
                                                                                                                                          148.77            154.47          184.68            111.18          118.49          10433             99.51          100.00          154.70            1,582.75
               WellStar AMC Morrow Healthcare                                         115.26            135.11           156.25
                                                                                                                                          199.28            187.43          210.92            180.40          137.24          209.24           205.85          109.15           95.68            2,07224
               WeIlStar AMC Orthopaedic Rehabilitation                                231.69            170.81           134.53
                                                                                                                         187.13            28.78             72.40           44.83             40.06          112.74          114.23           124.24          137.28          123.29             1,104.05
               WeIlStar AMC Primary Care Clinic -Camp Creek                             69.12            49.95
                                                                                                                           42.45           83.51            101.00            79.56             75.68           64.48           25.95            24.83           4737           19.18               667.13
               WellStar AMC Primary Care Clinic -Cascade                                74.50            28.63
                                                                                                         14.24           199.96             54.73              0.00           43.16             22.57           18.62           49.63            22.29           31.85          15.23               511.73
               WeIlStar AMC Primary Care Clinic -Virginia Highlands                     39.44
                                                                                                    22,937.90        25,903.75        22,802.80         27,133.16      25,963.58         25,788.30        26,972.06       25,093.35        25,33933        25,915.66       23,591.33          303,039.14
               Whitten Center                                                    25,597.92
                                                                                      855.40          1,172.93           825.50           801.13            894.73       1,004.58             785.20          739.70          791.38           942.18        1,029.60          855.08           10,697.38
               Willson Hospice House
                                                                                                           0.00              0.00             0.00             0.00             0.00              0.00            0.00            0.00             0.00           0.00            0.00                 0.00
               Wiregrass Rehabilitation Center (i)                                        0.00
                                                                                          0.00             0.00      23,624.61        21,094.83         22,071.21       19,314.53         18,842.30       21,367.07       17,605.60        19,308.37       17,320.36       17,831.65          198,380.52
               Wiregrass Rehabilitation Center (II)
                                                                                                          22.78            38.04            79.50             81.30           73.26             73.08           94.76           28.42          101.80          104.18            50.60              81032
               Zero Waste Solutions                                                     62.60
                                                                                  10,000.00         10,000.00        10,000.00        10,300.00         10,300.00       10,300.00         10,300.00       10,300.00       10,300.00        10,300.00           338.63             0.00        102,438.63
               ZZ-AMC Contract Labor
                                                                                    5,292.76          5,451.60         8,586.16         6,521.19          9,02435        6,984.95          5,939.78         7,732.73        8,174.14         7,81430         2,12438              0.00          76,64632
               ZZ-AMC Direct Sale
                                                                                          0.00             0.00              0.00             0.00             0.00             0.00              0.00            0.00            0.00             0.00            0.00           0.00                 0.00
               ZZ-AMC Dr. Quarters -Suite 530
                                                                                    2,408.00          2,408.00         2,408.00         2,480.24          2,480.24        2,48024           2,48024         2,48024         2,480.24         2,480.24           578.72             0.00         25,164.40
               ZZ-AMC Equipment Lease
                                                                                          0.00             0.00              0.00             0.00             0.00             0.00              0.00            0.00            0.00             0.00            0.00            0.00                0.00
               ZZ-AMC Hyperbaric Center
                                     11/2/2018 1:36 PM                                                                                              C:\Users\hillc\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xlsx 2017
                  FiscalYear                                                      '2017
                                                                                                                                      Sum of MAY `Sum of1UN "Sum of JUl    Sum of AUG Sum of SEP    Sum of OCT '`Sum of NOV Sum of OEC                          Total 2017
                 Row labels                                                        Sum of JAN    Sum of PEB' Sum of MAR Sum of APR
                                                                                                                                 0.00         0.00        0.00        0.00         0.00       0.00          0.00         0.00       0.00                                0.00
                 ZZ-AMC Internal Medicine -Suite 316                                       0.00           0.00       0.00
Desc




                                                                                                                     0.00        0.00         0.00        0.00        0.00         0.00       0.00          0.00         0.00       0.00                                0.00
                 ZZ-AMC Internal Medicine Associates                                       0.00           0.00
                                                                                                                            7,029.68      8,145.47    4,743.56   5,424.49      5,609.65   6,942.77      6,212.57       787.79       0.00                           55,689.01
                  ZZ-AMC Mops                                                          2,326.52      2,690.71    5,775.81
                                                                                                                                26.75        89.61       80.87       56.55         0.00        0.00         0.00         0.00       0.00                              637.93
                  ZZ-AMC Primary Care Clinic -Forest Park                                101.94          96.41     185.80
                                                                                                                                 0.00         0.00        0.00        0.00         0.00        0.00         0.00         0.00       0.00                                0.00
                  ZZ-AMC Replacement Scrubs                                                0.00           0.00       0.00
                                                                                                                                 0.00         0.00        0.00        0.00         0.00        0.00         0.00         0.00       0.00                                0.00
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                  ZZ-AMC Rheumatology Associates                                            0.00          0.00       0.00
                                                                                                                                       0.00   0.00        0.00        0.00         0.00        0.00         0.00         0.00       0.00                                0.00
                   ZZ-AMC Sheffield Healthcare                                              0.00          0.00       0.00
                                                                                                                                         10,644.59
                                                                                                                                   6,773.54           6,386.77                 8,787.19
                                                                                                                                                                             5,203.25     6,733.11                   2,681.86
                                                                                                                                                                                                                        8,683.16    0.00                           73,374.82
                   ZZ-AMC SO Direct Sale                                                  5,457.60     5,909.75      6,114.00
                                                                                                                                   4,339.19      4,539.43      3,910.50      3,183.43       3,594.73      3,573.77      4,305.15    0.00686.60                     38,970.51
                   ZZ-AMC SO Mops                                                         4,208.71     3,401.53      3,227.47
                                                                                                                                       0.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00           0.00           0.00
                   ZZ-AMC South Replacement Scrubs                                         0.00            0.00           0.00
              Exhibit A - Asset Purchase Agreement Page 163 of 231




                                                                                                                                     164.98         245.63       218.73        243.79         304.33        189.15        233.68          0.00           0.00       2,226.24
                   ZZ-AMC Wound Care Center                                              117.58          224.11         284.28
                                                                                                                                        0.00          0.00         0.00          0.00           0.00          0.00          0.00          0.00           0.00           0.00
                   ZZ-AMH Integrative Medicine                                             0.00            0.00           0.00
                                                                                                                    104,751.22    103,393.38    100,818.09    94,815.81     94,19937      101,792.74     96,497.92     86,800.60     12,592.56       3,709.19     978,254.56
                      ZZ-Atlanta Medical Center                                       87,957.60       90,926.08
                                                                                                                                   39,710.81     39,567.00    36,300.76     37,843.78      36,250.40     34,891.55     44,749.73      4,824.24          0.00      385,859.96
                      ZZ-Atlanta Medical Center South                                 36,161.20       35,963.07      39,597.43
                                                                                                                                       0.00           0.00         0.00          0.00           0.00          0.00          0.00          0.00          0.00            0.00
                      ZZ-Carolinas Hospital System                                            0.00         0.00           0.00
                                                                                                                          0.00         0.00           0.00         0.00          0.00           0.00          0.00          0.00          0.00          0.00            0.00
                      ZZ-CHS Cedar Tower Rehabilitation Hospital                              0.00         0.00
                                                                                                                          0.00         0.00           0.00         0.00          0.00           0.00          0.00          0.00          0.00          0.00            0.00
                      ZZ-CHS Outpatient Rehabilitation Center                                 0.00         0.00
                                                                                                                          0.00         0.00           0.00         0.00          O.OD           0.00          0.00          0.00          0.00          0.00            0.00
                      ZZ-CHS Surgery Center -Florence                                         0.00         0.00
                                                                                                                          0.00         0.00           0.00         0.00          0.00           0.00          0.00          0.00          0.00          0.00            0.00
                      ZZ-GHS Cath Lab Stemi Project                                           0.00         0.00
                                                                                                                        563.83       44539         160.03          0.00          0.00           0.00          0.00          0.00          0.00          0.00        2,427.66
                      ZZ-GHS Emergency Medical Services-Baldwin County                      713.85       544.55
                                                                                                                                       0.00          0.00           0.00         0.00           0.00          0.00          0.00          0.00           0.00          41.04
                         ZZ-GHS Emergency Medical Services-Macon/Mercer                      41.04         0.00           0.00
                                                                                                                        151.46       173.07        105.84           0.00          0.00          0.00          0.00          0.00          0.00           0.00         776.66
                         ZZ-GHS Emergency Medical Services-Zebulon                          176.11       170.17
                                                                                                                      2,149.19      1,944.96      2,27230       2,074.95      2,092.57      3,464.31      1,117.55      1,060.80          0.00           0.00      19,925.11
                          ZZ-GMC Cardiac Imaging                                        1,889.75        1,858.74
                                                                                                                          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00           0.00          0.00           0.00
                          ZZ-GMC Concussion Institute                                       0.00            0.00
                                                                                                      127,865.51    160,233.30    147,618.73    167,376.68    157,765.00    164,222.86    180,937.50    138,247.00    144,896.89      44,000.18          0.00   1,584,467.20
                          ZZ-Grady Health System (I)                                  151,303.56
                                                                                                                          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00      95,092.41     68,446.65     163,539.06
                          ZZ-Grady Health System (i)                                        0.00            0.00
                                                                                                                      5,361.33      7,200.56      2,950.07        179.37          0.00          0.00          0.00          0.00           0.00          0.00      35,586.01
                          ZZ-Grady Health System (III)                                 13,910.20        5,984.48
                                                                                                                    189,122.24    146,012.26          0.00          0.00          0.00          0.00          0.00          0.00           0.00          0.00     678,72035
                            ZZ-Navicent Health                                        176,132.61      167,453.24
                                                                                                                      5,632.00      2,816.00          0.00          0.00          0.00          0.00          0.00          0.00           0.00          0.00      23,916.28
                            ZZ-Navicent Health Direct Sale                                7,069.32      8,398.96
                                                                                                                        272.80        230.62        101.50          0.00          0.00          0.00          0.00          0.00           0.00          0.00       1,103.08
                            ZZ-NGHS NGPG Braselton Clinic                                   232.87        265.29
                                                                                                                        253.00        203.00        101.50          0.00          0.00          0.00          0.00          0.00           0.00          0.00         957.50
                            ZZ-NGHS NGPG Braselton Family Medicine                          200.00        200.00
                                                                                                                        275.60        217.92        101.50          0.00          0.00          0.00          0.00          0.00           0.00          0.00       1,019.96
                            ZZ-NGHS NGPG Braselton Interventional Pain Medicine             216.56        208.38
                                                                                                                        406.00        406.00        203.00          0.00          0.00          0.00          0.00          0.00           0.00          0.00       1,915.00
                            ZZ-NGHS NGPG Braselton Medical Oncology                         500.00        400.00
                                                                                                                        101.50        101.50         50.75          0.00          0.00          0.00          0.00          0.00           0.00          0.00         503.75
                            ZZ-NGHS NGPG Buford                                             150.00        100.00
                                                                                                                        203.00        203.00        101.50          0.00          0.00          0.00          0.00          0.00           0.00          0.00         957.50
                            ZZ-NGHS NGPG Chestnut Mountain                                  250.00        200.00
                                                                                                          205.76        275.70        217.76        101.50          0.00          0.00          0.00           0.00          0.00          0.00          0.00       1,046.93
                                ZZ-NGHS NGPG Dacula Primary Care &Urgent Care               246.20
                                                                                                          213.76        265.80        203.00        101.50          0.00          0.00          0.00           0.00          0.00          0.00          0.00       1,037.28
                                ZZ-NGHS NGPG Family Health Associates                       253.22
                                                                                            250.00        200.00        203.00        203.00        101.50          0.00          0.00          0.00           0.00          0.00          0.00          0.00         957.50
                                ZZ-NGHS NGPG Gynecologic Oncology
                                                                                                          200.00        253.00        203.00        101.50          0.00          0.00          0.00           0.00          0.00          0.00          0.00         957.50
                                ZZ-NGHS NGPG Internal Medicine                              200.00
                                                                                            262.47        245.75        305.44        321.57        101.50          0.00          0.00          0.00           0.00          0.00          0.00          0.00        1,236.73
                                ZZ-NGHS NGP6 Interventional Pain
                                                                                            200.00        200.00        253.00         203.00       101.50          0.00          0.00          0.00           0.00          0.00          0.00          0.00         957.50
                                ZZ-NGHS NGPG Occupational Medicine Oakwood
                                                                                            20520         200.00        255.44         203.00        50.75          0.00          0.00           0.00          0.00          0.00          0.00          0.00         914.39
                                ZZ-NGHS NGPG Sports Medicine
                                                                                             250.00       200.00        203.00         203.00       101.50          0.00          0.00           0.00          0.00          0.00          0.00          0.00          957.50
                                ZZ-NGHS NGPG Trauma &Acute Care Surgery
                                                                                           1,291.31     1,209.13       1,47722       1,117.84       456.75          0.00          0.00           0.00          0.00          0.00          0.00          0.00        5,552.25
                                ZZ-NGHS NGPG Urgent Care
                                                                                             200.00       200.00         253.00        203.00        50.75          0.00           0.00          0.00          0.00          0.00          0.00          0.00          906.75
                                ZZ-NGHS NGPG Urology
                                                                                             946.90     1,037.70         253.00        203.00         0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00        2,440.60
                                ZZ-NGHS Toccoa Cancer Center
                                                                                           4,153.95     5,704.62       6,500.13      3,629.53         0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00       19,988.24
                                 ZZ-NH Ambulatory Surgery Center
                                                                                             494.46       449.99         436.50        221.16         0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00        1,602.11
                                 ZZ-NH Breast Center Hardeman
                                                                                           1,028.78       933.61         935.15        491.87         0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00        3,389.41
                                 ZZ-NH Breast Center PEA - PA Cancer Center
                                                                                              63.52        53.47          47.55         35.17         0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00          199.71
                                 ZZ-NH Center of Pelvic Health
                                                                                           6,413.79      6,703.76      6,323.52      5,059.43         0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00       24,500.50
                                 ZZ-NH Children's Health
                                                                                               0.00          0.00        136.90         43.83         0.00           0.00          0.00          0.00          0.00          0.00          0.00          0.00          180.72
                                 ZZ-NH Children's Health Center
                                                                                          37,074.86     31,619.78     35,320.04     32,202.30          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00      136,216.98
                                       ZZ-NH Contract Labor
                                                                                               0.00         21.17        112.88          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00          134.05
                                       ZZ-NH Crescent House
                                                                                             806.08        895.74      1,039.79        457.06          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00        3,198.67
                                       ZZ-NH Diagnostic Center
                                                                                              80.63        152.90        187.55         95.31          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00          51639
                                       ZZ-NH Diagnostic Center Monroe
                                       ZZ-NH Diagnostic Center NW                            402.51        391.66        343.79        259.22          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00        1,397.17
                                       11/2/2018 1:36 PM                                                                                         C:\Users\hillc\AppData\local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xlsx 2017
                      FiscalYear                                         -                 2017     ,,.
                                                                                                                                                                                    Sum of AUG Sum of SEP    Sum of OCT' Sum of NOV Sum of OEC :'.                         Tota)2017
                     Row Labels                                                            Sum oflAN    Sum of fE6 -' Sum of MAR Sum of APR r Sum of MAY ` Sum of1UN 'Sum of lUL
                                                                                                              451.14        608.17     314.17         0.00        0.00         0.00         0.00       0.00           0.00       0.00       0.00                              1,821.13
                     ZZ-NH Diagnostic Center PET- PA Cancer Center                               447.65
Desc




                                                                                                                                 235.70         95.65 0.00                     0.00
                                                                                                                                                                             0.00           0.00        0.00          0.00                          0.00          0.00          671.93
                     ZZ-NH Family Health                                                           142.05          198.53
                                                                                                                                  61.67         35.83          0.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00          242.27
                     ZZ-NH Fertility Institute                                                      71.84           72.92
                                                                                                                                  57.55         50.61          0.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00          239.81
                     ZZ-NH Gynecologic/Surgical Oncology                                            72.41           59.24
                                                                                                                                  10.65          6.94          0.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00           24.05
                      ZZ-NH Gynecology Associates                                                  3.23              3.23
                                                                                                                                               533.02          0.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00        2,660.72
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                      ZZ-NH Macon EMS                                                            761.55            653.55        712.60
                                                                                                                               7,754.14      5,215.67          0.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00       27,068.43
                      ZZ-NH Medical Center of Peach County                                     6,988.92          7,109.70
                                                                                                                               8,35333       5,891.20          0.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00       33,719.99
                      ZZ-NH Rehabilitation Hospital                                           10,240.77          9,234.69
                                                                                                                                 180.41        174.03          0.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00          783.07
                      ZZ-NH Urgent Care East, Gray Highway                                       219.27            20935
                                                                                                                                 178.92        127.70          0.00          0.00           0.00         0.00           0.00          0.00          0.00          0.00          697.96
                         ZZ-NH Urgent Care North, Riverside Drive                                  171.30          220.06
              Exhibit A - Asset Purchase Agreement Page 164 of 231




                                                                                                                                 345.79        238.04          0.00          0.00           0.00         0.00           0.00          0.00          0.00          0.00        1,347.78
                         ZZ-NH Urgent Care Northwest, Zebulon Road                                 432.50          331.46
                                                                                                                               1,101.06        663.29          0.00          0.00           0.00         0.00           0.00          0.00          0.00          0.00        3,504.16
                         ZZ-NH Wound Care & Hyperbaric                                           878.53            861.28
                                                                                                                                  10.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00           30.00
                         ZZ-Premier Cardiology Group                                              10.00             10.00
                                                                                                                              53,489.49     52,916.84     51,826.14     45,984.63      48,138.67     49,055.52     50,294.68     39,635.22          0.00          0.00      493,92739
                         ZZ-Spalding Regional Medical Center                                  55,436.41          47,149.79
                                                                                                                                 337.33        344.61        473.22        597.75         732.00        362.39        405.46        783.26          0.00          0.00        4,842.19
                         ZZ-SpRMC Center for Rehabilitation Services                             370.36             435.82
                                                                                                                    262.92       405.87        525.87        335.74        313.82         398.11        369.83        363.63        509.32          0.00           0.00       3,946.28
                         ZZ-SpRMC Wound Healing Center                                           461.18
                                                                                                                                3,285.75     2,918.14      3,335.07      3,519.58       3,348.29      2,953.02      4,090.50      3,414.74          0.00           0.00      32,869.18
                           ZZ-Sylvan Grove Hospital                                               3,200.40        2,803.71
                                                                                                                    588.92        679.72       675.03        793.79        703.27         824.11        655.36        692.18        639.04        555.39         615.30       8,212.95
                           ZZ-CHOA Aflac Cancer Center                                              790.83
                                                                                                                                   92.86        56.69         86.56        152.50          89.46         90.78        102.35         74.93         91.83          95.65       1,122.03
                            ZZ-CHOA Alpharetta Hwy                                                92.46              95.96
                                                                                                                 99,342.90    113,488.63    88,667.86     99,838.26     109,012.78    103,417.55    115,730.22    109,271.45    114,391.84    111,444.80     127,788.11    1,289,923.75
                            ZZ-CHOA at Egleston                                               97,529.35
                                                                                                                               14,456.25    11,475.54      9,869.74       8,920.01     10,669.83     13,155.45     14,003.54     18,084.71     16,151.81      17,977.22      156,179.47
                            ZZ-CHOA at Hughes Spalding                                        11,403.24          10,012.13
                                                                                                                 98,759.41    115,335.66    102,089.73    102,095.26     96,368.95     95,846.93    120,356.86    127,251.77    128,525.72    142,10436      135,102.79    1,366,749.71
                            ZZ-CHOA at Scottish Rite                                          102,912.28
                                                                                                                                  813.41        693.22        722.53        854.56        604.11        702.31        85330         769.06       546.05          712.44        8,733.78
                            ZZ-CHOA at Scottish Rite OUT RAD                                      678.69            784.10
                                                                                                                    163.91        199.61        217.41        153.35        151.89        220.22        220.26        201.34        289.10        220.64         178.82        2,391.72
                            ZZ-CHOA Cherokee                                                      175.17
                                                                                                                      0.00          0.00          0.00         55.02         74.27        129.02         60.96         33.49         83.25          75.16         63.10         574.26
                              ZZ-CHOA Children's Specialty Services                                 0.00
                                                                                                                     52.64         59.15        66.04         lOSZ7          59.15         62.35         52.83         80.15        112.24          20.41         42.57         745.60
                              ZZ-CHOA Cobb                                                           32.82
                                                                                                                                   16.76        17.58          29.06         32.13         4331          92.20         32.52         61.01           4.03         11.80         377.28
                              ZZ-CHOA Cystic Fibrosis                                                21.23           15.65
                                                                                                                                   19.51         22.56         22.86         16.15          9.75         42.06          20.09        30.14          10.05         32.96         245.64
                              ZZ-CHOA DeKalb                                                          0.00           19.51
                                                                                                                                   24.49         21.56         21.23         14.11         31.61         10.90          49.57         35.89         22.02         32.47         312.72
                                ZZ-CHOA Duluth                                                       27.63           2123
                                                                                                                  2,213.00      2,213.00      2,213.00      2,213.00      2,213.00      2,213.00      2,213.00       2,27939       2,279.39      2,279.39      2,279.39      26,821.56
                                ZZ-CNOA EGL Equipment Lease                                       2,213.00
                                                                                                                                4,11624      14,706.00          0.00          0.00          0.00          0.00       1,923.00      4,543.20      1,426.56          0.00      30,948.12
                                ZZ-CHOA EGL Replacement Scrubs                                    4,233.12            0.00
                                                                                                      9.17           12.52          0.00          9.17          0.00         20.93          3.58         16.10          27.55          7.14          9.44         18.65          134.26
                                ZZ-CHOA Executive Park
                                                                                                                    124.13        192.85        184.09        176.19        218.42        173.78        205.63         179.58       176.73         209.32        149.41        2,218.59
                                ZZ-CHOA Fayette                                                     228.46
                                                                                                                    306.86        482.11        374.45        457.00        371.61        310.01        347.74         411.28       378.89         393.97        305.24        4,456.35
                                ZZ-CHOA Forsyth                                                     317.18
                                                                                                                      0.00          0.00          0.00          0.00          0.00          0.00          0.00           0.00          0.00         14.13          0.00           14.13
                                ZZ-CHOA Hamilton Mill                                                 0.00
                                                                                                                      0.00          0.00          0.00        268.50          0.00          0.00          0.00          0.00           0.00          0.00          0.00          268.50
                                ZZ-CHOA HS Direct Sale                                                0.00
                                                                                                    202.34          237.97        344.50        267.96        363.14        295.88        217.58        394.76        281.42         263.11        328.75        306.41        3,503.83
                                ZZ-CHOA Hudson Bridge
                                                                                                     26.52           41.28         63.83         31.47         10.06         13.11         10.06         36.88           0.00         24.17          0.00         1036          267.73
                                    ZZ-CHOA Ivy Walk
                                                                                                      0.00            0.00         32.84          6.81          9.91         16.42          9.91         29.73          13.60          7.01         15.46         20.62         162.31
                                    ZZ-CHOA Marietta
                                                                                                    588.56          626.73        545.00        614.04        653.60        551.19        524.09        653.21        581.49         533.26        510.46        510.46        6,892.08
                                     ZZ-CHOA Medical Office Bldg
                                                                                                     56.46           79.08         89.47         69.14         40.06         72.78         39.64        138.50         64.74          58.27         67.82         34.76         810.72
                                     ZZ-CHOA Mount Zion
                                                                                                      8.94            7.26         17.88          4.19         25.40         13.94         10.06         15.93          24.72          5.76          3.45          0.00         137.54
                                     ZZ-CHOA Neurology
                                                                                                    257.07          195.20        209.65        286.08        346.68        270.89        239.67        314.73         169.53        229.21        243.44        214.84        2,977.00
                                     ZZ-CHOA Neuroscience
                                                                                                    155.06          188.97        203.31        184.48         193.80       157.40        139.96        233.99         158.90        203.40        181.55        212.28        2,213.10
                                     ZZ-CHOA North Druid Hills
                                                                                                    129.40          173.64        186.89        147.11         257.87       149.51        141.33        208.89         171.16        151.24        223.97        127.22        2,068.24
                                     ZZ-CHOA North Point
                                                                                                      0.00           13.51          0.00          0.00           6.81         0.00          0.00         10.21           7.01          0.00          0.00         13.60           51.15
                                     ZZ-CHOA Old Milton Parkway
                                                                                                     59.01           39.93         43.13         65.95          72.69        56.44         62.75         69.66          50.93         34.01         6831          34.03          656.84
                                     ZZ-CHOA Orthotics &Prosthetics
                                                                                                    705.24          703.31        925.95        769.63       1,576.46       73232         954.13        921.74         548.01        648.98      1,080.76        906.01       10,472.54
                                     ZZ-CHOA Outpatient Surgery Center at Satellite Blvd
                                                                                                    144.27           130.40       133.20        152.40          97.69        98.20         77.17         175.62        136.67        143.58        134.66        125.05        1,548.90
                                     ZZ-CHOA Primary Care Center-Chamblee
                                                                                                    165.18           267.01        345.35        143.20        134.15       121.42         143.90        135.62        124.79        155.87        121.22        105.16        1,962.88
                                     ZZ-CHOA Sandy Plains
                                                                                                    996.83         1,152.93      1,580.61      1,162.01      1,247.00      1,174.52      1,076.82      1,514.40      1,026.77      1,160.15      1,747.15       1,270.96      15,110.16
                                         ZZ-CHOA Satellite Bivd
                                         ZZ-CHOASnellville                                           13.61            17.02         30.58          0.00          330          12.19          0.00         2032          14.65          0.00         14.06          0.00          125.74
                                         ZZ-CHOA SR Replacement Scrubs                                 0.00        4,097.76      2,124.12      8,415.12          0.00          0.00          0.00          0.00     10,566.84          0.00      4,056.84           0.00      29,260.68
                                         ZZ-CHOA Surgery Center at Meridian Mark Piaza             6,866.96        7,942.06      9,353.16      7,622.06      7,833.93      9,647.33      8,173.36      7,686.68      7,065.43      7,697.20      8,872.16       9,289.09      98,049.41
                                         ZZ-CHOA Suwanee                                               3.40            0.00          6.81          0.00          6.81         13.61          0.00          3.40          0.00          7.01         10.52           7.01          58.58
                                         ZZ-CHOA Town Center                                       1,190.80        1,183.13      1,46135       1,246.68      1,418.00      1,071.45      1,434.94      1,177.88      1,293.86      1,696.21      1,390.85       1,222.59      15,787.75
                                            ZZ-CHOA Urgent Care -Hamilton Creek                           0.00         0.00          0.00        377.88        103.12         35.26        187.06        10533         206.01        104.63         93.19          44.63       1,257.11
                                          11/2/2018 136 PM                                                                                                 C:\Users\hillc\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xlsx 2017
                FiscalYear                                                          - :2017
                                                                                                                                       Sum of MAY 'Sum of1UN    Sum of JUL 'Sum of AUG Sum of SEP   Sum of OCT ` Sum of NOV Sum of DEC +                          Total 2017
                 Row Labels
                          '                                                           Sum ofiAN ' Sum of FEB   Sum of MAR Sum of APR
                                                                                                                              1,029.14       977.61    1,004.69       716.25    1,224.73     924.23     1,147.46     1,221.74     902.77                            12,126.13
                 ZZ-CHOA Webb Bridge                                                        711.76    1,110.45     1,155.28
Desc




                                                                                                                              2,193.46                 2,499.22
                                                                                                                                                  2,245.89          2,195.33    2,166.15   2,464.79     2,561.91     2,276.50   2,854.57                            28,301.23
                 ZZ-MEM Ooltewah Imaging Center                                           2,197.00         2,153.652,492.76
                                                                                                                     299.11     299.11                   174.01
                                                                                                                                                    426.98            378.57      378.57                    189.29     149.56
                                                                                                                                                                                                                           307.28 367.30                             3,418.96
                 ZZ-SpRHS Cardiac Pulmonary Rehabilitation                                  141.92           307.28
                                                                                                                                      518.68        779.21       719.50        525.23         757.75        465.60     542.24
                                                                                                                                                                                                                           661.68                     67938          7,550.29
                 ZZ-SpRHS Emergency Medical Services                                           689.92        430.47      780.64
                                                                                                                                        57.61       149.52         39.41       12031            42.29       165.81          54.42        105.00         5833         1,096.60
                 ZZ-SpRHSGibbsCancerCenter-Gaffney                                              43.83         78.92      181.17
                                                                                                                                      492.90        538.18       820.75        446.77         618.38        712.67         611.65        565.49        592.31        6,959.06
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                 ZZ-SpRHS Gibbs Cancer Center -Pelham                                          46914         466.14      624.59
                                                                                                                                         0.00         0.00          0.00          0.00          36.55         14.25         48.46         24.01         42.88          166.14
                 ZZ-SpRHS MGC Internal Medicine Westside                                         0.00          0.00        0.00
                                                                                                                                         0.00         0.00          0.00          0.00          10.51          0.00          0.00          0.00          0.00           10.51
                 ZZ-SpRHS Ortho Surgery Eastside/Ortho Trauma Services                           0.00          0.00        0.00
                                                                                                                                     2,435.72     2,706.49      2,629.40      2,622.27       2,805.42      2,721.63      2,840.65      2,545.37      2,524.47       32,158.07
                 ZZ-SpRHS Outpatient Imaging Services -North Grove                            2,461.95     2,612.99     3,251.69
                                                                                                                           86.84        34.11       113.52        100.49         64.45         169.31         71.32         73.91         49.68        136.02        1,103.68
                 ZZ-SpRHS PMC Comprehensive Pain Center                                         117.90        86.13
              Exhibit A - Asset Purchase Agreement Page 165 of 231




                                                                                                                                     1,404.99     1,784.86      1,634.50      1,589.02       1,532.17      1,536.03      1,418.13      1,592.98      1,63130        19,113.28
                 ZZ-SpRHS PMC Imaging Services                                                1,737.62     1,44733      1,804.35
                                                                                                                                     1,990.65     2,116.77      1,672.38      1,603.55       1,961.48      2,229.52      1,576.19      1,498.49      2,031.77       23,750.94
                 ZZ-SpRHS Regional Hospice Home                                               2,701.48     2,005.34     2,363.33
                                                                                                                                        57.89        81.58         71.48         81.23          43.04         76.01        101.56         71.42        135.03          984.46
                 ZZ-SpRHS Regional One Air Medical Service                                       84.71       128.09        52.43
                                                                                                                                       25537        195.28        210.46        259.48        268.39         242.32        214.63        188.97        176.16        2,712.65
                      ZZ-SpRHS Rehabilitation -East Spartanburg                                 174.09       216.46       311.05
                                                                                                                                       162.46       159.50        285.02        185.50        243.84         234.19        160.08        221.55        284.51        2,476.17
                      ZZ-SpRHS Rehabilitation -Pelham Medical Center                            156.70       217.99       164.84
                                                                                                                                       19838        274.19        324.62        339.94         369.56        304.23        839.78        268.25        253.57        4,074.68
                      ZZ-SpRHS Rehabilitation -West Spartanburg                                 249.97       338.86       31334
                                                                                                                                       742.37     1,148.88       914.18         769.20       1,198.89        945.49        874.22      1,102.61       1,020.86      11,509.92
                      ZZ-SpRHS Rehabilitation -YMCA                                             971.00       679.90     1,142.33
                                                                                                                                     5,345.20     6,406.64      4,70231        4,262.08      4,513.00      5,521.67      5,236.20      5,261.74       5,196.63      64,294.62
                      ZZ-SpRHS Union Medical Center                                           6,157.29     5,446.05     6,245.81
                                                                                                                           21.11        21.18        24.40         68.53          30.60          0.00         60.57         11.83         32.97           0.00         321.23
                      ZZ-SpRPG Center for Family Medicine - Chesnee                               0.00        50.05
                                                                                                                          201.54       193.86       23035         285.22         236.10        298.63        225.66        221.38        195.62        176.10        2,576.52
                      ZZ-SpRPG Corporate Health -Greer                                          152.45       159.61
                                                                                                                           17.87         0.00         0.00          0.00          37.30          0.00          0.00         38.12          0.00         15.17          108.46
                      ZZ-SpRP6 Family Medicine -Converse Heights                                  0.00         0.00
                                                                                                                           37.77        57.25        51.25         74.88          31.47         61.56         29.98         92.31         44.39         49.55           642.66
                      ZZ-SpRPG Family Physicians - 290                                           62.10        50.17
                                                                                                                           43.30        90.54        52.09         98.18          65.82         92.85         54.96         45.53         81.79          0.00           758.75
                      ZZ-SpRPG Family Physicians -Boiling Springs                                44.37        8934
                                                                                                                          180.44         0.00        81.45        127.77         150.58        131.96          0.00        119.01         97.53        119.01         1,249.23
                      ZZ-SpRPG family Physicians -Landrum                                       126.75       114.74
                                                                                                                          202.49         0.00         0.00          97.53          0.00        16532           0.00         82.21         75.90          0.00           668.03
                      ZZ-SpRPG Inman Family Medicine                                              0.00        44.58
                                                                                                                                       17536        162.63         175.94        120.66        163.95        174.08        201.30        145.02        202.66         1,996.97
                      ZZ-SpRPGlnternalMedicine-Greer                                            144.61       122.01       208.75
                                                                                                                           32.05        41.74         0.00          15.45         36.04         19.83         24.10         31.00         29.17         42.91           317.95
                      ZZ-SpRPG Magnolia Plastic Surgery -Greer                                   45.67         0.00
                                                                                                                          154.68       106.99       106.60         147.86         96.02        125.85        132.40        177.54        119.46        120.78         1,554.84
                      ZZ-SpRPG Magnolia Plastic Surgery -Spartanburg                            122.09       144.57
                                                                                                                          329.13       250.55        353.66        284.70        315.14        319.10        394.71        229.77        350.53        104.65         3,524.63
                      ZZ-SpRPG MGC Occupational Health - Westside                               279.65       313.04
                                                                                                                           3339          0.00         42.76          0.00          0.00         33.83          0.00         4838            0.00        49.11           244.79
                       ZZ-SpRPG Pacolet family Medicine                                           0.00        37.32
                                                                                                                                         0.00         14.15          0.00         27.03          3.00         30.84          0.00           0.00          0.00          123.74
                             ZZ-SpRPG Palmetto Pediatrics -North Grove                            8.14        13.65        26.93
                                                                                                                            0.00       144.97          0.00        149.61          0.00         92.58         75.26        201.97           0.00         60.89         749.70
                             ZZ-SpRPG Palmetto Pediatrics -West                                   24.43         0.00
                                                                                                                           232.63       187.93       183.18        250.65        126.95        299.31        173.73         345.94        219.90        179.19        2,466.19
                             ZZ-SpRPG PMC Center for Women                                       161.11       105.68
                                                                                                                                          0.00        71.06        141.52          0.00         11.81           0.00        258.54          0.00          0.00          637.37
                             ZZ-SpRPG Spartanburg Internal Medicine                              154.44         0.00         0.00
                                                                                                                           212.49       140.95       17225         169.76         59.77        179.58          91.32        158.46        146.50        213.79        1,782.90
                             ZZ-SpRPG Weight Loss Services                                       108.78       129.25
                                                                                                                        91,466.50    83,250.82    90,543.76     88,398.87     82,613.91     92,108.12      90,776.92     90,050.46     81,409.52     86,813.46    1,045,833.62
                             ZZ-Floyd Medical Center                                          88,823.30    79,577.99
                                                                                                              500.00       507.50       507.50       507.50        507.50        507.50        507.50        507.50        507.50         507.50        507.50        6,075.00
                             ZZ-floyd Primary Care                                               500.00
                                                                                                                0.00        21.62         0.00        22.60          0.00          0.00         71.28          0.00          0.00           0.00          0.00          115.51
                             ZZ-GMC Academic Internal Medicine Partners                            0.00
                                                                                                            1,074.89     1,398.84     1,130.86       992.66      1,267.25        887.77       1,270.56       976.64       1,046.88      1,134.85      1,601.70       14,235.36
                             ZZ-GMC Breast Center                                              1,452.45
                                                                                                              158.18       298.25       18537        191.87        194.97        163.05         227.01        248.70        203.18        224.30        118.67        2,352.57
                                 ZZ-GMC Cancer Center - Snellville                               139.02
                                                                                                   0.00         0.00         0.00         0.00         0.00          0.00          0.00           0.00          0.00          0.00          0.00         35.22           35.22
                                 ZZ-GMC Cancer Support Center
                                                                                              18,459.00    18,459.00    18,735.89    18,735.89    18,735.89     18,735.89     18,735.89      18,735.89     18,735.89     18,735.89     18,735.89     18,735.89      224,276.85
                                 ZZ-GMC Contract Labor
                                                                                                   0.00         0.00         0.00         0.00         0.00          0.00          0.00           0.00          0.00          0.00          0.00          0.00            0.00
                                 ZZ-GMC Direct Sale
                                                                                               4,050.83     2,939.67     4,896.78     3,595.51     4,084.06      3,528.87      3,756.03       4,140.22      3,431.87      3,165.71      2,759.62      1,089.10       41,438.26
                                   ZZ-GMC Glancy Rehabilitation Center
                                                                                               8,384.91     6,543.13     9,891.82     8,570.59    10,335.26      9,251.04      7,87532       10,712.87      8,435.67      8,854.64      7,947.52      3,877.42      100,680.19
                                   ZZ-GMC Gwinnett Extended Care Center
                                                                                                 81031        401.32      459.80        440.47       659.16        442.66        530.17         395.81        461.62        517.38        573.40        606.47        6,298.57
                                   ZZ-GMC Imaging Center at Hamilton Mill
                                                                                                 651.83       423.42       821.16       56431         57939        339.06        25637         616.87         415.09        809.84        348.19        409.64        6,235.17
                                   ZZ-GMC John's Creek Orthopaedic Surgery Center
                                                                                               1,917.22     1,570.54     2,142.43     2,268.32      1,914.62      1,93023       1,531.66      1,828.00      1,891.56      2,088.69      1,471.39        225.99       20,780.66
                                   ZZ-GMC Outpatientimaging Center
                                                                                                 380.01       330.03       578.99       510.34       594.18        714.37         506.04        46234         696.67        413.59        610.81        717.40        6,514.76
                                   ZZ-GMC Pain Management Center
                                                                                                 447.83       326.24       484.14       434.73       426.51        410.00        39031          275.39        275.85        437.54        384.71        401.07        4,69431
                                   ZZ-GMC SportsRehab
                                                                                                  71.58         0.00        53.82        91.49       169.52         72.65        123.78         161.45         72.65         64.58        118.39          0.00          999.89
                                   ZZ-GMC Strickland Family Medicine
                                                                                                   0.00         0.00         0.00       136.52          0.00         0.00           0.00          0.00         95.01          0.00          0.00          0.00          231.53
                                      ZZ-GMC Suwanee Specialty Center
                                                                                                  443.93       399.60       361.13      468.67        329.14       384.12        446.72         341.52        570.70        371.71        333.89        511.02        4,962.15
                                      ZZ-GMC Wound Treatment Center
                                                                                                    0.00         0.00       117.95         0.00     2,191.54          0.00          0.00          0.00          0.00          0.00          0.00          0.00        2,309.49
                                      ZZ-Grady Health System (II)
                                                                                                3,167.36     2,568.13     2,637.07     2,593.84     3,242.30      2,593.84      2,593.84      3,242.30      2,593.84      3,24230       2,593.84      1,902.15       32,970.77
                                      ZZ-Grady Health System Lab Coats
                                                                                              312,486.37   270,934.66   291,528.46   273,598.34   278,130.23    272,963.20    269,937.77    282,519.01    272,671.07    258,942.32    258,629.16    253,771.74     3,296,112.33
                                        ZZ-Greenville Health System
                                                                                               13,282.07    12,316.21    14,805.90    14,060.40    15,231.46     16,001.45     17,758.43     19,491.29     15,368.08     13,679.99     15,716.72      15,934.48     183,646.48
                                        ZZ-Greenville Health System Scrubs
                                      11/2/2018 1:36 PM                                                                                           C:\Users\hillc\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xisx 2017
                  fiscalYear                                             2017
                                                                                                                                                                           Sum of1Ul        Sum of AUG Sum of SEP          Sum of OCT 'Sum of NOV Sum of DEC ''              Total 2017
                 Raw labels"                                             Sum oflAN        Sum of fE6 ' 'Sum of MAR ` Sum of APR ' Sum of MAY'" Sum of JUN
                                                                                                                             29,897.00       32,204.20       26,804.47        24,80731         29,081.07      24,804.30       28,766.31       22,817.06      21,840.00         334,131.01
                 ZZ-GrHS Greenville Memorial Medical Campus                 35,977.16        26,776.30       30,355.83
Desc




                                                                                                                                   26.97           33.07           29.51           28.49             25.44         51.90           24.42            25.95          22.90             457.31
                                                                                  74.57            56.09           58.00
                 ZZ-GrHS Greer Memorial Hospital                                                                                                                                                                 198.43          177.06           118.04         155.18           2,628.82
                                                                                286.64           339.54          281.37          249.82          233.03          230.49          175.54            183.68
                 ZZ-GrHS Hilicrest Memorial Hospital                                                                                                                                                                 0.00            0.00            0.00           0.00                0.00
                                                                                   0.00             0.00            0.00            0.00             0.00            0.00            0.00             0.00
                 ZZ-GrHS North Greenville Hospital                                                                                                                                                                   0.00            0.00            0.00           0.00              19.53
                                                                                   0.00            19.53             0.00           0.00             0.00            0.00            0.00             0.00
                 ZZ-GrHS Patewood Medical Campus                                                                                                                                                                     0.00            0.00            0.00           0.00                0.00
                                                                                                                     0.00            0.00            0.00            0.00            0.00             0.00
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                 ZZ-GrHS Patewood Memorial Hospital                                 0.00             0.00
                                                                                                                                     0.62            0.93            2.17            0.93             2.79           1.86            0.93            1.55           0.93               15.50
                 ZZ-GrHS Pediatric Specialists -Duncan                              0.92             0.00            1.86
                                                                                                                                     4.34            2.79          24.82             1.86             931            3.10            4.96            4.65           2.79               65.16
                                                                                    0.00             0.00            6.52
                 ZZ-GrHS Pediatric Specialists -North Grove                                                                                                                                                          6.21            6Z1              6.21          3.10               75.85
                                                                                    6.11             4.58            7.76            4.65            4.65            7.76            7.76            10.86
                 ZZ-GrHS Proaxis Therapy Oak Grove                                                                                                                                                                   3.10             0.00            6.21          3.10               74.24
                                                                                    6.72             7.64            9.62            5.28            7.76            931             9.31             6.21
                 ZZ-GrHS Proaxis Therapy S Pine St
              Exhibit A - Asset Purchase Agreement Page 166 of 231




                                                                                                                                     0.00            0.00            0.00            0.00             0.00           0.00             0.00            0.00          0.00                0.00
                                                                                    0.00             0.00            0.00
                  ZZ-GrHS Satellite Accounts                                                                                                                                                                         0.00             0.00            0.00          0.00                0.00
                                                                                    0.00             0.00            0.00            0.00            0.00            0.00            0.00             0.00
                  ZZ-GrHS Surgery Center- Boiling Springs                                                                                                                                                           13.96             0.00            7.76         15.52             122.42
                                                                                    3.05             6.11          15.52           10.86           13.96             621              7.76           21.72
                  ZZ-GrHS University Medical Group OB/GYN                                                                                                                                                                           93.60           93.60        117.00           1,188.90
                                                                                                   92.70          117.00           93.60           93.60            93.60           93.60            93.60        117.00
                  ZZ-Griffin Center for Pain and Spine, LLC                       90.00
                                                                                                                                 864.78        1,218.00        1,023.12         1,096.20         1,394.61      1,181.46         1,071.84          816.06       1,169.28          12,488.31
                  ZZ-Gwinnett Medical Center Dietary                          1,080.00           696.00           876.96
                                                                                                                              56,901.12       55,691.64       58,850.53       49,193.56         56,688.01     50,430.90       53,394.59       57,998.18      59,824.56         658,447.77
                  ZZ-Gwinnett Medical Center Duluth                          52,486.99        48,489.45       58,495.23
                                                                                                                             179,725.05      184,125.41      286,811.71      170,344.75       180,306.90     175,678.04      180,309.97      186,154.33     193,348.57       2,285,031.85
                  ZZ-Gwinnett Medical Center Lawrenceville                 182,090.11       167,610.12       198,523.90
                                                                                                                                  503.14          612.22          440.80          328.10            543.00        494.60          477.60          536.92         559.60            5,747.92
                  ZZ-Harbin Clinic (14) Cedartown                                400.95           350.85          500.14
                                                                                                                               2,117.61        2,038.57         2,004.13        1,812.73          2,498.92      1,76237         2,122.98        1,792.40       1,549.12          22,359.67
                  ZZ-Harbin Clinic (150) Cartersville                         1,498.56         1,51332         1,648.96
                                                                                                                                  322.24          227.19          224.12          169.48            103.66          99.50         395.23          131.71         295.43            2,751.30
                  ZZ-Harbin Ciinic(330)Physicians Center                         254.20           202.69          325.85
                                                                                                                                1,190.50        1,185.34        1,100.59        1,089.17          1,242.06      1,033.25        1,064.66        1,025.70       1,009.79          13,395.90
                  ZZ-Harbin Clinic (504) Cardiology                              984.65         1,229.14        1,241.05
                                                                                                                                2,676.41        2,646.73        2,779.17        2,268.25          2,971.58      2,176.80        2,438.33        2,256.11       2,304.65          30,289.48
                   ZZ-Harbin Clinic (SSO) Specialty                            2,405.79         2,560.07        2,805.59
                                                                                                                                1,097.24          822.44        1,001.60          592.46            88236          988.12       1,177.18        1,214.35       1,344.24          12,565.77
                   ZZ-Harbin Clinic (Cancer Center)                            1,02234          1,275.38        1,148.06
                                                                                                                4,309.03        3,812.83        3,897.05        4,827.92        6,324.29          7,462.64      6,469.06        7,111.55        6,615.27       5,73036           64,078.32
                   ZZ-Harbin Clinic (Main)                                     3,480.19         4,038.13
                                                                                                                                  510.30          724.50           749.70          759.15           724.50         800.10          860.22          703.08        788.94            8,798.31
                   ZZ-Harbin Clinic Dialysis                                     642.60           735.12          800.10
                                                                                                                   283.50         236.70           285.75          32130          19530             371.70         233.10          277.20          226.80         264.60           2,99835
                   ZZ-Harbin Clinic Dialysis -Calhoun                            176.40           126.00
                                                                                                                                   302.40          264.60          412.65          239.40           321.30         220.50            56.70         277.20         289.80           3,301.20
                   ZZ-Harbin Clinic Dialysis - Summerville                       264.60           302.40           349.65
                                                                                                                    18.77           56.08            20.76           24.54           13.10            13.10          13.10           42.40           26.60           0.00             27639
                   ZZ-Harbin Clinic Family Medicine - Adairsviile                  26.69            21.25
                                                                                                                                      1.40            0.00            0.00             0.00            0.00           0.00             0.00           0.00           0.00                530
                   ZZ-Harbin Clinic Family Medicine - Armuchee                       0.00             3.90            0.00
                                                                                                                                    90.65          103.09            67.39           77.65            66.88          51.45         176.53          114.11         22130            1,429.27
                   ZZ-HIX Physical Therapy                                        186.36           100.23          173.63
                                                                                                                   497.63          422.89          367.07          519.16          405.57           336.17         474.85          482.81          383.79         545.79           5,316.33
                   ZZ-HIX Sleep Lab                                               404.14           476.45
                                                                                                                   65032           510.93          736.85          593.67          359.91           406.75         139.55          46820           684.14         421.80           5,802.57
                    ZZ-MEM Atrium Sleep Center                                    378.06           452.41
                                                                                                                   141.46          10532           204.10          171.32          156.66            334.12        16937           233.92          220.72         179.52           2,190.44
                    ZZ-MEM Hamilton YMCA                                          14231            131.63
                                                                                                                   299.08          51630           286.47          348.76          258.75            326.34        185.97          649.45          234.82         304.06           4,447.62
                    ZZ-MEM Mission Surgery Center                                 469.44           568.18
                                                                                                               35,817.59       32,230.78       33,699.25       32,811.15       30,539.10         31,086.02     30,869.04       31,008.72       29,067.88      36,931.42         384,787.41
                    ZZ-Memorial Hixson Hospital                               30,803.26        29,923.20
                                                                                                              116,439.85      106,18434       105,560.34      108,165.47      101,620.56       108,569.71     108,015.99      106,592.47      101,516.39     106,730.49       1,285,953.34
                    ZZ-Memorial Hospital                                    114,651.26       101,606.50
                                                                                                                   256.56          220.67          294.46          226.71          229.51            336.50         257.12         266.71          32634          271.02           3,159.60
                    ZZ-NGHS Cleveland White Co. EMS                               241.00           233.00
                                                                                                                   203.00          203.00          253.75           203.00         254.92            203.00         204.63          260.35         203.00         203.00           2,641.65
                    ZZ-NGHS Lanier Med Transport                                  250.00           200.00
                                                                                                   974.78        1,394.68          933.60        1,161.26        1,773.67        1,195.52            862.13      1,203.87        1,187.64        1,641.47       1,196.03          1,398.25
                    ZZ-NGHS Lanier Park Wound Care                                873.60
                                                                                                 2,120.34        2,533.60        2,285.73        2,622.86        2,450.16        2,573.55          2,486.06      2,507.06        2,186.80        2,181.51       2,121.43          28,322.53
                    ZZ-NGHS Laurelwood                                          2,253.42
                                                                                                    200.00          258.60          203.00          203.00          253.75          206.06           203.00         258.84          203.00          203.00        261.88            2,654.13
                    ZZ-NGHS Outpatient Cardiac Rehab                               200.00
                                                                                                       0.00            0.00            0.00            0.00           50.75            0.00            0.00           0.00             0.00            0.00          0.00               50.75
                    ZZ-NGHS Rehabilitation Institute                                  0.00
                                                                                                    200.00          203.00          203.00          253.75          203.00          253.75           203.00         203.00          253.75          203.00        203.00            2,632.25
                     ZZ-NGHS Trauma &Acute Care Orthopedics                        250.00
                                                                                                 1,661.00        1,661.00        1,661.00        1,661.00        1,661.00        1,661.00          1,661.00      1,661.00        1,661.00        1,661.00       1,661.00          19,932.00
                     ZZ-NGMC Braselton Equipment Lease                          1,661.00
                                                                                              155,986.15      162,658.44      151,716.93      175,400.28      161,308.66      147,822.27       152,603.28     158,289.67      147,591.82      155,449.13     157,903.07       1,894,901.77
                     ZZ-Northeast Georgia Medical Center                     168,172.08
                                                                                5,882.56         8,138.49        8,103.83        7,60239         9,133.38        7,448.71        7,677.91          8,287.70      8,689.78        7,126.97        6,862.63       7,922.85          92,877.20
                     ZZ-Northeast Georgia Medical Center Barrow
                                                                               39,68933         39,945.00       44,952.04      43,726.99       41,449.63       42,330.33        42,617.50        44,036.89     42,834.76        43,183.94      41,82432       50,975.85         517,566.58
                     ZZ-Northeast Georgia Medical Center Braselton
                                                                                3,140.09         3,020.87        3,055.02        2,876.60        3,182.69        3,134.79        2,790.02          2,906.43      2,997.17        2,916.72        2,562.53       2,60035           35,18326
                     ZZ-SpRHS Child Development Center
                                                                                5,978.52         6,12134         7,151.97        5,721.48        8,859.10        7,356.89        8,126.88          9,377.08      8,280.23        7,555.66        7,543.15       7,096.88          89,169.18
                     ZZ-SpRHS Ellen Sagar Nursing Home
                                                                                      0.00             0.00            0.00            0.00            0.00            0.00             0.00            0.00           0.00             0.00           0.00           0.00               0.00
                     ZZ-SpRHS Pediatric Rehabilitation
                                                                               14,467.65        14,475.52       15,732.50       13,331.06       15,239.64       13,320.11       13,227.05         14,854.87     13,445.02       13,938.40       14,983.98     12,212.04         169,227.84
                     ZZ-SpRHS Pelham Medical Center
                                                                                 2,999.70         2,316.60        3,439.15        2,776.95        2,744.50        3,095.95        2,81930          2,932.05      3,058.55        3,308.80        2,874.85       3,506.80          35,873.20
                      ZZ-SpRHS PMC Surgery Center
                                                                                      0.00            58.03            0.00            0.00            0.00            0.00             0.00            0.00           0.00             0.00           0.00           0.00              58.03
                      ZZ-SpRHS Rehabilitation -Floyd Road
                                                                                 8,708.18         7,065.06        8,748.71        7,173.51        8,283.49        7,452.68        7,754.31         7,81739        7,225.80        7,805.30       7,094.40       7,026.40          92,155.21
                      ZZ-SpRHS Restorative Care LTC
                                                                                       0.00             0.00            0.00            0.00            0.00           0.00             0.00            0.00           0.00             0.00           0.00           0.00               0.00
                      ZZ-SpRMC Replacement Scrubs
                                                                                       0.00             5.80            0.00            0.00            0.00            0.00            0.00            0.00           D.00             0.00           0.00           0.00                5.80
                      ZZ-SpRPG Ear, Nose, and Throat -Greer
                                                                                    179.02           177.28             0.00            0.00            0.00            0.00            0.00            0.00           0.00             0.00           0.00           0.00             356.30
                      ZZ-SpRPG Ear, Nose, and Throat -Spartanburg
                                                                                                                                              G:\Users\hilic\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xisx 2017
                                          11/2/2018 1:36 PM
               PiscalYear                                                                                              s 2017 ' -.
                                                                                                                                                                                                                                            Sum of MAY Sum of JUN                                Sum of1UC        Sum of AU6' Sum of SEP                        Sum of OCT                Sum of NOV ^Sum of DEC                   Tota12017
               Row Labels                                                                                                          Sum oflAN                 Sum of fE6                Sum of MAR Sum of APR
                                                                                                                                                                                                      1635                        0.00                      0.00                       0.00                0.00                0.00                    0.00                     0.00                0.00               0.00                 17.55
               ZZ-SpRPG Family Medicine -North Grove                                                                                               0.00                      1.20
Desc




                                                                                                                                                                                                                                  0.00                      0.00                       0.00               64.20                0.00                    0.00                     0.00              85.02               6636                448.06
               ZZ-SpRPG Lung &Chest Medical Associates                                                                                             0.00                      0.00                   232.49
                                                                                                                                                                                                                                  0.00                      0.00                       0.00                0.00                0.00                    0.00                     0.00                0.00                0.00                 0.00
               GMCD Direct Sale                                                                                                                    0.00                      0.00                       0.00
                                                                                                                                                                                                                              413.00                    209.00                     455.00               202.00              142.50                  323.00                  226.50               260.50             178.50              3,434.50
               Goldstar EMS                                                                                                                    261.50                    495.50                     267.50
                                                                                                                                                                                                                              935.51                    663.76                     86225              1,039.02              894.58               1,044.03                   933.19               997.65             964.69            10,723.96
               Gwinnett Surgery Center, LLC                                                                                                    947.47                    563.08                     878.74
                                                                                                                                                                                                                                                         318.40                    176.70               155.08              148.60                  10330                   17034                175.64             195.18              2,136.96
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




               Harbin Clinic Vein Center                                                                                                         54.44                   213.00                     225.00                    201.28
                                                                                                                                                                                                    484.24                    475.78                     393.95                    448.09                396.80             418.15                  461.57                   308.04              416.71             27731              4,798.10
                Infectious Disease Program                                                                                                     333.47                    383.98
                                                                                                                                                                                                    154.07                    148.64                     144.70                    191.43                142.59             137.14                  183.31                   140.24              200.55               65.32             1,746.75
               ZZ-Asa G. Yancey, Sr., MD Health Center                                                                                         108.28                     130.48
                                                                                                                                                                                                                         12,139.44                   9,711.55                   9,711.55            12,139.44            9,711.55              12,139.44                  9,711.55            9,711.55           7,283.67           121,202.12
               ZZ-Crestview Contract Labor                                                                                                  9,615.40                  9,615.40                   9,711.55
                                                                                                                                                                                                                           2,520.16                  4,156.59                   2,663.21              2,615.08           3,17926                 2,849.05                 3,033.55             2,243.40          1,355.67             32,039.57
               ZZ-Crestview Direct Sale                                                                                                     2,820.84                   2,173.54                  2,429.24
              Exhibit A - Asset Purchase Agreement Page 167 of 231




                                                                                                                                                                                               53,762.94                 49,098.51                  49,715.19                 46,492.13             50,118.96           50,156.85              45,904.68                40,479.48            37,956.08         23,012.72            538,120.45
               ZZ-Crestview Health &Rehabilitation Center                                                                                 46,333.33                 45,089.57
                                                                                                                                                                                                    318.17                       72.29                     60.10                     94.10                54.72             131.56                    70.18                    71.53               59.14              85.93             1,180.27
               ZZ-East Point Grady Health Center                                                                                                 67.63                      94.92
                                                                                                                                                                                                    371.19                     34136                     361.88                    241.73                349.53             491.21                  370.79                   413.59              498.12             252.83              4,303.56
                ZZ-GH Harris Radiation Therapy Center                                                                                           253.81                    357.52
                                                                                                                                                                                                      99.11                    120.98                    141.97                    109.18                 82.13             174.56                  136.72                   134.50                98.76            124.06              1,311.67
                ZZ-GH North Georgia Cancer Center                                                                                                 49.96                     39.76
                                                                                                                                                                                                                                   0.00                      0.00                       0.00              93.39               71.05                   55.75                    57.58               27.87              14.39               320.04
                ZZ-GH Northwest Georgia Women's Care                                                                                                0.00                      0.00                      0.00
                                                                                                                                                                                               25,792.50                  25,792.50                 25,792.50                 25,792.50             25,792.50           25,792.50              25,792.50                25,792.50            25,792.50         25,792.50            309,510.00
                ZZ-GHS Contract Labor                                                                                                      25,792.50                 25,792.50
                                                                                                                                                                                                 5,248.00                 21,911.78                   2,624.00                  6,068.00              4,756.00          19,123.60                8,036.00                 6,642.00             5,248.00           2,624.00            92,777.38
                ZZ-GHS Direct Sale                                                                                                           5,248.00                  5,248.00
                                                                                                                                                                                                     117.83                      94.09                   333.89                         0.00                0.00                0.00                    0.00                     0.00               0.00                0.00              776.49
                 ZZ-GHS Emergency Medical Services -Sylvester                                                                                   110.47                    120.20
                                                                                                                                                                                                  2,344.32                  2,182.28                  2,153.16                          0.00                0.00                0.00              1,742.99                1,166.72             2,675.84           1,882.50            17,807.27
                 ZZ-GHS Emergency Medical Services -Sylvester                                                                                2,289.75                  1,369.70
                                                                                                                                                                     26,128.30                  29,410.56                 20,740.39                 25,989.91                  27,184.55             22,416.51          26,756.80              25,425.60                28,123.40            23,673.14          25,307.41            307,967.75
                 ZZ-Gordon Hospital                                                                                                        26,811.19
                                                                                                                                                                                                33,963.00                 33,963.00                 33,963.00                  33,963.00             33,963.00          33,963.00              33,963.00                33,963.00            33,963.00          33,963.00            407,556.00
                 ZZ-Hospital Services, Inc Contract Labor                                                                                  33,963.00                 33,963.00
                                                                                                                                                                                                32,503.42                 26,252.17                 27,478.49                  28,020.09             24,977.08          30,108.37              27,049.01                31,351.50            26,259.15          27,689.87            337,720.77
                 ZZ-Mary Black Memorial Hospital                                                                                           28,341.47                 27,690.17
                                                                                                                                                                                                     288.52                    357.24                     291.55                    258.63               271.13              440.84                  258.71                  315.11               199.72             288.20             3,696.58
                 ZZ-MBMH Outpatient Therapy Services                                                                                            427.75                     299.17
                                                                                                                                                                           502.79                    513.84                    425.96                     727.30                    866.94               498.56              566.40                 496.04                   545.88               627.84             694.90             7,014.55
                 ZZ-MBMH Women's Breast Health Center                                                                                           548.11
                                                                                                                                                                                                  4,747.64                   3,578.69                  4,577.77                  3,741.42              4,075.12           4,035.53                4,150.60                4,192.94             3,950.58           3,936.06            52,959.37
                 ZZ-Murray Medical Center                                                                                                    7,472.98                  4,500.05
                                                                                                                                                                                                         0.00                      0.00                       0.00                      0.00                0.00                0.00                    0.00                      0.00               0.00               0.00                 0.00
                 ZZ-Parkside Children's Learning Center                                                                                             0.00                       0.00
                                                                                                                                                                        1,068.52                  1,20039                       902.74                 1,15538                      999.09               940.34              923.99               1,197.94                   84031                536.15                0.00          10,863.80
                 ZZ-Peachtree Christian Hospice                                                                                              1,098.95
                                                                                                                                                                                                29,164.14                  26,402.93                 30,659.40                 29,363.82             28,01039           30,249.53               28,535.79                30,185.26           29,239.38          30,233.05            344,040.02
                 ZZ-Piedmont Newton Hospital                                                                                               26,506.14                  25,490.19
                                                                                                                                                                                                       82.84                        0.00                  108.06                      47.88                26.93                 0.00                   0.00                      0.00               0.00              44.89               430.57
                 71-PNH Imaging Center                                                                                                             43.09                     76.88
                                                                                                                                                                               0.00                      0.00                       0.00                      0.00                      0.00                0.00                 0.00                   0.00                      0.00               0.00                0.00                0.00
                  ZZ-PNH Southern Neurology                                                                                                          0.00
                                                                                                                                                                                                  7,912.52                   6,909.89                  8,829.21                  7,734.62              6,758.13            7,798.92               7,714.86                 7,570.33             7,091.24          6,930.94            89,260.72
                  ZZ-Polk Medical Center                                                                                                      7,376.62                  6,633.43
                                                                                                                                                                             96.35                    126.35                    184.84                    104.39                     173.90               131.22             131.68                   93.79                   152.65               80.60             107.49              1,480.25
                  ZZ-Polk/Floyd Wound Center                                                                                                       97.00
                                                                                                                                                                                                          0.00                      0.00                      0.00                       0.00               0.00                 0.00                833.12                   109.62            1,930.80          3,480.00               6,353.54
                  ZZ-Tanner Medical Center/Alabama                                                                                                   0.00                      0.00
                                                                                                                                                                                                64,681.16                  58,260.63                 63,185.74                 60,082.62             59,462.07           65,467.93              65,885.14                62,802.89            60,870.73         62,377.50            739,410.95
                  ZZ-Tanner Medical Center/Carrollton                                                                                       59,474.16                 56,86039
                                                                                                                                                                                                 22,769.72                 22,078.02                 21,556.34                  21,770.52             22,41319           22,370.61               23,345.45               26,321.51            25,416.94         25,458.67            277,101.64
                  ZZ-Tanner Medical Center/Villa Rica                                                                                       22,063.33                 21,537.23
                                                                                                                                                                      10,480.00                  10,480.00                 13,427.50                 10,742.00                  10,742.00             13,427.50          10,742.00               13,427.50               10,742.00            10,742.00          13,427.50           138,860.00
                  ZZ-TMC Contract Labor                                                                                                     10,480.00
                                                                                                                                                                        7,617.17                   8,083.61                  7,604.17                  7,124.45                   7,483.16             7,935.27            7,349.02                7,438.19                7,614.55             6,028.83          5,814.61             88,490.03
                  ZZ-Triumph The Specialty Hospital, LLC(Rome,GA)                                                                             8,397.00
                                                                                                                                                                                0.00                      0.00                      0.00                       0.00                      0.00                0.00                0.00                    0.00                     0.00        37,767.84          59,858.64             97,626.48
                  ZZ-VAMC Atlanta                                                                                                                    0.00
                                                                                                                                                                                0.00                      0.00                       0.00                      0.00                      0.00                0.00                0.00                    0.00                     0.00          2,340.38           1,114.09              3,454.47
                  ZZ-VAMC Atlanta Clinic Facility                                                                                                    0.00
                                                                                                                                                                                0.00                      0.00                       0.00                      0.00                      0.00                0.00                0.00                    0.00                     0.00          1,608.30           1,580.02              3,18831
                  ZZ-VAMC Ft. McPherson Bldg                                                                                                          0.00
                                                                                                                                                      0.00                      0.00                      0.00                       0.00                      0.00                      0.00                0.00                0.00                    0.00                     0.00          3,729.85           3,210.55              6,940.40
                   ZZ-VAMC Trinka Davis Veterans Village
                                                                                                                                               5,609.60                  5,159.04                  6,483.96                   5,55137                   6,596.75                                        5,321.42           5,617.00
                                                                                                                                                                                                                                                                                  6,061.74 .._._..........__._._____,.__._.____._...„~_..._.____   5,818.41                                     5,361.12
                                                                                                                                                                                                                                                                                                                                                                           5,850.51 __...._.~_.._                  5,332.30
                                                                                                                                                                                                                                                                                                                                                                                                     _..__.,~_. __._____....._._..     68,763.22
                                                                                                                                                                                                                                                                                                                                                  __._._.._._....~.~.__~_..__._...__.__..__
                   ZZ-WillowbrookeatTanner
                  _..._...._..___.._._..._..._.~._.__,...~.__..__..._. _m _.___..__._._~ _..._..........___.______..~..._._~.__~.__...__.____......._.._...__.._..._..__..,_._...._._..........___..__~__._.._....__....._.______.__~_._._._._.._....____.._._.___.__.__..._.~____._~__.____..._.
                   Grand Total                                                                                                         3,155,381.87 2,915,932.48 3,316,171.76 3,021,760.09 ' 2,937,168.66 2,949,77131 2,750,018.09 3,194,83131 3,038,759.97 3,067,008.26 2,972,436.26 2,886,104.64 36,205,344.70
                                     11/2/2018 1:36 PM                                                                                                                                                                          C:\Users\hilic\AppData\local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xlsx 2017
                                                                                      2018                               ~\{~ ~ l~{~              ~ ~t'~-,~~~ i~l~ ~~
                            FiscalYear
                                                                                                                                                                                                                                        Total YTD
                                                                                                                                                       Sum of MAY Sum of JUN         Sum of 1U~       Sum of AUG Sum of SEP             9/30/2018
Desc




                             Row Labels                                               Sum of lAN      Sum of FEB       Sum of MAR Sum of APR
                                                                                                             955.96        1,006.99       1,064.83         1,126.06        890.19         1,051.22            943.49        759.78          8,677.37
                             ABM -Lanier -Hunt Airport Parking Atlanta                      878.85
                                                                                                          2,784.84         3,151.40       2,205.74         3,174.09     2,455.45          2,433.41         3,583.71       2,452.46         25,181.48
                             AMH Ambulatory Care Center                                   2,94038
                                                                                                               50.71            37.71           0.00          130.57         95.15            24.68             10.20         66.91            415.92
                             AMH Archbold Primary Care                                          0.00
                                                                                                                                                                                                              556.44        401.89          3,919.58
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                             304.36          379.75           418.32         401.24           566.40       436.74           454.44
                             AMH Archbold Sleep Center
                                                                                                               77.29          176.20         102.16             89.72       117.89          164.70            123.78         137.65          1,124.87
                             AMH Bainbridge Specialty Clinic                                 135.47
                                                                                                          3,066.48         4,325.71       4,745.68              56.18    3,045.72         3,536.44         2,958.58       2,615.31         27,825.30
                             AMH Brooks County Hospital                                   3,475.20
                                                                                             135.28          156.11           150.64         144.68             81.47       127.62            87.40           145.51          86.14          1,114.85
                             AMH Cardio Consultants of South Georgia
              Exhibit A - Asset Purchase Agreement Page 168 of 231




                                                                                                          4,434.62          5,255.54      4,66832           4,823.75     5,267.42         4,938.97         4,773.59       4,02336          42,775.81
                             AMH Glenn-Mor Nursing Home                                   4,590.24
                                                                                                           7,600.55       13,980.53      13,065.49        (4,250.38)     7,308.88         7,668.86         7,882.53       6,709.37         b9,205.29
                             AMH Grady General Hospital                                   9,239.46
                                                                                                           2,048.51         2,061.76       1,561.59         2,124.92     1,799.97         1,567.26         1,584.09       1,134.96         15,707.11
                             AMH Lewis Hall Singletary Oncology Center                     1,824.06
                                                                                                           2,264.26         2,52332        2,151.26         2,440.94     2,432.24         2,345.64         2,608.48       2,058.11         19,626.12
                             AMH Mitchell Convalescent Center                                801.87
                                                                                                           3,991.98         7,336.62       7,241.98           507.07     4,546.67         5,164.87         4,754.99       4,089.33         43,634.39
                             AMH Mitchell County Hospital                                  6,000.88
                                                                                             732.18        1,239.10           610.97       1,21238          1,363.01     2,019.63         1,204.76            964.02      1,314.32         10,66036
                              AMH Northside Center for Behavioral &Psychiatric Care
                                                                                           5,552.93        4,710.63         6,062.81       5,776.63         5,418.89     5,988.48         5,716.57         6,207.63       5,077.48         50,512.05
                              AMH Pelham Parkway Nursing Home
                                                                                               20.40             0.00             0.00           0.00             0.00         0.00             0.00             0.00           0.00             20.40
                              AMH South Georgia Surgical Associates
                                                                                                              743.83           587.69        618.11           530.85        602.71           685.93           617.68         509.16          5,485.52
                              AMH Thomasville Physical Therapy                               589.57
                                                                                                              535.92           361.76         297.67          404.50        360.83           328.41           30835          356.08          3,378.07
                              AMH Urgent Care &Corporate Care Centers                        424.56
                                                                                              310.69          286.66           211.80         210.14           238.53       128.23           279.07            198.96        206.78          2,070.86
                              AMH Wound Management & Hyperbaric Medicine
                                                                                           1,869.83         1,415.61           586.36         734.02           676.24           0.00            0.00              0.00          0.00         5,282.06
                              Amtran Medical Transportation, Inc.
                                                                                                 0.00             0.00            0.00           0.00             0.00      63130          1,316.26            792.34        174.41          2,914.31
                              Amtran Medical Transportation, Inc.
                                                                                           6,337.14         5,538.19        4,965.62       5,285.88         6,276.41      5,224.87         5,631.15         6,423.60      5,371.46         51,05432
                              AnMed Cannon Memorial Hospital
                                                                                                          71,599.97        77,506.25     74,615.96         77,821.34    77,191.56        76,002.03        78,851.01     73,363.19         688,451.11
                              AnMed Health Medical Center                                 81,509.79
                                                                                          21,868.51       18,550.20        20,343.15      18,887.03        20,862.16    19,048.65        19,601.45        22,378.34      18,435.70        179,975.19
                              AnMed Health North Campus
                                                                                              177.63          208.11           272.60         172.35           291.94        224.53          262.63            175.87        200.49          1,986.15
                              AnMed Health Sleep Lab
                                                                                              386.62          227.84           666.43         378.07           719.83        389.26          667.41            548.31        335.52          4,319.31
                              AnMed Health Wound and Hyperbaric Medicine
                                                                                          79,394.36       69,205.04        63,061.07      59,672.79        58,45835     60,365.21        53,34635         52,694.88      51,00032         547,19838
                              Archbold Memorial Hospital
                                                                                                76.77            31.18             0.00         76.77            61.77          0.00           81.13              0.00         80.26            407.88
                               BG Neurology
                                                                                              494.98           366.60          346.13         364.10           277.88        217.16           327.22           311.35         297.80          3,003.20
                              Carlton Breast Center at Meredyth Place
                                                                                            6,559.73        5,812.11         6,652.03       5,595.02         7,457.12     6,563.80         7,125.10         7,002.62       6,676.40         59,443.92
                               Carolina Center for Behavioral Health
                                                                                              233.73           206.09           279.02         266.28          333.02        252.39           281.17           178.81         330.22          2,360.74
                               Carolina Orthopaedic &Neurological Associates(MRI)
                                                                                            8,489.02        6,192.62         8,854.59       7,874.74         7,230.26           0.00            0.00              0.00          0.00        38,641.22
                               Center for Advanced Rehabilitation
                                                                                                 0.00              0.00            0.00           0.00          580.94    5,897.49         9,595.51         7,871.11       6;537.05         30,482.10
                               Center for Advanced Rehabilitation
                                                                                            3,475.29           944.00        1,404.62       2,079.94         1,531.92           0.00             0.00             0.00          0.00          9,435.77
                               Center for Advanced Rehabilitation - SACU 3rd floor
                                                                                                  0.00             0.00            0.00           0.00             0.00      503.67        5,116.61            769.40            0.00         6,389.68
                               Center for Advanced Rehabilitation-SACU 3rd floor
                                                                                               229.52          130.35           183.40         116.42            76.46         86.94          118.26            118.15        100.12          1,159.62
                               Dunwoody Urgent Care
                                                                                            1,255.76           979.16        1,000.75          858.37        1,073.70      1,273.85           90330          1,318.78         975.08          9,638.75
                               Eden Terrace of Spartanburg
                                                                                                  0.00             0.00            0.00     3,422.10               0.00   4,532.25               0.00        3,708.65      4,687.00         16,350.00
                                EP Star Wipers, Inc. -RAGS
                                                                                               285.24          161.43           113.66         173.50           181.04        225.83          376.13            130.72        332.58          1,980.14
                                Family Medical Center
                                                                                               117.70           117.70          176.55         125.19           117.70        117.70          176.55            251.45        176.55          1,377.09
                                FGPG Shakerag Hill
                                                                                               254.13           344.01          324.75         281.41           404.46        385.20          836.10            513.55        451.01          3,794.59
                                FGPG Yorktown I (Ste 100)
                                                                                               235.40           235.40          353.10         235.40           294.25        235.40          176.55            292.91        235.40          2,293.81
                                FGPG Yorktown III (Ste 207)
                                                                                           87,030.64       89,619.85        84,359.79      90,806.59        87,806.18    87,933.53      100,44233        124,789.93              0.00      752,788.84
                                Fort Jackson
                                                                                                  0.00             0.00             0.00          0.00             0.00          0.00            0.00              0.00 160,369.74         160,369.74
                                Fort Jackson
                                                                                               579.67           460.10           655.11        552.96           590.22        318.54          495.50            625.65        456.28          4,734.03
                                Fresenius Medical Care of Decatur
                                                                                               903.65           823.09        1,446.90         955.06         1,294.79        535.81        1,125.26         1,171.59       1,103.58          9,359.72
                                Fresenius Medical Care of Duluth-Lawrenceville
                                 Fresenius Medical Care of Honey Creek                         633.44           61739            952.03         621.14          856.54        531.83          662.63            859.88        669.18          6,404.05
                                 Fresenius Medical Care of South DeKalb/Rockdale               870.18           745.26           986.01         626.40          926.10        638.64        1,030.16            863.69        563.95          7,250.37
                                        11/2/2018 1:36 PM                                                   C:\Users\hilic\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xlsx 2018
                                 FiscalYear                                             2018
                                                                                                                                                                                                                                      Total YTD
                                                                                                                         Sum of MAR "Sum of APR ,Sum of MAY Sum of JUN 'Sum oflUL                    Sum of AUG Sum of SEP            9/30/2018
Desc




                               ,Row Labels                                              Sum of1AN - Sum of PEB
                                                                                                                                   0.00            0.00          0.00           0.00          0.00          639.38           0.00            639.38
                                Georgia Baptist College of Nursing -Mercer University             0.00            0.00
                                                                                                                                   0.00            0.00          0.00           0.00          0.00             0.00          0.00              24.65
                                Georgia Breast Surgery, PC                                        0.00          24.65
                                                                                                                            16,490.49      12,759.29      13,651.83       13,61433     13,750.46        14,564.50     14,772.81        126,142.07
                                Georgia Regional Hospital                                  14,970.56      11,567.80
                                                                                                                                                                                                            300.00        150.00           1,584.80
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                               150.00         150.00            225.00         159.80         150.00         150.00        150.00
                                Georgia State University Student Health Clinic                                                                                                                                            25832            2,666.13
                                                                                               166.50          205.50           393.50         374.00         232.50         318.32        454.09           263.40
                                Goldstar EMS                                                                                                                                                                                 0.00          2,559.74
                                                                                               568.52          298.45           629.26             0.00       708.17         35534            0.00             0.00
                                Home Hospice Nurses -Direct Sale                                                                                                                                                          586.63           3,772.76
                                                                                                20330          52633            586.25          276.06        258.51         515.95        436.66           383.06
                                Hospice of Laurens County
              Exhibit A - Asset Purchase Agreement Page 169 of 231




                                                                                                            2,747.66          3,323.05       2,882.98       2,412.61       1,612.25      2,611.18         2,385.41     2,088.55          23,680.39
                                Hospice of the Upstate                                       3,616.71
                                                                                                            2,490.02          3,004.81       2,393.59       2,656.25       2,599.13      2,714.01         2,874.15     2,432.09          23,745.20
                                Houston Health Pavilion                                      2,581.14
                                                                                                          76,929.33         88,390.58      80,388.06      81,337.24       78,830.19    83,852.42        87,976.77     77,175.19         741,340.85
                                Houston Medical Center                                     86,461.07
                                                                                                          11,398.98         12,292.78      15,034.83      11,750.07       12,182.68    14,520.47        14,223.90     12,072.28         116,198.10
                                Houston Perry Hospital                                     12,722.12
                                                                                                                              4,50338        4,398.66       4,653.24       4,617.67      3,262.63         4,862.92     4,443.71          38,552.74
                                Houston Surgery Center                                       4,187.38       3,623.16
                                                                                                            2,944.65          3,41730        3,695.50       3,502.39       3,586.07      4,071.75         4,478.53     3,454.14          32,620.79
                                Joe-Anne Burgin Nursing Home                                 3,470.46
                                                                                                                 64.65            64.65           64.65         64.65          64.65         64.65          129.30          64.65             646.50
                                Judson G. Black, MD LLC                                          64.65
                                                                                                                   0.00             0.00            0.00  29,760.00       76,904.00      3,752.00       19,116.12            0.00       129,532.12
                                 Linen Replacement in Excess of Allowance (EP)                     0.00
                                                                                                                   0.00             0.00            0.00  42,162.00      151,399.28         345.00      48,440.04     (8,129.00)        234,21732
                                 Linen Replacement in Excess of Allowance(SPAR)                    0.00
                                                                                                                   0.00             0.00            0.00   39,619.00      47,589.00            0.00     40,599.08             0.00      127,807.08
                                 Linen Replacement in Excess of Allowance (TRIST)                  0.00
                                                                                                                   0.00            57.01            0.00         34.49           0.00          0.00          123.91         25.29             240.70
                                 Lung &Chest Medical Associates                                    0.00
                                                                                                           22,277.83         26,333.58      25,354.03      27,228.55      24,12035      24,538.69        24,275.80    24,989.79         226,353.62
                                 Martin Army Hospital                                       27,235.02
                                                                                                   0.00         346.85           412.51          323.65        419.05         316.03        329.10           447.96       253.19            2,848.33
                                 Midtown Neurology PC                                                                                                                                                                                    32,988.23
                                                                                              3,518.16       3,316.77         4,440.86        3,024.96      3,942.18        3,802.44     3,566.80         3,579.81      3,796.27
                                 Moncrief Army Health Clinic
                                                                                                                719.42         1,183.62       1,057.70       1,105.76       1,037.56        697.00           612.94       609.98           7,623.58
                                  Moody Air Force Base Clinic                                   599.60
                                                                                                                   0.00              0.00           0.00           0.00          0.00          0.00             0.00          0.00               0.00
                                  Morningside of Albany                                            0.00
                                                                                              9,144.81       7,407.60          7,21936        8,090.83       9,801.41       7,220.80      7,515.55       10,44639       7,965.60          74,81235
                                  Northeast Georgia Medical Center Barrow
                                                                                                                   0.00            60.51            0.00         60.02           0.00         57.54          104.16        112.10             429.54
                                  Orthopedic Specialties                                          35.22
                                                                                                                    0.00             0.00           0.00         14.88           0.00          0.00             0.00          0.00              19.34
                                  Palmetto Hemtology Oncology -Union                                4.46
                                                                                                                    0.00             7.80           0.00           0.00          9.59          0.00             2.97          0.00              29.46
                                  Phoebe Community Benefit                                          9.10
                                                                                                                  5233             7833            54.28         80.60          50.24         39.66          140.14         73.71             569.28
                                  Phoebe Community Care Clinic                                      0.00
                                                                                                                680.88           782.93          768.30        994.18         73839       1,003.24           809.46        918.96           7,480.54
                                  Phoebe Diagnostics Imaging Center                              784.23
                                                                                                 233.68           85.80           311.03           53.30        135.53        282.93         102.79          142.46        181.13           1,528.63
                                  Phoebe East
                                                                                               1,505.55       1,109.65         1,175.58        1,191.83      1,154.82         914.65        916.08         1,15032         709.40           9,827.88
                                  Phoebe Endoscopy Center
                                                                                                  65.65           60.13             21.78          36.08          14.95         22.48         14.21            45.28         41.98             322.52
                                  Phoebe Family Medical Center -Albany
                                                                                                   10.08          21.45              0.00          30.23           0.00         14.21         27.10             0.00         25.12             128.19
                                  Phoebe Family Medical Center- Camilla
                                                                                                   54.93          19.50               3.58         51.68          53.30         27.10         26.44           107.09           0.00            343.61
                                  Phoebe Family Medical Center -Laurel Place
                                                                                                   19.18            0.00              0.00         17.55           0.00           0.00          0.00            0.00           0.00             36.73
                                  Phoebe Family Medical Center -Pelham
                                                                                                    0.00           25.68              0.00           0.00         27.30         21.15           0.00           26.44         27.76             128.33
                                  Phoebe Gastroenterology Associates
                                                                                                 387.73          857.45           546.00          507.98        582.08         802.71        541.73           677.87       509.67           5,413.19
                                  Phoebe Healthworks
                                                                                                   15.28             0.00             0.00          20.48           0.00          0.00          0.00             0.00          0.00             35.75
                                   Phoebe Infectious Disease
                                                                                                     8.45            0.00             0.00           0.00           0.00          0.00          0.00             0.00        28.09              36.54
                                   Phoebe Neurology Associates
                                                                                                     7.15          41.93            39.65           42.25         22.43         37.02         4231             43.96         39.99             316.68
                                   Phoebe Neurosurgical Associates
                                                                                               1,210.49       1,188.20          1,343.23       1,600.82       1,569.62       1,660.73      1,081.48        1,813.03      1,452.00          12,919.57
                                   Phoebe Northwest
                                                                                                  114.08           72.15            72.80           33.80         7833          86.60        132.21            76.02         77.67             743.65
                                   Phoebe Orthopaedic Specialty Group _
                                                                                             75,334.09      74,705.90         76,356.62      74,608.78      80,450.91      79,21136      77,020.41        81,896.90    84,467.83         704,052.80
                                   Phoebe Putney Memorial Hospital (Main Campus)
                                                                                               7,370.03        8,513.62         7,592.53       8,003.21       7,91435        8,541.79      7,614.02        7,602.03      7,435.00          70,586.58
                                   Phoebe Putney Memorial Hospital (North Campus)
                                                                                                     0.00            0.00             0.00           0.00           0.00          0.00          0.00             0.00          0.00               0.00
                                   Phoebe Rheumatology
                                                                                                     0.00            0.00             0.00           0.00           0.00          0.00          0.00             0.00          0.00               0.00
                                   Phoebe Sickle Ceil Clinic
                                                                                                  747.92         425.10            624.94         641.00        447.85         46538         635.70           465.24       483.89            4,937.01
                                   Phoebe Sleep Disorders Center
                                            11/2/2018 1:36 PM                                                C:\Users\hilic\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xisx 2018
                              FiscalYear                                                             zois
                                                                                                                                                                                                                                        Total YTD
                                                                                                                                                                                Sum of JUL    Sum of AUG   Sum of SEp                   9/30/2018
Desc




                                                                                                     Sum of1AN    Sum of FEB   Sum of MAR Sum of APR   Sum of MAY Sum of JUN
                               Row labels
                                                                                                        11,214.78     8,383.38     9,476.68   9,509.18    10,49133    9,910.47     10,357.00     11,957.73     9,487.06                   90,787.59
                               Phoebe Sumter Medical Center
                                                                                                           248.30       244.73       249.93     19338        141.38       73.05         19.83        70.07         68.09                   1,308.74
                                Phoebe Sumter OB/GYN
                                                                                                              73.13       213.53        185.90         52.00         80.93         68.09          51.89         83.95         66.77          876.18
                                Phoebe Sumter Orthopedics
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                              56.55        18.53         34.13         53.30         17.55          0.00          4032          18.51         32.72          271.61
                                Phoebe Sumter Surgical Associates
                                                                                                             185.25       241.80        182.98        133.58        213.20         206.25        149.73        220.13        188.73        1,721.64
                                Phoebe Sumter Wellness &Education Center
                                                                                                                0.00        0.00         27.95          0.00         15.60           0.00         22.81         17.52         27.76          111.64
                                Phoebe Tower Medical at Meredyth Place
                                                                                                               20.15         0.00         0.00         15.28          0.00           6.94         10.91         25.12         16.20           94.59
                                  Phoebe Worth Family Medicine -Sylvester
              Exhibit A - Asset Purchase Agreement Page 170 of 231




                                                                                                            3,503.75     1,759.93     3,079.43      2,153.97       3,001.99      1,876.16      2,006.38      2,845.12       2,102.90      22,329.61
                                  Phoebe Worth Medical Center
                                                                                                               38.03      20638         136.83        207.68         260.00        275.99        27830         180.47         125.93       1,709.59
                                  Phoebe Wound Care & Hyperbaric Center
                                                                                                             704.06       524.84        249.04        405.32        441.00         281.83        524.39        355.03        405.69        3,891.18
                                   Premier Orthopedics
                                                                                                               0.00          0.00         0.00          0.00          0.00           0.00          0.00          0.00          0.00            0.00
                                   Randolph Medical Associates
                                                                                                        45,396.10       41,004.11    43,162.07     45,687.88      46,218.83     44,660.73     46,418.42     44,174.80      39,845.31     396,568.23
                                   Regional Medical Center of Orangeburg
                                                                                                             525.41       511.28        423.80        322.74        729.16         441.15        437.82        381.85        289.41        4,062.61
                                      R MCO Healthplex
                                                                                                               0.00         0.00          0.00          0.00         153.22          0.00          0.00          0.00           0.00         153.22
                                      RMCO Healthplex -Holly Hill
                                                                                                              524.86      478.68        415.65        364.03        449.88         484.93        403.46        418.14         289.91       3,829.54
                                      RMCO Healthplex-Santee
                                                                                                              349.89       229.79       126.68        180.98         354.28          0.00        148.24        141.59         185.31       1,716.74
                                      RMCO Urgent Care - Bamburg
                                                                                                        85,353.87       75,959.21    80,168.05      73,110.79     82,272.20     82,566.84     74,172.25     88,980.77      83,877.06     726,461.03
                                      Self Regional Medical Center
                                                                                                         1,030.02        1,021.96      1,312.86      1,077.56      1,357.92      1,484.86      1,403.89       1,189.69      1,149.59      11,028.36
                                      SFMC Outpatient Imaging &Specialty Care at Camp Creek
                                                                                                              550.28       489.51        521.78        858.44        778.92        558.41        483.53         886.24        721.87       5,848.99
                                      Southeastern Interventional Pain Associates
                                                                                                              210.31       181.26       314.39         132.47        112.35          0.00          0.00          0.00           0.00         950.77
                                      Southern Surgical Arts Calhoun
                                                                                                                0.00         0.00         0.00           0.00         37.45        361.02        534.57        330.95          44.08       1,308.08
                                      Southern Surgical Arts Calhoun
                                                                                                              143.88       304.48       541.56         319.00        604.12        545.93        416.16        620.21         430.03       3,92536
                                      Southwest Georgia OB/GYN
                                                                                                               92.63         0.00         24.70         63.05          9.75         50.24          7833         89.90         108.74         51734
                                      Southwest Georgia Physical Therapy
                                                                                                            1,343.00     1,218.10       995.25       1,128.92      1,131.65      1,401.49       1,230.74      1,329.10      1,474.00      11,252.23
                                      Southwest Georgia Regional Medical Center
                                                                                                               62.00         0.00          0.00         39.68         87.79          0.00          0.00           0.00          0.00         189.47
                                         Spartanburg Community College -Central Campus
                                                                                                               96.22        49.10         92.26          8.43          0.00          0.00          0.00           0.00          0.00         246.02
                                          Spartanburg Community College -Tyger Rlver Campus Duncan
                                                                                                            1,695.75     2,410.25          0.00      2,814.70      2,921.10      8,935.10       5,351.65      3,711.00      2,040.45      29,880.00
                                           SPN Star Wipers, Inc -RAGS
                                                                                                            1,015.45     1,027.78      1,196.47        866.79      1,112.20        881.47       1,490.56      1,400.42      1,087.87       10,079.00
                                           Summit Orthopaedic Surgery Center
                                                                                                            2,316.60     2,907.30      2,89630       3,070.65      2,732.40       2,708.39      1,986.50      2,500.94      2,284.95       23,404.03
                                            Surgery Center at Pelham
                                                                                                               624.45     46835         496.05        565.03         716.91        248.54        549.91         730.39        37633         4,775.96
                                            SurgiCare Gwinnett
                                                                                                             1,491.19    1,733.31      1,372.26      1,529.54       1,370.51      1,05836       1,874.03      1,782.18      1,018.89       13,230.26
                                            T3 Labs, Inc.
                                                                                                               277.88      22438         214.00        224.38        277.88        218.01         277.88        267.50        224.38        2,206.29
                                               U nion County Emergency Medical Services
                                                                                                            52,433.92   34,007.73     48,026.52     40,683.07          0.00           0.00          0.00          0.00          0.00      175,151.25
                                               VAMC Augusta Downtown Division
                                                                                                                 0.00        0.00          0.00      1,982.18     49,429.46      39,927.80     39,968.95     49,527.71     38,268.00      219,104.09
                                               VAMC Augusta Downtown Division
                                                                                                            17,281.80   17,42132      25,768.59     17,596.85          0.00           0.00          0.00          0.00          0.00       78,068.56
                                               VAMC Augusta Uptown Division
                                                                                                                 0.00         0.00         0.00        727.71     20,770.87      17,435.60     21,027.75     23,473.54     19,042.64      102,478.11
                                               VAMC Augusta Uptown Division
                                                                                                            44,36539     37,916.86    51,287.45     46,105.24     47,884.02      47,990.14     45,407.05     48,524.53     31,971.64     401,45232
                                                 VAMC Charleston
                                                 VAMC Columbia                                              44,776.25    39,898.14    45,700.64     40,705.25     43,063.38      48,968.85     40,80934      50,335.01     44,309.15      398,566.00
                                                 VAMC Dublin                                                23,975.20    23,818.70    27,821.02     25,652.95      29,590.70     29,718.89     27,841.12     32,413.36     26,877.75      247,709.68
                                                   VITAS Innovative Hospice Care -Duluth                     1,396.19         0.00          0.00       106.00         106.00          0.00          0.00          0.00          0.00        1,608.19
                                                   VITAS Innovative Hospice Care -Stockbridge                1,215.86       783.64      1,284.45      1,427.21      2,089.24      1,401.88      1,308.73      1,282.35      1,242.49       12,035.85
                                                   VITAS Innovative Hospice Care Direct Sale                    51.36         0.00         5136           0.00          0.00         51.36         51.36         5136           0.00          256.80
                                                    WeIlStar AMC Bone & Joint Specialists                       20.14        10.45         0.00          18.46         35.66         31.98         30.21         19.08         36.92          202.90
                                                     WeIlStar AMC East Point Clinic                             27.75         0.00         0.00           7.07         14.15         38.25       175.50         351.00           0.00         613.72
                                                     WeIlStar AMC Gym                                        1,13639        378.80       929.77       1,394.66        568.19        826.46      1,44631         413.23       1,239.70       8,333.51
                                                      WeliStar AMC Inman Park Physicians                        0.00         26.81        20.84           0.00         18.27         1430          28.53          3.63         26.53          138.91
                                                      WeIlStar AMC Morrow Healthcare                            83.46       121.40       154.03         130.59        162.46        116.83        149.35        170.24        104.65        1,193.01
                                       11/2/2018 1:36 PM                                                                 C:\Users\hilic\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utiook\OOKKGOOQ\Revenue by customer.xlsx 2018
                              FiscalYear                                                                        2Q18
                                                                                                                                                                                                                                                                            Total YTD
                                                                                                                                                                                               Sum of1UN
                                                                                                                                                                                 Sum of _MAY __.._             Sum of 1UL           Sum of AUG               Sum of SEP     9/30/2018
Desc




                                  labels                                                                         Sum of  !AN             .._____ Sum
                                                                                                                                 Sum of .FEB          of MAR
                                                                                                                                                  .~____          Sum of
                                                                                                                                                           _._ ..~..__   APR
                                                                                                                                                                       .._---.._.._.._                ~..._T___~____~.._..~._.,......._....~__  . ..... .... _-- ___.___
                             Row
                            --- ___.______.___ __ _._._ _. _ _ ...~ ____ _,_.._---_             _.._ _. _._. ._ _._____ ______..__._._~
                                                                                                                                        216.02           283.96          237.85        127.19        278.08              220.67                186.87              182.28      1,974.95
                             WeilStar AMC Orthopaedic Rehabilitation                                                     242.04
                                                                                                                                         9435            160.87          105.50        169.90        165.61              148.08                258.78              121.73      1,348.95
                                WeIlStar AMC Primary Care Clinic -Camp Creek                                             124.12
                                                                                                                                            0.00           32.83             36.37           65.74             25.23            89.32           126.40            80.09          52132
                                WeIlStar AMC Primary Care Clinic -Cascade                                                6536
                                                                                                                                                                                                                                                                   0.00           14.75
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                          14.75             0.00            0.00              0.00             0.00            0.00              0.00             0.00
                                WeIlStar AMC Primary Care Clinic -Virginia Highlands
                                                                                                                                                        3,600.09           780.70         1,240.68           711.12          1,056.67         3,641.24         4,344.95       24,033.97
                                WeIlStar Atlanta Medical Center                                                        5,221.88        3,436.63
                                                                                                                                                             0.00         (239.68)             0.00             0.00             0.00             0.00             0.00        1,248.69
                                  Wesley Commons                                                                       1,488.37             0.00
                                                                                                                                                             0.00          376.57           474.72            510.92           378.27           564.25           412.24        2,716.96
                                   Westside Dermatology                                                                    0.00             0.00
              Exhibit A - Asset Purchase Agreement Page 171 of 231




                                                                                                                                                       29,805.08        27,646.62        29,503.01        27,486.56        31,390.56         35,601.42        25,385.26      261,36330
                                   Whitten Center                                                                    29,417.43        25,127.37
                                                                                                                                         867.75           915.53           865.48         1,230.45            925.14         1,009.75           939.55          910.27         8,574.88
                                   Willson Hospice House                                                                910.98
                                                                                                                                      17,212.68        20,341.62        17,795.48        19,492.91        18,035.50         17,680.81        20,202.71        17,47736       166,418.01
                                   Wiregrass Rehabilitation Center (II)                                              18,178.94
                                                                                                                                          75.58            84.36            78.43            99.51            72.48             98.23            83.05            76.06          750.07
                                   Zero Waste Solutions                                                                  82.37
                                                                                                                                            0.00            0.00             0.00              0.00             0.00             0.00              0.00            0.00          335.82
                                    ZZ-AMC Direct Sale                                                                   335.82
                                                                                                                                          518.18           823.14           433.67             0.00             0.00              0.00             0.00             0.00       2,733.30
                                     ZZ-AramarkServices                                                                  958.31
                                                                                                                                           50.08             0.00             0.00             0.00             0.00              0.00             0.00             0.00         150.23
                                     ZZ-Center for Pain and Spine                                                        100.15
                                                                                                                                            0.00             0.00            1736              0.00             0.00              0.00             0.00             0.00          1736
                                     ZZ-Chattanooga Heart Institute -Chattanooga                                           0.00
                                                                                                                                            0.00             0.00             0.00             0.00              0.00             0.00             0.00             0.00       4,855.78
                                      ZZ-Crestview Contract Labor                                                      4,855.78
                                                                                                                                      79,289.65        82,608.02         31,662.45             0.00              0.00             0.00             0.00             0.00     283,813.66
                                       ZZ-Floyd Medical Center                                                       90,253.54
                                                                                                                                          543.03          543.03            271.51             0.00             0.00             0.00              0.00             0.00       1,900.59
                                       ZZ-Floyd Primary Care                                                             543.03
                                                                                                                                          831.66         1,513.52           919.40           625.95           530.71            65.68              0.00             0.00       5,374.21
                                       ZZ-Fresenius Medical Care of Henry County                                         887.30
                                                                                                                                          305.75           258.10           450.05           426.50              0.00             0.00             0.00             0.00       1,665.60
                                       ZZ-GH Harris Radiation Therapy Center                                             225.20
                                                                                                                                          116.85           106.50           179.51           161.94              0.00             0.00             0.00             0.00         651.92
                                       ZZ-GH North Georgia Cancer Center                                                  87.11
                                                                                                                                           28.79            21.81            31.75            37.98              0.00             0.00             0.00             0.00         149.11
                                         ZZ-GH Northwest Georgia Women's Care                                              28.79
                                                                                                                       25,792.50            0.00             0.00             0.00             0.00              0.00             0.00             0.00             0.00      25,792.50
                                         ZZ-GHS Contract Labor
                                                                                                                           27.52            0.00            35.22             0.00             0.00           123.00             13.40             0.00             0.00          199.15
                                         ZZ-GMC Academic internal Medicine Partners
                                                                                                                        1,338.72          891.89         1,402.40         1,369.60         1,009.41         1,157.68           560.75              0.00             0.00        7,730.46
                                         ZZ-GMC Breast Center
                                                                                                                            0.00             0.00             0.00             0.00            13.80             0.00             0.00             0.00             0.00          13.80
                                         ZZ-GMC Cancer Care Center-Hamilton Mill
                                                                                                                         140.17           162.36           114.75           143.59           209.69           175.70             79.18             0.00             0.00        1,025.43
                                            ZZ-GMC Cancer Center - Snellville
                                                                                                                         250.65           388.01           367.47           370.24           250.94           239.27           252.61              0.00             0.00        2,119.18
                                            ZZ-GMC Cancer Support Center
                                                                                                                       18,735.89       18,735.89        18,735.89        18,735.89        18,735.89        18,735.89        10,274.52              0.00             0.00      122,689.83
                                            ZZ-GMC Contract Labor
                                                                                                                        3,613.30        3,997.35         5,909.91         4,85331          5,638.25         5,979.24          2,958.83             0.00             0.00       32,950.19
                                              ZZ-GMC Glancy Rehabilitation Center
                                                                                                                        8,792.80       12,691.85        12,648.37        13,227.33        12,574.65        11,03236           7,462.93             0.00             0.00       78,430.29
                                              ZZ-GMC Gwinnett Extended Care Center
                                                                                                                          437.59          455.19            571.48          370.94           491.13          584.40             227.48             0.00             0.00        3,138.20
                                              ZZ-GMC Imaging Center at Hamilton Mill
                                                                                                                          404.17          446.30            521.32          471.15            628.73          461.98            271.81             0.00             0.00        3,205.46
                                              ZZ-GMC John's Creek Orthopaedic Surgery Center
                                                                                                                        1,178.57        1,357.57          1,899.28         1,869.33         1,967.46         1,906.45           844.69             0.00             0.00       11,023.35
                                              ZZ-GMC Outpatient Imaging Center
                                                                                                                          549.12           228.86           678.48           318.75           401.93           512.88           210.27             0.00             0.00        2,900.29
                                              ZZ-GMC Pain Management Center
                                                                                                                          358.95           299.87           372.30           280.01           354.74           615.42           209.02             0.00              0.00       2,49032
                                              ZZ-GMC SportsRehab
                                                                                                                           94.42            94.42             0.00           110.57            86.10             0.00              0.00             0.00             0.00        385.51
                                                  ZZ-GMC Strickland Family Medicine
                                                                                                                            0.00             0.00             0.00           103.94             0.00             0.00              0.00             0.00             0.00         103.94
                                                  ZZ-GMC Suwanee Specialty Center
                                                                                                                          309.08           267.41           409.13           489.35           368.66           494.49           366.53              0.00             0.00       2,704.66
                                                   ZZ-GMC Wound Treatment Center
                                                                                                                       26,695.44        22,486.09        23,003.85        23,406.68        18,277.28              0.00             0.00             0.00             0.00     113,869.34
                                                   ZZ-Gordon Hospital
                                                                                                                           0.00             0.00              0.00              0.00        2,045.47         6,12838               0.00             0.00             0.00       8,173.85
                                                   ZZ-Gordon Hospital
                                                                                                                     272,029.90       196,948.49          1,462.43              0.00            0.00            0.00               0.00             0.00             0.00     470,440.82
                                                   ZZ-Greenville Health System
                                                                                                                       13,728.60        13,84838            947.18              0.00             0.00             0.00             0.00             0.00             0.00      28,524.16
                                                   ZZ-Greenville Health System Scrubs
                                                                                                                        9,899.64          101.70              0.00              0.00             0.00             0.00             0.00             0.00             0.00      10,00134
                                                   ZZ-GrHS Greenville Memorial Medical Campus
                                                                                                                           14.25            22.90             0.00              0.00             0.00             0.00             0.00             0.00             0.00          37.14
                                                   ZZ-GrHS Greer Memorial Hospital
                                                                                                                          247.79           192.33              0.00             0.00             0.00             0.00             0.00             0.00             0.00         440.11
                                                   ZZ-6rHS Hillcrest Memorial Hospital
                                                                                                                             0.00             0.00             0.00             0.00             0.00             0.00             0.00             0.00             0.00           0.00
                                                   ZZ-GrHS North Greenville Hospital
                                          11/2/2018 1:36 PM                                                                             C:\Users\hillc\AppData\Local\Microsoft\Windows\Temporary Internet files\Content.0utlook\OOKK6000\Revenue by customer.x~sx 2018
                               FiscalYear                                                                            , 2018
                                                                                                                                                                                                                                                           Total YTD
                                                                                                                                                     Sum of MAR Sum of APR Sum of MAY Sum of1UN                Sum of1Ul      Sum of AUG Sum of SEP        9/30/2018
Desc




                               Row    labels                                                                          Sum of 1AN      Sum of FEB
                                   _._...._..~__.___._____ _ _ ...._e_..._.._......__.....___.....___ .._._._..__.                                                                        0.00          0.00           0.00           0.00       0.00                 0.00
                                                                                                                               0.00            0.00           0.00          0.00
                               ZZ-GrHS Patewood Medical Campus                                                                                                                                                                        0.00       0.00                 0.00
                                                                                                                               0.00            0.00           0.00          0.00          0.00          0.00           0.00
                               ZZ-GrHS Patewood Memorial Hospital                                                                                                                                                                     0.00       0.00                 2.46
                                                                                                                                1.53           0.93           0.00          0.00          0.00          0.00           0.00
                               ZZ-GrHS Pediatric Specialists -Duncan                                                                                                                                                                  0.00        0.00                6.21
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                5.28           0.93           0.00          0.00          0.00          0.00           0.00
                               ZZ-GrHS Pediatric Specialists -North Grove                                                                                                                                                             0.00        0.00              10.86
                                                                                                                                4.65           6.21           0.00          0.00          0.00          0.00           0.00
                               ZZ-GrHS Proaxis Therapy Oak Grove                                                                                                                                                                      0.00        0.00              12.72
                                                                                                                                9.31           3.41           0.00          0.00          0.00          0.00           0.00
                               ZZ-GrNS Proaxis Therapy 5 Pine St                                                                                                                                                                      0.00        0.00                0.00
                                                                                                                                0.00           0.00           0.00          0.00          0.00          0.00           0.00
                               ZZ-GrHS Surgery Center- Boiling Springs
              Exhibit A - Asset Purchase Agreement Page 172 of 231




                                                                                                                                                              0.00          0.00          0.00          0.00           0.00           0.00        0.00                3.10
                               ZZ-GrHS University Medical Group OB/GYN                                                          3.10           0.00
                                                                                                                                                              0.00           0.00         0.00          0.00           0.00           0.00        0.00            150.23
                               ZZ-Griffin Center for Pain and Spine, LLC                                                     100.15           50.08
                                                                                                                                                            738.41      1,228.66      1,461.60      1,680.84         596.82           0.00        0.00          7,501.36
                               ZZ-Gwinnett Medical Center Dietary                                                            828.24          966.79
                                                                                                                                                        54,575.57      57,410.06     56,110.82     52,702.50      32,540.17           0.00        0.00       360,943.42
                                ZZ-Gwinnett Medical Center Duluth                                                        58,252.25       49,352.06
                                                                                                                                                        52,698.49     160,916.72    160,076.97    169,699.47      87,791.47           0.00        0.00       959,639.77
                                ZZ-Gwinnett Medical Center Lawrenceville                                                174,761.40      153,695.24
                                                                                                                                                          1,560.75      1,482.97      1,194.71      1,483.79         435.55           0.00        0.00          9,012.74
                                ZZ-Gwinnett Surgery Center, LLC                                                            1,530.07        1,324.91
                                                                                                                                                0.00           0.00          0.00         0.00          0.00           0.00           0.00        0.00             297.25
                                ZZ-Harbin Clinic(14) Cedartown                                                               297.25
                                                                                                                                                0.00           0.00          0.00          0.00         0.00            0.00          0.00        0.00             766.71
                                ZZ-Harbin Clinic(150) Cartersville                                                           766.71
                                                                                                                                                0.00           0.00          0.00          0.00          0.00           0.00           0.00       0.00               98.33
                                ZZ-Harbin Clinic(330) Physicians Center                                                        98.33
                                                                                                                                                               0.00          0.00          0.00          0.00           0.00           0.00       0.00             480.54
                                ZZ-Harbin Clinic(504) Cardiology                                                             480.54             0.00
                                                                                                                                                               0.00          0.00          0.00          0.00           0.00           0.00       0.00          1,180.12
                                ZZ-Harbin Clinic(550)Specialty                                                             1,180.12             0.00
                                                                                                                                                               0.00          0.00          0.00          0.00           0.00           0.00       0.00             807.19
                                ZZ-Harbin Clinic (Cancer Center)                                                             807.19             0.00
                                                                                                                                                               0.00          0.00          0.00          0.00           0.00           0.00       0.00          3,188.92
                                ZZ-Harbin Clinic(Main)                                                                     3,188.92             0.00
                                                                                                                                                0.00           0.00          0.00          0.00          0.00           0.00           0.00       0.00             536.01
                                 ZZ-Harbin Clinic Dialysis                                                                   536.01
                                                                                                                                                               0.00          0.00          0.00          0.00           0.00           0.00        0.00            134.82
                                 ZZ-Harbin Clinic Dialysis -Calhoun                                                           134.82            0.00
                                                                                                                                                0.00           0.00          0.00          0.00          0.00           0.00           0.00        0.00            134.82
                                 ZZ-Harbin Clinic Dialysis -Summerville                                                       134.82
                                                                                                                                                0.00           0.00           0.00         0.00          0.00           0.00           0.00        0.00                0.00
                                 ZZ-Harbin Clinic Family Medicine - Adairsville                                                  0.00
                                                                                                                                                0.00           0.00           0.00         0.00          0.00           0.00           0.00        0.00                0.00
                                 ZZ-Harbin Clinic Family Medicine - Armuchee                                                     0.00
                                                                                                                                                0.00            0.00          0.00         0.00          0.00           0.00           0.00        0.00              6737
                                 ZZ-Harbin Clinic Vein Center                                                                  67.37
                                                                                                                                            8,261.81       8,424.58      5,759.07          0.00          0.00           0.00           0.00        0.00        32,188.68
                                 ZZ-Higgins General Hospital                                                                9,743.22
                                                                                                                                               88.92         122.03         87.11        239.02          0.00           0.00           0.00        0.00            615.40
                                 ZZ-HIX Physical Therapy                                                                        78.32
                                                                                                                                                 0.00           0.00          0.00         0.00        282.13           0.00           0.00        0.00            282.13
                                 ZZ-HIX Physical Therapy                                                                         0.00
                                                                                                                                              402.75         49236         457.84        368.80           0.00           0.00          0.00        0.00          2,080.22
                                 ZZ-HIX Sleep Lab                                                                             358.47
                                                                                                                                                 0.00           0.00          0.00          0.00       631.25            0.00           0.00       0.00            631.25
                                  ZZ-HIX Sleep Lab                                                                               0.00
                                                                                                                                                 0.00           0.00          0.00   110,548.00           0.00           0.00           0.00       0.00       110,548.00
                                  ZZ-Linen Replacement in Excess of Allowance(RM)                                                0.00
                                                                                                                                              465.70         458.60        465.11        263.77           0.00           0.00           0.00       0.00          2,164.78
                                  ZZ-MEM Atrium Sleep Center                                                                  511.60
                                                                                                                                  0.00           0.00           0.00          0.00          0.00       144.19            0.00           0.00       0.00             144.19
                                  ZZ-MEM Atrium Sleep Center
                                                                                                                               195.47           99.57        164.04        212.75        133.30           0.00           0.00           0.00       0.00             805.14
                                  ZZ-MEM Hamilton YMCA
                                                                                                                                  0.00           0.00           0.00          0.00          0.00       139.77            0.00           0.00       0.00             139.77
                                  ZZ-MEM Hamilton YMCA
                                                                                                                               552.15         861.80         417.59        290.16        190.09           0.00           0.00           0.00        0.00         2,311.79
                                  ZZ-MEM Mission Surgery Center
                                                                                                                                  0.00           0.00            0.00          0.00         0.00       203.88            0.00           0.00        0.00            203.88
                                  ZZ-MEM Mission Surgery Center
                                                                                                                           32,309.94       31,488.32      33,505.44     29,842.51     26,930.78           0.00           0.00           0.00        0.00      154,076.99
                                  ZZ-Memorial Hixson Hospital
                                                                                                                                  0.00           0.00            0.00          0.00    2,690.38     12,463.12            0.00           0.00        0.00       15,153.51
                                  ZZ-Memorial Hixson Hospital
                                                                                                                          100,180.56       95,658.72     110,058.83    101,641.34     16,211.23           0.00           0.00           0.00        0.00      423,750.67
                                  ZZ-Memorial Hospital
                                                                                                                                  0.00           0.00            0.00          0.00   79,352.21     74,065.67            0.00           0.00        0.00      153,417.88
                                  ZZ-Memorial Hospital
                                                                                                                                 40.78         120.42          46.93         57.77         85.14           0.00          0.00           0.00        0.00            351.04
                                   ZZ-MHI Outpatient Imaging
                                                                                                                                  0.00            0.00           0.00          0.00         0.00         44.26            0.00          0.00        0.00              44.26
                                   ZZ-MHI Outpatient Imaging
                                                                                                                             1,229.56        1,220.40       1,289.82        453.91           0.00          0.00           0.00          0.00        0.00         4,193.69
                                   ZZ-Morrison's Cafeteria at Floyd Medical Center
                                                                                                                             4,537.74        4,117.40       3,805.85      3,713.61      4,005.12           0.00           0.00          0.00        0.00        20,179.73
                                   ZZ-Murray Medical Center
                                                                                                                                   0.00           0.00           0.00          0.00          0.00     2,17138             0.00           0.00       0.00          2,17138
                                   ZZ-Murray Medical Center
                                           11/2/2018 1:36 PM                                                                              C:\Users\hilic\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xlsx 2018
                              FiscatYear                                                              2018
                                                                                                                                                                                                                                                                                      Total YTD
Desc




                                                                                                                                                                                                                                                      Sum of AUG Sum of SEP           9/30/2018
                              Row Labels                                                                               Sum
                                                                                                      Sum of JAN _._ _.. . of_. ..._FEB     _Sum       of MAR
                                                                                                                                              .. ...........    _._._ Sum        ..__. Sum
                                                                                                                                                                             _~APR
                                                                                                                                                                        __._of            _.._ _of  MAY_ _.._
                                                                                                                                                                                                 .._T        Sum~ of JUN
                                                                                                                                                                                                                  _.~____      _ .. __. oflUL
                                                                                                                                                                                                                              Sum       ~._
                                                                                        ~___ ._. _.                                                                                                                                         408.74           282.17          0.00          2,351.75
                                                                                                             287.76              269.25                     300.71             250.62              325.83            226.67
                              ZZ-NGHS Cleveland White Co. EMS                                                                                                                                                                                                                0.00        12,580.65
                                                                                                                 0.00                 0.00                     0.00               0.00                0.00        7,500.00                     0.00        5,080.65
                              ZZ-NGHS Contract Labor                                                                                                                                                                                                                         0.00          1,711.28
                                                                                                             253.75              205.03                      205.03             254.46             203.00            207.47                 278.80            103.73
                              ZZ-NGHS Lanier Med Transport
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                             972.11          1,002.33           1,874.35           1,044.06              1,545.36             275.70         0.00          8,303.99
                                                                                                             969.52              620.56
                              ZZ-N6HS Lanier Park Wound Care                                                                                                                                                                                               1,075.88          0.00        18,578.07
                                                                                                           2,57436          2,138.12                    2,517.03             2,699.72            2,606.07          2,35039               2,616.52
                              ZZ-NGHS Laurelwood                                                                                                                                                                                                                             0.00          2,007.90
                                                                                                                                 208.09                      285.23             217.74              286.78           273.27                 430.05            103.73
                              ZZ-NGHS Outpatient Cardiac Rehab                                                203.00
                                                                                                                                                             203.00             253.75              203.00           207.47                  272.09           103.73         0.00          1,699.79
                              ZZ-NGHS Trauma &Acute Care Orthopedics                                          253.75             203.00
              Exhibit A - Asset Purchase Agreement Page 173 of 231




                                                                                                                                                        1,661.00                   0.00               0.00              0.00                   0.00              0.00        0.00          4,983.00
                              ZZ-NGMC Braselton Equipment Lease                                            1,661.00          1,661.00
                                                                                                                                                                0.00         1,661.00            1,661.00          1,661.00              1,661.00                0.00        0.00          6,644.00
                              ZZ-NGMC Braselton Equipment Lease                                                  0.00                  0.00
                                                                                                                                                    114,082.69                     0.00               0.00              0.00                   0.00              0.00        0.00      425,797.97
                              ZZ-Northeast Georgia Medical Center                                       168,047.23        143,668.04
                                                                                                                                                      28,709.89           147,100.75          171,667.68       168,170.52            173,575.18          47,897.99           0.00       737,122.01
                               ZZ-Northeast Georgia Medical Center                                               0.00                  0.00
                                                                                                                                                      35,068.72                    0.00                0.00             0.00                   0.00              0.00        0.00       133,003.95
                               ZZ-Northeast Georgia Medical Center Braselton                             47,567.48         50,367.75
                                                                                                                                                      14,727.13            45,216.08           52,860.14         52,221.46             50,555.76         20,072.23           0.00       235,652.81
                               ZZ-Northeast Georgia Medical Center Braselton                                     0.00                  0.00
                                                                                                                                     64.12                     59.31             33.36               48.19              0.00                   0.00              0.00        0.00             253.17
                               ZZ-Northwest Georgia Women's Care                                                48.19
                                                                                                                                                                 0.00              0.00                0.00             0.00                   0.00              0.00        0.00             156.24
                               ZZ-Pain Care Center of Georgia, LLC                                            104.16                 52.08
                                                                                                                                                      33,401.07             30,547.17          31,29335          28,373.09                  (253.96)             0.00        0.00       190,544.14
                               ZZ-Piedmont Newton Hospital                                                35,379.84        31,803.58
                                                                                                                                                         5,912.87             2,15930                  0.00             0.00                    0.00             0.00        0.00         20,815.64
                               ZZ-Polk Medical Center                                                       6,888.79          5,854.67
                                                                                                                                  14732                       261.51              39.36                0.00             0.00                    0.00             0.00        0.00             57639
                               ZZ-Polk/Floyd Wound Center                                                      128.20
                                                                                                                                                         7,496.15                   0.00               0.00             0.00                    0.00             0.00         0.00         7,496.15
                               ZZ-RM Star Wipers, Inc. -RAGS                                                      0.00                 0.00
                                                                                                                               2,412.55                   3,077.75            2,379.83            2,853.15            604.72                    0.00             0.00         0.00        14,195.83
                               ZZ-SpRHS Child Development Center                                            2,867.83
                                                                                                                              6,644.39                    7,636.15            7,112.81            7,452.88               0.00                   0.00             0.00         0.00        36,554.48
                               ZZ-SpRHS Ellen Sagar Nursing Home                                            7,708.26
                                                                                                                            12,904.22                  13,844.17            13,235.43           14,014.68               0.00                    0.00             0.00         0.00        70,154.71
                                ZZ-SpRHS Pelham Medical Center                                            16,156.20
                                                                                                                               7,479.50                   7,008.90            7,641.72            6,546.85               0.00                   0.00             0.00         0.00        36,053.58
                                ZZ-SpRHS Restorative Care LTC                                               7,376.60
                                                                                                                                        0.00                   68.00              68.00               51.00              0.00                   0.00              0.00        0.00            187.00
                                ZZ-SpRHSTransportationGarage                                                      0.00
                                                                                                                                     213.82                     56.80               0.00               0.00              0.00                   0.00              0.00        0.00            53338
                                ZZ-STARR Breast Center at Medical Mali                                         262.76
                                                                                                                                     153.81                   183.46                0.00                0.00             0.00                   0.00              0.00        0.00            564.40
                                ZZ-STARR Outpatient Physical Therapy                                           227.13
                                                                                                                            11,979.42                     4,783.86              (305.80)                0.00             0.00                   0.00              0.00        0.00        30,839.53
                                ZZ-Starr Regional Medical Center                                           14,382.05
                                                                                                                                     305.88                     24.22               0.00                0.00             0.00                   0.00              0.00        0.00            676.75
                                ZZ-STARK Sleep Lab                                                             346.65
                                                                                                                                2,671.55                   3,616.22            1,766.40                 0.00             0.00                   0.00              0.00        0.00        11,376.25
                                ZZ-Tanner Medical Center/Alabama                                             3,322.09
                                                                                                                             10,742.00                  13,427.50             8,056.50                  0.00             0.00                    0.00             0.00        0.00        42,968.00
                                ZZ-TMC Contract Labor                                                      10,742.00
                                                                                                                                5,878.19                   5,531.92            7,467.96           5,676.80               0.00                    0.00             0.00        0.00        30,657.23
                                 ZZ-Triumph The Specialty Hospital, LLC(Rome, GA)                            6,10236
                                                                                                                   0.00                 0.00                      0.00               0.00          2,041.76         6,934.21                     0.00             0.00        0.00          8,975.98
                                 ZZ-Triumph The Specialty Hospital, LLC(Rome,6A)
                                                                                                           63,223.54         48,220.19                  59,692.44            53,125.38           59,478.41        48,518.74              56,858.92         55,13035       3,69038        447,93835
                                 ZZ-VAMC Atlanta
                                                                                                             2,038.83            1,717.88                   1,967.18           2,117.04            2,116.94         1,607.71                2,508.19         2,018.56       189.35         16,281.68
                                 ZZ-VAMC Atlanta Clinic Facility
                                                                                                             1,671.41            1,436.52                   1,468.64           1,168.99            1,409.17         1,384.88                1,322.46         1,086.25       200.46         11,148.78
                                 ZZ-VAMC Ft. McPherson Bidg
                                                                                                             2,050.19            2,067.54                   2,269.36                 0.00               0.00              0.00                   0.00             0.00         0.00         6,387.08
                                 ZZ-VAMC Trinka Davis Veterans Village
                                                                                                                   0.00                  0.00                     0.00         2,961.96            2,665.50         2,729.02                2,406.75         2,370.84       334.89         13,468.96
                                 ZZ-VAMC Trinka Davis Veterans Village
                                                                                                             5,887.46            5,705.79                   5,960.38           4,22135                   0.00             0.00                   0.00              0.00        0.00        21,774.99
                                 ZZ-WillowbrookeatTanner
                                                                                                                   0.00                  0.00                      0.00              0.00                0.00             0.00                118.51           175.67          0.00            294.19
                                 ZZ-CHOA Advanced Pediatrics Radiology at Tullie Road
                                                                                                                632.95                491.33                   524.69            63131               417.42            591.93                 691.46           61331        637.59          5,231.99
                                  ZZ-CHOA Aflac Cancer Center
                                                                                                                  67.11               102.56                     97.01            106.90               72.05            72.05                  75.24             27.42      110.66             730.99
                                  ZZ-CHOA Alpharetta Hwy
                                                                                                          108,343.40        109,345.30                 118,152.14           104,740.17         114,333.99        115,703.15            114,895.45        114,974.82     107,975.60     1,008,464.00
                                  ZZ-CHOA at Egleston
                                                                                                            15,331.84          13,790.43                  17,154.83           16,669.78           14,626.31        12,26631               11,881.11         12,110.58    13,592.60       127,423.79
                                  ZZ-CHOA at Hughes Spalding
                                                                                                          117,823.99        130,288.17                 141,570.98           125,292.58          133,948.12        127,221.71           125,027.42         129,855.33    124,270.79     1,155,299.10
                                  ZZ-CHOA at Scottish Rite
                                                                                                                616.95                541.27                   657.77             617.21             548.83            521.64                 544.41           609.63       658.50          5,316.20
                                  ZZ-CHOA at Scottish Rite OUT RAD
                                                                                                                    0.00                 0.00                      0.00           31636               147.16           172.78                 248.88           104.82       229.62           1,219.62
                                  ZZ-CHOA Chamblee Brookhaven Urgent Care
                                                                                                                 246.82               211.23                   16533              183.57              169.51             95.69                224.99            174.21      124.29           1,595.64
                                  ZZ-CHOA Cherokee
                                              11/2/2018 1:36 PM                                                                  C:\Users\hillc\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xisx 2018
                                 FiscalYear                                                2018
                                                                                                                                                                                                                                       Total YTD
                                                                                                                           Sum of MAR Sum of APR         Sum of MAY Sum of JUN         Sum oflUL        Sum of AUG Sum of SEP          9/30/2018
Desc




                                  Row Labels         `                                     Sum oflAN       Sum of FEB
                                                                                                 109.52            32.28         143.05         72.15             36.05      11135            125.95           268.47         0.00            898.84
                                  ZZ-CHOA Children's Specialty Services
                                                                                                    0.00            0.00             0.00        0.00               0.00        0.00             0.00             0.00      11.03               11.03
                                  ZZ-CHOA Clinical Research Unit 5th Floor @CAP Building
                                                                                                    0.00            0.00             0.00    1,194.48               0.00        0.00             0.00             0.00        0.00         1,194.48
                                  ZZ-CHOACIinicsReplacementScrubs
                                                                                                                                                                                                                 2731       20.11             384.08
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                   60.35           33.93           40.83        68.14             37.46       37.39            58.56
                                  ZZ-CHOA Cobb
                                                                                                    0.00            0.00             0.00         0.00              0.00        0.00             0.00          321.96         8.06            330.02
                                  ZZ-CHOA CPG-Endocrinology
                                                                                                   23.89           10.65           23.60        23.89             27.63       45.18             22.73            23.89      82.15             283.60
                                  ZZ-CHOA Cystic Fibrosis
                                                                                                   16.64           1633            12.87        13.50             10.05        20.09             0.00              0.00       8.16              97.64
                                  ZZ-CHOA DeKalb
              Exhibit A - Asset Purchase Agreement Page 174 of 231




                                                                                                   14.11           2438            25.18        32.23             22.49        24.48            42.80            28.45       10.75            224.87
                                  ZZ-CHOA Duluth
                                                                                                     0.00            0.00            0.00         0.00              0.00        0.00              0.00             7.17      23.21              30.38
                                  ZZ-CHOA Ear Nose &Throat
                                                                                                2,27939         2,279.39        2,279.39     2,279.39         2,27939      2,279.39         2,279.39         2,27939     2,279.39         20,514.51
                                  ZZ-CHOA EGL Equipment Lease
                                                                                                3,976.35             0.00            0.00    4,586.47               0.00        0.00              0.00             0.00       0.00          8,562.83
                                  ZZ-CHOA EGL Replacement Scrubs
                                                                                                   28.41             5.26             5.76        6.91            12.66        10.05              3.45             0.00        7.80             80.29
                                  ZZ-CHOA Executive Park
                                                                                                  114.62          14835           200.00       165.44            191.65      165.81           194.72           334.78      12639            1,641.76
                                  ZZ-CHOA Fayette
                                                                                                  311.72          346.01          426.73       312.64            377.37      418.70           363.96           393.51      348.56           3,299.18
                                  ZZ-CHOA Forsyth
                                                                                                     0.00            0.00             0.00        0.00              0.00         0.00             0.00             0.00        4.03               4.03
                                   ZZ-CNOA General Surgery 1st Floor @CAP Building
                                                                                                     0.00            0.00             0.00        0.00              0.00         0.00             0.00             0.00      77.02              77.02
                                   ZZ-CHOA Hamilton Mill
                                                                                                  276.91          277.20          345.94       234.10            296.86      200.81           217.82           356.51      24536            2,451.53
                                   ZZ-CHOA Hudson Bridge
                                                                                                    10.36            6.59           1036         18.99               6.91        6.91             0.00             0.00        0.00             60.12
                                   ZZ-CHOA Ivy Walk
                                                                                                    10.20           10.41           23.81          0.00            24.12         3.51           27.52            10.20       25.61            135.39
                                   ZZ-CHOA Marietta
                                                                                                  595.19          501.66          474.20       494.22            663.77      487.57           654.76           507.06      475.94           4,85437
                                   ZZ-CHOA Medical Office Bldg
                                                                                                    94.76           81.68           79.20        48.36             48.47       43.70           101.94            65.96       68.09            632.15
                                   ZZ-CHOA Mount Zion
                                                                                                      6.91            9.34            7.77         0.00            32.23         4.32            16.69            17.84      21.74            116.84
                                   ZZ-CHOA Neurology
                                                                                                  29733           225.02          25435        264.45            24833        204.38           205.40           243.70     239.18           2,182.13
                                   ZZ-CHOA Neuroscience
                                                                                                  159.84          198.51          171.54       159.46            160.56       220.71           189.19           149.57     198.40           1,607.80
                                   ZZ-CHOA North Druid Hills
                                                                                                  210.01          152.27           148.92      174.68            182.04       149.26           143.96           208.57     133.54           1,503.25
                                   ZZ-CHOA North Point
                                                                                                      3.51            0.00            0.00         3.51            10.41        17.11            13.92             0.00        0.00             48.45
                                   ZZ-CHOAOId Milton Parkway
                                                                                                    70.89           41.14            68.02       54.54             83.62        56.27            68.35            62.99      5135             557.17
                                    ZZ-CHOA Orthotics &Prosthetics
                                                                                                  842.00          69630            889.86      805.97          1,102.82       982.03         1,014.59        1,027.61      804.56           8,165.74
                                    ZZ-CHOA Outpatient Surgery Center at Satellite Blvd
                                                                                                      0.00          52.01            15.49         4.03            18.99         4.03            32.81             4.03      30.03             161.42
                                    ZZ-CHOA Physician Group at Town Center- Orthopedics
                                                                                                   147.71          102.92          125.16       111.08            113.60      151.75           123.85           133.79      104.44          1,11430
                                    ZZ-CHOA Primary Care Center-Chamblee
                                                                                                   160.44           85.25          194.55       216.29            102.81      160.45           110.13           174.70        37.64          1,242.25
                                    ZZ-CHOASandyPlains
                                                                                                 1,268.81          844.83        1,421.07     1,266.96         1,515.06     1,100.68         1,076.75         1,478.46    1,154.48        11,127.10
                                    ZZ-CHOA Satellite Bivd
                                                                                                      0.00            0.00           21.86          8.27            57.09       15.67              0.00           55.10         3.40           161.38
                                    ZZ-CHOA Snellville
                                                                                                 1,026.43             0.00       3,079.30     6,829.89                0.00        0.00             0.00             0.00       0.00        10,935.62
                                    ZZ-CHOA SR Replacement Scrubs
                                                                                                 7,453.83        7,546.08        8,683.51     8,495.16         8,729.25    10,112.23         9,562.27         9,090.96    7,313.82         76,987.12
                                    ZZ-CHOA Surgery Center at Meridian Mark Plaza
                                    ZZ-CHOA Suwanee                                                    7.01            7.01            3.51         7.01              7.01        7.01             3.51             7.01        0.00             49.08
                                    ZZ-CHOA Town Center                                          1,593.52        1,320.44        1,385.96     1,656.55         1,392.17     1,204.94         1,586.96         1,423.07    1,248.52         12,812.13
                                    ZZ-CHOA Urgent Care -Hamilton Creek                              65.03         150.12           260.65      104.05            211.17      179.78           122.79           390.84      148.71           1,633.14
                                     ZZ-CHOA Webb Bridge                                         1,024.36        1,091.85        1,036.06       942.87         1,087.78     1,160.81           706.77         1,237.53      918.12           9,206.14
                                     ZZ-Hospital Services, Inc Contract Labor                   33,963.00       33,963.00       33,963.00    33,963.00        33,963.00    34,642.26       34,642.26        34,642.26    34,642.26       308,384.04
                                     ZZ-Mary Black Memorial Hospital                            32,738.49       29,685.47       29,782.84    27,310.27        29,876.60    28,450.02       25,351.15                0.00    335.86       203,530.69
                                     ZZ-MBMHOutpatientTherapyServices                              245.26          124.70           257.16      309.93            304.24       142.81              0.00          136.08     116.42         1,636.60
                                     ZZ-MBMH Women's Breast Health Center                          438.35          465.91           629.42      590.38            482.35      719.01            564.52          473.96      298.03         4,661.92
                                     ZZ-MEM Ooltewah Imaging Center                              2,097.50        1,710.50        1,57538      1,460.09          1,690.28          0.00             0.00             0.00        0.00       8,533.74
                                     ZZ-MEM Ooltewah imaging Center                                    0.00            0.00            0.00         0.00              0.00  1,044.29               0.00             0.00        0.00       1,044.29
                                     ZZ-Spartanburg Regional Medical Center                    138,954.57      126,409.32      142,187.94   131,285.33        88,017.40           0.00             0.00             0.00        0.00     626,854.57
                                     ZZ-SpRHS Cardiac Pulmonary Rehabilitation                      174.01          36837           174.01       255.45            204.57         0.00             0.00             0.00        0.00       1,176.40
                                           11/2/2018 1:36 PM                                                    C:\Users\hilic\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xisx 2018
                              FiscalYear                                                2018
                                                                                                                                                                                                                            Total YTD
                                                                                                                                                    Sum of MAY Sum of JUN      Sum of JUL      Sum of AUG Sum of SEP       9/30/2018
Desc




                             Row Labels                                                Sum of JAN       Sum of FEB      Sum of MAR Sum of APR
                                                                                             777.27           531.72          585.48     610.48           542.93       81.77            0.00           0.00        0.00         3,129.65
                             ZZ-SpRHS Emergency Medical Services
                                                                                             151.13             62.40         122.16      175.79            59.70      23.13            0.00           0.00        0.00           59430
                             ZZ-SpRHS Gibbs Cancer Center -Gaffney
                                                                                             562.10           528.85          873.89      720.66          625.55     213.07             0.00           0.00        0.00         3,524.11
                             ZZ-SpRHS Gibbs Cancer Center -Pelham
                                                                                                                                                                                                                   0.00           248.84
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                               22.80            58.21           8231        28.51           57.01       0.00            0.00           0.00
                             ZZ-SpRHS MGC Internal Medicine Westside
                                                                                              107.70            51.71          171.64       90.68           62.47       0.00            0.00           0.00        0.00           484.20
                             ZZ-SpRHS North Grove
                                                                                                 7.93             0.00            0.00        0.00            9.10      0.00            0.00           0.00        0.00             17.03
                             ZZ-SpRHS Ortho Surgery Eastside/Ortho Trauma Services
                                                                                            2,183.61         2,398.81       3,046.26    2,531.44        2,997.84     710.78             0.00           0.00        0.00       13,868.74
                             ZZ-SpRHS Outpatient Imaging Services -North Grove
              Exhibit A - Asset Purchase Agreement Page 175 of 231




                                                                                              167.47            19.10            56.21        0.00          39.10       0.00            0.00           0.00        0.00           281.87
                             ZZ-SpRHS PMC Comprehensive Pain Center
                                                                                            1,254.44         1,318.18        1,601.00   1,201.39         1,674.47    161.57             0.00           0.00        0.00         7,211.04
                             ZZ-SpRHS PMC Imaging Services
                                                                                            1,945.58         1,589.11        2,084.28   1,852.72         1,556.86        0.00           0.00           0.00        0.00         9,028.54
                             ZZ-SpRHS Regional Hospice Home
                                                                                                71.78          124.70            61.64      90.60          137.84      41.93            0.00           0.00        0.00           528.49
                             ZZ-SpRHS Regional One Air Medical Service
                                                                                                  8.43           12.48           12.48      23.34             0.00       0.00           0.00           0.00        0.00             56.74
                             ZZ-SpRHS Rehab ZF Gray Court
                                                                                              194.99           246.92          287.94     207.00           344.44      7638             0.00           0.00        0.00         1,357.66
                              ZZ-SpRHS Rehabilitation -East Spartanburg
                                                                                                7534           159.56          228.91     174.67           263.12      83.98            0.00           0.00        0.00           985.59
                              ZZ-SpRHS Rehabilitation -Pelham Medical Center
                                                                                              248.71           401.03          327.70     192.52           287.56      91.29            0.00           0.00        0.00         1,548.80
                              ZZ-SpRHS Rehabilitation -West Spartanburg
                                                                                              970.76           898.20          744.43     857.95         1,197.58     217.35            0.00           0.00        0.00         4,886.26
                              ZZ-SpRHS Rehabilitation -YMCA
                                                                                            6,558.40         5,415.00        5,878.27   5,038.87         4,461.91        0.00           0.00           0.00        0.00        27,352.44
                              ZZ-SpRHS Union Medical Center
                                                                                                4239             39.26           33.57       26.15           66.26       0.00           0.00           0.00        0.00           207.63
                              ZZ-SpRPG Center for Family Medicine - Chesnee
                                                                                               14438           176.54           180.92     148.26          104.61      65.89             0.00           0.00       0.00           820.59
                              ZZ-SpRPG Corporate Health -Greer
                                                                                                  0.00             0.00            0.00      23.01             0.00      0.00            0.00           0.00       0.00             23.01
                              ZZ-SpRPG Family Medicine -Converse Heights
                                                                                                50.92            38.86            57.68    107.51            28.46       0.00            0.00           0.00       0.00            283.42
                              ZZ-SpRPG Family Physicians - 290
                                                                                               127.71            6939           107.87     104.85            60.88       0.00            0.00           0.00       0.00           470.70
                              ZZ-SpRPG Family Physicians -Boiling Springs
                                                                                               135.66            79.82          162.89       62.77             0.00      0.00            0.00           0.00       0.00           441.13
                              ZZ-SpRPG Family Physicians -Landrum
                                                                                                 71.42           89.12             0.00    213.08              0.00      0.00            0.00           0.00        0.00           373.62
                              ZZ-SpRPG Inman Family Medicine
                                                                                                97.98           168.73          201.00     150.04          213.51       32.40            0.00           0.00        0.00          863.66
                               ZZ-SpRPG Internal Medicine -Greer
                                                                                                 43.17            23.47           25.79      37.84           59.01        0.00           0.00           0.00        0.00           189.26
                               ZZ-SpRPG Magnolia Plastic Surgery -Greer
                                                                                               159.40             83.73         186.59     138.81            94.28      49.28            0.00           0.00        0.00           712.09
                               ZZ-SpRPG Magnolia PlasticSurgery-Spartanburg
                                                                                               36430            237.46          349.14     471.81           137.64    138.83             0.00           0.00        0.00         1,699.18
                               ZZ-SpRPG MGC Occupational Health - Westside
                                                                                                   0.00           60.01           45.16        0.00          13.80        0.00           0.00           0.00        0.00           118.98
                               ZZ-SpRPG Pacolet Family Medicine
                                                                                                   0.00           40.98           12.83        0.00           15.63       0.00           0.00           0.00        0.00            69.43
                               ZZ-SpRPG Palmetto Pediatrics- North Grove
                                                                                                   0.00           25.96            0.00      32.57           41.54        0.00           0.00           0.00        0.00           100.07
                               ZZ-SpRPG Palmetto Pediatrics -West
                                                                                               201.10             72.79         229.88     12837            405.19        0.00           0.00           0.00        0.00         1,03733
                               ZZ-SpRPG PMC Center for Women
                                                                                                   0.00           45.61         202.77         0.00            0.00       0.00           0.00           0.00        0.00           24838
                               ZZ-SpRPG Spartanburg Internal Medicine
                                                                                                 89.34          162.53           167.73       71.12         121.41      98.91            0.00           0.00        0.00           711.03
                               ZZ-SpRPG Weight Loss Services
                                                                                            65,068.18        56,460.42      62,051.79   47,742.14               0.00      0.00           0.00           0.00        0.00      231,322.53
                                ZZ-Tanner Medical Center/Carrollton
                                                                                            25,987.51        21,341.41       24,298.45  17,431.23               0.00      0.00            0.00          0.00        0.00       89,058.61
                                ZZ-Tanner Medical Center/Villa Rica
                                                                                     ~ ~ 2,866,854.47 2,506,093.90 2,402,923.84 2,299,128.13 2,413,382.46 2,260,430.09 1,732,957.38 1,609,400.29 1,272,232.80              19,363,403.36
                                Grand Total ~       ~      ~
                                         11/2/2018 1:36 PM                                                  C:\Users\hilic\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\Revenue by customer.xlsx 2018
                                                                         FiscalYear                                                  ': 20i7                             ~~°'~ ~-~~                    ~            ~~             ~~r
                                                                                                                                                                         a                                    ~                                                       --_.._.,~
                                                                                                                                      Sam of1AN       Sam of fE6     Sum of MAR _Sum of APR, _Sum of MAY ..Sum of!UN:          : .Sum of JUL     Sum of AUG._ Sum of SEP        Sum of OCT 'Sum of NOV Sum of DEC               Totai 2017
                                                                         Row Labels
Desc




                                                                                                                                          3,235.65             0.00           0.00           0.00           0.00           0.00            0.00            0.00           0.00            0.00           0.00          0.00          3,235.65
                                                                         ABC Hospital
                                                                                                                                            729.40          586.60         672.20         724.00         786.60         55010           931.40          798.60         700.80          864.20         767.40         744.40          9,155.80
                                                                         ABM-Wnier-Hunt AirpoR Parking Atlanta
                                                                                                                                            202.78          309.41         204.08         250.01         254.24          56.84          221.37          214.00            0.00           19.00           0.00          0.00           1,731.73
                                                                         Albany Dermatology Clinic
                                                                                                                                                0.00           0.00           0.00           0.00           0.00           0.00            0.00            0.00           0.00            0.00           0.00          0.00                0.00
                                                                         Alliance Rome Internal Laundry
                                                                                                                                                0.00           0.00            0.00          0.00           0.00           0.00            0.00      8,248.87       7,59728         6,611.25        5,352.79      7,367.79         35,177.98
                                                                         AMH Ambulatory Care Center
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                0.00           0.00            0.00          0.00           0.00           0.00            0.00         709.70         245.00          102.40         146.20           0.00           1,203.30
                                                                         AMH Archbold Primary Care
                                                                                                                                                0.00           0.00            0.00          0.00           0.00           0.00            0.00      1,462.96          539.85          883.78         684.57      1,019.85           4,591.01
                                                                         AMH Archbold Sleep Center
                                                                                                                                                0.00           0.00            0.00          0.00           0.00           0.00            0.00         505.43         450.92          243.20         166.85         466.09           1,832.49
                                                                         AMH Bainbridge Specialty Clinic
                                                                                                                                                0.00           0.00            0.00          0.00           0.00           0.00            0.00      8,125.09       6,943.12        8,113.84        6,963.63      6,311.98          36,457.66
                                                                         AMH Brooks County Hospital
                                                                         AMH Cardio Consultants of South Georgia                                0.00           0.00            0.00          0.00           0.00            0.00           0.00         402.94         357.44          389.44         236.03         328.74           1,714.59
              Exhibit A - Asset Purchase Agreement Page 176 of 231




                                                                                                                                                0.00           0.00            0.00          0.00           0.00            0.00           0.00             0.00          0.00            0.00           0.00          0.00                0.00
                                                                         AMH Decatur County Dialysis Facility
                                                                                                                                                0.00           0.00            0.00          0.00           0.00            0.00           0.00       7,909.01      9,249.41        8,828.51        8,136.66      8,561.77         42,685.36
                                                                         AMH Glen-Mor Nursing Home
                                                                                                                                                0.00           0.00            0.00          0.00           0.00            0.00           0.00     14,122.71      15,703.01       17,864.14      14,541.86      14,771.69          77,003.41
                                                                         AMH GradyGeneral Hospital
                                                                                                                                                0.00           0.00            0.00          0.00           0.00            0.00           0.00       4,379.68       3,484.25        4,859.77       4,924.32      4,758.29          22,40631
                                                                          AMH Lewis Hall Singletary Oncology Center
                                                                                                                                                0.00           0.00            0.00          0.00           0.00            0.00           0.00     11,658.53      11,813.20       13,747.00      14,510.98      14,508.93         66,238.64
                                                                          AMH Mitchell County Hospital
                                                                                                                                                0.00           0.00            0.00          0.00           0.00            0.00           0.00       2,199.40       1,802.01        1,721.53       2,593.84       2,949.12         11,265.90
                                                                          AMH Northside Center for Behavioral &Psychiatric Care
                                                                                                                                                0.00           0.00            0.00          0.00           0.00            0.00           0.00     10,911.60        9,19538       10,512.87      10,988.07       9,993.04          51,600.96
                                                                          AMH Pelham Parkway Nursing Home
                                                                                                                                                0.00           0.00            0.00           0.00          0.00            0.00           0.00          173.90          61.79            0.00          61.79        120.00             417.48
                                                                          AMH South Georgia Surgical Associates
                                                                                                                                                0.00            0.00           0.00           0.00          0.04            0.00           0.00       1,650.85       1,05917         1,409.87       1,305.48       1,043.20           6,468.67
                                                                          AMH Thomasville Physical Therapy
                                                                                                                                                0.00            0.00           0.00           0.00          0.00            0.00           0.00          690.08        735.28        1,182.50         656.44         908.55           4,172.85
                                                                          AMH Urgent Care &Corporate Care Centers
                                                                                                                                                 0.00           0.00           0.00           0.00           0.00           0.00           0.00          451.05        384.34          54831          27236          449.46           2,105.52
                                                                          AMH Wound Management & Hyperbaric Medicine
                                                                                                                                           2,877.80        2,609.00       3,13230        2,802.80       2,215.70       2,142.90        2,157.50       3,044.10       1,662.30        2,403.80       2,380.10       1,972.00         29,40030
                                                                          Amtran Medical Transportation, Inc.
                                                                                                                                          11,991.00       10,767.00     13,542.00      10,548.40      11,350.00      11,025.00         9,778.00     11,761.00        9,717.00      10,777.00      11,836.00      10,037.00        133,129.00
                                                                          AnMed Cannon Memorial Hospital
                                                                                                                                        157,186.00      142,523.00     150,676.00     145,436.00     152,559.00     141,993.00      137,757.00     146,295.00     146,330.00      137,307.00     141,515.00     137,687.00      1,737,254.00
                                                                          AnMed Health Medical Center
                                                                                                                                          39,315.00      36,045.00      40,599.00      33,367.00      37,787.00      35,702.00       34,895.00      39,541.00      34,363.00       37,009.00       39,746.00     37,041.00        445,410.00
                                                                          AnMed Health North Campus
                                                                                                                                             314.00          379.00         357.00         325.00         350.00         435.00          243.00          444.00         283.00          268.00        339.00         306.00           4,043:00
                                                                          AnMed Health Sleep Lab
                                                                                                                                             328.00          339.00         689.00         632.00         447.00         567.00          743.00          496.00         237.00          312.00        179.00         419.00           5,388.00
                                                                          AnMed Health Wound and Hyperbaric Medicine
                                                                                                                                                 0.00           0.00            0.00          0.00           0.00           0.00            0.00            0.00           0.00            0.00           0.00          0.00               0.00
                                                                          AnMed HMC Replacement Scrubs
                                                                                                                                                 0.00           0.00            0.00          0.00           0.00           0.00            0.00            0.00           0.00            0.00           0.00       776.55             776.65
                                                                          Aramark Services
                                                                                                                                                 0.00           0.00            0.00          0.00           0.00            0.00      9,731.09    128,332.44     128,400.82      116,062.95     120,821.06     i11,303Z8         614,651.64
                                                                          Archbold Memorial Hospital
                                                                                                                                               43.00            0.00          47.00           0.00           0.00          45.00            0.00           42.00           0.00          49.00            0.00          8.00            234.00
                                                                           BG Neurology
                                                                                                                                              746.40         364.80          298.80        572.40         841.80         636.00          477.00          186.60         186.60             0.00           0.00          0.00          4,310.40
                                                                          Carlton Breast Center at Meredyth Place
                                                                                                                                          11,494.00        9,933.00      10,692.00     10,604.00      11,152.00      11,982.00        10,363.00      12,658.00      11,206.00       11,624.00      11,579.00       9,836.00       133,123.00
                                                                           Carolina Center for Behavioral Health
                                                                                                                                                 0.00        375.00          327.00        288.00         331.00         227.00          185.00          184.00         243.00          252.00         215.00        226.00           2,853.00
                                                                           Carolina Orthopaedic &Neurological Associates (MRI)
                                                                                                                                                 0.00            0.00           0.00          0.00           0.00            0.00      5,366.00        2,476.00            0.00            0.00           0.00          0.00          7,842.00
                                                                           Carolina Panthers at Wofford College
                                                                                                                                          17,277.00       13,870.70      19,15535       15,862.30      19,290.40      16,665.95       16,820.26      19,759.90      19,297.77       21,53839       21,475.15     19,192.78        220,205.95
                                                                           Center for Advanced Rehabilitation
                                                                                                                                                  0.00           0.00           0.00           0.00          0.00            0.00           0.00             0.00          0.00            0.00           0.00     1,491.55           1,491.55
                                                                           Center for Advanced Rehabilitation - SACU 3rd Floor
                                                                                                                                                  0.00           0.00           0.00           0.00           0.00           0.00           0.00             0.00          0.00            0.00           0.00          0.00               0.00
                                                                           Cenier for Pain and Spine
                                                                           Chattanooga Heart Institute -Chattanooga                             10.00          10.46            0.00           0.00         10.46          io.00            0.00             0.00          0.00           25.70           0.00          0.00              66.62
                                                                                                                                                  0.00           0.00           0.00         (3.25)           0.00           0.00           0.00             0.00          0.00            0.00           0.00          0.00              (3.25)
                                                                           Chattanooga Heart Institute -Cleveland
                                                                           Chattanooga Heart Institute-Hixson                                     0.00           6.84           0.00           0.00           0.00           0.00          18.61             0.00          0.00           19.47           0.00          0.00              44.92
                                                                           Clarus Linen Systems -Rome                                             0.00           0.00           0.00           0.00           0.00           0.00           0.0~             0.00          0.00            0.00           0.00          0.00                0.00
                                                                           ClarusTriStateSmartRoute                                               0.00           0.00           0.00           0.00           0.00           0.00           0.00             0.00          0.00            0.00           0.00          0.00                0.00
                                                                            Dougherty County EMS                                              275.97          109.17         170.40         349.19            0.00         85.82            0.00             0.00          0.00            0.00           0.00          0.00             990.55
                                                                            Dunwoody Urgent Care                                              228.05          166.50         20535          185.80         207.24         248.30          178.80          142.50        212.4D          208.62         207.50         273.60           2,464.66
                                                                            Eden Terrace of Spartanburg                                     2,578.00          973.00       2,529.00       1,594.00       2,439.00       2,131.00        2,012.00       2,478.00       1,950.00        1,976.00       2,287.00       1,908.00         24,855.00
                                                                            EP Star Wipers, Inc. -RAGS                                     23,555.00       18,072.00     46,550.00      35,743.00             0.00    28,932.00             0.00     25,545.00             0.00     20,915.00      26,530.00            0.40       225,842.00
                                                                            Family Medical Center                                             401.70          253.25          28715         234.45         346.00         476.50          429.60          510.15        387.90          564.75         601.05         369.55           4,862.15
                                                                            FG PG Shakerag Hill                                                138.40         171.80          219.80        102.50         133.30         166.60           69.30          212.80          41.00          146.65          69.20        125.70           1,597.05
                                                                            FGPG Yorktownl(Ste 100)                                            524.70         431.90       1,29135          507.10         439.60         638.10          437.90          749.00        327.65          47420          686.15         412.70          6,92035
                                                                            fGPG Yorktown 111 (Ste 207)                                          70.00          84.00         143.80          69.80        103.80         145.00           72.60          124.05         105.20           78.00        102.00         121.80           1,220.05
                                                                            Fort Jackson                                                 134,546.06      141,848.08     150,003.91     125,842.64     134,84734      144,334.94      147,881.06     202,755.28     183,739.70      168,924.51     138,446.93      89,806.75      1,763,977.20
                                                                            fresenius Medical Gare of Decatur                               1,035.92        1,033.56       1,37214        1,094.47       1,080.92       1,323.63        1,065.92       1,204.90       1,059.59          883.56       1,386.06       1,354.88         13,895.65
                                                                            Fresenius Medical Care of Duluth-Lawrenceville                  3,057.00        2,721.00       3,091.50       2,568.00       3,091.50       3,091.50        2,748.00       3,087.00       3,07935         1,820.40       2,29125        3,289.65         33,936.15
                                                                             Fresenius Medical Care of Henry County                         2,788.50        2,670.00       2,475.00       2,679.00       3,022.50       2,850.00        2,649.00       3,000.00       2,568.00        1,875.00       2,34435        2,004.00         30,925.35
                                                                             Fresenius Medical Care of Honey Creek                          1,470.75        1,458.00       2,139.30       1,04025        1,776.60       2,098.35        1,820.25       2,164.50       1,625.70        1,628.70       2,009.10       1,327.05         20,558.55
                                                                            fresenius Medical Care of South DeKalb/Rockdale                  1,557.40       1,602.40        1,760.80      2,260.20       1,902.40       2,378.00        1,902.40        2,153.00      1,739.60        1,276.80       2,101.70       1,647.80         22,282.50
                                                                             Georgia Baptist College of Nursing -Mercer University                 0.00           0.00           0.00           0.00           0.00           0.00           0.00         946.75            0.00            0.00           0.00          0.00            946.75
                                                                         11/2/2018 10:30 AM                                                                                                                                                                                               F:\CFO\Crown\APA Requests\Pounds by customer 2017
                                                                         PiscalYear. -                                                      2Q17
                                                                                                                                                                          Sum of MAR Sum of APR Sum of MAY Sum of JUN            Sum of JUL        Sum of AUG Sum of SEP__.___...._....
                                                                                                                                                                                                                                                                                 Sum._.           Sum of
                                                                                                                                                                                                                                                                                         of OCT __.._....                      'Total 2017
                                                                                                                                                                                                                                                                                                          .... NOV -:: Sum of DEC
                                                                         Row  Labels __.._                                                    Sum of lAN    Sum of FEB
                                                                                                                                                                   __._.~___._  ____m._._    _.. _.__._ __..._~   _.,___   .. ..__  _      _....._  ___._      _....__
                                                                                                                      ____ ...~...____ , ._~_._ _.__.__ ...__._
Desc




                                                                            _._..                   ....._...~  _                                                                                                                                                         277.20           272.55             373.50           0.00   3,404.93
                                                                                                                                                    277.00         368.50       411.60       256.32        272.46        297.00         291.00            307.80
                                                                         Georgia Breast Surgery, PC
                                                                                                                                                                               1,884.57    1,666.91      1,561.33       1,48838       1,364.58         1,178.85         1,765.60         1,424.40         2,186.38         1,426.78  19,028.71
                                                                         Georgia Cancer Center for Excellence                                     1,479.85       1,601.08
                                                                                                                                                                             17,424.00    14,079.00     15,975.00     17,964.00     15,146.00         16,586.00        15,622.00        17,829.00       14,881.00         17,177.00 191,762.00
                                                                         Georgia Regional Hospital                                               14,615.00      14,464.00
                                                                                                                                                                                   7.60         7.60        24.00         39.40           0.00             74.80           66.95            24.00               0.00          24.00     30810
                                                                         Georgia State University Student Health Clinic                                0.00         39.85
                                                                                                                                                       0.00          0.00          0.00         0.00         0.00           0.00          0.00              0.00            0.00             0.00               0.00           0.00       0.00
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                         G MCD Direct Sale
                                                                                                                                                                                  35.88      837.76        609.10        948.90         613.92            536.05          670.73           192.00             587.51         627.05   6,858.90
                                                                         Goldstar EMS                                                               480.00         720.00
                                                                                                                                                                                   0.00         0.00         0.00           0.00          0.00              0.00            0.00             0.00               0.00           0.00       0.00
                                                                         Greenwood Regional Rehabilitation Hospital                                    0.00          0.00
                                                                                                                                                                                                0.00         0.00           0.00          0.00              0.00            0.00             0.00               0.00           0.00       0.00
                                                                          HHC Replacement Scrubs                                                       0.00         0.00           0.00
                                                                                                                                                               15,646.05      16,105.81     15,216.02      14,988.55      16,091.39      15,419.98    16,198.65        17,443.40      16,386.66     16,737.15             15,360.16191,898.96
                                                                          Higgins GenerelHospital                                               16,305.14
                                                                                                                                                                                                              133.00         134.00          99.00         134.00          34.00         121.00        248.00         156.00         1,584.00
              Exhibit A - Asset Purchase Agreement Page 177 of 231




                                                                                                                                                   245.00           0.00         149.00        131.00
                                                                          Home Hospice Nurses -Direct Sale
                                                                                                                                                                               1,150.00        937.00       1,122.00       1,095.00         643.00         599.00         774.00         304.00        479.00         432.00         9,621.00
                                                                          Hospice of Laurens County                                              1,160.00         926.00
                                                                                                                                                                               4,802.00      4,410.00       4,474.00       4,386.00       4,152.00       3,581.00       3,963.00       4,493.00      4,018.00       4,023.00        51,021.00
                                                                          Hospice of the Upstate                                                 4,947.00       3,772.00
                                                                                                                                                                4,566.88       4,813.45      3,916.55       4,670.21       4,442.30       4,006.60       4,707.78       3,921.84       4,643.85      4,229.71       3,992.65        51,985.19
                                                                          Houston Health Pavilion                                                4,07337
                                                                                                                                                                             149,471.32    137,079.31     154,820.41     139,227.02     135,159.45     155,019.72     141,177.70     156,244.99    151,220.19     152,317.50     1,758,418.99
                                                                          Houston Medical Center                                               153,601.95      133,079.43
                                                                                                                                                                              24,32039      23,153.23      24,05422       24,156.20      19,798.43      26,171.91      23,139.47      24,288.44      22,071.72      26,557.01      285,425.06
                                                                          Houston Perry Hospital                                                23,752.04       23,962.00
                                                                                                                                                                               7,981.06      5,896.94       7,475.52       7,625.76       7,790.66       7,682.07       6,873.74       7,648.81       7,589.60       7,487.59       88,279.58
                                                                          Houston Surgery Center                                                 8,136.71        6,091.12
                                                                                                                                                                              13,072.85      12,687.82      14,914.85     12,195.10      15,777.20      11,485.00      13,598.35      14,366.80      11,012.41      11,212.85      151,414.53
                                                                          Joe-Anne Burgin Nursing Home                                          10,765.05       10,326.25
                                                                                                                                                                    15.85         59.10          47.10          39.40         39.40          47.10          23.55          15.40          39.40           0.00          23.55          373.40
                                                                          J udson G. Black, MD LLC                                                  23.55
                                                                                                                                                                                   0.00           0.00           0.00          0.00           0.00           0.00           0.00         192.00           0.00           0.00          192.00
                                                                          Laurens County Memorial Hospital                                           0.00            0.00
                                                                                                                                                                34,717.37     41,550.23      35,536.67      36,179.95     40,953.25      33,930.66      44,814.43      33,429.62      36,564.11      40,478.56      33,726.94      450,389.48
                                                                          Martin Army Hospital                                                  38,507.69
                                                                                                                                                                   106.06        120.11           5.67          68.79         6936          103.83         101.28          40.00          66.84          9337           4531           855.47
                                                                           M HI Outpatientlmaging                                                   34.55
                                                                                                                                                                     0.00          0.00           0.00           0.00          0.00           0.00           0.00           0.00           0.00           0.00           0.00            0.00
                                                                           Midtown Neurology PC                                                       0.00
                                                                                                                                                                     0.00          0.00           0.00       6,048.00       7,270.00       6,209.00      5,904.00       6,081.00       5,235.00       5,202.00       4,610.00       46,559.00
                                                                           Moncrief Army Health Clinic                                                0.00
                                                                                                                                                                   965.85        777.74         727.67         688.69         595.95         454.78        927.08         440.51         586.71         909.06         870.93        8,872.12
                                                                          Moody Air Force Base Clinic                                                927.15
                                                                                                                                                                   130.96        310.55         137.95         428.08         216.62        300.82          61.78         151.91           0.00           0.00           0.00        1,989.54
                                                                          Morningside of Albany                                                      250.87
                                                                                                                                                                 1,175.00      1,037.50       1,187.50       1,087.50       1,245.00        947.50         857.50         960.00       1,350.00       1,662.50       1,112.50       14,097.50
                                                                          Morrison's Cafeteria at Floyd Medical Center                             1,475.00
                                                                                                                                                                   219.00        100.00         258.00           0.00          58.00        108.00           0.00         228.00         236.00           0.00         311.00        1,891.00
                                                                          Orthopedic Specialties                                                    373.00
                                                                                                                                                                     0.00          0.00           0.00           0.00           0.00           0.00           0.00           0.00          0.00           0.00           0.00            0.00
                                                                          Pain Care Center of Georgia, LLC                                            0.00
                                                                                                                                                                     2.00         21.00           0.00           8.00           0.00           0.00          37.00          27.00          0.00          78.00          21.00          210.D0
                                                                          Palmetto Hemtology Oncology -Union                                          16.00
                                                                                                                                                                     0.00         34.00           0.00           0.00          48.64           0.00           0.00           0.00          0.00           0.00           0.00           82.64
                                                                          Phoebe Community Benefit                                                     0.00
                                                                                                                                                       0.00          0.00           0.00          0.00           0.00           0.00           0.00           0.00         182.40          0.00           0.00         19530           377.70
                                                                          Phoebe Community Care Clinic
                                                                                                                                                                 2,087.64       1,812.12      1,345.39       2,368.29       1,278.21       1,889.68       2,019.63       1,49133         860.06       1,83932        3,139.78       21,847.76
                                                                          Phoebe Diagnostics Imaging Center                                        1,71631
                                                                                                                                                                    63.00         610.90        471.40         236.25         488.25          94.50           0.00         154.00        142.50        28315           467.20        3,137.25
                                                                          Phoebe East                                                                126.00
                                                                                                                                                   5,052.00      2,472.55       2,735.32      2,805.55       4,699.26       3,343.13         771.00       6,250.66       3,776.57      3,950.70           0.00       3,608.68       39,465.42
                                                                          Phoebe Endoscopy Center
                                                                          Phoebe family Medical Center -Albany                                         0.00          0.00          63.46          0.00           0.00           0.00           0.00           0.00         264.54          0.00           0.00          54.07          382.07
                                                                                                                                                      29.70         23.40          65.48         36.00           0.00          51.64          73.40           0.00         227.00          0.00         138.50           0.00          645.12
                                                                          Phoebe Family Medical Center -Camilla
                                                                                                                                                     127.00         75.98          96.30        117.00         250.05         241.04         139.50         344.00         104.00          0.00        277.00           80.75        1,852.62
                                                                          Phoebe Family Medical Center -Laurel Place
                                                                                                                                                                     0.00           0.00         36.00           0.00          23.40          23.40           0.00           0.00          0.00           0.00           0.00           82.80
                                                                          Phoebe Family Medical Center- Pelham                                         0.00
                                                                                                                                                      85.00        170.00           0.00          51.00        306.00           0.00           0.00         200.00           0.00           0.00          0.00           0.00          812.00
                                                                           Phoebe Gastroenterology Associates
                                                                                                                                                   1,727.59        946.43       1,076.28       1,760.31       2,221.11      2,340.14       1,958.18         558.00       1,288.82           0.00        248.91       1,709.40       15,835.17
                                                                           Phoebe Heaithworks
                                                                                                                                                       0.00           0.00          0.00           0.00           0.00           0.00          0.00           0.00           0.00           0.00          0.00           0.00            x.00
                                                                           Phoebe Infectious Disease
                                                                                                                                                      16.20          21.60         70.20           0.00           0.00          27.00         21.60          80.00           0.00           0.00           0.00         40.00          276.60
                                                                           Phoebe Neurology Associates
                                                                                                                                                   1,695.00       3,222.00         48.00       1,677.38       4,809.76       3,210.76      4,833.76          32.00        13433            51.25           0.00         140.83      19,855.07
                                                                           Phoebe Neurosurgical Associates
                                                                                                                                                   1,542.00       1,715.84      2,404.54      25,646.19       1,556.61       1,339.19        971.69       1,618.72       1,65039          471.54        471.54        1,756.70      41,144.95
                                                                           Phoebe Northwest
                                                                                                                                                     239.25         263.70        314.01         654.06         371.85        282.75         401.70         291.60        22115             0.00          0.00          81.00        3,121.17
                                                                           Phoebe Orthopaedic Specialty Group
                                                                                                                                                162,298.82      170,921.50    171,447.92     227,504.91    166,095.33     142,658.20     134,105.08     157,390.22     166,132.55     153,727.66    171,57639      205,464.36     2,029,322.94
                                                                           Phoebe Putney Memorial Hospital(Main Campus)
                                                                                                                                                 20,338.89       21,014.58     21,871.04      16,106.29     22,058.73       18,865.11     23,237.07      28,51531       28,775.84      28,345.51      20,709.70     27,616.62       277,454.69
                                                                           Phoebe Putney Memorial Hospital (North Campus)
                                                                                                                                                      0.00           80.68         80.68           0.00         80.68            0.00         57.80          0.00            0.00           0.00           0.00         42.61          342.45
                                                                           Phoebe Rheumatology
                                                                                                                                                      0.00            0.00          0.00           0.00          0.00            0.00          0.00          0.00          550.50           0.00           0.00          0.00          550.50
                                                                           Phoebe Sickle Gell Clinic
                                                                                                                                                    1,662.70        809.68        774.24       1,653.46      1,906.22        1,272.10      2,003.59        986.08        1,198.13         574.93         107.68      1,423.55       14,37236
                                                                           Phoebe Sleep Disorders Center
                                                                                                                                                   28,964.17     28,215.72     29,792.66      26,410.62     28,802.88       25,388.77     27,611.54      28,32230       35,273.45      35,378.97      30,663.25     34,483.24      359,307.57
                                                                           Phoebe Sumter Medical Center
                                                                                                                                                     276.00         330.00        582.00         485.04        564.0           540.00        289.20         800.50         650.60         704.50         550.75        717.25        6,489.84
                                                                           Phoebe Sumter OB/GYN
                                                                           Phoebe Sumter Orthopedics                                                  96.00          96.00        144.00         192.00        144.00          192.00        192.00         320.00         192.00         128.00         271.40        192.00         2,159.40
                                                                           Phoebe Sumter Surgical Associates                                           0.00           0.00         79.50           0.00           0.00           0.00          0.00         102.50           0.00.        102.50         205.00        102.50           592.00
                                                                            Phoebe Sumter Wellness &Education Center                                 39835          61635         439.01         538.50         316.25         506.53        61530          518.98         381.85         391.00         681.50        592.95         5,996.57
                                                                            Phoebe Tower Medical at Meredych Place                                     94.28          0.00          0.00           0.00           0.00          82.20           0.00           0.00          0.00           0.00           0.00           0.00          176.48
                                                                            Phoebe Worth Family Medicine -Sylvester                                     0.00          0.00         0.00            0.00           0.00           0.00           0.00          13.40          0.00           0.00           0.00          48.00           61.40
                                                                            Phoebe Worth Medical Center                                             9,065.45      7,566.05      8,97130        8,859.57       6,962.00       8,649.43       6,517.50      8,417.20      10,019.69       8,710.00       9,100.05       6,468.46       99,306.70
                                                                         11/2/2018 10:30 AM                                                                                                                                                                                                 F:~CFO\Crown\APA Requests\Pounds by customer 2017
                                                                         FiscalYear                                                2017
                                                                                                                                   Sum of JAN       Sum of FEB -:: Sum of MAR Sum of APR Sum of MAY Sum of1UN m Sum of 1UL                          Sum of AUG' Sum of SEP Sum of OCT'' Sum of NOV''Sum of DEC                   Total 2017
                                                                         Row Labels
Desc




                                                                                                                                          313.60           570.70          708.30          652.04         899.90          556.48          81833            361.00        576.65         526.50        416.00       1,046.50           7,446.00
                                                                         Phoebe Wound Care & Hyperbaric Center
                                                                                                                                             0.00             0.00            0.00         140.47         934.88          792.82          595.95          581.15         885.05       1,059.87        333.75         156.70           5,460.64
                                                                         Premier Orthopedics
                                                                                                                                             0.00            21.94            0.00            0.00           0.00            0.00             0.00           0.00           0.00          0.00           0.00           0.00              21.94
                                                                         Randolph Medical Associates
                                                                                                                                      81,052.00        74,605.00       82,287.00       70,000.00      77,928.00       76,257.00       70,019.00        82,907.00     71,460.00      76,954.00     74,161.00      82,998.00        920,528.00
                                                                         Regional Medical Center of Orangeburg
                                                                                                                                      28,354.00        21,825.00              0.00       6,230.00     22,595.00               0.00            0.00      4,455.00     24,560.00            0.00           0.00           0.00       108,019.00
                                                                         RM Star Wipers, Inc. -RAGS
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                        1,781.00         1,097.00          982.00        1,156.00       1,154.00          617.00        1,332.00        1,628.00         696.00         577.00      1,468.00         289.00         12,777.00
                                                                         RMGO Healthplex
                                                                                                                                             0.00           149.00            0.00         316.00           81.50         118.00              0.00           0.00        206.00           0.00        187.00         390.00           1,447.50
                                                                         RMCO Healthplex -Holly Hill
                                                                                                                                          939.00           802.00          979.00          909.00       1,027.00          959.00           815.00       1,010.00         840.00         744.00        918.00         689.00         10,631.00
                                                                         RMCO Healthplex-Santee
                                                                                                                                          555.00            335.00         305.00          456.00         427.00          459.00           249.00          507.00        456.00         237.00        246.00         358.00           4,590.00
                                                                         RMCO Urgent Care - Bamburg
                                                                                                                                     139,256.00       126,618.00      154,692.00      132,339.00     134,189.00      144,507.00      132,371.00       152,124.00    132,150.00     130,798.00    128,449.00     135,732.00       1,643,225.00
                                                                         Self Regional Medical Center
              Exhibit A - Asset Purchase Agreement Page 178 of 231




                                                                                                                                        1,915.46         2,392.03        2,637.31        2,383.10       2,756.74        2,608.09        2,027.92        2,500.19       2,25635        2,54339       2,095.43       2,385.91          28,501.92
                                                                         SFMC Outpatient Imaging &Specialty Care at Camp Creek
                                                                                                                                        1,087.30            370.60         481.40          913.85          955.10         949.05           736.40          723.70        924.18         80535       1,147.30         454.45           9,548.68
                                                                         Southeastern Interventional Pain Associates
                                                                                                                                           105.60            35.60           90.43          170.00         210.29           83.81            65.35         161.95        214.85          92.30        173.10           95.35           1,498:63
                                                                         Southern Surgical Arts Calhoun
                                                                                                                                           341.25           309.25         313.50           858.75         666.50         501.00           89135           494.25        205.50         769.25        251.20         549.25           6,151.05
                                                                         Southwest Georgia OB/6YN
                                                                                                                                           338.80           268.30         273.00             0.00          85.75          277.70          184.25          239.65        371.40         15630         23330          148.10            2,576.55
                                                                         Southwest Georgia Physical Therapy
                                                                                                                                        3,605.24         2,618.19        2,916.26        2,302.10       2,665.02        2,730.54        2,515.98        1,961.50       4,403.12       3,863.55      3,648.66       3,631.21          36,861.37
                                                                          Southwest Georgia Regional Medical Center
                                                                                                                                           100.00           129.00             0.00           0.00            7.00            0.00            0.00            0.00          0.00           0.00           0:00          0.00             236.0
                                                                          Spartanburg Community College - Gentrel Campus
                                                                                                                                              0.00             0.00            0.00           0.00            0.00            0.00            0.00            0.00          0.00           0.00           0.00           D.00              0.00
                                                                          SPN Star Wipers, Inc- RAGS
                                                                                                                                           429.47           426.40         562.08           443.20         762.45          479.05          441.46          511.31        561.56         SS3.95        646.16         429.71            b,276.80
                                                                          STARR Breast Center at Medical Mall
                                                                                                                                              0.00          505.54          209.47          291.92         408.98          350.16          364.78          409.18        249.86         308.50        531.92         464.58           4,094.89
                                                                          STARR Outpatient Physical Thera py
                                                                                                                                       23,544.66        23,477.60       24,890.42       22,308.77      24,255.11       22,35037        25,338.73       24,404.49     42,491.59      23,064.10     26,010.54      23,648.45         305,784.83
                                                                          Starr Regional Medical Center
                                                                                                                                              0.00             0.00            0.00            0.00           0.00             0.00            0.00           0.00          0.00           0.00           0.00           0.00               0.00
                                                                          STARR Replacement Scrubs
                                                                                                                                           633.92           440.93          273.96          454.78         506.66          453.36          538.85          449.63        441.40         529.43         558.16        469.63            5,750.71
                                                                          STARR Sleep Lab
                                                                                                                                         2,320.88         2,154.69       2,972.77         2,556.87       2,316.82       2,119.80         1,587.14        2,463.22      2,087.26       2,307.29      2,443.77       2,417.66          27,748.17
                                                                          Summit Orthopaedic Surgery Center
                                                                                                                                           498.50           803.40          814.40          640.85         726.00          718.10          756.05          657.25        541.00       1,025.45         643.25        373.20            8,197.45
                                                                          SurgiCare Gwinnett
                                                                                                                                           441.45           597.87          595.66          355.48         378.13          349.49          21632           641.96         705.26        497.61         734.14        627.05            6,140.42
                                                                          T3 Labs, Inc.
                                                                                                                                           102.00              0.00           75.00         108.00           72.00             5.00         127.00          122.00         93.00           0.00        148.00            0.00            852:00
                                                                          U nion County Emergency Medical Services
                                                                                                                                              0.00             0.00             0.00           0.00           0.00             0.00            0.00           0.00           0.00   40,432.44    105,666.01      84,337.38         230,435.83
                                                                           VAMC Augusta Downtown Division
                                                                                                                                              0.00             0.00             0.00           0.00           0.00             0.00            0.00           0.00           0.00    34,658.74    45,738.19      43,440.14         123,837.07
                                                                           VAMCAugusta Uptown Division
                                                                           VAMCCharleston                                                      0.00             0.00            0.00           0.00           0.00             0.00            0.00           0.00           0.00    33,488.00     67,948.00     67,611.00         169,047.00
                                                                                                                                               0.00             0.00            0.00           0.00            0.00            0.00            0.00           0.00           0.00          0.00    55,357.00      76,109.00        131,465.00
                                                                           VAMCColumbia
                                                                                                                                              0.00              0.00            0.00           0.00            0.00            0.00            0.00           0.00    37,341.60      45,300.46     50,819.29      46,086.72        179,548.07
                                                                           VAMC Dublin
                                                                           VITAS Innovative Hospice Care -Duluth                         1,663.52            772.81       1,367.42        1,178.04       1,670.57        1,809.15        2,366.25        1,363.26      2,348.04        2,078.60     1,707.12          880.65         19,205.43
                                                                                                                                         2,06531          1,691.83        1,489.70        1,365.07       1,524.88        1,542.66        2,150.65        2,415.74       2,647.06       2,133.93      1,899.04       2,284.54         23,210.41
                                                                           VITAS Innovative Hospice Care -Stockbridge
                                                                                                                                               0.00             0.00            0.00           0.00            0.00            0.00            0.00           0.00           0.00          0.00           0.00           0.00               0.00
                                                                           VITAS innovative Hospice Care Direct Sale
                                                                                                                                             41.00              0.00          65.20            0.00          42.65           19.00            26.70           0.00         26.45          51.88          24.20           0.00            297.08
                                                                           WeIlStar AMC Bone &Joint Specialists
                                                                           WeIlStar AMC East Point Clinic                                      0.00             0.00            0.00         307.50          82.00           20.50             0.00          3330          61.50           0.00           0.00          3330             538.10
                                                                           WeIlStarAMC Gym                                               2,077.00          1,943.00       2,981.50        2,613.00       3,517.50        2,211.00        2,814.00        1,842.50       1,407.00       1,909.50      1,766.12       2,211.00         27,293.12
                                                                           WeIlStar AMC Inman Park Physicians                                47.50            48.90           74.50           67.75          66.10            33.05            0.00          12.55         91.70          20.50          14.20          12.80            489.55
                                                                           WeIlStarAMC Morrow Healthcare                                    231.45           271.30          313.75          290.03         301.15          360.05          216.75          231.00        203.40         194.00        194.95         301.60           3,109.43
                                                                           WeIlStarAMC Orthopaedic Rehabilitation                           46515            343.00          270.15          388.50         365.40          41110           351.70          267.55        407.93         40132         212.80         186.53           4,071.33
                                                                           WeIlStar AMC Primary Care Clinic -Camp Creek                     138.80           1030            375.76           56.10         141.15           87.40            78.10         219.80        222.70         242.22        267.63         240.35            2,17031
                                                                            WeIlStarAMC Primary Ca re Clinic -Cascade                       149.60             37.40           85.24         162.80         196.90          155.10          137.50          125.70         50.60          48.40          9235           37.40           1,278.99
                                                                            WeIlStar AMC Primary Care Clinic- Virginia Highlands              79.20            28.60         401.52          106.70            0.00           84.15           44.00          3630          96.75.         43.45          62.10          29.70           1,012.47
                                                                            Whitten Center                                              39,680.00        34,973.00       39,970.00       35,239.50      39,860.00       38,872.00       37,633.00       39,799.00     36,932.00      38,114.00     38,683.00      36,187.00         455,942.50
                                                                            Willson Hospice House                                         2,034.16         1,259.24       1,72232          2,652.81       2,714.52       2,483.20         2,253.32        1,642.65      1,394.76            0.00           0.00          0.00         18,156.98
                                                                            Wiregrass Rehabilitation Center (I)                                 0.00             0.00            0.00           0.00           0.00             0.00            0.00           0.00          0.00           0.00           0.00          0.00               0.00
                                                                            Wiregrass Rehabilitation Center (I1~                                0.00             0.00    32,809.23       41,973.95      40,096.53       33,850.67       28,233.04       60,437.43     26,050.36      32,271.65     30,697.79      32,12336          358,544.01
                                                                            Zero Waste Solutions                                              76.80            2832            47.04          94.92           85.32           78.52           79.84         110.28          3124         107.88         107.48          51.96             899.60
                                                                            ZZ-AMC Contract Labor                                               0.00             0.00            0.00           0.00            0.00            0.00            0.00           0.00          0.00           0.00           0.00           0.00               0.00
                                                                            ZZ-AMC Direct Sale                                            3,076.00         3,304.00       5,072.00         3,810.00       5,31D.00       4,110.00         5,206.00       4,550.00       4,678.00       4,598.00      1,250.00             0.00        44,964.00
                                                                            ZZ-AMC Dr. Quarters -Suite 530                                      0.00             0.00            0.00           0.00            0.00            0.00            0.00           0.00           0.00          0.00           0.00           0.00               0.00
                                                                            ZZ-AMC Equipment Lease                                              0.00             0.00            0.00           0.00            0.00            0.00            0.00           0.00           0.00          0.00           0.00           0.00               0.00
                                                                            ZZ-AMC Hyperbaric Center                                            0.00             0.00            0.00           0.00            0.00            0.00            0.00           0.00           0.00          0.00           0.00           0.00               0.00
                                                                            ZZ-AMC Internal Medicine -Suite 316                                 0.00             0.00            0.00           0.00            0.00            0.00            0.00           0.00           0.00          0.00           0.00           0.00               0.00
                                                                            ZZ-AMC Internal Medicine Associates                                 0.00             0.00            0.00           0.00            0.00            0.00            0.00           0.00           0.00          0.00           0.00           0.00               0.00
                                                                            ZZ-AMC Mops                                                   4,193.25         5,150.00      11,339.00        13,154.75     15,478.00         9,064.50      10,167.75       10,435.50      13,330.00      11,871.25      1,505.50             0.00      105,689.50
                                                                            ZZ-AMC Primary Care Clinic- Forest Park                          204.70           193.60          373.10           52.15         174.70          157.65          110.25            0.00           0.00          0.00           0.00           0.00          1,266.15
                                                                         11/2/2018 10:30 AM                                                                                                                                                                                               F:\CFO\Crown\APA Requests\Pounds by customer 2017
                                                                         FiscalYear                                              2417
                                                                                                                                                                                                                                               Sum of OCT Sum of NOV.;: Sum of DEC _                           Tota12017
                                                                         Row Labels                                              Sum of lAN   Sum of FES' Sum of MAR Sum of APR Sum of MAY. Sum oflUN ' Sum of lUL ' Sum of AUG - Sum of SEP
Desc




                                                                                                                                                                             0.00       0.00       0.00         0.00         0.00         0.00         0.00       0.00          0.00                                  0.00
                                                                         ZZ-AMC Replacement Scrubs                                       0.00         0.00        0.00
                                                                                                                                                                                      0.00         0.00
                                                                                                                                                                                                    0.00        0.00                      0.000.00     0.00       0.00          0.00                                  0.00
                                                                         ZZ-AMC Rheumatology Associates                                    0.00          0.00          0.00
                                                                                                                                                                                      0.00           0.00         0.00           0.00         0.00          0.00           0.00 0.00    0.00                          0.00
                                                                                                                                         0.00            0.00          0.00
                                                                         ZZ-AMCSheffieldHealthCare
                                                                                                                                                                                  2,060.00       2,602.00      3,080.00      2,248.00      3,950.00     2,660.0        4,160.00       900.00          0.00        29,624.00
                                                                         ZZ-AMC SO Direct Sale                                       2,494.00         2,090.00      3,380.00
                                                                                                                                                                                  8,422.50       8,791.00      7,587.75      6,172.75      6,980.25     6,911.00       8,354.00     1,307.75          0.00        76,459.30
                                                                                                                                     8,519.80         6,913.00      6,499.50
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                         ZZ-AMCSO Mops
                                                                                                                                                                                      0.00           D.00          0.00          0.00          0.00         0.00           0.00         0.00          0.00             0.00
                                                                                                                                         0.00             0.00          0.00
                                                                         ZZ-AMt South Replacement Scrubs                                                                                                                                                                                                           4,368.85
                                                                                                                                                                      569.69        320.99         477.90        425.56        47432         592.11       368.02         454.65         0.00          0.00
                                                                         ZZ-AMC Wound Care Center                                        236.11         449.50
                                                                                                                                                                                       0.00          0.00          0.00          0.00          0.00         0.00           0.00         0.00          0.00             0.00
                                                                         ZZ-AMH Integrative Medicine                                       0.00           0.00          0.00
                                                                                                                                                                                    283.80         275.60        360.05        271.20        259.85       356.00         266.30       379.04        123.15         3,320.79
                                                                                                                                       202.00           248.70        295.10
                                                                         ZZ-Asa G. Yancey, Sr., MD Health Center                                                                                                                                                                                               1,878,434.78
                                                                                                                                                                                196,892.12     191,372.97    180,708.73    179,982.67    194,091.82    183,15730     164,97116     23,593.09      6,905.17
              Exhibit A - Asset Purchase Agreement Page 179 of 231




                                                                                                                                   172,509.13       178,711.41    205,539.11
                                                                         ZZ-Atlanta Medical Center                                                                                                                                                                                                               751,314.54
                                                                                                                                                                   78,611.05     76,578.75      76,336.93     70,030.94     73,075.91     69,942.48     67,429.42     86,520.35     9,311.51          0.00
                                                                         ZZ-Atlanta Medical Center South                            72,003.10        71,474.10
                                                                                                                                         0.00             0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00         0.00          0.00          0.00             0.00
                                                                         ZZ-Carolinas Hospital System
                                                                                                                                                                                   1,328.80      1,562.58      1,38439       1,622.27      1,290.08      1,331.98      1,22131      1,061.44      1,175.95        16,032.88
                                                                         ZZ-CHOA Aflac Cancer Center                                 1,556.75         1,159.30      1,338.03
                                                                                                                                                                                    111.60         170.40        300.20        176.10        178.70        195.60       143.20        175.50        182.80         2,187.80
                                                                                                                                       182.00           188.90        182.80
                                                                         ZZ-CHOAAIpharettaHwy                                                                                                                                                                                                                  2,190,206.63
                                                                                                                                                                                161,910.50     183,963.17    172,605.42    162,995.24    193,04738     174,044.37    184,574.85    180,545.56    209,929.90
                                                                         ZZ-CHOAatEgleston                                         177,337.80       181,697.93    207,554.51
                                                                                                                                                                                 21,900.66      18,739.65     16,697.85     20,314.62     25,207.57     25,950.73     33,873.96     30,179.86     32,222.97     293,165.05
                                                                         ZZ-CHOA at Hughes Spalding                                 21,608.90        18,87231      27,595.97
                                                                                                                                                                                188,441.14     188,093.10    177,843.34    176,867.04    202,769.80    207,832.30    210,704.79    236,717.95    243,787.62    2,418,448.16
                                                                                                                                   190,063.54       182,458.33    212,869.21
                                                                         ZZ-CHOA at5cottish Rite
                                                                                                                                                                                  1,364.60       1,422.30      1,682.20      1,189.20      1,382.50      1,636.60      1,469.80      1,043.60      1,361.60      17,033.10
                                                                         ZZ-CHOA at Scottish Rite OUT RAD                               1,336.00      1,543.50      1,601.20
                                                                                                                                                                      392.94        427.98         301.87        299.00       433.50        433.58         384.80       552.51         421.68        341.75       4,657.09
                                                                         ZZ-CHOA Cherokee                                                 344.83        322.65
                                                                                                                                                                        0.00          0.00         108.30        146.20       253.97         120.00         64.00       159.10         143.64        120.60       1,115.81
                                                                          ZZ-CHOA Children's Specialty Services                             0.00          0.00
                                                                                                                                                                      116.43        130.00         207.23        116.43       122.73         104.00        155.83       214.50          39.00         8135        1,455.73
                                                                          ZZ-GHOA Cobb                                                     64.60        103.63
                                                                                                                                                                       33.00         34.60          57.20         6325         85.25         181.50         62.15       116.60           7.70        22.55          736.40
                                                                          ZZ-CHOA Cystic Fibrosis                                         41.80          30.80
                                                                                                                                                                       38.40         44.40          45.00         31.80        19.20          82.80         38.40        57.60          19.20        63.00          478.20
                                                                          ZZ-CHOA DeKalb                                                   0.00          38.40
                                                                                                                                                                       48.21         42.45          41.80         27.78        62.23          21.45         94.73         68.60         42.08        62.06          607.57
                                                                          ZZ-CHOA Duluth                                                  5438           41.80
                                                                                                                                                                        0.00          0.00           0.00          0.00         0.00           0.00          0.00          0.00          0.00         0.00            0.00
                                                                          ZZ-CHOA EGL Equipment Lease                                      0.00           0.00
                                                                                                                                                                        0.00          0.00           0.00          0.00         0.00           0.00          0.00          0.00          0.00         0.00            0.00
                                                                          ZZ-CHOA EGL Replacement Scrubs                                   0.00           0.00
                                                                                                                                                                        0.00         18.05           0.00         41.20         7.05          31.70         52.65         13.65         18.05        35.65           260.70
                                                                          ZZ-CHOA Executive Park                                          18.05          24.65
                                                                                                                                                                      379.62        330.88         346.83        429.96        342.09        404.79        343.21        337.76        400.04        285.55        4,294.82
                                                                          ZZ-CHOA Fayette                                                449.73         244.36
                                                                                                                                                                      949.04        737.11         899.60        731.52        610.25        684.53        791.48        724.13        752.95        58337         8,684.40
                                                                          ZZ-CHOA Forsyth                                                616.37         604.05
                                                                                                                                                                        0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00         27.00          0.00           27.00
                                                                          ZZ-CHOA Hamilton Mill                                            0.00           0.00
                                                                                                                                                                        0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00            0.00
                                                                          ZZ-CHOA HS Direct Sale                                            0.00          0.00
                                                                                                                                                                      678.14        527.48         714.85       582.45         428.30        777.09        537.85        502.85        628.30        585.60        6,829.66
                                                                          ZZ-CHOA Hudson Bridge                                           39830         468.45
                                                                                                                                                                      125.65         46.20          19.80         25.80         19.80         72.60          0.00         46.20          0.00         19.80          509.30
                                                                          ZZ-CHOA Ivy Walk                                                 52.20         81.25
                                                                                                                                                                        64.65         13.40          19.50        32.33         19.50         58.53         26.00         13.40         29.55         39.40          316.26
                                                                          ZZ-CHOA Marietta                                                  0.00           0.00
                                                                                                                                                                     1,14339       1,182.19       1,294.52     1,110.94      1,083.51      1,333.36      1,158.85      1,109.86      1,018.77        997.18       13,857.71
                                                                          ZZ-CHOA Medical Office Bldg                                   1,171.26       1,253.88
                                                                                                                                                                       176.13        136.11          78.86       143.26         78.03        272.63        123.73        111.36        129.62         66.43        1,582.97
                                                                          ZZ-CHOA Mount Zion                                              111.15         155.66
                                                                                                                                                                        35.20          8.25          50.00        27.45         19.80         3135          47.25         11.00          6.60          0.00          268.80
                                                                          ZZ-CHOA Neurology                                                17.60          1430
                                                                                                                                                         384.25        412.70        563.15         682.45       533.25        471.80        619.55        324.00        438.05        46515         410.60        5,811.10
                                                                          ZZ-CHOA Neuroscience                                            506.05
                                                                                                                                                         371.99        400.22        363.14         381.49       309.85        275.51        460.61        303.68        358.73        346.98        405.70        4,313.14
                                                                          ZZ-CHOA North Druid Hills                                       305.24
                                                                                                                                                        341.81        367.90         289.59        507.62        29432         278.20        411.20        327.12        289.05        428.04        243.14        4,032.71
                                                                           ZZ-CHOA North Point                                            254.72
                                                                                                                                                         26.60          0.00           0.00         13.40          0.00          0.00         20.10         13.40          0.00          0.00         26.00           99.50
                                                                           ZZ-CHOA Old Milton Parkway                                       0.00
                                                                                                                                          116.16         78.60          84.90        129.83         143.09       111.10        123.53        137.13         97.33         65.00        130.56         65.03        1,28226
                                                                           ZZ-CHOA Orthotics &Prosthetics
                                                                                                                                         1,309.93      1,279.92      1,684.41      1,426.13       2,976.03      1,416.72      1,734.50      1,692.26       958.35       1,130.64     1,949.26      1,63538        19,193.53
                                                                           ZZ-CHOA Outpatient Surgery Center at Satellite Blvd
                                                                                                                                           284.00        256.70        262.20        300.00         19230         19330         151.90        345.70       261.20         274.40       25735        239.00         3,018.05
                                                                           ZZ-CHOA Primary Care Center-Chamblee
                                                                                                                                           325.15        509.87        679.82        266.15         264.08        239.01        236.03        266.96        241.16        297.90       184.43        200.98        3,711.54
                                                                           ZZ-CHOA Sandy Plains
                                                                                                                                         1,962.26      2,269.54      3,111.44      2,287.42       2,454.72      2,312.05      2,119.73      2,981.11      1,962.34      2,217.25     3,307.61      2,366.02       29,351.49
                                                                           ZZ-CHOA Satellite Blvd
                                                                                                                                            26.80         33.50         60.20          0.00           6.50         24.00          0.00         40.00         28.00          0.00        26.87          0.00          245.87
                                                                           ZZ-CHOA Snellville
                                                                                                                                             0.00          0.00          0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00         0.00          0.00            0.00
                                                                           ZZ-CHOA SR Replacement Scrubs
                                                                                                                                        14,365.77     15,572.67     18,339.52     14,94522       15,360.64     18,916.34     16,026.19     15,071.92     13,853.79     15,092.55     17,39639     18,213.90      193,154.90
                                                                           ZZ-CHOA Surgery Center at Meridian Mark Plaza
                                                                                                                                             6.70          0.00         13.40           0.00         13.40         26.80          0.00          6.70          0.00         13.40        20.10          13.40         113.90
                                                                           ZZ-CHOASuwanee
                                                                                                                                         2,344.09      2,329.00      2,656.20       2,454.10      2,791.33      2,109.15      2,824.69      2,318.67      2,479.50      3,241.75      2,658.15      2,336.58      30,543.21
                                                                           ZZ-CHOATown Center
                                                                                                                                             0.00          0.00          0.00         743.85        203.00         69.40        368.22        20735         365.41        199.96        178.10         53.80       2,389.09
                                                                           2Z-CHOA Urgent Care -Hamilton Creek
                                                                                                                                         1,401.10      2,185.93      2,274.18       2,025.87      1,924.43      1,977.74      1,409.95      2,410.89      1,777.53      2,192.99      2,334.96      1,725.35      23,640.92
                                                                           ZZ-CHOA Webb Bridge
                                                                                                                                             0.00          0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00           0.00
                                                                           ZZ-CHS Cedar Tower Rehabilitation Hospital
                                                                                                                                             0.00          0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00           0.00
                                                                           ZZ-CHS Outpatient Rehabilitation Center
                                                                           ZZ-CHS Surgery Center -Florence                                   0.00          0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00          0.00         0.00          0.00            0.00
                                                                                                                                             0.00          0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00          0.00         0.00          0.00            0.00
                                                                           ZZ-Crestview Contract labor
                                                                                                                                             0.00          0.00          0.00           0.00          0.00          0.00          0.00          0.00          0.00          0.00          0.00         0.00            0.00
                                                                           ZZ-Crestview Direct5ale
                                                                         11/2/2018 10:30 AM                                                                                                                                                                                 F:\CFO\Crown\APA Requests\Pounds by customer 2017
                                                                         FiscalYear                                                  2017
                                                                                                                                                                                                                                                      Sum of AUG:u Sum of SEP s Sum of OR ': Sum of NOV Sum of DEC                Total 2017
                                                                         Row labels                                              _   Sum of JAN. Sum of FEB            Sum of MAR. Sum of APR Sum of MAY Sum of JUN Sum of!UL
                                                                                                                                                                                                                                                                                                                                  1,114,742.42
Desc




                                                                                                                                                                         111,042.23      101,655.32      103,135.79       96,401.98      103,883.78     103,611.70      94,904.43      82,753.46      78,125.56      47,741.90
                                                                         ZZ-Crestview Health &Rehabilitation Center                     97,028.95        94,45732
                                                                                                                                                                              241.23           99.10           73.70          144.50          62.50          196.80          94.70          97.50          71.70         127.50        1,448.23
                                                                         ZZ-East Point Grady Health Center                                    90.80          148.20
                                                                                                                                                                         177,739.13      162,891.96      171,626.87      168,759.57      162,613.73     173,722.36     170,779.27     173,116.61     159,060.27     170,059.31    2;023,327.63
                                                                         ZZ-Floyd Medical Center                                       174,631.42       158,327.13
                                                                                                                                                                                 0.00            0.00            0.00            0.00           0.00            0.00           0.00           0.00           0.00           0.00             0.00
                                                                         ZZ-Floyd Primary Care                                                  0.00            0.00
                                                                                                                                                                              771.07          709.10          714.23          502.13         726.06        1,020.37         736.15        859.15        1,034.74         52520         8,868.09
                                                                         ZZ-GH Harris Radiation Therapy Center                               527.23          742.66
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                              25130           294.90          226.80         170.60          362.60         284.00        279.40          205.15         257.70         2,724.70
                                                                         ZZ-GH North Georgia Cancer Center                                   103.78            82.59          205.88
                                                                                                                                                                                 0.00            0.00            0.00            0.00          29.90         147.60         115.80         119.60           57.90         29.90           500.70
                                                                         ZZ-GH Northwest Georgia Women's Care                                   0.00             0.00
                                                                                                                                                                                 0.00            0.00            0.00            0.00           0.00            0.00           0.00           0.00           0.90           0.00             0.00
                                                                         ZZ-GHS Cath Lab Stemi Project                                          0.00             0.00
                                                                                                                                                                                 0.00            0.00            0.00            0.00           0.00            0.00           0.00           0.00           0.00           0.00             0.00
                                                                         ZZ-GHS Contract Labor                                                  0.00             0.00
                                                                                                                                                                                 0.00            0.00            0.00            0.00           0.00            0.00           0.00           0.00           0.00           0.00             0.00
                                                                                                                                                0.00             0.00
              Exhibit A - Asset Purchase Agreement Page 180 of 231




                                                                         ZZ-GHS Contract Labor
                                                                                                                                                                 0.00             0.00           0.00            0.00            0.00           0.00            0.00           0.00           0.00           0.00           0.00             0.00
                                                                         ZZ-GHS Direct Sale                                                     0.00
                                                                                                                                                                                  0.00           0.00            0.00             0.00          0.00            0.00           0.00           0.00           0.00           0.00             0.00
                                                                          ZZ-GHS Direct Sale                                                    0.00             0.00
                                                                                                                                                                           4,889.60        4,544.24         4,483.60              0.00          0.00            0.00      3,629.50       2,429.50       5,572.00       3,920.00       37,164.84
                                                                          ZZ-GHS Emergency Medical Services                               4,815.70         2,880.70
                                                                                                                                                                              245.96          195.93          379.48              0.00          0.00            0.00           0.00           0.00           0.00           0.00        1,148.63
                                                                          ZZ-GHSEmergencyMedical5ervices-Sylvester                             74.45         252.81
                                                                                                                                                                              542.50          683.25          17535               0.00          0.00            0.00           D.00           0.00           0.00           0.00        2,54035
                                                                          ZZ-GHS Emergency Medical Services-Baldwin County                   625.55          513.70
                                                                                                                                                                 0.00             0.00           0.00            0.00             0.00          0.00            0.00           0.00           0.00           0.00           0.00             0.00
                                                                          ZZ-GHS Emergency Medical Services-Macon/Mercer                         0.00
                                                                                                                                                                              157.50          202.50            62.50             0.00          0.00            0.00           0.00           0.00           0.00           0.00          535.00
                                                                          ZZ-GHS Emergency Medical Services-Zebulon                          212.50           200.00
                                                                                                                                                                                44.20             0.00          4610              0.00          0.00         145.70            0.00           0.00            0.00          O.DO          236.10
                                                                          ZZ-GMC Academic Internal Medicine Partners                             0.00            0.00
                                                                                                                                                                            3,056.66        2,464.70        2,143.93        2,705.20        1,894.18       2,720.80       2,102.33       2,273.01       2,443.40       3,47710        30,838.44
                                                                          ZZ-GMC Breast Center                                             3,188.50        2,368.53
                                                                                                                                                             42835             745.15         487.90          49235           503.40          433.45         587.75         652.70         533.15         517.40         304.44         6,062.84
                                                                          ZZ-GMC Cancer Center-Snellville                                     376.80
                                                                                                                                                                                  0.00            0.00            0.00            0.00           0.00           0.00           0.00           0.00            0.00         72.00            72.00
                                                                          ZZ-GMC Cancer Support Center                                           0.00            0.00
                                                                                                                                                           3,85630          4,393.00        3,975.55        4,644.65        4,241.25        4,277.27       7,081.15       2,284.30       2,16830              0.00          0.00      40,842.42
                                                                          ZZ-GMC Cardiaclmaging                                            3,920.65
                                                                                                                                                                  0.00            0.0~            0.00            0.00            0.00           0.00            0.00           0.00           0.00           0.00          0.00             0.00
                                                                          ZZ-GMC Concussion Institute                                            0.00
                                                                                                                                                                  0.00            0.00            0.00            0.00            0.00           0.00            0.00           0.00           0.00           0.00          0.00              0.00
                                                                          ZZ-GMC Contract Labor                                                  0.00
                                                                                                                                                                  0.00             0.00           0.00            0.00            0.00           0.00            0.00           0.00           0.00           0.00          0.00              O.DO
                                                                           ZZ-GMC Direct Sale                                                    0.00
                                                                                                                                                           6,035.23         9,895.02        7,261.43        8,264.35        7,146.56        7,609.92       8,398.45       6,958.44       6,414.23       5,583.15       2,161.26       84,034.94
                                                                           ZZ-GMC Glancy Rehabilitation Center                             8,306.90
                                                                                                                                                          13,414.09        19,965.31       17,30334        20,854.12       18,678.68       15,901.82      21,615.74      17,045.11      17,859.43      16,034.60       7,756.70     203,606.95
                                                                           ZZ-GMC Gwinnett Extended Care Center                           17,178.01
                                                                                                                                                              816.70           913.40          914.65        1,291.15          899.15       1,092.40          783.35         927.10      1,036.10       1,159.70       1,129.10       12,589.85
                                                                           ZZ-GMC Imaging Center at Hamilton Mill                           1,627.05
                                                                                                                                                                             1,610.98        1,098.92        1,108.52          631.29         46939         1,188.44         812.10      1,600.37          724.36        770.fi3      12,106.34
                                                                           ZZ-GMCJohn'sLreekOrthopaedicSurgeryCenter                        1,234.36          856.98
                                                                                                                                                            3,239.70         4,324.66       4,48538          3,882.14        3,936.85       3,18833         3,713.15       3,806.52      4,186.25        3,003.14        482.90       42,113.01
                                                                           ZZ-GMC Outpatient Imaging Center                                 3,863.99
                                                                                                                                                               746.58        1,245.33        1,122.69        1,286.04        1,569.20       1,078.56        1,011.61       1,512.40        910.20        1,363.40      1,600.00       14,281.77
                                                                           ZZ-GMC Pain Management Center                                      835.76
                                                                                                                                                              676.85           989.60          888.60          871.79          838.05         797.80          562.90         563.85        89435           786.35        819.80         9,619.04
                                                                           ZZ-GMCSportsRehab                                                  929.10
                                                                                                                                                                  0.00          110.00         187.00          346.50          148.50         253.00          330.00         148.50         132.00         242.00            0.00        2,046.00
                                                                           ZZ-GMC Strickland Family Medicine                                   148.50
                                                                                                                                                                  0.00             0.00        279.05             0.00             0.00          0.00            0.00        194.20            0.00           0.00           D.00          473.25
                                                                           ZZ-GMC Suwanee Specialty Center                                        0.00
                                                                                                                                              921.01           829.05           738.15         957.98          672.78          785.15         913.10          698.08       1,163.66         759.78         682.48       1,044.54       10,165.76
                                                                           ZZ-GMCWoundTreatmentCenter
                                                                                                                                          52,834.68       51,675.44        57,629.11       40,623.45       50,990.62       54,143.48       44,799.62      52,848.51      50,681.75      55,296.97      46,811.49      50,117.20      608,45232
                                                                            ZZ-Gordon Hospital
                                                                                                                                        318,215.58       268,925.61       334,426.78      307,391.73      348,534.40      328,433.98      339,982.78     349,848.70     284,906.54     301,723.94      91,623.14             0.00  3,274,013.18
                                                                            ZZ-Grady Health System (I)
                                                                                                                                                  0.00             0.00            0.00            0.00            0.00            0.00           0.00           0.00           0.00           0.00   198,01431      142,469.41      340,483.72
                                                                            ZZ-Grady Health System (I)
                                                                                                                                                  0.00             0.00         245.61             0.00      4,563.53              0.00           0.00           0.00           0.00           0.00           0.00           0.00        4,809.14
                                                                            ZZ-Grady Health System (II)
                                                                                                                                           29,255.37      12,58632          11,191.12       14,993.99        6,143.04           373.50            0.00            0.00          0.00           0.00           0.00           0.00      74,543.34
                                                                            ZZ-Grady Health System (III)
                                                                                                                                               204.00          160.20           159.60          148.80         188.40           121.80         183.60         129.00           80.40        198.60           86.40         87.60         1,778.40
                                                                            ZZ-Grady Health System Lab Coats
                                                                                                                                         472,804.00      463,239.00       495,594.00      455,118.00      472,007.00      462,940.00      456,655.00     481,527.00     464,877.00     437,080.00     436,277.00     426,060.00 5,524,178.00
                                                                            ZZ-Greenville Health System
                                                                                                                                           16,594.00       15,326.00        18,583.00       16,701.00       18,237.00       19,874.00      21,794.00      22,612.00      19,213.00      16,415.00      18,725.00      18,681.00      222,755.00
                                                                            ZZ-Greenville Health System Scrubs
                                                                                                                                           58,708.00       48,740.00        53,435.00       53,856.00       57,845.00      47,731.00       44,338.00      52,525.00      44,513.00      51,543.00      40,683.00      41,250.00      595,157.00
                                                                            ZZ-GrHS Greenville Memorial Medical Campus
                                                                                                                                               128.00           112.00          114.00            53.00          65.00            58.00         56.00           50.00         102.00          48.00          51.00         45.00           882.00
                                                                            ZZ-GrHS Greer Memorial Hospital
                                                                                                                                               492.00          678.00           553.00          491.00         458.00           453.00         345.00          361.00         390.00        348.00         232.00         305.00         5,106.00
                                                                            ZZ-GrHS Hillcrest Memorial Hospital
                                                                                                                                                   0.00            0.00             0.00           0.00            0.40            0.00           0.00            0.00           0.00          0.00            0.00          0.00             0.00
                                                                            ZZ-GrHS North Greenville Hospital
                                                                                                                                                   0.00           39.00             0.00           0.00            0.00            0.00           0.00            0.00           0.00          0.00            0.00          0.00            39.00
                                                                            ZZ-GrHS Patewood Medical Campus
                                                                                                                                                   0.00            0.00             0.00           0.00            0.00            0.00           0.00            0.00           0.00           0.00           0:00          0.00             0.00
                                                                             ZZ-GrHS Patewood Memorial Hospital
                                                                                                                                                 38.00             0.00           93.00           48.00           35.00         122.00          88.00          126.00          46.00          60.00          48.00          83.00          787.00
                                                                             ZZ-GrHS Pediatric Specialists -Duncan
                                                                                                                                                196.00          312.00           277.00         245.00          275.00          480.00         616.00          649.00         106.00        473.00         502.00         152.00         4,283.00
                                                                             ZZ-GrHS Pediatric Specialists -North Grove
                                                                             ZZ-GrHS Proaxis Therepy Oak Grove                                  335.00          311.00           314.00         308.00          310.00          252.00         244.00          648.00         279.00        277.00          320.00        333.00         3,931.00
                                                                                                                                                677.00          514.00           827.00         401.00          520.00          583.00         481.00          577.00         273.00        159.00         477.00         383.00         5,872.00
                                                                             ZZ-GrHS Proaxis Therapy S Pine St
                                                                             ZZ-GrHS Satellite Accounts                                            0.00             0.00            0.00            0.00            0.00            0.00          0.00            0.00           0.00           0.00           0.00          0.00              0.00
                                                                                                                                                   0.00             0.00            0.00            0.00            0.00            0.00          0.00            0.00           0.00           0.00           0.00          0.00              0.00
                                                                             ZZ-GrHS Surgery Center- Boiling Springs         ~
                                                                             ZZ-GrHS University Medical Group OB/GYN                            314.00          339.00           407.00          271.00         132.00           285.00        301.00          523.00         401.00         203.00         217.00        243.00         3,636.00
                                                                             ZZ-Griffin Center for Pain and Spine, LLC                             0.00             0.00            0.00            0.00            0.00            0.00           0.00           0.00           0.00           0.00           0.00          0.00              0.00
                                                                             ZZ-Gwinnett Medical Center Dietary                               1,125.00          725.00           900.00          887.50       1,250.00        1,050.00       1,125.00        1,450.00       1,212.50      1,100.00          837.50      1,200.00       12,862.50
                                                                         11/2/2018 10:30 AM                                                                                                                                                                                                  F:\CFO\Crown\APA Requests\Pounds by customer 2017
                                                                         FiscalYear-                                              2017
                                                                                                                                                                                                                                    ; Sum of lUt      Sum of AUG Sum of SEP           Sum of OCT ' Sum of NOV Sumof DEC =:            Totai 2017
                                                                         Row Labels                            ~~                 Sum of JAN      Sum of FEB -Sum of MAR Sum of APR Sum of MAY Sum oflUN'
Desc




                                                                                                                                                                                                      117,711.79       126,488.51       104,96035       120,54713       106,945.28      113,587.41     123,267.28      126,658.82     1,402,830.6
                                                                                                                                    112,872.18      105,583.56       124,530.19       119,678.09
                                                                         ZZ-Gwinnett Medical Center Duluth                                                                                                                                              369,165.44      353,109.11      369,688.03     378,217.09      397,470.25     4,652,88234
                                                                                                                                    380,226.18      349,528.04       405,968.02       366,963.97      373,876.89       578,976.17       339,687.15
                                                                         ZZ-Gwinnett Medical Center Lawrenceville                                                                                                                                          1,626.51        1,89824         1,696.71       1,813.90        1,753.98       19,498.11
                                                                                                                                      1,722.67        1,023.78         1,597.70         1,700.92        1,206.84         1,567.73          1,889.13
                                                                         ZZ-Gwinnett Surgery Center, LLC                                                                                                                                                   3,613.28        2,646.24        3,134.27       2,637.87        2,265.82       32,627.89
                                                                                                                                                      2,008.19         2,348.54         3,057.49        3,080.13          2,934.04         2,727.41
                                                                         ZZ-Harbin Clinic(150) Cartersville                           2,174.61
                                                                                                                                                                                                                            286.80           196.70          136.50          141.80          495.95          16735          375.75         3,507.56
                                                                                                                                         362.07          279.50           406.40           395.20          263.54
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                         ZZ-Harbin Clinic(330) Physicians Center                                                                                                                                           1,850.94        1,571.52        1,645.24       1,605.88        1,540.43       20,162.98
                                                                                                                                      1,472.82        1,793.65          1,847.82         1,752.43        1,804.53         1,675.73         1,601.99
                                                                         ZZ-Harbin Clinic(504)Cardiology                                                                                                                                                  4,554.72         3,430.96        4,083.56       3,615.92        3,624.01       47,954.09
                                                                                                                                       3,933.73       4,103.25         4,314.12         4,200.65         4,197.10         4,364.20         3,531.87
                                                                         ZZ-Harbin Clinic(S50)Specialty                                                                                                                                                    1,937.80        2,145.90        2,434.75        2,591.81       2,823.45        27,153.75
                                                                                                                                       2,234.30        2,773.64         2,496.20         2,393.90        1,779.60         2,249.80         1,292.60
                                                                         ZZ-Harbin Clinic (Cancer Center)                                                                                                                                                11,735.83       10,187.33       11,285.91       10,540.42        9,182.82      102,904.74
                                                                                                                                       5,772.92        6,618.76         7,251.94         6,336.60        6,182.73         7,767.42       10,042.06
                                                                         ZZ-Harbin Clinic(Main)                                                                                                                                                            1,472.00        1,625.60        1,731.85        1,403.35       1,583.95        17,812.85
                                                                                                                                                                                         1,036.80        1,472.00         1,523.20         1,542.40
              Exhibit A - Asset Purchase Agreement Page 181 of 231




                                                                                                                                       1,305.60        1,490.50         1,625.60
                                                                         ZZ-Harbin Clinic Dialysis                                                                                                                                                           755.20          473.60          563.20          460.80         537.60          6,076.50
                                                                                                                                         358.40           256.00           576.00          47835           567.75           652.80           396.80
                                                                         ZZ-Harbin Clinic Dialysis -Calhoun                                                                                                                                                  652.80          448.00          115.20          563.20         588.80          6,707.20
                                                                                                                                         537.60          614.40            710.40          614.40          537.60           838.40           486.40
                                                                          ZZ-Harbin Clinic Dialysis -Summerville                                                                                                                                               11.80           11.80           61.90           35.40           0.00            325.50
                                                                                                                                           22.85            14.25            18.26           69.55           30.09            37.80            11.80
                                                                          ZZ-Harbin Clinic Family Medicine-Adairsville                                                                                                                                          0.00            0.00            0.00            0.00           0.00              6.70
                                                                                                                                             0.00            5.40              0.00            1.30           0.00             0.00             0.00
                                                                          ZZ-Harbin Clinic Family Medicine -Armuchee                                                                                                                                                         14230           222.15          235.35         254.05          2,664.00
                                                                                                                                           79.70          264.05           27730           248.60           35820           211.20           198.20          172.90
                                                                          ZZ-Harbin Clinic Vein Center                                                                                                                                                       131.14          100.89          346.14          223.74         433.92          2,802.49
                                                                                                                                          365.42          196.53           340.46           177.74          202.13          132.13           152.25
                                                                          ZZ-HIX Physical Thera py                                                                                                                                                                           788.93          711.40          752.53         932.93          9,213.39
                                                                                                                                                          757.75           828.69          667.43           719.74          880.71           795.23          659.15
                                                                          ZZ-HIX Sleep Lab                                                718.90
                                                                                                                                                                                                               0.00             0.00             0.00            0.00           0.00            0.00            0.00           0.00              0.00
                                                                                                                                             0.00            0.00              0.00            0.00
                                                                          ZZ-Hospital Services, Inc ContraM tabor                                                                                                                                            870.73          961.15          641.45          867.73         577.45        10,008.13
                                                                                                                                          70135           807.58         1,010.28           990.73          82033           933.07           826.28
                                                                          ZZ-Infectious Disease Program                                                                                                                                                                        99.20          128.25           98.75          77.75         1,209.55
                                                                                                                                                            97.40            77.75          110.80          111.70            9830             77.30          147.00
                                                                          ZZ-Infectious Disease Progrem Lab Coats                          85.35
                                                                                                                                                                                                        52,428.00        52,888.00        46,252.00       55,833.00       50,144.00       58,092.00      48,343.00       51,438.00      635,255.00
                                                                                                                                      54,416.00       53,291.00        62,288.00        49,842.00
                                                                          ZZ-Mary Black Memorial Hospital                                                                                                                                                     852.00          500.00          609.00          386.00        557.00          7,247.00
                                                                                                                                          855.00          598.00            571.00          707.00          577.00           511.00          524.00
                                                                           ZZ-MBMH Outpatient Therapy Services                                                                                                                                              1,066.00          895.00        1,055.00        1,085.00       1,343.00       13,257.00
                                                                                                                                        1,016.00        1,005.00         1,001.00           843.00        1,381.00         1,665.00           902.00
                                                                           ZZ-MBMH Women's Breast Health Center                                                                                                                                                                13.82          957.25        1,336.54         709.41       10,03935
                                                                                                                                                          813.55         1,030.03           815.54        1,140.88         1,026.81           705.70          797.55
                                                                           ZZ-MEM Atrium Sleep Center                                     692.27
                                                                                                                                                                                                            400.20           335.92           307.18          655.14          332.09          370.43          432.78         352.00         4,206.75
                                                                                                                                          279.03           258.09           27738           206.51
                                                                           ZZ-MEM Hamilton YMCA                                                                                                                                                                               458.65        1,392.93          528.44         711.70        10,064.82
                                                                                                                                        1,171.97        1,224.57            741.43        1,139.85          630.70           769.84           57535           719.39
                                                                           ZZ-MEM Mission Surgery Center                                                                                                                                                                    2,900.56        3,256.89        2,948.60       3,608.96       34,363.97
                                                                                                                                        2,546.78        2,672.42         2,745.16         2,746.44        2,763.41         2,853.92         2,752.31        2,568.52
                                                                           ZZ-MEM Ooltewah Imaging Center                                                                                                                                                                 48,376.19       50,771.09       46,259.54      58,955.95      611,214.17
                                                                                                                                                      46,995.03        55,594.01        50,561.98       53,782.41        50,408.18        49,989.05       50,70438
                                                                           ZZ-Memorial Hixson Hospital                                48,816.36
                                                                                                                                                                                       222,320.99      223,487.71       222,641.48       210,383.04      221,838.85      225,411.97      234,421.08     229,006.97      234,109.18 2,728,615.24
                                                                                                                                     243,807.61      218,007.56       243,178.80
                                                                           ZZ-Memorial Hospital                                                                                                                                                                             8,650.01        8,669.82        8,24631        8,426.21      110,981.92
                                                                                                                                                        9,398.84         9,943.00         7,364.85        9,625.76         7,772.16         8,475.26        8,202.04
                                                                           ZZ-Murray Medical Center                                   16,207.66
                                                                                                                                                                                                               0.00             0.00             0.00            0.00            0.00            0.00            0.00           0.00   1,264,928.24
                                                                                                                                     330,895.50      313,76439        349,931.14       270,337.21
                                                                           ZZ-Navicent Health                                                                                                                                                                                                    0.00            0.00           0.00         1,928.00
                                                                                                                                                        1,296.00                0.00            0.00            0.00             0.00            0.00            0.00            0.00
                                                                            ZZ-Navicent Health Direct Sale                                 632.00
                                                                                                                                                                                                             507.95          482.85           539.65          748.05          578.18          576.90          494.30         648.05          6,640.03
                                                                                                                                           606.40          536.30           477.00           444.40
                                                                            ZZ-NGHS Cleveland White Co. EMS                                                                                                                                                                                   423.47          370.10         360.10          4,347.92
                                                                                                                                                           273.10            243.55          287.05          480.63           270.73          451.78           399.24         407.62
                                                                            ZZ-NGHS Zanier Med Transport                                   380.55
                                                                                                                                                                                                           1,657.28        2,267.03         1,653.62        1,162.95        1,68233         1,648.96        2,174.04       1,570.69        19,661.85
                                                                                                                                         1,215.15        1,387.20         1,905.63        1,336.97
                                                                            ZZ-NGHS Lanier Park Wound Care                                                                                                                                                                  4,286.14        3,738.19        3,716.41       3,624.03        48,311.04
                                                                                                                                         3,899.54        3,590.76         4,350.92        3,896.50        4,42132          4,185.81         4,358.50        4,242.92
                                                                            ZZ-NGHS Laurelwood                                                                                                                                                                                                   0.00            0.00           0.00         1,136.47
                                                                                                                                                            32136            295.35          326.7              0.00             0.00             0.00            0.00           0.00
                                                                            ZZ-NGHS NGPG Braselton Clinic                                  193.06
                                                                                                                                                                                               36.85            0.00             0.00             0.00            0.00           0.00            0.00            0.00           0.0~            133.05
                                                                            ZZ-NGHS NGPG Breselton Family Medicine                            6.60            19.20            70.40
                                                                                                                                           221.48           272.44           325.98          247.50             0.00             0.00             0.00            0.00           0.00            0.00            0.00           0.00         1,067.40
                                                                            ZZ-NGHS NGPG Braselton Interventional Pain Medicine                                                                                                                                                                                  0.00           0.00            382.57
                                                                                                                                           111.96           139.08             75.19           5634             0.00             0.00             0.00            0.00           0.00            0.00
                                                                            ZZ-NGHS NGPG Breselton Medical Oncology                                                                                                                                                                                              0.00           0.00            169.40
                                                                                                                                                               0.00            46.20           53.90            0.00             0.00             0.00            0.00           0.40            0.00
                                                                            ZZ-NGHS NGPG Buford                                              69.30
                                                                                                                                                                                               4610             0.00             0.00             0.00            0.00           0.00            0.00            0.00           0.00            312.90
                                                                            ZZ-NGHS NGPG Chestnut Mountain                                   66.50            84.70          115.50
                                                                                                                                                                                             237.20             0.00             0.00             0.00            0.00           0.00            0.00            0.00           0.0~         1,330.05
                                                                             ZZ-NGHS NGPG Dacula Primary Care &Urgent Care                  383.40          282.10           42735
                                                                                                                                                                                              125.60             0.00            0.00             0.00            0.00            0.00           0.00            0.00           0.00         1,060.85
                                                                             ZZ-NGHS NGPG Family Health Associates                          335.94          254.08           345.23
                                                                                                                                                                              118.80           19.80             0.00             0.00            0.00            0.00            0.00            0.00            0.00          0.00            348.15
                                                                             ZZ-NGHS NGPG Gynecologic Ontology                              107.25          10230
                                                                                                                                                                              177.10           9235              0.00             0.00            0.00            0.00            0.00            0.00            0.00          0.00            467.45
                                                                             ZZ-NGHS NGPG Internal Medicine                                  85.80          112.20
                                                                                                                                                                             474.77           494.68             0.00             0.00            0.00            0.00            0.00            0.00            0.00           0.00         1,685.71
                                                                             ZZ-NGHS NGPG Interventional Pain                               354.21          362.05
                                                                                                                                                                                 0.00            0.00            0.00             0.00            0.00            0.00            0.00            0.00            0.00           0.00             0.00
                                                                             ZZ-NGHS NGPG Occupational Medicine Oakwood                        0.00            0.00
                                                                                                                                                             208.40           232.10          217.80             0.00             0.00            0.00            0.00            0.00            0.00            0.00           0.00           901.40
                                                                             ZZ-NGHS NGPG Sports Medicine                                   243.10
                                                                                                                                                               0.00              0.00            0.00            0.00             0.00            0.00             0.00           0.00            0.00            0.00           0.00             0.00
                                                                             ZZ-NGHS NGPG Trauma &Acute Care Surgery                           0.00
                                                                                                                                                          1,186.94         1,606.55           879.40           29.10              0.00             0.00            0.00           0.00            0.00            0.00           0.00         5,15430
                                                                             ZZ-NGHS NGPG Urgent Care                                     1,452.31
                                                                                                                                                                0.00             0.00            0.00            0.00             0.00             0.00            0.00           0.00            0.00            0.00           0.00             0.00
                                                                             ZZ-NGHS NGPG Urology                                              0.00
                                                                                                                                            165.00           171.00           288.60          217.80          211.20           196.80           262.80          250.80         396.00          215.40          308.40         282.00          2,965.80
                                                                              ZZ-NGHS Outpatient Cardiac Rehab
                                                                                                                                               0.00             0.00             0.00            0.00            0.00             0.00             0.00            0.00           0.00            0.00            0.00           0.00             0.00
                                                                              ZZ-NGHS Rehabilitation Institute
                                                                                                                                          1,54325         1,652.90               0.00            0.00            0.00             0.0~             0.00            0.00           0.00            0.00            0.00           0.00         3,196.15
                                                                              ZZ-NGHS Toccoa Cancer Center
                                                                                                                                                                0.00             0.00            0.00            0.00             0.00             0.00            0.00           0.00            0.00            0.00           0.00             0.00
                                                                              ZZ-NGHS Trauma &Acute Care Orthopedics                           0.00
                                                                                                                                               0.00             0.00             0.00            0.00             0.00            0.00             0.00            0.00           0.00            0.00            0.00           0.00             0.00
                                                                              ZZ-NGMC Braselton Equipment Lease
                                                                                                                                          8,455.79      11,081.27         13,022.59         7,487.78              0.00             0.00            0.00            0.00           0.00            0.00            0.00           0.00       40,047.43
                                                                              ZZ-NH Ambulatory Surgery Center
                                                                                                                                                                                                                                                                                               F:\CFO\Crown\APA Requests\Pounds by customer 2017
                                                                         11/2/2018 10:30 AM
                                                                          fiswlYear                                               2017
                                                                          Row Labels -         -                                - Sum oflAN        Sum of FEB       Sum of MAR Sum of APR Sum of MAY'Sum of JUN                   Sum of JUL' Sum of AUG Sum of SEP' Sum of OCT -..: Sum of NOV Sum of DEC            Total 2017
Desc




                                                                          ZZ-NH Breast Center Hardeman                                   67330            590.12            600.70          234.70           0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00         2,098.82
                                                                          ZZ-NH Breast Center PEf - PA Cancer Center                   1,041.80         1,03538          1,092.13          572.20            0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00         3,741.51
                                                                          ZZ-NH Center of Pelvic Health                                   102.40            73.70             74.50          62.30           0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00           312.90
                                                                          ZZ-NH Children's Health                                    12,131.06        12,745.06        11,898.91         9,28532             0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00       45,060.35
                                                                          ZZ-NH Children's Health Center                                     0.00             0.00          122.02           57.64           0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00           179.fi6
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                          ZZ-NH Contract labor                                               0.00             0.00             0.00            0.00          0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00              0.00
                                                                          ZZ-NH Crescent House                                               0.00           20.59             28.40            0.00          0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00             48.99
                                                                          ZZ-NH Diagnostic Center                                      1,618.44         1,764.87         2,128.20           948.26           0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00         6,459.77
                                                                          ZZ-NH Diagnostic Center Monroe                                  133.70           279.10           335.10          150.10           0.00          0.00            D.00         0.00          0.00          0.00         0.00         0.00           898.00
                                                                          ZZ-NH Diagnostic Center NW                                      363.20           378.80           317.60          227.90           0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00         1,287.50
              Exhibit A - Asset Purchase Agreement Page 182 of 231




                                                                          ZZ-NH Diagnostic Center PET- PA Cancer Center                   908.20           891.90        1,230.40           645.80           0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00         3,67630
                                                                          ZZ-NH Family Health                                             294.70           382.85           474.48          198.45           0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00         1,350.48
                                                                          ZZ-NH Fertility Institute                                       140.80           114.80           120.10           68.10           0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00           443.80
                                                                          ZZ-NH Gynecologic/Surgical Oncology                             135.70           122.90           119.40          105.00           0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00           483.00
                                                                          ZZ-NH Gynecology Associates                                        6.50             6.50            21.90           14.20          0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00             49.10
                                                                          ZZ-NH Macon EMS                                              1,589.90         1,381.65         1,521.85        1,189.00            0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00         5,682.40
                                                                          ZZ-NH Medical Center of Peach County                        13,758.10       14,380.79         15,171.75       10,786.71            0.00          0.00            0.00         0.00          0.00          0.00         0.00         0.00       54,097.35
                                                                          ZZ-NH Rehabilitation Hospital                               17,477.08       16,915.90         15,411.22       11,372.08            0.00           0.00           0.00          0.00         0.00          0.00         0.00         0.00       61,176.28
                                                                          ZZ-NH Urgent Care East, Gray Highway                            453.03           417.13            357.88         369.75           0.00           0.00           0.00          0.00         0.00          0.00         0.00         0.00         1,597.79
                                                                           ZZ-NH Urgent Care North, Riverside Drive                       355.86           441.71            370.88         272.83           0.00           0.00           0.00          0.00          0.00         0.00         0.00         0.00         1,441.28
                                                                           ZZ-NH UrgentCare Northwest,Zebulon Road                        87934            672.83           694.58          491.18           0.00           0.00           0.00          0.00          0.00         0.00         0.00         0.00         2,737.93
                                                                           ZZ-NH Wound Care & Hyperbaric                                1,739.30         1,672.52         2,162.15        1,337.25           0.00           0.00           0.00          0.00          0.00         0.00         0.00         0.00         6,911.22
                                                                           ZZ-Northeast Georgia Medical Center                      304,554.41       292,536.90       302,214.29       278,510.04     321,231.56    297,035.59      280,103.19   287,887.73    301,347.83    278,715.79   295,582.76   297,83517      3,537,555.36
                                                                           ZZ-Northeast Georgia Medical Center Barrow                 11,337.61        16,150.42        16,382.97       15,525.69      18,558.88     14,799.29       15,186.92    15,901.92     17,608.79     14,079.20    14,171.40    15,920.65       185,623.74
                                                                           ZZ-Northeast Georgia Medical CenterBraselton               73,530.25        72,564.06        81,394.00       77,774.62      73,395.41     75,899.49       75,889.42    79,514.69     78,547.29     79,256.98    77,226.15    93,450.20       938,442.56
                                                                           ZZ-Northwest Georgia Women's Care                                46.20            66.22           108.55           65.45        103.95         92.40           53.90       265.65        107.80         84.70        66.20        92.40         1,153.42
                                                                           ZZ-Parkside Children's Learning Center                             0.00            0.00             12.20           0.00           0.00          0.00           0.00          0.00          0.00         0.00         0.00         0.00             12.20
                                                                           ZZ-Peachtree Christian Hospice                               2,203.39         2,054.47         2,348.29        1,732.01       2,257.09      1,958.74        1,820.20     1,810.09      2,351.95      1,590.33    1,045.15          0.00        21,171.71
                                                                           ZZ-Piedmont Newton Hospital                                46,112.86        44,319.02        50,710.49       46,102.62      53,554.15     51,517.10       49,320.94    52,860.04     50,096.43     52,834.24    51,555.97    53,321.29       602,405.15
                                                                           ZZ-PNH Imaging Center                                            79.20           14130            152.25             0.00       198.60         88.00           49.50          0.00          0.00         0.00         0.00        82.50           79135
                                                                           ZZ-PNH Southern Neurology                                          0.00             0.00             0.00            0.00          0.00          0.00            0.00         0.00          0.00         0.00         0.00         0.00               0.00
                                                                           ZZ-Polk Medical Center                                     14,570.61        13,172.01        15,816.21       13,581.61      17,493.54     15,347.68       13,436.35    15,081.42     14,812.98     14,818.03    14,309.26    13,907.74       176,347.44
                                                                           ZZ-Polk/Floyd Wound Center                                      194.38           193.08           253.21          370.42        209.19        348.49          262.96       263.88        187.96        305.92      161.53       215.41          2,966.43
                                                                           ZZ-Premier CardiologyGroup                                         0.00             0.00              0.00           0.00          0.00          0.00            0.00         0.00          0.00          0.00        0.00         0.00               0.00
                                                                           ZZ-Spalding Regional Medical Center                       111,484.60        94,30937        106,135.46      102,737.60      99,960.43     88,884.00       92,554.84    95,422.07     97,705.08     75,328.53           0.00        0.00      964,821.98
                                                                            ZZ-Spartanburg Regional Medical Center                  252,635.00       236,085.00       264,786.00       240,409.00     254,615.00    255,264.00      253,201.00   270,120.00    260,722.50    254,733.00   254,608.00   260,366.00     3,057,544.50
                                                                            ZZ-SpRHS Cardiac Pulmonary Rehabilitation                      158.00           347.00           365.00          317.00        445.00        225.00          417.00       441.00        217.00        362.00       174.00      438.00          3,906.00
                                                                            ZZ-SpRHS Child Development Center                           2,377.00         2,314.00          2,182.00       2,226.00       2,526.00      2,454.00        2,132.00     2,290.00      2,308.00      2,256.00    1,984.00     1,999.00         27,048.00
                                                                            ZZ-SpRHS Eilen Sagar Nursing Home                          11,739.00       12,076.00         14,090.00       11,302.00      17,454.00    14,482.00        15,992.00   18,473.00     16,225.00     14,799.00    14,860.00    13,847.00       175,339.00
                                                                            ZZ-SpRHS Emergency Medical Services                          1,182.00           807.00         1,337.00          893.00      1,469.00      1,363.00        1,004.00     1,300.00        841.00      1,214.00      971.00     1,325.00         13,706.00
                                                                            ZZ-SpRHS Gibbs Cancer Center -Gaffney                            84.00          148.00            346.00         104.00        262.00          66.00         204.00       171.00        292.00         88.00       189.00        98.00          2,052.00
                                                                            ZZ-Sp RHS Gibbs Cancer Center-Pelham                           785.00           765.00            971.00         768.00        870.00      1,281.00          707.00     1,002.00      1,085.00        929.00      912.00       919.00         10,994.00
                                                                            ZZ-SpRHS MGC Internal Medicine Westside                           0.00             0.00              0.00           0.00          0.00           0.00           0.00        45.00         19.00        62.00        31.00        53.00            210.00
                                                                            ZZ-SpRH50rtho5urgeryEastside/OrthoTraumaServices                  0.00             0.00              0.00           0.00          0.00           0.00           0.00        19.00          0.00          0.00         0.00         0.00             19.00
                                                                            ZZ-SpRHS Outpatient Imaging Services -North Grove            3,871.00         3,986.00         5,271.00        3,924.00      4,289.00      4,137.00        4,179.00     4,377.00      4,282.00      4,432.00    4,122.00     3,959.00         50,829.00
                                                                            ZZ-SpRHS Pediatric Rehabilitation                                  0.00            0.00              0.00           0.00          0.00           0.00           0.00          0.00         0.00          0.00         0.00         0.00              0.00
                                                                            ZZ-SpRHS Pelham Medical Center                             28,841.00        28,483.00        31,424.00       26,505.00      30,194.00     26,479.00       25,996.00    29,101.00     25,847.00     27,352.00   28,979.90    23,685.00       332,886.00
                                                                            ZZ-SpRHS PMC Comprehensive Pain Center                         205.00           161.00            161.00           73.00        203.00       177.00          118.00       275.00         125.00       119.00       126.00       243.00          1,986.00
                                                                            ZZ-SpRHS PMC Imaging Services                                2,254.00         1,892.00         2,467.00        1,880.00       2,351.00     2,190.00        2,067.00     2,085.00      2,032.00      1,784.00     2,023.00     2,188.00        25,213.D0
                                                                            ZZ-SpRHSPMCSurgeryCenter                                     5,454.00         4,212.00         6,253.00        5,049.00      4,990.00      5,629.00        5,126.00     5,331.00      5,561.00      6,016.00     5,227.00    6,376.00         65,224.00
                                                                            2Z-SpRHS Regional Hospice Home                               3,850.00         2,893.00         3,311.00        2,851.00       3,124.00     2,585.00        2,392.00     2,986.00      3,210.00      2,315.00     2,282.00     2,965.00        34,764.00
                                                                             ZZ-SpRHS Regional One Air Medical Service                      158.00           217.00             83.00          92.00        134.00        121.00         131.00         67.00        128.00       167.00       126.00       230.00          1,654.00
                                                                             ZZ-SpRHS Rehabilitation -East Spartanburg                      231.00           239.00           375.00          250.00        240.00       253.00          308.00        338.00        265.00       275.00       243.00       196.00          3,213.00
                                                                             ZZ-SpRHS Rehabilitation -Floyd Road                               0.00           80.00               0.00           0.00          0.00          0.00           0.00          0.00          O.DO         0.00         0.00         0.00             80.00
                                                                             ZZ-SpRHS Rehabilitation -Pelham Medical Center                 178.00           235.00           201.00          188.00        176.00        334.00          187.00       245.00        287.00       198.00       251.D0       299.00          2,779.00
                                                                             ZZ-SpRHS Rehabilitation -West Spartanburg                      273.00           413.00           386.00          215.00        299.00        382.00         426.00        428.00        384.00       993.00       301.00       282.00          4,780.00
                                                                             ZZ-SpRHSRehabilitation-YMCA                                 1,075.00            873.00         1,318.00          943.00      1,342.00        978.00         839.00      1,420.00      1,124.00       923.00     1,291.00     1,196.00        13,322.00
                                                                             ZZ-SpRHS Restorative Care LTC                              11,868.00         9,563.00        12,210.00        9,797.00     11,808.00     10,628.00       10,687.00    11,551.00      9,565.00     10,757.00     9,700.00     9,765.00       127,899.00
                                                                         11/2/2018 10:30 AM                                                                                                                                                                                      F:\CFO\Grown\APA Requests\Pounds by customer 2017
                                                                         FiscalYear                                                          20ll
                                                                                                                                                                                                                                                         Sum of JUL        Sum of At1G Sum of SEP              Sum of OCT Sum of NOV -' Sum of DEC;_,                                 Total 2017
                                                                         Row labels                                                               Sum of lAN               Sum of FEB      Sum of MAR Sum of APR Sum of MAY Sum of JUN
Desc




                                                                                                                                                                                                                               12,792.00     9,389.00          8,510.00          9,011.00         11,025.00       10,455.00             10,506.00                10,376.00             1
                                                                                                                                                         12,119.00            10,874.00         12,434.00      10,645.00
                                                                         ZZ-SpRHS Union Medical Center                                                                                                                                                                                                             1,587.57                     0.00                      0.00            9,879.86
                                                                                                                                                                                 909.85             704.24        698.48          959.15     1,211.57          1,483.67             734.52           821.82
                                                                         ZZ-SpRMG Center for Rehabilitation Services                                         768.99
                                                                                                                                                                                                                                     0.00         0.00              0.00               0.00              0.00           0.00                    0.00                      0.00                 0.00
                                                                                                                                                                 0.00                0.00               0.00         0.00
                                                                         ZZ-SpRML Replacement Scrubs                                                                                                                                                                                                                 952.16                     0.00                      0.00            7,57936
                                                                                                                                                                                 523.88             790.08        984.88          62434        617.25            766.41            697.19            693.58
                                                                         ZZ-SpRMC Wound Healing Center                                                       929.59
                                                                                                                                                                                                                                    31.00        89.00             42.00               0.00            80.00           17.00                   40.00                      0.00              419.00
                                                                                                                                                                  0.00             64.00              28.00         28.00
                                                                         ZZ-SpRPG Center for Family Medicine-Chesnee
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                                                                  294.00       363.00            294.00             374.00            283.00         271.00                  240.00                   221.00              3,232.00
                                                                                                                                                              186.00             199.00              254.00       253.00
                                                                         ZZ-SpRPG Corporate Health -Greer                                                                                                                                                                                                                                        0.00                     0.00                 7.00
                                                                                                                                                                                                        0.00         0.00            0.00          0.00              0.00              0.00              0.00           0.00
                                                                         ZZ-SpRPGEar,Nose,andThroat-Greer                                                         0.00               7.00
                                                                                                                                                                                                                                      0.00         0.00             0.00               0.00              0.00           0.00                   88.00                      0.00              642.00
                                                                                                                                                              283.00             271.00                 0.00         0.00
                                                                         ZZ-SpRPG Ear, Nose, and Throat -Spartanburg                                                                                                                                                                                                                             0.00                   18.00               166.00
                                                                                                                                                                                                       19.00         0.00             0.00         0.00            64.00               0.00              0.00          65.00
                                                                         ZZ-SpRPG Family Medicine -Converse Heights                                               0.00               0.00
                                                                                                                                                                                                                                      0.00         0.00              0.00              0.00              0.00           0.00                     0.00                     0.00                19.00
              Exhibit A - Asset Purchase Agreement Page 183 of 231




                                                                                                                                                                  0.00               1.00              18.00         0.00
                                                                         ZZ-SpRPG Family Medicine -North Grove                                                                                                                                                                                                       144.00                    61.00                    61.00               891.00
                                                                                                                                                                                   62.00               58.00        80.00           69.00      104.00              47.00              87.00             36.00
                                                                         ZZ-SpRPG Family Physicians -290                                                        82.00
                                                                                                                                                                                                                                    ~o.o0      125.00              74.00            133.00              71.00          59.00                 110.00                       0.00              977.00
                                                                                                                                                                57.00             107.00               57.00      114.00
                                                                         ZZ-SpRPG Family Physicians -Boiling Springs                                                                                                                                                                                                 159.00                  121.00                   163.00              1,638.00
                                                                                                                                                                                  151.00             236.00          0.00          104.00      166.00             209.00            169.00               0.00
                                                                         ZZ-SpRPG Family Physicians -Landrum                                                  160.00
                                                                                                                                                                                                                                      0.00     138.00                0.00           231.00               0.00        114.00                  110.00                       0.00              877.00
                                                                                                                                                                  0.00              65.00            219.00          0.00
                                                                         ZZ-SpRPG Inman Family Medicine                                                                                                                                                                                                              278-00                  176.00                   263.00              2,669.00
                                                                                                                                                                                  173.00             276.00        238.00          226.00      226.00             170.00            224.00            233.00
                                                                         ZZ-SpRPG Internal Medicine -Greer                                                    186.00
                                                                                                                                                                                                                                      0.00         0.00           103.00                0.00             0.00           0.00                 128.00                     87.00               626.00
                                                                                                                                                                  0.00                0.00           308.00           0.00
                                                                         ZZ-SpRPG Lung &Chest Medical Associates                                                                                                                                                                                                                               35.00                    52.00                382.00
                                                                                                                                                                                                       41.00        51.00             0.00        20.00            42.00              24.00             28.00          36.00
                                                                                                                                                                 53.00                0.00
                                                                         ZZ-SpRPGMagnoliaPlastic5urgery - Greer                                                                                                                                                                                                       223.00                 146.00                   142.00              1,896.00
                                                                                                                                                                                  174.00             190.00        128.00          128.00       174.00            124.00            147.00            170.00
                                                                         ZZ-SpRPGMagnoliaPlastic5urgery-Spartanburg                                            150.00
                                                                                                                                                                                                                                   457.00       350.00            399.00            340.00            491.00         351.00                  451.00                    138.00             4,509.00
                                                                                                                                                               367.00             396.00             424.00        345.00
                                                                          ZZ-SpRPG MGC Occupational Health - Westside                                                                                                                                                                                                                            0.00                   65.00                316.00
                                                                                                                                                                                                       46.00          0.00           SS.00         0.00              0.00             47.00               0.00         53.00
                                                                                                                                                                   0.00             50.00
                                                                          ZZ-SpRPG Pacolet Family Medicine                                                                                                                                                                                                                                        O.OD                    0.00               168.00
                                                                                                                                                                                                        33.00         0.00           18.00          0.00            37.00               2.00            54.00           0.00
                                                                          ZZ-SpRPG Palmetto Pediatrics -North Grove                                              15.00                9.00
                                                                                                                                                                                                                                       0.00     153.00               0.00            164.00             89.00         211.00                     0.00                    77.00               910.00
                                                                                                                                                                 40.00                0.00               0.00      176.0
                                                                          ZZ-SpRPGPalmettoPediatrics-West                                                                                                                                                                                                                                     329.00                   263.00              3,752.00
                                                                                                                                                                                                      363.00       292.00          280.00       398.00            188.00             443.00            262.00         487.00
                                                                          ZZ-SpRPG PMC Center for Women                                                        245.00             202.00
                                                                                                                                                                                                                      0.00         120.00       252.00                0.00             12.00              0.00        430.00                      0.00                     0.00            1,088.00
                                                                                                                                                               274.00                 0.00               0.00
                                                                          ZZ-SpRPG Spartanburg Internal Medicine                                                                                                                                                                                                                                                       285.00              2,468.00
                                                                                                                                                                                                      291.00       204.00          262.00       234.00              82.00            243.00            150.00         207.00                  196.00
                                                                          ZZ-SpRPG Weight Loss Services                                                        151.00              163.00
                                                                                                                                                                                                                 5,914.71        6,773.95     7,133.75          6,786.56          5,999.58          8,290.94        6,921.25                      0.00                     0.00          67,229.19
                                                                          ZZ-Sylvan Grove Hospital                                                          6,681.42            5,867.43           6,859.60
                                                                                                                                                                                                                      0.00             0.00         0.00              0.00              0.00        1,759.64          202.60               3,836.31                 6,828.56             12,627.11
                                                                                                                                                                   0.00               0.00               0.00
                                                                          ZZ-Tanner Medical Center/Alabama                                                                                                                                                                                                                             109,011.73               111,638.49            1,331,317.37
                                                                                                                                                                                                118,423.15     104,374.72     113,37135     107,329.91       106,381.40        117,224.04         117,98235      112,023.95
                                                                          ZZ-Tanner Medical Center/Carrollton                                            109,302.85           104,253.43
                                                                                                                                                                                                                39,174.94       38,477.37    38,774.87         39,483.96         39,399.60         41,449.63       46,795.09             45,258.75                45,435.04             494,821.92
                                                                                                                                                           39,919.27           39,46712           41,186.18
                                                                          ZZ-Tanner Medical Center/Villa Rica                                                                                                                                                                                                                                                              0.00                 0.00
                                                                                                                                                                                                         0.00          0.00            0.00         0.00              0.00              0.00              0.00           0.00                     0.00
                                                                          ZZ-TMC Contract labor                                                                     O.DO               0.00
                                                                                                                                                                                                                                12,393.50    12,855.61         13,92133          12,805.62         12,746.19       13,338.56             10,329.46                  9,719.91            153,461.17
                                                                                                                                                           14,788.22           13,314.66          13,951.69     13,296.42
                                                                          ZZ-Triumph The Specialty Hospital, LLC(Rome, GA)                                                                                                                                                                                                                                      123,632.55              200,695.93
                                                                                                                                                                                                         0.00          0.00            0.00         0.00              0.00              0.00              0.00           0.00            77,063.38
                                                                          ZZ-VAMC Atlanta                                                                           0.00               0.00
                                                                                                                                                                                                                       0.00            0.00         0.00              0.00              0.00              0.00           0.00              4,206.19                 2,447.94               6,654.13
                                                                                                                                                                    0.00               0.00              0.00
                                                                          ZZ-VAMC Atlanta Clinic Facility                                                                                                                                                                                                                                                           3,245.83               6,067.19
                                                                                                                                                                                                                       0.00            0.00         0.00              0.00               0.00             0.00           0.00              2,821.36
                                                                                                                                                                    0.00               0.00               0.00
                                                                          ZZ-VAMC ft. McPherson Bldg                                                                                                                                                                                                                                                                8,391.64             15,097.92
                                                                                                                                                                                                          0.00         0.00            0.00         0.00              0.00               0.00             0.00           0.00              6,706.28
                                                                          ZZ-VAMCTrinka Davis Veterans Village                                                      0.00               0.00
                                                                                                                                                                                                                11,270.05       13,407.45    12,312.13         10,808.76         11,464.77         11,821.25       11,905.30             10,928.47                10,830.25             140,772.21
                                                                           ZZ-Willowbrooke at Tanner                                                       11,706.47           10,778.92          13,53839
                                                                                                                                                                                                                                  1,148.50       869.70            618.80          1,078.00            981.90 ~       936.68               1,045.15                  1,116.20            11,188.80
                                                                                                                                                                76138              687.60             984.87        960.02                  _._._.,_.._..._..._..~.._..__~_....~.______w_._________._...._.               _._...,._...._.._._._.._.....__...~..____~_.._......_._.._.
                                                                           ZZ-ZZ-Harbin Clinic(14)Cedartown
                                                                          ._.._._.....~._..~._._............~.~.~,...~...,.~.   ..,..a._._......e.m.d..._.~.__.e_._...e.._.     ._._........._~_._._.~._.         ._b..._.~_____._____
                                                                                                                                                                                                                                                                                                5,370,26134 5,461,505.67 5,343,448.19 5,235,452.44 64,764,971.01
                                                                           GrandTatal                                                                 5,606,611.62 5,257,339.04 5,953,954.08 5,420,059.66 5,296,44895` 5,294,441.73 4,908,660.61 5,616,787.68
                                                                                                                                                                                                                                                                                                                                     F:\CFO\Crown\APA Requests\Pounds by customer 2017
                                                                         11/2/2018 10:30 AM
                                                                         fiscalYear                                                      2018                             ~Z          ~       ~          ~"
                                                                                                                                                                                                          - ~L~~~f
                                                                                                                                                                                                                                                                                                                      Total YTD
Desc




                                                                                                                                                                                                                                                       Sum   of 1UL        Sum ~._....~
                                                                                                                                                                                                                                                                               of AUG   ....__ _ Sum
                                                                                                                                                                                                                                                                                                  _ _ of~..~._
                                                                                                                                                                                                                                                                                                          SEP "       9/30/2018
                                                                          Row Labels
                                                                         .~..~   __.._,~.e~._._~.~       ~.,. ..__..__ ___ _.      ,~_                    Sum of
                                                                                                                                              of 1AN w_~_~__~
                                                                                                                                         Sum _._.                 FEB
                                                                                                                                                                _.~_       Sum
                                                                                                                                                                            __. _,..~  _,~_.._..~.Sum of APR
                                                                                                                                                                                  of MAR                       ~.. Sum of MAY__.ti_Sum
                                                                                                                                                                                                                                     ~ ..,of1UN___      ~ ~....~~_._
                                                                                                                                                    0.00        (117.39)                 0.00                0.00             0.00              0.00                 0.00              0.00                  0.00           (11739)
                                                                          ABC Hospital - IS&T Test Account
                                                                                                                                                700.60           772.60             818.00               859.40            912.20            715.60             855.60            752.40                  610.00           6,996.40
                                                                          ABM -Lanier -Hunt Airport Parking Atlanta
                                                                                                                                                    0.00             0.00                0.00                0.00             0.00              0.00                 0.00              0.00                  0.00                0.00
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                          Albany Dermatology Clinic
                                                                                                                                              6,239.03         6,158.51           6,604.97             4,498.84         6,606.72          4,85937            5,26639            8,063.69               5,462.29          53,759.81
                                                                          AMH Ambulatory Care Center
                                                                                                                                                    0.00          105.20               57.70                 0.00          270.90            197.40               5120               30.00                144.70              857.10
                                                                          AMH Archbold Primary Care
                                                                                                                                                 569.21          787.87              867.88               832.45        1,175.10             906.09             880.59          1,154.43                  833.80           8,007.42
                                                                          AMH Archbold Sleep Center
                                                                                                                                                 310.78           160.35             377.35               211.96           186.15            244.59             341.71             28037                  277.73           2,390.99
              Exhibit A - Asset Purchase Agreement Page 184 of 231




                                                                          AMH Bainbridge Specialty Clinic
                                                                                                                                              7,475.86         6,520.90           7,357.67             6,811.56         5,564.69          6,547.55           7,569.02           6,337.61               5,711.72          59,896.58
                                                                          AMH Brooks County Hospital
                                                                                                                                                 239.58           323.88             312.54               259.09           169.02            264.78              181.32            301.88                 178.72           2,230.81
                                                                           AMH Cardio Consultants of South Georgia
                                                                                                                                              9,185.69         8,862.64         10,575.05              9,540.47         9,567.97       10,629.17             9,973.21           9,902.30               8,345.70          86,582.20
                                                                           AMH Glenn-Mor Nursing Home
                                                                                                                                             19,411.20        15,650.61          15,656.04            16,958.43        15,206.55       14,665.17            16,075.74         17,160.15               14,629.41         145,413.40
                                                                           AMH Grady General Hospital
                                                                                                                                              4,329.56          4,806.67          4,761.73             3,583.15         4,931.11          4,371.23            3,765.92          3,818.22                2,749.66         37,117.25
                                                                           AMH Lewis Hail Singletary Oncology Center
                                                                                                                                               1,381.09         4,154,61          4,614.77             4,264.76         4,60835           4,306.20           4,600.66           5,08937                4,225.78          37,245.59
                                                                           A MHMitchellConvalescentCenter
                                                                                                                                             11,860.71          8,222.62         10,146.05            10,297.84        10,843.92          9,331.95          10,713.21         10,111.57                8,707.94          90,235.81
                                                                           AMH Mitchell County Hospital
                                                                                                                                               1,416.34         2,457.77           1,164.88            2,330.46          2,581.34          3,840.94           2,396.80          2,000.05                2,726.80         20,91538
                                                                           AMH Northside Center for Behavioral &Psychiatric Care
                                                                                                                                             10,452.35          9,307.47         11,200.96            10,374.18          9,934.91       11,127.80           10,857.63         12,133.84               10,068.99          95,458.13
                                                                           AMH Pelham Parkway Nursing Home
                                                                                                                                                   60.00             0.00                 0.00                0.00             0.00              0.00                0.00               0.00                 0.00               60.00
                                                                           AMH South Georgia Surgical Associates
                                                                                                                                               1,150.75         1,431.80           1,219.35             1,284.75         1,040.90          1,199.08           1,371.75          1,284.43                1,05635           11,039.16
                                                                           AMH Thomasville Physical Therapy
                                                                                                                                                 882.19         1,018.84              754.08               613.27           841.56           753.32              682.52            639.93                 737.03            6,922.74
                                                                           AMH Urgent Care &Corporate Care Centers
                                                                                                                                                  620.84          577.14              400.10               435.98           443.52            245.50             580.76            414.54                 439.62            4,158.00
                                                                           AMH Wound Management & Hyperbaric Medicine
                                                                                                                                               4,640.50         3,508.50           1,448.70             1,888.40         1,763.10                0.00                0.00               0.00                 0.00         13,249.20
                                                                           Amtran Medical Transportation, Inc.
                                                                                                                                                     0.00             0.00                0.00                0.00             0.00        1,662.50           3,433.06           2,056.00                 460.50            7,612.06
                                                                           Amtran Medical Transportation, inc.
                                                                                                                                             12,075.00        10,377.00            9,321.00             9,841.00       11,804.00           9,648.00         10,435.00          11,743.00                9,978.00          95,222.00
                                                                           AnMed Cannon Memorial Hospital
                                                                                                                                            154,672.00       135,320.00        146,587.00            141,489.00      147,507.00       143,337.00          141,206.00         146,464.00              13fi,193.00      1,292,775.00
                                                                           AnMed Health Medical Center
                                                                                                                                             41,849.00         35,534.00         39,018.00            36,207.00        39,869.00         35,637.00          36,785.00          42,032.00              34,611.00         341,542.00
                                                                            AnMed Health North Campus
                                                                                                                                                  303.00           355.00             465.00               294.00           498.00            383.00             448.00             300.00                 342.00           3,388.00
                                                                            AnMed Health Sleep Lab
                                                                                                                                                  543.00           320.00             936.00               531.00        1,011.00             536.00             919.00             755.00                 462.00           6,013.D0
                                                                            AnMed Health Wound and Hyperbaric Medicine
                                                                                                                                            163,904.97       140,146.42         133,903.75           132,571.13       123,733.94      125,161.28          117,633.77         116,109.95              112,746.55       1,165,911.76
                                                                            Archbold Memorial Hospital
                                                                                                                                                    42.00            17.00                0.00               43.00            35.00              0.00               52.00               0.00                51.00              240.00
                                                                            BG Neurology
                                                                                                                                                    70.00             0.00                0.00                 1.00           30.80             44.17             380.50         1,154.01               1,048.10            2,728.58
                                                                            Carlton Breast Center at Meredyth Place
                                                                                                                                              11,301.00        10,013.00          11,460.00             9,639.00        12,847.00         11,308.00          12,275.00         12,064.00              11,502.00         102,409.00
                                                                            Carolina Center for Behavioral Health
                                                                                                                                                   284.00          230.00              310.00              312.00           342.00            314.00              342.00            228.00                 389.00           2,751.00
                                                                            Carolina Orthopaedic & Neurological Associates(MRI)
                                                                                                                                              18,213.92        13,243.78          20,522.60            17,848.23        17,179.40                0.00                 0.00              0.00                  0.00        87,007.93
                                                                            Center for Advanced Rehabilitation
                                                                                                                                                      0.00             0.00                0.00                0.00       1,593.23        12,096.06          21,4 9.08         15,915.40               12,303.37          63,327.14
                                                                            Center for Advanced Rehabilitation
                                                                                                                                                6,866.88         1,959.95           2,835.01             4,135.86         2,648.84                0.00                0.00              0.00                  0.00        18,446.54
                                                                            Center for Advanced Rehabilitation-SACU 3rd Floor
                                                                            Center for Advanced Rehabilitation - SACU 3rd Floor                       0.00             0.00                0.00                0.00             0.00        1,205.52         10,612.52           1,449.82                     0.00        13,267.86
                                                                            Clarus Linen Systems -Rome                                                0.00             0.00                0.00                0.00             0.00              0.00                0.00               0.00                 0.00                0.00
                                                                             Dunwoody Urgent Care                                                  34230           183.68              258.70               158.10           104.30            120.15             163.90            17530                  142.50            1,658.93
                                                                             Eden Terrace of Spartanburg                                        2,152.00         1,678.00           1,715.00             1,471.00         1,840.00          2,183.00           1,548.00          2,260.00                1,671.00          16,518.00
                                                                             EP Star Wipers, Inc. -RAGS                                               0.00             0.00                0.00        23,195.00                0.00      23,205.00                   0.00     27,491.00               26,876.00         100,767.00
                                                                             Family Medical Center                                                 567.20           321.00             226.00               345.00           350.00           438.30              574.00             253.60                645.20            3,730.10
                                                                             FGPG Shakerag Hill                                                      53.90           74.40             130.80               135.80           11030              15.40                67.95           350.70                114.05              85330
                                                                             FGPG Yorktown I (Ste 100)                                             266.60           404.28              341.50              33230            514.10            435.40          1,079.97              501.14                616.90            4,492.19
                                                                             FGPG Yorktown III (Ste 207)                                             70.58           96.40              100.20               80.40           116.00             92.80                91.40             75.90                45.00              7fi9.68
                                                                             Fort Jackson                                                    127,258.52       134,350.16         130,542.87           124,704.66       127,052.74      138,310.75          174,364.09         202,518.88                       0.00    1,159,102.67
                                                                             Fort Jackson                                                             0.00             0.00                 0.00               0.00             0.00              0.00                0.00               0.00          51,205.00           51,205.00
                                                                             Fresenius Medical Care of Decatur                                   1,199.46           969.13           1,374.58             1,061.20        1,270.30             642.65             997.95          1,320.36                 967.59            9,803.22
                                                                           11/2/2018 10:30 AM                                                                                                                                                                        F:\CFO\Crown\APA Requests\Pounds by customer 2018
                                                                         FiscalYear                                                                 2018
                                                                                                                                                                                                                                                                                                                                     Total YTD
Desc




                                                                                                                                                                                                                                                                                    ~. _ _ Sum_of AUG     _Sum
                                                                                                                                                                                                                                                                                                            ,:_. .~ of   SEP        9/30/2018
                                                                                 labels                                                         ~...... _Sum of 1AN        Sum of FEB         Sum of MAR Sum of APR
                                                                                                                                                                                                                  ~,.._.                  of MAY
                                                                                                                                                                                                                               ~_.,~ Sum..._..   ..,.. _ ,~ ,~ of1UN
                                                                                                                                                                                                                                                         Sum          ..__ Sum~of_1UL               .,_               ~.~.M.,
                                                                         .Row
                                                                          .. ~ ~.~  ~~..~ _   _ ._._                __ ~~ _ Mw.._.. _, ~.~, .            ~     ~_,~.  -.    _  . ,.~_._,          ~...w~,_
                                                                                                                                                                                                                          2,115.75        2,844.00             1,030.50        2,404.50        2,604.00              2,404.50          20,435.55
                                                                          Fresenius Medical Care of Duluth-Lawrenceville                                     1,952.55           1,821.75          3,258.00
                                                                                                                                                              1,461.60          1,428.00           2,199.00               1,441.20        1,972.95             1,195.80        1,516.20        1,971.60              1,521.60          14,707.95
                                                                          Fresenius Medical Care of Honey Creek
                                                                                                                                                                                                   2,295.50               1,44030         2,175.50             1,41030         2,39735         1,915.90              1,210.80          16,654.65
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                          Fresenius Medical Care of South DeKalb/Rockdale                                     2,05830           1,750.70
                                                                                                                                                                    0.00               0.00                0.00                 0.00             0.00                0.00            0.00         913.4Q                    0.00           913.40
                                                                          Georgia Baptist College of Nursing -Mercer University
                                                                                                                                                                    0.00             17.50                 0.00                 0.00             0.00                0.04            0.00            0.00                   0.00             17.50
                                                                          Georgia Breast Surgery, PC
                                                                                                                                                            14,921.00          11,906.00         18,686.00               12,743.00       14,388.00           14,834.00        14,109.00       14,666.00            15,357.00          131;610.00
                                                                           Georgia Regional Hospital
                                                                                                                                                                                                                              15.40              0.00                0.00           15.40           87.58                 10.00            239.83
              Exhibit A - Asset Purchase Agreement Page 185 of 231




                                                                           Georgia State University Student Health Clinic                                         56.65              24.00              30.80
                                                                                                                                                                 626.00            821.75             972.25                 949.90          573.45               714.40       1,151.55           575.85                960.90           7,345.05
                                                                           Goldstar EMS
                                                                                                                                                                     0.00              0.00                0.00                  0.00            0.00                0.00            0.00            D.00                   0.00               0.00
                                                                           Greenwood Regional Rehabilitation Hospital
                                                                                                                                                                   79.00             45.00            122.00                     0.00         124.00                79.00            0.00            0.00                   0.00           449.00
                                                                           Home Hospice Nurses -Direct Sale
                                                                                                                                                                 288.00            758.00             875.00                 380.00          412.00               685.00          587.00          535.00                826.00           5,346.00
                                                                           Hospice of Laurens County
                                                                                                                                                              4,470.00           3,430.00          4,133.00                3,429.00       2,877.00              1,709.00       3,030.00        2,651.00              2,354.00          28,083.00
                                                                           Hospice of the Upstate
                                                                                                                                                              4,106.65           3,990.07          4,784.49                3,802.03       4,271.91             4,088.46        4,202.88        4,451.54              3,764.22          37,462.25
                                                                            Houston Health Pavilion
                                                                                                                                                           153,100.78         136,010.30        156,511.73             141,834.26       144,153.24          137,363.14       143,086.72      149,678.11           131,352.56        1,293,090.84
                                                                            Houston Medical Center
                                                                                                                                                             22,70838          20,420.78         22,031.55               26,791.17       21,058.95            21,596.81       25,196.87       24,613.48            20,546.91          204,964.90
                                                                            Houston Perry Hospital
                                                                                                                                                              7,108.44           6,112.51           7,726.65               7,504.20        7,952.76             7,773.17        5,251.98       8,019.81              7,367.51          64,817.03
                                                                            Houston Surgery Center
                                                                                                                                                             11,351.07         10,502.95         11,616.41               12,759.70       12,472.52            12,244.06       13,093.85       14,076.06            10,671.48          108,788.10
                                                                            Joe-Anne Burgin Nursing Home
                                                                                                                                                                   64.61              30.80              15.40                 15.40            30.80               23.10           23.10           87.50                   0.00            290.71
                                                                            Judson G. Black, MD LLC
                                                                                                                                                                     0.00                0.00               0.00                 0.00             0.00                0.00            0.00            0.00                  0.00               0.00
                                                                             Linen Replacement in Excess of Allowance (EP)
                                                                                                                                                                     0.00                0.00               0.00                 0.00             0.00                0.00            0.00            0.00                  0.00               0.00
                                                                             Linen Replacement in Excess of Allowance (SPAR)
                                                                                                                                                                     0.00                0.00               0.00                 0.00              0.00               0.00            0.00            0.00                  0.00               0.00
                                                                            Linen Replacement in Excess of Allowance (TRIST)
                                                                                                                                                                     0.00                0.00            73.00                   0.00           43.00                 0.00            0.00         176.00                  37.00            329.00
                                                                             Lung &Chest Medical Associates
                                                                                                                                                             38,690.57          31,788.47         37,642.87               36,995.19      38,340.40            34,965.65       35,784.46       34,583.72             35,649.43         324,440.76
                                                                             Martin Army Hospital
                                                                                                                                                                      0.00          387.99             445.47                 24130            455.67              212.21         256.51           422.14                349.07           2,77036
                                                                             Midtown Neurology PC
                                                                                                                                                               5,136.00          4,842.00           6,483.00               4,416.00        5,755.00             5,551.00        5,207.00        5,226.00             5,542.00           48,158.00
                                                                             Moncrief Army Health Clinic
                                                                                                                                                                  684.21            632.13             808.55                 790.44           946.03             593.64          683.52           562.84                603.29           6,304.65
                                                                             Moody Air Force Base Clinic
                                                                                                                                                                      0.40               0.00               0.00                  0.00             0.00               0.00            0.00            0.00                   0.00              0.00
                                                                              Morningside of Albany
                                                                                                                                                                    71.00                0.00           122.00                    0.00         121.00                 0.00         116.00          210.00                226.00             866.00
                                                                             Orthopedic Specialties
                                                                                                                                                                      9.00               0.00               0.00                  0.00           30.00                0.00            0.00            0.00                   0.00             39.00
                                                                              Palmetto Hemtology Oncology -Union
                                                                                                                                                                    40.00                0.00              29.30                  0.00             0.00              33.40            0.00            9.30                   0.00           112.00
                                                                              Phoebe Community Benefit
                                                                                                                                                                      0.00           178.65             289.05                194.00           291.65              194.00          141.06          475.70                242.50           2,006.61
                                                                              Phoebe Community Care Clinic
                                                                                                                                                                3,148.43          2,557.91           3,153.16               3,24935         3,467.23             2,787.43        3,092.14       2,847.05              3,035.68          27,338.38
                                                                              Phoebe Diagnostics Imaging Center
                                                                                                                                                                  790.65             280.47             807.34                181.91           412.20              828.25          33530           520.36                655.53           4,812.01
                                                                              Phoebe East
                                                                                                                                                                4,752.79          3,72330            3,778.62               4,091.38        3,870.36             4,084.96        2,590.56       3,807.84              2,093.47          32,793.28
                                                                              Phoebe Endoscopy Center
                                                                                                                                                                  100.27                  0.00             84.80              132.27             54.07               86.07           52.80         153.13                134.78             798.19
                                                                              Phoebe Family Medical Center -Albany
                                                                                                                                                                     26.10             70.25                 0.00               88.50               0.00             43.70           90.05            0.00                 83.60            402.20
                                                                              Phoebe Family Medical Center -Camilla
                                                                              Phoebe Family Medical Center -Laurel Place                                           257.75              53.90               32.00              191.95           179.00                89.75           91.75         358.80                    0.00         1,254.90
                                                                              Phoebe Family Medical Center -Pelham                                                   70.80                0.00               0.00                59.25              0.00               0.00           0.00             0.00                  0.00           130.05
                                                                              Phoebe Gastroenterology Associates                                                       0.00           100.00                 0.00                 0.00          100.00               80.00             0.00        100.00                100.00             480.00
                                                                              Phoebe Healthworks                                                                1,700.00           2,593.00          2,089.40               1,521.00        1,947.00             2,208.00        1,957.40        1,992.25              2,359.85          18,367.90
                                                                               Phoebe Infectious Disease                                                             60.00                0.00               0.00                80.00              0.00               0.00            0.00            0.00                  0.00            140.00
                                                                              Phoebe Neurology Associates                                                            40.00                0.00             40.00                   0.00             0.00               0.00            0.00            0.00                80.00             160.00
                                                                               Phoebe Neurosurgical Associates                                                       32.00            147.08             134.50                153.49            83.25              134.24         166.50           153.75                147.16          1,151.97
                                                                               Phoebe Northwest                                                                 1,546.08           2,038.77           2,616.62              2,382.85        2,685.78             2,201.44        1,172.85        2,122.93              1,865.69          18,633.01
                                                                               Phoebe Orthopaedic Specialty Group                                                  619.00             270.00             275.25                104.60           285.00              291.05         429.55           289.60                300.00          2,864.05
                                                                               Phoebe Putney Memorial Hospital (Main Campus)                                 280,535.88        222,939.89        243,138.01              246,440.83      244,872.73           233,676.00      226,037.17      252,305.83           240,907.17        2,190,853.51
                                                                               Phoebe Putney Memorial Hospital (North Campus)                                  33,484.63         33,161.64          26,888.90              25,629.82       27,627.84           26,58634        23,548.43       31,653.99             24,238.68         252,820.27
                                                                           11/2/2018 10:30 AM                                                                                                                                                                                      F:\Cf0\Crown\APA Requests\Pounds by customer 2018
                                                                         FiscalYear'                                                               ZO18
                                                                                                                                                                                                                                                                                                                                      Total YTD
Desc




                                                                                                                                                                                                        ~.~...m Sum     ....._APR
                                                                                                                                                                                                                   _ ._ of      _ _ Sum      of MAY ~Sum       of~.1UN ,~ .~ Sum of  JUL.. __ Sum  of AUG                ....~._ _. 9/30/2018
                                                                                                                                                                                                                                                                                                                 _...~of SEP
                                                                                                                                                                                                                                                                                                          __ _ Sum
                                                                         Row    Labels__«,.,s ..d. .~ _ _..~ _.~_   _...,.... _... ,.. _ u,_..._   Sum of JAN
                                                                                                                                                   ___.a ~..    ~    Sum of FEB
                                                                                                                                                                       __~   _  , _~~,      _.wH~.~of MAR
                                                                                                                                                                                          ~Sum                                          _.,.._..~           _
                                                                                                                                                                                                                                                            .                     ~ _._         __ ~_._
                                                                                                                                                                                                                                                                                                                             0.00            42.61
                                                                         __ < ...~,~.                                                                                                                  42.61                    0.00                0.00              0.00              0.00              0.00
                                                                                                                                                              0.00                 0.00
                                                                         Phoebe Rheumatology                                                                                                                                                                          0.00              0.00              0.00               0.00              0.00
                                                                                                                                                               0.00                0.00                  0.00                   0.00                0.00
                                                                         Phoebe Sickle Cell Clinic                                                                                                                                                                                1,818.41          1,024.13          1,456.65          14,397.17
                                                                                                                                                                             1,463.37              1,566.42             1,839.11              1,584.03          1,525.78
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                         2,119.27
                                                                         Phoebe Sleep Disorders Center                                                                                                                                                        33,471.66         35,495.93         39,525.50          31,451.33         322,385.45
                                                                                                                                                       43,403.94           31,589.54            36,093.06             35,813.84             35,540.65
                                                                         Phoebe Sumter Medical Center                                                                                                                                                                                 71.75            239.50           226.75           4,074.70
                                                                                                                                                           864.50               589.25               660.95                 659.75              506.00             256.25
                                                                         Phoebe Sumter OB/GYN                                                                                                                                                                      256.00            192.00            320.00           256.00            2,368.00
                                                                                                                                                           256.00               256.00                256.00                256.00               320.00
                                                                         Phoebe Sumter Orthopedics                                                                                                                                                                    0.00           143.50              61.50          123.00            1,012.25
                                                                                                                                                                                                                            223.00                 61.50
              Exhibit A - Asset Purchase Agreement Page 186 of 231




                                                                                                                                                           256.25                 61.50                82.00
                                                                         Phoebe Sumter Surgical Associates                                                                                                                                                         702.58            508.25            793.78           712.36            5,442.11
                                                                                                                                                           602.55               466.28                455.63                415.89               784.79
                                                                          Phoebe Sumter Wellness &Education Center                                                                                                                                                    0.00             70.50           102.50           102.50              416.50
                                                                                                                                                               0.00                 0.00              102.50                    0.00               38.50
                                                                          Phoebe Tower Medical at Meredyth Place                                                                                                                                                     21.80             36.50             77.50             57.00            35.00
                                                                                                                                                             66.50                  0.00                  0.00                 55.70                0.00
                                                                          Phoebe Worth family Medicine -Sylvester                                                                                                                                                                 6,692.70          9,224.10          6,894.83          74,455.95
                                                                                                                                                        11,980.26            5,784.70            10,296.84               7,748.75             9,665.51          6,178.26
                                                                          Phoebe Worth Medical Center                                                                                                                                                              984.50            968.50            663.00           420.00            6,714.15
                                                                                                                                                            624.00              770.50                576.00                789.50               918.15
                                                                          Phoebe Wound Care & Hyperbaric Center                                                                                                                                                    467.92            799.69            579.02           630.79            5,667.82
                                                                                                                                                            707.40              700.50                405.05                639.91               737.54
                                                                          Premier Orthopedics                                                                                                                                                                          0.00              0.00              0.00               0.00             0.00
                                                                                                                                                                0.00                0.00                  0.00                   0.00                0.00
                                                                          Randolph Medical Associates                                                                                                                                                                            80,875.00         82,272.00         77,626.00         708,990.00
                                                                                                                                                        80,457.00           72,238.00            75,951.00             80,558.00             81,719.00         77,294.00
                                                                          Regional Medical Center of Orangeburg                                                                                                                                                    796.00            790.00            752.00            588.00           7,550.00
                                                                                                                                                            967.00              941.00                780.00                 594.00            1,342.00
                                                                          RMCO Healthplex                                                                                                                                                                              0.00              0.00              0.00                0.00          282.00
                                                                                                                                                                0.00                0.00                   0.00                  0.00             282.00
                                                                           RMCO Healthplex -Holly HiII                                                                                                                                                                               728.00            828.00            589.00           7,130.00
                                                                                                                                                            966.00               881.00                765.00                 670.00              828.00           875.00
                                                                           RMCOHealthplex-Santee                                                                                                                                                                                      265.00            285.00            373.00          3,187.00
                                                                                                                                                            638.00               419.00                231.00                 330.00              646.00               0.00
                                                                           RMCO Urgent Care - Bamburg                                                                                                                                                                           122,417.00       148,265.00         138,102.00        1,221,146.00
                                                                                                                                                       147,166.00          125,721.00           134,994.00            124,030.00           142,303.00         138,148.00
                                                                           Self Regional Medical Center                                                                                                                                                                            2,601.61          2,265.78          2,374.70          21,779.37
                                                                                                                                                          1,999.79            2,111.05              2,711.97              2,055.44             2,698.41          2,960.62
                                                                           SFMC Outpatient Imaging &Specialty Care at Camp Creek                                                                                                                                                      732.25         1,41135           1,013.65           8,671.69
                                                                                                                                                             738.70              696.51                825.65             1,174.25             1,248.43             830.90
                                                                           Southeastern Interventional Pain Associates                                                                                                                                                                   0.00              0.00                0.00          958.42
                                                                                                                                                             169.40              154.50                337.46                 200.20                96.86              0.00
                                                                           Southern Surgical Arts Calhoun                                                                                                                                                                                               65230               84.60          2,359.10
                                                                                                                                                                0.00                 0.00                  0.00                  0.00                0.00           391.00         1,231.20
                                                                           Southern Surgical Arts Calhoun                                                                                                                                                                          1,136.85          1,603.85          1,175.75            9,408.01
                                                                                                                                                             401.52              877.00             1,066.52                  561.00           1,193.25          1,392.27
                                                                           Southwest Georgia OB/GYN                                                                                                                                                                                                     333.80            376.95           1,865.40
                                                                                                                                                                                     0.00                 86.15                249.30               33.50           17230             274.80
                                                                           Southwest Georgia Physical Therapy                                                338.60
                                                                                                                                                                                                                          3,768.04             4,054.16          3,901.31          3,791.14          4,110.10          4,489.30          36,946.11
                                                                                                                                                          4,702.52             4,599.09              3,530.45
                                                                           Southwest Georgia Regional Medical Center                                                                                                                                                                      0.00              0.00                D.00         382.00
                                                                                                                                                             125.00                  0.00                   0.00                80.00              177.00               0.00
                                                                           Spartanburg Community College -Central Campus                                                                                                                                                                  0.00              0.00                0.00         496.00
                                                                                                                                                             194.00                 99.00               186.00                  17.00                 0.00              0.00
                                                                            Spartanburg Community College -Tyger RlverCampus Duncan                                                                                                                                                       0.00              0.00                0.00            0.00
                                                                                                                                                                 0.00                0.00                   0.00                  0.00                0.00              0.00
                                                                            SPN Star Wipers, Inc- RAGS                                                                                                                                                                                                2,899.81         2,282.05          20,958.54
                                                                                                                                                           2,143.51            2,170.01              2,519.76              1,808.78             2,313.38          1,803.57          3,017.67
                                                                            Summit Orthopaedic Surgery Center                                                                                                                                                                                        4,458.00          4,073.00          42,225.00
                                                                                                                                                           4,212.00            5,286.00              5,266.00              5,583.00             4,968.00          4,838.00          3,541.00
                                                                            Surgery Center at Pelham                                                                                                                                                                                                                       488.16          5,943.54
                                                                                                                                                                                  600.10                640.20                 719.80              896.65           322.45             686.15            790.83
                                                                            SurgiCare Gwinnett                                                                799.20
                                                                                                                                                                                                         562.30                60036               533.33            320.66            718.56            753.24            330.63          5,141.80
                                                                            T3 Labs, Inc.                                                                     578.40              744.32
                                                                                                                                                                                                            0.00               120.00              108.00             94.00            101.00               0.00           113.00             721.00
                                                                                                                                                                81.00             104.00
                                                                             Union County Emergency Medical Services                                                                                                                                                                                                            0.00    370,564.53
                                                                                                                                                                              71,227.02          105,252.44              86,663.94                    0.00              0.00              0.00              0.00
                                                                            VAMC Augusta Downtown Division                                              107,421.13
                                                                                                                                                                                      0.00                   0.00           3,297.00          81,984.00         66,405.00         67,679.00         82,378.00         63,569.00         365,312.00
                                                                             VAMC Augusta Downtown Division                                                      0.00
                                                                                                                                                                                                    49,784.40            33,874.16                    0.00              0.00              0.00              0.00                0.00    150,173.12
                                                                             VAMC Augusta Uptown Division                                                 33,188.10           33,326.46
                                                                                                                                                                                       0.00                  0.00           1,156.00           33,590.00        28,565.00         34,765.00         38,203.00         30,910.00         167,189.00
                                                                             VAMC Augusta Uptown Division                                                         0.00
                                                                                                                                                                              58,099.00             78,830.00            70,863.00             73,373.00        73,869.00         69,488.00         74,334.00         49,691.00         617,581.00
                                                                             VAMC Charleston                                                              69,034.00
                                                                                                                                                                              72,862.00             83,408.00             74,412.00            78,536.00         89,241.00        74,220.00         91,816.00         80,961.00         726,943.00
                                                                             VAMC Columbia                                                                81,487.00
                                                                                                                                                                              47,800.26             53,100.61            48,137.94             56,181.67         52,514.96         52,523.9b        61,859.81         49,924.83         471,161.17
                                                                             VAMC Dublin                                                                  49,117.13
                                                                                                                                                                                   0.00                      0.00                  0.00                0.00              0.00              0.00              0.00                0.00       2,151.98
                                                                             VITAS Innovative Hospice Care -Duluth                                         2,151.98
                                                                                                                                                           1,823.54            1,213.19               1,852.35               1,656.97            1,868.09          1,275.95          1,696.95          1,537.48         1,687.72          14,612.24
                                                                             VITAS Innovative Hospice Care -Stockbridge
                                                                                                                                                                                   0.00                      0.00                  0.00                0.00              0.00              0.00              0.00                0.00            0.00
                                                                             VITAS Innovative Hospice Care Direct Sale                                         0.00
                                                                                                                                                                                  18.70                      0.00                 33.05              63.84             57.25             44.05             34.16               66.10          353.20
                                                                              WeIlStar AMC Bone & Joint Specialists                                           36.05
                                                                                                                                                               0.00                0.00                       0.00                12.80               25.60            69.20            307.50            615.00                 0.00       1,030.10
                                                                              WeIlStar AMC East Point Clinic
                                                                                                                                                                                                                                                                                  F:\CFO\Crown\APA Requests\Pounds by customer 2018
                                                                           11/2/2018 10:30 AM
                                                                         fiscalYear
                                                                                                                                                                                                                                                                                                                                                Total YTD
Desc




                                                                                                                                                                                                                                                                    of JUN              n~..~
                                                                                                                                                                                                                                                                                           of 1Ul        Sum of _.          ..~ of
                                                                                                                                                                                                                                                                                                                  AUG... _ Sum     SEP_ _u~.   9/30/2018
                                                                          _.~ ~labels ______. _~.~w _u. ~._. _ ._,_..~ .~ _ _....,. .._ ~ _ ~ _~.m..
                                                                         Row                                                                                 Sum
                                                                                                                                                       ~ ~` ,~..   of JAN~,.._ ~..Sum of FEB
                                                                                                                                                                 .~.w,.                  ,~.__   Sum  of MAR
                                                                                                                                                                                                   _~_._           Sum of APR
                                                                                                                                                                                                          _~._._ __~...                 Sum
                                                                                                                                                                                                                           ..,,...~.. ....... ~ of MAY~ ~ Sum ~..~_..~.._~ ._w~._. Si          ~,.....   .~~.M~                  ~w~__
                                                                                                                                                                   2,211.00             737.00        1,809.00          2,713.50                 1,105.50           1,608.00               2,814.00              804.00         2,412.00          16,214.00
                                                                         WeIlStar AMC Gym
                                                                                                                                                                        0.00             48.00            3730                0.00                   32.70                2 .60                 51.08               6.50           47:50              248.68
                                                                         WeIlStar AMC Inman Park Physicians
                                                                                                                                                                     150.65             219.15           278.05           225.70                    293.27              210.89                269.60             3Q730            188.90            2,143.51
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                         WeIlStar AMC Morrow Healthcare
                                                                                                                                                                     433.30             386.72           50835            425.80                    227.69             497.82                 395.05             334.54           32632             3,535.59
                                                                         WeIlStar AMC Orthopaedic Rehabilitation
                                                                                                                                                                     222.20          168.91              288.00           188.87                    304.15              286.44                265.10             46328           197.85             2,384.80
                                                                         WeIlStar AMC Primary Care Clinic -Camp Creek
                                                                         WeIlStar AMC Primary Care Clinic -Cascade                                                   118.25             0.00               59.40            65.80                   108.90                45.65               151.60             228.70          144.90               933.20
                                                                                                                                                                       26.40            0.00                0.00              0.00                     0.00                 0.00                   0.00             0.00            0.00                26.40
              Exhibit A - Asset Purchase Agreement Page 187 of 231




                                                                         WeIlStar AMC Primary Care Clinic -Virginia Highlands
                                                                                                                                                                   9,532.89        6,399.95           6,15430             666.09                    760.42              597.06              1,233.09          6,249.96         7,698.72           39,292.48
                                                                         WeIlStar Atlanta Medical Center
                                                                                                                                                                   2,474.00             0.00                0.00              0.00                     0.00                 0.0a                   0.00             0.00            0.00            2,474.00
                                                                         Wesley Commons
                                                                                                                                                                        0.00            0.00                0.00          454.00                    535.00              535.00                453.00             697.00          492.00             3,266.00
                                                                         Westside Dermatology
                                                                         Whitten Center                                                                           41,848.00      54,587.00           40,111.00        52,871.00                 89,628.00          37,341.00              41,743.00          69,721.00        37,046.00          464,896.00
                                                                                                                                                                        0.00            0.00             394.04             30.00                 1,257.56           2,263.18               2,622.96           2,036.17        2,340.82           10,944.73
                                                                         Willson Hospice House
                                                                         Wiregrass Rehabilitation Center (I)                                                            0.00            D.00                0.00               0.00                    0.00                 0.00                   0.00             0.00             0.00                0.90
                                                                         Wiregrass Rehabilitation Center (II)                                                     34,80538        33,145.25          39,791.03         35,647.70                38,329.12          34,037.60              34,481.96          39,97437         34,277.48          324,489.89
                                                                                                                                                                     80.36             86.08               91.64            86.24                   112.96                 81.80              111.36               93.48           85.04              828.96
                                                                         Zero Waste Solutions
                                                                         ZZ-Alliance Rome Internal Laundry                                                            0.00              0.00                0.00               0.00                    0.00                 0.00                   0.00             0.00             0.00                0.00
                                                                         ZZ-AMC Direct Sale                                                                           0.00              0.00                0.00               0.00                    0.00                 0.00                   0.00             0.00             0.00                0.00
                                                                         ZZ-AMH Decatur County Dialysis Facility                                                      0.00              0.00                0.00               0.00                    0.00                 0.00                   0.00             0.00             0.00                0.00
                                                                          ZZ-Aramark Services                                                                    1,382.45            916.50            1,076.00           490.00                       0.00                 0.00                   0.00             0.00             0.00           3,864.95
                                                                          ZZ-Asa G. Yancey, Sr., MD Health Center                                                     0.00               0.00                0.00              0.00                    0.00                  0.00                  0.00             0.00             0.00                a.00
                                                                          ZZ-Center for Pain and Spine                                                                0.00              0.00                 0.00              0.00                    0.00                 0.00                   0.00             0.00             O.DO                0.00
                                                                          ZZ-Chattanooga Heart Institute -Chattanooga                                                 0.0o               0.00                0.00            34.03                     0.00                  0.00                  0.00             0.00             0.00               34.03
                                                                          ZZ-Chattanooga Heart Institute -Chattanooga                                                 0.00               0.00                0.00              0.00                    0.00                  0.00                  0.00             0.00             0.00                0.00
                                                                          ZZ-Chattanooga Heart Institute -Cleveland                                                   0.00               0.00                0.00              0.00                     0.00                 0.00                  0.00             0.00             0.00                0.00
                                                                          ZZ-Chattanooga Heart Institute -Cleveland                                                   0.00               0.00                0.00               0.00                    0.00                 0.00                  0.00             0.00             0.00                0.00
                                                                          ZZ-Chattanooga Heart Institute - Hixson                                                     0.00               0.00                0.00               0.00                    0.00                 0.00                  0.00             0.00             0.00                0.00
                                                                          ZZ-Chattanooga Heart Institute - Hixson                                                      0.00              0.00                0.00               0.00                    O.QO                 0.00                   0.00            0.00             0.00                0.00
                                                                          ZZ-CHOA Advanced Pediatrics Radiology at Tuliie Road                                         0.00              0.00                0.00               0.00                    0.00                 0.00              226.50             335.74             0.00              562.24
                                                                          ZZ-CHOA Aflac Cancer Center                                                            1,052.20             939.01           1,002.78          1,206.54                    797.76           1,131.28               1,321.50           1,172.13       1,218.54             9,841.74
                                                                          ZZ-CHOA Alpharetta Hwy                                                                    128.26            196.00              185.40           204.30                    137.70              137.70                143.80          52.40              211.49             1,397.05
                                                                          ZZ-CHOA at Egleston                                                                  167,235.25        173,333.55         197,921.45        165,692.71               181,009.13        183,740.19             181,78134         181,S35.44         170;51435         1,502,763.42
                                                                           ZZ-CHOA at Hughes Spalding                                                           28,612.75          25,666.86          31,924.55         31,169.79                27,26437           22,123.09            22,017.83         22,284.14          25,461.03          236,524.41
                                                                           ZZ-CHOA at Scottish Rite                                                            213,199.73        210,086.66         241,334.60        203,680.55               218,284.54         207,045.47            201,067.19        210,766.58         202,290.08        1,907,755.40
                                                                           ZZ-CHOA at Scottish Rite OUT RAD                                                       1,179.10          1,034.45            1,257.10         1,179.60                  1,048.90              996.95           1,040.45          1,165.10            1,258.51           10,160.16
                                                                           ZZ-CHOA Chamblee Brookhaven Urgent Care                                                     0.00              0.00                0.00          478.63                    281.24              330.22             475.65            20033               438.84             2,204.91
                                                                           ZZ-CHOA Cherokee                                                                         471.71            403.70              315.97           350.84                    323.97              182.87             429.99            332.95              237.54             3,049.54
                                                                           ZZ-CHOA Children's Specialty Services                                                    209.32              61.70             273.40            137.90                    68.90              212.80             240.72           '513.10                 0.00            1,717.84
                                                                           ZZ-CHOA Clinical Research Unit 5th Floor @CAP Building                                      0.00               0.00                0.00              0.00                    0.00                 0.00             0.00              0.00               21.08                23.08
                                                                           ZZ-CHOA Clinics Replacement Scrubs                                                          0.00               0.00                0.00              0.00                    0.00                 0.00             0.00              0.00                 0.00                0.00
                                                                           ZZ-CHOA Cobb                                                                             11534               64.85               78.03           130.23                     71.60                71.45           111.92             52.20               38.43               734.05
                                                                           ZZ-CHOA CPG-Endocrinology                                                                   0.00               0.00                0.00               0.00                   0.00                 0.00             0.00            599.58                15.40              614.98
                                                                           ZZ-CHOA Cystic Fibrosis                                                                    45.65             20.35               45.10             45.65                   52.80                 8635             43.45             45.65              157.00             542.00
                                                                           ZZ-CHOA DeKalb                                                                             31.80             3120                24.fi0            25.80                    19.20                38.40             fl.00             0.00                15.60            186.60
                                                                           ZZ-CHOA Duluth                                                                             26.96             46.60               48.13             61.60                    42.98                46.78            81.79             5438                 20.55            429.77
                                                                            ZZ-CHOA Ear Nose &Throat                                                                    0.00              0.00                0.00               0.00                    0.00                 0.00            0.00             39.60                73.44            113.04
                                                                            ZZ-CHOA EGL Equipment Lease                                                                 0.00              0.00                0.00               0.00                    0.00                 0.00            0.00              0.00                 0.00              0.00
                                                                            Z2-CHOA EGl Replacement Scrubs                                                              0.00              0.00                0.00               0.00                    0.00                 0.00              o.00               o.00              o.00               o.00
                                                                          11/2/2018 10:30 AM                                                                                                                                                                                                  F:\CFO\Crown\APA Requests\Pounds by customer 2018
                                                                         FiscalYeaF                                                           2018
                                                                                                                                                                                                                                                                                                                               Total YTD
Desc




                                                                                                                                                                                                                                                          Sum oflUN        Sum              Sum of AUG
                                                                                                                                                                                                                                                                                of JUL ._.._.._             Sum of SEP         9/30/2018
                                                                         Row   Labels..m... ~.~._~                              _~m.~ ..        Sum of 1ANu. Sum
                                                                                                                                           ..~.m,....~               ...,~.of  FEB          Sum of MAR
                                                                                                                                                                            .._._,.~..~.~__.~.,,.,....~                   of,_APR~ ...w_...
                                                                                                                                                                                                            ,,.,~..v Sum,,..                 ..,_MAY
                                                                                                                                                                                                                                        Sum of      ~, _,m...w~e.~~         _~,,~.                 ~..       ~_    .._
                                                                           ~_...~                  .______~_ ___~ ~       ~.~..
                                                                                                                                                                                10.05                      11.00               13.20             24.20             19.20             6.60            0.00           14.90            153.45
                                                                         ZZ-CHOA Executive Park                                                            54.30
                                                                                                                                                          219.06              283.53                     382.23              284.69            350.53            316.89           372.14          639.82          241.55           3,090.44
                                                                         ZZ-CHOA Fayette
                                                                                                                                                                                                                                               721.21            800.20           695.58          752.06          666.15           6,305.29
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                         ZZ-CHOA Forsyth                                                                  595.75              661.29                     815.55              597.50
                                                                                                                                                             0.00                 0.00                       0.00                0.00              0.00             0.00             0.00            0.00            7.70               7.70
                                                                         ZZ-CHOA General Surgery 1st Floor @CAP Building
                                                                                                                                                             0.00                 0.00                       0.00                0.00              0.00             0.00             0.00            0.00            0.00               0.00
                                                                         ZZ-CHOA Gynecology 1st Floor
                                                                                                                                                             0.00                 0.00                       0.00                0.00              0.00             0.00             0.00            0.00         147.20             147.20
                                                                         ZZ-CHOA Hamilton Mill
                                                                                                                                                                                                                                                                     0.00            0.00            0.00            0.00               0.00
              Exhibit A - Asset Purchase Agreement Page 188 of 231




                                                                                                                                                             0.00                 0.00                       0.00                0.00              0.00
                                                                         ZZ-CHOA HS Direct Sale
                                                                                                                                                          529.23              529.78                     561.15               447.41           567.35            383.78           416.30          681.36          468.93           4,685.29
                                                                         ZZ-CHOA Hudson Bridge
                                                                                                                                                            19.80                12.60                     19.80                3630              13.20            13.20             0.00             0.00           0.00            114.90
                                                                         ZZ-CHOA Ivy Walk
                                                                                                                                                            19.50                19.90                     45.50                  0.00            46.10              6.70           52.60           19.50           48.95            258.75
                                                                         ZZ-CHOA Marietta
                                                                                                                                                        1,147.69            1,05235                      938.67               97333          1,274.86            947.12          1,362.96       1,011.55          989.53           9,698.06
                                                                         ZZ-CHOA Medical Office Bidg
                                                                                                                                                          181.10               156.10                    15136                  92.43             92.63            83.51           194.83          126.06          130.13          1,208.15
                                                                          ZZ-CHOA Mount Zion
                                                                                                                                                            13.20                17.85                     14.85                  0.00            61.60              8.25           31.90           34.10           41:55            223.30
                                                                          ZZ-CHOA Neurology
                                                                                                                                                          568.25               430.05                    486.10               505.40           474.60            390.60            392.55         465.75          457.11           4,179.41
                                                                          ZZ-CHOA Neuroscience
                                                                                                                                                          305.49               37938                     327.85               304.75           306.86            421.82            361.58          285.86          379.18          3,072.77
                                                                          ZZ-CHOA North Druid Hilis
                                                                                                                                                          354.12               291.02                     284.62              333.85           347.91            285.26            275.13          398.61          255.21          2,825.73
                                                                          ZZ-CHOA North Point
                                                                                                                                                              6.70                 0.00                       0.00                6.70            19.90            32.70            26.60             0.00            0.00             92.60
                                                                          ZZ-CHOA Oid Milton Parkway
                                                                                                                                                           135.49                78.63                    130.00              104.23            159.81            107.55           130.63          120.38           98.13          1,064.85
                                                                          ZZ-CHOA Orthotics &Prosthetics
                                                                                                                                                        1,489.04            1,198.29                   1,594.44            1,424.09          1,778.98          1,675.69          1,696.75        1,723.20        1,389.90         13,970.38
                                                                          ZZ-CHOA Outpatient Surgery Center at Satellite Blvd
                                                                                                                                                              0.00               99.40                      29.60                 7.70            3630               7.70           62.70             7.70          57.40            308.50
                                                                          ZZ-CHOA Physician Group at Town Center- Orthopedics
                                                                                                                                                           282.30              196.70                     239.20              212.30            217.10            290.02           235.70          255.70          199.60          2,129.62
                                                                          ZZ-CHOA Primary Care Center-Chamblee
                                                                                                                                                           306.62               162.93                    371.81               366.12            196.48           306.65           210.47          239.40           71.93          2,232.41
                                                                          ZZ-CHOA Sandy Plains
                                                                                                                                                        2,424.91            1,598.87                   2,715.90            2,42137           2,895.54          2,103.58          2,057.85        2,825.59        2,206.40         21,250.01
                                                                          ZZ-CHOA Satellite Blvd
                                                                                                                                                              0.00                  0.00                    41.78                15.80           109.10             29.95             0.00         10530               6.50           308.43
                                                                           ZZ-CHOA Snellville
                                                                                                                                                              0.00                  0.00                      0.00                0.00              0.00              0.00            0.00            0.00             0.00             0.00
                                                                           ZZ-CHOA SR Replacement Scrubs
                                                                                                                                                       14,615.36           14,796.23                 17,026.49            16,657.18         15,950.96         18,339.06         17,237.69      16,235.95        12,986.66        143,845.58
                                                                           ZZ-CHOA Surgery Center at Meridian Mark Piaza
                                                                                                                                                             13.40                13.40                       6.70               13.40             13.40            13.40             6.70           13.40             0.00            93.80
                                                                           ZZ-CHOA Suwanee
                                                                                                                                                         3,045.48            2,523.58                   2,648.80            3,165.95          2,660.68         2,302.85          3,032.95        2,719.72        2,386.14         24,486.15
                                                                           ZZ-CHOATown Center
                                                                                                                                                           124.29               286.90                    498.14               198.85            403.59           343.59           234.68          746.97          284.20           3,121.21
                                                                           ZZ-CHOA Urgent Care - Hamilton Creek
                                                                                                                                                         1,941.98            2,086.70                   1,980.08            1,801.98          2,078.93         2,218.50          1,350.75        2,365.13        1,754.69         17,578.74
                                                                           ZZ-CHOA Webb Bridge
                                                                                                                                                               0.00                 0.00                       0.00                0.00             0.00              0.00            0.00             0.00            0.00              0.00
                                                                           ZZ-Crestview Contract Labor
                                                                                                                                                               0.00                 0.00                       0.00                0.00             0.00              0.00            0.00             0.00            0.00              0.00
                                                                           ZZ-Crestview Direct Sale
                                                                                                                                                               0.00                 0.00                       0.00                0.00             0.00              0.00            0.00             0.00            0.00              0.00
                                                                           ZZ-Crestview Health &Rehabilitation Center
                                                                                                                                                               0.00                 0.00                       0.00                0.00              0.00             0.00            0.00             0.00            0.00              0.00
                                                                           ZZ-East Point Grady Health Center
                                                                            ZZ-Floyd Medical Center                                                   169,546.70         150,252.54                158,938.26             60,472.85                  0.00             0.00            0.00             0.00            0.00      539,21035
                                                                                                                                                               0.00                 0.00                       0.00                0.00              0.00             0.00            0.00             0.00            0.00              0.00
                                                                            ZZ-Floyd Primary Care
                                                                            ZZ-Fresenius Medical Care of Henry County                                    2,016.00            1,828.50                   3,603.00             2,161.50         1,359.00          1,063.50              0.00             0.00            0.00       12,031.50
                                                                            ZZ-Georgia Cancer Center for Excellence                                            0.00                  0.00                      0.00                0.00              0.00             0.00            0.00             0.00            0.00              0.00
                                                                            ZZ-GH Harris Radiation Therapy Center                                           467.81               635.12                    536.14              934.87            885.96               0.00            0.00             0.00            0.00         3,459.90
                                                                            ZZ-GH Harris Radiation Therapy Center                                              0.00                  0.00                      0.00                0.00              0.00             0.00            0.00             0.00            0.00              0.00
                                                                            ZZ-GH North Georgia Cancer Center                                               180.95               242.73                    221.23               372.90            336.40              0.00            0.00             0.00            0.00         1,354.21
                                                                            ZZ-GH North Georgia Cancer Center                                                  0.00                  0.00                      0.00                0.00              0.00             0.00             0.00            0.00            0.00              0.00
                                                                            ZZ-GH Northwest Georgia Women's Care                                              59.80                59.80                     4530                 65.95            78.90              0.00             O:UO            0.00            0.00           309.75
                                                                            ZZ-GH Northwest Georgia Women's Care                                                0.00                 0.00                       0.00               0.00              0.00              0.00            0.00            0.00            0.00              0.00
                                                                            ZZ-GHS Contract Labor                                                               0.00                 0.00                       0.00               0.00              0.00              0.00            0.00            0.00            0.00              0.00
                                                                            ZZ-GHS Emergency Medical Services                                                   0.00                 0.00                       0.00                0.00             0.00              0.00            0.00            0.00            0.00              0.00
                                                                            ZZ-GMC Academic Internal Medicine Partners                                        56.26                  0.00                     72.00                 0.00             0.00          24fi.00           26.80             0.00             0.00          401.06
                                                                          11/2/2018 10:30 AM                                                                                                                                                                                 F:\CFO\Crown\APA Requests\Pounds by customer 2018
                                                                         fiscalYear -                                                    ~vlu
                                                                                                                                                                                                                                                                                                         Total YTD
Desc




                                                                                                                                                                              Sum of MAR Sum of APR               Sum    of MAY      Sum oflUN       Sum of JUL _,~.,          AUG Sum
                                                                                                                                                                                                                                                                        Sum of~.~.~_       of SEP __.
                                                                                                                                                                                                                                                                                        ~..~.~.          9/30/2018
                                                                         Row labels                                                     Sum of JAN
                                                                                                                                       __~._,~,.._       Sum of PEB
                                                                                                                                                          _.,... .         __  ~_._       ~     ~.._.                 _.W_.~  .. .~~.,     .,._.      _W.W.w_m___    _
                                                                                                                __ ___~_ ~ ..m   ~..                                                                  ...~___       _
                                                                         __ w._ . . ...___ ~,_ ____ ._.~ _                                   2,913.15            1,937.95          3,043.30            2,991.00          2,187.00        2,435.64          1,174.55              0.00           0.00        1      .
                                                                         ZZ-GMC Breast Center                                                                                                                                                                                                   0.00             40.00
                                                                                                                                                   0.00                0.00              0.00               0.00             40.00            0.00              0.00             0.00
                                                                         ZZ-GMC Cancer Care Center-Hamilton Mill                                                                                                                                                                                0.00          2,655.15
                                                                                                                                                                                      305.25             370.10            555.30           441.55            202.55             0.00
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                         ZZ-GMC Cancer Center - Sneliville                                     366.05              414.35
                                                                                                                                                                    852.90            815.70             824.95            566.75           506.85            541.10             0.00           0.00          4,663.65
                                                                         ZZ-GMC Cancer Support Center                                          555.40
                                                                                                                                                                       0.00              0.00               0.00              0.00            0.00              0.00             0.00           0.00              0.00
                                                                         ZZ-GMC Contract Labor                                                     0.00
                                                                                                                                                                       0.00              0.00               0.00              0.00             0.00             0.00             0.00           0.00              0.00
                                                                         ZZ-GMC Direct Sale                                                        0.00
                                                                                                                                                                                  11,859.20            9,713.44         11,362.03       11,790.62           5,847.18             0.00           0.00        66,016.14
              Exhibit A - Asset Purchase Agreement Page 189 of 231




                                                                         ZZ-GMC Glancy Rehabilitation Center                                 7,311.17             8,132.50
                                                                                                                                                               25,548.77          25,629.95           26,803.97         25,373.52       21,859.34         14,651.33              0.00           0.00       157,443.88
                                                                          ZZ-GMC Gwinnett Extended Care Center                              17,577.00
                                                                                                                                                                    923.05          1,179.90             74830             957.63        1,17939              434.43             0.00           0.00          6,302.25
                                                                          ZZ-GMC Imaging Center at Hamilton Mili                               879.55
                                                                                                                                                                    860.75          1,018.80             890.33           1,243.64          864.74            469.44             0.00           0.00          6,11531
                                                                          ZZ-GMC John's Creek Orthopaedic Surgery Center                        767.61
                                                                                                                                                                  2,686.99          3,796.71           3,746.28           3,88336         3,734.41          1,619.05             0.00           0.00        21,915.21
                                                                          ZZ-GMC Outpatient Imaging Center                                    2,448.41
                                                                                                                                                                    497.25          1,522.35             692.78             907.00        1,075.20            438.83             0.00           0.00          6,344.21
                                                                          ZZ-GMC Pain Management Center                                       1,210.80
                                                                                                                                                                    612.95            761.00             57235              725.10        1,230.85            418.05             0.00           0.00          5,054.00
                                                                          ZZ-GMC SportsRehab                                                    733.70
                                                                                                                                                                     193.00               0.00            226.00            176.00             0.00              0.00            0.00           0.00            788.00
                                                                          ZZ-GML Strickland Family Medicine                                     193.00
                                                                                                                                                                        0.00              0.00            212.45               0.00            0.00              0.00            0.00           0.00            212.45
                                                                          ZZ-GMC Suwanee Specialty Center                                           0.00
                                                                                                                                                                     546.60           836.28            1,000.25            753.55          989.00            733.08             0.00           0.00          5,490.52
                                                                          ZZ-GMC Wound Treatment Center                                         631.76
                                                                                                                                                                44,177.45         45,193.89           46,297.70         36,420.55              0.00               0.00            0.00          0.00       225,011.75
                                                                          ZZ-Gordon Hospital                                                52,922.16
                                                                                                                                                                        0.00              0.00               0.00         4,148.11      12,199.02                 0.00            0.00          0.00        16,347.13
                                                                           ZZ-Gordon Hospital                                                       0.00
                                                                                                                                                                        0.00              0.00               0.00               0.00           0.00               0.00            0.00           0.00              0.00
                                                                           ZZ-Grady Health System (I)                                               0.00
                                                                                                                                                                        0.00              0.00               0.00               0.00            0.00              0.00            0.00           0.00              0.00
                                                                           ZZ-Grady Health System (II)                                              0.00
                                                                                                                                                    0.00                0.00              0.00               0.00               0.00            0.00              0.00            0.00           0.00              0.00
                                                                           ZZ-Grady Health System Lab Coats                                                                                                                                                                                                772,199.00
                                                                                                                                           457,590.00         312,068.00             2,541.00                0.00               0.00            0.00              O.QO            0.00           0.00
                                                                           ZZ-Greenville Health System                                                                                                                                                                                                       35,461.00
                                                                                                                                             17,626.00           15,557.00           2,178.00                o.00               0.00            0.00              0.00            0.00           0.00
                                                                           ZZ-Greenville Health System Scrubs                                                                                                                                                                                                19,365.00
                                                                                                                                             18,887.00               478.00               0.00               0.00               0.00            0.00              0.00            0.00           0.00
                                                                           ZZ-GrHS Greenville Memorial Medical Campus
                                                                                                                                                                       45.00              0.00               0.00               0.00            0.00              0.00            0.00           0.00             73.00
                                                                           ZZ-GrHS Greer Memorial Hospital                                         28.00
                                                                                                                                                 487.00              378.00               0.00               0.00               0.00            0.00              0.00            0.00           0.00           865.00
                                                                           ZZ-GrHS Hillcrest Memorial Hospital
                                                                                                                                                     0.00                0.00              0.00              0.00               0.00            0.00              0.00            0.00           0.00              0.00
                                                                           ZZ-GrHS MDC Direct Sale
                                                                                                                                                     0.00                0.00              0.00              0.00               0.00            0.00              0.00            0.00           0.00              0.00
                                                                            ZZ-GrHS North Greenville Hospital
                                                                                                                                                     0.00                0.00              0.00              0.00               0.00            0.00              0.00            0.00           0.00              0.00
                                                                            ZZ-GrHS Patewood Medical Campus
                                                                                                                                                     0.00                0.00              0.00               0.00              0.00            0.00              0.00            0.00           0.00              0.00
                                                                            ZZ-GrHS Patewood Memorial Hospital
                                                                                                                                                   15.00               42.00               0.00               0.00              0.00            0.00               0.00           0.00           0.00             57.00
                                                                            ZZ-GrHS Pediatric Specialists -Duncan
                                                                                                                                                 342.00               304.00               0.00               0.00              0.00            0.00               0.00            0.00          0.00           646.00
                                                                            ZZ-GrHS Pediatric Specialists -North Grove
                                                                                                                                                 167.00               287.00               0.00               0.00               0.00           0.00               0.00            0.00          0.00            454.00
                                                                            ZZ-GrHS Proaxis Therapy Oak Grove
                                                                                                                                                 397.00               384.00               0.00               0.00               0.00            0.00              0.00            0.00          0.00            781.00
                                                                            ZZ-GrHS Proaxis Therapy S Pine St
                                                                                                                                                     0.00                0.00              0.00               0.00               0.00            0.00              0.00            0.00          0.00              0.00
                                                                            ZZ-GrHSSatelliteAccounts
                                                                                                                                                     0.00                0.00              0.00               0.00               0.00            0.00              0.00            0.00           0.00              0.00
                                                                            ZZ-GrHS Surgery Center- Boiling Springs
                                                                                                                                                  339.00              263.00               0.00               0.00               0.00            0.00              0.00            0.00           0.00           602.00
                                                                            ZZ-GrHS University Medical Group OB/GYN
                                                                                                                                                     0.00                0.00               0.00              0.00               0.00            0.00              0.00            0.00           0.00              0.00
                                                                            ZZ-Griffin Center for Pain and Spine, LLC
                                                                                                                                                  850.00            1,012.50            870.00           1,362.SQ          1,702.50        2,026.25            770.00              0.00           0.00         8,593.75
                                                                             ZZ-Gwinnett Medical Center Dietary
                                                                                                                                            123,926.24           101,420.07       115,379.40          119,335.11        117,67031       106,918.71          66,567.55              0.00           0.00      751,21739
                                                                             ZZ-Gwinnett Medical Center Duluth
                                                                                                                                            356,978.57          308,784.30        341,825.38          327,471.41        329,600.04      338,399.26        175,858.75               0.00           0.00    2,178,917.71
                                                                             ZZ-Gwinnett Medical Center Lawrenceville
                                                                                                                                               2,624.48             2,272.57          2,677.10           2,543.68          2,049.24         2,545.10           747.08              0.00           0.00        15,459.25
                                                                             ZZ-Gwinnett Surgery Center, LLC
                                                                                                                                                  551.80                  0.00              0.00               0.00              0.00            0.00              0.00            0.00           0.00           551.80
                                                                             Z2-Harbin Clinic(14) Cedartown
                                                                                                                                               1,016.58                   0.00              0.00               0.00              0.00            0.00              0.00            0.00           0.00         1,016.58
                                                                             ZZ-Harbin Clinic(150) Cartersville
                                                                                                                                                  105.45                  0.00              0.00               0.00              0.00            0.00              0.00            0.00           0.00           105.45
                                                                             ZZ-Harbin Clinic(330) Physicians Center
                                                                                                                                                  714.50                  0.00              0.00               0.00              0.00            0.00               0.00           0.00           0.00           714.50
                                                                             ZZ-Harbin Clinic(504) Cardiology
                                                                                                                                                1,828.19                  0.00              0.00               0.00               0.00           0.00               0.00           0.00           0.00         1,828.19
                                                                             ZZ-Harbin Clinic(550 Specialty
                                                                                                                                                                                                                                                            F:\CFO\Crown\APA Requests\Pounds by customer 2018
                                                                          11/2/2018 10:30 AM
                                                                         FiscalYear                                                                      2018
                                                                                                                                                                                                                                                                                                                               Total YTD
Desc




                                                                                                                                                                                                                      Sum of APR,.. ,..Sum               ~._ of JUM        ~,.. ~M of JUL _ Sum of AUG
                                                                                                                                                                                                                                                                           Sum                              _Sum  of SEP       9/30/2018
                                                                         Row~,__..labels ~.....  _,_   _          ~._ _ __ ~.m ~.. ~ ~   ~....._   ~...., ~ Sum of~..JAN
                                                                                                                                                                     ~,..               _~ _~_ _ Sum
                                                                                                                                                                                 _~ of fEB
                                                                                                                                                                               Sum                       of MAR .~...~__,.
                                                                                                                                                                                                 _._.~ __.w._                          , of __.MAY..~.. Sum      ..,_._                            m.._        _ ___ _.
                                                                                                                                                                 1,607.70                0.00                  0.00            0.00              0.00               0.00                0.00         0.00             0.00          1,607.70
                                                                         ZZ-Harbin Clinic(Cancer Center)
                                                                                                                                                                 4,770.23                 0.00                 0.00            0.00              0.00               0.00                0.00         0.00             0.00         4,770.23
                                                                         ZZ-Harbin Clinic(Main)
                                                                                                                                                                 1,006.50                 0.00                 0.00            0.00              0.00               0.00                0.00         0.00             0.00          1,006.50
                                                                         ZZ-Harbin Clinic Dialysis
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                    256.00                0.00                 0.00            0.00              0.00               0.00                0.00         0.00              0.00           256.00
                                                                         ZZ-Harbin Clinic Dialysis -Calhoun
                                                                                                                                                                    256.00                0.00                 0.00            0.00              0.00               0.00                0.00         0.00              0.00           256.00
                                                                         ZZ-Harbin Clinic Dialysis -Summerville
                                                                                                                                                                       0.00               0.00                 0.00            0.00              0.00               0.00                0.00         0.00              0.00              0.00
                                                                         ZZ-Harbin Clinic Family Medicine - Adairsvilie
                                                                                                                                                                       0.00               Q.00                 0.00            0.00              0.00               0.00                0.00         0.00              0.00              0.00
                                                                         ZZ-Harbin Clinic Family Medicine - Armuchee
              Exhibit A - Asset Purchase Agreement Page 190 of 231




                                                                                                                                                                      65.10               0.00                 0.00            0.00              0.00               0.00                0.00         0.00              0.00             65.10
                                                                         ZZ-Harbin Clinic Vein Center
                                                                                                                                                               18,235.43           16,310.67           16,376.89         11,338.09               0.00               0.00                0.00          0.00             0.00       62,261.08
                                                                         ZZ-Higgins General Hospital
                                                                                                                                                                    153.57             17435                239.28           170.80           468.66                0.00                0.00          0.00            0.00          1,206.66
                                                                         ZZ-HIX Physical Therapy
                                                                                                                                                                        0.00              0.00                 0.00            0.00              0.00           553.20                  0.00          0.00             0.00           553.20
                                                                         ZZ-HIX Physical Therapy
                                                                                                                                                                    678.37             789.70               739.92           873.22           634.91                0.00                0.00          0.00             0.00         3,716.12
                                                                         ZZ-HIXSIeepLab
                                                                                                                                                                        0.00              0.00                 0.00            0.00              0.00         1,237.74                  0.00          0.00             0.00         1,237.74
                                                                         ZZ-HIX Seep Lab
                                                                                                                                                                        0.00              0.00                 0.00            0.00               0.00              0.00                0.00          0.00             0.00              0.00
                                                                         ZZ-Hospital Services, Inc Contract Labor
                                                                                                                                                                        0.00               0.00                0.00            0.00               0.00              0.00                0.00          0.00             0.00              0.00
                                                                          ZZ-Infectious Disease Program
                                                                                                                                                                        0.00               0.00                0.00            0.00               0.00              0.00                0.00          0.00             0.00              0.00
                                                                          ZZ-Laurens County Memorial Hospital
                                                                                                                                                                        0.00               0.00                 0.00           0.00               0.00              0.00                0.00          0.00             0.00               0.00
                                                                         ZZ-linen Replacement in Excess of Allowance(RM)
                                                                                                                                                                60,836.00          55,433.00            54,737.00         50,259.00        54,730.00         52,717.00            46,847.00           0.00          214.00       375,773.00
                                                                          ZZ-Mary Black Memorial Hospital
                                                                                                                                                                     474.00            241.00               497.00           599.00            588.00           276.00                  0.00      253.00            225.00          3,163.00
                                                                          Z2-MBMHOutpatient Therapy Services
                                                                                                                                                                     792.00            858.00             1,174.00         1,141.00            911.00         1,379.00              1,056.00      916.00           '576.00          8,803.Q0
                                                                          ZZ-MBMH Women's Breast Health Center
                                                                                                                                                                     924.71            913.13               659.02           872.75            482.88               0.00                0.00          0.00             0.00         3,852.50
                                                                          ZZ-MEM Atrium Sleep Center
                                                                                                                                                                        0.00               0.00                 0.00            0.00              0.00          282.72                  0.00          O.flO            0.00            282.72
                                                                          ZZ-MEM Atrium Sleep Center
                                                                                                                                                                     383.28            195.24               321.65           417.15            25138                 0.00               0.00          0.00             0.00         1,578.70
                                                                          ZZ-MEM Hamilton YMCA
                                                                          ZZ-MEM Hamilton YMCA                                                                          0.00               0.00                 0.00            0.00              0.00          274.06                  0.00          0.00             0.00            274.06
                                                                          ZZ-MEM Mission Surgery Center                                                           1,213.15           1,813.80               820.77           651.94            401.22                0.00               0.00          0.00             0.00         4,900.88
                                                                          ZZ-MEM Mission Surgery Center                                                                 0.00               0.00                 0.00            0.00              0.00          399.76                  0.00          0.00             0.00            399.76
                                                                          ZZ-MEM Ooltewah Imaging Center                                                          2,353.47           2,893.43             3,196.97         2,891.54          3,143.46                0.00               0.00          0.00             0.00       14,478.87
                                                                          ZZ-MEM Ooltewah Imaging Center                                                                 0.00              0.00                 0.00            0.00              0.00        2,047.63                   0.00         0.00             0.00         2,047.b3
                                                                           ZZ-Memorial Hixson Hospital                                                          52,122.96           50,585.07           52,327.84         47,543.23        42,017.40                 0.00                0.00         0.00             0.00      244,59fi_50
                                                                           ZZ-Memorial Hixson Hospital                                                                   0.00               0.00                0.00            0.00         5,208.40        13,286.97                   0.00         0.00              D.00      18,49537
                                                                           ZZ-Memorial Hospital                                                                228,257.93         218,84034           242,770.84         227,025.41        32,72339                  0.00                0.00         0.00             0.00      949,617.91
                                                                           ZZ-Memorial Hospital                                                                           0.00              0.00                0.00            0.00      190,54035         157,705.64                   0.00         0.00             0.00      348,245.99
                                                                           ZZ-MHI Outpatient Imaging                                                                   79.96            236.12                 92.01          113.28            166.95               0.00                0.00          0.00             0:00           688.32
                                                                           ZZ-MHI Outpatient Imaging                                                                     0.00               0.00                 0.00           0.00               0.00            86.79                 0.00          0.00             0.00            86.79
                                                                           ZZ-Morrison's Cafeteria at Floyd Medical Center                                         1,350.00          1,342.50              1,417.50           500.00               0.00              0.00                0.00          0.00             0.00         4,610.00
                                                                           ZZ-Murray Medical Center                                                                9,652.95          8,583.74              7,996.57         7,634.22         8,40530                 0.00                0.00          0.00             0.00       42,272.78
                                                                           ZZ-Murray Medical Center                                                                       0.00              0.00                 0.00           0.00               0.00        4,456.29                  0.00         0.00             0.00          4,456.29
                                                                           ZZ-NGHS Cleveland White Co. EMS                                                            312.10            538.10               419.95           43930             539.25           159.60               587.40       246.20               0.00         3,241.90
                                                                           ZZ-NGHS Contract labor                                                                         0.00              0.00                 0.00            0.00              0.00              0.00                0.00          0.00             0.00              0.00
                                                                           ZZ-NGHS Lanier Med Transport                                                               296.28            225.79               18135            337.10            377.65           184.55               502.00           0.00             0.00         2,104.72
                                                                           ZZ-NGHS Lanier Park Wound Care                                                          1,371.89             863.71             1,378.06         1,393.74         2,400.72          1,342.18             1,993.20       264.81               0.00       11,008.31
                                                                            ZZ-NGHS laurelwood                                                                     4,390.11           3,660.29             4,26931          4,657.91         4,48530           3,920.38             4,376.05     1,715.47               0.00       31,474.82
                                                                            ZZ-NGHS Outpatient Cardiac Rehab                                                          274.80             349.80               480:60          310.20            519.60           389.40               548.00         66.x0              0.00         3,038.40
                                                                            ZZ-NGHS Trauma &Acute Care Orthopedics                                                        0.00              0.00                 0.00            0.00              0.00               0.00             26.70           0.00             0.00             26.70
                                                                            ZZ-NGMC Braselton Equipment Lease                                                             0.00              0.00                 0.00            0.00              0.00               0.00               0.00          0.00             0.00              0.00
                                                                            ZZ-NGMG Braselton Equipment Lease                                                             0.00               0.00                0.00            0.00              0.00               0.00               0.00          0.00             0.00              0.00
                                                                            ZZ-Northeast Georgia Medical Center                                                 318,532.31         271,195.83           215,496.87               0.00              0.00               0.00               0.00          0.00             0.00     805,225.01
                                                                          11/2/2018 10:30 AM                                                                                                                                                                                    F:\CFO\Crown\APA Requests\Pounds by customer 2018
                                                                         FiscalYear                                                             2~1$
                                                                                                                                                                                                                                                                                                                                           Total YTD
Desc




                                                                                                                                                                                                                                                                                                            of_AUG
                                                                                                                                                                                                                                                                                                               ..~._ Sum   of SEP '       9/30/2018
                                                                           _..~.labels
                                                                         Row              _ .. ..._._..    -_ _~~_ _ . ,~         ~,_...        Sum of1AN
                                                                                                                                           _~. -..,        ~._... Sum    of FEB
                                                                                                                                                                    ~~. .....~_               _... _ of~.,MAR
                                                                                                                                                                                 ~.,..,. d_' Sum            _      Sum ~~m
                                                                                                                                                                                                                    -,___
                                                                                                                                                                                                                           of APRu      Sum    of MAY
                                                                                                                                                                                                                                          ,,,.,..~., __._.. , .__ .~ of
                                                                                                                                                                                                                                                              Sum    ~~ ~JUN .~     .,.,._of JUL
                                                                                                                                                                                                                                                                                   Sum        ~_      Sum~ ...         _..~    ____,.__
                                                                                 ~...                                                                                                                                                     251,142.00             249,174.00          243,783.00           71,959.00             0.00      1,128,039.00
                                                                         ZZ-Northeast Georgia Medical Center                                                 0.00               0.00               85,325.00           226,656.00
                                                                                                                                                     18,467.93          15,126.90                   14,252.03            15,849.49           17,575.28              13,554.88          13,996.95          19,955.13       15,474.04         144,252.63
                                                                         ZZ-Northeast Georgia Medical Center Barrow
                                                                                                                                                                                                    63,530.81                    0.00                  0.00                 0.00               0.00             0.00            0.00        244,493.80
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                         ZZ-Northeast Georgia Medical Center Braseitor                               88,111.56          92,851.43
                                                                                                                                                             0.00                0.00               23,646.00            67,257.00           77,353.00             75,989.00           70,556.00          28,800.00             0.00        343,601.00
                                                                         ZZ-Northeast Georgia Medical Center Braselton
                                                                                                                                                         100.10             133.20                      123.20                 69.30               100.10                   0.00               0.00             0.00            0.00              525.90
                                                                         ZZ-Northwest Georgia Women's Care
                                                                                                                                                             0.00                0.00                       0.00                  0.00                 0.00                 0.00               0.00             0.00            0.00                 0.00
                                                                         ZZ-Northwest Georgia Women's Care
                                                                                                                                                                                                                                                       0.00                 0.00               0.00             0.00            0.00                 0.00
              Exhibit A - Asset Purchase Agreement Page 191 of 231




                                                                         ZZ-Pain Care Center of Georgia, lLC                                                 0.00                0.00                       0.00                 0.00
                                                                                                                                                             0.00                 0.00                      0.00                 0.00                  0.00                 0.00               0.00             0.00            0.00                 0.00
                                                                         ZZ-Peachtree Christian Hospice
                                                                                                                                                     62,320.78          56,008.96                   58,852.96             53,617.48          55,156.23              48,440.26              (457.60)              0.00           0.00        333,939.07
                                                                         ZZ-Piedmont Newton Hospital
                                                                                                                                                             0.00                 0.00                      0.00                  0.00                 0.00                 0.00               0.00              0.00           0.00                 0.00
                                                                         ZZ-PNH Imaging Center
                                                                                                                                                              0.00                0.00                      0.00                  0.00                 0.00                 0.00               0.00              0.00           0.00                 0.00
                                                                         ZZ-PNH Southern Neurology
                                                                                                                                                     13,908.99          11,903.17                   11,870.20               4,364.73                   0.00                 0.00               0.00              0.00            0.00         42,047.09
                                                                         ZZ-Polk Medica) Center
                                                                                                                                                         256.91              295.23                     524.06                  78.88                  0.00                 0.00               0.00              0.00            0.00           1,155.08
                                                                          ZZ-Polk/Floyd Wound Center
                                                                                                                                                              0.00                O.QO              25,368.00                     0.00                 0.00                 0.00               0.00              0.00            0.00         25,368.00
                                                                          ZZ-RM Star Wipers, Inc.-RAGS
                                                                                                                                                    268,451.00         243,510.00                  274,796.00           254,183.00         168,437.00                       0.00               0.00              0.00            0.00     1,209,377.00
                                                                          ZZ-Spartanburg Regional Medical Center
                                                                                                                                                         215.00              457.00                     207.00                336.00               201.00                   0.00               0.00              0.00            0.00           1,416.00
                                                                          ZZ-SpRHS Cardiac Pulmonary Rehabilitation
                                                                                                                                                       2,158.00           1,940.00                    2,103.00              1,873.00            2,171.00                 443.00                0.00              0.00            0.00         10,688.00
                                                                          ZZ-SpRHS Child Development Center
                                                                                                                                                      15,147.00          12,974.00                   14,878.00            13,891.00           14,570.00                     0.00               0.00              0.00            0.00         71,460.00
                                                                          ZZ-SpRHS Ellen Sagar Nursing Home
                                                                                                                                                       1,430.00              938.00                   1,133.00              1,264.00            1,030.00                 166.00                0.00              0.00            0.00           5,961.130
                                                                          ZZ-SpRHS Emergency Medical Services
                                                                                                                                                          280.00             109.00                      209.00                320.00                 94.00                42.00               0.00              0.00            0.00           1,054.00
                                                                          ZZ-SpRHS Gibbs Cancer Center -Gaffney
                                                                                                                                                         859.00              822.00                   1,354.00              1,154.00            1,018.00                 356.00                0.00              0.00            0.00           5,563.00
                                                                          ZZ-SpRHS Gibbs Cancer Center -Pelham
                                                                                                                                                            28.00               73.00                    103.00                 36.00                 75.00                  0.00              0.00              0.00            0.00             315.00
                                                                          ZZ-SpRHS MGC Internal Medicine Westside
                                                                                                                                                            89.00               46.00                     203.00                84.00                 57.00                  0.00              0.00              0.00            0.00             479.00
                                                                          ZZ-SpRHS North Grove
                                                                                                                                                            12.00                  0.00                       0.00                 0.00               14.00                  0.00               0.00             0.00            0.00               25.00
                                                                          ZZ-SpRHS Ortho Surgery Eastside/Ortho Trauma Services
                                                                                                                                                        3,440.00           3,739.00                   4,900.00               3,960.00           4,703.00              1,168.00                  0.00             0.00            0.00         21,910.00
                                                                           ZZ-SpRHS Outpatient Imaging Services -North Grove
                                                                                                                                                               0.00                0.00                       0.00                 0.00                 O.QO                 0.00               0.00             0.00            0.00                0.00
                                                                           ZZ-SpRHS Pediatric Rehabilitation
                                                                                                                                                      31,563.00          25,251.00                   26,656.00             25,502.00          27,189.00                      0.00               0.00             0.00            0.00        136,161.00
                                                                           ZZ-SpRHS Pelham Medical Center
                                                                                                                                                          332.00                 18.00                      53.00                  0.00               46.00                  0.00               0.00             0.00            0.00             449.00
                                                                           ZZ-SpRHS PMC Comprehensive Pain Center
                                                                                                                                                        1,617.00           1,756.00                    2,168.00              1,658.00            2,280.00                201.00                 0.00             0.00            0.00           9,680.00
                                                                           ZZ-SpRHS PMC Imaging Services
                                                                                                                                                        2,980.00           2,418.00                    3,028.00              2,756.00            2,503.00                    0.00               0.00              0.00           0.00          13,685.00
                                                                            ZZ-SpRHS Regional Hospice Home
                                                                                                                                                          126.00              203.00                        94.00              150.00                243.00                82.00                0.00              0.00           0.00              898.00
                                                                            ZZ-SpRHS Regional One Air Medical Service
                                                                                                                                                             18.00               15.00                      15.00                27.00                  0.00                 0.00               0.00              0.00           0.00               75.00
                                                                           ZZ-SpRHS Rehab ZF Gray Court
                                                                                                                                                          226.00              296.00                      360.00               234.00                441.00                67.00                0.00              0.00           0.00           1,624.00
                                                                            ZZ-SpRHS Rehabilitation -East Spartanburg
                                                                            ZZ-SpRHS Rehabilitation -Pelham Medical Center                                   99.00            190.00                      253.00               202.00                286.00               101.00                0.00              0.00            0.00           1,131.00
                                                                            ZZ-SpRHS Rehabilitation -West Spartanburg                                      277.00             476.00                      397.00               468.00                292.00                 79.00               0.00              0.00            0.00           1,989.00
                                                                            ZZ-SpRHS Rehabilitation -YMCA                                               1,101.00           1,023.00                       986.00               987.00            1,516.00                 233.00                0.00              0.00            0.00          5,846.00
                                                                            ZZ-SpRHS Restorative Care LTC                                              10,294.00          10,316.00                    9,988.00            10,477.00             9,251.00                    0.00               0.00              0.00            0.00         50,326.00
                                                                            ZZ-SpRHS Transportation Garage                                                      0.00                0.00                   117.00               138.00               100.00                  0.00               0.00              0.00            0.00             355.00
                                                                            ZZ-SpRHS Union Medical Center                                              13,095.00          10,812.00                   11,737.00            10,061.00             8,909.00                    0.00               0.00              0.00            0.00         54,614.00
                                                                            ZZ-SpRMC Replacement Scrubs                                                         0.00                0.00                       0.00                 0.00                 0.00                 0.00              0.00              0.00            0.00                0.00
                                                                            ZZ-SpRPG Center for Family Medicine - Chesnee                                     55.00               53.00                      44.00                39.00                85.00                  0.00              0.00              0.00            0.00             276.00
                                                                            ZZ-SpRPG Corporate Health -Greer                                                183.00              223.00                     228.00               183.00               138.00                 86.00               0.00              0.00            0.00           1,041.00
                                                                             ZZ-SpRPG Ear, Nose, and Throat -Spartanburg                                        0.00                0.00                       0.00                 0.00                 0.00                 0.00               0.00             0.00            0.00                0.00
                                                                             ZZ-SpRPG Family Medicine -Converse Heights                                         0.00                0.00                       0.00               39.00                  0.00                 0.00               0.00             0.00            0.00              39.00
                                                                             ZZ-SpRPG Family Physicians - 290                                                 72.00               50.00                      77.00              154.00                 37.00                  0.00               0.00             0.00            0.00             390.00
                                                                             ZZ-SpRPG Family Physicians -Boiling Springs                                    185.00                76.00                    144.00               135.00                 82.00                  0.00               0.00             0.00            0.00             622.00
                                                                             ZZ-SpRPG Family Physicians -Landrum                                            187.00                89.00                    216.00                  80.00                 0.00                 0.00               0.00             0.00            0.00             572.00
                                                                          11/2/2018 10:30 AM                                                                                                                                                                                          F:\CFO\Crown\APA Requests\Pounds by customer 2018
                                                                         FiscalYear                                                                   2018
                                                                                                                                                                                                                                                                                                       Total YTD
Desc




                                                                                                                                                                                                    Sum of APR''     Sum of MAY Sum          oflUN     Sum of lUl_      of AUG
                                                                                                                                                                                                                                                                     Sum~,..             ofeSEP
                                                                                                                                                                                                                                                                                    Sum...,,           9/30/2018
                                                                         Row    Labels ,,.~__..~e_ _
                                                                          .,u....~._~.               __ __..      __ ~_..._   ~~ _.r -_~_._ ....._.
                                                                                                                                                      Sum  of 1AH~
                                                                                                                                                        ~,..~.
                                                                                                                                                                     Sum
                                                                                                                                                                      ~ of
                                                                                                                                                                           FEB
                                                                                                                                                                               _      ~,e..MAR
                                                                                                                                                                                 Sum of     ..,,. _ ._~,    .,. .,M _.,...,.. ..~_    w..w.. ......~    w ..                 ~~ _._ ~        _~ ___.
                                                                                                                                                                          111.00             0.00         312.00                 0.00             0.00          0.00           0.00           0.00         507.00
                                                                         ZZ-SpRPG Inman Family Medicine                                                        84.00
                                                                                                                                                                             235.00         279.00          207.00          304.00           42.00            0.00            0.00           0.00         1,204.00
                                                                         ZZ-SpRPG Internal Medicine -Greer                                                    137.00
                                                                                                                                                                                                                             69.00            0.00            0.00            0.00           0.00          225.00
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                               55.00          28.00           27.00          46.00
                                                                         ZZ-SpRPG Magnolia Plastic Surgery -Greer
                                                                                                                                                                             107.00         226.00          178.00          114.00           64.00            0.00            0.00           0.00          891.00
                                                                         ZZ-SpRPG Magnolia Plastic Surgery -Spartanburg                                       202.00
                                                                                                                                                                               0.00            0.00            0.00           0.00            0.00            0.00            0.00           0.00             0.00
                                                                         ZZ-SpRPG MGC OB/GYN -Union                                                             0.00
                                                                                                                                                                             278.00         421.00          600.00          171.00          176.00            0.00            0.00           0.00         2,109.00
                                                                         ZZ-SpRPG MGC Occupational Health - Westside                                          463.00
                                                                                                                                                                                                                                              0.00            0.00            0.00           0.00             0.00
              Exhibit A - Asset Purchase Agreement Page 192 of 231




                                                                                                                                                                0.00           0.00            0.00            0.00           0.00
                                                                         ZZ-SpRPG M6C Pediatrics -Union
                                                                                                                                                                0.00          79.00           56.00            0.00          16.00            0.00            0.00            0.00           0.00           151.00
                                                                         ZZ-SpRPG Pacolet Family Medicine
                                                                                                                                                                              66.00           20.00            0.00          17.00            0.00            0.00            0.00            0.00          103.00
                                                                         ZZ-SpRPG Palmetto Pediatrics -North Grove                                              0.00
                                                                                                                                                                              14.00            0.00          62.00           26.00            0.00            0.00            0.00            0.00          102.00
                                                                         ZZ-SpRPG Palmetto Pediatrics -West                                                     0.00
                                                                                                                                                                             119.00          371.00         183.00          610.00            0.00            0.00            0.00            0.00        1,590.00
                                                                         ZZ-SpRPG PMC Center for Women                                                        307.00
                                                                                                                                                                              58.00          366.00            0.00            0.00           0.00            0.00            0.00            0.00          424.00
                                                                         ZZ-SpRPG Spartanburg Internal Medicine                                                 0.00
                                                                                                                                                              126.00         225.00          246.00           92.00         181.00          117.00            0.00            0.00            0.00          987.00
                                                                         ZZ-SpRPG Weight Loss Services
                                                                                                                                                                             433.05          121.30            0.00            0.00           0.00            0.00            0.00            0.00        1,073.85
                                                                         ZZ-STARR Breast Center at Medical MaI)                                               519.50
                                                                                                                                                              313.70         278.23          135.45            0.00            0.00           0.00            0.00            0.00            0.00          727.38
                                                                         ZZ-STARR Outpatient Physical Therapy
                                                                                                                                                                          21,723.83        9,160.04            0.00            0.00           0.00            0.00            0.00            0.00       57,038.75
                                                                         ZZ-Starr Regional Medical Center                                                 26,154.88
                                                                                                                                                                0.00            0.00           0.00            0.00            0.00            0.00           0.00            0.00            0.00            0.00
                                                                         ZZ-STARR Replacement Scrubs
                                                                                                                                                               463.83        400.13           37.90            0.00            0.00            0.00           0.00            0.00            0.00          901.86
                                                                         ZZ-STARR Sleep Lab
                                                                                                                                                             6,521.73      5,22434         7,119.91        3,460.73            0.00            0.00           0.00            0.00            0.00       22,326.71
                                                                         ZZ-Tanner Medical Center/Alabama
                                                                                                                                                         118,624.83      108,969.99      119,617.40      91,960.55             0.00            0.00           0.00            0.00            0.00      439,172.77
                                                                         ZZ-Tanner Medical Center/Carrollton
                                                                                                                                                                          41,614.03       47,341.75      33,952.29             0.00            0.00           0.00            0.00            0.00      170,971.98
                                                                         ZZ-Tanner Medical Center/Villa Rica                                              48,063.91
                                                                                                                                                                0.00            0.00           0.00            0.00            0.00            0.00           0.00            0.00            0.00            0.00
                                                                          ZZ-TMC Contract Labor
                                                                                                                                                             9,728.82       9,293.07       8,499.13       12,117.24        8,969.20            0.00           0.00            0.00            0.00       48,607.46
                                                                          ZZ-Triumph The Specialty Hospital, LLC(Rome, GA)
                                                                                                                                                                0.00            0.00            0.00           0.00     3,562.10    11,398.72         0.00          0.00          0.00    14,960.82
                                                                          ZZ-Triumph The Specialty Hospital, LLC(Rome, GA)
                                                                                                                                                         131,790.29      100,532.78      127,674.47      115,941.43   122,83332    102,695.78   118,900.15    118,404.38     7,372.61    946,145.21
                                                                          ZZ-VAMC Atlanta
                                                                                                                                                             8,146.39     8,901.76     9,879.93           11,438.16    10,371.01     8,382.05     9,425.53      6,960.46       328.74     73,834.03
                                                                          ZZ-VAMC Atlanta Clinic Facility
                                                                                                                                                                          3,206.22     3,093.29            2,528.58    11,845.97    10,279.88     6,167.11     12,960.44       303.75     54,155.02
                                                                          ZZ-VAMC Ft. McPherson Bldg                                                         3,769.78
                                                                                                                                                             4,703.01     4,981.40     5,269.42                0.00         0.00         0.00         0.00          0.00          0.00    14,953.83
                                                                          ZZ-VAMC Trinka Davis Veterans Village
                                                                                                                                                                  0.00        0.00         0.00            5,935.95     5,847.63     5,677.20     5,008.95      4,784.21       632.82     27,886.76
                                                                          ZZ-VAMC Trinka Davis Veterans Village
                                                                                                                                                           12,029.89     11,598.84    12,15325             8,636.22         0.00                      0.00
                                                                                                                                                                                                                                         0.00 ..a.a.~.._~~          0.00          0.00    44,418.20
                                                                          ZZ-Willowbrooke at Tanner                           e                   ___..._~._~_...~.r~.,_       .._ ~d                     _..~~~..~_e__~._~~~._                                        ~
                                                                                                                                                                                                                                                                       _        ..._.~_
                                                                          Grand Total                                                                  5,270,760.77 4,576,986.03 4,714,721.65          4,196,445.58 4,032,128.92 3,494,818.05 3,017,187.87' 2,723,513.77 2,077,142.05 34,103,704.69
                                                                          11/2/2018 10:30 AM                                                                                                                                                                  F:\CFO\Crown\APA Requests\Pounds by customer 2018
                                                                                                                                                                                                                                                                                                                    8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                                                                                                                                                                                                                                                                  1 7102/2018
                                                                         Transaction List by Vendor
Desc




                                                                         January 2017 through September 2018
                                                                                                                                                                                                Memo                                         Account                  Cir             Spiit            Debit       Credit
                                                                                                               Type             Date            Num
                                                                                  A-1 Products Inc.
                                                                                                                                                                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   533.71
                                                                                                          Bill Pmt-Check      O1/~0/2017 4485
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,264.51
                                                                                                          Bill Pmt-Check      02/01!2017 4536
                                                                                                                                                                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,579.64
                                                                                                          Bill Pmt -Check     02/06/2017 4537            po #EP10561
                                                                                                                                                                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,498.10
                                                                                                          Bill Pmt-Check      03/24/2017 4604
                                                                                                                                                         po #EP10980                                                          1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                  1,029.97
                                                                                                          Bill Pmt-Check      08/11/2017 4729
              Exhibit A - Asset Purchase Agreement Page 193 of 231




                                                                                                                                                                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   950.40
                                                                                                          Bill Pmt-Check      10!20/2017 4823            po #EP10979
                                                                                                                                                         QuickBooks generated zero amount transaction for bill payment stub   1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable        0.00
                                                                                                          BiII Pmt -Check     1 2131/2017
                                                                                                                                                         QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable         0.00
                                                                                                          Bill Pmt-Check      12/3 /2017
                                                                                                                                                                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 3,119.68
                                                                                                          Bill Pmt -Check     03/13/2018 4924
                                                                                   AA Electric, Inc.
                                                                                                                                                                                                                              1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                   501.39
                                                                                                          Bill Pmt-Check      03/24/2017 4605            po #EP10298 08/26/2016
                                                                                   ACA Enterprises
                                                                                                                                                         po #EP10450                                                          101 t ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                31,262.46
                                                                                                          Bill Pmt -Check     01!13/2017 4514
                                                                                                                                                         po #EP10576                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable                  3,744.00
                                                                                                          Bill Pmt-Check      02/06!2017 4538
                                                                                                                                                         po #EP10575                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,293.43
                                                                                                          Bill Pmt-Check      02/24/2017 4570
                                                                                                                                                                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable                  3,401.02
                                                                                                          Bill Pmt-Check      03/24!2017 4G06
                                                                                                                                                         po #EP10727                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   993.35
                                                                                                          Bill Pmt-Check      08!11/2017 4730
                                                                                                                                                                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 6,768.18
                                                                                                          Bill Pmt-Check      12/08/2017 4864
                                                                                                                              06/30!2018                 QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable         0.00
                                                                                                          Bill Pmt -Check
                                                                                   AFLAC(C)
                                                                                                                                                         December 2016                                                        1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                 5,798.67
                                                                                                          Bill Pmt-Check      01/18/2D17 ach01182017
                                                                                                                                                         January 2017                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 7,592.66
                                                                                                          Bill Pmt-Check      03/0112017 ach03012017
                                                                                                                                                         February 2017                                                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 7,343.84
                                                                                                           Bill Pmt-Check     03/22/2017 ach03222017
                                                                                                                                                         March 2017                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  7,216.38
                                                                                                           Bill Pmt -Check    04/17/2017 ach04172017
                                                                                                                                                         April 2017                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  7,216.38
                                                                                                           Bill Pmt-Check     05/15/2017 ach05152017
                                                                                                                               08/11/2017 4731           VOID: May 2017                                                        1011 ~ Centerstone HSBC Distribution    J    2010 ~ Accounts Payable        0.00
                                                                                                           Bill Pmt-Check
                                                                                                                               09/15/2017 4773            VOID: June 2017                                                      1011 ~ Centerstone HSBC Distribution    J    2010 ~ Accounts Payable        0.00
                                                                                                           Bill Pmt-Check
                                                                                                           Bill Pmt-Check      09/15/2017 4774            VOID: July 2017                                                      1011 ~ Centerstone HSBC Distribution    J    2010 ~ Accounts Payable        0.00
                                                                                                                               09/20/2017 ACH09202017 May 2017                                                                 1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                 6,169.42
                                                                                                           Bill Pmt-Check
                                                                                                                               09/21 12017 ach09212017    June 2017                                                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 6,169.42
                                                                                                           Bill Pmt-Check
                                                                                                                               09/21/2017 ach09212017     July 2017                                                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 6,169.42
                                                                                                           Bill Pmt-Check
                                                                                                                               01/11/2018 ach01112018     October 2017                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 5,739.82
                                                                                                           Bill Pmt-Check
                                                                                                                               01/11Y2018 ach01112018     September 2017                                                       1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 5,739.82
                                                                                                           Bill Pmt-Check
                                                                                                                               Ot/t 1/2018 ach011120~8    August 2017                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable                  5,739.82
                                                                                                           Bill Pmt-Check
                                                                                                           Bill Pmi -Check     02/02/2018 ach02022018     January 2018                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,971.88
                                                                                                           Bill Pmt-Check      02/02/2018 ach02022018     December 2017                                                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 5,698.42
                                                                                                           Bill Pmt -Check     02/02/2018 ach02022018     November 2017                                                        1011 ~ Centerstone HSBC Distribution     -    2010 ~ Accounts Payable                 5,739.82
                                                                                                           Bill Pmt-Check      06/05/2018 4949                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 9,943.76
                                                                                                           Bill Pmt-Check      D7/27/2018 ach07272018     April 2018                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,265.78
                                                                                                           Bill Pmt-Check      08/09Y2018 ach08092018     May 2018                                                             1011 ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable                  4,411.77
                                                                                                           Bill Pmt-Check      08109/2018 ach08092018     June 2018                                                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,335.85
                                                                                                            Bill Pmt -Check    08/28/2018 ach08282018     July 2018                                                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,335.85
                                                                                                            Bilk Pmt-Check     09/18Y2018 ach09182016     August 2018                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 3,414.79
                                                                                     Alarm Systems, Inc
                                                                                                            BiII Pmt-Check     01/10/2017 4486             monthly monitoring - gtrly billing                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   120.00
                                                                         11/2/2018 10:41 AM                                                                                                                                              F:\CFO\Crown\APA Requests\Vendor payments 2017-01-Ol to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                           8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                         Transaction List by Vendor                                                                                                                                                                                      "'0y2018
Desc




                                                                         January 2017 through September 2018
                                                                                                                                                                                                Memo                  Account                   Clr             Split            Debit    Credit
                                                                                                                 Type             Date             Num
                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               120.00
                                                                                                            Bill Pmt-Check      04/28/2017 4652              monthly monitoring -quarterly billing
                                                                                                                                                             monthly monitoring -quarterly billing     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               120.00
                                                                                                            Bill Pmt-Check      08/1 tY2017 4732
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               120.00
                                                                                                            Bill Pmt-Check      12/01/2017 4847              monthly monitoring
                                                                                   Albert Loper
                                                                                                                                                             manuei check- missing time off hours      1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               762.88
                                                                                                            BiII Pmt -Check     08/07/2017 4728
                                                                                   American Associated Cos., Inc.
              Exhibit A - Asset Purchase Agreement Page 194 of 231




                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             24,556.50
                                                                                                            Bill Pmt-Check      01/03/2017 ach01032017
                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             25,213.48
                                                                                                            Bill Pmt-Check      01/09/2017 ach01102017
                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             18,919.19
                                                                                                            Bill Pmt-Check      01/17/2017 ach01172017
                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable              11,638.61
                                                                                                            Bill Pmt-Check      01/24/2017 wire012417
                                                                                                                                                                                                       1011 - Centerstone HSBC Distribution           2010 ~ Accounts Payable             21,907.72
                                                                                                            Bill Pmt-Check      01/30/2017 wire013017
                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             40,038.33
                                                                                                            Bill Pmt-Check      02/06/2017 wire020617
                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable               9,569.01
                                                                                                            Bill Pmt -Check     02/13/2017 wire021317
                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              8,884.65
                                                                                                            Bill Pmt-Check      02/21/2017 wire022117
                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             21,595.49
                                                                                                            Bill Pmt-Check      03/06/2017 ach03062017
                                                                                                                                                             po # EP10590                              1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              4,273.90
                                                                                                            Bill Pmt Check      03!13/2017 ach03132017
                                                                                                                                03/20/2017 ach03202017       po # EP10567                              1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             15,261.95
                                                                                                            Bill Pmt-Check
                                                                                                                                04/04/2017 wire040417        po # EP10613                              1011 ~ Centerstone HSBC Disinbution            2010 ~ Accounts Payable             13,327.92
                                                                                                            Bill Pmt-Check
                                                                                                                                                                                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              7,273.86
                                                                                                            Bill Pmt-Check      04/t 0/2017 ach041017
                                                                                                                                04/17/2017 wire047717                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             65,305.52
                                                                                                            Bill Pmt-Check
                                                                                                                                                             po # EP10603                              1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable              1,168.44
                                                                                                            Bill Pmt-Check      04/24!2017 ach04242017
                                                                                                                                                                                                       1011 ~ Centerstone HSBC DisUibuGon             2010 ~ Accounts Payable              6,205.15
                                                                                                             Bill Pmt-Check     05108/2017 wire 050817
                                                                                                                                                              po # EP10741                             1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              5,747.19
                                                                                                             BiII Pmt-Check     05/16/2017 wire 051617
                                                                                                             Bill Pmt-Check      D5/24/2017 wire 052417                                                1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             32,242.70
                                                                                                             Bill Pmt-Check      05/31/2017 ach05312017                                                1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              3,848.15
                                                                                                             Bill Pmt-Check      06/01!2017 wire060117                                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable             13,819.83
                                                                                                             Bill Pmt-Check      06/13/2017 wire 061317       po # EP10799                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable             18,012.38
                                                                                                             Bill Pmt-Check      06/16/2017 wire 061617       po # EP10809                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable             14,698.45
                                                                                                             Bill Pmt-Check      06/26!2017 wire 062617       po# EP10840                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable             15,553.09
                                                                                                             Bill Pmt-Check      07/03/2017 wire 070317                                                 101 t ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable             11,362.63
                                                                                                             Bill Pmt-Check      07/10/2017 wire 071017                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable             26,599.60
                                                                                                             Bill Pmt-Check      07/27/2017 wire 072717                                                 1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable              15,169.22
                                                                                                             BiII Pmt-Check      08/07/2017 wire 080717                                                 1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable            11,014.29
                                                                                                             Bill Pmt-Check      DS/07/2017 wire 080717       po # EP10925                              1011 • Centerstone HSBC Distribution           2010 ~ Acwunts Payable              9,360.03
                                                                                                             Bill Pmt-Check      08/31/2017 wire 083117                                                 1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable            21,210.38
                                                                                                             Bill Pmt-Check      09/01/2017 wire090117        po # EP10972                              1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              5,945.21
                                                                                                             Bill Pmt-Check      D9/08/2017 wire 090817                                                 1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             6,616.51
                                                                                                             Bill Pmt-Check      09/18/2017 ACH 091817                                                  1011 • Centerstone HSBC Distribution           2010 -Accounts Payable              12,112.51
                                                                                                             Bill Pmt-Check      09!22/2017 wire 092217       po # EP11D10                              1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              6,625.33
                                                                                                              Bill Pmt-Check     10/06/2017 wire 100617                                                 1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable              12,560.21
                                                                                                              Bill Pmt-Check      10/16/2017 wire 101617                                                1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable             21,847.61
                                                                                                              Bill Pmt -Check     10/23/2017 wire 102317       po # EP11033                             101 t ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable            68,270.40
                                                                                                              Bill Pmt -Check     10/30/2017 wire 103017       po # EP11036                             1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              3,718.45
                                                                                                              Bill Pmt-Check      11/07/2017 wire 110717       po# EP11040                              1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              8,470.45
                                                                                                              Bill Pmt-Check      11/t4/2017 wire 111417                                                1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              8,129.09
                                                                                                              Bill Pmt-Check      11/17Y2017 wire t t 1717     po # EPt 1052                            1Ot 1 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              5,400.87
                                                                         11/2/2018 10:41 AM                                                                                                                       F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                         Clarus Linen Systems - EASTPOINT                                                                                                                                                                                                     8:38 AM
                                                                         Transaction List by Vendor                                                                                                                                                                                                         11/02/2018
Desc




                                                                         January 2017 through September 2018
                                                                                                            Type            Date          Num                                       Memo                                                Account                  Clr             Spiit           Debit       Credit
                                                                                                       Bill Pmt-Check     12/01/2017 wire 120117                                                                         1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                8,979.89
                                                                                                       Bill Pmt-Check     12/08/2017 wire 120817                                                                         1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               29,539.49
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                       Bill Pmt -Check    12Y1012017 wire 122017                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               15,937.52
                                                                                                       Bill Pmt-Check     12!20/2017 wire 122017    po # EP11069 -old po # R9692                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                3,264.57
                                                                                                       Bill Pmt-Check     01N9/2018 wire 011918     po # EP11092                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                4,934.09
                                                                                                       Bill Pmt-Check     01!26/2018 wire 012618                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               23,853.71
              Exhibit A - Asset Purchase Agreement Page 195 of 231




                                                                                                       Bill Pmt-Check     02/05/2018 wire 020518                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               03,955.22
                                                                                                       BiII Pmt-Check     02!1412018 wire 021418                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               42,055.37
                                                                                                       Bill Pmt-Check     02/20/2018 wire 022018                                                                         1011 • Centerstone HSBC Distribution          2010 •Accounts Payable                11,108.17
                                                                                                       Bill Pmt-Check     02/27/2018 wire 022718    po # EP11075                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               15,321.79
                                                                                                       Bill Pmt-Check     03/06/2018 wire 030618                                                                         1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               25,742.35
                                                                                                       Bill Pmt-Check     03/09/2018 wire 030918                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               31,429.30
                                                                                                       Bill Pmt -Check    03/22/2018 wire 032218    po # EPt 1065                                                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               72,082.16
                                                                                                       Bill Pmt-Check     03/28Y2018 wire 032818                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               46,250.74
                                                                                                       Bill Pmt -Check    04/18/2018 wire 041818                                                                         101 t ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               13,045.68
                                                                                                       Bill Pmt-Check     04/23/2018 wire 042318                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               14,513.43
                                                                                                       Bill Pmt-Check     04/24/2018 wire 042418    po # EP11088                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               35,143.74
                                                                                                       Bill Pmt-Check     05101/2018 wire 050118                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               19,742.75
                                                                                                       Bill Pmt -Check    05/16/2018 wire 0516tH    po # EP11138                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                8,384.46
                                                                                                       Bill Pmt-Check     06/05!2018 wire 060518                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               10,808.74
                                                                                                       Bill Pmt -Check    06/06/2018 wire 060618    po # EP11138                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                7,495.11
                                                                                                       Bill Pmt-Check     06/13/2018 wire 061318                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                7,534.72
                                                                                                       Bill Pmt-Check     06/28/2018 wire 062818                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                5,495.38
                                                                                                       Bill Pmt -Check    06130/2018                QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable       0.00
                                                                                                        Bill Pmt -Check   06/30/2018                QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable       0.00
                                                                                                        Bill Pmt-Check    06/30/2018                QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable        0.00
                                                                                                        Bill Pmt-Check    07/09/2018 wire 070918    po # EP11204                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               14,33420
                                                                                                        Bill Pmt-Check    07/13/2018 wire 071318                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               18,296.81
                                                                                                        Bill Pmt-Check    07/25/2018 ach07252018    po # EPt 1215                                                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                3,281.63
                                                                                                        Bill Pmt-Check    07/31/2018 ach073~2018    po # EP11211                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               17;584.80
                                                                                                        Bill Pmt-Check    08/08/2018 ach080818      po # EP11220                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               12,115.41
                                                                                                        Bill Pmt -Check    08/09Y2018 ach08092018   po # EPt 1207                                                        1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                3,352.10
                                                                                                        Bill Pmt-Check     08/10/2018 achOS102018   po # EP11226                                                         1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                13,462.72
                                                                                                        Bill Pmt-Check     08/22/2018 ach08222018   po # EP11226                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                7,389.50
                                                                                                        Bill Pmt-Check     08/28/2018 ach08282018                                                                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                3,407.06
                                                                                                        Bill Pmt-Check     09/04/2018 ach09042018                                                                         1011 ~ Centerstone HSBC Distribution         201D ~ Accounts Payable                2,524.58
                                                                                                        Bill Pmt-Check     09/05/2018 ach09052018                                                                         1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                22,718.01
                                                                                                        Bill Pmt-Check     09/19/2018 ach09192018                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               27,173.89
                                                                                                        Bill Pmt-Check     09/27/2018 ach09272018                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               13,129.98
                                                                                                        Bill Pmt-Check     09/30/2018 ach08132018    po # EP11145                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                7,500.00
                                                                                                        Bill Pmt -Check    09/30/2018 ach08202018                                                                         1011 ~ Ce~terstone HSBC Distribution         2010 ~ Accounts Payable                5,531.59
                                                                                                        BiII Pmt -Check    09130/2018 ach08272018    po # EPt 1126                                                        1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                7,500.00
                                                                                                        Bill Pmt-Check     09/30/2018 ach09042018    po tk EP11126                                                        1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  397.69
                                                                                                        Bill Pmt-Check     09!30/2018 ach09102018    po # EP11138                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,083.34
                                                                                                        Bill Pmt-Check     09/30/2018 ach09172018    po# EP11138                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  776.51
                                                                                    APPLIED INDUSTRIAL TECHNOLOGIES
                                                                         11/2/2018 10:41 AM                                                                                                                                        F:\CFO\Crown\APA Requests\Vendor payments 2017-01-Ol to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                                                      8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                         Transaction List by Vendor                                                                                                                                                                                                                  „~ovzo,a
Desc




                                                                         January 2017 through September 2018
                                                                                                                                                      Num                                    Memo                                               Account                  Cir             Split            Debit       Credit
                                                                                                                      Type            Date
                                                                                                                                                            QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable        0.00
                                                                                                             Bill Pmt-Check         12!31/2017
                                                                                                                                                                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  321.53
                                                                                                             Bill Pmt-Check         02/09/2018 4895
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                            po #EP11112                                                          1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                   201.60
                                                                                                             Bill Pmt-Check         03/13/2018 4923
                                                                                   Atlanta Sprinkler Inspection
                                                                                                                                                            wntrad#294507 05/31/2017                                             1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  335.00
                                                                                                             Bill Pmt-Check         12/01/2017 4848
                                                                                   Atlas Copco Compressors LLC
              Exhibit A - Asset Purchase Agreement Page 196 of 231




                                                                                                                                    08/11/2017 4733         po #EP10878 03/28/2017                                               1011 - Centerstone HSBC Distribution          2010 ~ Accounts Payable                  920.00
                                                                                                              Bill Pmt -Check
                                                                                   Boiler Supply Company
                                                                                                                                                            po #EP10723 01/26/2017                                               tOt t ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 3,269.49
                                                                                                              Bill Pmt-Check        08/11/2017 4734
                                                                                   Caduceus Occupational(C)
                                                                                                                                                            period 11/01/16-11/30/16                                             1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  547.00
                                                                                                              Bill Pmt-Check        02/06/2017 4539
                                                                                                                                                                                                                                 1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                 5,524.00
                                                                                                              Bill Pmt-Check        02/24/2017 4571
                                                                                                                                                            service 01/01/17-01131/17                                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 2,216.00
                                                                                                              Bill Pmt -Check       03/24/2017 4607
                                                                                                                                                            period 02/01117-02/28/17                                             1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  808.00
                                                                                                              Bill Pmt-Check        04/28/2017 4653
                                                                                                                                    08/24/2017 4769                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,244.00
                                                                                                              Bill Pmt-Check
                                                                                                                                    12/01!2017 4849                                                                              1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                  9;516.00
                                                                                                              Bill Pmt-Check
                                                                                                                                    12/08/2017 4865         period 09/01/17-09/30/17                                             1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 7,656.50
                                                                                                              Bill Pmt-Check
                                                                                                                                    12/29!2017 4885         period 10/01/17-70131/17                                             1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,660.50
                                                                                                              Bill Pmt-Check
                                                                                                                                    05/25!2018 4936                                                                              tOt 1 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                10,339.50
                                                                                                              Bill Pmt -Check
                                                                                   Canon Financial Services, lnc(c)
                                                                                                                                    02!0612017 4540         acct #292307                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   225.51
                                                                                                              Bill Pmt -Check
                                                                                                                                    02/24/2017 4572         acct#292307                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   225:51
                                                                                                              Bill Pmt-Check
                                                                                                                                    04/28/2017 4654                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  452.06
                                                                                                              Bill Pmt-Check
                                                                                                                                    06/29!2017 4695         acct #292307 04/21/2017                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  227.39
                                                                                                              Bill Pmt-Check
                                                                                   Captain Vending Services
                                                                                                                                     Ot/10Y2017 4487         11/29/2016                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   276.53
                                                                                                              Bill Pmt-Check
                                                                                                              Bill Pmt-Check         02/06/2017 4541                                                                             1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   38725
                                                                                                                                     02/24!2017 4573         01/09/2017                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   115.96
                                                                                                                  Bill Pmt -Check
                                                                                                                                     04/28/2017 4655                                                                             1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                    595.24
                                                                                                                  Bill Pmt-Check
                                                                                                                  Bill ?mt -Check    06/29/2017 4696         04/14!2017                                                           1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                    214.04
                                                                                                                  Bill Pmt-Check     08/11/2017 4735         05/03/2017                                                           1011 - Centerstone HSBC Distribution         2010 •Accounts Payable                    150.16
                                                                                    Carol Fowler
                                                                                                                  Bill Pmt-Check     11/27/2017 4846         consultant-96hrs @ 20.00                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 1,920.00
                                                                                                                  Bill Pmt-Check     06/22YL018 4950                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                2,800.00
                                                                                    Caylon J Newby
                                                                                                                  Bill Pmt -Check    12/08/2017 4874         VOID: manuel check- regular pay                                      1011 ~ Centerstone HSBC Distribution    ~     2010 ~ Accounts Payable       0.00
                                                                                                                  Bill Pmt-Check     12!14/2017 4875         manuel check- regular pay                                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  889.00
                                                                                    Chase Professionals
                                                                                                                  Bill Pmt-Check     01/10/2017 4488                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               51,949.67
                                                                                                                  Bill Pmt-Check     01/13/2017 4515                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                8,802.72
                                                                                                                  Bill Pmt-Check     02/06/2017 4542                                                                               Ott ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                9,787.57
                                                                                                                  Bill Pmt-Check     02/24/2017 4574                                                                              1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               23,637.51
                                                                                                                  Bill Pmt -Check    02/28/2017 4601                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               32,455.81
                                                                                                                  Bill Pmt-Check     04/07/2017 ach041017                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               31,342.37
                                                                                                                  Bill Pmt-Check     04/28/2017 4656                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               19,926.46
                                                                                                                  Bill Pmt-Check     07/07/2017 4707                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                8,856.65
                                                                         11/2/2018 10:41 AM                                                                                                                                                 F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                            8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                         Transaction List by Vendor                                                                                                                                                                       „~oti2o,8
Desc




                                                                         January 2017 through September 2018
                                                                                                                                                                                  Memo                  Account                  Clr             Spiit            Debit    Credit
                                                                                                          Type              Date            Num
                                                                                                                                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              9,752.60
                                                                                                      Bill Pmt-Check      07/17/2017 ach07172017
                                                                                                                          07/24/2017 ach07242017                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              8,851.35
                                                                                                      Bill Pmt-Check
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              8,951.89
                                                                                                      Bill Pmt -Check     08/02/2017 4725
                                                                                                                          08/11/2017 4736                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              7,431.93
                                                                                                      Bill Pmt-Check
                                                                                                                          08/31/2017 4771                                                1011 • Centerstone HSBC Distribution          2010 •Accounts Payable               2,547.09
                                                                                                      Bill Pmt-Check
                                                                                                                                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              2,896.60
                                                                                                      Bill Pmt-Check      09/11/2017 ach09112017
              Exhibit A - Asset Purchase Agreement Page 197 of 231




                                                                                                                          09/15/2017 4775                                                1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable               2,714.67
                                                                                                      Bill Pmt-Check
                                                                                                                                                                                         1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable               6,445.39
                                                                                                      Bill Pmt-Check      09/22/2017 4780           w/e 07/22/17
                                                                                                                          09/29/2017 4786                                                1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable              4,133.57
                                                                                                      Bill Pmt-Check
                                                                                                                                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              5,924.10
                                                                                                      Bill Pmt-Check      10/06/2017 4792           w/e 08/05/17
                                                                                                                                                    w/e 07/29/17                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              7,283.22
                                                                                                      Bill Pmt-Check      10/13/2017 4817
                                                                                                                                                    w/e 08/12/17                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              6,027.98
                                                                                                      Bill Pmt-Check      10/20/2017 4824
                                                                                                                                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              5,699.54
                                                                                                      Bill Pmt-Check      10/27/2017 4832
                                                                                                                                                    w/e 08/26/17                         1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable               7,457.99
                                                                                                      Bill Pmt-Check      11/03!2017 4637
                                                                                                                          11/20/2017 4840                                                1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable              10,942.06
                                                                                                      Bill Pmt-Check
                                                                                                                          12/01/2017 4850                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              8,897.08
                                                                                                       Bill Pmt-Check
                                                                                                                          12/08/2017 4866           w1e 09/09/17                         1011 ~ Centerstone HSBC Distribution          2D10 ~ Accounts Payable              5,942.37
                                                                                                       Bill Pmt -Check
                                                                                                                          12/18f2017 4876                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              4,768.75
                                                                                                       BiII Pmt -Check
                                                                                                                          12/22/2017 4878                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              5,304.32
                                                                                                       Bill Pmt-Check
                                                                                                                                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              4,950.40
                                                                                                       Bill Pmt-Check     12!29/2017 4686
                                                                                                                          03/12/2018 4906                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              5,365.71
                                                                                                       Bill Pmt-Check
                                                                                   Chem-Aqua
                                                                                                       Bill Pmt -Check    01/10/2017 4489           acct #569675                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                540.30
                                                                                                                                                    acct #569675                         1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                540.30
                                                                                                       Bill Pmt -Check     02/06/2017 4543
                                                                                                                          02/24/2017 4575           acct#569675                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                540.30
                                                                                                       Bill Pmt-Check
                                                                                                                           03/24/2017 4608          acct#569675                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                540.30
                                                                                                       Bill Pmt-Check
                                                                                                                           08/11/2017 4737          acct#569675                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                540.30
                                                                                                       Bill Pmt-Check
                                                                                                                           09/29!2017 4787          acct #569675                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                540.30
                                                                                                       Bill Pmt -Check
                                                                                                       Bill Pmt-Check      12/08/2017 4867                                                1011 ~ Centerstone HSBC Distribution         210 ~ Accounts Payable               2,172.54
                                                                                    Cintas-EP
                                                                                                       Bill Pmt-Check      01/10/2017 4490           acct #001063852711/18/2016           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                165.81
                                                                                                       Bill Pmt -Check     01/13/2017 4516           08/26/2016                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                8421
                                                                                                       Bill Pmt-Check      04/28/2017 4657           acct#0010638527                      1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                75.37
                                                                                                        Bill Pmt -Check    09/29/2017 4788           acct #0010638527                     1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                86.63
                                                                                                        Bill Pmt -Check    10/27/2017 4833                                                1011 - Centerstone HSBC Distribution          2010 ~ Accounts Payable               183.13
                                                                                                        BiII Pmt-Check     12/01/2017 4851                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               21424
                                                                                                        Bill Pmt -Check    09/28/2018 5005                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               404.51
                                                                                    CIT
                                                                                                        Bill Pmt-Check     01l10I2017 4491           acct#900.0259714-000                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               293.72
                                                                                                        Bill Pmt -Check    02/06/2017 4544           acct #900.0259714000                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               243.25
                                                                                                        Bill Pmt -Check    03!24/2017 4609           acct #900.0259714000                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               227.77
                                                                                                        Bill Pmt -Check    04/28/2017 4658                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               466.77
                                                                                                        Bill Pmt -Check    08/15/2017 autod081517    acct #2000164103                     1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               52327
                                                                                                        Bill Pmt-Check     09/22/2017 4781                                                1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               626.57
                                                                                                        Bill Pmt -Check     12/22/2017 4879                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               616.65
                                                                                                        Bill Pmt-Check      03/13/2018 4909          acct #2000164103                     1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               349.02
                                                                         11/2/2018 10:41 AM                                                                                                         F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-0930 Eastpoint
                                                                                                                                                                                                                                                                                                8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                         Transaction List by Vendor                                                                                                                                                                                            110y2018
Desc




                                                                         January 2017 through September 2018
                                                                                                                                                                                            Memo                         Account                   Clr             Split            Debit       Credit
                                                                                                                      Type             Date            Num
                                                                                  City of East Point (License)
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,861.80
                                                                                                                 Bill Pmt -Check     05!05/2017 4681         license number 17-00011971
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                  City of East Point Utilities
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               47,585.81
                                                                                                                 Bill Pmt-Check      02/06/2017 4545         acct#60761-9274
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               46,746.45
                                                                                                                 Bill Pmt-Check      04/11/2017 4643         acct #60761-9274
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               47,486.80
                                                                                                                 Bill Pmt-Check      04/19f2017 4648         acct #60761-9274
              Exhibit A - Asset Purchase Agreement Page 198 of 231




                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                49,937.29
                                                                                                                 Bili Pmt -Check     07/07/2017 4708         acd #60761-9274
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution      ~    2010 ~ Accounts Payable        0.00
                                                                                                                 Bill Pmt-Check      08!11/2017 4738         VOID: acct#60761-9274
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                26,055.06
                                                                                                                 Bill Pmt-Check      08/17/2017 4767         acct #60761-9274
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                81,123.36
                                                                                                                 Bill Pmt -Check     10/20Y2017 4825
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               270,000.00
                                                                                                                 Bill Pmt-Check      03/21/2018 4926
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                 65,248.08
                                                                                                                 Bill Pmt-Check      04/27/2018 4931         acct #60761-9274
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                19,237.86
                                                                                                                 Biil Pmt-Check      04!27/2015 4932
                                                                                                                                                                                                          1011 • Centerstone HSBC Distribution           2010 •Accounts Payable                 62,241.38
                                                                                                                 Bill Pmt-Check      06!01/2018 4945         acct #60761-9274 -service 04/04/1&05/04!18
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                19,237.86
                                                                                                                 Bill Pmt-Check      06/01/2018 4946         acct #60761-9274
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                57,481.88
                                                                                                                 Bill Pmt-Check      06/29/2018 4955         acct #60761-9274
                                                                                                                                                             acct#60761-9274                              1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                19,237.86
                                                                                                                 Bili Pmt-Check      06/29/2018 4956
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                58,372.13
                                                                                                                 Bill Pmt-Check      08/03/2018 4965         acct #60761-9274
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                19,237.86
                                                                                                                 Bill Pmt-Check      08/03/2018 4968
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                50,392.18
                                                                                                                 Bill Pmt -Check     08/30/2018 4988         acct #60761-9274
                                                                                                                                                              acct#60761-9274                             1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                19,237.86
                                                                                                                  Bill Pmt-Check     08/30/2018 4991
                                                                                                                                                                                                          101 t ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                19,237.86
                                                                                                                  BiII Pmt-Check      09/28/2018 5007         acct #60761-9274
                                                                                   Clean Stream Plumbing,lnc.
                                                                                                                                                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   725.00
                                                                                                                  Bill Pmt-Check      08/03/2017 4726
                                                                                   Commercial Trailer Leasing,Inc.
                                                                                                                                                                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 3,405.46
                                                                                                                  Bill Pmt -Check     01/10/2017 4492
                                                                                                                                                                                                           1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                 3,066.69
                                                                                                                  Bill Pmt-Check      02/24/2017 4576
                                                                                                                                                              acct# 10662                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,887.32
                                                                                                                  Bill Pmt-Check      03/24/2017 4610
                                                                                                                                                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                8,44723
                                                                                                                  Bill Pmt-Check      04/28l2D17 4659
                                                                                                                                                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                1,207.61
                                                                                                                  Bill Pmt-Check      06/29/2017 4697
                                                                                                                                                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                3,511.97
                                                                                                                  Bill Pmt-Check      08/11/2017 4739
                                                                                                                                                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                4,430.04
                                                                                                                  Bill Pmt-Check      09!15/2017 4776
                                                                                                                                                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                3,333.93
                                                                                                                  Bill Pmt-Check      10/13/2017 4818
                                                                                                                                                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               19,785.38
                                                                                                                  Bill Pmt-Check      01/15/2018 4889
                                                                                                                                                              acct # ALLI002                               1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                 4,548.10
                                                                                                                  Bill Pmt -Check     05/04/2018 4935
                                                                                                                                                              acct # ALL1002                               1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                 4,551.31
                                                                                                                  Bill Pmt -Check     05/252018 4937
                                                                                                                                                              acct # AL11002                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 1,128.04
                                                                                                                  Bill Pmt-Check      07/20/2018 4962
                                                                                                                                      08/17/2018 4970         acct # ALL1002                               1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                  3,675.53
                                                                                                                   Bill Pmt-Check
                                                                                                                   Bill Pmt -Check    09/21/2018 5003         acct#ALLI002 07/11/2018                      1011 ~ Centerstone HSBC Distribution           2010 ~ Acwunts Payable                  4,551.31
                                                                                                                                      09/2872018 5006          acct #ALLI002                               1011 • Centerstone HSBC Distribution           2010 •Accounts Payable                  4,551.31
                                                                                                                   Bill Pmt-Check
                                                                                    Computer Software Architects LLC
                                                                                                                   Bill Pmt-Check     01/10/2017 4493          LinenMaster fee 12/01                       1011 ~ Centerstone HSBC Distribution           2010 ~ Acwunts Payable                  1,210.00
                                                                                                                   Bill Pmt-Check     02/062017 4546           LinenMaster fee 01117                       ~~Jt~ ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,210.00
                                                                                                                   Bill Pmt-Check      04/132017 4645                                                      1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 3,770.00
                                                                                                                   Bill Pmt -Check     06/29/2017 4698         LinenMaster fee 05/2017                     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 1,240.00
                                                                                                                   Bill Pmt -Check     08/11/2017 4740         LinenMaster fee 0612017                      1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,240.00
                                                                         11/2/2018 10:41 AM                                                                                                                          F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                                                              8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                                                                                                                                                                                                                                                                            „~oti2o,8
                                                                         Transaction List by Vendor
Desc




                                                                         January 2017 through September 2018
                                                                                                                                                                                                                                                  Account                   Clr             Spiit            Debit           Credit
                                                                                                                    Type             Date            Num                                       Memo
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC DisVibution            2010 ~ Accounts Payable                     2,480.00
                                                                                                               Bill Pmt-Check      10/06!2017 4816
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution     ~     2010 •Accounts Payable         0.00
                                                                                                               Bill Pmt-Check      10/09/2017 4815           VOID:
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     1,240.00
                                                                                                               Biil pmt-Check      10!20/2017 4826           LinenMaster fee 09/2017
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     2,480.00
                                                                                                               Bili Pmt-Check      11/16/2017 4839
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                      1,240.00
                                                                                                               BiII Pmt-Check      02/09/2018 4896           LinenMaster fee 12/2017
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     2,502.92
                                                                                                               Biil Pmt-Check      02Y28/2018 4899
              Exhibit A - Asset Purchase Agreement Page 199 of 231




                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     1,240.00
                                                                                                               BiII Pmt -Check     03/12!2018 4908           linenMaster fee 02/2018
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                      1,240.00
                                                                                                               Bill Pmt-Check      05/25/2018 4938           LinenMaster fee 03/2018
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     1,270.00
                                                                                                               Bill Pmt-Check      06/29/2018 4954           LinenMaster fee 04/2018
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     1,270.00
                                                                                                               Bill Pmt-Check      07/17/2018 4961           LinenMasterfee 05/2018
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     1,270.00
                                                                                                               Bill Pmt-Check      08!03/2018 4966           LinenMaster fee 06/2018
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     1,270.00
                                                                                                               Bill Pmt-Check      08/24/2018 4971           LinenMaster fee 07/2018
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     2,540.00
                                                                                                               Bill Pmt-Check      09/14/2018 5000
                                                                                   De Lage Landen Financial Services, inc.
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                       404.22
                                                                                                               Bill Pmt-Check      01/03/2017 4483           acct#100-10101365
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                       442.54
                                                                                                               Bill Pmt-Check      02/06/2017 4547           accl#100-10101365
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                       423.38
                                                                                                               Bill Pmt-Check      02/24/2017 4577           acct#100-10101365
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                       432.44
                                                                                                               Bill Pmt-Check      03/24/2017 4611           acct#100-10101365
                                                                                                                                                                                                                                   1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                       43725
                                                                                                               Bill Pmt-Check      04/28/2017 4660           acct#100-10101365
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Acwunts Payable                        858.98
                                                                                                                Bill Pmt-Check     06/29f2017 4699
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                       423.38
                                                                                                                Bill Pmt-Check     08/11!2017 4741           acct#100.10101365
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution      J    2010 ~ Accounts Payable        0.00
                                                                                                                Bill Pmt-Check      10/20!2017 4827          VOID:
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     1,312.92
                                                                                                                Bill Pmt-Check      11/09/2017 autod110917
                                                                                                                                                                                                                                    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                       404.22
                                                                                                                Bill Pmt-Check      12/01/2017 4852          acct#100.10101365
                                                                                                                                                                                                                                    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                       442.54
                                                                                                                Bill Pmt-Check      12/08/2017 4868           acct#100.10101365
                                                                                                                                                                                                                                    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                       856.96
                                                                                                                Bill Pmt-Check      03/09/2018 4902
                                                                                                                                                                                                                                    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                     1,719.81
                                                                                                                Bill Pmt-Check      06/01/2018 4948
                                                                                                                                                                                                                                    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                       901.34
                                                                                                                Bill Pmt-Check      08/24/2018 4972
                                                                                    Dickinson Fleet Services
                                                                                                                                                                                                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                    1,843.18
                                                                                                                Bill Pmt-Check      10/27/2017 4834           repair- unit #364682 08/23/17
                                                                                    Directv
                                                                                                                                                              acct#064015682                                                        1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                         5.00
                                                                                                                Bill Pmt-Check      01/13/2017 4517
                                                                                                                                                              acct#064015682                                                        1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                        5.00
                                                                                                                Bill Pmt-Check      02/24/2017 4576
                                                                                                                                                                                                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                       10.00
                                                                                                                Bill Pmt-Check      04/28/2017 4661
                                                                                                                                                                                                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Acwunts Payable                        10.00
                                                                                                                Bill Pmt-Check      06/29/2017 4700
                                                                                                                                                              acct#064015662                                                        1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                         5.00
                                                                                                                 Bill Pmt-Check     08/11!2017 4742
                                                                                                                                    12/07/2017 4853                                                                                 1011 ~ Centerstone HSBC Distribution           2D1D ~ Accounts Payable                       48.00
                                                                                                                 Bill Pmt-Check
                                                                                    Divas Safety Equipment, Inc.
                                                                                                                 Bill Pmt-Check     05/31/2017                QuickBooks generated zero amount transaction for bill payment stub    1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable           0.00
                                                                                    Donald Ryan
                                                                                                                 Bill Pmt -Check    01/23/2018 4892            manuel check -medical reimbursement                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                      273.48
                                                                                    Donald Spmdlin
                                                                                                                 Bill Pmt -Check     01/10/2017 4494           prime and paint door and frame hit by truck                          1011 ~ Centerstone HSBC Distribution           2010 ~ Acwunts Payable                        175.00
                                                                                    E-Tech,lnc.
                                                                                                                 Bill Pmt-Check      01/10/2017 4495                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                      668.00
                                                                                    Ecolab
                                                                         11/2/2018 10:41 AM                                                                                                                                                   F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                                                      8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                                                                                                                                                                                                                                                                    ,vovzo,s
                                                                         Transaction List by Vendor
Desc




                                                                         January 2017 through September 2018
                                                                                                                                                                                          Memo                                                Account                   Clr             Split            Debit       Credit
                                                                                                                   Tvpe           Date            Num
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                28,613.91
                                                                                                            Bill Pmt-Check      01/05/2017 4484
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                22,088.31
                                                                                                            bill Pmt -Check     02/06/2017 4548
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 9,056.72
                                                                                                            Bili Pmt -Check     02/24/2017 4579
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                34,394.04
                                                                                                            Bill Pmt-Check      03/28/2017 ach03282017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                22,955.46
                                                                                                            Bill Pmt -Check     04/19/2017 ach04192017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                18,802.36
                                                                                                            Bill Pmt-Check      05/05/2017 ach05082017
              Exhibit A - Asset Purchase Agreement Page 200 of 231




                                                                                                                                                                                                                               1011 • Centerstone HSBC Distribution           20t0 ~ Accounts Payable                 8,783.04
                                                                                                            Bill Pmt-Check      05/15/2017 ach05152017    02/17/2017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                10,856.11
                                                                                                            Bill Pmt -Check     08/31/2017 wire060517
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           20t0 ~ Accounts Payable                22,89527
                                                                                                            Bill Pmt-Check      08/31/2017 wire091117
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                11,403.31
                                                                                                            Bill Pmt-Check      10/31/2017 ach830.901
                                                                                                                                                          09/25/2017                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 1,643.92
                                                                                                            Bill Pmt-Check      10/31/2017 ach09202017
                                                                                                                                                          09/18/2017                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 4,552.95
                                                                                                            Biil Pmt-Check      1 0/3112017 ach09162017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 3,319.45
                                                                                                             Bili Pmt-Check     10/31/2017 ach09272017    09/29/2017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 7,442.74
                                                                                                             Bill Pmt-Check     10/31/2017 ach10162017
                                                                                                                                                          08/09/2017                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 3,387.89
                                                                                                             Bill Pmt-Check     10/31/2017 ach07282017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Acwunts Payable                 10.340.88
                                                                                                             Bill Pmt-Check     12/30/2017 ach~2302017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                34,458.51
                                                                                                             Bill Pmt-Check     12/31/2017 ach11202017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                22.842.75
                                                                                                             BiII Pmt-Check      12/31/2017 ach11222017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                19,333.18
                                                                                                             Bill Pmt-Check      12/31/2017 ach12292017
                                                                                                                                                          QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable        0.00
                                                                                                             Bill Pmt -Check     12/31/2017
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 3,904.45
                                                                                                             Bill Pmt-Check     01/08/2018 achOt082016    po #EP10959
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                21,306.71
                                                                                                             Bill Pmt-Check      01/31/2018 ach01082018
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 7,692.23
                                                                                                             Bill Pmt-Check      02/28/2018 ach02122018
                                                                                                                                                                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                14,473.54
                                                                                                             Bill Pmt-Check      03/04/2018 ach02262018
                                                                                                                                                                                                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                19.832.69
                                                                                                             Bill Pmt-Check      03!12/2018 ach03122018
                                                                                                                                                                                                                                1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                31,133.34
                                                                                                             Bill Pmt-Check      04/30/2018 ach03202016
                                                                                                                                                          04/18/2018                                                            1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                6,004.57
                                                                                                             Bill Pmt-Check      04/30/2018 ach04302018
                                                                                                                                                                                                                                1011 • Centerstone HSBC Distribution           2010 •Accounts Payable                 11,390.69
                                                                                                             Bill Pmt-Check      05/25/2018 ach05252018
                                                                                                                                                                                                                                1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                8,613.06
                                                                                                             Bill Pmt-Check      05/3172018 ach05152018
                                                                                                                                 06/18/2018 ach06182018    05/21/2018                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                7,916.61
                                                                                                             Bill Pmt-Check
                                                                                                                                 O6/25/2018 ach06252018                                                                         1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                11,358.30
                                                                                                              Bill Pmt-Check
                                                                                                                                 07/02!2018 ach07022018    06/18/2018                                                           1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                  2,669.76
                                                                                                              Bill Pmt-Check
                                                                                                                                 07109/2018 ach07092018    06/26/2018                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 1,793.61
                                                                                                              Bill Pmt -Check
                                                                                                                                 07/16/2018 ach07162018                                                                         1011 • Centerstone HSBC Distribution           2010 •Accounts Payable                 27,828.55
                                                                                                              Bill Pmt-Check
                                                                                                              Bill Pmt -Check    08/27/2018 ach08272018                                                                         1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                15,808.39
                                                                                                              Bill Pmt -Check    09/04/2018 ach09042018    08/07/2018                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                11,132.50
                                                                                                              Bill Pmt-Check     09/172018 ach09172018     09/14/2018                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   124.92
                                                                                    ECS
                                                                                                              Bill Pmt -Check    01/1372017 4518           ticket #23378                                                        1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   110.00
                                                                                                              Bill Pmt-Check     02/24/2017 4580                                                                                1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 3,113.56
                                                                                                              Bill Pmt-Check     03/24/2017 4612           ticket #23494                                                        1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   352.50
                                                                                                              BiII Pmt-Check     04/28/2017 4662           po #EP10819                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 1,23121
                                                                                                              Bill Pmt-Check      06/29/2077 4701          po #EP10868 03/07/2017                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,363.44
                                                                                                              Bill Pmt -Check     Ot/~7/2018 4890                                                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   677.50
                                                                                    EJS Industrial Controls Inc.
                                                                                                              Bill Pmt-Check      01/19/2017 4530           deposit                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 6,000.00
                                                                         11/2/2018 10:41 AM                                                                                                                                               F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-0930 Eastpoint
                                                                                                                                                                                                                                                                                                                            838 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                         Transaction List by Vendor                                                                                                                                                                                                                       „~oarzo,a
Desc




                                                                         January 2017 through September 2018
                                                                                                                                  Date            Num                                      Memo                                                 Account                   Cir             Split            Debit           Credit
                                                                                                                 Type
                                                                                                                                05/01/2017 4677           capital asset project #EP181                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     6,576.00
                                                                                                            Bill Pmt-Check
                                                                                                                                08/11!2017 4743           repairs to EPT tunnel                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     6,928.00
                                                                                                            Bill Pmt -Check
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                09/26YL017 4785           po #EP11102 -capital asset project                                     1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                     5,320.00
                                                                                                            Bill Pmt -Check
                                                                                   Encompass Group,LLC
                                                                                                                                02/06!2017 4549           po # EP10371                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     5,030.40
                                                                                                            Bill Pmt -Check
                                                                                                                                02/24/2017 4581                                                                                  1011 - Centerstone HSBC Distribution           2010 ~ Accounts Payable                    11,526.24
                                                                                                            Bill Pmt-Check
              Exhibit A - Asset Purchase Agreement Page 201 of 231




                                                                                                                                04/27Y2017 4651           po # EP10472 -9079769-9069931-906993                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     2,148.96
                                                                                                            Bill Pmt-Check
                                                                                                            Bill Pmt-Check      09/25Y2017                QuickBooks generated zero amount transaction for bill payment stub     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable        0.00
                                                                                                                                12/06/2017 wire 120617                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     2,057.43
                                                                                                            Bill Pmt-Check
                                                                                                                                02/08/2018 wire 020818    po # EP11121                                                           1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                      3,627.10
                                                                                                            Bill Pmt-Check
                                                                                                                                02/1612018 wire 021618    po# EPt1121                                                            1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                       198.03
                                                                                                            Bill Pmt-Check
                                                                                                                                03/06!2018 wire D30618                                                                           1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                     16,549.14
                                                                                                            Bill Pmt -Check
                                                                                                                                03/06/2018 wire 030618    po # EPt t 1214                                                        1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     1,092.09
                                                                                                            Bill Pmt-Check
                                                                                                                                03/07/2018 wire 030718    po # EP111214                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     6,000.00
                                                                                                            Bill Pmt -Check
                                                                                                                                03/13/2018 wire 031318    po# EP111214                                                           1071 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                      7,000.00
                                                                                                            Bill Pmt-Check
                                                                                                                                03/14/2018 wire 031418    po # EP111214                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     7,000.00
                                                                                                            Bill Pmt-Check
                                                                                                                                03/16!2018 wire 031618    po # EPt 11214                                                         1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     6,000.00
                                                                                                            Bill Pmt-Check
                                                                                                                                03/28/2018 wire 032818    po # EP111214                                                          101 t ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                     4,000.00
                                                                                                            Bill Pmt-Check
                                                                                                                                04N0/2018 wire 041018     po # EP111214                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     8,000.00
                                                                                                            Bill Pmt-Check
                                                                                                                                04/25YL018 wire 042518                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                    15,007.01
                                                                                                            Bill Pmt-Check
                                                                                                                                06/30/2018                QuickBooks generated zero amount transaction for bill payment stub     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable        0.00
                                                                                                            Bill Pmt -Check
                                                                                                            Bill Pmt -Check     06/30Y2018                QuickBooks generated zero amount transaction for bill payment stub     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable        0.00
                                                                                                             Bill Pmt -Check    06!30!2018                QuickBooks generated zero amount transaction for bill payment stub     1 Ot 1 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable        0.00
                                                                                                             Bill Pmt-Check     06/30/2018                 QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable         0.00
                                                                                                             Bill Pmt -Check    06/30/2018                 QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Disfibution            2010 ~ Accounts Payable        0.00
                                                                                                             Bill Pmt -Check    06/30/2018                 QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable        0.00
                                                                                                             Bill Pmt -Check     06/30/2018                QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable         0.00
                                                                                                             Bill Pmt -Check     07/17/2018 wire 071718    po #EPA 1255                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     2,177.67
                                                                                                             Bill Pmt-Check      07/312018 ach07312018                                                                            1011 ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable                      2,325.67
                                                                                    Fashion Seal Uniforms
                                                                                                             Bill Pmt-Check      01/t0Y2017 4496                                                                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                    21,165.00
                                                                                                             Bill Pmt-Check      01/13/2017 4519           po # EP10415                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                       964.80
                                                                                                             Bill Pmt-Check      01/27/2017 4534           EP10499                                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                     2,880.00
                                                                                                             Bill Pmt -Check     04/06/2017 wire 040617                                                                           1011 • Centerstone HSBC Distribution          2010 ~ Acwunts Payable                     10,506.20
                                                                                                             Bill Pmt-Check      05/05/2017 4683                                                                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                    13,737.60
                                                                                                             Bill Pmt-Check      05/11/2017 wire 051117                                                                           1011 ~ Centerstcne HSBC Distribution          2010 ~ Accounts Payable                     3,182.40
                                                                                                             Bill Pmt-Check      05/17/2017 4686           VOID: po # EP10591                                                     1011 ~ Centerstone HSBC Distribution      J    2010 ~ Accounts Payable           0.00
                                                                                                             Bill Pmt -Check     05/26/2017 wire 052617                                                                           1011 ~ Cenierstone HSBC Distribution           2010 ~ Accounts Payable                    8,352.00
                                                                                                             Bill Pmt-Check      06/05/2017 wire 060517    po # EP10744                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                    4,867.20
                                                                                                             Bill Pmt-Check      07/07/2017 4709           VOID: po # EP10782                                                     1011 ~ Centerstone HSBC Distribution      ~    2010 ~ Accounts Payable           0.00
                                                                                                             Bill Pmt-Check      07!12/2017 ach07122017    po # EP10782                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     2,136.96
                                                                                                             BiII Pmt-Check      07/12/2017 wire 071217    po # EP10591                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                    4,086.00
                                                                                                              Bill Pmt -Check    08/04/2017 wire 080417                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                    6,660.00
                                                                                                              Bill Pmt-Check     08/24/2017 wire 040617     po # EP11070 -old po # EP10841r                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                     1,941.12
                                                                                                              Bill Pmt-Check     1~/22Y2017 wire 112217                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                    18,000.00
                                                                                                              Bill Pmt -Check    06/30/2018                 QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable           0.00
                                                                         11/2/2018 10:41 AM                                                                                                                                                F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                         Clarus Linen Systems - EASTPOINT                                                                                                                                                                                                              s:as nM
                                                                         Transaction List by Vendor                                                                                                                                                                                                                  „~oti2o,8
Desc




                                                                         January 2017 through September 2018
                                                                                                                   Type          Date            Num                                    Memo                                                 Account                 Clr             Split            Debit           Credit
                                                                                                                               06/30/2018              QuickBooks generated zero amount transaction for bill payment stub    101 t ~ Centerstone HSBC Distribution         2010 •Accounts Payable         0.00
                                                                                                            Bill Pmt -Check
                                                                                   Fast Printing
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                               07/07/2017 4710         04/03/2017                                                            1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                      t 14.58
                                                                                                            Bill Pmi -Check
                                                                                                                               12/01/2017 4854         job #8640 09/06/17                                                    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                      446.30
                                                                                                            Bill Pmt-Check
                                                                                   Fastenal Company
                                                                                                                               02/24/2017 4582                                                                               1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                      435.87
                                                                                                            Bill Pmt-Check
              Exhibit A - Asset Purchase Agreement Page 202 of 231




                                                                                                                               07!07/2017 4711         VOID:                                                                 1011 ~ Centerstone HSBC Distribution     J    2010 ~ Accounts Payable        0.00
                                                                                                            Bill Pmt-Check
                                                                                                                               07/07/2017 4721                                                                               1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                      720.63
                                                                                                            Bill Pmt -Check
                                                                                   Fedex (c)
                                                                                                                               01/10/2017 4497                                                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                      145.28
                                                                                                            Bill Pmt-Check
                                                                                                            Bill Pmt-Check     Ot/27YL017 4533                                                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                       57.98
                                                                                                                               02!16/2017 4567                                                                               1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                       288.17
                                                                                                            Bill Pmt-Check
                                                                                                                               06/29/2017 4702                                                                               1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                      384.36
                                                                                                            Bill Pmt-Check
                                                                                                                               08/11/2017 4744                                                                               1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                      253.70
                                                                                                            Bill Pmt-Check
                                                                                                                               12/08/2017 4869                                                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                      335.35
                                                                                                            Bill Pmt -Check
                                                                                   Five Star Occupational Med IMA
                                                                                                                               06/15/2017 4692                                                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                      789.00
                                                                                                            Bill Pmt-Check
                                                                                                                               06/29/2017 4703         services 07/19/2016                                                   1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                       90.00
                                                                                                            Bill Pmt-Check
                                                                                                            Bill Pmt-Check     07/07/2017 4712                                                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                      200.00
                                                                                   Flower Cottage
                                                                                                             Bill Pmt-Check    12101!2017 4855         acct#3780 04/27/2017                                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                       83.41
                                                                                   G & K Services
                                                                                                            Bill Pmt-Check     01/10/2017 4498                                                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                      545.57
                                                                                                             Bill Pmt-Check    01/13/2017 4520         acct#21604-01                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                       197.21
                                                                                                             Bill Pmt-Check    02/06/2017 4550                                                                               1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                       627.89
                                                                                                             Bill Pmt-Check    02/24/2017 4583                                                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                      829.92
                                                                                                             Bill Pmt -Check   03/24/2017 4613                                                                                1011 ~ Centerstone HSBC Distribution         210 •Accounts Payable                       1,213.66
                                                                                                             Bill Pmt-Check     08/11/2017 4745                                                                               1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                      734.82
                                                                                                             Bill Pmt-Check     12/01/2017 4856                                                                               1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                     3,209.54
                                                                                    GE Health Care
                                                                                                             Bill Pmt-Check     03!24/2017 4614         po #EP10652 01/19/2017                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                       698.88
                                                                                                             Bill Pmt -Check    04/28Y2017 4663         po #EP10652                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                       235.87
                                                                                    Gene's Plumbing Service, Inc
                                                                                                             Bill Pmt -Check    03/24/2017 4615         service call - 01130/2017                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                       159.75
                                                                                                             Bill Pmt-Check     08/11/2017 4746         drain cleaning - 04/11Y2017                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                       212.50
                                                                                    Georgia Telecom Systems Inc.
                                                                                                             Bill Pmt-Check     12/01/2017 4857         fixed intercom                                                        1011 ~ Centerstone HSBC Distribution         2D10 ~ Accounts Payable                       170.00
                                                                                    Grainger
                                                                                                             Bill Pmt-Check     01!10/2017 4499                                                                               1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                      5,798.26
                                                                                                             Bill Pmt-Check     01/13/2017 4521         po #EP10510                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                       142.26
                                                                                                             Bill Pmt-Check     02/06/2017 4551                                                                               1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                     1,76223
                                                                                                             Bill Pmt-Check     02/24!2017 4584                                                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                    3,366.82
                                                                                                              Bill Pmt-Check    03/24/2017 4616         po #EP10671                                                           1011 ~ Centerstone HSBC Distribution         , 2010 ~ Acwunts Payable                      123.68
                                                                                                              Bill Pmt-Check    03/31/2017              QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable           0.00
                                                                                                              Bill Pmt-Check     10/06/2017 4793                                                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                    2,922.49
                                                                                                              BiII Pmt-Check     11/20/2017 4841                                                                              1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                     1,554.96
                                                                         11/2/2018 10:41 AM                                                                                                                                             F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                                                    8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                         Transaction List by Vendor                                                                                                                                                                                                                ~~~~y2018
Desc




                                                                         January 2017 through September 2018
                                                                                                                Type             Date            Num                                      Memo                                                Account                  Cir             Split            Debit       Credit
                                                                                                           Bill Pmt-Check      03/12/2018 4905                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                3,281.86
                                                                                   RESTERS HOME IMPROVEMENT
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                           Bill Pmt-Check      03/24/2017 4617           01/16/2017                                                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  900.00
                                                                                   HG Maybeck
                                                                                                                               10/27/2017 4835                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  664.46
                                                                                                            Bill Pmt-Check
                                                                                   Humbleton Industrial
              Exhibit A - Asset Purchase Agreement Page 203 of 231




                                                                                                            Bill Pmt-Check     03/24/2017 4618           po #EP10705                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  843.16
                                                                                   Imperial Fastener Company,Inc.
                                                                                                            Bill Pmt-Check     02/24/2017 4585           proforma 12/13/16                                                     1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                  395.00
                                                                                   Jackson-Hirsh,lnc
                                                                                                            Bill Pmt-Check     12/01/2017 4858           acct#8104537 03/22!2017                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  121.48
                                                                                   Jensen USA,Inc
                                                                                                            Bill Pmt-Check     03/24/2017 4619           po #EP10689                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,407.32
                                                                                                            Bill Pmt-Check     08/11!2017 4747                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,407.96
                                                                                                            Bill Pmt -Check    12/01/2017 4859           po #EP10826 03/02/2017                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,159.86
                                                                                   Jerry Dobbs
                                                                                                            Bill Pmt-Check     08/31/2018 4993           083118 Manual Check                                                   1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable        0.00
                                                                                                            Bill Pmt-Check     08/31/2018 4995           083118 Manual Check                                                   1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  393.65
                                                                                   Jolecia Sada Mitchell
                                                                                                            Bill Pmt -Check    01/12/2018 4887           manuel check -direct deposit reversal regular pay                     1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  517.00
                                                                                   Kaeser Compressors
                                                                                                            Bill Pmt-Check      01/10/2017 4500          po #EP10365                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  92628
                                                                                                            Bill Pmt-Check      08f11/2D17 4748          po #EP10837                                                           1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                 2,985.89
                                                                                                            Bill Pmt -Check     12/31/2017               QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable         0.00
                                                                                   KAMAN industrial Technologies
                                                                                                            Bill Pmt-Check      02/06/2017 4552           po #EP10497                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  271.71
                                                                                                            Bill Pmt-Check      03/24/2017 4620           po #EP10636 12/23/2016                                               1 11 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                    551.05
                                                                                                            Bill Pmt-Check      08/11/2017 4749           po #E10825 03/03/2017                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,231.49
                                                                                                             Bill Pmt-Check     09/22!2017 4782           po #EP10825 03/07!2017                                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   543.77
                                                                                    Labor Finders
                                                                                                             Bill Pmt-Check     09/15/2017 4777           w/e 07/14/17                                                          1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                  2,740.60
                                                                                    Laboratory Corporation of America Holding
                                                                                                             Bill Pmt-Check     01/10/2017 4501           acct#31334550                                                         1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                    165.00
                                                                                                             Bill Pmt-Check     02/06/2017 4553           acct#31334550                                                         1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                   195.00
                                                                                                             Bill Pmt-Check     02/24/2017 4586           acct#31334550                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                   390.00
                                                                                                             BiII Pmt -Check    03/24/2017 4621           acct #31334550                                                        1011 • Centerstone HSBC Distribution         2010 •Accounts Payable                    120.00
                                                                                                             Bill Pmt-Check     04/28/2017 4664           acct #31334550 02/25/2017                                             1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                    45.00
                                                                                                             Bill Pmt -Check    05/02/2018 4934                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                1,530.00
                                                                                                             Bill Pmt -Check    06/07/2018                QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable       0.00
                                                                                                             Bill Pmt -Check    06/07!2018                QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable        0.00
                                                                                                             Bill Pmt-Check     07/27/2018 4963                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   95.00
                                                                                    Leaf
                                                                                                             Bill Pmt -Check    02/06/2017 4554           acct #100.1536447-003                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  795.18
                                                                                                             Bill Pmt-Check     03/24Y2017 4622           contract#100.1536447-003                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  808.56
                                                                                                             Bill Pmt -Check    04/28/2017 4665                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                1,312.31
                                                                                                             Bill Pmt-Check     07/27/2017 autod072717                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                1,248.18
                                                                         11/2/2018 10:41 AM                                                                                                                                              F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                                                            8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                         Transaction List by Vendor                                                                                                                                                                                                                       ~~~~ti20t8
Desc




                                                                         January 2017 through September 2018
                                                                                                                  Type            Date            Num                                      Memo                                                     Account                   Cir             Split            Debit       Credit
                                                                                                            Bill Pmt-Check      09/29/2017 4789                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 1,358.17
                                                                                                            Bill Pmt -Check     12/22/2017 4880                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 2,276.81
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                            Bill Pmt-Check      02/28Y2018 4900                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 1,970.06
                                                                                                            Bill Pmt-Check      06/25/2018 4951           VOID:                                                                     1011 ~ Centerstone HSBC Distribution      J     2010 ~ Accounts Payable        0.00
                                                                                                                                06/25/2018 4952                                                                                     1011 • Centerstone HSBC Distribution            2010 ~ Accounts Payable                  701.99
                                                                                                            Bill Pmt-Check
                                                                                                            Bill Pmt -Check     06/25/2018 4953           acct #100.1536447-004                                                     1011 ~ Centerstone HSBC Distribution            2010 •Accounts Payable                   633.72
              Exhibit A - Asset Purchase Agreement Page 204 of 231




                                                                                                            BiII Pmt-Check      08/24/2018 4973                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 1,238.66
                                                                                   Macon Door &Hardware
                                                                                                            Bill Pmt -Check     01/10!2017 4502           replace door damaged at surgery center -back door                         1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 1,323.00
                                                                                   Mary Ann Rogers
                                                                                                             Bill Pmt -Check    07/12/2018 4960           manuel check -missing regular pay                                         1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                  891.54
                                                                                   Mary Rodgers
                                                                                                             Bill Pmt -Check    06/02/2017 4689           expense report -mileage and pet boarding                                  1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 3,501.24
                                                                                   Maxi-Press Elastomeric, Inc.
                                                                                                             Bill Pmt-Check     12/01/2017 4860           VOID: po #EPt 1801                                                        1011 ~ Centerstone HSBC Distribution       J    2010 ~ Accounts Payable        0.00
                                                                                                             Bill Pmt-Check     12/27/2017 4884           po #EPt 1801                                                              1011 ~ Centerstone HSBC Distribution            2010 •Accounts Payable                  4,046.70
                                                                                   McMaster-Can
                                                                                                             Bill Pmt-Check     01/10/2017 4503                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 1,736.64
                                                                                                             BiII Pmt -Check    02/06/2017 4555                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 5,105.47
                                                                                                             Bill Pmt-Check     02/24!2017 4587           po #EPt0580                                                               1011 • Centerstone HSBC Distribution            2010 ~ Accounts Payable                    73.02
                                                                                                             Bill Pmt-Check     04/2172017 4650                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 9,037.16
                                                                                                             Bill Pmt -Check    05/31 Y2017               QuickBooks generated zero amount transaction for bill payment stub        1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable        0.00
                                                                                                             Bill Pmt-Check     06!23/2017 4693                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 1,037.89
                                                                                                             Bill Pmt-Check     07/14!2017 4723                                                                                     1011 ~ Centerstone HSBC Distribution            2010 •Accounts Payable                    548.46
                                                                                                             Bill Pmt-Check     08/11!2017 4750                                                                                     1011 ~ Centersione HSBC Distribution            2010 •Accounts Payable                  1,086.78
                                                                                                             Bill Pmt -Check    09/22/2017 4783                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                 1,077.84
                                                                                                             Bill Pmt-Check      10/06/2017 4794                                                                                    1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                   644.38
                                                                                                             Bill Pmt-Check      11/20!2017 4842          po #EP10908                                                               1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                   164.90
                                                                                                             Bill Pmt-Check      03/26/2018 4927          po #1107fwright                                                           1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                   161.62
                                                                                                             Bill Pmt-Check      05/25/2018 4939           po #tommy                                                                 1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   147.37
                                                                                    Med One Capital Funding, LLC
                                                                                                             Bill Pmt -Check     01/13/2017 4522           CMS006155 Ls-2 pmt30 po #EP99801 DEP                                      1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,600.66
                                                                                                             Bill Pmt -Check     01118/2017 autod011817    CMS006526 Ls 2 pmt-22 po #EP8839                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,213.00
                                                                                                              Bill Pmt-Check     02/10/2017 autod021017    CMS006526 Ls-2 pmt 23 po #EP8839                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,213.00
                                                                                                              Bill Pmt -Check    02/24/2017 4588           CMS006155 Ls-pmt 31 po #99801 DEP                                         1011 • Centerstone HSBC Distribution           2010 •Accounts Payable                  2,600.66
                                                                                                              Bill Pmt -Check    03/10/2017 autod031017    CMS006526 Ls 2 pmt 24 po #EP8839                                          1011 - Centerstone HSBC Distribution            2010 ~ Accounts Payable                2,213.00
                                                                                                              Bill Pmt -Check    03/31/2017                QuickBooks generated zero amount transaction for bill payment stub        1011 ~ Centerstone HSBC Distribution            2010 •Accounts Payable        0.00
                                                                                                              Bill Pmt-Check     04!11/2017 autod041117    CMS006526 Ls-2 pmt 25 po #EP8839                                          1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                2,273.00
                                                                                                              Bill Pmt-Check     04/28!2017 4666           VOID:                                                                     1011 ~ Centerstone HSBC Distribution       J    2010 •Accounts Payable        0.00
                                                                                                              Bill Pmt-Check     05/04/2017 4680                                                                                     1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                5,213.34
                                                                                                              Bill Pmt-Check     05/10/2017 autod051017    CMS006526 ~s2 pmt-26                 ~~                    -              1011 ~ Centerstone HSBC Distribution            2010 ~ A ~'is Payable                  2,213.00
                                                                                                              Bill Pmt-Check     06!12/2017 autod061217    CMS006526 Ls 2 pmt-27 po #EP8839                                          1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                2,213.00
                                                                                                              Bill Pmt -Check    06/29/2017 4704                                                                                ~   ~ '1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                5,244.60
                                                                                                              Bill Pmt -Check    07/11/2017 autod071117    CMS006526 Ls Pmt-28 po #EP8839                                            1011 - Centerstone HSBC Distribution            2010 ~ Accounts Payable                2,213.00
                                                                                                              Bill Pmt-Check     08/11/2017 4751           CMS006155 Ls 2 po#99801 DEP                                               1011 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                2,622.30
                                                                                                              Bill Pmt-Check     08/11/2017 autod081117    CMS006526 Ls 2 pymnt-29 po #EP8839                                        1011 ~ Centerstone HSBC Distribution            2010 ~ Acwunts Payable                 2,213.00
                                                                         11/2/2018 10:41 AM                                                                                                                                                    F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                                                      838 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                         Transaction List by Vendor                                                                                                                                                                                                                  „~ov2o,e
Desc




                                                                         January 2017 through September 2018
                                                                                                                                                 Num                                       Memo                                                Account                   Cir             Split            Debit       Credit
                                                                                                                Type             Date
                                                                                                                                                          CMS006526 Ls-2 pmt 30 po #EP8839                                      1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                2,213.00
                                                                                                           Bill Pmt-Check      0911 112017 autod091117
                                                                                                                                                          CMS006526 Ls2 pmt 31 po #EP8639                                       1011 ~ Centerstone HSSC Distribution           2010 ~ Accounts Payable                2,213.00
                                                                                                           Bili Pmt-Check      10/10/2017 autod101217
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                                                                1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                5,244.60
                                                                                                           Bill Pmt-Check      10/27Y2017 4836
                                                                                                                                                          CMS006526 Ls2 pmt 32 po #EP8839                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                2,213.00
                                                                                                           Bill Pmt-Check      11/10/2017 autod111017
                                                                                                                                                          CMS0065261s-2 pmt 33 po #EP8839                                       1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                2,213.00
                                                                                                           Bill Pmt-Check      12/11/2017 autod121117
                                                                                                                                                          CMS006526 Ls-2 pmt 34 po #EP8839                                      1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                2,213.00
                                                                                                           Bili Pmt-Check      01!10/2018 autod011018
              Exhibit A - Asset Purchase Agreement Page 205 of 231




                                                                                                                                                          CMS006526 ~s-2 pmt-35 po #EP8839                                      1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                2,213.00
                                                                                                           Bill Pmt-Check      02/12Y2018 autod021218
                                                                                                                               03/09/2018 4903            VOID:                                                                 1011 ~ Centerstone HSBC Distribution      J    2010 ~ Accounts Payable        0.00
                                                                                                           Bill Pmt -Check
                                                                                                                                                                                                                                1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 7,196.75
                                                                                                           Bill Pmt-Check      03/12/2018 4904
                                                                                                                                                          CMS006526 Ls 2 pmt-36 po #EP8839                                      1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,213.00
                                                                                                           Bill Pmt -Check     03/12/2018 autod031218
                                                                                                                                                          CMS006526 Ls2 po #EP8839                                              1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,213.00
                                                                                                           Bill Pmt-Check      04/11/2018 autod041118
                                                                                                                                                          CMS006526 Ls-2 po #EP8839 (final)                                     1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,213.00
                                                                                                           Bill Pmt-Check      05/10/2018 autod051018
                                                                                                                               06/08/2018 autod060818     CMS006526 Ls-2 po #EP8839                                             1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,213.00
                                                                                                           Bill Pmt-Check
                                                                                                                               07/10/2018 autod071018     CMS006526 Ls-2 po #EP8839                                             101 t ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable                  2,213.00
                                                                                                           Bill Pmt-Check
                                                                                                                               08/03/2018 autod080318     CMS006526 Ls-2 po #EP8839                                             1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,213.00
                                                                                                           Bill Pmt-Check
                                                                                                                               09/11/2018 autod091118     CMS006526 Ls-2 po#EP8839                                              1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,213.00
                                                                                                           Bill Pmt-Check
                                                                                   Medlinelndustrieslnc.
                                                                                                                               01/10/2017 4513                                                                                  1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                 15,036.24
                                                                                                           Bill Pmt-Check
                                                                                                                               01/24/2017 4532            po # EP10444                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                  842.40
                                                                                                           Bill Pmt -Check
                                                                                                                               02/06/2017 4556             po # EP9817                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                  881.40
                                                                                                           Bill Pmt-Check
                                                                                                                                02/23/2017 4569                                                                                 1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 3,824.80
                                                                                                           Bill Pmt -Check
                                                                                                                                03/10/2017 4602            po # EP10604                                                         1011 ~ Centerstone HSSC Distribution           2010 ~ Accounts Payable                 1,084.80
                                                                                                            Bill Pmt -Check
                                                                                                                                04/14/2017 4646                                                                                 1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 7,fi99.57
                                                                                                            Bill Pmt-Check
                                                                                                                                04/30/2417 Amex CC 043                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 3,185.40
                                                                                                            Bill Pmt-Check
                                                                                                                                05/01/2017 4676                                                                                 1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 6,354.64
                                                                                                            Bill Pmt-Check
                                                                                                                                05/17/2017 4685            po # EP10753                                                          1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,995.60
                                                                                                            Bill Pmt-Check
                                                                                                                                06!13/2017 4691                                                                                 1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                  648.00
                                                                                                            Bill Pmt -Check
                                                                                                                                07/07/2017 wire 070717                                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                11,360.06
                                                                                                            Bill Pmt -Check
                                                                                                            Bill Pmt-Check      09/01/2017 wire 090117                                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                11,155.80
                                                                                                            Bill Pmt -Check     09/05/2017 wire 090517                                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                18,058.08
                                                                                                            Bill Pmt -Check     09/15/2017 wire091517                                                                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                18.371.88
                                                                                                            Bill Pmt -Check     09/25/2017                 QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable        0.00
                                                                                                            Bill Pmt-Check      10/12/2017 wire 101217     po #EPA 1093                                                          1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                 2,372.40
                                                                                                            Bill Pmt-Check      10/17/2017 wire 101717                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                5,173.48
                                                                                                            Bill Pmt-Check      11/22/2017 wire 112217                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               18,023.39
                                                                                                            BiII Pmt-Check      12/28/2017 wire 122817                                                                           101 t ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable                 6,262.47
                                                                                                            Bill Pmt -Check     01/1 912018 wire 011918                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                8,000.00
                                                                                                            Bill Pmt-Check      02/07/2018 wire 020718     po # EP11104                                                          1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                   318.02
                                                                                                            Bill Pmt -Check     02/16/2018 wire 021618                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                6,119.85
                                                                                                            Bill Pmt-Check      02/21!2018 wire 022118                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                7,000.00
                                                                                                             Bill Pmt -Check    03/06/2018 wire 030618                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                7,667.04
                                                                                                             Bill Pmt -Check    03/07/2018 wire 030718                                                                           1011 • Centerstone HSBC Distribution           2010 •Accounts Payable                 4,545.50
                                                                                                             Bill Pmt-Check      03/12!2018 wire 031218                                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                2,000.00
                                                                                                             Bill Pmt-Check      03/13/2018 wire 031318    po # EP11164                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                  635.63
                                                                                                             Bill Pmt-Check      03122/2018 wire 032218     po # EP106698 - 7/26/17                                              1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                  696.66
                                                                                                             Bill Pmt-Check      05/04/2018 wire 050418     po# EP11212                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               15,120.39
                                                                         11/2/2018 10:41 AM                                                                                                                                                F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                                                        8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                                                                                                                                                                                                                                                                      11/OZI2078
                                                                         Transaction List by Vendor
Desc




                                                                         January 2017 through September 2018                                                                                                                                                                                                Debit Credit
                                                                                                                                                                                              Memo                                               Account                   Cir             Spiit
                                                                                                                    Tvpe             Date          Num                                                                                                                                                      ~     ~
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable           5,560.04
                                                                                                            BiII Pmt-Check         05/16Y2018 wire 051618
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           20t0 ~ Accounts Payable                8,000.00
                                                                                                            Bill Pmt-Check         05!25/2018 wire 052518
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                                                                                                                                                  101 t ~ Centerstone HSBC Distribution          2010 •Accounts Payable                10,000.00
                                                                                                            BiII Pmt-Check         05/30/2018 wire 053018
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                1,204.56
                                                                                                            Bill Pmt-Check         06/04/2018 wire 06041 S   po # EP11227
                                                                                                                                                                                                                                  1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                5,000.00
                                                                                                            Bill Pmt-Check         06/05/2018 wire 060518
                                                                                                                                                                                                                                  1011 ~ Centerstone NSBC Distribution           2010 ~ Accounts Payable       0.00
                                                                                                             Bill Pmt -Check       07/02/2018                QuickBooks generated zero amount transaction for bill payment stub
              Exhibit A - Asset Purchase Agreement Page 206 of 231




                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable       0.00
                                                                                                             Bill Pmt -Check       07/02/ZOt8                QuickBooks generated zero amount transaction for bill payment stub
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable       0.00
                                                                                                             Bill Pmt -Check       07/02/2018                QuickBooks generated zero amount transaction for bill payment stub
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable       0.00
                                                                                                             Bill Pmt -Check       07/02/2018                QuickBooks generated zero amount transaction for bill payment stub
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable        0.00
                                                                                                             Bill Pmt -Check       07/02/2018                QuickBooks generated zero amount Vansaction for bill payment stub
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable       0.00
                                                                                                             Bill Pmt -Check       07/02/2018                QuickBooks generated zero amount transaction for bill payment stub
                                                                                                                                                                                                                                  1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable       0.00
                                                                                                             Bill Pmt -Check       07/02/2018                QuickBooks generated zero amount transaction for bill payment stub
                                                                                                                                                                                                                                  1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable               30,929.74
                                                                                                             Bill Pmt-Check        07/31/2018 ach07312018
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               10,065.08
                                                                                                             Bill Pmt-Check        08/01!2018 ach08012018
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                6,191.64
                                                                                                             Bill Pmt -Check       08/09/2018 ach08092018
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                6,993.72
                                                                                                             Bill Pmt-Check        08/22/2018 wire 082218
                                                                                                                                                                                                                                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                3,215.41
                                                                                                             Bill Pmt-Check        08/3012018 ach083020~8
                                                                                   Michael Sanders
                                                                                                                                                                                                                                  1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                  583.73
                                                                                                             BiII Pmt -Check        01/12/2018 4888          manuel check -direct deposit reversal regular pay
                                                                                   NY Urgent Care Practices PC
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution     J    2010 •Accounts Payable        0.00
                                                                                                             Bill Pmt-Check         08!11/2017 4752          VOID:
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                   946.00
                                                                                                              Bill Pmt -Check       08/1 tYZ017 4753
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable                   538.00
                                                                                                              Bill Pmt-Check        09/15/2017 4778
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                1,037.00
                                                                                                              BiII Pmt-Check        10/13/2017 4819
                                                                                                                                                                                                                                   1011 ~ Cenierstone HSBC Distribution           2010 ~ Accounts Payable                 510.00
                                                                                                              Bill Pmt-Check        11/20/2017 4843
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                1,432.00
                                                                                                              Bill Pmt-Check        12/22/2017 4881
                                                                                                                                                                                                                                   1011 • Centerstone HSBC Distribution           2010 •Accounts Payable                 1,958.00
                                                                                                              Bill Pmt-Check        03/~2/2D18 4907
                                                                                                                                                                                                                                   1011 ~ Cenierstone HSBC Distribution           2010 ~ Accounts Payable                2,043.00
                                                                                                              Bill Pmt -Check       09/07/2018 4998
                                                                                                                                                                                                                                   1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                  50.00
                                                                                                              BiII Pmt -Check       09/14/2018 5001           services - 03/23/18
                                                                                   Orkin
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 750.00
                                                                                                                 Bill Pmt-Check     11/20!2017 4844
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 705.00
                                                                                                                 Bill Pmt-Check     08/24/2018 4974
                                                                                    Pace Analytical Services, Inc
                                                                                                                                                                                                                                   1011 • Centerstone HSBC Distribution           2010 •Accounts Payable                   540.00
                                                                                                                 Bill Pmt-Check     01/13/2017 4523           po #EP10509
                                                                                                                                                                                                                                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 540.00
                                                                                                                 Bill Pmt -Check     08/11/2017 4754          po #EP10906
                                                                                    Partners Cooperative, lnc.
                                                                                                                                     03/29/2017 4639          2017 rebate accrual                                                   1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               25,000.00
                                                                                                                 Bill Pmt -Check
                                                                                                                                                                                                                                    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  521.35
                                                                                                                 Bill Pmt -Check     04/11/2017 4644          2017 rebate additional
                                                                                                                                                               GPO fees Jan-Apr 2016                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               49,036.36
                                                                                                                 Bill Pmt-Check      07!12/2017 4722
                                                                                                                                                               GPO fees -May/June 2016                                              1011 ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable                23,156.92
                                                                                                                 Bill Pmt -Check     09/26/2017 4784
                                                                                                                 BiII Pmt -Check     02/08/2018 4894           GPO fees                                                             1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               zo,000.00
                                                                                    Partsmaster
                                                                                                                                     04/28/2017 4667           po #EP10757                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  617.89
                                                                                                                 Bill Pmt-Check
                                                                                    Patrick McShane
                                                                                                                 Bill Pmt-Check      04/14Y2017 4647           Manual pay check                                                     1011 ~ Centerstone HSBC Distribution          2070 ~ Accounts Payable                  838.88
                                                                                    Pemco, Inc.
                                                                         11/2/2018 10:41 AM                                                                                                                                                  F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                                                     838 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                         Transaction List by Vendor                                                                                                                                                                                                                 „~oti2o,8
Desc




                                                                         January 2017 through September 2018
                                                                                                                                  Date            Num                                      Memo                                                Account                  Clr             Split            Debit       Credit
                                                                                                                    Type
                                                                                                                                04/28/2017 4668           po #EP10768                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  426.80
                                                                                                            Bill Pmt-Check
                                                                                                                                07/07/2017 4713           po #EP10806                                                           1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  941.00
                                                                                                            Bill Pmt-Check
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                            Bill Pmt-Check      O8N 1/2017 4755           po #EP10919                                                           1011 ~ Centerstone HSSC Distribution          2010 ~ Accounts Payable                 1,25727
                                                                                   Penske Truck Leasing Co., L.P.
                                                                                                            Bill Pmt-Check      01/10/2017 4504                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                36,742.15
                                                                                                            Bill Pmt -Check     01/13/2017 4524                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 5,627.74
              Exhibit A - Asset Purchase Agreement Page 207 of 231




                                                                                                            Bill Pmt-Check      02/24/2017 4589                                                                                 1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                 34,578.70
                                                                                                            Bill Pmt-Check      03/24/2017 4623           acct # 60300200.0318                                                  1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                    99.02
                                                                                                            Bill Pmt-Check      03/27/2017 4638                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                49,577.28
                                                                                                            Bill Pmt-Check      04!28!2017 4669           acct #60300200-0318                                                   1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                  137.49
                                                                                                            Bill Pmt-Check      05/03/2017 4678                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,032.72
                                                                                                            Bill Pmt-Check      05/05/2017 4684                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                17,457.14
                                                                                                            Bill Pmt-Check      05/07/2017 wire 041217                                                                          1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                 29,037.30
                                                                                                            Bill Pmt-Check      05!07/2017 wire 041217                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                24,466.60
                                                                                                            Bill Pmt-Check      05/25/2017 4687                                                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,738.27
                                                                                                            Bill Pmt -Check     06/30/2017 wire 063017    acct # 60300200.0318                                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                24,929.44
                                                                                                             Bill Pmt-Check     07/07/2017 wire 070717                                                                          1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                  7,280.22
                                                                                                             Bill Pmt-Check     07!17/2017 wire 071717                                                                          1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                 10,944.67
                                                                                                             Bill Pmt-Check     07/27/2017 wire 072717    acct#60300200-0318                                                    1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                 25,580.25
                                                                                                             Bill Pmt -Check    08/06/2017 wire 041217    acct # 60300200-0318                                                  1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                  21325
                                                                                                             Bill Pmt-Check     08/14/2017 wire 081417                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                32,920.99
                                                                                                             Bill Pmt-Check     08/18/2017 wire 081817                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 7,818.19
                                                                                                             Bill Pmt-Check     09/01/2017 wire 090117                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                22,334.98
                                                                                                             Bill Pmt-Check     09/08/2017 wire 090817                                                                          1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                28,012.06
                                                                                                             Bill Pmt-Check     09/15/2017 wire 091517                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 3,676.65
                                                                                                             Bill Pmt-Check     09/22/2017 wire 092217                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                30,375.07
                                                                                                             Bill Pmt-Check      09/29/2017 wire 092917                                                                         1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                  4,223.07
                                                                                                             Bill Pmt-Check      10/06!2017 wire 100617                                                                         1071 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                 4,297.17
                                                                                                             Bill Pmt-Check      10/13/2017 wire 101317                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                19,282.52
                                                                                                             Bill Pmt -Check     10/24/2017 wire 102417                                                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 6,345.22
                                                                                                             Bill Pmt-Check      10/27/2017 wire 102717                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 5,227.71
                                                                                                             Bill Pmt-Check      11/03!2017 wire 110317                                                                          1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                 5,201.56
                                                                                                             Bill Pmt-Check      12/11/2017 wire 121117                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                17,658.23
                                                                                                             Bill Pmt-Check      12!15/2017 wire 121517                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                   384.84
                                                                                                             Bill Pmt-Check      01/05/2018 wire 010518                                                                          1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                 18,710.23
                                                                                                             Bill Pmt-Check      01/05/2018                QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution         2010 ~ Acwunts Payable         0.00
                                                                                                             Bill Pmt-Check      02/02/2018 wire 020218                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                34,000.00
                                                                                                             Bill Pmt-Check      02/0912018 wire 020918    acct # 60300200.0318                                                  1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 1,430.71
                                                                                                              Bill Pmt -Check    02/23/2018 wire 022318                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               23,721.53
                                                                                                              Bill Pmt -Check    03/02/2018 wire 030218    acct # 60300200.0318                                                  1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                3,965.86
                                                                                                              Bill Pmt -Check    03/09/2018 wire 030918                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               18,045.05
                                                                                                              Bill Pmt -Check    03/23/2018 wire 032318    acct # 60300200-0318                                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               20,731.98
                                                                                                              Bill Pmt-Check     04/06/2018 wire 040618                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                2,747.60
                                                                                                              Bill Pmt-Check     04/17/2018 wire 041718                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,356.0e
                                                                                                              Bill Pmt -Check    04/20!2018 wire 042018                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               18,012.3E
                                                                                                              Bill Pmt-Check     05/01/2018 wire 050118                                                                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                3,366.92
                                                                         11/2/2018 10:41 AM                                                                                                                                               F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                                                                                                                                                                                                                                         8:38 AM
                                                                         Clarus Linen Systems - EASTPOINT
                                                                                                                                                                                                                                                                                       11/0212018
                                                                         Transaction List by Vendor
Desc




                                                                         January 2017 through September 2018
                                                                                                                    Type            Date             Num                                   Memo                  Account                   Cir             Split            Debit       Credit
                                                                                                             Bill Pmt-Check       05/04/2018 wire 050418                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                24,716.75
                                                                                                             Bill Pmt -Check      05/14/2018 wire 051418                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 6,533.73
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                             Bill Pmt-Check       05/25/2018 wire 052518                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                12,887.40
                                                                                                             Bill Pmt -Check      05/25/2018 wire 052518    acct # 60300200-0318                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                14,301.78
                                                                                                             Bill Pmt-Check       05/29!2018 wire 052918                                          1011 • Centerstone HSBC Distribution           2010 •Accounts Payable                  9,034.08
                                                                                                             Bill Pmt-Check       06/08/2018 wire 060818                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                26,134.36
              Exhibit A - Asset Purchase Agreement Page 208 of 231




                                                                                                             Bill Pmt-Check       06115/2018 wire 061518                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                16,449.61
                                                                                                             Bill Pmt-Check       O6/22/2018 wire 062218    acct # 60300200-0318                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                28,802.20
                                                                                                             Bill Pmt-Check       06/29/2018 wire 062918                                          1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                13,663.13
                                                                                                             Bill Pmt-Check       07/06/2018 wire 070618                                          1011 ~ Centerstone HSBC Distribution           201D •Accounts Payable                  8,362.St
                                                                                                             Bill Pmt-Check       08/05/2018 wire060618     acct #60300200-0318                   t011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                28,897.12
                                                                                                             Bill Pmt-Check       08/10/2018 wire081018                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 8,121.87
                                                                                                             Bill Pmt -Check      08/17/2018 wire081718                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                10,181.12
                                                                                                              Bill Pmt-Check      08/31/2018 wire 083118                                          1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                 28,817.47
                                                                                                              Bill Pmt-Check      09/14/2018 wire 091418                                          1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                14,279.42
                                                                                                              Bill Pmt-Check      09/21/2018 wire 092118                                          1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                10,446.12
                                                                                                              Bill Pmt-Check      09/28!2018 wire 092818                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                27,458.28
                                                                                   Positek RFID, LP
                                                                                                                Bill Pmt-Check    02/06/2017 4557           acct #10766                           1 Ot t ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                   100.00
                                                                                                                Bill Pmt-Check    12/08/2017 4870           acct#10766                            1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   100.00
                                                                                   Printable Services
                                                                                                                Bill Pmt-Check    03/24/2017 4624           VOID: po #EP10635 12!28116            1011 ~ Centerstone HSBC Distribution      J    2010 ~ Accounts Payable        0.00
                                                                                                                Bill Pmt-Check    04/04/2017 4640           po #EP10635 12/28/16                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   211.61
                                                                                                                Bill Pmt -Check    12/22/2017 4882          po #EP11071 09/12/2017                1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   280.92
                                                                                   Pure Health Solutions inc.
                                                                                                                Bill Pmt-Check     12/01/2017 4861                                                1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   130.58
                                                                                                                Bill Pmt -Check    08/24/2018 4975                                                1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                   529.43
                                                                                    Quality Built Technologies Inc.
                                                                                                                Bill Pmt-Check     08/30/2018 4989          install new door and hardware-EP      1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 2,200.00
                                                                                    R.S. Andrews
                                                                                                                Bill Pmt-Check     D2/06/20t7 4558           service 11/15/2016                   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                   508.00
                                                                                                                Bill Pmt-Check     02/24/2017 4590           po #EP10608 09/09/2016                t011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   280.00
                                                                                                                Bill Pmt-Check     08/11/2017 4756           po #EP10829 01/17Y2017                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   403.00
                                                                                                                Bill Pmt-Check     12/01/2017 4862                                                 1011 ~ Centersto~e HSBC Distribution          2010 ~ Accounts Payable                   560.00
                                                                                                                Bill Pmt-Check     09/07/2018 4999                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                   560.00
                                                                                    Raintree Waste
                                                                                                                Bill Pmt-Check     07/06/2018 4959                                                 1011 ~ Centerstone HSBC Distribution          201D ~ Accounts Payable                 1,275.00
                                                                                                                Bill Pmt-Check     09/t2Y2018 AMEX091218     acct #02-3273-8                       2999 •AMEX Clearing Account                   2010 ~ Accounts Payable                   425.00
                                                                                                                Bill Pmt-Check     09/12/2018 AMEX091218     VOID:                                 2999 • AMEX Clearing Account             J     2010 ~ Accounts Payable       0.00
                                                                                                                Bill Pmt-Check     09/12/2018 AMEX09~218                                           2999 ~ AMEX Clearing Account                   2010 •Accounts Payable                 1,275.40
                                                                                    Republic Services
                                                                                                                 Bill Pmt-Check    01/13/2017 4525           acct #3-0800-0522246                  1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                4,645.35
                                                                                                                 Bill Pmt-Check    03/24/2017 4625           acct #3-0800-0522246                  1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                3,48426
                                                                                                                 Bi11 Pmt-Check    04/13/2017 autod041317                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                7,599.50
                                                                                                                 Bill Pmt-Check    06/29/2017 autod062917                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                6,478.50
                                                                                                                 Bill Pmt-Check    08/11!2017 4757                                                 1011 • Centerstone HSBC Distribution           2010 ~ Accounts Payable                6,426.27
                                                                         11/2/2018 10:41 AM                                                                                                                 F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                         Clarus Linen Systems - EASTPOINT                                                                                                                                                                          8:38 AM
                                                                         Transaction List by Vendor                                                                                                                                                                              11/0212018
Desc




                                                                         January 2017 through September 2018
                                                                                                                   Type            Date             Num                                  Memo                  Account                  Clr             Split            Debit    Credit
                                                                                                          Bill Pmt-Check         10/20/2017 4828                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              6,798.96
                                                                                                          Bill Pmt-Check         02/16/2018 4898                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              9,831.45
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                           Bill Pmt-Check        05/25/2018 4940           acct#3-0800-0522246                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              1,851.95
                                                                                   Rico Lamar Jones
                                                                                                           BiII Pmt -Check       03/20/2017 4603           manuel check -incurred rate          1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               162.54
                                                                                   Robertson Home Improvement
              Exhibit A - Asset Purchase Agreement Page 209 of 231




                                                                                                           Bill Pmt-Check        O8/t t/2017 4760          po #EP1082712l15/2016                1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable              3,500.00
                                                                                   Rome Electric Motor Works
                                                                                                           Bill Pmt-Check        02/2412017 4591           po #EP10550                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              1,194.25
                                                                                                           Bill Pmt-Check        03/24/2017 4626                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              4,043.36
                                                                                                           Bill Pmt-Check        08!11/2017 4761                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               947.85
                                                                                   Rome Machine &Foundry Co.
                                                                                                           Bill Pmt-Check        01!23/2017 4531           po #EP10352                          1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              1,308.45
                                                                                   Ross Te#files, Inc.
                                                                                                           Bill Pmt-Check        04/28/2017 4670                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               442.63
                                                                                                           Bill Pmt-Check        09/19/2017 4779                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               457.86
                                                                                   Royal Johnson
                                                                                                           Bill Pmt-Check        08/31/2018 4994           Manual Check 083118                  1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               411.14
                                                                                   Ryan Ricardo Ellis
                                                                                                           Bill Pmt-Check        04/13/2018 4930           manuel check -regular pay            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                975.39
                                                                                   Ryder
                                                                                                           Bill Pmt-Check        OtM0/2017 4505                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              4,553.55
                                                                                                           Bill Pmt-Check        01/13/2017 4526           acct # 00190-155412                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                441.56
                                                                                                           BiII Pmt-Check        01/27/2017 4535                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                824.74
                                                                                                           Bill Pmt -Check       02/22/2017 wire022217                                          1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable              89,125.34
                                                                                                           Bill Pmt-Check        02/22/2017 wire022217     acct # 00190-155412                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                871.18
                                                                                                           Bill Pmt-Check        02/22/2017 wire022217                                          1011 ~ Centerstone HSBC Distribution          2D10 ~ Accounts Payable              7,478.48
                                                                                                           Bill Pmt-Check        04/19/2017 4649                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              4,251.22
                                                                                                           Bill Pmt-Check        06/23/2017 wire 062317                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              4,701.06
                                                                                                               Bill Pmt-Check    06/28!2017 wire 062817                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable             25,552.07
                                                                                                               Bill Pmt-Check    07/0712017 wire D707~7                                         1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable              5,391.02
                                                                                                               Bill Pmt-Check     07!27/2017 wire 072717   acct # 00190-155412                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable             30,64721
                                                                                                               Bill Pmt-Check     08/04/2017 wire 080417                                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable             27,731.50
                                                                                                               Bill Pmt -Check    09/03/2017 wire 080417   acct # 00190-155412                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                820.38
                                                                                                               Bill Pmt-Check     09!08!2017 wire 090817                                        1011 ~ Centerstone HSBC Distribution          2010 ~ Acwunts Payable               1,559.42
                                                                                                               Bill Pmt-Check     10/13/2017 wire 101317                                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable              4,390.49
                                                                                                               Bill Pmt-Check     11/03/2017 wire 110317    acct # 00147-155413                 1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable              1,13420
                                                                                                               Bill Pmt-Check     01/26/2018 wire 012618                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              3,312.97
                                                                                                               Bill Pmt-Check     02/09/2018 wire 020918                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable             31.286.65
                                                                                                               Bill Pmt -Check    02/16/2018 wire 021618    acct # 00190-155412                  1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable             15,837.30
                                                                                                               Bill Pmt -Check    02/23/2018 wire 022318    acct # 00147-155413                  1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                590.09
                                                                                                               Bill Pmt-Check     D3/02/2018 wire 030218    acct # 00190-155412                  1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                359.37
                                                                                                               Bill Pmt -Check    03/09/2018 wire 030918    acct # 00190-155412                  1011 ~ Centerstone HSBC Distribution         2010 -Accounts Payable                 896.36
                                                                                                               Bill Pmt-Check     05/22/2018 wire 052218    acct# 00147-155413                   1D11 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                590.09
                                                                                                               Bill Pmt-Check     05/30/2018 wire 053018    acct # 00190-155412                  1011 • Centerstone HSBC Distribution         2070 ~ Accounts Payable                557.91
                                                                                                               Bill Pmt -Check    06/07/2018 wire 060718    acct # 00190-155412                  1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               265.85
                                                                         11/2/2018 10:41 AM                                                                                                               F;\Cf0\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                          Clarus Linen Systems - EASTPOINT                                                                                                                                                                           8:38 AM
                                                                          Transaction List by Vendor                                                                                                                                                                               ,,,oti2o,8
Desc




                                                                          January 2017 through September 2018
                                                                                                                   Type            Date            Num                                   Memo                      Account                 Clr             Spiit           Oebit    Credit
                                                                                                              Bill Pmt-Check     06115/2018 wire 061518    act # 00147- 155413                      1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable             1,006.55
                                                                                                              Bill Pmt-Check     06/22/2018 wire 062218    acct # 00147-0155413                     1011 ~ Centerstone HSBC Distribution         2070 ~ Accounts Payable              590.00
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                              Bill Pmt-Check     07/13!2018 wire 071318    acct # 00190-155412                      1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            31,319.13
                                                                                                              Bill Pmt -Check    08/10/2018 wire081018     acct# 00190-155412                       1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable              4,672.69
                                                                                                              Bill Pmt -Check    08/31/2018 wire 083118                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            26,387.40
                                                                                                              Bill Pmt-Check     08/31/2018 wire 083118    acct #00147-15513                        1011 ~ Centerstone HSBC Distribution         20t0 ~ Accounts Payable              590.09
              Exhibit A - Asset Purchase Agreement Page 210 of 231




                                                                                                              Bill Pmt-Check     09/14/2018 wire 070618                                             1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable             21,453.94
                                                                                                              Bill Pmt-Check     09/24/2018 wire 070616    acct#00190-155412                        1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable             8,013.81
                                                                                   Scale Systems,inc
                                                                                                              Bill Pmt-Check     02/24/2017 4592           po #EP10610                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable             1,068.91
                                                                                                              Bill Pmt -Check    07/27/2018 4964           po #joe chiariello                       1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              770.50
                                                                                    Softrol
                                                                                                              Bil) Pmt -Check    03/24/2017 4627           po #EP10581                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              35926
                                                                                    Southeastern Freight Lines, inc.
                                                                                                              Bill Pmt-Check     02/06/2017 4559           acct #999973768 po #EP10548              1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                50.35
                                                                                                              Bill Pmt-Check     02/24/2017 4593           acct#002001495                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               50.35
                                                                                                              Bill Pmt -Check    03/24/2017 4628                                                    1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              151.77
                                                                                                              Bill Pmt-Check     04/28f2017 4671                                                    1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable              252.95
                                                                                    SW nda~d Textile
                                                                                                              Bill Pmt-Check     01/10/2017 wire011017     po # EP10592 - 5551730-5569767-5567294   1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              714.24
                                                                                                              Bill Pmt -Check    01/13/2017 wire 011317                                             1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable             35,105.16
                                                                                                              Bill Pmt-Check     01/23/2017 wire 012317                                             1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable             16,566.12
                                                                                                              Bill Pmt-Check     01/27/2017 wire 012717                                             1011 • Centerstone HSBC Distribution         2010 ~ Acwunts Payable             27,252.48
                                                                                                              Bill Pmt-Check     02!03/2017 wire 020317                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            29,838.00
                                                                                                              Bill Pmt -Check    02/10/2017 wire 021017                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            31,006.06
                                                                                                              Bill Pmt-Check     02/17/2017 wire021717                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            20,396.64
                                                                                                              Bill Pmt-Check     02/24!2017 wire 022417                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            21;54824
                                                                                                              Bill Pmt -Check    03/06/2017 wire 030617                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            41,752.88
                                                                                                              Bill Pmt-Check     03!13/2017 wire 031317                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            33,379.48
                                                                                                              Bill Pmt-Check     03/17/2017 wire 031717                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            53,026.08
                                                                                                              Bill Pmt -Check    03/24/2017 wire 032417                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            42,451.08
                                                                                                              Bill Pmt-Check     05/07/2017 wire 041017                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            46,771.44
                                                                                                              Bill Pmt-Check     05/07/2017 wire 041417                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            37,702.08
                                                                                                              Bill Pmt-Check     05/07/2017 wire 042117                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            35,941.44
                                                                                                              Bill Pmt -Check    05/12/2017 wire 051217    po # EP10967                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            33,721.68
                                                                                                               Bill Pmt-Check    06/04/2017 wire 042817    po # EP10944                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            27,384.60
                                                                                                               Bill Pmt-Check    06/04/2017 wire 050517    po # EP10957                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            31,524.72
                                                                                                               Bill Pmt-Check    06/04/2017 wire 052317                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            33,158.40
                                                                                                               Bill Pmt-Check    06/04/2017 wire 061617    po # EP11005                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            25,255.32
                                                                                                               Bill Pmt-Check    06/04/2017 wire 06267     po# EP10993                              1011 ~ Centerstone HSBC Disfibution          2010 ~ Accounts Payable             2,915.16
                                                                                                               Bill Pmt -Check   06/04/2017 wire 052677    po # EP10985                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            29,958.72
                                                                                                               Bill Pmt-Check    06/04/2017 wire 061217    po# EP10993                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            29,288.52
                                                                                                               Bill Pmt -Check   06/04/2017 wire 052617    po # EP10982                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable             2,880.48
                                                                                                               Bill Pmt -Check   06f04Y2017 wire 061617    po # EP11005                             1011 ~ Centerstone HSSC Distribution         2010 ~ Accounts Payable             8,867.52
                                                                                                               Bill Pmt-Check     06/04/2017 wire 062617   po # EPt 1009                            1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable            56,944.08
                                                                                                               Bill Pmt-Check     06/30/2017 STC List 9                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable           169,531.84
                                                                         11/2/2018 10:41 AM                                                                                                                  F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-0930 Eastpoint
                                                                          Ciarus Linen Systems - EASTPOINT                                                                                                                                                                                                  8:38 AM
                                                                          Transaction List by Vendor                                                                                                                                                                                                      1 710212018
Desc




                                                                          January 2017 through September 2018
                                                                                                           Type            Date          Num                                        Memo                                                Account                 Clr             Split           DebR       Credit
                                                                                                      Bill Pmt-Check     08/09/2017 wire 080917    po # EP11051                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              10,785.60
                                                                                                      Bill Pmt-Check     11/27/2017 wire 080417                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              18,980.76
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                      Bill Pmt-Check     11/28/2017 wire 090717                                                                          1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                7,565.48
                                                                                                      Bill Pmt-Check     11/28/2017 wire 092117                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              20,013.02
                                                                                                      Bill Pmt-Check     11/30/2017 wire 070717    po# EP11009                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               1,714.80
                                                                                                      Bill Pmt-Check     11/30Y2017 wire 070317    po # EP11019                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              37,793.88
              Exhibit A - Asset Purchase Agreement Page 211 of 231




                                                                                                      Bill Pmt-Check     11/30f2017 wire 072517    po # EPt 1034                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              13,073.76
                                                                                                      Bill Pmt-Check     11/30/2017 wire 070317    po# EP10993                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 514.44
                                                                                                      Bill Pmt-Check     11/30/2017 wire 070717    po # EP11024                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              37,902.24
                                                                                                      Bill Pmt-Check     11/30/2017 wire 092617    po # EPt 1101                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               8,854.56
                                                                                                      Bill Pmt-Check     11/30/2017 wire 101317    po # EP11107                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               3,325.39
                                                                                                      Bill Pmt-Check     11/30/2017 wire 092717    po # EP11107                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 131.10
                                                                                                      Bill Pmt-Check     11/30!2017 wire 101217                                                                          1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable               5,936.01
                                                                                                      Bill Pmt-Check     11/30/2017 wire 101717    po # EP11119                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              10,338.48
                                                                                                      Bill Pmt-Check     11/30/2017 wire 110117                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              30,612.45
                                                                                                      Bill Pmt -Check    11/30/2017 wire 110617    po # EP11125                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               1,807.51
                                                                                                      Bill Pmt-Check     11/30/2017 wire 11~6~7                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               2,898.24
                                                                                                      Bill Pmt-Check     11/30/2017 wire 111717    po # EPt 1142                                                         1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable              10,039.68
                                                                                                      Bill Pmt-Check     11/30/2017 wire 081417    po # EP11056                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              10,760.35
                                                                                                      Bill Pmt-Check     t 1/30/2017 wire 072517   po # EP10884                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               1,084.32
                                                                                                      BiII Pmt-Check     12/01/2017 wire D40417                                                                          1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable              50,057.76
                                                                                                      Bill Pmt-Check     01/12/2018 wire 011218                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              25,480.00
                                                                                                       Bill Pmt-Check    Ot/78/2D18 wire Ot 1818   po # EP11187                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              42,324.00
                                                                                                       Bill Pmt -Check   02/07/2018 wire 020718    po # EPt 1198                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              12,831.36
                                                                                                       Bill Pmt -Check   D2/16/2018 wire 021618                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              14,033.52
                                                                                                       Bill Pmt-Check    02/21/2018 wire 022118    po # EP11206                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              24,378.96
                                                                                                       Bill Pmt-Check    03/05/2018 wire 030518    po # EP111213                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              61,331.76
                                                                                                       Bill Pmt-Check    03/14/2018 wire 031418    po # EP11218                                                          1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                  523.88
                                                                                                       Bill Pmt-Check    03/27/2018 wire 032718    po #EPA 1209                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Acwunts Payable               10,384.67
                                                                                                       Bill Pmt -Check   03/30/2018 unappl cash    po # EP11218                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               1,682.20
                                                                                                       Bill Pmt -Check   04/13/2018 wire 041318    po # EPt 1208                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               6,103.68
                                                                                                       Bill Pmt-Check    04/18/2018 wire 041818    po # EP11235                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               5,293.44
                                                                                                       Bill Pmt-Check    04/19/2018 wire 041918                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               8,138.64
                                                                                                       Bill Pmt-Check    05/01/2018 wire 050118                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              17,490.49
                                                                                                       Bill Pmt -Check   05/16/2018 wire 051618    po # EPt 1247                                                         1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable              20,13120
                                                                                                       Bill Pmt-Check    05/24/2018 wire 052418    po # EP11249                                                          1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                6,505.92
                                                                                                       Bill Pmt-Check    05/25/2018 wire 052518    PO# EPt1251                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              10,96128
                                                                                                       Bill Pmt-Check    05/30/2018 wire 053018    po# EP11256                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              14,650.08
                                                                                                       Bill Pmt -Check    06/03/2018 wire 030718   Freight charges for inv.# 5898239 3/8!18                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               1,200.00
                                                                                                       Bill Pmt-Check    06/1 312018 wire 061318   po # EP11266                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               6,842.16
                                                                                                       Bill Pmt-Check     06/26/2018 wire 062618   po # EP11263                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable              20,199.24
                                                                                                       BiII Pmt-Check     06/28/2018 wire 062818   po # EPt 1268                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               5,903.04
                                                                                                       Bill Pmt-Check     06/30/2018               QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable      0.00
                                                                                                       Bill Pmt -Check    06/30/2018               QuickBooks generated zero amount transaction for bill payment stub    1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable      0.00
                                                                                                       Bill Pmt -Check    06/30/2018                QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable      0.00
                                                                                                       Bill Pmt -Check    06/30/2018                QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable      0.00
                                                                         11/2/2018 10:41 AM                                                                                                                                        F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                          Clarus Linen Systems - EASTPOINT                                                                                                                                                                                                    8:38 AM
                                                                          Transaction List by Vendor                                                                                                                                                                                                        „~ov2o,8
Desc




                                                                          January 2017 through September?018
                                                                                                             Type           Date            Num                                     Memo                                                Account                  Clr             Split           Debit       Credit
                                                                                                        Bill Pmt-Check    07!03/2018 wire 070318   po # EPt 1269                                                        1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                3,323.52
                                                                                                        Bili Pmt-Check    08/05/2018 wire070618    po #EP11274 07/10/2018                                               1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                1,325.52
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                        Bill Pmt-Check    08/05/2018 wire071818    po #EP11278                                                          1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable               13,821.60
                                                                                                        Bill Pmt-Check    08/31/2018 STC08312018   VOID:                                                                10t1 ~ Centerstone FISBC Distribution    +1    2010 •Accounts Payable        0.00
                                                                                                        Bill Pmt-Check    08/31/2018 STC08312018                                                                        1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable              131,070.47
                                                                                                        Bill Pmt-Check    08/31/2018 STC 445K                                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable
              Exhibit A - Asset Purchase Agreement Page 212 of 231




                                                                                                                                                                                                                                                                                                             32,899.92
                                                                                                        Bill Pmt-Check    08/31/2018               QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable       0.00
                                                                                                        Bill Pmt-Check    08/31/2018 wire 081318                                                                        1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                8,130.48
                                                                                                        Bill Pmt-Check    09/04/2018 wire 090418                                                                        1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                8,83020
                                                                                                        Bill Pmt-Check    09/21/2018 STC 092118    po #EP9445                                                           1011 ~ Centerstone HSBC Distribution           2010 ~ AccountsPayable                 8,191.20
                                                                                                        Bill Pmt-Check    09/30/2018 wire 082118   po #EPt 1290                                                         1011 ~ Centerstone HSBC Distribution           2010 ~ Acwunts Payable                 7,872.72
                                                                                                        Bill Pmt-Check    09!30/2018 wire 082718   po #EPt t294                                                         1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                8,727.12
                                                                                                        Bill Pmt-Check    09/30/2018 wire 091818   po #EPt 1301                                                         1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 817.44
                                                                                                        Bill Pmt-Check    09/30Y2018               QuickBooks generated zero amount transaction for bill payment stub   1 Ot 1 • Centerstone HSBC Distribution         2010 •Accounts Payable        0.00
                                                                                    Staples Advantage
                                                                                                        Bill Pmt-Check    01/10/2017 4506          acct#ATL 153420312/03/16                                             1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                  994.23
                                                                                                        Bill Pmt -Check   01/93/2017 4527          acct #ATL 1534203 12/10/16                                           1011 ~ Centerstone HSSC Distribution           2010 ~ Accounts Payable                1,745.09
                                                                                                        Bill Pmt-Check    02/06/2017 4560          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                  72.99
                                                                                                        Bill Pmt-Check    02/06/2017 4565          acct #ATL 1534203 12/17!16                                           1011 ~ Centerstone HSSC Distribution           2010 ~ Accounts Payable                 536.50
                                                                                                        Bill Pmt-Check    02/06/2017 4566          acct#ATL 1534203 12/24/76                                            1011 • Centerstone HSBC ~isVibution            20t0 ~ Accounts Payable                1,550.20
                                                                                                        Bill Pmt-Check    02/24/2017 4594          acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 725.53
                                                                                                        Bill Pmt -Check   03/24!2017 4629          acct #ATl 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 822.74
                                                                                                        Bill Pmt -Check   03/24/2017 4636          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                 1,633.54
                                                                                                        Bill Pmt-Check    03!24/2017 4637          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                  883.02
                                                                                                        Bill Pmt-Check    04/28/2017 4672                                                                               1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                 7,501.79
                                                                                                        Bill Pmt-Check    07/07!2017 4715          acct#ATL 1534203                                                     1091 ~ Centerstone HSBC Distribution           2010 ~ Acwunts Payable                  573.44
                                                                                                        Bill Pmt-Check    07/07!2017 4714          acct #ATL 1534203                                                    101 ~ Centerstone HSBC Distribution            2010 ~ Accounts Payable                1,002.63
                                                                                                        Bill Pmt-Check    07/07!2017 4718          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 782.46
                                                                                                        Bill Pmt -Check   07/07!2017 4719          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 312.33
                                                                                                        Bill Pmt-Check    07!07/2017 4720          acct #ATL1534203                                                     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 789,34
                                                                                                        Bill Pmt-Check    08/11/2017 4762          acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution           2010 •Accounts Payable                 1,470.72
                                                                                                        Bill Pmt-Check    10/06/2017 4798          acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 398.90
                                                                                                        Bill Pmt -Check   10/06/2017 4799          acct #ATE 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 477.35
                                                                                                        Bill Pmt-Check    10/06/2017 4800          acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                1,735.09
                                                                                                        Bill Pmt-Check    10!06!2017 4801          acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 768.56
                                                                                                        Bill Pmt -Check   10/06/2017 4802          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           201D ~ Accounts Payable                 729.68
                                                                                                        Bill Pmt -Check   10/06Y2017 4803          acct #ATL 1534203 06/17/2017                                         1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 312.69
                                                                                                        Bill Pmt-Check    10/06!2017 4804          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 981.00
                                                                                                        Bill Pmt-Check    10/06/2017 4805          acct #ATL 1534203                                                    1011 ~ Centerstone HSSC Distribution           2010 ~ Accounts Payable                 273.09
                                                                                                        Bill Pmt-Check    10/06/2017 4806          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                2,138.15
                                                                                                        Bill Pmt -Check   10/06/2017 4807          acct #ATL 1534203                                                    1011 • Centerstone HSBC Distribution           2090 •Accounts Payable                  604.76
                                                                                                        Bill Pmt -Check   10!0612017 4808          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 42820
                                                                                                        Bill Pmt-Check    10l06Y2D17 4809          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 236.45
                                                                                                        Bill Pmt -Check   10/06!2017 4810          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 565.36
                                                                                                        Bill Pmt-Check    10/06/2017 4811          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 762.02
                                                                                                        Bill Pmt-Check    10/06/2017 4812          acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution           2010 ~ Accounts Payable                 139.84
                                                                         11/2/2018 10:41 AM                                                                                                                                       F:\CFO\Crown\APA Requests\Vendor payments 2017-01-Ol to 2018-09-30 Eastpoint
                                                                          Clarus Linen Systems - EASTPOINT                                                                                                                                                                                                                8:38 AM
                                                                          Transaction List by Vendor                                                                                                                                                                                                                    „~oti2o,8
Desc




                                                                          January 2017 through September 2018
                                                                                                                     Type            Date            Num                                      Memo                                               Account                     Cir             Spiit           Debit       Credit
                                                                                                               Bill Pmt-Check      10/06/2017 4813           acct#ATL 1534203                                                     1011 • Centerstone HSBC Distribution             2010 ~ Accounts Payable                1,177.31
                                                                                                               Bill Pmt-Check      10/06/2017 4814           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 •Accounts Payable                  152.79
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                               Bill Pmt-Check      10/13/2017 4820           acct#ATL 1534203                                                     101t ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 360.88
                                                                                                               - Bill Pmt-Check    10!13/2017 4822           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 •Accounts Payable                  968.04
                                                                                                               Bill Pmt-Check      03/13/2018 4910           acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 904.89
                                                                                                                                                                                                                                  1011 • Centerstone HSBC Distribution             2010 ~ Accounts Payable                3,438.12
              Exhibit A - Asset Purchase Agreement Page 213 of 231




                                                                                                               Bill Pmt-Check      03/13!2018 4911           acct#ATL 1534203
                                                                                                                Bill Pmt-Check     03/13/2018 4912           invoice #3360424640 11/25!2017                                       1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 523.37
                                                                                                                Bill Pmt-Check     03/13/2018 4913           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                1,238.70
                                                                                                                Bill Pmt-Check     03/13/2018 4914           invoice 3359883640 11!18/17                                          1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 143.46
                                                                                                                Bill Pmt-Check     03/13/2018 4915           ad #ATL 1534203                                                      1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 157.84
                                                                                                                Bill Pmt-Check     03/13/2018 4916           acct#ATL 1534203 12/16/2017                                          1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 813.08
                                                                                                                Bill Pmt-Check     03/13/2018 4917           acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 508.23
                                                                                                                Bill Pmt-Check     03/13/2018 4918           acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 842.22
                                                                                                                Bill Pmt-Check     03/13/2018 4919           acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                7,637.09
                                                                                                                Bill Pmt-Check     03/13/2018 4920           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                1,221.99
                                                                                                                Bill Pmt-Check     03/13/2018 4921           acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 414.00
                                                                                                                Bill Pmt -Check    05/25/2018 4941           acct #ATL 1534203 02/10/2018                                         1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 565.78
                                                                                                                Bill Pmt-Check     05/25/2018 4942           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 107.05
                                                                                                                Bill Pmt-Check     05/25/2018 4943           acct#ATL 1534203                                                     1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                  73.46
                                                                                                                BiII Pmt -Check    08/24/2018 4976           acct #ATL 1534203                                                    1011 • Centerstone HSBC Distribution             2010 ~ Accounts Payable                 402.52
                                                                                                                Bill Pmt -Check    08/24/2018 4979           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                1,675.16
                                                                                                                Bill Pmt-Check     08/24/2018 4980           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 •Accounts Payable                  133.47
                                                                                                                Bill Pmt-Check     08/24/2018 4981           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 301.30
                                                                                                                Bill Pmt-Check     08/24/2018 4982           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 686.71
                                                                                                                Bill Pmt-Check     08/24/2018 4983           acct #ATL 1534203                                                    1011 • Centerstone HSBC Distribution             2010 ~ Accounts Payable                1,796.56
                                                                                                                Bill Pmt-Check     08/24/2018 4984           invoice #3376336223                                                  1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                  72.34
                                                                                                                Bill Pmt-Check     08!24/2018 4985           acct#ATL 1534203                                                     1011 • Centerstone HSBC Distribution             2010 •Accounts Payable                  423.31
                                                                                                                Bill Pmt-Check     08/24Y2018 4986           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                 840.09
                                                                                                                Bill Pmt -Check    08/24/2018 4987           acct #ATL 1534203                                                    1011 ~ Centerstone HSBC Distribution             2010 ~ Acwunts Payable                  271.77
                                                                                    Stericycle, Inc.
                                                                                                                Bill Pmt -Check    10/06/2017 4795                                                                                1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                2,323.25
                                                                                    Sterling Tyrone Williams
                                                                                                                Bill Pmt-Check     08!31/2018 4992           Manual check 083118                                                  1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                1,358.90
                                                                                    Storms industries, lnc.
                                                                                                                Bill Pmt -Check    12/22YL017 4883                                                                                1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                4,669.68
                                                                                                                Bill Pmt-Check     03/14/2018 AMEX113017     po #wiliiam abbot 11/28!2017                                         2999 ~ AMEX Clearing Account                     2010 ~ Accounts Payable                 951.25
                                                                                    Streamline Solutions
                                                                                                                 Bill Pmt-Check    01/10/2017 4507                                                                                1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable               15,731.60
                                                                                                                Bill Pmt-Check     01/13/2017 4528                                                                                1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                4,626.44
                                                                                                                Bill Pmt-Check     02/24/2017 4595           VOID:                                                                1011 ~ Centerstone HSBC Distribution        J    2010 •Accounts Payable        0.00
                                                                                                                Bill Pmt -Check    03/08/2017 ach03082017                                                                         1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                6,746.59
                                                                                                                 Bill Pmt-Check    03/17/2017 ach03172017                                                                         1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                9,176.60
                                                                                                                 Bill Pmt-Check    03/24/2017 4630           VOID:                                                                1011 ~ Centerstone HSBC Distribution        J    2010 ~ Accounts Payable       0.00
                                                                                                                 Bill Pmt -Check    03/31/2017               QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution   ~         2010 ~ Accounts Payable       0.00
                                                                                                                 Bill Pmt-Check     04/20/2017 ach04202017                                                                        1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable               13,86125
                                                                                                                 Bill Pmt-Check     05/03/2017 ach05032017                                                                        1011 ~ Centerstone HSBC Distribution             2010 ~ Accounts Payable                8,148.05
                                                                         11/2/2018 10:41 AM                                                                                                                                                 F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                          Clarus Linen Systems - EASTPOINT                                                                                                                                                                                                       8:38 AM
                                                                          Transaction List by Vendor                                                                                                                                                                                                           „~otizo,s
Desc




                                                                          January 2017 through September 2018
                                                                                                                  Type          Date             Num                                     Memo                                               Account                 Cir             Split           Debit       Credit
                                                                                                           Bill Pmt-Check     05/17/2017 achO5t 72017                                                                        1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                3,980.80
                                                                                                           Bill Pmt -Check    06/15/2017 ach06152017                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                9,880.45
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                           Bill Pmt-Check     07/03/2017 ach07032017                                                                         1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                9,952.00
                                                                                                           Bill Pmt-Check     07/03/2017 ach07032017    po #EP10619 03/13/2017                                               1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,990.40
                                                                                                           Bill Pmt-Check     07/27/2017 ach07272017    po #EP10887                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                4,019.00
                                                                                                           Bill Pmt -Check    09/05/2017 ach09052017                                                                         1011 • Centerstone HSBC Distribution
              Exhibit A - Asset Purchase Agreement Page 214 of 231




                                                                                                                                                                                                                                                                          2010 •Accounts Payable                 8,949.20
                                                                                                           Bill Pmt-Check     09/20/2017 ach09202017                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                5,971.20
                                                                                                           Bill Pmt-Check     10/02/2017 ach10022U17                                                                         1071 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                5,505.40
                                                                                                           Bili Pmt-Check     10124!2017 ach10242017                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                7,961.60
                                                                                                           Bill Pmt-Check     11/16/2017 ach11162017                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Acwunts Payable                11,669.00
                                                                                                           Bill Pmt-Check     12/11/2017 ach12112017                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                3,980.80
                                                                                                           Bill Pmt-Check     12/11/2017 ach12112017    po #EP11035 08/30/2017                                               1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                3,047.80
                                                                                                           Bill Pmt-Check     12!31/2017                QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable       0.00
                                                                                                           Bill Pmt -Check    1 2131/2017               QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable       0.00
                                                                                                           Biil Pmt -Check    01/08/2018 ach01082018                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                6,095.60
                                                                                                           Bill Pmt-Check     01/29/2018 ach01292018                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               15,773.93
                                                                                                           Bill Pmt-Check     02/20/2018 ach02202018                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                5,32627
                                                                                                           Bill Pmt -Check    02/28Y2018 ach02282018                                                                         1011 ~ Ce~terstone HSBC Distribution         2010 ~ Accounts Payable                2,119.40
                                                                                                           Bill Pmt-Check     03/07/2018 ach03072018    po #EPt 1120                                                         1011 ~ Centerstone HSBC Distribution         20t0 ~ Accounts Payable                2,557.50
                                                                                                           Bill Pmt-Check     03!14/2018 ach03142018                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                7,875.60
                                                                                                           Bill Pmt-Check     03/27/2018 ach03272018    po #EP11179                                                          t011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 773.10
                                                                                                           Bill Pmt-Check     04/20/2018 4931           VOID: po #EP11120                                                    1011 ~ Centerstone HSBC Distribution    ~1   2010 •Accounts Payable        0.00
                                                                                                           Bill Pmt-Check     04/20/2018 ach04202016    po#EP11120                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                6,408.00
                                                                                                           Biil Pmt -Check    05/02/2018 ach05022018    po #EPt t 120                                                        1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                 627.80
                                                                                                            Bill Pmt -Check   05/07/2018 ach05072018    po #EPt t 183 01/29/2017                                             1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                 3,483.90
                                                                                                            BiII Pmt-Check    05/30/2018 ach05302018                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                3,612.90
                                                                                                            Bill Pmt -Check   O6/06/2018 ach06062018    po #EP11225                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                   58.35
                                                                                                            Bill Pmt-Check    06/07/2018 ach06072018    po #EP11225                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,704.00
                                                                                                            Bill Pmt-Check    06/18/2018 ach061818                                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 722.65
                                                                                                            Bill Pmt-Check    O6/27/2018 ach06272018    po #EP11232                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,723.30
                                                                                                            Biil Pmt -Check   06/27YZ018 ach06272018    po #EP11232                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,189.70
                                                                                                            BiII Pmt-Check    07/25/2018 ach07252018    po #EP11253                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                2,864.58
                                                                                                            Bill Pmt -Check   08/03/2018 ach08032018    po #EPt 1253                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,019.42
                                                                                                            Bill Pmt-Check    09/28/2018 ach09282018    po #EP11270                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                2,300.00
                                                                                                            Bill Pmt-Check    09/28/2018 ach09282018    po #EP11279                                                          1011 ~ Centerstone HSBC Distribution         201D ~ Accounts Payable                1,183.18
                                                                                    Superior Document Solutions
                                                                                                            Bill Pmt -Check   01/10/2017 45D8                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  107.95
                                                                                                            Bill Pmt -Check   02/06/2017 4561                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  765.68
                                                                                                            Bill Pmt-Check    04/28/2017 4673           wntrad#11085-Ot-01/20/17-02/19/17                                    1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  492.38
                                                                                                            BiII Pmt-Check    08711/2017 4763                                                                                1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                 2,171.38
                                                                                                            Bill Pmt-Check     ~0/06f2017 4796                                                                               1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,206.90
                                                                                                            Bill Pmt -Check    10/13/2017 4821                                                                               1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  542,64
                                                                                                            Bill Pmt-Check     12/01/2017 4863                                                                               1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  739.44
                                                                                                            Bill Pmt-Check    01/26/2018 4893                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,074.75
                                                                                                            Bill Pmt -Check   03!13/2018 4922                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Acwunts Payable                   733.07
                                                                                                            Bill Pmt -Check   08/24/2018 4977                                                                                1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,767.65
                                                                         11/2/2018 10:41 AM                                                                                                                                           F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-09-30 Eastpoint
                                                                          Clarus Linen Systems - EASTPOINT                                                                                                                                                                                                         8:38 AM
                                                                          Transaction List by Vendor                                                                                                                                                                                                              „~ovzo,8
Desc




                                                                          January 2017 through September 2018
                                                                                                                   Type            Date            Num                                      Memo                                               Account                 Clr             Split           Debit       Credit
                                                                                   Teems Electric Inc
                                                                                                              Bill Pmt-Check     01/10/2017 4509                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               6,505.47
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                              Bill Pmt-Check     02/24/2017 4596           po #EP10516 10/31/2016                                               1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 990.00
                                                                                                              Bill Pmt -Check    10/27/2017 wire102717                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,030.44
                                                                                   Teresa Lopez Gil
                                                                                                              Bill Pmt-Check     08/07/2017 4727           manuel check -missing time off hours                                 1011 ~ Centersto~e HSBC Distribution         2010 ~ Accounts Payable                 667.13
              Exhibit A - Asset Purchase Agreement Page 215 of 231




                                                                                   The Bailey Company
                                                                                                              Bill Pmt -Check    06/01/2018 4944           service - 07/27l2D17                                                 1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 671.78
                                                                                   The Worlds Global Source LLC
                                                                                                              Bill Pmt-Check     01/09/2017 wire010917                                                                          1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                17,824.80
                                                                                                              Bill Pmt -Check    01/24/2017 wire012417     po # EP10528                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               8,013.60
                                                                                                              Bill Pmt-Check     01131/2017 wire013117                                                                          1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable               10,684.80
                                                                                                              Bill Pmt-Check     02/07/2017 wire020717                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               10,713.60
                                                                                                              Bill Pmt -Check    02/21/2017 wire022117                                                                          1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                12,433.44
                                                                                                              Bill Pmt-Check     03/07/2017 wire030717                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               12,265.44
                                                                                                              Bill Pmt-Check     03/21/2017 wire032117                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                4,072.80
                                                                                                              Bill Pmt-Check     03/28/2017 wire032817     po #EP10730                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                9,948.00
                                                                                                              Bill Pmt-Check     04/04/2017 wire040417     po# EP10746                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               10,848.00
                                                                                                              Bill Pmt-Check     04/18/2017 wire041817     po# EP10784                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                9,187.20
                                                                                                              Bill Pmt -Check    04/25/2017 wire 042517                                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               6,852.00
                                                                                                              Bill Pmt -Check    05/02/2017 wire050217                                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                7,872.00
                                                                                                              Bill Pmt-Check     05/31 Y2017 wire053117    po # EP10896                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                3,528.00
                                                                                                              Bill Pmt-Check     05/31/2017 wire053117     po # EP10764                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                9,948.00
                                                                                                              Bill Pmt-Check     09/29/2017 4790                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,900.80
                                                                                                              Bill Pmt-Check     10/20/2017 4829           po # EPt 1062                                                        1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               11,760.00
                                                                                                              Bill Pmt-Check     12/03/2017 wire 111617    po# EPt1141                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 23520
                                                                                    Thermopatch Corporation
                                                                                                              Bill Pmt -Check    05/03/2017 4679                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                2,909.51
                                                                                                              BiII Pmt-Check     08/11/2017 4764                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,597.33
                                                                                                              Bill Pmt -Check    10/20/2017 4830           po #EP11013 06/21/2017                                               1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                 3,272.42
                                                                                                              Bill Pmt-Check     03/21/2018 4925           po #EP10947-replacement                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,269.82
                                                                                                              Bill Pmt-Check     07/05/2018 4958           po #EP11228                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,33522
                                                                                    Tingue, Brown & Co.
                                                                                                              Bill Pmt-Check     01/10!2017 4510                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,043.82
                                                                                                              Bill Pmt-Check     02/06/2017 4562                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Acwunts Payable                 5,552.14
                                                                                                              Bill Pmt -Check    02/24/2017 4597           po #EP10577                                                          1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                 440.65
                                                                                                              Bill Pmt-Check     04/28/2017 4674                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                5,731.88
                                                                                                               Bill Pmt-Check     10/06/2017 4797                                                                               1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                11,302.07
                                                                                    TLC Tri-State Laundry Companies
                                                                                                               BiII Pmt-Check    01!10/2017 4511                                                                                1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                10,845.35
                                                                                                               Bill Pmt-Check    01/13/2017 4529                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Acwunts Payable                 7,399.71
                                                                                                               Bill Pmt-Check     D2/O6/2017 4563                                                                               1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                4,409.72
                                                                                                               Bill Pmt -Check   02/24/2017 4599                                                                                1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,030.78
                                                                                                               Bill Pmt-Check     03/17/2017 ach03172017                                                                        1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               25,000.00
                                                                                                               Bill Pmt -Check    03/24/2017 4631           po #EP10607                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  324.12
                                                                                                               Bi11Pmt-Check      03/31/2017               QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable       0.00
                                                                         11/2/2018 10:41 AM                                                                                                                                               F:\CFO\Crown\APA Requests\Vendor payments 2017-01-Ol to 2018-09-30 Eastpoint
                                                                          Clarus Linen Systems - EASTPOINT                                                                                                                                                                                                       8:38 AM
                                                                          Transaction List by Vendor                                                                                                                                                                                                           „~otizo,a
Desc




                                                                          January 2017 through September 2018
                                                                                                                   Type           Date            Num                                     Memo                                              Account                 Clr             Split           Debit       Credit
                                                                                                             Bill Pmt -Check    05/31/2017              QuickBooks generated zero amount transaction for bill payment stub   1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable       0.00
                                                                                                             Bill Pmt-Check     07/07/2017 4716                                                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               2,189.05
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                             Bill Pmt-Check     08!11/2017 4765                                                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                2,626.68
                                                                                                              Bill Pmt-Check    12/08/2017 4871                                                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               11,669.68
                                                                                                              Bill Pmt -Check   06/27/2018 wire062718   pump- Milinor tunnel model #76039L4F                                 1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable               4,201.31
                                                                                                              Bill Pmt -Check   06/27!2018 wire062718   pump-Milnortunnel (freight and sales tax)                            1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 930.00
              Exhibit A - Asset Purchase Agreement Page 216 of 231




                                                                                                              BiII Pmt-Check    07/03/2018 wire070318   pillowcase ironer -06!28/18                                          1011 ~ Centerstone HSBC Distribution         20t0 ~ Accounts Payable                3,955.43
                                                                                                              BiII Pmt-Check    07/03/2018 wireD70318   Impeller 3HP pump -model #76039L4F                                   1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                5,130.31
                                                                                   Tony Jones
                                                                                                              Bill Pmt-Check    09!04/2018 4996         Severance -083118                                                    1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 347.84
                                                                                    TransForce Driver Staffing Solutions
                                                                                                              Bill Pmt-Check    02/24Y2017 4598         w/e 01/14/17                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 317.84
                                                                                                              Bill Pmt-Check    03/24/2017 4632         w/e 02/04/17                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 933.24
                                                                                                              Bill Pmt-Check    04/28/2017 4675         w/e 03/25/17                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,457.33
                                                                                                              Bill Pmt-Check    06/29/2017 4705         w/e 04/15/17                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,183.46
                                                                                                              Bill Pmt-Check    08/11/2017 4766                                                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                3,083.75
                                                                                                              Bill Pmt-Check    08/23/2017 4768                                                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                6,079.49
                                                                                                              Bill Pmt-Check    08/30/2017 4770                                                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,810.87
                                                                                                              Bill Pmt-Check    10!20/2017 4831                                                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                2,215.36
                                                                                                              Bill Pmt-Check    11/20Y2017 4845                                                                              1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                2,905.87
                                                                                                              Bill Pmt-Check    03/26f2018 4928         invoices- 0387155, 0401002, 0401001                                  1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,772.89
                                                                                    Tyco Integrated Security LLC
                                                                                                              BiII Pmt-Check    12/18/2017 4877         acct#01300-100436253                                                 1011 ~ Centerstone HSBC Distribution         2010 ~ Acwunts Payable                 1,202.48
                                                                                    Unked Rentals(North America),Inc.
                                                                                                              Bill Pmt-Check    01/10/2017              QuickBooks generated zero amount transaction for bill payment stub   1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable        0.00
                                                                                    Vaspian PLC
                                                                                                              Bill Pmt-Check    02/24/2017 4600         January 2017                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  190.00
                                                                                                              Bill Pmt -Check   03/24/2D17 4633         February 2017                                                        1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                1,265.00
                                                                                                              Bill Pmt-Check    04/06/2017 4641         March 2017                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 990.00
                                                                                                              Bill Pmt-Check    05/05/2017 4682         Apri12017                                                            1011 ~ Centersione HSBC Distribution         2010 ~ Accounts Payable                 990.00
                                                                                                              Bill Pmt -Check   06/02f2017 4686         May 2017                                                             1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 990.00
                                                                                                              Bill Pmt-Check    06/29/2017 4706         June 2017                                                            1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 990.00
                                                                                                              Bill Pmt-Check    07/28/2017 4724         July 2017                                                            1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 990.00
                                                                                                              Bill Pmt -Check   09/05/2017 4772         August 2017                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 990.00
                                                                                                              Bill Pmt-Check    09/29/2017 4791         September 2017                                                       1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 990.00
                                                                                                              BiII Pmt-Check    11/03/2017 4838         October 2017                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                 990.00
                                                                                                              Bill Pmt-Check    12/08/2017 4872         November 2017                                                        1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  990.00
                                                                                                              Bill Pmt-Check    01/17/2018 4891         December 2017                                                        1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  990.00
                                                                                                              Bill Pmt-Check    02/16/2018 4897         January 2018                                                         1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  990.00
                                                                                                              Bill Pmt-Check    03/09/2018 4901         February 2018                                                        1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  990.00
                                                                                                              Bill Pmt-Check    04/09/2018 4929          March 2018                                                          1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  990.00
                                                                                                              Bill Pmt-Check    05/02/2018 4933         Apri12018                                                            1011 • Centerstone HSBC Distribution         2010 ~ Accounts Payable                  990.00
                                                                                                               Bill Pmt-Check   06/01/2018 4947          May 2018                                                            1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  990.00
                                                                                                               Bill Pmt-Check   07/03/2018 4957          June 2018                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  990.00
                                                                                                               Bill Pmt-Check   08/03/2018 4967          July 2018                                                           1011 ~ Centerstone HSBC Distribution         2010 ~ Accounts Payable                  990.00
                                                                                                               Bill Pmt-Check   08/24/2018 4978          August 2018                                                         1011 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                   990.00
                                                                         11/2/2018 10:41 AM                                                                                                                                            F:\CFO\Crown\APA Requests\Vendor payments 2017-01-Ol to 2018-0930 Eastpoint
                                                                          Clarus Linen Systems - EASTPOINT                                                                                                                                                                                 8:38 AM
                                                                          Transaction List by Vendor                                                                                                                                                                                     „~oti2o,e
Desc




                                                                          January 2077 through September 2018
                                                                                                                  Type           Date            Num                                    Memo                          Account                 Clr             Split           Debit       Credit
                                                                                    Venus Group
                                                                                                             Bill Pmt-Check    Ot/~0/2017 4512          po # EP10408                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 694.88
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                             Bill Pmt-Check    03/24/2017 4634          po # EP10569                                  1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                  511.89
                                                                                                             Bill Pmt-Check    12/08/2017 4873                                                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                2,775.12
                                                                                    Walton EMC Natural Gas
                                                                                                             Bill Pmt -Check   02/06/2017 4564          acct #703188001                               1011 ~ Genterstone HSBC Distribution          2010 •Accounts Payable
              Exhibit A - Asset Purchase Agreement Page 217 of 231




                                                                                                                                                                                                                                                                                          27,669.90
                                                                                                             Bill Pmt-Check    04/07/2017 4642                                                        1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               55,759.43
                                                                                                             Bill Pmt -Check   05/10/2017 autod051017   acct #703188001                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               25,676.45
                                                                                                             Bill Pmt -Check   06/09/2017 4690          acct #703188001                               1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               21,559.45
                                                                                                             Bill Pmt-Check    07!07/2017 4717          acct #703188001                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               21,239.70
                                                                                                             Bill Pmt -Check   08/11/2017 4758          VOID: acct #703188001                         10~ 1 ~ Centerstone HSBC Distribution   J     2010 ~ Accounts Payable       0.00
                                                                                                             Bill Pmt-Check    09/06/2017 autod090617                                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               41,893.41
                                                                                                             Bill Pmt-Check    10/18/2017 autod101817   acct#703188001                                1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               21,191.12
                                                                                                             Bill Pmt-Check    11/14/2017 autod111417   acct#703188001                                1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                25,195.18
                                                                                                             Bill Pmt-Check    12/12/2017 autod121217   acct#703188001                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               25,183.96
                                                                                                             Bill Pmt-Check    Ot/16/2018 autod011618   acct#703188001                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               27,622.55
                                                                                                             Bill Pmt-Check    D2/13/2018 autod021318   acct#703188001                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               26,181.89
                                                                                                             Bill Pmt-Check    03/13/2018 autod031318   acct#703188001                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               26,027.66
                                                                                                             Bill Pmt-Check    03/23/2018 autod032318   acct#703188001                                1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               26,333.38
                                                                                                             Bill Pmt-Check    05/14/2018 autod051418   acct #703188001                               1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               30,503.04
                                                                                                             Bill Pmt -Check   Q6/13/2018 autod061318   acct #703188001                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               25,058.97
                                                                                                             Bill Pmt-Check    06/25/2018 autod062518   acct#703188001                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               23,319.11
                                                                                                             Bill Pmt-Check    08110/2018 4969          acct#703188001                                1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                26,041.37
                                                                                                             Bill Pmt-Check    08/30/2018 4990          acct#703188001                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               20,407.67
                                                                                                             Bill Pmt-Check    09/21/2018 5004          acct#703188001                                1011 ~ Centerstone HSBC Distribution          201D ~ Accounts Payable               17,282.40
                                                                                    WebAddo,inc.
                                                                                                             Bill Pmt-Check    03/24f2017 4635          computer support services- lightning damage   1011 ~ Centerstone HSBC Distribution          2010 • Acwunts Payable                 1,318.99
                                                                                                             Bill Pmt-Check    08/11/2017 4759          service call                                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                  188.00
                                                                                    Wesley Emmett
                                                                                                             Bill Pmt-Check    09/04/2018 4997          Severance- 083118                             1011 • Centerstone HSBC Distribution          2010 •Accounts Payable                  704.79
                                                                                    Wilbur Nesbitt
                                                                                                             Bill Pmt -Check   02/17/2017 4568          manue~ check -missing hours                   1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 644.15
                                                                                    Willingham 1631, LLC
                                                                                                             Bill Pmt-Check    01/03/2017 ach01032017   January 2017 rent                             1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,544.39
                                                                                                             Bill Pmt-Check    D2/07/2017 ach02072017   February 2017 rent                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,544.39
                                                                                                             Bill Pmt-Check    03/03/2017 ach03032017   March 2017 rent                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,544.39
                                                                                                             Bill Pmt -Check   04/04/2017 ach04042017   April 2017 rent                               1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,544.39
                                                                                                             Bill Pmt -Check   05!03/2017 ach05032017   May 2017 rent                                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,544.39
                                                                                                             BiII Pmt-Check    06/14/2017 ach06142017   June 2017 rent                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,544.39
                                                                                                             Bill Pmt-Check    07/11/2017 ach071120t7   June 2017 rent- late fee                      1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 827.22
                                                                                                             Bill Pmt -Check   07/11/2017 ach07112017   July 2017 rent                                1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,544.39
                                                                                                             Bill Pmt-Check    08/10/2017 ach08102017   August 20t7 rent                              1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                16,544.39
                                                                                                             Bill Pmt-Check    09!07/2017 ach09072017                                                 1011 ~ Centerstone HSBC Distribution          2010. Accounts Payable                18,198.83
                                                                                                             Bill Pmt -Check   10/16/2017 ach101620~7   October 2017 rent                             1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,544.39
                                                                                                             Bill Pmt-Check    11/~4/20~7 ach11142017                                                 1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                18,198.83
                                                                                                             BiII Pmt-Check    12/08/2017 ach12082017   December 2017 rent                            1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               16,544.39
                                                                         11/2/2018 10:41 AM                                                                                                                    F:\CFO\Crown\APA Requests\Vendor payments 2017-01-01 to 2018-0930 Eastpoint
                                                                          Clarus Linen Systems - EASTPOINT                                                                                                                                                                       8:38 AM
                                                                          Transaction List by Vendor                                                                                                                                                                           „~ovZo,B
Desc




                                                                          January 2017 through September 2018
                                                                                                               Type           Date            Num                                   Memo                  Account                  Cir              Split           Debit       Credit
                                                                                                          Bill Pmt-Check    01/22/2018 ach01222018   January 2018 rent                     1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                16,544.39
                                                                                                          Bill Pmt-Check    02/13/2018 ach02132018   February 2018 rent                    1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               31,654.62
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                                          Bill Pmt-Check    02l14/20t8 ach02142018   additional 2017 CAM charges           1011 ~ Ce~terstone HSBC Distribution          2010 ~ Accounts Payable                  434.06
                                                                                                          Bill Pmt -Check   03/21/2018 ach03212018   March 2018 rent                       1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                18,374.32
                                                                                                          Bill Pmt-Check    04/30/2018 ach04302018                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               21,130.48
                                                                                                          Bill Pmt-Check    05/17/2018 ach05172018   May 2018 rent                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                18,374.32
              Exhibit A - Asset Purchase Agreement Page 218 of 231




                                                                                                          Bill Pmt-Check    06/07/2018 ach06072018   June 2018 rent                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                18,374.32
                                                                                                          Bill Pmt-Check    07/18/2018 ach07162018                                         1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               20,211.75
                                                                                                          Bill Pmt-Check    08/02/2018 ach08032016   August 2018 rent                      1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                18,374.32
                                                                                                          Biil Pmt-Check    09/06!2018 ach09062018   Sept 2018 rent                        1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                18,374.32
                                                                                                          6iil Pmt-Check    09/24/2018 ach09242018   security deposit 2018                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               25,000.00
                                                                                    Windstream Communication
                                                                                                          Bill Pmt-Check    06/26/2017 4694                                                1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                 1,211.89
                                                                                    Wright Express(C)
                                                                                                          Bill Pmt-Check    01/26/2017 autod012617   acct#0411-XX-XXXXXXX                  1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                16,131.72
                                                                                                          Bill Pmt -Check   02/24/2017 autod022417   acct #0411-00-429285-0                1011 ~ Centerstone HSBC Distribution          2010 •Accounts Payable                 15,820.35
                                                                                                          Bill Pmt-Check    03/27/2017 autod032717   acct#0411-00-429285-0                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                13,353.51
                                                                                                          Bill Pmt -Check   04/27/2017 autod042717   acct #0411-00-429285-0                1011 - Centerstone HSBC Distribution          2010 ~ Accounts Payable                19,294.29
                                                                                                          Bill Pmt -Check   05/26/2017 4688          VOID: acct #0411-00-429285-0          1011 ~ Centerstone HSBC Distribution    J     2010 ~ Accounts Payable        0.00
                                                                                                          Bill Pmt-Check    05/26/2017 ach05262017   acct#0411-XX-XXXXXXX                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                15,543.76
                                                                                                          Bill Pmt-Check    Oo/28/2017 autod06281'   acct#0411-00-429285-0                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                16,234.10
                                                                                                          Bill Pmt -Check   07/28/2017 autod072817   acct #0411-00.4292850                 10i 1 ~ Centerstone HSBC Distribution         2010 •Accounts Payable                 19,703.14
                                                                                                          Bill Pmt -Check   08/28/2017 autod082817   acct #0411-00-429285-0                1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable               35,433.83
                                                                                                          Bill Pmt -Check   09/28/2017 autod092817   acct #0411-XX-XXXXXXX                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               34,938.93
                                                                                                          Bill Pmt-Check    10/27/2017 autod102717   acct#0411-00-429285-0                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               37,754.84
                                                                                                          Biil Pmt-Check    11/28/2017 autod112817   acct#0411-XX-XXXXXXX                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               33,447.73
                                                                                                          Bill Pmt-Check    12/28!2017 autod122817   acct#0411-00-429285-0                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               34,667.89
                                                                                                          Bill Pmt-Check    01/25/2018 autod012518   acct#0411-001129285-0                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                37,267.86
                                                                                                          Bill Pmt -Check   02/28/2018 autod022818   acct #0411-00429285-0                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               40,166.84
                                                                                                          Bill Pmt-Check    03/28/2018 autod032818   acct#0411-00-A2928S0                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                35,023.84
                                                                                                          Bill Pmt-Check    04/27/2018 autod042718   acct#0411-00-429285-0                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                35,631.30
                                                                                                          Bill Pmt-Check    05/25/2018 autod052518   acct#0411-XX-XXXXXXX                  1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               28,174.34
                                                                                                          Bill Pmt -Check   06/28/2018 autod062818   acct #0411-00429285-0                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable               29,367.44
                                                                                                          Bill Pmt -Check   07/26/2018 autod072318   acct #0411-00-429285-0                1011 • Centerstone HSBC Distribution          201 D ~ Accounts Payable               23,514.21
                                                                                                          Bill Pmt -Check   08/28!2018 autod082818   acct #0411-XX-XXXXXXX                 1011 ~ Centerstone HSBC Distribution          2010 ~ Accounts Payable                21,860.57
                                                                                                          Bill Pmt-Check    09/28/2018 autod092818   acct #0411-00-429285-0                1011 • Centerstone HSBC Distribution          2010 ~ Accounts Payable                24,38421
                                                                         11/2/2018 10:41 AM                                                                                                         F:\CFO\Crown\APA Requests\Vendor payments 2017-01-Ol to 2018-09-30 Eastpoint
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 219 of 231



                                Section 4.13(b)

                  Customer and Supplier Termination Notices


                                    None.




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 220 of 231



                                 Section 4.16

                  Events Outside Ordinary Course of Business

                                    None.




                                                                         3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03                Desc
              Exhibit A - Asset Purchase Agreement Page 221 of 231



                                       Section 4.17

                                     Linen Inventory


Linen is located at each of the operating facilities and in all customer locations.

See attached Linen Inventory Values.




                                                                                      3239221.5
                                                                                                                         Spartanburg
                                                                                                                         Plant purchases,
Desc




                                                                                     Linen rentals Linen purchases as         net of      Transfers in/out       Total placed
                                                                          Year    ~ and direct sales  a 9~ of sales        Adjustments        (DDB)               in service
                                                                             2013   $          -         #DIV/0!         $      1,357,314   $      1,034,000    $   2,391,314
                                                                             2014   $          -         #DIV/0!         $      2,431,304   $            -      $   2,431,304
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                             2015   $    9,771,549             30.19%    $      2,738,821   $        211,648    $   2,950,469
                                                                             2016   $    9,919,017             25.42%    $      2,521,813   $            -      $   2,521,813
                                                                             2017   $    9,367,866             29.83%    $      2,794,720   $            -      $   2,794,720
              Exhibit A - Asset Purchase Agreement Page 222 of 231




                                                                             2018   $    6,247,488             10.64%    $        631,903   $         33,105    $     665,008
                                                                                                                              SPG                                                                            G/L Balances Comparison
                                                                                    Amortization                                                Rollforward'    Ending Balance      Amortization                                          LIS Balance     Purchases Per
                                                                         Month        Expense        Placed in Service       LIS Balance           Proof            Proof             Expense      Amort Variance       LIS Balance        Variance            GL
                                                                         tan-18     $   189,602.73   $     116,368.70    $   1,832,511.39   $            -      $         -        $     189,603   $        0.00    $     1,832,511   $          (0.00)   $    116,369
                                                                         Feb-18     $   178,751.04   $      63,129.88    $   1,717,351.48   $        (461.25)   $         -        $     178,751   $        0.00    $     1,716,890   $         461.25    $     63,130
                                                                         Mar-18     $   201,305.66   $      42,303.69    $   1,558,349.51   $            -      $         -        $     201,306   $       (0.00)   $     1,557,888   $         461.25    $     42,304
                                                                         Apr-18     $   201,520.20   $      50,982.98    $   1,407,812.29   $            -      $         -        $     201,520   $        0.00    $     1,407,351   $         4b1.25    $     50,983
                                                                         May-18     $   189,175.30   $     155,697.41    $   1,374,334.40   $            -      $         -        $     189,175   $       (0.00)   $     1,373,873   $         X61.25    $    155,697
                                                                         tun-18     $   186,312.11   $      (9,249.79)   $   1,178,772.50   $            -      $         -        $     186,312   $        0.00    $     1,178,311   $         461.25    $    (42,355)
                                                                         1u1-18     $   181,482.91   $      50,811.17    $   1,048,100.76   $            -      $                  $     181,483   $       (0.00)   $     1,047,640   $         460.65    $     50,812
                                                                         Aug-18     $   164,671.95   $     105,317.98    $     988,746.79   $            -      $         -        $     164,672   $       (0.00)   $       988,286   $         460.65    $    105,318
                                                                         Sep-18     $   157,970.52   $      89,645.77    $     920,422.04   $            -      $         -        $     157,971   $       (0.00)   $       919,961   $         460.65    $     89,646
                        11/2/2018 1:32 PM                                                                           C:\Users\hillc\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\LIS Book value YTD 2018-09-30.xlsx SPG Summary
                                                                                                                               TriState
                                                                                                                             Plant purchases,
                                                                                         Linen rentals Linen purchases as         net of      Transfers in/out Total placed
Desc




                                                                          Year          and direct sales  a % of sales        Adjustments         (DDB)           service
                                                                                 2013   $          -         #DIV/0!         $              -    $             -   $         -
                                                                                 2014   $          -
                                                                                 2015   $          -
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                                 2016   $          -
                                                                                 2017   $      951,746              74.53% $             709,372 $            -   $      709,372
                                                                                 2018   $    2,163,896              3238 $               482,775 $        217,881 $      700,656
              Exhibit A - Asset Purchase Agreement Page 223 of 231




                                                                                                                                   TRI                                                                                G/L Balances Comparison
                                                                                         Amortization                                                Rollforward   Ending Balan              Amortization                                           LIS Balance      Purchases Per
                                                                         Month             Expense       Placed in Service       I.IS Balance           Proof          Proof                   Expense      Amort Variance        US Balance         Variance             GL
                                                                         Jan-18         $   48,126.10    $      58,025.43    $      624,900.84   $            -    $     {155.2             $      48,126   $        (0.00)   $       624,901   $           (0.00)   $     58,025
                                                                         Feb-18         $   47,120.92    $      56,001.98    $      633,781.90   $                 $     (155.29)           $      47,121   $         0.00    $       633,782   $           (0.00)   $     56,002
                                                                         Mar-18         $   55,730.63    $      44,505.18    $      622,556.45   $                 $     (155.29)           $      55,731   $        (0.00)   $       622,556   $           (0.00)   $     44,505
                                                                         Apr-18         $   57,980.81    $      44,427.41    $      609,003.04   $                 $     (155.29)           $      57,981   $         0.00    $       609,003   $           (0.01)   $     44,427
                                                                         May-18         $   60,290.57    $      44,914.05    $      593,626.53   $            -    $     (155.29)           $      60,291   $        (0.00)   $       593,627   $           (0.00)   $     44,914
                                                                         Jun-18         $   63,821.47    $     215,399.53    $      745,204.58   $            -    $     (155.29)           $      63,821   $         0.00    $       745,205   $           (0.01)   $     (2,482)
                                                                         Jul-18         $   93,391.57    $      58,414.17    $      710,227.19   $            -    $     (155.29)           $      93,564   $      (171.96)   $       710,055   $          171.96    $     58,414
                                                                         Aug-18         $   92,442.72    $     113,04822     $      730,832.68   $            -    $     (155.29)           $      88,740   $     3,702.50    $       734,363   $       (3,530.55)   $    113,048
                                                                         Sep-18         $   98,684.02    $      65,920.04    $      698,068.70   $            -    $     (155.29)           $      98,684   $         0.00    $       701,599   $       (3,530.55)   $     65,920
                   11/2/2018 1:32 PM
                                                                                                                                           C:\Users\hillc\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\lIS Book value YTD 2018-09-30.xlsx TRI Summary
                                                                                                                           EastPoint
                                                                                                                          Plant purchases,
Desc




                                                                                       linen rentals Linen purchases as        net of      Transfers in/out        Total placed
                                                                          Year      ~ and direct sales  a % of sales       Adjustments         (DDB)                in service ~
                                                                             2013    $        -           #DIV/0!         $      3,148,702    $        223,721    $ 3,372,423
                                                                             2014    $        -           #DIV/0!         $      3,953,875    $        (45,177)   $ 3,908,698
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03




                                                                             2015    $ 11,678,849               28.91%    $      3,197,983    $        178,809    $ 3,376,792
                                                                             2016    $ 12,493,373               24.81%    $      3,100,056    $            -      $ 3,100,056
                                                                             2017    $ 11,995,604               21.08%    $      2,528,791    $            -      $ 2,528,791
              Exhibit A - Asset Purchase Agreement Page 224 of 231




                                                                             2018    $ 6,403,186                20.720    $        797,969    $        528,950    $ 1,326,919
                                                                                                                               EPT                                                                        G/L Balances Comparison
                                                                                     Amortization                                                 Rollforward     Ending Balance   Amortization                                LIS Balance           Purchases Per
                                                                         Month         Expense       Placed in Service        LIS Balance            Proof            Proof          Expense    Amort Variance LIS Balance      Variance                  GL
                                                                         Jan-18     $   171,56131    $      96,084.12     $    1,447,974.46   $            -      $    (683.27)    $    172,082   $     (520.73)   $   1,447,120   $        854.10   $     96,084
                                                                         Feb-18     $   161,176.57   $     105,913.37     $    1,392,711.26   $            -      $    (683.27)    $    161,648   $     (471.31)   $   1,391,386   $      1,325.41   $    105,913
                                                                         Mar-18     $   184,829.50   $     195,820.70     $    1,403,702.47   $            -      $    (683.27)    $    184,830   $       (0.00)   $   1,402,377   $      1,325.42   $    195,821
                                                                         Apr-18     $   195,513.57   $      72,816.30     $    1,281,005.20   $            -      $    (683.27)    $    195,514   $       (0.00)   $   1,279,680   $      1,325.42   $     72,816
                                                                         May-18     $   184,247.96   $     135,463.20     $    1,232,220.44   $            -      $    (683.27)    $    184,248   $       (0.00)   $   1,230,895   $      1,325.42   $    135,463
                                                                         Jun-18     $   174,518.53   $     578,956.62     $    1,636,658.53   $            -      $    (683.27)    $    174,519   $       (0.00)   $   1,635,333   $      1,325.42   $     50,006
                                                                         Jul-18     $   229,786.99   $      55,316.36     $    1,462,187.90   $            -      $    (683.27)    $    229,787   $       (0.00)   $   1,460,862   $      1,325.42   $     55,316
                                                                         Aug-18     $   210,218.31   $      63,007.11     $    1,314,976.70   $            -      $    (683.27)    $    210,218   $       (0.00)   $   1,313,651   $      1,325.42   $     63,007
                                                                         Sep-18     $   197,283.58   $      23,541.58     $    1,141,234.71   $            -      $    (683.27)    $    197,284   $       (0.00)   $   1,139,909   $      1,325.43   $     23,542
                     11/2/2018 1:32 PM                                                                             C:\Users\hillc\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.0utlook\OOKKGOOQ\LIS Book
                                                                                                                                                                                                                               value YTD 2018-09-30.xisx EPT Summary
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03              Desc
              Exhibit A - Asset Purchase Agreement Page 225 of 231



                                      Section 4.18(a)

                                     Material Contracts


(i)       None.

(ii)     None, other than obligation owed to HSBC Bank USA, National Association as
         borrower and guarantor under the Loan and Security Agreement dated as of
         October 29, 2013, as amended.

(iii)    (a) security interest in specific equipment located at Eastside Medical Center,
         1700 Medical Way, Snellville, Georgia 30078 granted to Prime Alliance Bank,
         OptumHealthBank, Inc., IPA ONE and Med One Capital Funding, LLC pursuant
         to an Innovative Product Achievements, LLC (IPA) Invoice dated August 16,
         2012 and Schedule A dated February 6, 2014.

         (b) a security interest in specific equipment located at Atlanta Medical Center,
         303 Parkway Drive, Atlanta, Georgia 30312 granted to MB Financial Bank, N.A.,
          Med One Capital Funding, LLC and IPA ONE pursuant to an Innovative Product
         Achievements, LLC (IPA) Invoice dated March 31, 2014.

         (c) a security interest in specific equipment located at 1631 Wellingham Drive,
         Atlanta, Georgia 30344 granted to Med One Capital Funding, LLC as of January
         9, 2015.

         No cure amounts are due in connection with these contracts.

(iv)     None.

(v)      None.

(vi)     None, other than those contracts listed elsewhere in this Section.

(vii)    None.

(viii)   Promissory Note with Standard Textile Co., Inc. dated December 4, 2017, which
         requires Seller and its affiliates to purchase at least 65% of their aggregate
         weekly linen purchases from Standard Textile Co., Inc.

(ix)     None.

(x)      Lease Agreement with ULS Acquisitions, LLC dated November 1, 2013 for
         Spartanburg, South Carolina facility.




                                                                                   3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03            Desc
              Exhibit A - Asset Purchase Agreement Page 226 of 231



(xi)    See Section 4.8(b) above regarding Leased Real Property. No cure amounts
        due in connection with the Leased Real Property.

        The following Contracts concern the lease of Purchased Assets:

       (a)    Lease for Laundry Facility with Phoebe Putney Memorial Hospital, Inc.
              dated August 1, 2016 (equipment at Albany, Georgia facility)

       (b)    Equipment Lease Agreement with De Lage Landen Financial Services,
              I nc. dated February 18, 2016 (forklift)

       (b)    Linen Control Subscription Agreement with IPA ONE dated March 11,
              2015 and Equipment Addendum dated April 3, 2015 (Scrubex dispenser
              and related equipment)

       (c)    Additional Premises/Equipment/Services Rider with ADT Protection1
              dated May 29, 2018 (security system)

       (d)    Lease Agreement #FTC116548-001 with De Lage Landen Financial
              Services, Inc. dated October 19, 2017 (photocopier)

       (e)    Lease Agreement with Commercial Trailer Leasing, Inc., Schedule A-1
              dated July 26, 2011, Schedule A-2 dated March 13, 2012, Schedule A-3
              dated May 23, 2012 and Schedule A-4 dated January 28, 2013 (tractors
              and trailers)

       (fib   Vehicle Lease Service Agreement-Schedule A with Penske Truck Leasing
              Co., L.P., effective January 28, 2015

       (g)    Vehicle Lease Service Agreement-Schedule A with Penske Truck Leasing
              Co., L.P., effective November 29, 2015

       (h)    Vehicle Lease Service Agreement-Schedule A with Penske Truck Leasing
              Co., L.P., dated February 3, 2016

       (i)    Truck Lease &Service Agreement-Schedule A with Ryder Truck Rental,
              I nc. d/b/a Ryder Transportation Services dated February 9, 2017

       (j)    Truck Lease &Service Agreement-Schedule A with Ryder Truck Rental,
              I nc. d/b/a Ryder Transportation Services dated August 20, 2010

       (k)    Truck Lease &Service Agreement-Schedule A with Ryder Truck Rental,
              Inc. d/b/a Ryder Transportation Services dated November 4, 2014

       (I)    Truck Lease &Service Agreement-Schedule A with Ryder Truck Rental,
              I nc. d/b/a Ryder Transportation Services dated December 10, 2010

                                                                                3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03             Desc
              Exhibit A - Asset Purchase Agreement Page 227 of 231




         (m)    Truck Lease &Service Agreement-Schedule A with Ryder Truck Rental,
                I nc. d/b/a Ryder Transportation Services dated April 26, 2011
         (n)    Truck Lease &Service Agreement-Schedule A with Ryder Truck Rental,
                Inc. d/b/a Ryder Transportation Services dated January 10, 2013

         (o)    Truck Lease &Service Agreement-Schedule A with Ryder Truck Rental,
                Inc. d/b/a Ryder Transportation Services dated August 11, 2009

         (p)    Truck Lease &Service Agreement-Schedule A with Ryder Truck Rental,
                Inc. d/b/a Ryder Transportation Services dated August 11, 2009

         (q)    Vehicle Lease Service Agreement-Schedule A with Penske Truck Leasing
                Co., L.P., effective December 20, 2012

         (r)    Vehicle Lease Service Agreement-Schedule A with Penske Truck Leasing
                Co., L.P., dated January 7, 2013

         (s)    Vehicle Lease Service Agreement-Schedule A with Penske Truck Leasing
                Co., L.P., effective August 1, 2013

         (t)   Lease Agreement #100-1536447-004 with Leaf Financial dated April 1,
               2018 for (Sharp MX-3070V photocopier)

(xii)    See the attached list of Contracts with Seller's Customers.

(xiii)   Contracts with Seller's Suppliers:

         (a)   Service Agreement with Tyler Staffing Services, Inc. d/b/a Chase
               Professionals dated September 22, 2015

         (b)   Staffing Agreement with Express Services, Inc. d/b/a Express
               Employment Professionals dated July 10, 2017

         (c)   Offer to Supply Temporary Associates with PeopleReady, Inc. dated July
               10, 2017

         (d)   Staffing Services Agreement with Integra Business Alternatives, Inc. dated
               J uly 10, 2017

         (e)   Subcontract Service Agreement with Hospital Services, Inc. dated May 1,
               2016

         (~    Agreement for Natural Gas Sales with Walton Energy, Inc., d/b/a Walton
               EMC Natural Gas dated November 16, 2017


                                                                                   3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03        Desc
              Exhibit A - Asset Purchase Agreement Page 228 of 231



        (g)    Master Retail Natural Gas Agreement with Constellation NewEnergy-Gas
               Division, LLC, effective March 23, 2015(renewed annually)

        (h)    Energy Management Agreement with Total Utility Management Services
               LLC dated January 1, 2015 (utility management services)

(xiv)    Other Contracts

        (a)    Non-Compete and Non-Solicitation Agreement with employee Robert
               Hawkins dated October 27, 2017

        (b)    Non-Compete and Non-Solicitation Agreement with employee David M.
               Krawczyk dated April 12, 2017

        (c)    Non-Compete and Non-Solicitation Agreement with employee Richard
               Leatherwood dated February 28, 2017

        (d)    Non-Compete and Non-Solicitation Agreement with employee Kendric
               McCarty dated July 31, 2018

        (e)    Non-Compete and Non-Solicitation Agreement with employee Tamelia N.
               Moore dated March 8, 2018

        (fl    Employment Agreement and Non-Compete and Non-Solicitation
               Agreement with employee Daisy C. Mvou dated October 10, 2018

        (g)   Non-Compete and Non-Solicitation Agreement with employee R. Allen
              Simmons dated January 8, 2018

        (h)   Non-Compete and Non-Solicitation Agreement with employee Rossu
              Smith dated January 10, 2018




                                                                              3239221.5
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03         Desc
              Exhibit A - Asset Purchase Agreement Page 229 of 231



                                    Section 4.19

                              Affiliated Transactions


 1.   Lease Agreement with ULS Acquisitions, LLC dated November 1, 2013 for
      Spartanburg, South Carolina facility.

2.    Linens and miscellaneous equipment on the attached list were transferred from
      Alliance Laundry &Textile Service of Atlanta, LLC's Rome, Georgia facility to
      Seller during June and July 2018.




                                                                               3239221.5
   Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03              Desc
                 Exhibit A - Asset Purchase Agreement Page 230 of 231


Transfer of Equipment from Rome
1/1/2018-9/3-/2018



Item                                       Plant         Net Amount Date Transferred
Ironer 2 &3 to Eastpoint                   East Point       13,099.07   J ul-18
Chicago Ironer Finishing roll Pads to EP   East Point        1,485.57   J ul-18
Carts to EP                                East Point         2706.27   J ul-18
Scissor Lift                               East Point               0   J ul-18
Boiler to Spartanburg                      Spartanburg      524000.15   1u1-18



Transferred Linen from Rome
                                           Spartanburg     33,105.13    tun-18
                                           Tristate       217,881.35    Jun-18
                                           East Point     528,950.37    J un-18
Case 18-31754-5-mcr Doc 134-1 Filed 01/15/19 Entered 01/15/19 17:12:03   Desc
              Exhibit A - Asset Purchase Agreement Page 231 of 231



                                  Section 4.20

                    Environmental, Health and Safety Matters


                                     None.




                                                                         3239221.5
